Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of June 24, 2014

among

DaVita HealthCare Partners Inc.,

as Borrower,

The Guarantors Party Hereto,

The Lenders Party Hereto,

and

JPMorgan Chase Bank, N.A.,

as Administrative Agent and Collateral Agent

Barclays Bank PLC, and

Wells Fargo Bank, National Association

as

Co-Syndication Agents

Bank of America, N.A.,

Credit Suisse AG,

Goldman Sachs Bank USA

JPMorgan Chase Bank, N.A.,

Morgan Stanley Senior Funding, Inc., and

SunTrust Bank,

as

Co-Documentation Agents

 

 

Barclays Bank PLC,

Wells Fargo Securities, LLC,

Credit Suisse Securities (USA) LLC,

Goldman Sachs Bank USA,

J.P. Morgan Securities, LLC

Bank of America, N.A.,

Morgan Stanley Senior Funding, Inc., and

SunTrust Robinson Humphrey, Inc.

as

Joint Lead Arrangers and Joint Bookrunners

The Bank of Nova Scotia,

Credit Agricole Securities (USA) Inc.

The Bank of Tokyo-Mitsubishi UFJ, Ltd., and

Sumitomo Mitsui Banking Corporation,

as

Senior Managing Agents

HSBC Securities (USA) Inc.,

Fifth Third Bank, and

Compass Bank

as

Managing Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

SECTION 1 DEFINITIONS

     1     

1.1

   Defined Terms      1     

1.2

   Classification of Loans      47     

1.3

   Terms Generally      47     

1.4

   Accounting Terms; GAAP      48     

1.5

   Resolution of Drafting Ambiguities      48     

1.6

   Exchange Rates; Currency Equivalents      48     

1.7

   Additional Alternative Currencies      49     

1.8

   Change of Currency      50   

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

     50     

2.1

   Term Commitments      50     

2.2

   Procedure for Term Loan Borrowing      51     

2.3

   Repayment of Term Loans      51     

2.4

   Revolving Commitments      52     

2.5

   Procedure for Revolving Loan Borrowing      52     

2.6

   Swingline Commitment      53     

2.7

   Procedure for Swingline Borrowing; Refunding of Swingline Loans      53     

2.8

   Commitment Fees, etc      55     

2.9

   Termination or Reduction of Revolving Commitments      56     

2.10

   Optional Prepayments      56     

2.11

   Mandatory Prepayments and Commitment Reductions      56     

2.12

   Conversion and Continuation Options      59     

2.13

   Limitations on Eurodollar Tranches      59     

2.14

   Interest Rates and Payment Dates      60     

2.15

   Computation of Interest and Fees      60     

2.16

   Inability to Determine Interest Rate      61     

2.17

   Pro Rata Treatment and Payments      61     

2.18

   Requirements of Law      63     

2.19

   Taxes      65     

2.20

   Indemnity      67     

2.21

   Change of Lending Office      67     

2.22

   Replacement of Lenders      67     

2.23

   Repayment of Loans; Evidence of Debt      68     

2.24

   Increase in Commitments      68     

2.25

   Extensions of Term Loans and Revolving Commitments      71     

2.26

   Defaulting Lenders      73     

2.27

   Refinancing Amendments      75   

SECTION 3 LETTERS OF CREDIT

     76     

3.1

   LC Commitment      76     

3.2

   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions      77
    

3.3

   Fees and Other Charges      77   

 

-i-



--------------------------------------------------------------------------------

              Page    

3.4

   Participations      77     

3.5

   Reimbursement      78     

3.6

   Obligations Absolute      79     

3.7

   Disbursement Procedures      79     

3.8

   Interim Interest      79     

3.9

   Replacement of the Issuing Lender      80     

3.10

   Cash Collateralization      80     

3.11

   Provisions Related to Extended Revolving Commitments      81   

SECTION 4 REPRESENTATIONS AND WARRANTIES

     81     

4.1

   Organization; Power      81     

4.2

   Capital Stock; Subsidiaries      81     

4.3

   Authorization; No Conflicts      81     

4.4

   No Approvals      82     

4.5

   Enforceability      82     

4.6

   Litigation      82     

4.7

   Financial Statements; Projections      82     

4.8

   Properties      83     

4.9

   Intellectual Property      84     

4.10

   No Material Misstatements      84     

4.11

   Margin Stock      84     

4.12

   Investment Company Act      84     

4.13

   Solvency      84     

4.14

   Employee Benefit Plans      84     

4.15

   Environmental Laws      85     

4.16

   Taxes      86     

4.17

  

Government Reimbursement Programs; Medicare/Medicaid/Tricare; Commercial
Reimbursement Programs; Corporate Practice of Medicine

     86     

4.18

   Agreements      89     

4.19

   Use of Proceeds      89     

4.20

   Labor Matters      89     

4.21

   Insurance      89     

4.22

   Security Documents      89     

4.23

   Anti-Terrorism Law      90   

SECTION 5 CONDITIONS PRECEDENT

     91     

5.1

   Conditions to Initial Credit Extension      91     

5.2

   Conditions to All Credit Extensions      93   

SECTION 6 AFFIRMATIVE COVENANTS

     94     

6.1

   Reporting Requirements      94     

6.2

   Compliance with Laws, Etc.      97     

6.3

   Payment of Taxes, Etc.      97     

6.4

   Compliance with Environmental Laws      97     

6.5

   Insurance      97     

6.6

   Preservation of Corporate Existence, Etc.      98     

6.7

   Visitation Rights      98     

6.8

   Keeping of Books      99   

 

-ii-



--------------------------------------------------------------------------------

              Page    

6.9

   Maintenance of Properties, Etc      99     

6.10

   Transactions with Affiliates      99     

6.11

   Use of Proceeds      99     

6.12

   Additional Collateral; Additional Guarantors      99     

6.13

   Security Interests; Further Assurances      100     

6.14

   Information Regarding Collateral      101     

6.15

   Ratings      101     

6.16

   Management Services Agreements      101     

6.17

   Post-Closing Actions      102   

SECTION 7 NEGATIVE COVENANTS

     102     

7.1

   Liens, Etc.      102     

7.2

   Debt      104     

7.3

   Change in Nature of Business      106     

7.4

   Mergers, Etc.      107     

7.5

   Sales, Etc., of Assets      107     

7.6

   Investments in Other Persons      110     

7.7

   Restricted Payments      113     

7.8

   Accounting Changes      114     

7.9

  

Prepayments of Other Debt; Modifications of Constitutive Documents and Other
Documents, etc

     114     

7.10

   Negative Pledge      115     

7.11

   Payment Restrictions Affecting Subsidiaries      115     

7.12

   Non-Guarantor Domestic Subsidiaries      116     

7.13

   Issuance of Additional Stock      116     

7.14

   Anti-Terrorism Law; Anti-Money Laundering      117     

7.15

   Embargoed Person      117     

7.16

   Financial Covenant      117   

SECTION 8 EVENTS OF DEFAULT

     118     

8.1

   Events of Default      118     

8.2

   Application of Proceeds      120   

SECTION 9 THE AGENTS

     121     

9.1

   Appointment and Authority      121     

9.2

   Rights as a Lender      122     

9.3

   Exculpatory Provisions      122     

9.4

   Reliance by Agent      123     

9.5

   Delegation of Duties      123     

9.6

   Resignation of Agent      123     

9.7

   Non-Reliance on Agent and Other Lenders      124     

9.8

   No Other Duties, etc      124   

SECTION 10 GUARANTEE

     124     

10.1

   The Guarantee      124     

10.2

   Obligations Unconditional      125     

10.3

   Reinstatement      126   

 

-iii-



--------------------------------------------------------------------------------

              Page    

10.4

   Subrogation; Subordination      126     

10.5

   Remedies      126     

10.6

   Instrument for the Payment of Money      126     

10.7

   Continuing Guarantee      126     

10.8

   General Limitation on Guaranteed Obligations      126     

10.9

   Release of Guarantors      127     

10.10

   Keepwell      127   

SECTION 11 MISCELLANEOUS

     127     

11.1

   Amendments and Waivers      127     

11.2

   Notices      130     

11.3

   No Waiver; Cumulative Remedies      132     

11.4

   Survival      132     

11.5

   Expenses; Indemnity; Damage Waiver      132     

11.6

   Successors and Assigns; Participations and Assignments      134     

11.7

   Adjustments; Set-off      137     

11.8

   Counterparts; Integration; Effectiveness      137     

11.9

   Severability      138     

11.10

   WAIVER OF JURY TRIAL      138     

11.11

   GOVERNING LAW      138     

11.12

   Submission to Jurisdiction; Waivers      138     

11.13

   Acknowledgments      139     

11.14

   Releases of Guarantees and Liens      139     

11.15

   Confidentiality      140     

11.16

   Headings      140     

11.17

   USA PATRIOT Act      140     

11.18

   Interest Rate Limitation      140     

11.19

   Third Party Beneficiary      141   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES: I      Commitments II      Specified LC Sublimits 1.1      Existing
Letters of Credit 4.2      Subsidiaries 4.4      Consents, Authorizations,
Filings and Notices 4.8      Real Property 7.1(c)      Existing Liens 7.2(b)
     Existing Debt 7.6      Investments EXHIBITS: A      [Reserved] B      Form
of Compliance Certificate C      Form of Solvency Certificate D      [Reserved]
E      Form of Assignment and Assumption F      [Reserved] G      Form of
Prepayment Option Notice H      Form of Borrowing Request I      [Reserved] J
     Form of Exemption Certificate K      [Reserved] L      Form of Joinder
Agreement M      Form of Intercompany Note N-1      Form of Revolving Loan Note
N-2      Form of Tranche A Term Loan Note N-3      Form of Tranche B Term Loan
Note N-4      Form of Swingline Note O      Form of LC Request P      Form of
Interest Election Request Q      Form of First Lien Intercreditor Agreement

 

-v-



--------------------------------------------------------------------------------

This CREDIT AGREEMENT, dated as of June 24, 2014 (as may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
DaVita HealthCare Partners Inc., a Delaware corporation (the “Borrower”), the
Guarantors (as defined in Section 1.1) party hereto, the several banks and other
financial institutions or entities from time to time lenders under this
Agreement (the “Lenders”), Bank of America, N.A., Credit Suisse AG, Goldman
Sachs Bank USA, JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding, Inc.
and SunTrust Bank, as co-documentation agents (in such capacity, the
“Documentation Agents”), Barclays Bank PLC and Wells Fargo Bank, National
Association, as co-syndication agents (in such capacity, the “Syndication
Agents”), and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent.

WITNESSETH:

WHEREAS, the Borrower, the guarantors party thereto, the lenders party thereto
from time to time and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent, are party to that certain credit agreement, dated as of
October 10, 2010, (as amended, the “Existing Credit Agreement”);

WHEREAS, the Borrower has made a tender offer (the “Tender Offer”) for any and
all of its outstanding 6.375% senior notes due 2018 (the “Existing Notes”);

WHEREAS, in connection with the Transactions, the Borrower has issued
$1,750,000,000 aggregate principal amount of 5.125% Senior Notes due 2024 (the
“New Senior Notes”) pursuant to the New Senior Notes Indenture;

WHEREAS, in connection with the consummation of the Transactions, the Borrower
has requested the Lenders to extend credit in the form of (a) Tranche A Term
Loans on the Closing Date, in an aggregate principal amount of $1,000,000,000,
(b) Tranche B Term Loans on the Closing Date in an aggregate principal amount of
$3,500,000,000, (c) Dollar Revolving Commitments in an aggregate principal
amount of $700,000,000 and (d) Alternative Currency Revolving Commitments in an
aggregate principal amount of $300,000,000; and

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 4.19;

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and
the Issuing Lender is willing to issue letters of credit for the account of
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2020 Notes” shall mean the 6.625% Senior Notes due 2020 in an aggregate
principal amount of $775,000,000 outstanding as of the Closing Date issued
pursuant to the 2020 Senior Notes Indenture.

“2020 Senior Notes Documents” shall mean the 2020 Notes, the 2020 Senior Notes
Indenture and the 2020 Senior Notes Guarantees.



--------------------------------------------------------------------------------

“2020 Senior Notes Guarantees” shall mean the guarantees by the Guarantors of
the 2020 Notes pursuant to the 2020 Senior Notes Indenture.

“2020 Senior Notes Indenture” shall mean the indenture dated as of October 20,
2010, as amended by the First Supplemental Indenture dated as of November 1,
2012, each by and among the Borrower, the Guarantors party thereto and The Bank
of New York Mellon Trust Company, N.A., as trustee, pursuant to which the 2020
Notes were issued, as the same may be further amended or supplemented from time
to time.

“2022 Notes” shall mean the 5.750% Senior Notes due 2022 in an aggregate
principal amount of $1,250,000,000 outstanding as of the Closing Date issued
pursuant to the 2022 Senior Notes Indenture.

“2022 Senior Notes Documents” shall mean the 2022 Notes, the 2022 Senior Notes
Indenture and the 2022 Senior Notes Guarantees.

“2022 Senior Notes Guarantees” shall mean the guarantees by the Guarantors of
the 2022 Notes pursuant to the 2022 Senior Notes Indenture.

“2022 Senior Notes Indenture” shall mean the indenture dated as of August 28,
2012, as amended by the First Supplemental Indenture dated as of November 1,
2012, each by and among the Borrower, the Guarantors party thereto and The Bank
of New York Mellon Trust Company, N.A., as trustee, pursuant to which the 2022
Notes were issued, as the same may be further amended or supplemented from time
to time.

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Effective Rate in effect on such day plus
 1⁄2 of 1% and (c) the Eurodollar Base Rate applicable on such day (or, if such
date is not a Business Day, the immediately preceding Business Day) if a
Eurodollar Loan with an Interest Period of one month were being made on such day
plus 1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Person serving as
Administrative Agent as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by the Person serving as Administrative Agent in connection with
extensions of credit to debtors). Any change in the ABR due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively. Notwithstanding the foregoing, the
ABR with respect to any Tranche B Term Loan will be deemed to be 1.75% per annum
if the ABR calculated pursuant to this definition would otherwise be less than
1.75% per annum.

“ABR Loans” shall mean Loans the rate of interest applicable to which is based
upon the ABR. ABR Loans shall be denominated in Dollars.

“Additional Excluded Taxes” shall have the meaning given to such term in
Section 2.19(a).

“Additional Refinancing Lender” shall mean, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Debt pursuant to a Refinancing Amendment in accordance with Section 2.27;
provided that

 

-2-



--------------------------------------------------------------------------------

each Additional Refinancing Lender shall be subject to the approval of (i) the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
to the extent that each such Additional Refinancing Lender is not then an
existing Lender, an Affiliate of a then existing Lender or an Approved Fund,
(ii) in the case of any Other Revolving Commitments, the Issuing Lender and the
Swingline Lender and (iii) the Borrower.

“Adjustment Date” shall have the meaning given to such term in the definition of
“Pricing Grid.”

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person shall mean
the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents” shall mean, collectively, the Syndication Agents, the Documentation
Agents, the Collateral Agent and the Administrative Agent.

“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the sum of (i) the aggregate then unpaid principal amount of
such Lender’s Term Loans and (ii) the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” shall have the meaning given to such term in the preamble hereto.

“Alternative Currency” shall mean each of Dollars, Euro and Sterling and each
other currency that is approved in accordance with Section 1.7.

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, (i) if the applicable Alternative Currency is
other than Dollars, the equivalent amount thereof in such Alternative Currency
as determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars or (ii) if the applicable
Alternative Currency is Dollars, such amount.

“Alternative Currency LC Obligations” shall mean, at any time, an amount equal
to the sum of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Alternative Currency Letters of Credit and (b) the aggregate amount
of all LC Disbursements in respect of Alternative Currency Letters of Credit
that have not then been reimbursed pursuant to Section 3.5. The Alternative
Currency LC Obligations of any Lender at any time shall be its Alternative
Currency Revolving Percentage of the total Alternative Currency LC Obligations
at such time.

 

 

-3-



--------------------------------------------------------------------------------

“Alternative Currency Letter of Credit” shall mean each Letter of Credit issued
under the Alternative Currency Revolving Facility.

“Alternative Currency Revolving Commitment” shall mean, as to any Lender, the
obligation of such Lender, if any, to make Alternative Currency Revolving Loans
and participate in Swingline Loans and Alternative Currency Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
opposite such Lender’s name on Schedule II, in an Increase Joinder or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.

“Alternative Currency Revolving Extensions of Credit” shall mean, as to any
Alternative Currency Revolving Lender at any time, an amount equal to the sum of
(a) the aggregate principal amount of all Alternative Currency Revolving Loans
held by such Lender then outstanding, (b) such Lender’s Alternative Currency
Revolving Percentage of the LC Obligations then outstanding and (c) such
Lender’s Alternative Currency Revolving Percentage of the aggregate principal
amount of Swingline Loans then outstanding.

“Alternative Currency Revolving Facility” shall mean the Alternative Currency
Revolving Commitments and the Alternative Currency Revolving Loans made
thereunder.

“Alternative Currency Revolving Lender” shall mean each Lender that has an
Alternative Currency Revolving Commitment or holds Alternative Currency
Revolving Loans.

“Alternative Currency Revolving Loans” shall have the meaning given to such term
in Section 2.4(a).

“Alternative Currency Revolving Percentage” shall mean, as to any Alternative
Currency Revolving Lender at any time, the percentage which such Lender’s
Alternative Currency Revolving Commitment then constitutes of the Total
Alternative Currency Revolving Commitments or, at any time after the Alternative
Currency Revolving Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Alternative Currency
Revolving Loans then outstanding constitutes of the aggregate principal amount
of the Alternative Currency Revolving Loans then outstanding; provided that, in
the event that the Alternative Currency Revolving Loans are paid in full prior
to the reduction to zero of the Total Alternative Currency Revolving Extensions
of Credit, the Alternative Currency Revolving Percentages shall be the
Alternative Currency Revolving Percentages in effect immediately prior to such
payment in full.

“Anti-Terrorism Laws” shall have the meaning given to such term in Section 4.23.

“Applicable Margin” shall mean, for each Type of Loan, the rate per annum set
forth under the relevant column heading below:

 

     ABR Loans     Eurodollar Loans  

Revolving Loans and Swingline Loans

     0.75 %      1.75 % 

Tranche A Term Loans

     0.75 %      1.75 % 

Tranche B Term Loans

     1.75 %      2.75 % 

 

-4-



--------------------------------------------------------------------------------

; provided that on and after the first Adjustment Date occurring after the
completion of the Fiscal Quarter of the Borrower ending September 30, 2014, the
Applicable Margin in respect of all Loans (other than the Tranche B Term Loans)
will be determined pursuant to the Pricing Grid.

“Applicable Participants” shall mean (i) with respect to any Alternative
Currency Letter of Credit, the Alternative Currency Revolving Lenders and
(ii) with respect to any Dollar Letters of Credit, the Dollar Revolving Lenders.

“Application” shall mean an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Approved Fund” shall have the meaning given to such term in Section 11.6(b).

“Asset Sale” shall mean any Disposition of property (including sales and
issuances of Capital Stock of any Subsidiary (other than sales and issuances
that do not decrease the percentage ownership of the Borrower and its
Subsidiaries in each class of Capital Stock of such Subsidiary)) or series of
related Dispositions of property (excluding any such Disposition permitted by
clause (a), (b), (c), (d), (e), (i), (j)(ii) or (m) (solely with respect to an
Investment pursuant to Section 7.6(e) or Section 7.6(f)) of Section 7.5) that
yields Net Cash Proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $50,000,000 (provided that the issuance and sale of the
Borrower’s stock by the Borrower shall not be deemed an “Asset Sale”).

“Assignee” shall have the meaning given to such term in Section 11.6(b).

“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Exhibit E.

“Available Amount” shall mean, at any date of determination (the “Available
Amount Reference Date”), an amount equal to (a) Cumulative Consolidated Net
Income minus (b) the aggregate sum of (i) Investments made pursuant to
Section 7.6(k)(ii), (ii) the amount of purchases, redemptions, acquisitions,
dividends and distributions made pursuant to Section 7.7(d)(ii) and (iii) the
amount of payments, prepayments, redemptions or acquisitions of Debt pursuant to
Section 7.9(a)(ii)(y), in each case during the period from and including the
Business Day immediately following the Closing Date through and including the
Available Amount Reference Date (without taking into account the intended usage
of the Available Amount on such Available Amount Reference Date). For the
avoidance of doubt, if the Available Amount is a negative amount, it shall not
reduce availability hereunder under any other exception or provision not based
on the Available Amount.

“Available Alternative Currency Revolving Commitment” shall mean, as to any
Alternative Currency Revolving Lender at any time, an amount equal to (a) such
Lender’s Alternative Currency Revolving Commitment then in effect minus (b) such
Lender’s Alternative Currency Revolving Extensions of Credit then outstanding;
provided that in calculating any Lender’s Alternative Currency Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Alternative Currency Revolving Commitment pursuant to Section 2.8(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.

“Available Dollar Revolving Commitment” shall mean, as to any Dollar Revolving
Lender at any time, an amount equal to (a) such Lender’s Dollar Revolving
Commitment then in effect minus (b) such Lender’s Dollar Revolving Extensions of
Credit then outstanding.

 

-5-



--------------------------------------------------------------------------------

“Available Revolving Commitment” shall mean, collectively, the Available Dollar
Revolving Commitment and the Available Alternative Currency Revolving
Commitment.

“Bankruptcy Event” shall mean, with respect to any Person, such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
if such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Benefitted Lender” shall have the meaning given to such term in
Section 11.7(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower” shall have the meaning given to such term in the preamble hereto.

“Borrowing Date” shall mean any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Request” shall mean a Borrowing Request substantially in the form of
Exhibit H.

“Business Associate Agreement” shall have the meaning given to such term in
Section 6.17(b).

“Business Day” shall mean (i) with respect to Obligations denominated in
Dollars, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (ii) with
respect to Obligations denominated in an Alternative Currency (other than
Dollars), a day on which banks are open for general business in London and, in
each case,

(a) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurodollar Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, means any such day on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank eurodollar market;

 

-6-



--------------------------------------------------------------------------------

(b) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurodollar Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such Eurodollar Loan,
means (i) a TARGET Day and (ii) a day on which banks are open for general
business in London;

(c) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Sterling, means any such day on which dealings in deposits in
Sterling are conducted by and between banks in the London or other applicable
offshore interbank market for Sterling; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in Sterling in respect of a Eurodollar Loan denominated in Sterling, or any
other dealings in Sterling to be carried out pursuant to this Agreement in
respect of any such Eurodollar Loan (other than any interest rate settings),
means any such day on which banks are open for foreign exchange business in
London.

“Capital Assets” shall mean, with respect to any Person, all equipment, fixed
assets and Real Property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.

“Capital Expenditures” shall mean, with respect to any Person for any period,
all expenditures made directly or indirectly by such Person during such period
for Capital Assets related to maintaining, replacing or repairing existing
property or assets (including any Dialysis Facility) of such Person (whether
paid in cash or other consideration or accrued as a liability), but, for the
avoidance of doubt, excluding any Investments permitted by Section 7.6(e), (f),
(k) and (m) and development of the Denver Headquarters. For purposes of this
definition, the purchase price of equipment or other fixed assets that are
purchased simultaneously with the trade-in of existing assets or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
amount by which such purchase price exceeds the credit granted by the seller of
such assets for the assets being traded in at such time or the amount of such
insurance proceeds, as the case may be.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

“Capitalized Lease” shall mean any lease with respect to which the lessee is
required to recognize concurrently the acquisition of property or an asset and
the incurrence of a liability in accordance with GAAP (provided that, if there
is a change in GAAP with respect to “Capitalized Leases” after the Closing Date
and the Borrower shall deliver an irrevocable written notice electing to
disregard such change, each reference in this Agreement to a “Capitalized Lease”
shall be determined based on GAAP as in effect on the Closing Date; provided,
further, that the Borrower shall provide to the Administrative Agent and the
Lenders a written reconciliation between the calculation of any affected item in
amounts required to be reported under Sections 6.1(b) and (c) (including any
Compliance Certificate) before and after giving effect to such change in GAAP).

“Capitalized Lease Obligations” shall mean, with respect to any Capitalized
Lease, the amount required to be capitalized in the financial statements of the
lessee in accordance with GAAP (provided that, each reference in this Agreement
to “Capitalized Lease Obligations” shall be determined based on GAAP as in
effect on the Closing Date; provided that if there is a change in GAAP with
respect to “Capitalized Lease Obligations” after the Closing Date, the Borrower
shall provide to the Administrative

 

-7-



--------------------------------------------------------------------------------

Agent and the Lenders a written reconciliation between the calculation of any
affected item in amounts required to be reported under Sections 6.1(b) and
(c) (including any Compliance Certificate) before and after giving effect to
such change in GAAP).

“Cash Equivalents” shall mean (a) securities with maturities of one year or less
from the date of acquisition, issued, fully guaranteed or insured by the United
States of America (or any agency or instrumentality thereof), or any foreign
government or supranational organization, in each case, rated AAA by S&P and Aaa
by Moody’s, (b) securities with maturities of one year or less from the date of
acquisition issued, fully guaranteed by any State of the United States of
America or any political subdivision thereof either (i) rated at least AA- or
SP1 by S&P or Aa3 or MIG1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of investments or (ii) fully collateralized by
securities described in clause (a) and/or cash, (c) certificates of deposit,
time deposits, overnight bank deposits, bankers’ acceptances and repurchase
agreements issued by a Qualified Issuer or fully insured or guaranteed by the
United States of America (or any agency or instrumentality thereof) to the
extent the same are backed by the full faith and credit of the United States of
America having maturities of one year or less from the date of acquisition,
(d) commercial paper of an issuer rated at least A-2 by S&P or P-2 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency if
both of the two named rating agencies cease publishing ratings of investments,
and having maturities of 270 days or less from the date of acquisition,
(e) money market accounts or funds, a substantial portion of the assets of which
constitute Cash Equivalents described in clauses (a) through (d) above, with,
issued by or managed by Qualified Issuers, (f) money market accounts or funds, a
substantial portion of the assets of which constitute Cash Equivalents described
in clauses (a) through (d) above, which money market accounts or funds have net
assets of not less than $500,000,000 and have the highest rating available of
either S&P or Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency if both of the two named rating agencies cease
publishing ratings of investments and (g) money market accounts or funds rated
at least AA by S&P and at least Aa by Moody’s.

“Cash Flow from Operating Activities” shall mean the net cash provided by
operating activities of the Borrower and its Subsidiaries, determined on a
Consolidated basis in accordance with GAAP, as set forth on the financial
statements delivered by the Borrower pursuant to Section 6.1(b).

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, purchasing card, travel and
entertainment card, credit or debit card, electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” shall have the meaning given to such term in Section 2.18(b).

 

-8-



--------------------------------------------------------------------------------

“Change of Control” shall mean at any time:

(a) any “person” or “group” (each as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) (i) becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of Voting Interests in the
Borrower (including through securities convertible into or exchangeable for such
Voting Interests) representing 35% or more of the combined voting power of all
of the Voting Interests in the Borrower (on a fully diluted basis) or
(ii) otherwise has the ability, directly or indirectly, to elect a majority of
the Board of Directors of the Borrower;

(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of the Borrower (together with
any new directors whose election to such Board of Directors or whose nomination
for election was approved by a vote of a majority of the members of the Board of
Directors of the Borrower, which members comprising such majority were either
directors at the beginning of such period or were elected or nominated by such
directors) have ceased for any reason to constitute a majority of the Board of
Directors of the Borrower; or

(c) the occurrence of a Specified Change of Control;

provided that notwithstanding the foregoing the occurrence of a reorganization
that results in all the Capital Stock of the Borrower being held by a Parent
Entity shall not result in a Change of Control; provided, further, that the
shareholders of the Parent Entity immediately after such reorganization are
substantially the same as the shareholders of the Borrower (with substantially
equivalent ownership percentages) immediately preceding such reorganization.

“Charges” shall have the meaning given to such term in Section 11.18.

“Class,” when used in reference to any Loan or borrowing, refers to whether such
Loan, or the Loans comprising such borrowing, are Dollar Revolving Loans,
Alternative Currency Revolving Loans, Tranche A Term Loans, Tranche B Term
Loans, Incremental Term Loans, Extended Term Loans, Other Revolving Loans or
Other Term Loans; when used in reference to any Commitment, refers to whether
such Commitment is a Tranche A Term Commitment, Tranche B Term Commitment,
Dollar Revolving Commitment, Alternative Currency Revolving Commitment,
Incremental Term Loan Commitment, Incremental Revolving Commitment, Extended
Revolving Commitment, Other Term Loan Commitment or Other Revolving Commitment;
and, when used in reference to any Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular Class.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Sections 5.1 and 5.2 shall have been satisfied.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties and the Issuing Lender, and its
successors.

 

-9-



--------------------------------------------------------------------------------

“Commitment” shall mean, as to any Lender, the sum of the Tranche A Term
Commitment, the Tranche B Term Commitment and the Revolving Commitment of such
Lender and any Commitment extended by such Lender as provided in Section 2.24.

“Commitment Fee Rate” shall mean  1⁄2 of 1% per annum; provided that on and
after the first Adjustment Date occurring after the completion of the first
Fiscal Quarter of the Borrower ending at least three months after the Closing
Date, the Commitment Fee Rate will be determined pursuant to the Pricing Grid.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning given to such term in Section 11.2(d).

“Compliance Certificate” shall mean a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 11.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated June 2014, and furnished to certain Lenders.

“Consolidated” or “consolidated” shall mean the consolidation of accounts in
accordance with GAAP; provided that, except for purposes of Consolidated
financial statements delivered pursuant to Section 6.1, the Physician Groups
(and their respective Subsidiaries) will not be Consolidated for any purpose
under the Loan Documents.

“Consolidated Current Assets” shall mean at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities” shall mean at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Debt consisting of Revolving Loans or
Swingline Loans to the extent otherwise included therein.

 

-10-



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean with respect to any Person for any period, the
amount equal to the sum of (a) the Consolidated Net Income of such Person and
its Subsidiaries for such period plus (b) the sum of each of the following
expenses that have been deducted in the determination of the Consolidated Net
Income of such Person and its Subsidiaries for such period: (i) the Consolidated
Interest Expense of such Person and its Subsidiaries for such period and any
cash charges for refinancing any of the Obligations, (ii) all income tax expense
(whether federal, state, local, foreign or otherwise) of such Person and its
Subsidiaries for such period, (iii) all depreciation expense of such Person and
its Subsidiaries for such period, (iv) all amortization expense of such Person
and its Subsidiaries for such period, (v) cash fees, expenses, charges, debt
extinguishment costs and other costs incurred in connection with the
Transactions, (vi) all non-cash charges otherwise deducted in determining the
Consolidated Net Income of such Person and its Subsidiaries for such period
(excluding any non-cash charge that results in an accrual of a reserve for cash
charges in any future period or amortization of a prepaid cash expense that was
paid in a prior period not included in the calculation); provided that for any
period, the amount of non-cash charges arising from the write-off of current
assets shall not be included in this subclause (vi), (vii) consolidated expenses
for valuation adjustments or impairment charges, (viii) all expenses and charges
relating to non-controlling interests and equity income in Subsidiaries,
(ix) all extraordinary losses subtracted in determining the Consolidated Net
Income of such Person and its Subsidiaries for such period, (x) any losses of a
Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has an ownership interest that is accounted for using the equity
method, (xi) cash fees, expenses, charges, debt extinguishment costs and other
costs incurred in connection with any Investments permitted by Section 7.6(e),
(f), (j), (k) or (m) and (xii) unusual or nonrecurring losses or charges for
such period minus (c) all extraordinary gains added in determining the
Consolidated Net Income of such Person and its Subsidiaries for such period,
minus (d) the aggregate amount of all non-cash items increasing Consolidated Net
Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business)for such period, minus (e) unusual or nonrecurring
gains for such period.

Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
Specified Transactions that have been made at any time on or after the first day
of the Measurement Period thereof but prior to or contemporaneously with the
event for which the calculation is made (such date, the “Reference Date”) as if
each such Specified Transaction had been consummated on the day prior to the
first day of such period. For purposes of Investments made pursuant to
Section 7.6(m), Consolidated EBITDA shall be calculated to give effect to any
Pro Forma Physician Group Adjustments. Notwithstanding anything to the contrary
contained in this paragraph, when calculating the Leverage Ratio for purposes of
(i) the Pricing Grid, (ii) the ECF Percentage and (iii) determining actual
compliance (and not compliance on a Pro Forma Basis) with any covenant pursuant
to Section 7.16, (A) any Specified Transactions that occurred subsequent to the
end of the applicable Measurement Period shall not be given pro forma effect and
(B) such calculations shall be based on the financial statements delivered
pursuant to Section 6.1(b) or (c), as applicable, for the relevant Measurement
Period.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the gross interest expense accrued on all Debt of such Person and its
Subsidiaries during such period, determined on a Consolidated basis and in
accordance with GAAP for such period, including, without limitation, (a) in the
case of the Borrower, all fees paid or payable pursuant to Section 2.8,
(b) commissions, discounts and other fees and charges paid or payable in
connection with letters of credit (including, without limitation, the Letters of
Credit), (c) all amortization of original issue discount in respect of all Debt
of such Person and its Subsidiaries, (d) all dividends on Redeemable Preferred
Interests, to the extent paid or payable in cash, (e) commissions, discounts,
yield and other fees and charges incurred in connection with any Permitted
Receivables Financing which are payable to any Person other than the Borrower or
a Guarantor, (f) imputed interest on Capitalized Lease Obligations of the
Borrower and its Subsidiaries for such period and (g) cash contributions to any
employee stock ownership plan or similar trust to the extent such contributions
are used by such plan or trust to pay interest or fees to any Person (other than
such Person and its Subsidiaries) in connection with Debt incurred by such plan
or trust, minus interest income of the Borrower and its Subsidiaries received
upon cash and Cash Equivalents during such period.

 

-11-



--------------------------------------------------------------------------------

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to Specified Transactions that have been made during or after the
relevant Measurement Period but prior to or contemporaneously with the Reference
Date as if each such Specified Transaction had been effected on the first day of
such period; it being understood that for purposes of such calculations (i) any
Debt newly incurred during such Measurement Period that bears interest at a
floating rate will be assumed to bear interest for the entire Measurement Period
at the rate borne by such Debt on the date of incurrence and (ii) the amount of
Debt under any revolving credit facility drawn for working capital purposes in
the ordinary course of business outstanding on the Reference Date will be deemed
to be (x) the average daily balance of such Debt during such Measurement Period
or such shorter period for which such facility was outstanding or (y) if such
facility was created after the end of such Measurement Period, the average daily
balance of such Debt during the period from the date of creation of such
facility to the Reference Date.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or net loss) of the Borrower and its Subsidiaries, determined on a
Consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries (provided that such income (or deficit) may
be included in pro forma calculations as otherwise provided in this Agreement),
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

“Consolidated Tangible Assets” shall mean, with respect to any Person, the
consolidated assets of such Person and its Subsidiaries as determined in
accordance with GAAP (and if applicable as appearing within the Required
Financial Information) minus goodwill and other amortizable intangible assets.

“Constitutive Documents” shall mean, with respect to any Person, the certificate
of incorporation or registration (including, if applicable, certificate of
change of name), articles of incorporation or association, memorandum of
association, charter, bylaws, certificate of limited partnership, partnership
agreement, trust agreement, joint venture agreement, certificate of formation,
articles of organization, limited liability company operating or members
agreement, joint venture agreement or one or more similar agreements,
instruments or documents constituting the organizational or governing documents
of such Person.

“Contingent Obligation” shall mean, with respect to any Person, any obligation
or arrangement of such Person to guarantee or intended to guarantee any Debt,
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the primary obligations of a primary
obligor, (b) the obligation to make take-or-pay or similar payments, if
required, regardless of non-performance by any other party or parties to an
agreement or (c) any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or

 

-12-



--------------------------------------------------------------------------------

payment of any such primary obligation or (B) to maintain working capital,
equity capital, net worth or other balance sheet condition or any income
statement condition of the primary obligor or otherwise to maintain the solvency
of the primary obligor, (iii) to purchase, lease or otherwise acquire property,
assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
agreement, instrument or other document evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Agreement Refinancing Debt” shall mean (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Debt incurred pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Debt) in exchange for, or to
extend, renew, replace, repurchase, retire or refinance, in whole or part,
existing Term Loans or existing Revolving Loans (or unused Revolving
Commitments), or any then-existing Credit Agreement Refinancing Debt
(“Refinanced Debt”); provided that (i) such Debt has a maturity no earlier than,
and a Weighted Average Life to Maturity equal to or greater than, the Refinanced
Debt, (ii) such Debt shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees, premiums
(if any) and penalties thereon and reasonable fees and expenses associated with
the refinancing, (iii) the terms and conditions of such Debt (except as
otherwise provided in clause (ii) above and with respect to pricing, premiums
and optional prepayment or redemption terms) are substantially identical to, or
(taken as a whole) are no more materially favorable, taken as a whole, to the
lenders or holders providing such Debt in the good faith determination of the
Borrower than, those applicable to the Refinanced Debt being refinanced (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of incurrence of such Debt), (iv) such Debt is not at
any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors, (v) such Debt does not have scheduled amortization payments of
principal or payments of principal and is not subject to mandatory redemption,
repurchase, prepayment, sinking fund obligations or prepayments at the option of
the holders thereof (except customary asset sale or change of control provisions
that provide for the prior repayment in full of the Loans and all other
Obligations), in each case prior to the Latest Maturity Date at the time such
Debt is incurred, (vi) to the extent secured, the security agreements relating
to such Debt are substantially the same as or more favorable to the Loan Parties
than the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (vii) such Refinanced Debt shall
be repaid, repurchased, retired, defeased or satisfied and discharged, and all
accrued interest, fees, premiums (if any) and penalties in connection therewith
shall be paid, on the date such Credit Agreement Refinancing Debt is issued,
incurred or obtained.

 

-13-



--------------------------------------------------------------------------------

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Lender.

“Credit Party” shall mean the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender.

“Cumulative Consolidated Net Income” shall mean, as of any date, 50% of the
cumulative Consolidated Net Income (or, if such Cumulative Consolidated Net
Income shall be a loss, 100% of such loss) of the Borrower and its Subsidiaries
since the fiscal quarter beginning January 1, 2012 to the end of the last fiscal
period (taken as one accounting period) for which financial statements have been
provided to the Lenders pursuant to Section 6.1(b) or (c) prior to such date.

“Debt” shall mean, with respect to any Person (without duplication), (a) all
indebtedness of such Person for borrowed money, (b) all Obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables or other accrued liabilities incurred in the ordinary
course of such Person’s business, (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, or upon which interest
payments are customarily made, (d) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capitalized Lease Obligations
of such Person, (f) all obligations, contingent or otherwise, of such Person
under acceptance, letter of credit or similar facilities (excluding
reimbursement obligations thereunder to the extent issued in relation to trade
payables and that are discharged within 30 days after they become due), (g) the
amount of all obligations of such Person with respect to the redemption,
repayment or other repurchase of any Redeemable Preferred Interest, valued at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, (h) for purposes of Section 7.2 and 8.1(f) only, all net
obligations of such Person in respect of Swap Agreements, take-or-pay agreements
or other similar arrangements, (i) all obligations of such Person under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing if the transaction giving rise to such
obligation is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP, (j) all Contingent
Obligations of such Person, and (k) all indebtedness and other payment
obligations referred to in clauses (a) through (j) above of another Person
secured by (or for which the holder of such indebtedness or other payment
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness or other payment obligations;
provided that for the purposes of this subclause (k) the amount thereof shall be
equal to the lesser of (i) the amount of such indebtedness or other payment
obligations and (ii) the fair market value of the property subject to such Lien.
The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
expressly provide that such Person is not liable therefor. To the extent not
otherwise included, Debt shall include the amount of any Permitted Receivables
Financing. For the avoidance of doubt, and without any implication to the
contrary, no Intercompany Receivables or any transactions giving rise thereto
shall constitute Debt.

“Default” shall mean any Event of Default, whether or not any requirement for
the giving of notice, the lapse of time, or both, has been satisfied.

 

-14-



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, or, in the case of clause (iii) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith dispute concerning the amount of costs and expenses
claimed by the Administrative Agent to be reimbursed pursuant to
Section 11.5(c), (b) has notified the Borrower or any Credit Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent; or (d) has become the subject of a Bankruptcy Event.

“Denver Headquarters” shall mean that certain real property owned by the
Borrower and located at 2000 16th Street, Denver, Colorado.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration as determined by the Borrower in good faith received by the
Borrower or any of its Subsidiaries in connection with a lease, sale, transfer
or other disposition of any assets pursuant to Section 7.5(f) that is designated
as Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the Borrower, setting forth the basis of such valuation.

“Designated Prepayment Amount” shall have the meaning given to such term in
Section 2.11(e).

“Dialysis Facilities” shall have the meaning given to such term in
Section 4.17(a).

“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof.
The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Lenders” shall mean those Persons who are competitors of the
Borrower and who are identified in writing to the Administrative Agent for
further distribution to the Lenders; provided that, with respect to any
competitor identified in writing to the Administrative Agent after the Closing
Date, if the Required Lenders instruct the Administrative Agent to object to
such competitor within 60 days after receipt of such identification by the
Borrower, such competitor shall not be a “Disqualified Lender” hereunder.

“Documentation Agents” shall have the meaning given to such term in the preamble
hereto.

 

-15-



--------------------------------------------------------------------------------

“Dollars” and “$” shall mean lawful currency of the United States.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency (other than Dollars), the equivalent
amount thereof in Dollars as determined by the Administrative Agent at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

“Dollar LC Obligations” shall mean, at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Dollar Letters of Credit and (b) the aggregate amount of all LC Disbursements in
respect of Dollar Letters of Credit that have not then been reimbursed pursuant
to Section 3.5. The Dollar LC Obligations of any Dollar Revolving Lender at any
time shall be its Dollar Revolving Percentage of the total Dollar LC Obligations
at such time.

“Dollar Letter of Credit” shall mean each Letter of Credit issued under the
Dollar Revolving Facility.

“Dollar Revolving Commitment” shall mean, as to any Lender, the obligation of
such Lender, if any, to make Dollar Revolving Loans and to participate in Dollar
Letters of Credit hereunder in an aggregate principal and/or face amount not to
exceed the amount set forth opposite such Lender’s name on Schedule II, in an
Increase Joinder or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.

“Dollar Revolving Extensions of Credit” shall mean, as to any Dollar Revolving
Lender at any time, an amount equal to the sum of (a) aggregate principal amount
of all Dollar Revolving Loans held by such Lender then outstanding and (b) such
Lender’s Dollar Revolving Percentage of the LC Obligations then outstanding.

“Dollar Revolving Facility” shall mean the Dollar Revolving Commitments and the
Dollar Revolving Loans made thereunder.

“Dollar Revolving Lender” shall mean each Lender that has a Dollar Revolving
Commitment or holds Dollar Revolving Loans.

“Dollar Revolving Loans” shall have the meaning given to such term in
Section 2.4(a).

“Dollar Revolving Percentage” shall mean, as to any Dollar Revolving Lender at
any time, the percentage which such Lender’s Dollar Revolving Commitment then
constitutes of the Total Dollar Revolving Commitments or, at any time after the
Dollar Revolving Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Dollar Revolving Loans
then outstanding constitutes of the aggregate principal amount of the Dollar
Revolving Loans then outstanding; provided that, in the event that the Dollar
Revolving Loans are paid in full prior to the reduction to zero of the Total
Dollar Revolving Extensions of Credit, the Dollar Revolving Percentages shall be
the Dollar Revolving Percentages in effect immediately prior to such payment in
full.

“Domestic Person” shall mean a Person that is organized under the laws of, or
whose property is located in, a jurisdiction within the United States.

 

-16-



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.

“ECF Percentage” shall mean (i) with respect to any Fiscal Year at the end of
which the Leverage Ratio is greater than 4.0 to 1.00, 25%; and (ii) with respect
to any Fiscal Year at the end of which the Leverage Ratio is less than or equal
to 4.0 to 1.00, 0%.

“Embargoed Person” shall have the meaning assigned to such term in Section 7.15.

“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Environmental Action” shall mean any outstanding action, suit, demand, demand
letter, claim, notice of noncompliance or violation, notice of liability or
potential liability, investigation, proceeding, consent order or consent
agreement, abatement order or other order or directive (conditional or
otherwise) relating in any way to any Environmental Law, any Environmental
Permit or any Hazardous Materials or arising from alleged injury or threat to
health, safety, natural resources or the environment, including, (a) by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any applicable Governmental Authority or any
other third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” shall mean any Requirement of Law relating to (a) the
generation, use, handling, transportation, treatment, storage, disposal or
Release of Hazardous Materials, (b) pollution or the protection of the
Environment or health or safety or (c) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, including, without limitation, CERCLA, in each case as amended from
time to time, and including the regulations promulgated and the rulings issued
from time to time thereunder.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, soil, land surface and subsurface strata, and natural resources
such as wetlands, flora and fauna.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Group Member directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” shall mean any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

-17-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any Person that for purposes of Title IV of ERISA
is a member of the controlled group of any Loan Party, or under common control
with any Loan Party, within the meaning of Section 414 of the Code.

“ERISA Event” shall mean (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC under
the regulations in effect on the Closing Date or (ii) the requirements of
Section 4043(b) of ERISA are met with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA could
reasonably be expected to occur with respect to such Plan within the following
30 days; (b) with respect to any Plan, the failure to satisfy the minimum
funding standard under Section 412 of the Code and Section 302 of ERISA, whether
or not waived, or the failure to make any required contribution to a
Multiemployer Plan; (c) the application for a minimum funding waiver with
respect to a Plan; (d) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (e) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (f) the partial or complete withdrawal by any Loan
Party or any ERISA Affiliate from a Multiemployer Plan; (g) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (h) the institution by the PBGC of proceedings to terminate
a Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA, that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan; or
(i) the occurrence of a nonexempt prohibited transaction with respect to an
employee benefit plan maintained or contributed to by a Group Member (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which could result
in material liability to any Loan Party.

“Euro” and “€” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurodollar Loans” shall mean Loans the rate of interest applicable to which is
based upon the Eurodollar Rate. Eurodollar Loans may be denominated in Dollars
or an Alternative Currency (other than Dollars).

“Eurodollar Rate” shall mean, for any Interest Period with respect to a LIBOR
Loan of any currency, the LIBOR Screen Rate as of approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for deposits in such currency for such Interest Period; provided that if
a LIBOR Screen Rate shall not be available at the applicable time for the
applicable Interest Period, then the Eurodollar Rate for such currency and
Interest Period shall be the Interpolated Rate; provided, further, that in no
event shall the Eurodollar Rate for any Interest Period for any Tranche B Term
Loan at any time be less than 0.75% per annum.

“Eurodollar Tranche” shall mean, collectively, Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Events of Default” shall have the meaning given to such term in Section 8.1.

“Excess Cash Flow” shall mean, for any Fiscal Year of the Borrower, the excess,
if any, of (a) Cash Flow from Operating Activities over (b) the sum, without
duplication, of (i) the aggregate amount (A) actually paid by the Borrower and
its Subsidiaries during such Fiscal Year and (B) expected

 

-18-



--------------------------------------------------------------------------------

as of the last day of such Fiscal Year to be paid in the first Fiscal Quarter
following such Fiscal Year, on account of Capital Expenditures or any other
expenditures for Capital Assets (excluding the principal amount of Debt incurred
in connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount); provided that (I) any amount
deducted on account of such committed expenditure pursuant to clause (B) shall
not be deducted in the calculation of Excess Cash Flow for the following Fiscal
Year to the extent such amount is actually paid in the first Fiscal Quarter of
the following Fiscal Year, and (II) to the extent any such committed amount is
not actually paid in the first Fiscal Quarter of the following Fiscal Year, such
unspent amount shall not be deducted in the calculation of Excess Cash Flow for
the preceding Fiscal Year, (ii) the aggregate amount of all prepayments of
Revolving Loans and Swingline Loans during such Fiscal Year to the extent of
accompanying permanent optional reductions of the Revolving Commitments and all
optional prepayments of the Term Loans during such Fiscal Year, (iii) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Term Loans) of the Borrower and its Subsidiaries made during such
Fiscal Year (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (iv) the aggregate amount actually paid during such Fiscal Year, or
expected to be paid in the first Fiscal Quarter of the following Fiscal Year
pursuant to letters of intent or acquisition agreements, on Investments pursuant
to Section 7.6(e), (f), (j), (k) or (m) pursuant to this clause (iv) without
giving effect to any part of an Investment that was permitted by utilizing the
Available Amount; provided that (I) any amount deducted on account of such
letter of intent or acquisition agreement shall not be deducted in the
calculation of Excess Cash Flow for the following Fiscal Year to the extent such
amount is actually paid in the first Fiscal Quarter of the following Fiscal Year
and (II) to the extent any such committed amount is not actually paid in the
first Fiscal Quarter of the following Fiscal Year, such unspent amount shall not
be deducted in the calculation of Excess Cash Flow for the preceding Fiscal Year
and (v) the aggregate amount of distributions on account of non-controlling
interests in Subsidiaries.

“Excess Cash Flow Application Date” shall have the meaning given to such term in
Section 2.11(c).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Executive Order” shall have the meaning given to such term in Section 4.23(a).

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.10 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Existing Credit Agreement” shall have the meaning given to such term in the
recitals hereto.

 

-19-



--------------------------------------------------------------------------------

“Existing Issuing Bank” shall mean each bank which issued Existing Letters of
Credit.

“Existing Letters of Credit” shall mean all letters of credit outstanding on the
Closing Date, as more fully described on Schedule 1.1 hereto.

“Existing Notes” shall have the meaning given to such term in the recitals
hereto.

“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.25(a).

“Extended Term Loans” shall have the meaning given to such term in
Section 2.25(a).

“Extending Revolving Lender” shall have the meaning given to such term in
Section 2.25(a).

“Extending Term Lender” shall have the meaning given to such term in
Section 2.25(a).

“Extension” shall have the meaning given to such term in Section 2.25(a).

“Extension Offer” shall have the meaning given to such term in Section 2.25(a).

“Facility” shall mean each of (a) the Tranche A Term Commitments and the Tranche
A Term Loans made thereunder (the “Tranche A Term Facility”), (b) the Tranche B
Term Commitments and the Tranche B Term Loans made thereunder (the “Tranche B
Term Facility”), (c) the Revolving Facility, (d) the Extended Term Loans, if
any, and (e) the Extended Revolving Commitments, if any, as the case may be.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

“Fee Payment Date” shall mean (a) the third Business Day following the last day
of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit Q hereto (in such form or with immaterial
changes thereto which the Administrative Agent is hereby authorized to enter
into) together with any material changes thereto requested by Borrower in light
of prevailing market conditions, which material changes shall be posted to the
Lenders not less than five (5) Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five
(5) Business Days after posting, then the Required Lenders shall be deemed to
have agreed that the Administrative Agent’s entry into such intercreditor
agreement (with such changes) is reasonable and to have consented to such
intercreditor agreement (with such changes) and to the Administrative Agent’s
execution thereof.

 

-20-



--------------------------------------------------------------------------------

“Fiscal Quarter” shall mean, with respect to the Borrower or any of its
Subsidiaries, the period commencing January 1 in any Fiscal Year and ending on
the next succeeding March 31, the period commencing April 1 in any Fiscal Year
and ending on the next succeeding June 30, the period commencing July 1 in any
Fiscal Year and ending on the next succeeding September 30 or the period
commencing October 1 in any Fiscal Year and ending on the next succeeding
December 31, as the context may require, or, if any such Subsidiary was not in
existence on the first day of any such period, the period commencing on the date
on which such Subsidiary is incorporated, organized, formed or otherwise created
and ending on the last day of such period.

“Fiscal Year” shall mean, with respect to the Borrower or any of its
Subsidiaries, the period commencing on January 1 in any calendar year and ending
on the next succeeding December 31 or, if any such Subsidiary was not in
existence on January 1 in any calendar year, the period commencing on the date
on which such Subsidiary is incorporated, organized, formed or otherwise created
and ending on the next succeeding December 31.

“Foreign Subsidiary” shall mean any Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Funded Debt” of any Person shall mean all Debt as set forth on the balance
sheet of such Person determined on a Consolidated basis in accordance with GAAP,
including, without limitation, (i) the aggregate amount of Government
Reimbursement Program Costs (exclusive of, with respect to the determination of
Funded Debt in any period, the portion of Government Reimbursement Program Costs
paid in such period), (ii) in the case of the Borrower, the Loans, (iii) any
Receivables Transaction Amount and (iv) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any preferred Capital Stock in such Person or any other Person; provided,
however, that the term “Funded Debt” shall not include any Contingent
Obligations of such Person (if and to the extent such Contingent Obligations
would otherwise be included in such term on any date of determination) that are
incurred solely to support any obligations, Debt or Government Reimbursement
Program Costs of the Borrower or one or more Subsidiaries of the Borrower to the
extent such Contingent Obligations are otherwise expressly permitted to be
incurred under Section 7.2.

“Funding Office” shall mean, with respect to any currency, the office of the
Administrative Agent specified in Section 11.2 or such other office as may be
specified from time to time by the Administrative Agent as its funding office by
written notice to the Borrower and the Lenders.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time applied on a consistent basis, subject to
Section 1.4.

“Government Reimbursement Program Costs” shall mean, with respect to any payable
of the Borrower and its Subsidiaries, the sum of:

(i) all amounts (including punitive and other similar amounts) agreed to be paid
in settlement or payable as a result of a final, non-appealable judgment, award
or similar order relating to participation in Medical Reimbursement Programs;

(ii) all final, non-appealable fines, penalties, forfeitures or other amounts
rendered pursuant to criminal indictments or other criminal proceedings relating
to participation in Medical Reimbursement Programs; and

 

-21-



--------------------------------------------------------------------------------

(iii) the amount of final, non-appealable recovery, damages, awards, penalties,
forfeitures or similar amounts rendered in any litigation, suit, arbitration,
investigation or other legal or administrative proceeding of any kind relating
to participation in Medical Reimbursement Programs.

“Government Reimbursement Programs” shall have the meaning given to such term in
Section 4.17(a).

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational authority such as the
European Union or the European Central Bank), any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

“Governmental Authorization” shall mean any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Group Members” shall mean the Borrower and its Subsidiaries.

“Guaranteed Obligations” shall have the meaning given to such term in
Section 10.1.

“Guarantor” shall mean, except as permitted by Section 6.12 or Section 7.12,
each Subsidiary of the Borrower (other than any Special Purpose Receivables
Subsidiary and any Regulated Subsidiary, including, without limitation, and for
so long as such Subsidiary remains a Regulated Subsidiary, DaVita HealthCare
Partners Plan, Inc.).

“Hazardous Materials” shall mean (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos,
asbestos-containing materials, polychlorinated biphenyls and radon gas and
(b) any other chemicals, materials, substances, wastes (including medical and
human waste), constituents, pollutants or contaminants subject to regulation or
which can give rise to liability under any Environmental Law.

“HCP LLC” shall mean HealthCare Partners, LLC.

“HCPAMG” shall mean HealthCare Partners Affiliates Medical Group, a California
general partnership.

“HPMGI” shall mean HealthCare Partners Medical Group, Inc.

“HIPAA” shall have the meaning given to such term in Section 4.17(b).

“Impacted Interest Period” shall mean, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.

“Increase Effective Date” shall have the meaning given to such term in
Section 2.24(a).

“Increase Joinder” shall have the meaning given to such term in Section 2.24(c).

 

-22-



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” shall have the meaning given to such term in
Section 2.24(a).

“Incremental Term A Loans” shall have the meaning given to such term in
Section 2.24(c).

“Incremental Term B Loans” shall have the meaning given to such term in
Section 2.24(c).

“Incremental Term Loans” shall have the meaning given to such term in
Section 2.24(c).

“Indemnitee” shall have the meaning given to such term in Section 11.5(b).

“Information” shall have the meaning given to such term in Section 11.15.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 6.5 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall mean, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
trade names, service marks, domain names, trade secrets, proprietary
information, technology, know-how and processes, and all rights to sue at law or
in equity for any infringement or other impairment thereof, including the right
to receive all proceeds and damages therefrom.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit M.

“Intercompany Receivables” shall mean any debits or credits by and among the
Borrower and its Subsidiaries arising in connection with any centralized
purchasing, payment or other cash management or treasury services, in each case,
in the ordinary course of business.

“Intercreditor Agreements” shall mean the First Lien Intercreditor Agreement and
the Junior Lien Intercreditor Agreement, collectively, in each case to the
extent in effect.

“Interest Election Request” shall mean an Interest Election Request,
substantially in the form of Exhibit P.

“Interest Payment Date” shall mean (a) as to any ABR Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final Maturity Date of the Facility
under which such Loan was made, (b) as to any Eurodollar Loan having an Interest
Period of three months or less, the last day of such Interest Period and the
Maturity Date of the Facility under which such Loan was made, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first

 

-23-



--------------------------------------------------------------------------------

day of such Interest Period, the last day of such Interest Period and the
Maturity Date of the Facility under which such Loan was made, (d) as to any Loan
(other than any Revolving Loan that is an ABR Loan and any Swingline Loan), the
date of any repayment or prepayment made in respect thereof and (e) as to any
Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period” shall mean, as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending (x) one week thereafter or (y) one,
two, three or six or (if available to all Lenders under the relevant Facility)
twelve months thereafter, as selected by the Borrower in its notice of borrowing
or notice of conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six or (if available to all Lenders under the relevant Facility) or twelve
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., Local Time, on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(b) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Maturity Date of such Facility; and

(c) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBOR Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, as of 11:00 a.m., London Time, two
Business Days prior to the commencement of such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the LIBOR Screen Rate is available, the LIBOR Screen Rate for purposes of
paragraph (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Investment” shall mean, with respect to any Person, any loan or advance to such
Person, any purchase or other acquisition of Capital Stock or Debt of, or the
property and assets comprising a division or business unit or all or a
substantial part of the business of, such Person, any capital contribution to
such Person or any other investment in such Person, including, without
limitation, any acquisition by way of a merger or consolidation (or similar
transaction) and any arrangement pursuant to which the investor incurs Debt of
the types referred to in clause (j) or (k) of the definition of “Debt” set forth
in this Section 1.1 in respect of such Person, but excluding advances or
extensions of credit to customers and receivables arising in the ordinary course
of business and in connection with any Physician Group. For the avoidance of
doubt, without any implication to the contrary, no Intercompany Receivables or
any transactions giving rise thereto shall constitute Investments.

 

-24-



--------------------------------------------------------------------------------

“Issuing Lender” shall mean any of (i) JPMorgan Chase Bank, N.A., (ii) Wells
Fargo Bank, National Association, (iii) Barclays Bank PLC, or in each case, any
affiliate thereof, in its capacity as issuer of any Letter of Credit, (iv) any
other Lender reasonably satisfactory to the Administrative Agent that from time
to time agrees in writing to issue Letters of Credit hereunder; provided that,
if any Extension or Extensions of Revolving Commitments is or are effected in
accordance with Section 2.25, then on the occurrence of the Revolving
Termination Date and on each later date which is or was at any time a Maturity
Date with respect to Revolving Commitments (each, an “Issuing Lender/Swingline
Termination Date”), each Issuing Lender at such time shall have the right to
resign as an Issuing Lender on, or on any date within twenty (20) Business Days
after, the respective Issuing Lender/Swingline Termination Date, in each case
upon not less than ten (10) days’ prior written notice thereof to the Borrower
and the Administrative Agent and, in the event of any such resignation and upon
the effectiveness thereof, the respective entity so resigning shall retain all
of its rights hereunder and under the other Loan Documents as an Issuing Lender
with respect to all Letters of Credit theretofore issued by it (which Letters of
Credit shall remain outstanding in accordance with the terms hereof until their
respective expirations) but shall not be required to issue any further Letters
of Credit hereunder, and (v) solely with respect to the Existing Letters of
Credit, each Existing Issuing Bank. If at any time and for any reason (including
as a result of resignations as contemplated by the proviso to the preceding
sentence), each Issuing Lender has resigned in such capacity in accordance with
the preceding sentence, then no Person shall be an Issuing Lender hereunder
obligated to issue Letters of Credit unless and until (and only for so long as)
a Lender (or affiliate of a Lender) reasonably satisfactory to the
Administrative Agent and the Borrower agrees to act as Issuing Lender hereunder.

“Issuing Lender/Swingline Termination Date” shall have the meaning given to such
term in the definition of “Issuing Lender.”

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit L.

“Junior Lien Intercreditor Agreement” shall mean an intercreditor agreement by
and among the Collateral Agent and the collateral agents or other
representatives for the holders of Indebtedness secured by Liens on the
Collateral that are intended to rank junior to the Liens securing the
Obligations and that are otherwise Liens permitted pursuant to Section 7.1,
providing that all proceeds of Collateral shall first be applied to repay the
Obligations in full prior to being applied to any obligations under the
Indebtedness secured by such junior Liens and that until the termination of the
Commitments and the repayment in full (or cash collateralization of outstanding
Letters of Credit) of all Obligations (other than contingent obligations not
then due and payable), the Collateral Agent shall have the sole right to
exercise remedies against the Collateral (subject to customary exceptions and
the expiration of any standstill periods) and otherwise in form and substance
reasonably satisfactory to the Collateral Agent.

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity date of any Refinancing Term Loan, any Refinancing
Term Commitment, any Extended Term Loan, any Extended Revolving Commitment, any
Incremental Term Loans, any Increased Revolving Commitments or any Other
Revolving Commitments, in each case as extended in accordance with this
Agreement from time to time.

 

-25-



--------------------------------------------------------------------------------

“LC Commitment” shall mean $325,000,000, which amount shall be allocated among
the Issuing Lenders in the respective amounts set forth beside each Issuing
Lender in Schedule II hereto.

“LC Disbursement” shall mean a payment by the Issuing Lender pursuant to a
Letter of Credit.

“LC Obligations” shall mean, at any time, the aggregate Alternative Currency LC
Obligations and Dollar LC Obligations.

“LC Request” shall mean an LC Request, substantially in the form of Exhibit O.

“Lenders” shall have the meaning given to such term in the preamble hereto;
provided that unless the context otherwise requires, each reference herein to
the Lenders shall be deemed to include any Conduit Lender.

“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

“Letters of Credit” shall have the meaning given to such term in Section 3.1(a).

“Leverage Ratio” shall mean, at any date of determination, the ratio of
(a) (i) all Funded Debt of the Borrower and its Subsidiaries, including Debt in
respect of Specified Letters of Credit outstanding as of such date (assuming
that the maximum amount of each such Specified Letter of Credit is fully drawn)
plus (ii) to the extent not otherwise included in subclause (a)(i) of this
definition, the face amount of all Letters of Credit issued for the account of
the Borrower or any of its Subsidiaries minus (iii) unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries on a Consolidated basis to
(b) Consolidated EBITDA of the Borrower and its Subsidiaries for the most
recently completed Measurement Period prior to such date.

The Leverage Ratio shall be calculated on a Pro Forma Basis to give effect to
any Debt incurred, assumed or permanently repaid or extinguished after the
relevant Measurement Period but prior to or contemporaneously with the Reference
Date as if such incurrence, assumption, repayment or extinguishment had been
effected on the last day of such period. Notwithstanding anything to the
contrary contained in this paragraph, when calculating the Leverage Ratio for
purposes of (i) the Pricing Grid (ii) the ECF Percentage and (iii) determining
actual compliance (and not compliance on a Pro Forma Basis) with
Section 7.16(a), (A) any Debt incurred, assumed or permanently repaid or
extinguished subsequent to the end of the applicable Measurement Period shall
not be given pro forma effect and (B) such calculations shall be based on the
financial statements delivered pursuant to Section 6.1(b) or (c), as applicable,
for the relevant Measurement Period.

“LIBOR Screen Rate” shall mean the London interbank offered rate administered by
the ICE Benchmark Administration Limited (or any other Person that takes over
the administration of such rate) for the applicable currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion; provided, that, if any LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

-26-



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Loan” shall mean any loan made by any Lender pursuant to this Agreement
(including pursuant to Section 2.24).

“Loan Documents” shall mean this Agreement, the Security Documents and the
Notes.

“Loan Parties” shall mean each Group Member that is a party to a Loan Document.

“Local Time” shall mean the local time in (i) London with respect to Obligations
denominated in an Alternative Currency and (ii) New York City, otherwise.

“Majority Facility Lenders” shall mean, with respect to any Facility, the
holders of more than 50% of the aggregate unpaid principal amount of the Term
Loans, Extended Term Loans or the Total Revolving Extensions of Credit, as the
case may be, outstanding under such Facility (or, in the case of the Dollar
Revolving Facility or the Alternative Currency Revolving Facility, prior to any
termination, respectively, of the Dollar Revolving Commitments or the
Alternative Currency Revolving Commitments, the holders of more than 50% of the
Total Dollar Revolving Commitments or Total Alternative Currency Revolving
Commitments, respectively).

“Management Services Agreement” shall mean each of those certain agreements by
and between a Group Member (or any Physician Group with an existing agreement
with a Group Member for the provision of management services) and any Physician
Group pursuant to which such Group Member (or Physician Group) provides
management services to such Physician Group; provided that each Management
Services Agreement (i) existing on the Closing Date and (ii) entered into in
connection with an acquisition of a Physician Group pursuant to Section 7.2(m)
shall, in each case, provide that a substantial portion of the management fees
(which, for the avoidance of doubt and without any implication to the contrary,
shall not include any fees for reimbursement of expenses and other cost sharing
arrangements) payable thereunder shall be paid to a Loan Party (or any Physician
Group with an existing agreement to pay fees to a Loan Party for the provision
of management services).

“Mandatory Prepayment Date” shall have the meaning given to such term in
Section 2.11(e).

“Margin Stock” shall mean “margin stock” as defined in Regulation U of the
Board, as the same may be amended or supplemented from time to time.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations, or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent, the Collateral Agent or the Lenders hereunder or
thereunder or (c) the Collateral or the Liens in favor of the Collateral Agent
(for its benefit and for the benefit of the other Secured Parties) on the
Collateral or on the priority of such Liens.

 

-27-



--------------------------------------------------------------------------------

“Material Subsidiary” shall mean, as of any date, (a) any Subsidiary of the
Borrower that accounted for more than 5% of Consolidated Net Income of the
Borrower and its Subsidiaries for the most recently completed Fiscal Quarter on
or prior to such date as reflected in the Required Financial Information most
recently delivered to the Administrative Agent and the Lenders on or prior to
such date and determined in accordance with GAAP for such period and (b) each
other Subsidiary of the Borrower that, when combined with any other Subsidiary,
each of which at the time of determination is the subject of an Event of Default
under Section 8.1(g), would constitute a Material Subsidiary under clause
(a) above.

“Maturity Date” shall mean (i) with respect to the Tranche A Term Loans that
have not been extended pursuant to Section 2.25, the Tranche A Term Loan
Maturity Date, (ii) with respect to the Tranche B Term Loans that have not been
extended pursuant to Section 2.25, the Tranche B Term Loan Maturity Date,
(iii) with respect to the Revolving Commitments that have not been extended
pursuant to Section 2.25, the Revolving Termination Date and (iv) with respect
to any Class of Extended Term Loans or Extended Revolving Commitments, the final
maturity date as specified in the applicable Extension Offer accepted by the
respective Lender or Lenders; provided that if any such day is not a Business
Day, the applicable Maturity Date shall be the Business Day immediately
succeeding such day.

“Maximum Rate” shall have the meaning given to such term in Section 11.18.

“Measurement Period” shall mean, at any date of determination, the most recently
completed four consecutive Fiscal Quarters ended prior to such date for which
financial information is (or is required to be) available.

“Medicaid” shall mean that means-tested entitlement program under Title XIX of
the Social Security Act that provides federal grants to states for medical
assistance based on specific eligibility criteria (Social Security Act of 1965,
Title XIX, P.L. 89-87, as amended; 42 U.S.C. § 1396 et seq.).

“Medical Reimbursement Programs” shall mean the Medicare, Medicaid and Tricare
programs and any other health care program operated by or financed in whole or
in part by any federal, state or local government.

“Medicare” shall mean that government-sponsored entitlement program under Title
XVIII of the Social Security Act that provides for a health insurance system for
eligible elderly and disabled individuals (Social Security Act of 1965, Title
XVIII, P.L. 89-87, as amended; 42 U.S.C. § 1395 et seq.).

“Minimum Extension Condition” shall have the meaning given to such term in
Section 2.25(b).

“Minority Investment” shall have the meaning given to such term in
Section 7.6(f).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 6.12(c).

“Mortgages” shall mean each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Collateral Agent for the benefit
of the Secured Parties, in a form reasonably satisfactory to the Collateral
Agent.

 

-28-



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Group Member or ERISA Affiliate is
required to contribute or could otherwise have liability.

“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Debt secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred (or estimated by the
Borrower in good faith) in connection therewith, and net of (i) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), (ii) amounts reserved in accordance with GAAP against liabilities
relating to breaches of representations and warranties and indemnification
obligations, liabilities related to environmental matters or other liabilities
associated with the property and liabilities relating to assets subject to such
sale, lease, transfer or other disposition that are not assumed by the purchaser
in such Asset Sale and (iii) in the case of any Asset Sale by a Subsidiary, the
amount of any payments or distributions required to be made in respect of such
transaction to owners of Capital Stock in such Subsidiary other than the
Borrower or any other Subsidiary and (b) in connection with any issuance or sale
of Capital Stock or any incurrence of Debt, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“New Senior Notes” shall mean the 5.125% Senior Notes due 2024 in an aggregate
principal amount of $1,750,000,000 outstanding as of the Closing Date issued
pursuant to the New Senior Notes Indenture.

“New Senior Notes Documents” shall mean the New Senior Notes, the New Senior
Notes Indenture and the New Senior Notes Guarantees.

“New Senior Notes Guarantees” shall mean the guarantees by the Guarantors of the
New Senior Notes pursuant to the New Senior Notes Indenture.

“New Senior Notes Indenture” shall mean the indenture dated as of June 13, 2014
by and among the Borrower, the Guarantors party thereto and The Bank of New York
Mellon Trust Company, N.A., as trustee, pursuant to which the New Senior Notes
were issued, as the same may be amended or supplemented from time to time.

“NMTC” shall mean a new market tax credit as defined in Section 45D of the Code.

“NMTC Documents” shall mean any credit, loan or finance agreement and any other
document, agreement or instrument governing or otherwise relating to any NMTC
Indebtedness.

“NMTC Indebtedness” shall mean any Debt incurred by a NMTC Subsidiary, including
in the form of an intercompany loan from the Borrower or another Subsidiary in
connection with an NMTC financing, the proceeds of which such NMTC Subsidiary
will substantially concurrently use to acquire real property, renovate real
property or construct improvements on real property, in each case after the
Closing Date (any such acquisition, renovation or construction, an “NMTC
Investment”).

 

-29-



--------------------------------------------------------------------------------

“NMTC Property” shall mean any fixed assets which are acquired, renovated or
improved with the proceeds of NMTC Indebtedness and any related capital
contributions.

“NMTC Subsidiary” shall mean a Domestic Subsidiary that receives an intercompany
loan in the form of NMTC Indebtedness or any related capital contributions.

“Nominee Agreement” shall mean, with respect to any Physician Group, any
agreement pursuant to which the Borrower or one of its Subsidiaries has the
right, or has the right to appoint another party (a “designated physician”) with
the right, to require the owners of a Physician Group to transfer all of their
interests in the Physician Group to a Person, who may be required to have
certain qualifications, designated by the Borrower or one of its Subsidiaries or
a designating physician, as the case may be.

“Non-Excluded Taxes” shall have the meaning given to such term in
Section 2.19(a).

“Non-Guarantor Domestic Subsidiary” shall mean a Domestic Subsidiary of the
Borrower that is not a Guarantor.

“Non-Guarantor Subsidiary” shall mean a Subsidiary of the Borrower that is not a
Guarantor.

“Non-U.S. Lender” shall have the meaning given to such term in Section 2.19(e).

“Notes” shall mean, collectively, each promissory note in the form of
Exhibit N-1, N-2, N-3 or N-4, as applicable, evidencing Loans.

“NPL” shall mean the National Priorities List under CERCLA.

“Obligations” shall mean (a) obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower and the other
Loan Parties under this Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower and the other Loan Parties under
this Agreement and the other Loan Documents, and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower and the other Loan Parties under or pursuant to this Agreement and the
other Loan Documents; provided that Obligations shall exclude any Excluded Swap
Obligations.

“OFAC” shall have the meaning given to such term in Section 4.23(b)(v).

“OID” shall have the meaning given to such term in Section 2.24(c)(vi).

“Other Revolving Commitments” shall mean one or more Classes of revolving credit
commitments hereunder that result from a Refinancing Amendment.

 

-30-



--------------------------------------------------------------------------------

“Other Revolving Loans” shall mean one or more Classes of Revolving Loans that
result from a Refinancing Amendment.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Parent Entity” shall mean, for purposes of the provisos to the definition of
“Change of Control,” a newly created entity having, at the time of consummation
of a reorganization transaction permitted by such provisos, no assets with a
fair market value in excess of $1.0 million (other than Capital Stock of the
Borrower and its Subsidiaries) and no liabilities with a fair market value in
excess of $1.0 million, in each case that would be reflected on an
unconsolidated balance sheet of such entity at such time.

“Participant” shall have the meaning given to such term in Section 11.6(c)(i).

“Participant Register” shall have the meaning given to such term in
Section 11.6(c)(iii).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“Patriot Act” shall have the meaning given to such term in Section 4.23(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).

“Permitted First Priority Refinancing Debt” shall mean any secured Debt
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes; provided that (i) such Debt
otherwise constitutes Credit Agreement Refinancing Debt, (ii) such Debt is
secured by the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and is not secured by any property or
assets of the Borrower or any Subsidiary other than the Collateral, and (iii) a
Senior Representative acting on behalf of the holders of such Debt shall have
become party to or otherwise subject to the provisions of a First Lien
Intercreditor Agreement; provided that if such Debt is the initial Permitted
First Priority Refinancing Debt incurred by the Borrower, then the Borrower, the
Subsidiary Guarantors, the Administrative Agent and the Senior Representative
for such Debt shall have executed and delivered a First Lien Intercreditor
Agreement. Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Liens” shall mean the following types of Liens (excluding any such
Lien imposed pursuant to Section 430(k) of the Code or by ERISA or any such Lien
relating to or imposed in connection with any Environmental Action): (a) Liens
for taxes, assessments and governmental charges

 

-31-



--------------------------------------------------------------------------------

or levies to the extent not otherwise required to be paid under Section 6.3;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
landlords’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations (other than Debt for
borrowed money) (i) that are not overdue for a period of more than 60 days or
(ii) the amount, applicability or validity of which are being contested in good
faith and with respect to which the Borrower or any of its Subsidiaries, as the
case may be, has established reserves in accordance with GAAP; (c) pledges or
deposits to secure obligations incurred in the ordinary course of business under
workers’ compensation laws, unemployment insurance or similar social security
legislation (other than in respect of employee benefit plans subject to ERISA)
or to secure public, regulatory or statutory obligations; (d) Liens, pledges and
deposits securing the performance of, or payment in respect of, bids, tenders,
leases, contracts (other than for the repayment of borrowed money), surety and
appeal bonds, letters of credit, and other obligations of a similar nature
incurred in the ordinary course of business; (e) any interest or title of a
lessor or sublessor and any restriction or encumbrance to which the interest or
title of such lessor or sublessor may be subject that is incurred in the
ordinary course of business and, either individually or when aggregated with all
other Permitted Liens in effect on any date of determination, could not be
reasonably expected to have a Material Adverse Effect; (f) Liens in favor of
customs and revenue authorities arising as a matter of law or pursuant to a bond
to secure payment of customs duties in connection with the importation of goods;
(g) Liens arising out of judgments or awards that do not constitute an Event of
Default under Section 8.1(i) and in respect of which the Borrower or any of its
Subsidiaries subject thereto shall be prosecuting an appeal or proceedings for
review in good faith and, pending such appeal or proceedings, shall have secured
within 30 days after the entry thereof a subsisting stay of execution and shall
be maintaining reserves, in accordance with GAAP, with respect to any such
judgment or award; (h) unperfected Liens of suppliers and vendors to secure the
purchase price of the property or assets sold; (i) protective UCC filings by
lessors under operating leases; (j) any easements, rights of way, restrictions,
defects, encroachments and other encumbrances on title to Real Property which
either individually or when aggregated with all other Permitted Liens, would not
be reasonably expected to have a Material Adverse Effect; and (k) bankers’
Liens, rights of setoff and other similar Liens with respect to cash and Cash
Equivalents.

“Permitted Other Debt” shall mean Debt of the Borrower or any other Loan Party;
provided that immediately after giving pro forma effect thereto and to the use
of the proceeds thereof, (i) no Event of Default shall be continuing or result
therefrom, (ii) if such Debt is unsecured, the Borrower and the Subsidiaries
will be in compliance on a Pro Forma Basis (as of the date of such incurrence),
after giving effect to any such incurrence, with the covenant set forth in
Section 7.16, (iii) if such Debt is secured by a Lien on the Collateral that is
junior to the Lien on the Collateral securing the Obligations, the Borrower and
the Subsidiaries will be in compliance on a Pro Forma Basis (as of the date of
such incurrence), after giving effect to any such incurrence, with a Leverage
Ratio that is no greater than 0.25x less than the then applicable Leverage Ratio
pursuant to the covenant set forth in Section 7.16 (e.g., if the applicable
Leverage Ratio under Section 7.16 is 5.00:1.00, then compliance with this
provision would require a Leverage Ratio of no greater than 4.75:1.00), (iv) if
such Debt is secured by a Lien on the Collateral that is pari passu with the
Lien securing the Obligations, such Debt shall not exceed the sum of (x) the
Shared Incremental Amount and (y) an additional amount such that the Senior
Secured Leverage Ratio, on a Pro Forma Basis (as of the date of such
incurrence), after giving effect to such incurrence, is no greater than
3.50:1.00, (v) such Debt does not mature prior to the date that is ninety-one
(91) days after the Latest Maturity Date at the time such Debt is incurred or
the maturity date of such Debt can be extended subject to any customary
conditions to a date that is ninety-one (91) days after the Latest Maturity Date
at the time such Debt is incurred, (vi) such Debt shall be in the form of debt
securities or junior lien or unsecured credit facility, (vii) if such Debt is
secured, (x) such Debt is secured by the Collateral on a pari passu or junior
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of the Borrower or any Subsidiary other
than the Collateral and (y) such Debt is subject to an Intercreditor Agreement,
(viii) such Debt shall not be guaranteed by any Subsidiaries that are not

 

-32-



--------------------------------------------------------------------------------

Guarantors hereunder and (ix) such Debt shall have terms and conditions (other
than pricing, rate floors, discounts, fees, premiums and optional prepayment or
redemption provisions) that in the good faith determination of the Borrower are
not materially less favorable (when taken as a whole) to the Borrower than the
terms and conditions of the Loan Documents (when taken as a whole).

“Permitted Physician Group Loans” shall mean loans or advances to any Physician
Group which funds may be used contemporaneously to finance the acquisition of
the equity interests or assets of one or more additional Physician Groups and
any Subsidiaries thereof (excluding Subsidiaries organized or acquired in
contemplation of such transaction); provided that (1) immediately before and
immediately after giving pro forma effect to any such loan or advance, no
Default shall have occurred and be continuing, (2) immediately after giving
effect to such loan or advance and any incurrence of Debt by the Borrower or any
Subsidiary made to fund such loan or advance, the Borrower and its Subsidiaries
shall be in compliance on a Pro Forma Basis with Section 7.12 and Section 7.16,
(3) any such loan or advance shall be evidenced by a Physician Group Note that,
if such loan or advance is greater than $5,000,000, will be delivered to the
Collateral Agent for the benefit of the Secured Parties, (4) any additional
Physician Group acquired as an entity pursuant to the foregoing shall enter into
a Management Services Agreement with a Group Member (or a Physician Group with a
Management Services Agreement with a Group Member) and Nominee Agreements,
(5) any acquisition of an additional Physician Group shall be consummated in
compliance with all applicable laws in all material respects and (6) the
Borrower shall deliver a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying in the
corporate capacity of such Responsible Officer that all of the requirements set
forth in clauses (1) through (4) and, to its knowledge based on advice of
counsel, (5) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against such Receivables Assets; provided that (A) recourse to Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) and any
obligations or agreements of Borrower or any Subsidiary (other than the Special
Purpose Receivables Subsidiaries) in connection with such transactions shall be
limited to the extent customary for similar transactions in the applicable
jurisdictions (including, to the extent applicable, in a manner consistent with
the delivery of a “true sale”/“absolute transfer” opinion with respect to any
transfer by Borrower or any Subsidiary (other than a Special Purpose Receivables
Subsidiary), and (B) the sum of (x) the aggregate Receivables Transaction Amount
outstanding at any time pursuant to clause (a) of the definition of Receivables
Transaction Amount and (y) the aggregate Receivables Transaction Amount since
the Closing Date pursuant to clause (b) of the definition of “Receivables
Transaction Amount” shall not exceed $500,000,000.

“Permitted Refinancing” shall mean, with respect to any Debt, any modification,
refinancing, refunding, renewal or extension of such Debt; provided that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Debt so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts paid, and fees and
expenses incurred, in connection with such modification, refinancing, refunding,
renewal or extension and by an amount equal to any existing commitments
unutilized thereunder; (b) the Debt resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of

 

-33-



--------------------------------------------------------------------------------

the Indebtedness being modified, refinanced, refunded, renewed or extended;
(c) immediately after giving effect thereto, no Default shall have occurred and
be continuing; (d) if the Debt being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, the Debt
resulting from such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Debt being modified, refinanced, refunded, renewed or extended; and (e) no
Person that is not an obligor under the Debt being modified, refinanced,
refunded, renewed or extended shall be an obligor under such modification,
refinancing, refunding, renewal or extension.

“Permitted Second Priority Refinancing Debt” shall mean secured Debt (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of second lien (or other junior lien) secured notes or second lien
(or other junior lien) secured loans; provided that (i) such Debt otherwise
constitutes Credit Agreement Refinancing Debt, (ii) such Debt is secured by the
Collateral on a second priority (or other junior priority) basis to the liens
securing the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of the
Borrower or any Subsidiary other than the Collateral and (iii) a Senior
Representative acting on behalf of the holders of such Debt shall have become
party to or otherwise subject to the provisions of a Junior Lien Intercreditor
Agreement; provided that if such Debt is the initial Permitted Second Priority
Refinancing Debt incurred by the Borrower, then the Borrower, the Subsidiary
Guarantors, the Administrative Agent and the Senior Representative for such Debt
shall have executed and delivered a Junior Lien Intercreditor Agreement.
Permitted Second Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” shall mean unsecured Debt (including any
Registered Equivalent Notes) which constitutes Credit Agreement Refinancing
Debt, incurred by the Borrower in the form of one or more series of senior
unsecured notes or loans.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Physician Groups” shall mean HealthCare Partners Affiliates Medical Group,
Seismic Medical Group, PC, HealthCare Partners Medical Group (Bacchus), Ltd.,
JSA Professional Association, Healthcare Partners Medical Group, Inc., Physician
Associates of the Greater San Gabriel Valley, a Medical Group Inc., Northridge
Medical Group, Inc., Talbert Medical Group, Inc. and any other professional
corporation, limited liability company, partnership or other entity that,
directly or indirectly, provides or arranges medical services and (i) provides
or arranges such services in a state that only permits the equity interests of
such entity to be held by one or more licensed physicians or licensed
professionals or professional entities and (ii) has entered into and remains
party to a Management Services Agreement and a Nominee Agreement.

“Physician Group Note” shall mean a note issued by a Physician Group to the
Borrower or a Guarantor that (i) is issued in connection with a Permitted
Physician Group Loan, (ii) contains covenants restricting the Physician Group
from incurring financial indebtedness (other than financial indebtedness
existing upon acquisition of such Physician Group and not incurred in
contemplation of such acquisition(s) and other customary exceptions) and paying
dividends or distributions, and (iii) to the extent (x) not prohibited by a
Requirement of Law and (y) that such capital stock or membership interest is
actually owned by the Physician Group issuing the note, is secured by a pledge
of the capital stock or membership interests of each Physician Group acquired by
the Physician Group issuing the note.

 

-34-



--------------------------------------------------------------------------------

“Plan” shall mean at a particular time, any employee benefit plan that is
covered by Title IV of ERISA or Section 412 of the Code and in respect of which
the Borrower or ERISA Affiliate is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA, other than any Multiemployer Plan.

“Platform” shall have the meaning given to such term in Section 11.2(d).

“Post-Increase Revolving Lenders” shall have the meaning given to such term in
Section 2.24(d).

“Pre-Increase Revolving Lenders” shall have the meaning given to such term in
Section 2.24(d).

“Premises” shall have the meaning given to such term in the applicable Mortgage.

“Prepayment Option Notice” shall have the meaning given to such term in
Section 2.11(e).

“Pricing Grid” shall mean the table set forth below.

For all Loans (other than Tranche B Term Loans) and the Commitment Fee Rate:

 

Leverage Ratio

   Applicable Margin for
Eurodollar Loans    Applicable Margin
for ABR Loans    Commitment
Fee Rate >3.0 to 1.0    2.00%    1.00%    0.500% <3.0 to 1.0 but >2.25 to 1.0   
1.75%    0.75%    0.500% <2.25 to 1.0    1.50%    0.50%    0.375%

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Leverage Ratio shall become effective on the date (the
“Adjustment Date”) that is (x) in the case of calculation of the Leverage Ratio
as of the last day of the first three Fiscal Quarters of any Fiscal Year, one
Business Day after the date on which financial statements are delivered to the
Lenders pursuant to Section 6.1(c) and (y) in the case of calculation of the
Leverage Ratio as of the last day of any Fiscal Year, one Business Day after the
date on which the annual financial statements are delivered to Lenders setting
forth such financial information and accompanied by such certifications as are
required with respect to annual financial information pursuant to
Section 6.1(b). Such Applicable Margin shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to above are not delivered within the time periods specified in
Section 6.1, then, until the date that is one Business Day after the date on
which such financial statements are delivered, the highest rate set forth in
each column of the Pricing Grid shall apply. In addition, at all times while an
Event of Default shall have occurred and be continuing, the highest rate set
forth in each column of the Pricing Grid shall apply. Each determination of the
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 7.16(a).

“primary obligations” shall have the meaning given to such term in the
definition of “Contingent Obligation” set forth in this Section 1.1.

“primary obligor” shall have the meaning given to such term in the definition of
“Contingent Obligation” set forth in this Section 1.1.

 

-35-



--------------------------------------------------------------------------------

“Prime Rate” shall have the meaning given to such term in the definition of
“ABR.”

“Pro Forma Basis” shall mean on a pro forma basis in accordance with GAAP and
Regulation S-X; provided that notwithstanding the provisions of Regulation S-X,
(i) pro forma adjustments may include operating expense reductions for such
period resulting from the transaction which is being given pro forma effect
which are identified and factually supported in a certificate in which a
Responsible Officer of the Borrower certifies that such reductions are
reasonably expected to be sustainable and have been realized or the steps
necessary for such realization have been taken or are reasonably expected to be
taken within twelve months following any such transaction and (ii) pro forma
adjustments may include Pro Forma Physician Group Adjustments.

“Pro Forma Physician Group Adjustments” shall mean pro forma adjustments arising
out of (i) the entering into of Management Services Agreements in connection
with Investments made pursuant to Section 7.6(m) and (ii) the termination of
Management Services Agreements in connection with the sale of a Physician Group.
In the case of clauses (i) and (ii) of the preceding sentence, pro forma effect
shall be given to the revenue that would have been expected to be received or
that will no longer be received, as the case may be, and the expenses that would
have been expected to be incurred or that will no longer be incurred, as the
case may be, by the Borrower or a Subsidiary in connection with such Management
Services Agreement. Pro Forma Physician Group Adjustments shall be identified
and factually supported in a certificate in which a Responsible Officer of the
Borrower certifies that such adjustments are made in good faith and based on
assumptions believed to be reasonable.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Issuer” shall mean any commercial bank that has a combined capital
and surplus in excess of $500,000,000.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Receivables Assets” shall mean a right to receive payment arising from a sale
or lease of goods or the performance of services by the Borrower or any of its
Subsidiaries pursuant to an arrangement with another Person pursuant to which
such other Person is obligated to pay for goods or services under terms that
permit the purchase of such goods and services on credit and all proceeds
thereof and rights (contractual or otherwise) and collateral related thereto and
shall include, in any event, any items of property that would be classified as
an account receivable of the Borrower or any of its Subsidiaries or an
“account,” “chattel paper,” “payment intangible” or “instrument” under the
Uniform Commercial Code as in effect in the State of New York and any
“supporting obligations” or “proceeds” as so defined of any such items.

“Receivables Transaction Amount” shall mean (a) in the case of any Receivables
Assets securitization, the amount of obligations outstanding under the legal
documents entered into as part of such Receivables Assets securitization on any
date of determination that would be characterized as principal

 

-36-



--------------------------------------------------------------------------------

if such Receivables Assets securitization were structured as a secured lending
transaction rather than as a purchase and (b) in the case of any sale or
factoring of Receivables Assets (but excluding any transaction included under
clause (a) hereof), the cash purchase price paid by the buyer in connection with
its purchase of Receivables Assets (including any bills of exchange) less the
amount of collections received in respect of such Receivables Assets and paid to
such buyer, excluding any amounts applied to purchase fees or discount or in the
nature of interest, in each case as determined in good faith and in a consistent
and commercially reasonable manner by the Borrower.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member.

“Redeemable Preferred Interest” shall mean, with respect to any Person, (a) any
Capital Stock of such Person that, by its terms or by the terms of any security
into which it is convertible, exercisable or exchangeable, is, or upon the
happening of an event or the passage of time or both would be, required to be
redeemed or repurchased (including at the option of the holder thereof) by such
Person or any of its Subsidiaries, in whole or in part, earlier than six months
after the Latest Maturity Date; provided, however, that (i) any Capital Stock
that would constitute a Redeemable Preferred Interest solely because the holders
thereof have the right to require the issuer to repurchase such a Redeemable
Preferred Interest upon the occurrence of a change of control shall not be so
treated if the terms thereof (a) do not trigger any rights upon any circumstance
constituting a change of control under such Redeemable Preferred Interest that
would not constitute a Change of Control under this Agreement and (b) do not
permit either any repurchase by such Person or any rights of the holder of such
Capital Stock to assert any claim in respect of such failure to purchase as long
as any Event of Default exists hereunder and (ii) any Capital Stock in any
Subsidiary or Minority Investment that the Borrower or any Subsidiary may be
required to repurchase from any joint venture partner or other investor in such
Subsidiary or Minority Investment shall not constitute Redeemable Preferred
Interest.

“Refinanced Debt” shall have the meaning given to such term in the definition of
Credit Agreement Refinancing Debt.

“Refinanced Term Loans” shall have the meaning given to such term in
Section 11.1.

“Refinancing” shall mean (i) the repayment in full and the termination of any
commitment to make extensions of credit under the Existing Credit Agreement and
(ii)(A)(x) the consummation of the Tender Offer and (y) with respect to any
Existing Notes not purchased by the Company pursuant to the Tender Offer, the
Borrower having irrevocably called such Existing Notes for redemption and having
deposited the full payment price therefor pursuant to the terms of the indenture
governing the Existing Notes and (B) in the absence of the consummation of the
Tender Offer, the Borrower having irrevocably called all Existing Notes for
redemption and having deposited the full payment price therefor pursuant to the
terms of the indenture governing the Existing Notes.

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans, Other Revolving Commitments or Other Revolving Loans
incurred pursuant thereto, in accordance with Section 2.27.

“Refinancing Series” shall mean all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same effective yield
and amortization schedule.

 

-37-



--------------------------------------------------------------------------------

“Refinancing Term Commitments” shall mean one or more term loan commitments
hereunder that fund Refinancing Term Loans of the applicable Refinancing Series
hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” shall mean one or more term loans hereunder that result
from a Refinancing Amendment.

“Refunded Swingline Loans” shall have the meaning given to such term in
Section 2.7(b).

“Register” shall have the meaning given to such term in Section 11.6(b)(iv).

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in an offering pursuant to Rule 144A under the Securities Act or other
private placement transaction under the Securities Act of 1933, substantially
identical notes (having the same guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.

“Regulated Subsidiary” shall mean each future direct and indirect Subsidiary of
the Borrower regulated by a state health, insurance or human services agency in
the United States.

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“Reinvestment Deferred Amount” shall mean, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans the Revolving
Loans pursuant to Section 2.11(b) as a result of the delivery of a Reinvestment
Notice.

“Reinvestment Event” shall mean any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” shall mean a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount” shall mean, with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the Borrower’s business.

“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Event, the earliest of (a) the date occurring on the second anniversary of such
Reinvestment Event, (b) if the Borrower shall not have entered into a binding
commitment to reinvest the Net Cash Proceeds received in connection with such
Reinvestment Event, the date occurring 540 days after such Reinvestment Event
and (c) the date on which the Borrower shall have determined not to acquire or
repair assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount.

 

-38-



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injecting or leaching into the
Environment, or into, from or through any structure or facility.

“Replacement Term Loans” shall have the meaning given to such term in
Section 11.1.

“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Tranche B Term Loans with the incurrence
by any Group Member of any debt financing having an effective interest cost or
weighted average yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fees or original issue discount shared with all providers of
such financing, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all providers of such financing, and without taking into account any
fluctuations in the Eurodollar Rate (other than due to the last sentence of the
definition thereof)) that is less than the effective interest cost or weighted
average yield (as determined by the Administrative Agent on the same basis) of
such Tranche B Term Loans so repaid, refinanced, substituted or replaced,
including without limitation, as may be effected through any amendment to this
Agreement relating to the interest rate for, or weighted average yield of, such
Tranche B Term Loans.

“Required Financial Information” shall mean, at any date of determination, the
Consolidated financial statements of the Borrower and its Subsidiaries most
recently delivered to the Administrative Agent and the Lenders on or prior to
such date pursuant to, and satisfying all of the requirements of, Section 6.1(b)
or 6.1(c) and accompanied by the certificates and other information required to
be delivered therewith.

“Required Lenders” shall mean, at any time, the holders of more than 50% of the
sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” shall mean, with respect to the Borrower or any of its
Subsidiaries, the chief executive officer, the president, the chief financial
officer, the principal accounting officer or the treasurer (or the equivalent of
any of the foregoing) or any other officer, partner or member (or Person
performing similar functions) of the Borrower or any such Subsidiary responsible
for overseeing the administration of, or reviewing compliance with, all or any
portion of this Agreement or any of the other Loan Documents.

“Revaluation Date” shall mean (a) with respect to Alternative Currency Revolving
Loans, each of the following: (i) each Borrowing Date of a Eurodollar Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurodollar Loan denominated in an Alternative Currency pursuant to
Section 2.12(b), (iii) the date of any partial reduction of the Alternative
Currency Revolving

 

-39-



--------------------------------------------------------------------------------

Commitments pursuant to Section 2.11(f)(ii) and (iv) after a Default has
occurred and is continuing, such additional dates as the Administrative Agent
shall determine or the Required Lenders shall require; and (b) with respect to
an Alternative Currency Letter of Credit, each of the following: (i) each date
of issuance of an Alternative Currency Letter of Credit, (ii) each date of an
amendment of any Alternative Currency Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by an Issuing
Lender under any Alternative Currency Letter of Credit and (iv) such additional
dates as the Administrative Agent or an Issuing Lender shall reasonably
determine or the Required Lenders shall require.

“Revolving Commitment” shall mean, as to any Revolving Lender, collectively, the
Dollar Revolving Commitment and the Alternative Currency Revolving Commitment of
such Revolving Lender.

“Revolving Commitment Period” shall mean the period from and including the
Closing Date to but excluding the Business Day preceding the latest Maturity
Date applicable to the Revolving Facility.

“Revolving Extensions of Credit” shall mean, collectively, the Dollar Revolving
Extensions of Credit and the Alternative Currency Revolving Extensions of
Credit.

“Revolving Facility” shall mean, collectively, the Dollar Revolving Facility and
the Alternative Currency Revolving Facility.

“Revolving Lenders” shall mean, collectively, the Dollar Revolving Lenders and
Alternative Currency Revolving Lenders.

“Revolving Loans” shall mean, collectively, the Dollar Revolving Loans and
Alternative Currency Revolving Loans.

“Revolving Percentage” shall mean, as to any Revolving Lender, collectively, the
Dollar Revolving Percentage and the Alternative Currency Revolving Percentage of
such Revolving Lender.

“Revolving Termination Date” shall mean June 24, 2019.

“S&P” shall mean Standard & Poor’s Financial Services, LLC.

“Sale and Leaseback Transaction” with respect to any Person shall mean an
arrangement to sell or transfer any property, real or personal, used or useful
in such Person’s business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property which it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

“Sanctions Authorities” shall have the meaning given to such term in
Section 4.23(b)(v).

“SEC” shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank; provided that the aggregate amount of Debt under all Secured
Cash Management Agreements shall not exceed $25,000,000 at any time outstanding.

 

-40-



--------------------------------------------------------------------------------

“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of the Borrower and the
other Loan Parties under or in respect of each Specified Swap Agreement and each
Secured Cash Management Agreement and each Specified Letter of Credit, in each
case, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any bankruptcy,
insolvency, receivership or other similar proceeding naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, each Cash Management Bank, each
party to a Specified Swap Agreement (other than any Group Member) and each
issuing lender of a Specified Letter of Credit, if, in the case of any Person
not already a party to this Agreement, such Person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such Person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Sections 11.5, 11.11 and 11.12 as if it were a Lender
and as if the fair market value of its Secured Obligations constituted Loans
hereunder.

“Security Agreement” shall mean that certain Security Agreement, dated as of the
Closing Date, by and among the Loan Parties and the Administrative Agent.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 6.12.

“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages (if any) and all other security documents hereafter delivered to the
Collateral Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Senior Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of (a) (i) all Funded Debt of the Borrower and its Subsidiaries that is
secured by a Lien on any asset or property of the Borrower or any Subsidiary
(other than any Lien that is junior to the Lien securing the Obligations
pursuant to the Junior Lien Intercreditor Agreement), including Debt in respect
of Specified Letters of Credit outstanding as of such date (assuming that the
maximum amount of each such Specified Letter of Credit is fully drawn) plus
(ii) to the extent not otherwise included in subclause (a)(i) of this
definition, the face amount of all Letters of Credit issued for the account of
the Borrower or any of its Subsidiaries minus (iii) unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries on a Consolidated basis to
(b) Consolidated EBITDA of the Borrower and its Subsidiaries for the most
recently completed Measurement Period prior to such date.

The Senior Secured Leverage Ratio shall be calculated on a Pro Forma Basis to
give effect to any Debt incurred, assumed or permanently repaid or extinguished
after the relevant Measurement Period but prior to or contemporaneously with the
Reference Date as if such incurrence, assumption, repayment or extinguishment
had been effected on the last day of such period.

“Senior Representative” shall mean, with respect to any series of Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Permitted Other Debt or any Indebtedness incurred pursuant to Section 7.2(v),
the trustee, administrative agent, collateral agent, security agent or similar
agent under the indenture or agreement pursuant to which such Debt is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

-41-



--------------------------------------------------------------------------------

“Shared Incremental Amount” shall mean (x) $1,500,000,000 minus (y) the
aggregate outstanding principal amount of all Incremental Term Loans and/or
Permitted Other Debt incurred or issued in reliance on the Shared Incremental
Amount.

“Solvent” shall mean, when used with respect to any Person, that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise,” as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” shall mean liability on a “claim,”
and (ii) “claim” shall mean any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.

“Special Purpose Licensed Entity” shall mean any Person in a related business of
the Borrower and its Subsidiaries that (i) the Borrower and its Subsidiaries are
prohibited from engaging in directly under applicable law, including provisions
of state law (a) prohibiting the ownership of healthcare facilities by public
companies, (b) prohibiting the corporate practice of medicine or (c) otherwise
restricting the ability of the Borrower or one of its Subsidiaries to acquire
directly a required license to operate a healthcare facility, and (ii) has
entered into a transaction or series of transactions with the Borrower or any of
its Subsidiaries under which:

(x) the Borrower or any of its Subsidiaries provides management, administrative
or consulting services to the Special Purpose Licensed Entity,

(y) the owners of the Special Purpose Licensed Entity are prohibited from
transferring any of their interests in the Special Purpose Licensed Entity
without the consent of the Borrower or one of its Subsidiaries, and

(z) the Borrower or one of its Subsidiaries has the right to require the owners
of the Special Purpose Licensed Entity to transfer all of their interests in the
Special Purpose Licensed Entity to a Person designated by the Borrower or one of
its Subsidiaries.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Borrower or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
the Borrower or any such Subsidiary becomes subject to a proceeding under the
U.S. Bankruptcy Code (or other insolvency law).

“Specified Alternative Currency LC Sublimit” shall mean, with respect to any
Issuing Lender, the amount set forth beside each Issuing Lender on Schedule II
hereto with respect to Alternative Currency Letters of Credit or in each case
such other amount as is specified in the agreement pursuant to which such Person
becomes an Issuing Lender hereunder.

 

-42-



--------------------------------------------------------------------------------

“Specified Change of Control” shall mean a “Change of Control” (or any other
defined term having a similar purpose) as defined in the 2020 Senior Notes
Indenture, in the 2022 Senior Notes Indenture or the New Senior Notes Indenture.

“Specified Dollar LC Sublimit” shall mean, with respect to any Issuing Lender,
the amount set forth beside such Issuing Lender on Schedule II hereto with
respect to Dollar Letters of Credit or in each case such other amount as is
specified in the agreement pursuant to which such Person becomes an Issuing
Lender hereunder.

“Specified Letter of Credit” shall mean any letter of credit issued by any
Lender (at the time of the issuance of such letter of credit) or affiliate
thereof for the account of the Borrower or any Subsidiary, which the Borrower
designates as a “Specified Letter of Credit” by notice in writing to the
Administrative Agent.

“Specified Loan Party” shall mean any Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.10.

“Specified Swap Agreement” shall mean any Swap Agreement entered into by the
Borrower or any Subsidiary and any Lender (at the time of the execution of such
Swap Agreement) or affiliate thereof in respect of interest rates or currency
exchange rates.

“Specified Transaction” shall mean (a) the acquisition of any Subsidiary
permitted under Section 7.6(e) or (k) , (b) the consummation of any Asset Sale
and (c) the incurrence, assumption, permanent repayment or extinguishment of any
Debt.

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

“Sterling” and “£” shall mean the lawful currency of the United Kingdom.

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
business entity (a) (i) of which securities or other ownership interests
representing more than 50% of the voting power of all Capital Stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Board of Directors thereof are, as of such date, owned, Controlled or held
by the parent and/or one or more subsidiaries of the parent and (ii) that is, as
of such date, otherwise Controlled by the parent and/or one or more subsidiaries
of the parent; or (b) designated as a “Subsidiary” by the Borrower by written
notice to the Administrative Agent and (i) of which securities or other
ownership interests representing more than 50% of the voting power of all
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of the Board of Directors thereof are, as of such date,
owned, Controlled or held by the parent and/or one or more subsidiaries of the
parent, (ii) that is, as of such date, otherwise Controlled by the parent and/or
one or more subsidiaries of the parent or (iii) the accounts of which would be
consolidated with

 

-43-



--------------------------------------------------------------------------------

those of the parent in the parent’s Consolidated financial statements; provided,
however, that (i) entities shall not be deemed Subsidiaries so long as the
assets of each such entity do not exceed $25,000 (unless the Borrower shall
elect to include such entity as a Guarantor) and (ii) California Medical Group
Insurance Company, Risk Retention Group, HealthCare Partners Institute for
Applied Research and Education, the Physician Groups and their respective
subsidiaries shall not be deemed Subsidiaries of the Borrower for any purpose
under the Loan Documents, except that such entities may be included in the
Borrower’s Consolidated financial statements. Unless the context requires
otherwise, “Subsidiary” refers to a Subsidiary of the Borrower.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of a type reasonably
requested by the Collateral Agent or (b) otherwise acceptable to the Collateral
Agent.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement.”

“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $100,000,000.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans; provided that, if any Extension or Extensions of
Alternative Currency Revolving Commitments is or are effected in accordance with
Section 2.25, then on the occurrence of each Issuing Lender/Swingline
Termination Date, the Swingline Lender at such time shall have the right to
resign as Swingline Lender on, or on any date within twenty (20) Business Days
after, the respective Issuing Lender/Swingline Termination Date, in each case
upon not less than ten (10) days’ prior written notice thereof to the Borrower
and the Administrative Agent and, in the event of any such resignation and upon
the

 

-44-



--------------------------------------------------------------------------------

effectiveness thereof, the Borrower shall repay any outstanding Swingline Loans
made by the respective entity so resigning and such entity shall not be required
to make any further Swingline Loans hereunder. If at any time and for any reason
(including as a result of resignations as contemplated by the proviso to the
preceding sentence), the Swingline Lender has resigned in such capacity in
accordance with the preceding sentence, then no Person shall be the Swingline
Lender hereunder or obligated to make Swingline Loans unless and until (and only
for so long as) a Lender (or affiliate of a Lender) reasonably satisfactory to
the Administrative Agent and the Borrower agrees to act as the Swingline Lender
hereunder.

“Swingline Loans” shall have the meaning given to such term in Section 2.6(a).

“Swingline Participation Amount” shall have the meaning given to such term in
Section 2.7(c).

“Syndication Agents” shall have the meaning given to such term in the preamble
hereto.

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Taxes” shall mean (i) all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, withholdings, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto, and (ii) all transferee, successor,
joint and several, contractual or other liability (including, without
limitation, liability pursuant to Treas. Reg. §1.1502-6 (or any similar state,
local or foreign provision)) in respect of any items described in clause (i).

“Tender Offer” shall have the meaning given to such term in the recitals hereto.

“Term Lenders” shall mean, collectively, the Tranche A Term Lenders and the
Tranche B Term Lenders.

“Term Loans” shall mean, collectively, the Tranche A Term Loans and the Tranche
B Term Loans.

“Title Company” shall mean any title insurance company as shall be retained by
the Borrower and reasonably acceptable to the Administrative Agent.

“Total Alternative Currency Revolving Commitments” shall mean, at any time, the
aggregate amount of the Alternative Currency Revolving Commitments then in
effect. The original amount of the Total Alternative Currency Revolving
Commitments is the Alternative Currency Equivalent of $300,000,000.

“Total Alternative Currency Revolving Extensions of Credit” shall mean, at any
time, the aggregate amount of the Alternative Currency Revolving Extensions of
Credit of the Alternative Currency Revolving Lenders outstanding at such time.

“Total Dollar Revolving Commitments” shall mean, at any time, the aggregate
amount of the Dollar Revolving Commitments then in effect. The original amount
of the Total Dollar Revolving Commitments is $700,000,000.

 

-45-



--------------------------------------------------------------------------------

“Total Dollar Revolving Extensions of Credit” shall mean, at any time, the
aggregate amount of the Dollar Revolving Extensions of Credit of the Dollar
Revolving Lenders outstanding at such time.

“Total Revolving Commitments” shall mean, at any time, the aggregate amount of
the Revolving Commitments then in effect.

“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.

“Tranche A Term Commitment” shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Tranche A Term Loan to the Borrower in a principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule I. The original aggregate amount of the Tranche A Term Commitments is
$1,000,000,000.

“Tranche A Term Facility” shall have the meaning given to such term in the
definition of “Facility.”

“Tranche A Term Lender” shall mean each Lender that has a Tranche A Term
Commitment or that holds a Tranche A Term Loan.

“Tranche A Term Loan” shall have the meaning given to such term in Section 2.1.

“Tranche A Term Loan Maturity Date” shall mean June 24, 2019.

“Tranche A Term Percentage” shall mean, as to any Tranche A Term Lender at any
time, the percentage which such Lender’s Tranche A Term Commitment then
constitutes of the aggregate Tranche A Term Commitments (or, at any time after
the Closing Date, the percentage which the aggregate principal amount of such
Lender’s Tranche A Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche A Term Loans then outstanding).

“Tranche B Term Commitment” shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower in a principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule I or in an Increase Joinder. The original aggregate amount of the
Tranche B Term Commitments is $3,500,000,000.

“Tranche B Term Facility” shall have the meaning given to such term in the
definition of “Facility.”

“Tranche B Term Lender” shall mean each Lender that has a Tranche B Term
Commitment or that holds a Tranche B Term Loan.

“Tranche B Term Loan” shall have the meaning given to such term in Section 2.1.

“Tranche B Term Loan Maturity Date” shall mean June 24, 2021.

“Tranche B Term Percentage” shall mean, as to any Tranche B Term Lender at any
time, the percentage which such Lender’s Tranche B Term Commitment then
constitutes of the aggregate Tranche B Term Commitments (or, at any time after
the Closing Date, the percentage which the aggregate principal amount of such
Lender’s Tranche B Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche B Term Loans then outstanding).

 

-46-



--------------------------------------------------------------------------------

“Transaction Documents” shall mean the New Senior Notes Documents and the Loan
Documents.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of the Loan Documents and the initial borrowings hereunder; (b) the
Refinancing; (c) the issuance of the New Senior Notes and (d) the payment of all
fees and expenses owing in connection with the foregoing.

“Transferred Guarantor” shall have the meaning given to such term in
Section 10.9.

“Tricare” shall mean the managed health care program that is established by the
Department of Defense under Title 10, Subtitle A, Part II, Chapter 55 (10 U.S.C.
§1071 et seq.) for members of the military, military retirees, and their
dependents, and includes the competitive selection of contractors to financially
underwrite the delivery of health care services under the Civilian Health and
Medical Program of the Uniformed Services.

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“Voting Interests” shall mean shares of Capital Stock issued by a corporation,
or equivalent Capital Stock of any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” shall mean, when applied to any Debt at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Debt.

“Wholly Owned Subsidiary” shall mean, as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.

“Withdrawal Liability” shall have the meaning specified in Part I of Subtitle E
of Title IV of ERISA.

1.2 Classification of Loans. For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).

1.3 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein

 

-47-



--------------------------------------------------------------------------------

shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement, unless
otherwise indicated, (e) any reference to any law or regulation herein shall
refer to such law or regulation as amended, modified or supplemented from time
to time, (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (g) “on,” when used with respect to the Mortgaged Property or any property
adjacent to the Mortgaged Property, shall mean “on, in, under, above or about.”

1.4 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change in GAAP occurring after
the Closing Date or in the application thereof on such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided that the Borrower shall provide to the
Administrative Agent and the Lenders a written reconciliation, between
calculations of the affected item in amounts required to be reported under
Sections 6.1(b) and (c) (including in any Compliance Certificate) before and
after giving effect to such change in GAAP.

For the avoidance of doubt, Persons that are not Subsidiaries shall not be
included in any calculation relevant to Section 7.16.

1.5 Resolution of Drafting Ambiguities. Each Loan Party acknowledges and agrees
that it was represented by counsel in connection with the execution and delivery
of the Loan Documents to which it is a party, that it and its counsel reviewed
and participated in the preparation and negotiation hereof and thereof and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.

1.6 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternative Currency Revolving Loans or Alternative Currency Letters of Credit,
as applicable, outstanding. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

(b) Wherever in this Agreement in connection with an Alternative Currency
Revolving Loan, an Alternative Currency Letter of Credit, or a conversion,
continuation or prepayment of an Alternative Currency Revolving Loan, an amount,
such as a required minimum or multiple amount, is

 

-48-



--------------------------------------------------------------------------------

expressed in Dollars, but such Alternative Currency Revolving Loan or
Alternative Currency Letter of Credit, as applicable, is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent.

1.7 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Alternative Currency
Revolving Loans be made and/or Alternative Currency Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Alternative Currency Revolving Loans, such request shall be
subject to the approval of the Administrative Agent and the Alternative Currency
Revolving Lenders; and in the case of any such request with respect to the
issuance of Alternative Currency Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and an Issuing Lender.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., Local Time, 20 Business Days prior to the date of the desired
extension of credit (or, in the case of any such request pertaining to
Alternative Currency Letters of Credit, the Issuing Lender, in its or their sole
discretion). In the case of any such request pertaining to Alternative Currency
Revolving Loans, the Administrative Agent shall promptly notify each Alternative
Currency Revolving Lender of any request pursuant to this Section 1.7 and in the
case of any such request pertaining to Alternative Currency Letters of Credit,
the Administrative Agent shall promptly notify the Issuing Lender thereof. Each
Alternative Currency Revolving Lender (in the case of any such request
pertaining to Alternative Currency Revolving Loans) or Issuing Lender (in the
case of a request pertaining to Alternative Currency Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., Local Time, ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Alternative Currency Revolving Loans or the
issuance of Alternative Currency Letters of Credit , as the case may be,
denominated in such currency.

(c) Any failure by an Alternative Currency Revolving Lender or Issuing Lender,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Alternative
Currency Revolving Lender or Issuing Lender, as the case may be, to permit
Alternative Currency Revolving Loans to be made or Alterative Currency Letters
of Credit to be issued in such requested currency. If the Administrative Agent
and all the Alternative Currency Revolving Lenders consent to making Alternative
Currency Revolving Loans in such requested currency, the Administrative Agent
shall so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Alternative
Currency Revolving Loans; and if the Administrative Agent and an Issuing Lender
consent to the issuance of Alternative Currency Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances by such
consenting Issuing Lender. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.7, the
Administrative Agent shall promptly so notify the Borrower.

 

-49-



--------------------------------------------------------------------------------

1.8 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Alternative Currency Revolving Loans in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Alternative Currency Revolving Loans, at the end of the
then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, (a) each
Tranche A Term Lender severally agrees to make a term loan denominated in
Dollars (a “Tranche A Term Loan”) to the Borrower on the Closing Date in an
amount not to exceed the amount of the Tranche A Term Commitment of such Lender,
(b) each Tranche B Term Lender severally agrees to make a term loan denominated
in Dollars (a “Tranche B Term Loan”) to the Borrower on the Closing Date in an
amount not to exceed the amount of the Tranche B Term Commitment of such Lender.
The Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.12. Amounts borrowed under this Section 2.1
and repaid may not be reborrowed.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice in the form of a Borrowing Request
(which notice must be received by the Administrative Agent prior to 1:00 P.M.,
New York City time, (a) in the case of any Tranche A Term Loans and Tranche B
Term Loans, three Business Days prior to the anticipated Closing Date, in the
case of Eurodollar Loans, or (b) in the case of any Tranche A Term Loans and
Tranche B Term Loans, one Business Day prior to the anticipated Closing Date, in
the case of ABR Loans) requesting that the Term Lenders make the Term Loans on
the Closing Date and specifying the amount to be borrowed under each Class. Upon
receipt of such notice the Administrative Agent shall promptly notify each Term
Lender thereof. Not later than 12:00 Noon, New York City time, on the Closing
Date, each Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Term Loan
to be made by such Term Lender. The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.

 

-50-



--------------------------------------------------------------------------------

2.3 Repayment of Term Loans.

(a) The Tranche A Term Loan of each Tranche A Term Lender shall mature in 20
consecutive quarterly installments and on the Tranche A Term Loan Maturity Date,
in an amount equal to such Lender’s Tranche A Term Percentage multiplied by the
amount set forth below opposite such installment:

 

Installment Due Date

   Principal Amount  

September 30, 2014

   $ 12,500,000   

December 31, 2014

   $ 12,500,000   

March 31, 2015

   $ 12,500,000   

June 30, 2015

   $ 12,500,000   

September 30, 2015

   $ 12,500,000   

December 31, 2015

   $ 12,500,000   

March 31, 2016

   $ 12,500,000   

June 30, 2016

   $ 12,500,000   

September 30, 2016

   $ 18,750,000   

December 31, 2016

   $ 18,750,000   

March 31, 2017

   $ 18,750,000   

June 30, 2017

   $ 18,750,000   

September 30, 2017

   $ 25,000,000   

December 31, 2017

   $ 25,000,000   

March 31, 2018

   $ 25,000,000   

June 30, 2018

   $ 25,000,000   

September 30, 2018

   $ 25,000,000   

December 31, 2018

   $ 25,000,000   

March 31, 2019

   $ 25,000,000   

Tranche A Term Loan Maturity Date

   $ 650,000,000   

(b) The Tranche B Term Loan of each Tranche B Term Lender shall mature (i) in 27
consecutive quarterly installments on the last day of each September, December,
March and June (commencing on September 30, 2014), each in an amount equal to
such Lender’s Tranche B Term Percentage multiplied by 0.25% of the aggregate
principal amount of the Tranche B Term Loans outstanding on the Closing Date
immediately after funding the Tranche B Term Facility and (ii) on the Tranche B
Term Loan Maturity Date in an amount equal to all remaining outstanding Tranche
B Term Loans of such Tranche B Term Lender.

2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, (1) each Dollar Revolving Lender
severally agrees to make revolving credit loans in Dollars (“Dollar Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Dollar Revolving Percentage of the LC Obligations then
outstanding, does not exceed the amount of such Lender’s Dollar Revolving
Commitment and (2) each Alternative Currency Revolving Lender severally agrees
to make revolving credit loans in one or more Alternative Currencies
(“Alternative Currency Revolving Loans”) to the Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Alternative Currency
Revolving Percentage of the sum of (i) the LC Obligations then outstanding and
(ii) the aggregate principal amount of the Swingline Loans then outstanding,
does not exceed the amount of such Lender’s Alternative Currency Revolving
Commitment.

 

-51-



--------------------------------------------------------------------------------

During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The Dollar
Revolving Loans and Alternative Currency Revolving Loans denominated in Dollars
may from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.12. The Alternative Currency Revolving Loans denominated in an
Alternative Currency other than Dollars shall be Eurodollar Loans.

(b) The Borrower shall repay all outstanding Revolving Loans on the applicable
Maturity Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice in the form of a Borrowing Request (which notice must be received by the
Administrative Agent prior to 2:00 P.M., New York City time, (a)(i) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans denominated in Dollars or (ii) four Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans denominated in Alternative
Currencies (other than Dollars), or (b) one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans) (provided that any such notice of a
borrowing of ABR Loans under the Alternative Currency Revolving Facility to
finance payments required by Section 3.5 may be given not later than 1:00 P.M.,
New York City time, on the date of the proposed borrowing), specifying (i) the
amount of Revolving Loans to be borrowed, (ii) the requested Borrowing Date,
(iii) the Revolving Facility pursuant to which such Loan is to be made, (iv) the
currency of the Revolving Loans to be borrowed, (v) if the Revolving Loans to be
borrowed are denominated in Dollars, the Type of Revolving Loans to be borrowed
and (vi) in the case of Eurodollar Loans, the respective amounts of each such
Type of Loan and the respective lengths of the initial Interest Period therefor.
Each borrowing under the Dollar Revolving Commitments and each borrowing under
the Alternative Currency Revolving Commitments denominated in Dollars shall be
in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount) and (y) in the case of Eurodollar
Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided
that the Swingline Lender may request, on behalf of the Borrower, borrowings
denominated in Dollars under the Alternative Currency Revolving Commitments that
are ABR Loans in other amounts pursuant to Section 2.7. Each borrowing under the
Alternative Currency Revolving Commitments (other than a borrowing denominated
in Dollars) shall be in an amount equal to the Alternative Currency Equivalent
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office for the applicable
currency prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.

2.6 Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Alternative Currency Revolving Commitments from time to time after the Closing
Date and during the Revolving Commitment Period by making swing line loans
denominated in Dollars (“Swingline Loans”) to the Borrower; provided that (i)

 

-52-



--------------------------------------------------------------------------------

the aggregate principal amount of Swingline Loans outstanding at any time shall
not exceed the Swingline Commitment then in effect and (ii) the Borrower shall
not request, and the Swingline Lender shall not make, any Swingline Loan if,
after giving effect to the making of such Swingline Loan, the aggregate amount
of the Available Alternative Currency Revolving Commitments would be less than
zero. During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the applicable Maturity Date in
accordance with Section 2.7(f) and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
an Alternative Currency Revolving Loan denominated in Dollars is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy of a Borrowing
Request), not later than 2:00 P.M., New York City time, on the day (which shall
be a Business Day during the Revolving Commitment Period) of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 3.5, by remittance to the Issuing Lender) by 4:00 P.M.,
New York City time, on the requested date of such Swingline Loan. Each borrowing
under the Swingline Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 2:00 P.M., New York City time,
request each Alternative Currency Revolving Lender to make, and each Alternative
Currency Revolving Lender hereby agrees to make, an Alternative Currency
Revolving Loan denominated in Dollars, in an amount equal to such Alternative
Currency Revolving Lender’s Alternative Currency Revolving Percentage of the
aggregate amount of the Swingline Loans; provided that, notwithstanding the
foregoing, no Alternative Currency Revolving Lender shall be obligated to make
any Alternative Currency Revolving Loan if after giving effect to the making of
such Alternative Currency Revolving Loan the outstanding amount of Alternative
Currency Revolving Extensions of Credit of such Lender exceed such Lender’s
Alternative Currency Revolving Commitment (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each
Alternative Currency Revolving Lender shall make the amount of such Alternative
Currency Revolving Loan available to the Administrative Agent at the Funding
Office for Dollar-denominated payments in immediately available funds, not later
than 10:00 A.M., New York City time, one Business Day after the date of such
notice. The proceeds of such Alternative Currency Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Alternative
Currency Revolving Lenders are not sufficient to repay in full such Refunded
Swingline Loans.

 

-53-



--------------------------------------------------------------------------------

(c) If prior to the time an Alternative Currency Revolving Loan denominated in
Dollars would have otherwise been made pursuant to Section 2.7(b), one of the
events described in Section 8.1(g) shall have occurred and be continuing with
respect to the Borrower or if for any other reason, as determined by the
Swingline Lender in its sole discretion, Alternative Currency Revolving Loans
may not be made as contemplated by Section 2.7(b), each Alternative Currency
Revolving Lender shall, on the date such Alternative Currency Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Alternative Currency Revolving Lender’s Alternative
Currency Revolving Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Alternative Currency Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Alternative Currency Revolving Lender such Lender’s Swingline Participation
Amount, the Swingline Lender receives any payment on account of the Swingline
Loans, the Swingline Lender will distribute to such Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Alternative Currency Revolving
Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

(e) Each Alternative Currency Revolving Lender’s obligation to make the Loans
referred to in Section 2.7(b) and to purchase participating interests pursuant
to Section 2.7(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Alternative Currency Revolving Lender or the Borrower
may have against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or the
failure to satisfy any of the other conditions specified in Section 5; (iii) any
adverse change in the financial condition of the Borrower; (iv) any breach of
this Agreement or any other Loan Document by the Borrower, any other Loan Party
or any other Alternative Currency Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(f) If the Maturity Date shall have occurred in respect of any tranche of
Alternative Currency Revolving Commitments at a time when another tranche or
tranches of Alternative Currency Revolving Commitments is or are in effect with
a longer Maturity Date, then on the earliest occurring Maturity Date all then
outstanding Swingline Loans shall be repaid in full (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Maturity Date); provided, however, that if on the occurrence
of such earliest Maturity Date (after giving effect to any repayments of
Alternative Currency Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 3.10), there shall exist sufficient
unutilized Extended Revolving Commitments that are the Alternative Currency
Revolving Commitments so that the respective outstanding Swingline Loans could
be incurred pursuant to such Extended Revolving Commitments which will remain in
effect after the occurrence of such Maturity Date, then there shall be an
automatic adjustment on such date of the Swingline Participation Amounts of each
Alternative Currency Revolving Lender that is an Extending Revolving Lender and
such outstanding Swingline Loans shall be deemed to have been incurred solely
pursuant to the relevant Extended Revolving Commitments, and such Swingline
Loans shall not be so required to be repaid in full on such earliest Maturity
Date.

 

-54-



--------------------------------------------------------------------------------

2.8 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Dollar
Revolving Commitment and/or Available Alternative Currency Revolving Commitment,
as applicable, of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the Closing Date and on the Maturity Date for the
Revolving Facility.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

(c) The Borrower will pay to the Administrative Agent for the account of each
Applicable Participant in accordance with its Alternative Currency Revolving
Percentage or Dollar Revolving Percentage, as applicable, a fee for each Letter
of Credit with respect to which it is an Applicable Participant equal to the
product of (i) the Dollar Equivalent of the daily maximum amount then available
to be drawn on such Letters of Credit and (ii) a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility, payable quarterly in arrears on each Fee Payment Date after
the issuance date. In addition, the Borrower shall pay to the Issuing Lender for
its own account a fronting fee of 0.125% per annum on the undrawn and unexpired
amount of each Letter of Credit, payable quarterly in arrears on each Fee
Payment Date after the issuance date.

(d) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses (including
issuance fees) as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

(e) The Borrower agrees to pay on the Closing Date (w) to each Tranche A Term
Lender party to this Agreement on the Closing Date, as fee compensation for the
funding of such Tranche A Term Lender’s Tranche A Term Loan, a funding fee in an
amount agreed between such Tranche A Term Lender and the Borrower, (x) to each
Tranche B Term Lender party to this Agreement on the Closing Date, as fee
compensation for the funding of such Tranche B Term Lender’s Tranche B Term
Loan, a funding fee in an amount equal to 0.50% of the stated principal amount
of such Tranche B Term Lender’s Tranche B Term Loan funded on the Closing Date,
(y) to each Dollar Revolving Lender party to this Agreement on the Closing Date,
as compensation for the Dollar Revolving Commitment of such Dollar Revolving
Lender, a commitment fee in the amount agreed between such Dollar Revolving
Lender and the Borrower and (z) to each Alternative Currency Revolving Lender
party to this Agreement on the Closing Date, as compensation for the Alternative
Currency Revolving Commitment of such Alternative Currency Revolving Lender, a
commitment fee in the amount agreed between such Alternative Currency Revolving
Lender and the Borrower.

(f) All fees payable hereunder (subject to Section 2.26) shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Lender, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

 

-55-



--------------------------------------------------------------------------------

2.9 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate, or from time to time to reduce the amount of, the Revolving
Commitments under one or more Revolving Facilities; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, (i) the Total Alternative
Currency Revolving Extensions of Credit would exceed the Total Alternative
Currency Revolving Commitments, (ii) the Total Dollar Revolving Extensions of
Credit would exceed the Total Dollar Revolving Commitments or (iii) the Total
Revolving Extensions of Credit would exceed the Total Revolving Commitments. Any
such reduction shall be in an amount equal to (i) with respect to the
Alternative Currency Revolving Commitments, $1,000,000, a whole multiple
thereof, or the remaining aggregate amount of the Alternative Currency Revolving
Commitments, and shall reduce permanently the Alternative Currency Revolving
Commitments then in effect and (ii) with respect to the Dollar Revolving
Commitments, $1,000,000, a whole multiple thereof, or the remaining aggregate
amount of the Dollar Revolving Commitments, and shall reduce permanently the
Dollar Revolving Commitments then in effect. The Revolving Commitment (other
than any Extended Revolving Commitment) of each Revolving Lender shall
automatically and permanently terminate on the Revolving Termination Date. On
the respective Maturity Date applicable thereto, the Extended Revolving
Commitment of each Extending Revolving Commitment shall automatically and
permanently terminate.

2.10 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium (except as set forth in
Section 2.11(h)) or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 2:00 P.M., New York City time, (i) three
Business Days prior thereto, in the case of Eurodollar Loans denominated in
Dollars and (ii) four Business Days prior thereto in the case of Eurodollar
Loans denominated in Alternative Currencies (other than Dollars), and no later
than 2:00 P.M., New York City time, one Business Day prior thereto, in the case
of ABR Loans, which notice shall specify the date and amount of prepayment, the
installment or installments of the respective Classes of the Loans to be repaid
and whether the prepayment is of Eurodollar Loans or ABR Loans (it being
understood that the Borrower may elect to prepay one Class of Term Loans without
prepaying another); provided that in the case of Swingline Loans notice may be
given no later than 2:00 P.M. New York City time on the date of prepayment; and
provided, further, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.20. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of a Class of Term Loans shall
be in an aggregate principal amount of $1,000,000 or a whole multiple thereof.
Partial prepayments of Revolving Loans denominated in an Alternative Currency
(other than Dollars) shall be in an aggregate principal amount of the
Alternative Currency Equivalent of $1,000,000 or a whole multiple thereof.
Partial prepayments of Revolving Loans denominated in Dollars shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

2.11 Mandatory Prepayments and Commitment Reductions.

(a) If any Redeemable Preferred Interests or Debt shall be issued or incurred by
any Group Member (excluding any Debt incurred in accordance with Section 7.2
(other than Credit Agreement Refinancing Debt) or Capital Stock issued in
compliance with Section 7) an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such issuance or incurrence toward the
prepayment of the Term Loans and the Revolving Loans as set forth in
Section 2.11(d).

 

-56-



--------------------------------------------------------------------------------

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event and such Net Cash Proceeds are not prohibited under
any Requirements of Law to be distributed or otherwise transferred without the
consent or approval of a Governmental Authority then, to the extent a
Reinvestment Notice shall not have been delivered in respect thereof, such Net
Cash Proceeds shall be applied within ten days after the date that all
post-closing adjustments associated therewith have been completed toward the
prepayment of the Term Loans and the Revolving Loans as set forth in
Section 2.11(d) ; provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans and the Revolving Loans as set forth in
Section 2.11(d).

(c) If, for any Fiscal Year of the Borrower commencing with the Fiscal Year
ending December 31, 2015, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply the ECF Percentage of
such Excess Cash Flow toward the prepayment of the Term Loans and the reduction
of the Revolving Commitments as set forth in Section 2.11(d). Each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five days after the earlier of (i) the
date on which the financial statements of the Borrower referred to in
Section 6.1(b), for the Fiscal Year with respect to which such prepayment is
made, are required to be delivered to the Administrative Agent (for distribution
to the Agents and the Lenders) and (ii) the date such financial statements are
actually delivered.

(d) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.11 shall be applied, first, to the prepayment of the Term Loans in
accordance with Section 2.17(b) and, second, to reduce the Swingline Loans and
then Revolving Loans without a permanent reduction of the Revolving Commitments.
The application of any prepayment pursuant to this Section 2.11 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under this Section 2.11 (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

(e) Notwithstanding anything to the contrary in Section 2.11(d) or 2.17, with
respect to the amount of any mandatory prepayment described in Section 2.11 that
is allocated to Tranche B Term Loans (such amount, the “Designated Prepayment
Amount”), at any time when Tranche A Term Loans remain outstanding, the Borrower
will, in lieu of applying such amount to the prepayment of Tranche B Term Loans,
as provided in Section 2.11(d) above, on the date specified in Section 2.11 for
such prepayment, give the Administrative Agent telephonic notice (promptly
confirmed in writing) requesting that the Administrative Agent prepare and
provide to each Tranche B Term Lender a notice (each, a “Prepayment Option
Notice”) as described below. As promptly as practicable after receiving such
notice from the Borrower, the Administrative Agent will send to each Tranche B
Term Lender a Prepayment Option Notice, which shall be in the form of Exhibit G,
and shall include an offer by the Borrower to prepay on the date (each a
“Mandatory Prepayment Date”) that is 10 Business Days after the date of the
Prepayment Option Notice, the relevant Term Loans of such Lender by an amount
equal to the portion of the Designated Prepayment Amount indicated in such
Lender’s Prepayment Option Notice as being applicable to such Lender’s Tranche B
Term Loans. On the Mandatory Prepayment Date, (i) the Borrower shall pay to the
relevant Tranche B Term Lenders the aggregate amount necessary to prepay that
portion of the outstanding relevant Term Loans as described above in respect of
which such Lenders have accepted prepayment (it being understood that a failure
to respond to a Prepayment Option Notice shall be deemed an acceptance of the
prepayment referenced therein) and (ii) the Borrower shall pay to the Tranche A
Term Lenders an amount equal to the portion of the Designated Prepayment Amount
not accepted by the relevant Lenders, and such amount shall be applied to the
prepayment of the Tranche A Term Loans; provided that if after the application
of amounts pursuant to clause (ii), any portion of the Designated Prepayment
Amount not accepted by the Tranche B Term Lenders shall remain, such amount
shall be used to prepay the Tranche B Term Loans on a pro rata basis.

 

-57-



--------------------------------------------------------------------------------

(f) Revolving Loan Prepayments.

(i) In the event of the termination of all the Alternative Currency Revolving
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Alternative Currency Revolving Loans and all
outstanding Swingline Loans and replace all outstanding Alternative Currency
Letters of Credit or cash collateralize all outstanding Alternative Currency
Letters of Credit in accordance with the procedures set forth in Section 3.10.
In the event of the termination of all the Dollar Revolving Commitments, the
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Dollar Revolving Loans and replace all outstanding Dollar Letters of
Credit or cash collateralize all outstanding Dollar Letters of Credit in
accordance with the procedures set forth in Section 3.10.

(ii) In the event of any partial reduction of the Alternative Currency Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify the Borrower and the Alternative Currency
Revolving Lenders of the sum of the Alternative Currency Revolving Extensions of
Credit after giving effect thereto and (y) if the sum of the Alternative
Currency Revolving Extensions of Credit would exceed the aggregate amount of
Alternative Currency Revolving Commitments after giving effect to such
reduction, then the Borrower shall, on the date of such reduction, first, repay
or prepay Swingline Loans, second, repay or prepay Alternative Currency
Revolving Loans and third, replace outstanding Alternative Currency Letters of
Credit or cash collateralize outstanding Alternative Currency Letters of Credit
in accordance with the procedures set forth in Section 3.10, in an aggregate
amount sufficient to eliminate such excess. In the event of any partial
reduction of the Dollar Revolving Commitments, then (x) at or prior to the
effective date of such reduction, the Administrative Agent shall notify the
Borrower and the Dollar Revolving Lenders of the sum of the Dollar Revolving
Extensions of Credit after giving effect thereto and (y) if the sum of the
Dollar Revolving Extensions of Credit would exceed the aggregate amount of
Dollar Revolving Commitments after giving effect to such reduction, then the
Borrower shall, on the date of such reduction, first, repay or prepay Dollar
Revolving Loans and second, replace outstanding Dollar Letters of Credit or cash
collateralize outstanding Dollar Letters of Credit in accordance with the
procedures set forth in Section 3.10, in an aggregate amount sufficient to
eliminate such excess.

(iii) In the event that the sum of all Alternative Currency Revolving Lenders’
Alternative Currency Revolving Extensions of Credit exceeds the Alternative
Currency Revolving Commitments then in effect (including, without limitation, as
a result of any Revaluation Date or as a result of currency fluctuations), the
Borrower shall, without notice or demand, immediately first, repay or prepay
Swingline Loans, second, repay or prepay Alternative Currency Revolving Loans,
and third, replace outstanding Alternative Currency Letters of Credit or cash
collateralize outstanding Alternative Currency Letters of Credit in accordance
with the procedures set forth in Section 3.10, in an aggregate amount sufficient
to eliminate such excess. In the event that the sum of all Dollar Revolving
Lenders’ Dollar Revolving Extensions of Credit exceeds the Dollar Revolving
Commitments then in effect, the Borrower shall, without notice or demand,
immediately first, repay or prepay Dollar Revolving Loans, and second, replace
outstanding Dollar Letters of Credit or cash collateralize outstanding Dollar
Letters of Credit in accordance with the procedures set forth in Section 3.10,
in an aggregate amount sufficient to eliminate such excess.

(iv) In the event that the aggregate LC Obligations exceed the LC Commitment
then in effect, the Borrower shall, without notice or demand, immediately
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 3.10, in an
aggregate amount sufficient to eliminate such excess.

 

-58-



--------------------------------------------------------------------------------

(g) [Reserved].

(h) In the event that, on or prior to the date that is six months after the
Closing Date, the Borrower (x) prepays, refinances, substitutes or replaces any
Tranche B Term Loan pursuant to a Repricing Transaction (including, for
avoidance of doubt, any prepayment made pursuant to Section 2.11(a) that
constitutes a Repricing Transaction), or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Tranche
B Term Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of
the aggregate principal amount of the Tranche B Term Loan so prepaid,
refinanced, substituted or replaced and (II) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the applicable Tranche B
Term Loan outstanding immediately prior to such amendment. Such amounts shall be
due and payable on the date of effectiveness of such Repricing Transaction.

2.12 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans
denominated in Dollars to ABR Loans by giving the Administrative Agent prior
irrevocable notice of such election pursuant to an Interest Election Request no
later than 2:00 P.M., Local Time, on the Business Day preceding the proposed
conversion date; provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans denominated in Dollars to
Eurodollar Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 2:00 P.M., Local Time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor); provided that no ABR Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined by written
notice in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. No Revolving Loan may be converted into or continued as
a Revolving Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Revolving Loan and reborrowed in the
other currency.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent pursuant to an Interest Election Request, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided that the Borrower may not elect to continue a Eurodollar
Loan under a particular Facility as such when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Majority Facility
Lenders in respect of such Facility have determined by written notice in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso (i) if such Loans are denominated in Dollars, such shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period and (ii) if such Loans are denominated in an Alternative
Currency (other than Dollars), such Loans shall be automatically continued as
Eurodollar Loans with an Interest Period of one month. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar

 

-59-



--------------------------------------------------------------------------------

Tranche shall be equal to (i) with respect to Eurodollar Loans denominated in
Dollars, $5,000,000 or a whole multiple of $1,000,000 in excess thereof and
(ii) with respect to Eurodollar Loans denominated in an Alternative Currency
(other than Dollars), the Alternative Currency Equivalent of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and (b) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.

2.14 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Upon the occurrence and during the continuance of an Event of Default under
Section 8.1(a), (b) or (g), if all or a portion of the principal amount of any
Loan or Reimbursement Obligation or any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the greater of (i) the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%) and (ii) the actual rate applicable to such amount
plus 2%, from the date of such non-payment until such amount is paid in full
(after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the ABR or
the Eurodollar Rate shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

 

-60-



--------------------------------------------------------------------------------

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (and until such notice is withdrawn), (w) any Eurodollar Loans
denominated in Dollars under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (x) any Loans
denominated in Dollars under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans, (y) any outstanding Eurodollar Loans denominated in
Dollars under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to ABR Loans and (z) any outstanding Eurodollar
Loans denominated in an Alternative Currency (other than Dollars) shall be
continued with an interest applicable thereto equal to the sum of (I) the
Applicable Margin for such Eurodollar Loans and (II) the rate for each day
during such Interest Period reasonably determined by the Administrative Agent to
be the cost of funds of representative participating members in the interbank
eurodollar market selected by the Administrative Agent (which may include
Lenders) for maintaining loans similar to the relevant Loans (provided that any
change in the rate determined pursuant to this clause (II) shall be effective as
of the opening of business on the effective day of any change in the relevant
component of such rate). Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans denominated in Dollars under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans denominated in Dollars under the relevant
Facility to Eurodollar Loans.

2.17 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Tranche A Term Percentages, Tranche B Term Percentages, Dollar Revolving
Percentages or Alternative Currency Revolving Percentages, as the case may be,
of the relevant Lenders in the Class subject to reduction.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders (except (i) as otherwise provided in Section 2.11(e), (ii) that an
optional prepayment pursuant to Section 2.10 need only be made pro rata
according to the respective outstanding principal amounts of the Term Loans of
the applicable Class being prepaid then held by the Term Lenders, (iii) any
prepayment of Term Loans with the Net Cash Proceeds of Credit Agreement
Refinancing Debt shall be applied solely to each applicable Class of Refinanced
Debt and (iv) any prepayment of Term Loans with the Net Cash Proceeds of Debt
pursuant to Section 2.11(a) may be applied to a Class or Classes of Term Loans
as directed by the Borrower). The amount of

 

-61-



--------------------------------------------------------------------------------

each principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Tranche A Term Loans and Tranche B Term Loans, as
the case may be, pro rata based upon the respective then remaining principal
amounts thereof. Amounts prepaid on account of the Term Loans may not be
reborrowed. Notwithstanding any other provision of this Section 2.17(b), a
Lender may, at its option, and if agreed by the Borrower, in connection with any
prepayment of Term Loans pursuant to Section 2.10 or Section 2.11, exchange such
Lender’s portion of the Term Loan to be repaid for Debt of the Borrower, in lieu
of such Lender’s pro ratio portion of such prepayment (and any such Term Loans
so exchanged shall be deemed repaid for all purposes under the Loan Documents).

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the relevant Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office for the applicable currency, in the
currency in which the applicable Loan was made and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to (i) with
respect to borrowings under the Dollar Revolving Facility, ABR Loans under the
Dollar Revolving Facility or (ii) with respect to borrowings under the
Alternative Currency Revolving Facility, Eurodollar Loans under the Alternative
Currency Revolving Facility, in each case, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is

 

-62-



--------------------------------------------------------------------------------

making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5, Section 2.7(c), Section 3.4, Section 3.5 or
Section 11.5(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lender or the Issuing Lender
to satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) until such failure to make
payment has been cured, hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

2.18 Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or compliance by any Lender
or Issuing Lender with any request or directive (whether or not having the force
of law) from any central bank or other Governmental Authority made subsequent to
the Closing Date:

(i) shall subject any Lender or Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender or Issuing Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.19 and Taxes imposed on the overall net income of such
Lender or Issuing Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

(iii) shall impose on such Lender or Issuing Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender or Issuing Lender for
such increased cost or reduced amount receivable. If any Lender or Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

-63-



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Lender shall have determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or liquidity
or in the interpretation or application thereof or compliance by such Lender or
Issuing Lender or any corporation Controlling such Lender or Issuing Lender with
any request or directive regarding capital adequacy (whether or not having the
force of law) from any Governmental Authority made subsequent to the Closing
Date (each, a “Change in Law”); provided, however, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued) shall have the effect of reducing the rate of return on such
Lender’s or Issuing Lender’s or such corporation’s capital as a consequence of
its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or Issuing Lender or such corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Lender’s or such corporation’s policies with respect to
capital adequacy and liquidity) by an amount deemed by such Lender or Issuing
Lender to be material, then from time to time, after submission by such Lender
or Issuing Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender or Issuing
Lender such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.

(c) Each request by a Lender or Issuing Lender for the payment of an additional
amount under this Section 2.18 shall be accompanied by a certificate showing in
reasonable detail the method of calculation and the allocation (which shall be
reasonable) thereof. Such certificate as to any additional amounts payable
pursuant to this Section submitted by any Lender or Issuing Lender to the
Borrower (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error. Notwithstanding anything to the contrary in this
Section, the Borrower shall not be required to compensate a Lender or Issuing
Lender pursuant to this Section for any amounts incurred more than six months
prior to the date that such Lender or Issuing Lender notifies the Borrower of
such Lender’s or Issuing Lender’s intention to claim compensation therefor;
provided that, if the change in law giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(d) If at any time any Lender shall have determined that the making or
continuance of any Eurodollar Loan has been made unlawful by any law or
governmental rule, regulation or order, or any Governmental Authority has
imposed material restrictions on the authority of a Lender to purchase or sell,
or to take deposits of, Dollars in the London interbank market, then such Lender
shall promptly give notice (by telephone promptly confirmed in writing) to the
Borrower and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter the Borrower shall either (x) if the affected Eurodollar Loan is then
being made initially or pursuant to a conversion, cancel such borrowing by
giving the Administrative Agent telephonic notice (confirmed in writing) on the
same date that the Borrower was notified by the affected Lender or the
Administrative Agent pursuant to this Section 2.18(d) or (y) if the affected
Eurodollar Loan is then outstanding, upon at least three Business Days’ written
notice to the Administrative Agent, require the affected Lender to convert such
Eurodollar Loan into a ABR Loan, provided that, if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 2.18(d).

 

-64-



--------------------------------------------------------------------------------

2.19 Taxes.

(a) All payments made by any Loan Party under this Agreement or any other Loan
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes, excluding overall net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender by a jurisdiction as a result of the
recipient being organized or having its principal office or, in the case of any
Lender, having its applicable lending office in such jurisdiction or as a result
of any present or former connection between the Administrative Agent or any
Lender and the jurisdiction imposing such Taxes (other than a connection arising
solely from the Administrative Agent or such Lender having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, any Loan Document), including branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrower is located. If any such non-excluded Taxes
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld or deducted
from any amounts payable (which shall include deductions applicable to
additional sums payable under this Section) to the Administrative Agent or any
Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any Non-Excluded Taxes (i) that are attributable to such Lender’s failure to
comply with the requirements of paragraph (e) or (f) of this Section, (ii) that
are United States federal withholding taxes imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph; provided that this subclause
(ii) shall not apply to any Tax imposed on a Lender in connection with an
interest or participation in any Loan or other obligation that such Lender was
required to acquire pursuant to Section 11.7 or (iii) that are imposed pursuant
to Sections 1471 through 1474 of the Code other than by reason of a change in
law after the Closing Date (such Non-Excluded Taxes referred to in clauses
(i) through (iii), “Additional Excluded Taxes”).

(b) In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower and the Guarantors shall indemnify the Administrative Agent, or
the affected Lender, as applicable, within 10 days after demand therefor, for
the full amount of any Non-Excluded Taxes or Other Taxes, but excluding
Additional Excluded Taxes (including Non-Excluded Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section, but
excluding Additional Excluded Taxes) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Non-Excluded
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Non-Excluded Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

-65-



--------------------------------------------------------------------------------

(e) Each Lender that is not a “U.S. Person” as defined in Section 7701(a)(30) of
the Code (a “Non-U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a statement substantially in the form of Exhibit J and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents. Such forms shall be delivered
by each Non-U.S. Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver.

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s sole judgment such completion, execution or submission would not be
materially disadvantageous to such Lender and would not materially prejudice the
legal position of such Lender.

(g) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary, in no event
will any Lender be required to pay any amount to the Borrower the payment of
which would place such Lender in a less favorable net after-tax position than
such Lender would have been in if the additional amounts giving rise to such
refund of any Non-Excluded Taxes or Other Taxes had never been paid. This
paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

-66-



--------------------------------------------------------------------------------

2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) minus (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.18
or 2.19(a).

2.22 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a), (b) is a Defaulting Lender or (c) is replaced pursuant
to the third paragraph of Section 11.1 with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) if applicable, prior to any such replacement, such
Lender shall not have taken appropriate action under Section 2.21 so as to
eliminate the continued need for payment of amounts owing pursuant to
Section 2.18 or 2.19(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.20 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 11.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein) and by its
execution of this Agreement each Lender hereby authorizes the Administrative
Agent to act as its agent in executing any documents to replace such Lender in
accordance with this Section 2.22, (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender. Notwithstanding the foregoing, this Section 2.22 may only be
utilized with respect to a replaced Lender in respect of any amendment to this
Agreement after the

 

-67-



--------------------------------------------------------------------------------

Closing Date and prior to the date that is six months after the Closing Date
that constitutes a Repricing Transaction pursuant to Section 2.11(h) if such
replaced Tranche B Term Lender is paid a fee equal to 1.0% of the principal
amount of such Tranche B Term Lender’s Tranche B Term Loans being replaced and
repaid.

2.23 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Revolving Termination Date (or with respect
to any Revolving Loans outstanding with respect to an Extended Revolving
Commitment, the Maturity Date applicable thereto), (ii) to the Administrative
Agent for the account of each Lender the Term Loans in accordance with
Section 2.3; provided that, to the extent specified in the respective Extension
Offer, amortization payments with respect to Extended Term Loans for periods
prior to the Tranche A Term Loan Maturity Date and the Tranche B Term Loan
Maturity Date, as applicable, may be reduced (but not increased) and
amortization payments required with respect to Extended Term Loans for periods
after the Tranche A Term Loan Maturity Date and the Tranche B Term Loan Maturity
Date, as applicable, shall be as specified in the respective Extension Offer and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan in accordance with Section 2.6(b).

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility, Type and currency
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.6) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

2.24 Increase in Commitments.

(a) The Borrower may by written notice to the Administrative Agent elect to
request (x) prior to the Revolving Termination Date, an increase to the existing
Revolving Commitments under one or more of the Revolving Facilities (“Increased
Revolving Commitment”) and/or (y) the establishment

 

-68-



--------------------------------------------------------------------------------

of one or more new term loan Commitments (each, an “Incremental Term Loan
Commitment”) in an amount not less than $100,000,000 individually and in an
amount not to exceed the sum of (A) the Shared Incremental Amount and (B) an
amount of Incremental Term Loans or Increased Revolving Commitments such that
the Senior Secured Leverage Ratio is no more than 3.50 to 1.00 as of the last
day of the most recently ended period of four fiscal quarters of the Borrower
for which financial statements are internally available, determined on the
applicable Increase Effective Date, after giving effect to any such incurrence
on a Pro Forma Basis, and, in each case, with respect to any Increased Revolving
Commitments, assuming a borrowing of the maximum amount of Loans available
thereunder, and excluding the cash proceeds of any such Incremental Term Loans
or Increased Revolving Commitments (provided that, for the avoidance of doubt,
any Incremental Term Loans or Increased Revolving Commitments incurred or issued
pursuant to clause (B) on any Increase Effective Date on which the Senior
Secured Leverage Ratio test in this clause (B) is met shall remain authorized
pursuant to clause (B) if such Senior Secured Leverage Ratio test is not met as
of any subsequent date). Each such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which Borrower proposes that the increased or new
Commitments shall be effective, which shall be a date not fewer than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent and (ii) the identity of each Assignee to whom Borrower proposes any
portion of such increased or new Commitments be allocated and the amounts of
such allocations; provided that any existing Lender approached to provide all or
a portion of the increased or new Commitments may elect or decline, in its sole
discretion, to provide such increased or new Commitment; provided, further, that
any existing Lender that does not respond shall be deemed to have declined to
provide such increased or new Commitment.

(b) The increased or new Commitments shall become effective, as of such Increase
Effective Date; provided that:

(i) each of the conditions set forth in Section 5.2 shall be satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) after giving pro forma effect to the borrowings to be made on the Increase
Effective Date and to any change in Consolidated EBITDA and any increase in Debt
resulting from the consummation of any acquisition permitted by this Agreement
concurrently with such borrowings as of the date of the most recent financial
statements delivered pursuant to Section 6.1(b) or (c), the Borrower shall be in
compliance with each of the covenants set forth in Section 7.16;

(iv) the Borrower shall make any payments required pursuant to Section 2.20 in
connection with any adjustment of Revolving Loans pursuant to Section 2.24(d);
and

(v) the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.

(c) The terms and provisions of Loans made pursuant to the new Commitments shall
be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments shall be, except as otherwise set forth herein or in the Increase
Joinder, identical to (i) the Tranche B Term Loans (“Incremental Term B Loans”)
or (ii) the Tranche A Term Loans (“Incremental Term A Loans”, and together with
any Incremental Term B Loans, the “Incremental Term Loans”)

 

-69-



--------------------------------------------------------------------------------

(it being understood that Incremental Term Loans may be part of an existing
Class of Term Loans); provided that the aggregate principal amount of all
Incremental Term A Loans shall not exceed (A) $1,000,000,000 plus (B) an amount
equal to the excess, if any, of (x) the amount of Tranche A Term Loans
outstanding on the Closing Date less (y) the amount of Tranche A Term Loans
outstanding on the applicable Increase Effective Date;

(ii) any Loans made pursuant to Incremental Term Loan Commitments shall rank
pari passu in right of payment and of security with the Term Loans;

(iii) all terms and provisions (including Maturity Date) of Revolving Loans made
pursuant to new Commitments shall be identical to the existing Revolving Loans;
provided that in connection with any such new Commitments for additional
Revolving Loans, the Borrower may pay to the Lenders providing such Commitments
a fee in an amount not to exceed the highest upfront fee paid to Revolving
Lenders of the applicable Revolving Facility on the Closing Date;

(iv) the weighted average life to maturity of all (x) Incremental Term B Loans
shall be no shorter than the weighted average life to maturity of the existing
Tranche B Term Loans and (y) Incremental Term A Loans shall be no shorter than
the weighted average life to maturity of the existing Tranche A Term Loans;

(v) the maturity date of (x) all Incremental Term B Loans shall not be earlier
than the latest Maturity Date with respect to the Tranche B Term Loans as then
in effect and (y) all Incremental Term A Loans shall not be earlier than the
latest Maturity Date with respect to the Tranche A Term Loans as then in effect;
and

(vi) the interest rate margins for (x) the new Incremental Term A Loans shall be
determined by Borrower and the applicable new Lenders and (y) the new
Incremental Term B Loans shall be determined by Borrower and the applicable new
Lenders; provided, however, that the interest rate margins for the new
Incremental Term B Loans, shall not be greater than the highest interest rate
margins that may, under any circumstances, be payable with respect to any
Tranche B Term Loans plus 50 basis points (and the interest rate margins
applicable to the Tranche B Term Loans shall be increased to the extent
necessary to achieve the foregoing); provided, further, that in determining the
interest rate margins applicable to the existing Tranche B Term Loans, and the
Incremental Term B Loans, as applicable, (x) original issue discount or upfront
or similar fees (collectively, “OID”) payable by the Borrower to the Lenders of
the existing Tranche B Term Loans or the Incremental Term B Loans in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (y) customary arrangement or
commitment fees payable to arrangers (or their respective affiliates) shall be
excluded and (z) if the Incremental Term B Loans include an interest rate floor
greater than the interest rate floor applicable to the Tranche B Term Loans,
such increased amount shall be equated to interest rate margins for purposes of
determining whether an increase in the interest rate margins for the Tranche B
Term Loans shall be required, to the extent an increase in the interest rate
floor in the Tranche B Term Loans would cause an increase in the interest rate
margins, and in such case the interest rate floor (but not the Applicable
Margin) applicable to the Tranche B Term Loans shall be increased by such
increased amount.

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.24.

 

-70-



--------------------------------------------------------------------------------

(d) To the extent the Commitments being increased on the relevant Increase
Effective Date are Revolving Commitments, then each of the Revolving Lenders
having a Revolving Commitment under the applicable Revolving Facility prior to
such Increase Effective Date (the “Pre-Increase Revolving Lenders”) shall assign
to any Revolving Lender which is acquiring a new or additional Revolving
Commitment under the applicable Revolving Facility on the Increase Effective
Date (the “Post-Increase Revolving Lenders”), and such Post-Increase Revolving
Lenders shall purchase from each Pre-Increase Revolving Lender, at the principal
amount thereof, such interests in the Revolving Loans under the applicable
Revolving Facility (which purchases shall be deemed prepayments of such
Revolving Loans for purposes of Section 2.20) and, in the case of Alternative
Currency Revolving Commitments, participation interests in LC Obligations and
Swingline Loans outstanding on such Increase Effective Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans under the applicable Revolving Facility and, in
the case of Alternative Currency Revolving Commitments, participation interests
in LC Obligations and Swingline Loans will be held by Pre-Increase Revolving
Lenders and Post-Increase Revolving Lenders ratably in accordance with their
Revolving Commitments under the applicable Revolving Facility after giving
effect to such Increased Revolving Commitments under the applicable Revolving
Facility.

(e) On any Increase Effective Date on which new Commitments for term loans under
Incremental Term Loan Commitments are effective, subject to the satisfaction of
the foregoing terms and conditions, each Lender of such new Commitment shall
make a new Term Loan to the Borrower in an amount equal to its new Commitment.

(f) The Loans and Commitments established pursuant to this paragraph shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from Section 10
hereof and security interests created by the Security Documents. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such Class of Term Loans or any such
new Commitments.

2.25 Extensions of Term Loans and Revolving Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like Maturity Date or Revolving
Commitments with a like Maturity Date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments with the same Maturity Date, as the case may be) and on
the same terms to each such Lender, the Borrower may from time to time offer to
extend the maturity date of any Term Loans and/or Revolving Commitments under
any Revolving Facility and otherwise modify the terms of such Term Loans and/or
such Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans and/or such Revolving Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension,” and each group of Term Loans or
Revolving Commitments, as applicable, in each case as so extended, as well as
the original Term Loans and the original Revolving Commitments (in each case not
so extended), being a separate Class; any Extended Term Loans shall constitute a
separate Class of Term Loans from the Class of Term Loans

 

-71-



--------------------------------------------------------------------------------

from which they were converted, and any Extended Revolving Commitments shall
constitute a separate Class of Revolving Commitments from the Class of Revolving
Commitments from which they were converted), so long as the following terms are
satisfied: (i) no Default shall have occurred and be continuing at the time an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees and final maturity, the Revolving Commitment under any Revolving Facility
of any Revolving Lender (an “Extending Revolving Lender”) extended pursuant to
an Extension (an “Extended Revolving Commitment”), and the related outstandings,
shall be a Revolving Commitment under such Revolving Facility (or related
outstandings, as the case may be) with the same terms as the applicable original
Revolving Commitments (and related outstandings); provided that (x) subject to
the provisions of Section 2.7(f) and Section 3.10 to the extent dealing with
Swingline Loans and Letters of Credit which mature or expire after a Maturity
Date when there exist Extended Revolving Commitments with a longer Maturity
Date, all Swingline Loans and Letters of Credit shall be participated in on a
pro rata basis by all Alternative Currency Revolving Lenders in accordance with
their pro rata share of the Alternative Currency Revolving Facility (and except
as provided in Section 2.7(f) or Section 3.10, without giving effect to changes
thereto on an earlier Maturity Date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued) and all borrowings under the
Alternative Currency Revolving Commitments and repayments thereunder shall be
made on a pro rata basis (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings) and
(B) repayments required upon the Maturity Date of the non-extending Alternative
Currency Revolving Commitments) and (y) at no time shall there be Revolving
Commitments hereunder (including Extended Revolving Commitments and any original
Revolving Commitments) which have more than three different Maturity Dates,
(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender (an “Extending Term Lender”) extended pursuant to
any Extension (“Extended Term Loans”) shall have the same terms as the Class of
Term Loans subject to such Extension Offer, (iv) the final maturity date of any
Extended Term Loans shall be no earlier than the then Latest Maturity Date
hereunder and the amortization schedule applicable to Term Loans pursuant to
Section 2.3 for periods prior to the Tranche A Term Loan Maturity Date or the
Tranche B Term Loan Maturity Date, as applicable, may not be increased, (v) the
Weighted Average Life to Maturity of any Extended Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Term Loans extended
thereby, (vi) any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer, (vii) if the aggregate principal
amount of applicable Term Loans (calculated on the face amount thereof) or
applicable Revolving Commitments, as the case may be, in respect of which
applicable Term Lenders or applicable Revolving Lenders, as the case may be,
shall have accepted the relevant Extension Offer (as hereinafter provided) shall
exceed the maximum aggregate principal amount of applicable Term Loans or
applicable Revolving Commitments, as the case may be, offered to be extended by
the Borrower pursuant to such Extension Offer, then the applicable Term Loans or
applicable Revolving Loans, as the case may be, of the applicable Term Lenders
or applicable Revolving Lenders, as the case may be, shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Term Lenders or
such Revolving Lenders, as the case may be, have accepted such Extension Offer
(as hereinafter provided), (viii) all documentation in respect of such Extension
shall be consistent with the foregoing, and (ix) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower. Following
any such Extension Offer, the Administrative Agent shall notify the applicable
Lenders thereof, each of whom shall, in its sole discretion, determine whether
or not to accept such Extension Offer.

 

-72-



--------------------------------------------------------------------------------

(b) With respect to all Extensions accepted by the relevant Lenders and
consummated by the Borrower pursuant to this Section 2.25, (i) such Extensions
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Sections 2.10 and 2.11 and (ii) no Extension Offer is required to be in any
minimum amount or any minimum increment; provided that the Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
which may be waived by the Borrower) of Term Loans or Revolving Commitments (as
applicable) of any or all applicable Classes be tendered. The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.25 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.10, 2.11 and 2.17)
or any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.25.

(c) The Lenders hereby irrevocably authorize the Administrative Agent and
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
Classes or sub-Classes in respect of Revolving Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.25. Notwithstanding the foregoing, each of the
Administrative Agent and the Collateral Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Lenders with
respect to any matter contemplated by this Section 2.25(c) and, if either the
Administrative Agent or the Collateral Agent seeks such advice or concurrence,
it shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent or the Collateral Agent for any such advice or concurrence,
all such amendments entered into with the Borrower by the Administrative Agent
or the Collateral Agent hereunder shall be binding and conclusive on the
Lenders. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Collateral Agent
is hereby directed to amend) any Mortgage that has a maturity date prior to the
then latest Maturity Date so that such maturity date is extended to the then
latest Maturity Date (or such later date as may be advised by local counsel to
the Collateral Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.25.

(e) Notwithstanding the foregoing provisions of this Section 2.25 and, for the
avoidance of doubt, no Lender shall have such Lender’s Commitment or Loans
extended without the written consent of such Lender.

2.26 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender hereunder, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.8(a);

 

-73-



--------------------------------------------------------------------------------

(b) the Commitments and the Total Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.1); provided
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of each
Lender or each Lender affected thereby;

(c) if any Swingline Loan or Letter of Credit is outstanding at the time such
Lender becomes a Defaulting Lender then:

(i) unless a Default shall have occurred and be continuing, all or any part of
the Swingline Participation Amount and LC Obligations of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Alternative Currency Revolving Percentages but only to the extent the
sum of all non-Defaulting Lenders’ Alternative Currency Revolving Extensions of
Credit plus such Defaulting Lender’s Swingline Participation Amount and LC
Obligations do not exceed the total of all non-Defaulting Lenders’ Alternative
Currency Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline
Participation Amount and (y) second, cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 3.10 for so long as such LC Obligations are outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Alternative Currency Revolving Percentage of the LC Obligations
pursuant to clause (ii) above, the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.8(c) with respect to such
Defaulting Lender’s Alternative Currency Revolving Percentage of the LC
Obligations during the period such Defaulting Lender’s LC Obligations are cash
collateralized;

(iv) if the LC Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 2.8(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Alternative Currency Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Obligations is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all letter of credit fees payable under Section 2.8(c) with
respect to such Defaulting Lender’s LC Obligations shall be payable to the
Issuing Lender until and to the extent that such LC Obligations are reallocated
and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Obligations will be 100% covered by the Alternative Currency Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by

 

-74-



--------------------------------------------------------------------------------

the Borrower in accordance with Section 2.26(c), and participating interests in
any newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Alternative Currency Revolving Lenders
in a manner consistent with Section 2.26(c)(i) (and such Defaulting Lender shall
not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Closing Date and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Participation Amount and LC Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Alternative Currency
Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Percentage.

2.27 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain from any
existing Lender or any other Person reasonably satisfactory to the Borrower and,
in the case of any Other Revolving Commitments, the Administrative Agent, the
Swingline Lender and the Issuing Bank (any such existing Lender or other Person
being called an “Additional Refinancing Lender”) Credit Agreement Refinancing
Debt in respect of (a) all or any portion of the Term Loans then outstanding
under this Agreement (which for purposes of this clause (a) will be deemed to
include any then outstanding Other Term Loans) or (b) all or any portion of the
Revolving Commitments (including the corresponding portion of the Revolving
Loans) under this Agreement (which for purposes of this clause (b) will be
deemed to include any then outstanding Other Revolving Commitments (including
the corresponding portion of the Other Revolving Loans)), in the form of
(x) Other Term Loans or Other Term Loan Commitments in the case of clause (a) or
(y) Other Revolving Loans or Other Revolving Commitments in the case of clauses
(a) and (b), in each case pursuant to a Refinancing Amendment; provided that
such Credit Agreement Refinancing Debt (i) will rank pari passu or junior in
right of payment and of security with the other Loans and Commitments hereunder,
(ii) have such pricing, interest, fees, premiums and optional prepayment terms
as may be agreed by the Borrower and the Additional Refinancing Lenders thereof,
(iii) not be secured by any assets that do not constitute Collateral and
(iv) except as permitted in clause (ii), will otherwise be treated hereunder no
more materially favorably taken as a whole, including with respect to covenants
and events of default, in the good faith determination of the Borrower than the
Refinanced Debt; provided, further, that the terms and conditions applicable to
such Credit Agreement Refinancing Debt may provide for additional or different
financial or other covenants or other provisions that are agreed by the Borrower
and the applicable Additional Refinancing Lenders to the extent applicable only
after the Latest Maturity Date as determined on the date such Credit Agreement
Refinancing Debt is incurred or obtained.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 5.2 and, to the extent reasonably requested by the Administrative Agent,
to receipt by the Administrative Agent of (i) customary legal opinions,

 

-75-



--------------------------------------------------------------------------------

board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Debt is provided with the benefit of the applicable Loan
Documents.

(c) Each issuance of Credit Agreement Refinancing Debt under Section 2.27(a)
shall be in an aggregate principal amount that is (x) not less than $25,000,000
and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing Debt
incurred pursuant thereto and (ii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.27, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.

SECTION 3

LETTERS OF CREDIT

3.1 LC Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Applicable Participants set forth in Section 3.4,
agrees to issue letters of credit (x) denominated in Dollars, in the case of
Dollar Letters of Credit or (y) denominated in Dollars or in any other
Alternative Currency, in the case of Alternative Currency Letters of Credit
(collectively, “Letters of Credit”), in each case for the account of the
Borrower or a Subsidiary on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the LC Obligations would
exceed the LC Commitment or (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is fifteen Business Days prior to the Revolving Termination
Date (or with respect to any Letters of Credit outstanding with respect to an
Extended Revolving Commitment, the Maturity Date applicable thereto); provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
Applicable Participant to exceed any limits imposed by, any applicable
Requirement of Law. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(c) All Existing Letters of Credit shall be deemed to be issued hereunder and
shall constitute Letters of Credit subject to the terms hereof.

 

-76-



--------------------------------------------------------------------------------

(d) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the Issuing Lender hereunder for any
and all drawings under such Letter of Credit.

3.2 Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender) to the Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice pursuant to an LC Request requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with Section 3.1(a)), the
amount of such Letter of Credit, whether such Letter of Credit is to be a Dollar
Letter of Credit or an Alternative Currency Letter of Credit, the currency in
which such Letter of Credit is to be denominated (which, in the case of a Dollar
Letter of Credit, shall be in Dollars, and, in the case of an Alternative
Currency Letter of Credit, shall be in Dollars or any other Alternative
Currency), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Lender, the Borrower also shall submit an
Application on the Issuing Lender’s standard form in connection with any request
for a Letter of Credit. A Dollar Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the LC Obligations shall not exceed the LC Commitment, (ii) the Available
Dollar Revolving Commitments would not be less than zero and (iii) the Dollar LC
Obligations with respect to any Issuing Lender would not exceed the applicable
Specified Dollar LC Sublimit of such Issuing Lender then in effect. An
Alternative Currency Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Obligations shall not exceed the LC Commitment, (ii) the Available
Alternative Currency Revolving Commitments would not be less than zero and
(iii) the Alternative Currency LC Obligations with respect to any Issuing Lender
would not exceed the applicable Specified Alternative Currency LC Sublimit of
such Issuing Lender then in effect Upon request of an Issuing Lender, the
Administrative Agent will provide written confirmation to such Issuing Lender of
(i) the amount available under the Alternative Currency LC Commitment or Dollar
LC Commitment, as applicable, as of such date and (ii) the aggregate Total
Alternative Currency Revolving Extensions of Credit or Total Dollar Revolving
Extensions of Credit, as applicable, then outstanding.

3.3 Fees and Other Charges. The Borrower shall pay the fees specified in
Section 2.8.

3.4 Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lender or the Lenders, the Issuing Lender hereby
grants to each Applicable Participant, and each Applicable Participant hereby
acquires from the Issuing Lender, a participation in such Letter of Credit equal
to such Lender’s Alternative Currency Revolving Percentage or Dollar Revolving
Percentage, as applicable, of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
(x) each Alternative Currency Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, such Lender’s Alternative Currency Revolving Percentage of
(i) each LC Disbursement in respect of any Alternative Currency Letter of Credit
made by the Issuing Lender in Dollars and (ii) the Dollar Equivalent, using the

 

-77-



--------------------------------------------------------------------------------

Spot Rate on the date such payment is required, of each LC Disbursement in
respect of any Alternative Currency Letter of Credit made by the Issuing Lender
in an Alternative Currency other than Dollars and, in each case, not reimbursed
by the Borrower on the date due as provided in Section 3.5, or of any
reimbursement payment required to be refunded to the Borrower for any reason and
(y) each Dollar Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Lender, such
Lender’s Dollar Revolving Percentage of each LC Disbursement in respect of any
Dollar Letter of Credit made by the Issuing Lender in Dollars and not reimbursed
by the Borrower on the date due as provided in Section 3.5, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Applicable Participant acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

3.5 Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to the Dollar Equivalent
(for Letters of Credit denominated in Alternative Currencies, calculated using
the Spot Rate when such payment is due), of such LC Disbursement, in Dollars, or
at the option of the Borrower with respect to any Alternative Currency Letter of
Credit, in the applicable Alternative Currency other than Dollars to the extent
such LC Disbursement is made in such Alternative Currency, in each case, not
later than 1:00 P.M., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 12:00 noon, New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 1:00 P.M., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 12:00 noon,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.5
or 2.6 that such payment be financed with a Revolving Loan of the same Class
denominated in Dollars that is an ABR Loan or Swingline Loan in an amount equal
to the Dollar Equivalent of such LC Disbursement and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Revolving Loan denominated in Dollars that is an ABR Loan or
Swingline Loan. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Applicable Participant of the applicable
LC Disbursement, the payment then due from the Borrower in respect thereof and
such Lender’s Alternative Currency Revolving Percentage or Dollar Revolving
Percentage, as applicable, thereof. Promptly following receipt of such notice,
each Applicable Participant shall pay to the Administrative Agent its
Alternative Currency Revolving Percentage or Dollar Revolving Percentage, as
applicable, of the Dollar Equivalent of the payment then due from the Borrower,
in the same manner as provided in Section 2.5 (without regard to minimum
amounts) and Section 2.17(e) with respect to Loans made by such Applicable
Participant (and such Sections shall apply, mutatis mutandis, to the payment
obligations of the Applicable Participants), and the Administrative Agent shall
promptly pay to the Issuing Lender the amounts so received by it from the
Applicable Participants. Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Lender or, to the extent that
Applicable Participants have made payments pursuant to this paragraph to
reimburse the Issuing Lender, then to such Applicable Participants and the
Issuing Lender as their interests may appear. Any payment made by an Applicable
Participant pursuant to this paragraph to reimburse the Issuing Lender for any
LC Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

 

-78-



--------------------------------------------------------------------------------

3.6 Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 3.5 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Lender (as finally determined by a court of competent
jurisdiction), the Issuing Lender shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

3.7 Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Applicable Participants with respect to any such LC
Disbursement.

3.8 Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Alternative Currency Revolving Loans
denominated in the applicable Alternative Currency which are ABR Loans or Dollar
Revolving Loans which are ABR Loans, as applicable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to

 

-79-



--------------------------------------------------------------------------------

Section 3.5, then Section 2.14(c) shall apply. Interest accrued pursuant to this
Section shall be for the account of the Issuing Lender, except that interest
accrued on and after the date of payment by any Applicable Participant pursuant
to Section 3.5 to reimburse the Issuing Lender shall be for the account of such
Applicable Participant to the extent of such payment.

3.9 Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time with another party eligible to become the Issuing Lender as provided
herein, by written notice given by the Borrower (with the approval of the
successor Issuing Lender and the Administrative Agent) to the replaced Issuing
Lender; provided that prior to such replacement all Letters of Credit issued by
the replaced Issuing Lender are terminated or cash collateralized on terms
satisfactory to the replaced Issuing Lender. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Lender. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.3). From and after the effective date of any such replacement, (i) the
successor Issuing Lender shall have all the rights and obligations of the
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

3.10 Cash Collateralization. (i) If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Obligations representing greater than 50%
of the total LC Obligations) demanding the deposit of cash collateral pursuant
to this Section, or (ii) if required by Section 2.26(d), on the Business Day the
Borrower receives the notice contemplated by Section 2.26(c)(ii), the Borrower
shall deposit in an account with the Collateral Agent, in the name of the
Collateral Agent and for the benefit of the Secured Parties, an amount in cash
equal to 105% of the Dollar Equivalent of the LC Obligations as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 8.1(g). Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Collateral Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Collateral Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Obligations at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Obligations representing greater than 50% of the total LC Obligations), be
applied to satisfy other obligations of the Borrower under this Agreement, and
any surplus remaining shall be returned to the Borrower after all Events of
Default triggering such deposit cease to exist. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

-80-



--------------------------------------------------------------------------------

3.11 Provisions Related to Extended Revolving Commitments. If the Maturity Date
in respect of any Class of Alternative Currency Revolving Commitments occurs
prior to the expiration of any Alternative Currency Letter of Credit or any
Class of Dollar Revolving Commitments occurs prior to the expiration of any
Dollar Letter of Credit, then (i) if one or more other Classes of Revolving
Commitments in respect of which the Maturity Date shall not have occurred are
then in effect, such Letter of Credit shall automatically be deemed to have been
issued (including for purposes of the obligations of the Revolving Lenders to
purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 3.5) under (and ratably participated in by
Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating Classes up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated and no Letter of Credit denominated in an Alternative Currency
may be reallocated to Revolving Commitments that do not permit Borrowings in
such currency) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall cash collateralize any such Letter of
Credit in accordance with Section 3.10. Except to the extent of reallocations of
participations pursuant to clause (i) of the immediately preceding sentence, the
occurrence of a Maturity Date with respect to a given Class of Revolving
Commitments shall have no effect upon (and shall not diminish) the percentage
participations of the Applicable Participants in any Letter of Credit issued
before such Maturity Date.

SECTION 4

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Lender and each of the Lenders that:

4.1 Organization; Power. Each Loan Party and each of its Subsidiaries (i)(x) is
duly organized and validly existing and (y) in good standing (if such concept is
applicable) under the laws of the jurisdiction of its organization, (ii) is duly
qualified and in good standing as a foreign business enterprise (if such concept
is applicable) in each other jurisdiction in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed
and (iii) has all requisite power and authority (including, without limitation,
all material Governmental Authorizations) to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted, except in the case of the foregoing clauses (i)(y), (ii) and (iii),
where the failure to be so qualified or licensed would not, individually or in
the aggregate, result in a Material Adverse Effect.

4.2 Capital Stock; Subsidiaries. As of the Closing Date, the Borrower and its
Subsidiaries do not have any Subsidiaries other than those specifically
disclosed on Schedule 4.2. All of the outstanding Capital Stock of each such
Subsidiary (A) (in the case of Subsidiaries that are corporations) has been
validly issued, is fully paid and non-assessable and (B) to the extent owned by
the Borrower or one or more of its Subsidiaries, is free and clear of all Liens,
except those created under the Security Documents or Liens permitted pursuant to
Section 7.1.

4.3 Authorization; No Conflicts. The execution, delivery and performance by each
Loan Party of each Loan Document to which it is or is to be a party, and the
consummation of the Transactions, are within such Loan Party’s corporate,
partnership or limited liability company powers, as applicable, have been duly
authorized by all necessary corporate, partnership or limited liability company
action, as applicable, do not (i) contravene such Loan Party’s Constitutive
Documents, (ii) violate any Requirements of Law, (iii) conflict with or result
in the breach of, or constitute a default or require any payment to be made
under, any material contract, loan agreement, indenture, mortgage, deed of
trust, lease or

 

-81-



--------------------------------------------------------------------------------

other instrument binding on or affecting any Loan Party or any of its properties
that would reasonably be likely to have a Material Adverse Effect or (iv) except
for the Liens created under the Loan Documents, result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Loan Party. No Loan Party is in violation of any such Requirements of
Law, the violation of which would be reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect.

4.4 No Approvals. No Governmental Authorization, and no other authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for (i) the due execution, delivery, recordation, filing
or performance by any Loan Party of any Loan Document to which it is or is to be
a party, or for the consummation of the Transactions, (ii) the grant by any Loan
Party of the Liens granted by it pursuant to the Security Documents, (iii) the
perfection or maintenance of the Liens created under the Security Documents on
such of the Collateral located in the United States in which a Lien may be
perfected by the filing of financing statements, the recordation of security
agreements with the U.S. Patent and Trademark Office or the U.S. Copyright
Office or the delivery of Collateral (including the first priority nature
thereof) or (iv) the exercise by any Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral pursuant to the
Security Documents, except for (A) the authorizations, approvals, filings and
actions described on Schedule 4.4 hereto, all of which either (i) have been duly
obtained and are in full force and effect or will be obtained and in full force
and effect prior to the Closing Date or (ii) the failure to obtain could not
reasonably be expected to result in a Material Adverse Effect, (B) filings,
notices, recordings and other similar actions necessary for the creation or
perfection of the Liens and security interests contemplated by the Loan
Documents and (C) the actions required by laws generally with respect to the
exercise by secured creditors of their rights and remedies.

4.5 Enforceability. This Agreement has been, and each other Loan Document when
delivered hereunder will have been, duly executed and delivered by each Loan
Party thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

4.6 Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries, including any
Environmental Action, pending or, to the knowledge of the Loan Parties,
threatened before any Governmental Authority or arbitrator (i) that, if
adversely determined, would be reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect or (ii) that purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the Transactions, except as disclosed prior to the Closing Date in the
Borrower’s filings made with the SEC.

4.7 Financial Statements; Projections.

(a) Historical Financial Statements. Borrower has heretofore delivered to the
Lenders the Consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Borrower (i) as of and for the Fiscal
Years ended December 31, 2011, December 31, 2012 and December 31, 2013, audited
by and accompanied by the unqualified opinion of KPMG LLP, independent public
accountants, and (ii) as of and for the three-month period ended March 31, 2014
and for the comparable period of the preceding Fiscal Year, in each case,
certified by the chief financial officer of Borrower. Such financial statements
and all financial statements delivered pursuant to Sections 6.1(b) and (c) have
been prepared in accordance with GAAP and present fairly in all material
respects the financial condition

 

-82-



--------------------------------------------------------------------------------

and results of operations and cash flows of Borrower as of the dates and for the
periods to which they relate except, in the case of interim financial
statements, for the absence of footnotes and the same being subject to year-end
audit adjustments.

(b) No Liabilities. Except as set forth in the financial statements referred to
in Section 4.7(a), there are no liabilities of any Group Member of any kind,
whether accrued, contingent, absolute, determined, determinable or otherwise,
which could reasonably be expected to result in a Material Adverse Effect, and
there is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than liabilities
under the Loan Documents, the 2020 Senior Notes Documents and the 2022 Senior
Notes Documents. Since December 31, 2013, there has been no event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
could reasonably be expected to have a Material Adverse Effect (excluding the
Borrower’s entering into the Loan Documents, the 2020 Senior Notes Documents,
the 2022 Senior Notes Documents, the New Senior Notes Documents and the
Acquisition).

(c) Forecasts. The forecasts of financial performance of Borrower and its
subsidiaries furnished to the Lenders have been prepared in good faith by
Borrower and based on assumptions believed by Borrower to reasonable.

4.8 Properties.

(a) Generally. Each Group Member has good title to, or valid leasehold interests
in, all its property material to its business, free and clear of all Liens
except for Liens permitted pursuant to Section 7.1 and minor irregularities or
deficiencies in title that, individually and in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose.

(b) Real Property. Schedule 4.8 contains a true and complete list of each
interest in Real Property (i) owned by a Loan Party as of the Closing Date and
describes the type of interest therein held by such Loan Party and whether such
owned Real Property is leased and (ii) leased, subleased or otherwise occupied
or utilized by any Loan Party, as lessee, sublessee, franchisee or licensee, as
of the Closing Date and describes the type of interest therein held by such Loan
Party.

(c) Collateral. Each Group Member owns or has rights to use all of the
Collateral and all rights with respect to any of the foregoing used in,
necessary for or material to each Group Member’s business as currently
conducted. (i) To the knowledge of the Loan Parties, the use by each Group
Member of such Collateral and all such rights with respect to the foregoing do
not infringe on the rights of any Person other than such infringement which
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect and (ii) no claim has been made and remains
outstanding that any Group Member’s use of any Collateral does or may violate
the rights of any third party that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

-83-



--------------------------------------------------------------------------------

4.9 Intellectual Property. Except to the extent the same would not be expected,
individually or in the aggregate, to have a Material Adverse Effect, (i) each
Loan Party owns, or is licensed to use, all Intellectual Property necessary for
the conduct of its business as currently conducted, (ii) to the knowledge of
such Loan Party, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does any Loan
Party know of any valid basis for any such claim and (iii) to the knowledge of
such Loan Party, the use of such Intellectual Property by each Loan Party does
not infringe the rights of any Person.

4.10 No Material Misstatements. Neither the Confidential Information Memorandum
nor any other information, exhibit or report furnished by any Loan Party to any
Agent or any Lender in connection with the negotiation and syndication of the
Loan Documents or pursuant to the terms of the Loan Documents taken as a whole
in combination with the Borrower’s most recent Form 10-K, and each Form 10-Q and
Form 8-K subsequent to such Form 10-K, in each case, filed or furnished with the
SEC, contained, as of the date such information exhibit or report was so
furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not misleading,
except with respect to any projections or forecasts contained in such materials,
the Group Members represent only that the same were prepared in good faith on
the basis of assumptions believed to be reasonable, at the time made and at the
time furnished, it being recognized by the Lenders that such projections and
forecasts as they relate to future events are not to be viewed as fact and that
actual results during the period or periods covered by such projections and
forecasts may differ from such projections and forecasts.

4.11 Margin Stock. No Group Member is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Loan or drawings under any Letter of Credit will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock, except for purchases of the Borrower’s
Capital Stock permitted by Section 7.7.

4.12 Investment Company Act. Neither any Loan Party nor any of its Subsidiaries
is an “investment company,” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended. Neither the making of any
Loans, nor the issuance of any Letters of Credit, nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents and Transaction Documents, will
violate any provision of any such Act or any rule, regulation or order of the
SEC thereunder.

4.13 Solvency. As of the Closing Date, and after giving effect to the incurrence
of all indebtedness and obligations being incurred on the Closing Date in
connection herewith, each Loan Party is, individually and together with its
Subsidiaries, Solvent.

4.14 Employee Benefit Plans.

(i) No ERISA Event has occurred or is reasonably expected to occur that has
resulted in or is reasonably expected to result in a material liability of any
Loan Party.

(ii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lenders, is complete and accurate and
fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status.

 

-84-



--------------------------------------------------------------------------------

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability exceeding $10,000,000 to
any Multiemployer Plan.

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(v) Each Loan Party is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Plan.

(vi) The present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount that could reasonably be
expected to have a Material Adverse Effect.

(vii) The Loan Parties do not maintain or contribute to any plan, program,
policy, arrangement or agreement with respect to employees (or former employees)
employed outside the United States or Puerto Rico.

(viii) Each Loan Party is in compliance in all material respects with the
provisions of applicable law with respect to each employee benefit plan
maintained or contributed to with respect to employees (or former employees)
employed in Puerto Rico. No Loan Party has incurred, or reasonably expects to
incur, any material obligation in connection with the termination of, or
withdrawal from, any employee benefit plan maintained or contributed to with
respect to employees (or former employees) employed in Puerto Rico.

4.15 Environmental Laws.

(i) The operations and properties of each Loan Party comply with all applicable
Environmental Laws and Environmental Permits, except where any such failure to
comply would not be reasonably expected to have a Material Adverse Effect; any
past non-compliance with such Environmental Laws and Environmental Permits has
been resolved without ongoing obligations or costs, except where any such
failure to comply would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect; no Environmental Action is pending
or, to the Loan Parties’ knowledge threatened, against any Loan Party; and no
circumstances exist that, in each case, could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of properties
currently owned or operated by any of them that could, individually or in the
aggregate, have a Material Adverse Effect or (B) cause any such property owned
by any Loan Party to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law that could, individually or in
the aggregate, have a Material Adverse Effect.

(ii) To Borrower’s knowledge, none of the properties currently or formerly owned
or operated by any Loan Party is listed or formally proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list; and except
to the extent that any of the following would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (A) there
are no and, to the Loan Parties’ knowledge, never have been any underground or
aboveground storage tanks or related piping or any surface impoundments, land
disposal areas, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently

 

-85-



--------------------------------------------------------------------------------

owned or operated by any Loan Party or, to their knowledge, on any property
formerly owned or operated by any Loan Party, (B) there is no asbestos or
asbestos-containing material on or at any facility or property currently owned
or operated by any Loan Party, and (C) there has been no Release of Hazardous
Materials on, at, under or from any property currently or, to Borrower’s
knowledge formerly owned or operated by any Loan Party.

(iii) (A) No Loan Party is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or remedial or response action relating to any actual or
threatened Release of Hazardous Materials at any location; and (B) all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party
have been disposed of in a manner that could not reasonably be expected to
result in liability to any Loan Party that, in the case of (A) and (B), either
individually or in the aggregate, would have a Material Adverse Effect.

4.16 Taxes. Each Loan Party has duly filed, has caused to be duly filed or has
been included in all material tax returns (Federal, state, local and foreign)
required to be filed and has paid all material Taxes whether or not shown to be
due on a tax return, together with applicable interest and penalties. Each Loan
Party has made adequate provision in accordance with GAAP for all Taxes not yet
due and payable. Each Loan Party is unaware of any proposed or pending tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect. No Loan
Party has ever been a party to any understanding or arrangement constituting a
“tax shelter” within the meaning of Section 6662(d)(2)(C)(iii) of the Code or
within the meaning of Section 6111(c) or Section 6111(d) of the Code as in
effect immediately prior to the enactment of the American Jobs Creation Act of
2004, or has ever “participated” in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4, except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

4.17 Government Reimbursement Programs; Medicare/Medicaid/Tricare; Commercial
Reimbursement Programs; Corporate Practice of Medicine.

(a) The dialysis facilities operated by each Group Member (the “Dialysis
Facilities”), the Physician Groups and the Regulated Subsidiaries (i) are
qualified for participation in the Medicare programs and the Medicaid programs
and Tricare programs in which they participate (together with their respective
intermediaries or carriers, the “Government Reimbursement Programs”), (ii) are
entitled to reimbursement under Government Reimbursement Programs for services
rendered to qualified beneficiaries of Government Reimbursement Programs in
which the Borrower and its Subsidiaries participate, and with respect to the
Physician Groups and Regulated Subsidiaries those Government Reimbursement
Programs in which they participate, and (iii) comply in all respects with the
conditions of participation in all Government Reimbursement Programs in which
they participate, except, in each case of clauses (i), (ii) and (iii), to the
extent any such failure would not reasonably be expected to (x) have a Material
Adverse Effect or (y) result in Consolidated net operating revenues for any
(including any future) four Fiscal Quarter period of the Borrower constituting
less than 95% of Consolidated net operating revenues for the immediately
preceding four Fiscal Quarter period of the Borrower, and except for the fact
that Dialysis Facilities (i) newly developed by Group Members may from time to
time be awaiting an initial Medicare certification and/or initial Medicare or
Medicaid provider number in accordance with normal business practice because of
standard waiting times between the proper timely filing of the relevant
documents therefor and the receipt of such certification and/or provider number
and (ii) acquired by Group Members may from time to time be awaiting a Medicare
certification and/or Medicare or Medicaid provider number issued in the name of
such Group Member in accordance with normal business practice because of
standard waiting times between the proper timely filing of the relevant
documents therefor and the receipt

 

-86-



--------------------------------------------------------------------------------

of such provider number. There is no pending or, to the Loan Parties’ knowledge,
threatened proceeding or investigation by any of the Government Reimbursement
Programs with respect to (i) any Group Member’s, Physician Group’s or Regulated
Subsidiary’s qualification or right to participate in any Government
Reimbursement Program in which it participates or has participated, (ii) the
compliance or non-compliance by any Group Member, Physician Group or Regulated
Subsidiary with the terms or provisions of any Government Reimbursement Program
in which it participates or has participated, or (iii) the right of any Group
Member, Physician Group or Regulated Subsidiary to receive or retain amounts
received or due or to become due from any Government Reimbursement Program in
which it participates or has participated, in each case of clauses (i), (ii) and
(iii), which proceeding or investigation, together with all other such
proceedings and investigations, would reasonably be expected to (x) have a
Material Adverse Effect or (y) result in Consolidated net operating revenues for
any (including any future) four Fiscal Quarter period of the Borrower
constituting less than 95% of Consolidated net operating revenues for the
immediately preceding four Fiscal Quarter period of the Borrower.

(b) No Group Member nor any of their respective officers, directors, managers or
partners on behalf of any Group Member, and no Physician Group or Regulated
Subsidiary nor any of their respective officers, directors, managers or partners
on behalf of any Physician Group or Regulated Subsidiary has (A) committed any
act that would cause any of them to incur a civil monetary penalty under or
violated 42 U.S.C. § 1320a-7a or § 1320a-7b or knowingly or willfully violated
any of the other federal statutes applicable to Government Reimbursement
Programs or the regulations promulgated pursuant to such statutes or related
state or local statutes or regulations, including but not limited to the
following: (i) knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any applications for any
benefit or payment; (ii) knowingly and willfully making or causing to be made
any false statement or representation of a material fact for use in determining
rights to any benefit or payment; (iii) failing to disclose knowledge by a
claimant of the occurrence of any event affecting the initial or continued right
to any benefit or payment on its own behalf or on behalf of another, with intent
to secure such benefit or payment fraudulently; (iv) knowingly and willfully
soliciting, receiving, offering or paying any remuneration (including any
kickback, bribe or rebate), directly or indirectly, overtly or covertly, in cash
or in kind or offering to pay such remuneration (a) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare,
Medicaid or other applicable government payers, or (b) in return for purchasing,
leasing or ordering or arranging for or recommending the purchasing, leasing or
ordering of any good, facility, service or item for which payment may be made in
whole or in part by Medicare, Medicaid or other applicable government payers,
(B) knowingly and willfully presented or caused to be presented a claim for a
medical or other item or service that was not provided as claimed, or was for a
medical or other item or service and the Person knew or should have known the
claim was false or fraudulent or (C) in violation of 42 U.S.C. § 1395nn,
presented or caused to be presented a claim to any individual, third party payor
or other entity for a designated health service furnished pursuant to a referral
by a physician if the physician (or an immediate family member) had a financial
relationship with the Borrower or any of its Subsidiaries or any Physician Group
or Regulated Subsidiary for which there was no permissible exception, except in
the case of each of (A), (B) and (C) as would not be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries, nor any of their respective officers,
directors, managers or partners, on behalf of the Borrower or any of its
Subsidiaries, and no Physician Group or Regulated Subsidiary nor any of their
respective officers, directors, managers or partners on behalf of any Physician
Group or Regulated Subsidiary, has violated the federal false claims act, 31
U.S.C. §3729, including, but not limited to, by (i) knowingly and willfully
presenting or causing to be presented to a government official a false claim for
payment or approval, (ii) knowingly and willfully making, using or causing to be
made or used, a false record or statement to get a false or fraudulent claim
paid or approved by the government or (iii) conspiring to defraud the government
by knowingly and willfully getting a false or fraudulent claim paid, except as
would

 

-87-



--------------------------------------------------------------------------------

not be reasonably likely, individually or in the aggregate, to have a Material
Adverse Effect. With respect to this Section, knowledge of an individual
director, officer, manager or partner of a Group Member, Physician Group or
Regulated Subsidiary or any of any of the events described in this Section shall
not be imputed to a Group Member, Physician Group or Regulated Subsidiary unless
such knowledge was obtained or learned by the director, officer, manager or
partner in his or her official capacity as a director , officer, manager or
partner of a Group Member, Physician Group or Regulated Subsidiary. Except as
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, the Borrower and each of its Subsidiaries and each
Physician Group and Regulated Subsidiary is in compliance with the privacy and
security rules promulgated under the Health Insurance Portability and
Accountability Act of 1996 found at 45 C.F.R. parts 160-164 (collectively,
“HIPAA”) and the amendments to HIPAA made under the Health Information
Technology for Economic and Clinical Health Act amendments to the American
Recovery and Reinvestment Act of 2009. To the knowledge of the Borrower, neither
the Borrower nor any of its Subsidiaries nor any Physician Group or Regulated
Subsidiary has violated 18 U.S.C. § 1347 including, but not limited to,
knowingly and willfully executing or attempting to execute a scheme or artifice
by means of false or fraudulent pretenses (i) to defraud any health care benefit
program, or (ii) to obtain any money or property owned by, or under the custody
or control of, any health benefit program, except as would not be reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect.

(c) The Physician Groups and the Regulated Subsidiaries (i) are qualified for
participation in the Medicare managed care programs (including, without
limitation, the Medicare Advantage program) and Medicaid managed care programs
and all other non-Governmental Reimbursement Programs in which they participate
(together with their respective intermediaries, carriers, and third party
administrators, the “Commercial Plans”) and (ii) are entitled to reimbursement
under Commercial Plans for services rendered to qualified beneficiaries of
Commercial Plans in which the Physician Groups and Regulated Subsidiaries
participate, and (iii) comply in all material respects with the requirements of
all Commercial Plans in which they participate except, in each case of clauses
(i), (ii) and (iii), to the extent any such failure would not reasonably be
expected to (x) have a Material Adverse Effect or (y) result in Consolidated net
operating revenues for any (including any future) four Fiscal Quarter period of
the Borrower constituting less than 95% of Consolidated net operating revenues
for the immediately preceding four Fiscal Quarter period of the Borrower. There
is no pending or, to the Loan Parties’ knowledge, threatened proceeding, audit
or investigation by any of the Commercial Plans with respect to (i) any
Physician Group’s or Regulated Subsidiary’s qualification or right to
participate in any Commercial Plan in which it participates or has participated,
(ii) the compliance or non-compliance by any Physician Group or Regulated
Subsidiary with the terms or provisions of any Commercial Plan in which it
participates or has participated, or (iii) the right of any Physician Group or
Regulated Subsidiary to receive or retain amounts received or due or to become
due from any Commercial Plan in which it participates or has participated, which
proceeding or investigation, together with all other such proceedings, audits
and investigations, would reasonably be expected to (x) have a Material Adverse
Effect or (y) result in Consolidated net operating revenues for any (including
any future) four Fiscal Quarter period of the Borrower constituting less than
95% of Consolidated net operating revenues for the immediately preceding four
Fiscal Quarter period of the Borrower.

(d) HCP LLC, HPMGI, HCPAMG and each other Physician Group and Regulated
Subsidiary is operated in compliance with the corporate practice of medicine
laws (whether statutory or common law) of each state in which it does business,
except as would not be reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect. There is no pending or, to the Loan Parties’
knowledge, threatened proceeding or investigation by any Governmental Authority
with regard to the compliance of HCP LLC, HPMGI, HCPAMG or any other Physician
Group or Regulated Subsidiary with corporate practice of medicine laws, except
as would not be reasonably likely, individually or in the aggregate, to have a
Material Adverse Effect.

 

-88-



--------------------------------------------------------------------------------

4.18 Agreements. No Group Member is a party to any agreement or instrument or
subject to any corporate or other constitutional restriction that has resulted
or could reasonably be expected to result in a Material Adverse Effect. No Loan
Party is in default in any manner under any provision of any agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, and no condition exists which, with the giving of notice or the
lapse of time or both, would constitute such a default, in each case where such
default could reasonably be expected to result in a Material Adverse Effect.

4.19 Use of Proceeds. Borrower will use the proceeds of (a) the Tranche A Term
Loans and Tranche B Term Loans (i) to finance the Refinancing, (ii) for general
corporate purposes, including, without limitation, stock repurchases,
acquisitions and investments, and (iii) to pay related fees, commissions and
expenses and (b) the Revolving Loans and Swingline Loans on and after the
Closing Date for working capital and general corporate purposes (including,
without limitation, stock repurchases, acquisitions and investments).

4.20 Labor Matters. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, as of the Closing
Date, (i) there are no strikes, lockouts or slowdowns against any Group Member
pending or, to the knowledge of any Group Member, threatened, (ii) the hours
worked by and payments made to employees of any Group Member have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable Requirement of Law dealing with such matters and (iii) all payments
due from any Group Member on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Group Member. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Group Member is
bound.

4.21 Insurance. All insurance maintained by the Group Members is in full force
and effect, all premiums have been duly paid, no Group Member has received
notice of violation or cancellation thereof, the Premises, and the use,
occupancy and operation thereof, comply in all material respects with all
Insurance Requirements, and there exists no default under any Insurance
Requirement. Each Group Member has insurance in such amounts and covering such
risks and liabilities as are customary for companies of a similar size engaged
in similar businesses in similar locations.

4.22 Security Documents.

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral and, when (i) the financing statements and other filings in
appropriate form are filed in the jurisdictions of organization or formation of
the Loan Parties and (ii) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Agreement), the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Security Agreement Collateral (other than such Security
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction) in each case
subject to no Liens other than Liens permitted pursuant to Section 7.1.

 

-89-



--------------------------------------------------------------------------------

(b) Copyright Office Filing. When the Security Agreement or a short form thereof
is filed in the United States Copyright Office, the Liens created by the
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
Registered Copyrights and Registered Copyright Licenses (each as defined in the
Security Agreement), in each case subject to no Liens other than Liens permitted
pursuant to Section 7.1.

(c) Mortgages. Each Mortgage is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Liens permitted pursuant to
Section 7.1 or other Liens acceptable to the Collateral Agent, and when any
Mortgage executed and delivered after the Closing Date in accordance with the
provisions of Sections 6.12 and 6.13 is filed in the offices specified in the
local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 6.12 and 6.13, the Mortgages shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, in each
case prior and superior in right to any other Person, other than Liens permitted
by such Mortgage.

(d) Valid Liens. Each Security Document delivered after the Closing Date
pursuant to Sections 6.12 and 6.13 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law, such Security
Document will constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral, in each
case subject to no Liens other than Liens permitted pursuant to Section 7.1.

4.23 Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirement of Law relating to terrorism,
corruption, bribery or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (the “Patriot Act”).

(b) No Loan Party and to the knowledge of the Loan Parties, no Affiliate of any
Loan Party acting or benefiting in any capacity in connection with the Loans is
any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or Controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 

-90-



--------------------------------------------------------------------------------

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party knowingly (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in paragraph (b) above, (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

(d) No part of the proceeds of the Loans will be used, directly or indirectly,
by any Loan Party or any of its subsidiaries (i) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended or (ii) for the purpose of financing the activities of any
Person subject to U.S. sanctions administered by OFAC in violation of OFAC.

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Initial Credit Extension. The obligation of each Lender and,
if applicable, the Issuing Lender to fund the initial Credit Extension requested
to be made by it shall be subject to the prior or concurrent satisfaction of
each of the conditions precedent set forth in this Section 5.1.

(a) Loan Documents. There shall have been delivered to the Administrative Agent
an executed counterpart of each of the Loan Documents.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Constitutive Document of such Loan Party certified (to the
extent applicable) as of a recent date by the Secretary of State of the state of
its organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (i));

(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and

 

-91-



--------------------------------------------------------------------------------

(iii) such other documents as the Lenders, the Issuing Lender or the
Administrative Agent may reasonably request (including bring-down good standing
certificates).

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by two Responsible Officers of
the Borrower, confirming compliance with the conditions precedent set forth in
Sections 5.2(b) and (c).

(d) Financings and Other Transactions, Etc.

(i) The Refinancing shall have been consummated or shall be consummated on the
Closing Date, in each case in accordance with the terms hereof and the terms of
the Transaction Documents, without the waiver or amendment of any such terms not
approved by the Administrative Agent.

(ii) All Liens in favor of the existing lenders under the Existing Credit
Agreement shall simultaneously with the consummation of the Refinancing be
unconditionally released; and the Administrative Agent shall have received from
any Person holding any Lien securing any such debt, such UCC termination
statements, mortgage releases, releases of assignments of leases and rents,
releases of security interests in Intellectual Property and other instruments,
in each case in proper form for recording, as the Administrative Agent shall
have reasonably requested to release and terminate of record the Liens securing
such debt.

(e) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Lenders and the Issuing Lender, a favorable
written opinion of (i) Sidley Austin, LLP, special counsel for the Loan Parties,
(ii) Kim Rivera, Chief Legal Officer of the Borrower and (iii) Cole, Scott &
Kissane, P.A, special Florida counsel for the Loan Parties, and (iv) Lionel
Sawyer & Collins, special Nevada counsel for the Loan Parties, in each case
(A) dated the Closing Date, (B) addressed to the Agents, the Issuing Lender and
the Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent.

(f) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit C, dated the Closing Date and signed
by the chief financial officer of the Borrower.

(g) Fees. The arrangers, Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the invoiced legal fees and expenses of Cahill
Gordon & Reindel LLP, special counsel to the Agents) required to be reimbursed
or paid by the Borrower on or prior to the Closing Date hereunder or under any
other Loan Document.

(h) Personal Property Requirements. The Collateral Agent shall have received:

(i) all certificates, agreements or instruments necessary to perfect the
Collateral Agent’s security interest, for the benefit of the Secured Parties, in
all Pledged Collateral (as defined in the Security Agreement), in each case,
with the exception of those items permitted to be delivered after the Closing
Date pursuant to the terms of the Security Agreement;

(ii) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary

 

-92-



--------------------------------------------------------------------------------

or appropriate or, in the opinion of the Collateral Agent, desirable to perfect
the Liens created, or purported to be created, by the Security Documents and
with respect to all UCC financing statements required to be filed pursuant to
the Loan Documents;

(iii) copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any property of any Loan Party is located and the state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that the Collateral Agent
deems necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Security Documents (other than Liens permitted
pursuant to Section 7.1 or any other Liens acceptable to the Collateral Agent);
and

(iv) evidence acceptable to the Collateral Agent of payment or arrangements for
payment by the Loan Parties of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents.

(i) USA Patriot Act. The Lenders shall have received, sufficiently in advance of
the Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
including, without limitation, the information described in Section 11.17.

5.2 Conditions to All Credit Extensions. The obligation of each Lender and each
Issuing Lender to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a notice as required by
Section 2.2 or 2.5 if Loans are being requested or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Lender and
the Administrative Agent shall have received an Application or notice as
required by Section 3.2 or, in the case of a Swingline Loan, the Swingline
Lender and the Administrative Agent shall have received a notice as required by
Section 2.7.

(b) No Default. At the time of and immediately after giving effect to such
Credit Extension and the application of the proceeds thereof, no Default shall
have occurred and be continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Section 4 or in any other Loan Document
shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(d) In the case of an Alternative Currency Revolving Loan, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent or the Required Lenders (in the
case of any Loans to be denominated in an Alternative Currency) would make it
impracticable for such extension of credit to be denominated in the relevant
Alternative Currency.

 

-93-



--------------------------------------------------------------------------------

Each notice of borrowing or an Application and the acceptance by the Borrower of
the proceeds of such Credit Extension shall constitute a representation and
warranty by the Borrower and each other Loan Party that on the date of such
Credit Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in Sections 5.2(b) and (c) have been satisfied. The Borrower shall provide such
information including calculations in reasonable detail of the covenants in
Section 7.16 as the Administrative Agent may reasonably request to confirm that
the conditions in Sections 5.2(b) and (c) have been satisfied.

SECTION 6

AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full or have been cash
collateralized at 105% of the face amount thereof, unless the Required Lenders
shall otherwise consent in writing, each Loan Party will, and will cause each of
its Subsidiaries to:

6.1 Reporting Requirements. The Borrower will furnish to the Administrative
Agent (for distribution to the Agents and Lenders):

(a) Default Notice. As soon as possible and in any event within five days after
the Borrower knows of the occurrence of a Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the chief financial officer of the
Borrower setting forth details of such Default or other event, development or
occurrence and the action that the Borrower has taken and proposes to take with
respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year (or such earlier date on which Borrower is
required to file Form 10-K under the Exchange Act), a copy of the annual audit
report for such year for the Borrower and its Subsidiaries, including therein
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and a Consolidated and
consolidating statements of income and a Consolidated statement of cash flows of
the Borrower and its Subsidiaries for such Fiscal Year, in each case accompanied
by an unqualified opinion of KPMG LLP or other independent public accountants of
recognized national standing, together with (i) a certificate of such accounting
firm to the Lenders stating that in the course of the regular audit of the
business of the Borrower and its Subsidiaries, which audit was conducted by such
accounting firm in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge that a Default has occurred and is
continuing, or if, in the opinion of such accounting firm, a Default has
occurred and is continuing, a statement as to the nature thereof, (ii) a
Compliance Certificate and (iii) a certificate of the Chief Financial Officer of
the Borrower stating that to the best of such officer’s knowledge, no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Borrower has taken
and proposes to take with respect thereto.

 

-94-



--------------------------------------------------------------------------------

(c) Quarterly Financials. As soon as available and in any event within 45 days
(or such earlier date on which the Borrower is required to file form 10-Q under
the Exchange Act) after the end of each of the first three Fiscal Quarters of
each Fiscal Year, Consolidated and consolidating balance sheets of the Borrower
and its Subsidiaries as of the end of such quarter and Consolidated and
consolidating statements of income for the period commencing at the end of the
previous Fiscal Quarter and ending with the end of such Fiscal Quarter and
Consolidated and consolidating statements of income and a Consolidated statement
of cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous Fiscal Year and ending with the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding Fiscal Year, all
in reasonable detail and duly certified (subject to normal year-end audit
adjustments) by the chief financial officer of the Borrower as having been
prepared in accordance with generally accepted accounting principles (except
that such financial statements may not contain all required notes and may be
subject to year-end audit adjustments) and having been subject to a SAS 100 or
equivalent review by KPMG LLP or other independent public accountants of
recognized national standing, together with (i) a certificate of said officer
stating that to the best of such officer’s knowledge, no Default has occurred
and is continuing or, if a Default has occurred and is continuing, a statement
as to the nature thereof and the action that the Borrower has taken and proposes
to take with respect thereto and (ii) a Compliance Certificate.

(d) Annual Forecasts. As soon as available and in any event no later than 90
days after the end of each Fiscal Year, a reasonably detailed forecast for such
Fiscal Year, in form and substance reasonably satisfactory to the Administrative
Agent.

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings by on behalf of or before any
Governmental Authority or arbitrator affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.6, and include with such notice
a copy of any relevant citation, summons, subpoena, order to show cause or other
document.

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Loan
Party or any of its Subsidiaries files with the SEC or any governmental
authority that may be substituted therefor, or with any national securities
exchange.

(g) ERISA.

(i) ERISA Events and ERISA Reports. (A) Promptly and in any event within 10 days
after any Loan Party or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred, a statement of the chief financial officer of the
Borrower describing such ERISA Event and the action, if any, that such Loan
Party or such ERISA Affiliate has taken and proposes to take with respect
thereto and (B) on the date any records, documents or other information must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information.

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

 

-95-



--------------------------------------------------------------------------------

(iii) Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

(h) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect.

(i) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under Section 6.1(b), a certificate of the
chief financial officer setting forth any updates or supplements to certified
disclosure required pursuant to the Security Agreement or confirming that there
has been no change in such information since the date of the certified
disclosure or most recent certification.

(j) Regulatory Notice. Promptly provide notice that any Loan Party knows or has
reason to know (A) that Dialysis Facilities have lost their qualification to
participate in Government Reimbursement Programs as would have a Material
Adverse Effect, (B) of an investigation described in Section 4.17(a) or (C) of
any violation described in Section 4.17(b) that would have a Material Adverse
Effect.

(k) Other Information. Such other information respecting the business, financial
condition, operations or properties of any Loan Party or any of its Subsidiaries
as any Agent or any Lender, through the Administrative Agent, may from time to
time reasonably request.

(l) Physician Group. With each set of Consolidated financial statements referred
to in Sections 6.1(b) and 6.1(c) above, a reconciliation reflecting the
adjustments necessary to eliminate the accounts of the Physician Groups and
their respective Subsidiaries (which may be in footnote form only) from such
Consolidated financial statements.

Documents required to be delivered pursuant to Section 6.1(b) or (c) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet website
or www.sec.gov, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its reasonable request
until a written notice to cease delivering paper copies is given by the
Administrative Agent, (B) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and upon its
reasonable request, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents and (iii) the Lenders
shall be deemed to have received such information on the date such

 

-96-



--------------------------------------------------------------------------------

information is posted on the applicable website pursuant to clause (i) or
(ii) above. The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

6.2 Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable Requirements of Law, such
compliance to include, without limitation, compliance with (x) ERISA, the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970 and all applicable laws and regulations under the federal
Social Security Act and all other applicable federal and state healthcare laws,
except to the extent that non-compliance could not be reasonably expected,
individually or in the aggregate, to result in a Material Adverse Effect and
(y) the Patriot Act and all other laws and regulations relating to
money-laundering and terrorist activities.

6.3 Payment of Taxes, Etc.

(a) Pay and discharge, and cause each of its Subsidiaries to pay and discharge,
before the same shall become delinquent, (i) all Taxes imposed upon it or upon
its property and (ii) all lawful claims that, if unpaid, might by law become a
Lien upon its property; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to pay or discharge any such Tax, assessment,
charge or claim (A) the non-payment or non-discharge of which could not be
reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect or (B) that is being contested in good faith and (in the case of
clause (a)(i)) by proper proceedings and as to which appropriate reserves are
being maintained in accordance with GAAP, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors and subjects the property to a substantial risk of forfeiture.

(b) File or cause to be filed all material tax returns required to be filed by
it by the due dates (including any proper extensions) therefor.

6.4 Compliance with Environmental Laws. Except as could not reasonably be
expected to result in a Material Adverse Effect, comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, with all applicable Environmental Laws and Environmental
Permits; obtain and renew and cause each of its Subsidiaries to obtain and renew
all Environmental Permits necessary for its operations and properties that are
the legal responsibility of the Borrower or such Subsidiary; and conduct, and
cause each of its Subsidiaries to conduct, any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
required under Environmental Laws to address the presence, or Release or
threatened Release of Hazardous Materials at, on, under or from any of its
properties, in accordance with the requirements of all applicable Environmental
Laws; provided, however, that neither the Borrower nor any of its Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained in
accordance with GAAP requirements with respect to such circumstances.

6.5 Insurance.

(a) Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business

 

-97-



--------------------------------------------------------------------------------

of the Group Members against such casualties and contingencies and of such types
and in such amounts with such deductibles as is customary in the case of similar
businesses operating in the same or similar locations; provided that with
respect to physical hazard insurance, neither the Collateral Agent nor the
applicable Group Member shall agree to the adjustment of any claim thereunder in
excess of $250,000 without the consent of the other (such consent not to be
unreasonably withheld or delayed); provided, further, that no consent of any
Group Member shall be required during an Event of Default.

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or additional loss
payee (in the case of property insurance), as applicable and (iii) if reasonably
requested by the Collateral Agent, include a breach of warranty clause.

(c) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time require, if at any time the area in which any
improvements are located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

(d) Broker’s Report. Deliver to the Administrative Agent and the Collateral
Agent and the Lenders a report of a reputable insurance broker with respect to
such insurance and such supplemental reports with respect thereto as the
Administrative Agent or the Collateral Agent may from time to time reasonably
request.

(e) Mortgaged Properties. No Loan Party that is an owner of Mortgaged Property
shall take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could be the basis for a defense
to any claim under any Insurance Policy maintained in respect of the Premises,
and each Loan Party shall otherwise comply in all material respects with all
Insurance Requirements in respect of the Premises; provided, however, that each
Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 6.5 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 6.5.

6.6 Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Material Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory) and material franchises
except, in each case, as otherwise permitted by Section 7.4.

6.7 Visitation Rights. At any reasonable time and from time to time, and, unless
a Default shall have occurred and be continuing, not more than two times during
any calendar year and upon reasonable notice, permit any of the Agents or any of
the Lenders, or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants (provided that representatives of the Borrower shall be entitled to
notice of and to participate in any such discussion).

 

-98-



--------------------------------------------------------------------------------

6.8 Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions sufficient to permit the preparation of financial
statements based thereon in accordance with GAAP.

6.9 Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, absent events or circumstances leading to
a Recovery Event, all of its properties that are material in the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

6.10 Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under the Loan Documents with
any of their Affiliates on terms that are fair and reasonable and no less
favorable to the Borrower or such Subsidiary (with respect to any Physician
Group and its Subsidiaries, taking into account all transactions with such
Physician Group and its Subsidiaries as a whole) than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate (it being
understood that the Transactions are deemed to be on such terms) except
(a) transactions between or among the Borrower and its Subsidiaries, (b) any
transaction permitted by Section 7.6(f) or (m) or Section 7.7 and (c) notional
pooling cash management arrangements in the ordinary course of business.

6.11 Use of Proceeds. Use the proceeds of the Loans only for the purposes set
forth in Section 4.19.

6.12 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 6.12, with respect to any property acquired after
the Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject, within 15
Business Days following the end of the Fiscal Quarter in which such acquisition
occurs (i) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments or supplements to the relevant Security Documents or such
other documents as the Administrative Agent or the Collateral Agent shall deem
necessary or advisable to grant to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Liens permitted pursuant to Section 7.1, and (ii) take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Document in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. The Borrower shall otherwise
take such actions and execute and/or deliver to the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall require to
confirm the validity, perfection and priority of the Lien of the Security
Documents on such after-acquired properties.

(b) With respect to any Person that is or becomes a Subsidiary after the Closing
Date required to become a Guarantor in order for the Loan Parties to remain in
compliance with Section 7.12 as of the end of the Fiscal Quarter in which such
Person becomes a Subsidiary, within 15 Business Days following the end of such
Fiscal Quarter (i) deliver to the Collateral Agent the certificates, if any,
representing all of the Capital Stock of such Subsidiary to the extent held by a
Loan Party, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Capital Stock, and all intercompany notes owing from such
Subsidiary to any Loan Party that together with undated instruments of transfer
executed and delivered in blank by a duly authorized officer of such Loan Party;
provided that Capital Stock of Foreign Subsidiaries required to be delivered
shall be limited to (A) Voting Interests of any Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code)
representing 65% of the total voting

 

-99-



--------------------------------------------------------------------------------

power of all outstanding Voting Interests of such Subsidiary and (B) 100% of the
Capital Stock not constituting Voting Interests of any such Subsidiary, except
that any such Capital Stock constituting “stock entitled to vote” within the
meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting
Interests for purposes of this Section 6.12(b) and (ii) cause such new
Subsidiary (A) to execute a Joinder Agreement or such comparable documentation
to become a Guarantor and a joinder agreement to the applicable Security
Agreement, substantially in the form annexed thereto, (B) to execute a Business
Associate Agreement and (C) to take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent;
provided that, if any Subsidiary that is not a Guarantor is a guarantor of or
shall guarantee Debt of a Loan Party or Debt of a Loan Party is or shall
otherwise become a Contingent Obligation of any Subsidiary that is not a
Guarantor, such Subsidiary shall become a Guarantor hereunder and comply with
Section 6.12 and Section 6.13 and all other applicable provisions hereof.

(c) Other than with respect to the Denver Headquarters, promptly grant to the
Collateral Agent, within 15 Business Days of the end of the Fiscal Quarter in
which the acquisition thereof occurred, a security interest in and Mortgage on
each Real Property owned in fee by such Loan Party as is acquired by such Loan
Party after the Closing Date and that, together with any improvements thereon,
individually has a fair market value of at least $20.0 million as additional
security for the Secured Obligations (unless the subject property is already
mortgaged to a third party to the extent permitted by Section 7.1). Such
Mortgages shall be granted pursuant to documentation reasonably satisfactory in
form and substance to the Administrative Agent and the Collateral Agent and
shall constitute valid and enforceable perfected Liens subject only to Liens
permitted by Section 7.1, or other Liens acceptable to the Collateral Agent. The
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against such after-acquired Real Property (including a title insurance
policy, a Survey, a life of loan flood hazard determination (together with a
notice regarding the special flood hazard area status and flood disaster
assistance with respect to such after-acquired Real Property executed by the
Borrower) and a local counsel opinion (each in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent) in respect of
such Mortgage).

6.13 Security Interests; Further Assurances. Promptly, upon the reasonable
request of the Administrative Agent, the Collateral Agent or any Lender, at the
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Security Document, or
obtain any consents or waivers as may be necessary or appropriate in connection
therewith. Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by

 

-100-



--------------------------------------------------------------------------------

the Administrative Agent, the Collateral Agent or any Lender of any power,
right, privilege or remedy pursuant to any Loan Document which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent, the
Collateral Agent or such Lender may reasonably require. If the Administrative
Agent, the Collateral Agent or the Required Lenders determine that they are
required by a Requirement of Law to have appraisals prepared in respect of the
Real Property of any Loan Party constituting Collateral, Borrower shall provide
to the Administrative Agent appraisals that satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of FIRREA and are otherwise in
form and substance satisfactory to the Administrative Agent and the Collateral
Agent.

6.14 Information Regarding Collateral. Not effect any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office, (iii) in any Loan Party’s identity or organizational structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Collateral Agent and the
Administrative Agent not less than 30 days’ prior written notice, or such lesser
notice period agreed to by the Collateral Agent (it being understood that with
respect to changes solely due to transactions permitted by Section 7.4(a) or
(b) notice may be delivered promptly after such change), of its intention so to
do, clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) (other than with respect to changes solely due to
transactions permitted by Section 7.4(a) or (b)) it shall have taken all action
reasonably satisfactory to the Collateral Agent to maintain the perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral, if applicable. Each Loan Party agrees to
promptly provide the Collateral Agent with certified Constitutive Documents
reflecting any of the changes described in the preceding sentence. Each Loan
Party also agrees to promptly notify the Collateral Agent of any change in the
location of any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral is located
(including the establishment of any such new office or facility), other than
changes in location of Mortgaged Property.

6.15 Ratings. Use commercially reasonable efforts to cause (x) S&P and Moody’s
to continue to issue ratings for the Facilities, (y) Moody’s to continue to
issue a corporate family rating (or the equivalent thereof) and (z) S&P to
continue to issue a corporate credit rating (or the equivalent thereof) (it
being understood, in each case, that such obligation shall not require the
Borrower to maintain a specific rating).

6.16 Management Services Agreements. The Borrower shall, and shall cause each of
its Subsidiaries to cause, (i) with respect to each Management Services
Agreement with a Loan Party to which it is party as of the Closing Date, within
thirty (30) days after the Closing Date, and (ii) with respect to each
Management Services Agreement with a Loan Party that it enters into after the
Closing Date, to contain provisions providing for the assignability of such
agreement to the Collateral Agent or any Person designated by the Collateral
Agent in connection with its enforcement of its rights and exercise of its
remedies, for the benefit of the Secured Parties, upon the enforcement of its
rights and exercise of its remedies under the Loan Documents.

 

-101-



--------------------------------------------------------------------------------

6.17 Post-Closing Actions. To the extent not satisfied on the Closing Date and
unless such requirement is waived or extended, in the reasonable discretion of
the Administrative Agent, the Borrower shall, and shall cause each of its
Subsidiaries to:

(a) Master Intercompany Note. The Borrower shall deliver to the Collateral
Agent, within 10 days after the Closing Date, the Intercompany Note executed by
and among the Borrower and each of its Subsidiaries, accompanied by instruments
of transfer undated and endorsed in blank.

(b) HIPAA. Within 5 days after the Closing Date, each Group Member shall enter
into a Business Associate Agreement (a “Business Associate Agreement”) defined
under the privacy regulations promulgated pursuant to HIPAA reasonably
acceptable to the Administrative Agent and the Collateral Agent that permits
disclosure to the Administrative Agent and the Collateral Agent of any protected
health information (as defined in HIPAA) that may be associated with the
Collateral.

(c) Insurance. Within 10 days after the Closing Date, the Administrative Agent
shall receive a copy of, or a certificate as to coverage under (including
endorsements thereto), the insurance policies required by Section 6.5 and the
applicable provisions of the Security Documents, each of which shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured, in
form and substance satisfactory to the Administrative Agent.

SECTION 7

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full or have been cash collateralized at 105%
of the face amount thereof, unless the Required Lenders shall otherwise consent
in writing, no Loan Party will, nor will they cause or permit any Subsidiaries
to:

7.1 Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character whether now owned or hereafter
acquired or assign, or permit any of its Subsidiaries to assign, any accounts or
other right to receive income, except:

(a) Liens created under the Loan Documents;

(b) Permitted Liens;

(c) Liens existing on the Closing Date and described on Schedule 7.1(c) hereto;

(d) Liens upon or in an asset acquired or held by the Borrower or any of its
Subsidiaries to secure the purchase price of such property or equipment or to
secure Debt incurred solely for the purpose of financing the acquisition,
construction or improvement of any such asset to be subject to such Liens, or
Liens existing on any such property or equipment at the time of acquisition
(other than any such Liens created in contemplation of such acquisition that do
not secure the purchase price), or extensions, renewals or replacements of any
of the foregoing; provided, however, that (i) such Liens shall be created not
more than 180 days after the date of acquisition or completion of construction
or improvement and (ii) no such Lien shall extend to or cover any asset other
than the asset being acquired, constructed or improved and any attachments
thereto and proceeds thereof, and no such extension, renewal or replacement
shall extend to or cover any asset not theretofore subject to the Lien being
extended, renewed or replaced; provided further that the aggregate principal
amount of the Debt secured by Liens permitted by this clause (d) shall not
exceed the amount permitted under Section 7.2(e) at any time outstanding;

 

-102-



--------------------------------------------------------------------------------

(e) Liens arising in connection with Capitalized Leases permitted under
Section 7.2(f); provided that no such Lien shall extend to or cover any assets
other than the assets subject to such Capitalized Leases;

(f) Liens arising in connection with Debt permitted under Section 7.2(l);
provided that no such Lien shall extend to or cover any assets other than the
assets of the relevant borrowing entity;

(g) the replacement, extension or renewal of any Lien permitted by clause
(c) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount (except by an
amount equal to accrued and unpaid interest and premium thereon plus fees,
original issue discount and expenses incurred in connection with such
replacement, extension or renewal) or change in any direct or contingent
obligor) of the Debt secured thereby;

(h) Liens on assets of the Borrower or any of its Subsidiaries arising in
connection with Sale and Leaseback Transactions permitted under Section 7.5(h);

(i) Liens on assets that are the subject of, or are customarily subject to Liens
relating to, Permitted Receivables Financings;

(j) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary of the
Borrower, in each case after the Closing Date; provided that (A) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Subsidiary of the Borrower, (B) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property to the extent included in the grant of such Lien), and
(C) the Debt secured thereby is permitted under Section 7.2(p);

(k) customary Liens and setoff rights securing obligations in respect of
notional pooling cash management arrangements in the ordinary course of
business;

(l) other Liens not otherwise permitted by the foregoing clauses of this
Section 7.1 securing an aggregate principal amount at any time outstanding not
to exceed $100,000,000;

(m) Liens on the Collateral to secure Debt permitted under Section 7.2(r);
provided that a Senior Representative acting on behalf of the holders of such
Debt shall have become party to or otherwise subject to the provisions of a
(i) a First Lien Intercreditor Agreement if such Debt is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations, or (ii) a Junior Lien Intercreditor Agreement if such Debt
is secured by the Collateral on a second priority (or other junior priority)
basis to the liens securing the Obligations;

(n) Liens on the Collateral securing obligations in respect of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt and any
Permitted Refinancing of any of the foregoing; provided that a Senior
Representative acting on behalf of the holders of such Debt shall have become
party to or otherwise subject to the provisions of a (i) a First Lien

 

-103-



--------------------------------------------------------------------------------

Intercreditor Agreement if such Debt is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the
Obligations, or (ii) a Junior Lien Intercreditor Agreement if such Debt is
secured by the Collateral on a second priority (or other junior priority) basis
to the liens securing the Obligations;

(o) Liens on the Collateral to secure Debt permitted under Section 7.2(v) on a
pari passu basis (but without regard to the control of remedies) with the
Obligations; provided that a Senior Representative acting on behalf of the
holders of such Debt shall have become party to or otherwise subject to the
provisions of a First Lien Intercreditor Agreement;

(p) Liens on Collateral to secure Debt permitted under Section 7.2(s); provided
that such Debt constitutes a Secured Obligation; and

(q) Liens on NMTC Property securing the NMTC Indebtedness the proceeds of which
are (or will be) used to acquire, renovate or improve such NMTC Property;
provided that if such Liens are on property that is (or is required to be)
Collateral then such Liens are subordinated to the Liens securing the
Obligations pursuant to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent.

7.2 Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(a) Debt under the Loan Documents;

(b) (i) the 2020 Senior Notes and the 2020 Senior Notes Guarantees and, in each
case, any Permitted Refinancing thereof; provided that the aggregate principal
amount of all such Debt at any one time outstanding pursuant to this
Section 7.2(b)(i) shall not exceed $775,000,000, (ii) the 2022 Senior Notes and
the 2022 Senior Notes Guarantees and, in each case, any Permitted Refinancing
thereof; provided that the aggregate principal amount of all such Debt at any
one time outstanding pursuant to this Section 7.2(b)(ii) shall not exceed
$1,250,000,000, (iii) the New Senior Notes and the New Senior Notes Guarantees,
and, in each case, any Permitted Refinancing thereof; provided that the
aggregate principal amount of all such Debt at any one time outstanding pursuant
to this Section 7.2(b)(iii) shall not exceed $1,750,000,000, and (iv) Debt
existing on the Closing Date and described on Schedule 7.2(b) hereto and any
Permitted Refinancing thereof;

(c) Debt of the Borrower in respect of Swap Agreements (A) existing on the
Closing Date and described in Schedule 7.2(b) hereto or (B) entered into from
time to time after the Closing Date with counterparties that are Lenders at the
time such Swap Agreement is entered into (or Affiliates of such Lender at such
time); provided that, in all cases under this clause (c), all such Swap
Agreements shall not be speculative in nature (including, without limitation,
with respect to the term and purpose thereof);

(d) Debt of (A) the Borrower owing to any Subsidiary, and (B) any of the
Subsidiaries owing to the Borrower or any other Subsidiary; provided that with
respect to any loan or advance by a Loan Party, (i) any such Debt shall be
evidenced by an Intercompany Note and pledged by such Loan Party as Collateral
pursuant to the Security Documents and (ii) if such loan or advance is to a
Non-Guarantor Subsidiary, such loan or advance is permitted by Section 7.6;

 

-104-



--------------------------------------------------------------------------------

(e) Debt incurred and secured by Liens expressly permitted under Section 7.1(d)
(or with respect to NMTC Indebtedness) and any Permitted Refinancing thereof;
provided that the aggregate principal amount of all such Debt at any one time
outstanding pursuant to this Section 7.2(e), when aggregated with the principal
amount of all Debt outstanding at such time under Section 7.2(f), shall not
exceed the greater of $325,000,000 or 7.5% of the Consolidated Tangible Assets
of the Borrower and its Subsidiaries;

(f) Capitalized Leases incurred and any Permitted Refinancing thereof; provided
that the aggregate principal amount of all such Debt at any one time outstanding
pursuant to this Section 7.2(f), when aggregated with the principal amount of
all Debt outstanding at such time under Section 7.2(e), shall not exceed the
greater of $325,000,000 or 7.5% of the Consolidated Tangible Assets of the
Borrower and its Subsidiaries;

(g) Contingent Obligations of (A) the Borrower guaranteeing any obligations of
any Subsidiary and (B) any Subsidiary of the Borrower guaranteeing any
obligations of the Borrower or any other Subsidiary; provided that each such
primary obligation is not otherwise prohibited under the terms of the Loan
Documents; and provided, further, that any guaranty of obligations of any
Non-Guarantor Subsidiary by a Loan Party is permitted by Section 7.6;

(h) (i) Debt in an aggregate amount not to exceed $150,000,000 at any time
outstanding and (ii) any Permitted Refinancing thereof;

(i) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(j) Debt comprised of indemnities given by the Borrower or any of its
Subsidiaries, or guarantees or other similar undertakings by the Borrower or any
of its Subsidiaries entered into in lieu thereof, in favor of the purchaser of
property and assets of the Borrower and its Subsidiaries being sold, leased,
transferred or otherwise disposed of in accordance with this Agreement and
covering liabilities incurred by the Borrower or its applicable Subsidiary in
respect of such property and assets prior to the date of consummation of the
sale, lease, transfer or other disposition thereof, which indemnities,
guarantees or undertakings are required under the terms of the documentation for
such sale, lease, transfer or other disposition;

(k) Debt comprised of liabilities or other obligations assumed or retained by
the Borrower or any of its Subsidiaries from Subsidiaries of the Borrower that
are, or all or substantially all of the property and assets of which are, sold,
leased, transferred or otherwise disposed of pursuant to Section 7.5(c) or (f);
provided that such liabilities or other obligations were not created or incurred
in contemplation of the related sale, lease, transfer or other disposition;

(l) secured and unsecured Debt of Non-Guarantor Subsidiaries and Foreign
Subsidiaries in an aggregate amount not to exceed $1,000,000,000 at any time
outstanding;

(m) Debt comprised of guarantees given by the Borrower or any of its
Subsidiaries in respect of any Special Purpose Licensed Entity which
obligations, when aggregated with the aggregate amount of all Investments made
under Section 7.6(i) hereof, shall not exceed $150,000,000 at any time
outstanding;

(n) Debt under Cash Management Agreements and similar arrangements in each case
in connection with cash management and deposit accounts in the ordinary course
of business or Debt under notional pooling cash management arrangements in the
ordinary course of business;

 

-105-



--------------------------------------------------------------------------------

(o) Debt in connection with Permitted Receivables Financings;

(p) Debt of any Person that becomes a Subsidiary of the Borrower (or of any
Person not previously a Subsidiary of the Borrower that is merged or
consolidated with or into the Borrower or one of its Subsidiaries) after the
Closing Date as a result of an Investment pursuant to Section 7.6(e) or (j) or
Debt of any Person that is assumed by the Borrower or any of its Subsidiaries in
connection with an acquisition of assets by the Borrower or such Subsidiary in
an Investment pursuant to Section 7.6(j), and any Permitted Refinancing thereof;
provided that (A) such Debt is not incurred in contemplation of such Investment
and (B) the Borrower and the Subsidiaries will be in compliance on a Pro Forma
Basis with the covenant set forth in Section 7.16; and

(q) Debt incurred in the ordinary course of business with respect to performance
bonds, surety bonds, completion bonds, guaranty bonds, appeal bonds or customs
bonds, letters of credit, and other obligations of a similar nature required in
the ordinary course of business or in connection with the enforcement of rights
or claims of the Borrower or any of its Subsidiaries or in connection with
judgments that do not result in a Default or to secure obligations under
workers’ compensation laws, unemployment insurance or similar social security
legislation (other than in respect of employee benefit plans subject to ERISA),
public or statutory obligations or payment of customs duties in connection with
the importation of goods.

(r) Permitted Other Debt and any Permitted Refinancing thereof;

(s) Debt (other than Debt for borrowed money) incurred by the Borrower or any of
its Subsidiaries supported by any Specified Letter of Credit and any Permitted
Refinancing thereof; provided that on a Pro Forma Basis, on the date such
Specified Letter of Credit is issued, after giving effect to any such incurrence
(and assuming that the maximum amount of any such Specified Letters of Credit
are fully drawn), the Senior Secured Leverage Ratio is no more than 3.50:1.00;

(t) Credit Agreement Refinancing Debt;

(u) Debt incurred by the Borrower or any of its Subsidiaries in connection with
the Acquisition, or any other Investment permitted by Section 7.6, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments;

(v) Debt incurred by a Group Member under a letter of credit facility in an
aggregate amount not to exceed $100,000,000 at any time outstanding; and

(w) NMTC Indebtedness, so long as the Borrower and the Subsidiaries will be in
compliance on a Pro Forma Basis with the covenant set forth in Section 7.16.

7.3 Change in Nature of Business. Engage or permit any of its Subsidiaries to
engage in any business other than healthcare services and any businesses
incidental, complementary, ancillary or related thereto; provided that a Special
Purpose Receivables Subsidiary may engage in any Permitted Receivables
Financing.

 

-106-



--------------------------------------------------------------------------------

7.4 Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

(a) any of the Subsidiaries may merge into or consolidate with the Borrower;
provided that the Borrower is the surviving corporation;

(b) any Subsidiary of the Borrower may merge into or consolidate with any other
Subsidiary of the Borrower; provided that, in the case of any such merger or
consolidation involving a Wholly Owned Subsidiary, the Person formed by or
surviving such merger or consolidation shall be a Wholly Owned Subsidiary of the
Borrower; provided, further, that, in the case of any such merger or
consolidation to which a Guarantor is a party, the Person formed by such merger
or consolidation shall be a Guarantor;

(c) in connection with any purchase or other acquisition of Capital Stock of, or
property and assets of, any Person permitted under Section 7.6(e), the Borrower
may permit any other Person to merge into or consolidate with it (provided that
(i) the Borrower is the surviving entity or (ii) the surviving entity (x) is a
Domestic Person and (y) simultaneously with such merger or consolidation agrees
to be bound by the terms hereof and of the Loan Documents and assume the
Borrower’s obligations hereunder and thereunder pursuant to an agreement or
instrument satisfactory in form and substance to the Administrative Agent (and
shall thereafter be the Borrower hereunder), and any of the Subsidiaries of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; provided that the Person with which
such Subsidiary is merging or consolidating (i) shall be engaged in a business
permitted by Section 7.3, (ii) shall take all actions required under
Section 6.12 and (iii) shall be a Guarantor if the merging Subsidiary was a
Guarantor prior to such transaction; and

(d) in connection with any sale, transfer or other disposition of all or
substantially all of the Capital Stock of, or the property and assets of, any
Person permitted under Sections 7.5(c) or (f), any of the Subsidiaries of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it;

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default.

7.5 Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell (including sales and issuances of Capital
Stock of any Subsidiary (other than sales and issuances that do not decrease the
percentage ownership of the Borrower and its Subsidiaries in each class of
Capital Stock of such Subsidiary)), lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except (provided that the issuance and sale of stock by the
Borrower shall not be subject to this Section 7.5):

(a) the Borrower and its Subsidiaries may sell inventory in the ordinary course
of business;

(b) (A) the Borrower may sell, lease, transfer or otherwise dispose of any of
its property or assets to any of the Subsidiaries, and (B) any of the
Subsidiaries may sell, lease, transfer or otherwise dispose of any of its
property or assets to the Borrower or any of the other Subsidiaries; provided
that, in each case (other than in connection with Intercompany Receivables),
(x) if the transferor in such transaction is a Domestic Subsidiary and the
transferee in such transaction is a Domestic Subsidiary, on a pro forma basis,
the Borrower and its Subsidiaries would be in compliance with Section 7.12 and
Section 7.16 and (y) if the transferee in such transaction is a Foreign
Subsidiary, such transaction is permitted by Section 7.6;

 

-107-



--------------------------------------------------------------------------------

(c) any Subsidiary of the Borrower that is no longer actively engaged in any
business or activities and does not have property and assets with an aggregate
book value in excess of $1,000,000 may be wound up, liquidated or dissolved so
long as such winding up, liquidation or dissolution is determined in good faith
by management of the Borrower to be in the best interests of the Borrower and
its Subsidiaries;

(d) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of any obsolete, damaged or worn out equipment thereof or any other
equipment that is otherwise no longer useful in the conduct of their businesses;

(e) the Borrower and its Subsidiaries may lease or sublease Real Property to the
extent required for their respective businesses and operations in the ordinary
course so long as such lease or sublease is not otherwise prohibited under the
terms of the Loan Documents;

(f) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of property and assets not otherwise permitted to be sold, leased,
transferred or disposed of pursuant to this Section 7.5 so long as the aggregate
book value of all of the property and assets of the Borrower and its
Subsidiaries sold, leased, transferred or otherwise disposed of pursuant to this
clause (f) does not exceed $625,000,000 in the aggregate since the Closing Date;
provided that:

(A) the gross proceeds received from any such sale, lease, transfer or other
disposition shall be at least equal to the fair market value of the property and
assets so sold, leased, transferred or otherwise disposed of, determined at the
time of such sale, lease, transfer or other disposition;

(B) at least 75% of the value of the aggregate consideration received from any
such sale, lease, transfer or other disposition shall be in cash; provided that
(i) up to one-third of such 75% may consist of notes or other obligations
received by the Borrower or such Subsidiary that are due and payable or
otherwise converted by the Borrower or such Subsidiary into cash within 365 days
of receipt, which cash (to the extent received) shall constitute Net Cash
Proceeds attributable to the original transaction; (ii) any unsubordinated Debt
of the Borrower or any of its Subsidiaries (as shown on the Borrower’s or such
Subsidiary’s most recent balance sheet) that is assumed by the transferee of any
such assets shall constitute cash for purposes of this Section 7.5(f), so long
as the Borrower and all of its Subsidiaries are fully and unconditionally
released therefrom; and (iii) any Designated Non-Cash Consideration received by
the Borrower or any of its Subsidiaries, having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (B) after the Closing Date not to exceed $100,000,000 at
the time of receipt of such Designated Non-Cash Consideration shall be deemed to
be cash for purposes of this Section 7.5(f) (it being understood that the fair
market value of each item of Designated Non-Cash Consideration is measured at
the time of receipt without giving effect to subsequent changes in value);
provided that if such Designated Non-Cash Consideration is sold for, or
otherwise converted into, cash, such cash shall constitute Net Cash Proceeds
attributable to the original transaction;

(C) immediately before and immediately after giving pro forma effect to any such
sale, lease, transfer or other disposition, no Default shall have occurred and
be continuing;

 

-108-



--------------------------------------------------------------------------------

(D) with respect to any disposition under this subsection that exceeds
$50,000,000, within five Business Days prior to such disposition, and with
respect to any other disposition under this subsection, within 15 Business Days
after such disposition, the Borrower shall deliver to the Administrative Agent,
on behalf of the Lenders, a certificate identifying the property disposed of and
stating (a) that immediately before and after giving effect thereto, no Default
existed or will exist, (b) that the consideration received or to be received by
the Borrower or such Subsidiary for such property has been determined by the
Borrower or the applicable Subsidiary to be not less than the fair market value
of such property, (c) the total expected consideration to be paid in respect of
such disposition and (d) the expected Net Cash Proceeds resulting from such
disposition; and

(E) if and to the extent that the Net Cash Proceeds of any transaction effected
pursuant to this Section 7.5(f) shall not have been reinvested (pursuant to a
Reinvestment Notice), such Net Cash Proceeds shall be applied to prepay Loans to
the extent, and in accordance with, Section 2.11;

(g) the Borrower and its Subsidiaries may exchange assets and properties with
another Person; provided that:

(A) the assets or properties received by the Borrower or its Subsidiaries shall
be used in a business permitted by Section 7.3 as conducted immediately prior to
such transaction, or in an incidental or related business;

(B) the total consideration received by the Borrower or such Subsidiary for such
assets or property shall have been determined by the Borrower or such Subsidiary
to be not less than the fair market value of the assets or property exchanged;

(C) immediately before and immediately after giving pro forma effect to any such
exchange, no Default shall have occurred and be continuing;

(D) any cash received by the Borrower or any such Subsidiary in connection with
such exchange shall be treated as Net Cash Proceeds subject to Section 2.11 and
any cash paid by the Borrower or any Subsidiary in connection with such exchange
shall be treated as an acquisition expenditure under Section 7.6(e);

(E) with respect to any exchange under this subsection that involves assets
and/or property with a value in excess of $50,000,000, within five Business Days
prior to such exchange, and with respect to any other exchange under this
Section 7.5(g), within fifteen Business Days after such exchange, the Borrower
shall deliver to the Administrative Agent, on behalf of the Lenders, a
certificate identifying the assets or property disposed of and acquired in such
exchange, and stating (a) that immediately before and after giving effect
thereto, no Default existed or will exist, (b) that the total consideration
received by or expected to be received by the Borrower or such Subsidiary for
such assets or property has been determined by the Borrower or such Subsidiary
to be not less than the fair market value of the assets or property exchanged,
and (c) the amount, if any, of the expected cash to be paid or Net Cash Proceeds
to be received in connection with such exchange;

 

-109-



--------------------------------------------------------------------------------

(F) if Collateral is exchanged the assets and properties received in exchange
shall constitute Collateral and Sections 6.12 and 6.13 shall be complied with;

(h) the Borrower and its Subsidiaries may enter into Sale and Leaseback
Transactions (i) with respect to the Denver Headquarters and (ii) with respect
to any other property; provided that the aggregate value of property sold or
transferred under this subclause (ii) shall not exceed $225,000,000 since the
Closing Date; provided that the Net Cash Proceeds from such transaction are
applied in accordance with Section 2.11(b);

(i) the Borrower and its Subsidiaries may purchase, sell or otherwise transfer
(including by capital contribution) Receivables Assets pursuant to Permitted
Receivables Financings;

(j) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of assets or property (i) in anticipation of any Investment pursuant to
Section 7.6(e), (f), (h), (i), (k), (l) and (m) (including as a result of
discussion with antitrust regulators in connection with such Investment) or
(ii) as required pursuant to any consent decree or similar order or agreement,
which decree, order or agreement is issued or entered into prior to the
consummation of such Investment and in connection therewith by the Antitrust
Division of the U.S. Department of Justice, the Bureau of Competition of the
U.S. Federal Trade Commission and/or any similar state or foreign regulatory
agency or body;

(k) within 180 days of the acquisition by the Borrower or any Subsidiary of any
Real Property after the Closing Date the Borrower or such Subsidiary may sell or
otherwise transfer such Real Property in connection with a Sale and Leaseback
Transaction so long as the Borrower shall be in compliance with Section 7.2
after giving effect to such Sale and Leaseback Transaction; provided that the
Net Cash Proceeds from such transaction are applied in accordance with
Section 2.11(b);

(l) any Subsidiary of the Borrower may issue additional Capital Stock to
management or employees and physicians under contract with the Borrower or any
of its Subsidiaries in an amount not in excess of $15,000,000 in the aggregate
in any twelve month period; and

(m) The Borrower and its Subsidiaries may enter into any transfer or disposition
of property or assets constituting an Investment pursuant to Section 7.6(e),
(f), (h), (i), (k), (l) , (m) or (n).

7.6 Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(a) Investments by the Borrower and its Subsidiaries in Cash Equivalents;

(b) Investments existing on the Closing Date and described on Schedule 7.6
hereto;

(c) Investments by the Borrower in Swap Agreements permitted under
Section 7.2(c);

(d) Investments in accounts receivable in the ordinary course of business or
notes received in transactions permitted by Sections 7.5(f) and (j);

 

-110-



--------------------------------------------------------------------------------

(e) the purchase or other acquisition of (1) Capital Stock of any Person that,
upon the consummation thereof, will be more than 50% owned by the Borrower or
one or more of its Wholly Owned Subsidiaries (including, without limitation, as
a result of a merger or consolidation) or (2) all or substantially all the
property and assets of a Person or consisting of a line of business or business
unit of a Person; provided that, with respect to each purchase or other
acquisition made pursuant to this clause (e):

(A) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be permitted by
Section 7.3;

(B)(1) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in compliance on a Pro
Forma Basis with Section 7.12 and Section 7.16;

(C) the aggregate amount of consideration paid or provided by the Borrower and
its Subsidiaries after the Closing Date pursuant to this Section 7.6(e)(C)
(under clause (i) below) for the purchase or acquisition for Persons that will
be Foreign Subsidiaries, when taken together with any Investments made in
Foreign Subsidiaries pursuant to Section 7.6(h)(ii)(y)(A), shall not exceed
(i) $2,000,000,000 or (ii) if the Leverage Ratio for the most recent Measurement
Period is less than 3.50:1.00 (both before and after giving effect to such
transaction (including any use of cash with respect thereto) on a Pro Forma
Basis), consideration in an unlimited amount; provided that if the amount of all
such cash payments exceeds the limitation set forth in clause (i) of this clause
(C) during any period during which the Leverage Ratio test in clause (ii) of
this clause (C) is met, such excess cash payments shall not constitute an Event
of Default if such Leverage Ratio test is not met in any subsequent Measurement
Period;

(D) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, at least three Business Days prior to the date on which any such
purchase or other acquisition in which the total cash consideration is more than
$50,000,000 is to be consummated, a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this clause (e) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition and containing a copy of any existing financial statements
of the business to be acquired in the Borrower’s possession; and

(E) Sections 6.12 and 6.13 are complied with;

(f) Investments by the Borrower or any Subsidiary in 50% or less of the Capital
Stock of another Person (the “Minority Investment”); provided that (i) the
Borrower or any Subsidiary owns at least 20% (on a fully diluted basis) of the
issued and outstanding Capital Stock of such Person, (ii) the aggregate
outstanding amount of Minority Investments made by the Borrower and any
Subsidiary shall not exceed $350,000,000 at any one time outstanding, (iii) the
Borrower or any Subsidiary shall have full control over all bank accounts of
such Person if the Borrower or any Subsidiary is the largest holder of Capital
Stock of such Person, (iv) the Borrower or any Subsidiary shall control or act
as the managing general partner of such Person if such Person is a partnership
and if the Borrower or any Subsidiary is the largest holder of Capital Stock of
such Person, and (v) immediately before and after giving effect thereto, no
Default shall exist;

 

-111-



--------------------------------------------------------------------------------

(g) notes from employees issued to the Borrower representing payment for Capital
Stock of the Borrower or representing payment of the exercise price of options
to purchase Capital Stock of the Borrower, and employee relocation expenses
incurred in the ordinary course of business, in an aggregate amount at any time
outstanding not to exceed $30,000,000;

(h) Investments by (i) any Subsidiary of the Borrower in the Borrower and
(ii) the Borrower or any of its Subsidiaries in any Subsidiary of the Borrower;
provided that (x) no Investment in any Non-Guarantor Domestic Subsidiary shall
be made unless, after giving pro forma effect thereto, the Borrower and its
Subsidiaries shall be in compliance with Section 7.12 and Section 7.16 and
(y) no Investment in any Foreign Subsidiary shall be made unless the aggregate
amount of Investments by the Borrower and its Subsidiaries in Foreign
Subsidiaries after the Closing Date pursuant to this Section 7.6(h)(ii)(y)
(under clause (A) below), when taken together with any Investments made in
Foreign Subsidiaries pursuant to Section 7.6(e)(C)(i) shall not exceed
(A) $2,000,000,000 or (B) if the Leverage Ratio for the most recent Measurement
Period is less than 3.50:1.00 (as of the date of such Investment (or, with
respect to Investments in existence on the Closing Date, as of the Closing
Date)), both before and after giving effect to such transaction (including any
use of cash with respect thereto) on a Pro Forma Basis), an unlimited amount;
provided that if the amount of all such cash payments exceeds the limitation set
forth in clause (x) of this clause (ii) during any period during which the
Leverage Ratio test in clause (y)(B) of this clause (ii) is met, such excess
cash payments shall not constitute an Event of Default if such Leverage Ratio
test is not met in any subsequent Measurement Period;

(i) Investments of the Borrower or any of its Subsidiaries in any Special
Purpose Licensed Entity which, when aggregated with the aggregate amount of all
obligations guaranteed under Section 7.2(m), shall not exceed $150,000,000 at
any time;

(j) Investments arising as a result of Permitted Receivables Financings;

(k) Investments by the Borrower or any of its Subsidiaries (i) in an aggregate
amount outstanding not to exceed the sum of (x) $250,000,000 plus
(y) $750,000,000 minus the aggregate amount of purchases, redemptions,
acquisitions, dividends and distributions pursuant to Section 7.7(d)(i) and
payments, prepayments, redemptions or acquisitions of Debt pursuant to
Section 7.9(a)(ii)(x) since the Closing Date, (ii) in an aggregate amount not to
exceed the Available Amount on the date of such Investment or (iii) if the
Leverage Ratio for the most recent Measurement Period is less than 3.50:1.00 (as
of the date of such Investment (or, with respect to Investments in existence on
the Closing Date, as of the Closing Date)), both before and after giving effect
to such transaction (including any use of cash with respect thereto) on a Pro
Forma Basis), in an unlimited amount; provided that if the amount of all such
Investments exceeds the limitation set forth in clauses (i) and (ii) of this
Section during any period during which the Leverage Ratio test in clause
(iii) of this Section is met, such excess Investments shall not constitute an
Event of Default if such Leverage Ratio test is not met in any subsequent
Measurement Period; provided, further, in the case of each transaction under
this Section 7.6(k)(iii), that immediately prior to each such transaction and
after giving effect thereto the aggregate amount of the Available Revolving
Commitment is not less than $75,000,000;

(l) [Reserved];

(m) Investments pursuant to any Permitted Physician Group Loan; and

 

-112-



--------------------------------------------------------------------------------

(n) (i) Investments by the Borrower or any Domestic Subsidiary in an NMTC
Subsidiary in the form of NMTC Indebtedness and any related capital contribution
and (ii) NMTC Investments by an NMTC Subsidiary in an aggregate amount not to
exceed the portion of the related NMTC Indebtedness and any related capital
contribution received by such NMTC Subsidiary.

7.7 Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Capital Stock now or hereafter
outstanding, return any capital to its stockholders, partners or members (or the
equivalent Persons thereof) as such, make any distribution of assets, Capital
Stock, obligations or securities to its stockholders, partners or members (or
the equivalent Persons thereof) as such, or permit any of its Subsidiaries to do
any of the foregoing, or permit any of its Subsidiaries to purchase, redeem,
retire, defease or otherwise acquire for value any Capital Stock of the
Borrower, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

(a) the Borrower may (A) declare and pay dividends and distributions payable in
its common Capital Stock, (B) except to the extent the Net Cash Proceeds thereof
are required to be applied to the prepayment of the Loans pursuant to
Section 2.11, purchase, redeem, retire, defease or otherwise acquire Capital
Stock with the proceeds received contemporaneously from the issue of new Capital
Stock with equal or inferior voting powers, designations, preferences and
rights, and (C) repurchase its Capital Stock owned by management or employees
and physicians under contract with the Borrower or any of its Subsidiaries in an
amount not in excess of $25,000,000 in the aggregate in any twelve month period;

(b) any Subsidiary of the Borrower may (A) declare and pay cash dividends to the
Borrower, and (B) declare and pay cash dividends to any other Loan Party of
which it is a Subsidiary;

(c) any of the non-Wholly Owned Subsidiaries of the Borrower may declare and pay
or make dividends and other distributions to its shareholders, partners or
members (or the equivalent Persons thereof) generally so long as the Borrower
and each of the Subsidiaries that own any of the Capital Stock thereof receive
at least their respective proportionate shares of any such dividend or
distribution (based upon their relative holdings of the Capital Stock thereof
and taking into account the relative preferences, if any, of the various classes
of the Capital Stock thereof);

(d) so long as no Default is continuing or will be continuing after such
transaction, the Borrower may (A) purchase, redeem or otherwise acquire for
value any of its Capital Stock or (B) declare and pay dividends and
distributions payable in either (i) cash (in the aggregate for both clauses
(A) and (B)), when taken together with the aggregate amount of payments,
prepayments, redemptions or acquisitions of Debt pursuant to
Section 7.9(a)(ii)(x) and Investments pursuant to Section 7.6(k)(i)(y) not to
exceed $750,000,000, (ii) cash (in the aggregate for both clauses (A) and (B)),
in an amount not to exceed the Available Amount on the date of each such
purchase, redemption, acquisition, dividend and distribution or (iii) if the
Leverage Ratio for the most recent Measurement Period is less than 3.50:1.00 (as
of the date of such transaction, both before and after giving effect to such
transaction (including any use of cash with respect thereto) on a Pro Forma
Basis), cash in any amount; provided that if the amount of all such cash
payments exceeds the limitation set forth in clauses (i) and (ii) of this
Section during any period during which the Leverage Ratio test in clause
(iii) of this Section is met, such excess cash payments shall not constitute an
Event of Default if such Leverage Ratio test is not met in any subsequent
Measurement Period; provided further, in the case of each transaction under this
Section 7.7(d)(iii), that immediately prior to each such transaction and after
giving effect thereto the aggregate amount of the Available Revolving Commitment
is not less than $75,000,000;

 

-113-



--------------------------------------------------------------------------------

(e) the Borrower may consummate the Refinancing on the Closing Date; and

(f) so long as no Default is continuing or will be continuing after such
transaction, the Borrower may repurchase its common stock from its then existing
shareholders in one or more transactions for an aggregate purchase price not to
exceed $1,200,000,000.

7.8 Accounting Changes. Make or permit any change in (i) accounting policies or
reporting practices, except as allowed by GAAP (or as otherwise provided
pursuant to Section 1.4), or (ii) Fiscal Year.

7.9 Prepayments of Other Debt; Modifications of Constitutive Documents and Other
Documents, etc. Directly or indirectly:

(a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Debt outstanding under the 2020 Senior Notes, the 2022
Senior Notes, the New Senior Notes, any Debt that is secured on second priority
(or other junior priority) basis (including any Permitted Second Priority
Refinancing Debt or any Permitted Other Debt that is secured on second priority
(or other junior priority) basis), any unsecured Permitted Other Debt or any
subordinated Debt (collectively, “Junior Financing”); except for (i) any
Permitted Refinancing of any Junior Financing and (ii) so long as no Default is
continuing or will be continuing after such transaction, the voluntary or
optional payment or prepayment or redemption or acquisition for value of Junior
Financing (x) in an aggregate amount for this clause (ii), when taken together
with the aggregate amount of purchases, redemptions, acquisitions, dividends and
distributions pursuant to Section 7.7(d)(i) and Investments pursuant to
Section 7.6(k)(i)(y), not to exceed $750,000,000, (y) in an aggregate amount not
to exceed the Available Amount, on the date of each such payment, prepayment,
redemption or acquisition of Debt or (z) if the Leverage Ratio for the most
recent Measurement Period is less than 3.50:1.00 (as of the date of such
transaction, both before and after giving effect to such transaction (including
any use of cash with respect thereto) on a Pro Forma Basis), cash in any amount;
provided that if the amount of all such cash payments exceeds the limitation set
forth in clause (ii)(x) and (y) of this Section during any period during which
the Leverage Ratio test in clause (ii)(z) of this Section is met, such excess
cash payments shall not constitute an Event of Default if such Leverage Ratio
test is not met in any subsequent Measurement Period; provided, further, in the
case of each transaction under this Section 7.9(a)(ii)(z), that immediately
prior to each such transaction and after giving effect thereto the aggregate
amount of the Available Revolving Commitment is not less than $75,000,000;

(b) amend or modify, or permit the amendment or modification of, any provision
of any Junior Financing, any NMTC Indebtedness or any Permitted Receivables
Documents in any manner that is adverse in any material respect to the interests
of the Lenders;

(c) terminate, amend, modify or change any of its Constitutive Documents
(including by the filing or modification of any certificate of designation) or
any agreement to which it is a party with respect to its Capital Stock
(including any stockholders’ agreement), or enter into any new agreement with
respect to its Capital Stock, other than any such amendments, modifications or
changes or such new agreements which are not adverse in any material respect to
the interests

 

-114-



--------------------------------------------------------------------------------

of the Lenders or are pursuant to Requirements of Law; provided that the Loan
Parties may issue such Capital Stock, so long as such issuance is not prohibited
by Section 7.13 or any other provision of this Agreement, and may amend their
Constitutive Documents to authorize any such Capital Stock;

(d) except as may be required to comply with any law, regulation or court or
administrative decision, terminate, amend or modify a Business Associate
Agreement without the consent of the parties thereto; or

(e) amend or modify, or permit the amendment or modification of, any provision
of any Management Services Agreement entered into with a Loan Party in any
manner that would require a substantial portion of the management fees (which,
for the avoidance of doubt and without any implication to the contrary, shall
not include any fees for reimbursement of expenses and other cost sharing
arrangements) payable thereunder to be paid to any entity other than a Loan
Party.

7.10 Negative Pledge. Enter into or suffer to exist, or permit any Loan Party to
enter into or suffer to exist, any agreement prohibiting or conditioning the
creation or assumption of any Lien upon any of its property or assets except
(i) in favor of the Secured Parties, (ii) in connection with (A) any Debt
permitted by Section 7.2(e) solely to the extent that the agreement or
instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt, or (B) any Capitalized Lease permitted by
Section 7.2(f) solely to the extent that such Capitalized Lease prohibits a Lien
on the property subject thereto, or (C) any Debt outstanding on the date any
Subsidiary of the Borrower becomes such a Subsidiary (so long as such agreement
was not entered into solely in contemplation of such Subsidiary becoming a
Subsidiary of the Borrower), or (D) any Debt permitted by Section 7.2(l) solely
to the extent that the agreement or instrument governing such Debt prohibits a
Lien on the property of the relevant borrowing entity or (E) the 2020 Senior
Notes, (F) the 2022 Senior Notes, (G) the New Senior Notes, (H) Permitted Other
Debt , (I) any Debt permitted by Section 7.2(o) or (J) any NMTC Documents;
provided that any such restriction relates only to related NMTC Property or
(iii) pursuant to any Requirements of Law.

7.11 Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Capital Stock or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents; (ii) any agreement in effect at the time such Subsidiary becomes
a Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower;
(iii) restrictions on transfer contained in Debt incurred pursuant to Sections
7.2(e) and (f); provided that such restrictions relate only to the transfer of
the property financed with such Debt; (iv) in connection with and pursuant to
any Permitted Refinancing, replacements of restrictions that are not more
restrictive than those being replaced and do not apply to any other Person or
assets than those that would have been covered by the restrictions in the Debt
so refinanced; (v) restrictions contained in any Permitted Receivables Document
with respect to any Special Purpose Receivables Subsidiary; (vi) solely with
respect to Subsidiaries that are not Guarantors, restrictions under the
Constitutive Documents governing such Subsidiary: (A) with respect to existing
Subsidiaries, existing on the Closing Date; and (B) with respect to Subsidiaries
created or acquired after the Closing Date: (1) prohibiting such Subsidiary from
guaranteeing Debt of the Borrower or another Subsidiary; (2) restricting
dividend payments and other distributions solely to permit pro rata dividends
and other

 

-115-



--------------------------------------------------------------------------------

distributions in respect of any Capital Stock of such Subsidiary; (3) limiting
transactions with the Borrower or another Subsidiary to those with terms that
are fair and reasonable to such Subsidiary and no less favorable to such
Subsidiary than could have been obtained in an arm’s length transaction with an
unrelated third party; and (4) limiting such Subsidiary’s ability to transfer
assets or incur Debt without the consent of the holders of the Capital Stock of
such Subsidiary; provided that all restrictions permitted by this clause
(vi) shall no longer be permitted in the event any such Subsidiary becomes a
Guarantor; (vii) restrictions contained in Debt incurred pursuant to
Section 7.2(l) with respect to the borrowers thereunder; (viii) encumbrances or
restrictions (A) that restrict in a customary manner the subletting, assignment
or transfer of any property or asset that is subject to a lease, license or
similar contract entered into in the ordinary course of business, or the
assignment or transfer of any lease, license or contract entered into in the
ordinary course of business, (B) arising by virtue of any transfer of, agreement
to transfer, option or right with respect to, or Lien on, any property or assets
of the Borrower or any Subsidiary and (ix) restrictions imposed by any agreement
governing Debt entered into on or after the Closing Date and permitted under
Section 7.2 (including, without limitation, the New Senior Notes and any
Permitted Refinancing in respect thereof) that are, taken as a whole, in the
good faith judgment of the Borrower, no more restrictive with respect to the
Borrower or any Subsidiary than customary market terms for Debt of such type
(and, in any event, are no more restrictive than the restrictions contained in
this Agreement), so long as the Borrower shall have determined in good faith
that such restrictions will not affect its obligation or ability to make any
payments required hereunder and (C) pursuant to any Requirement of Law.

7.12 Non-Guarantor Domestic Subsidiaries. Permit at any time the aggregate
Consolidated Tangible Assets (calculated without duplication) at such time of
all Non-Guarantor Domestic Subsidiaries (whether or not any such Subsidiary is
existing on the Closing Date but not including any Special Purpose Receivables
Subsidiary nor any Regulated Subsidiary (nor the value of any Investment
therein)) to exceed 29% of the Consolidated Tangible Assets of the Borrower and
its Domestic Subsidiaries (excluding any Special Purpose Receivables Subsidiary
and any Regulated Subsidiary but including the value of any Investment therein
held by the Borrower or any other Domestic Subsidiary).

7.13 Issuance of Additional Stock. Permit any of its Subsidiaries to issue any
additional Capital Stock, except, subject to Section 6.12, as follows:

(i) in connection with a permitted Investment or to employees or consultants in
the ordinary course of business;

(ii) the Borrower and any Subsidiary thereof may organize new Subsidiaries and
any Subsidiary may issue additional Capital Stock to (x) any Loan Party, (y) any
Non-Guarantor Domestic Subsidiary, if on a pro forma basis, the Borrower and its
Subsidiaries would be in compliance with Section 7.12 and Section 7.16 and
(z) any Foreign Subsidiary in a transaction permitted by Sections 7.6(e), (f),
(h) or (k); or

(iii) subject to compliance with the provisions this Agreement, including
Section 7.6, Section 7.12 and Section 7.16, any Subsidiary of the Borrower may
(i) issue additional Capital Stock or (ii) sell outstanding Capital Stock
thereof, in each case to any Subsidiary of the Borrower or any Persons other
than Affiliates of the Borrower or its Subsidiaries (it being understood that
any such sales and issuances that decrease the percentage ownership of the
Borrower or any of its Subsidiaries in any class of Capital Stock of such
Subsidiary shall be subject to Section 7.5).

 

-116-



--------------------------------------------------------------------------------

7.14 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in Section 4.23, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 7.14).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

7.15 Embargoed Person. Knowingly cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any Person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders, (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law or (c) all or any part of the proceeds of
the Loans to fund or finance any business activities or transactions of any
Embargoed Person.

7.16 Financial Covenant.

(a) Maximum Leverage Ratio. Permit the Leverage Ratio, measured as of the end of
any Measurement Period ending during any period set forth in the set forth in
the table below, to exceed the ratio set forth opposite such period in the table
below:

 

Test Period

   Leverage Ratio

September 30, 2014 - June 30, 2016

   5.00 to 1.00

September 30, 2016 and thereafter

   4.50 to 1.00

 

-117-



--------------------------------------------------------------------------------

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events (“Events of Default”)
shall occur on or after the Closing Date:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under this Agreement when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Group Member in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Sections 6.1, 6.6 (with respect to the Borrower’s
existence), 6.10 or 6.11 or in Section 7;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

(f) any Group Member shall (i) default in making any payment of any principal of
any Debt (including any Contingent Obligation, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Debt beyond the period of grace, if any,
provided in the instrument or agreement under which such Debt was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Debt or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Debt (or a trustee or
agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Debt to become due prior to its stated maturity or (in
the case of any such Debt constituting a Contingent Obligation) to become
payable; provided that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (f) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (f) shall have
occurred and be continuing with respect to Debt the outstanding principal amount
of which exceeds in the aggregate $75,000,000;

 

-118-



--------------------------------------------------------------------------------

(g) (i) the Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Material Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any Material Subsidiary shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any Material Subsidiary shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due;

(h) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, has resulted or could reasonably be expected to
result in liabilities of the Loan Parties in an aggregate amount exceeding
$75,000,000 or in the imposition of a Lien or security interest on any assets of
a Loan Party;

(i) (A) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $75,000,000 or more, and such judgments or decrees are not paid, discharged
or stayed for a period of 60 consecutive days, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Group
Member to enforce any such judgment or (B) any Group Member shall enter into any
settlement of a claim (including claims by Governmental Authorities for
violations or alleged violations of Requirements of Law) which settlements,
individually or in the aggregate, amount to $75,000,000 or more and any Group
Member fails to make any payment required to be made thereunder or any action
shall be legally taken by a creditor to attach or levy upon any assets of any
Group Member to enforce any such settlement;

(j) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby,
except, in the case of any such cessation that is attributable to an event of a
type contemplated by Section 8.1(g), this provision shall apply only to the
Borrower or a Material Subsidiary;

(k) the guarantee pursuant to Section 10 of any Guarantor shall cease, for any
reason, to be in full force and effect or any Loan Party or any Affiliate of any
Loan Party shall so assert, except, in the case of any such cessation that is
attributable to an event of a type contemplated by Section 8.1(g), this
provision shall apply only to the Borrower or a Material Subsidiary;

 

-119-



--------------------------------------------------------------------------------

(l) a Change of Control shall occur;

(m) the Borrower or any Subsidiary, in each case to the extent it is engaged in
the business of providing services for which Medicare or Medicaid reimbursement
is sought, shall for any reason, including, without limitation, as the result of
any finding, designation or decertification, lose its right or authorization, or
otherwise fail to be eligible, to participate in Medicaid or Medicare programs
or to accept assignments or rights to reimbursements under Medicaid regulations
or Medicare regulations, or the Borrower or any Subsidiary has, for any reason,
had its right to receive reimbursements under Medicaid or Medicare regulations
suspended, and such loss, failure or suspension (together with all such other
losses, failures and suspensions continuing at such time) shall have resulted in
(x) a Material Adverse Effect or (y) Consolidated net operating revenues for the
immediately preceding four Fiscal Quarter period of the Borrower constituting
less than 95% of Consolidated net operating revenues for any preceding four
Fiscal Quarter period of the Borrower; or

(n) the Borrower or any Subsidiary of the Borrower shall for any reason
terminate a Business Associate Agreement between such entity and the Collateral
Agent;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) of this Section), and at any time thereafter during
the continuance of such event, the Administrative Agent may with the consent of
the Required Lenders, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in paragraph (g) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

8.2 Application of Proceeds. The proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Collateral Agent of its
remedies shall be applied, in full or in part, together with any other sums then
held by the Collateral Agent pursuant to this Agreement, promptly by the
Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

 

-120-



--------------------------------------------------------------------------------

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest,
premium and other amounts constituting Obligations (other than principal and
Reimbursement Obligations), any fees, premiums and scheduled periodic payments
due under Specified Swap Agreements constituting Secured Obligations and any
interest accrued thereon and any fees and interest due under any Secured Cash
Management Agreements constituting Secured Obligations and any reimbursement or
other payment obligations, interest and obligations to provide cash collateral
in respect of any Specified Letter of Credit constituting Secured Obligations
(provided if more than $25,000,000 of Debt is outstanding under Cash Management
Agreements that would be Secured Cash Management Agreements but for the dollar
limitation contained in the definition of “Secured Cash Management Agreement,”
each Cash Management Bank shall be deemed to be holding Secured Obligations on a
pro rata basis when taken together with the amount of Debt under all Cash
Management Agreements held by Cash Management Banks) , in each case equally and
ratably in accordance with the respective amounts thereof then due and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations (including Reimbursement Obligations) and
any breakage, termination or other payments under Specified Swap Agreements
constituting Secured Obligations and any interest accrued thereon and the
principal amount owing under Secured Cash Management Agreements constituting
Secured Obligations (provided if more than $25,000,000 of Debt is outstanding
under Cash Management Agreements that would be Secured Cash Management
Agreements but for the dollar limitation contained in the definition of “Secured
Cash Management Agreement,” each Cash Management Bank shall be deemed to be
holding Secured Obligations on a pro rata basis when taken together with the
amount of Debt under all Cash Management Agreements held by Cash Management
Banks); and

(e) Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.2, the Loan Parties shall
remain liable, jointly and severally, for any deficiency.

SECTION 9

THE AGENTS

9.1 Appointment and Authority. Each of the Lenders and the Issuing Lender hereby
irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agents by the terms hereof and
thereof, together with such actions and powers as are reasonably incidental
thereto. With the exception of the second and fifth sentences of Section 9.6,
the provisions of this Section are solely for the benefit of the Administrative
Agent, the Collateral Agent, the Lenders and the Issuing Lender, and neither the
Borrower

 

-121-



--------------------------------------------------------------------------------

nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. The Lenders hereby authorize the Administrative Agent to
enter into any First Lien Intercreditor Agreement, any Junior Lien Intercreditor
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement and any such intercreditor agreement is binding upon the Lenders. The
Administrative Agent may effect any amendment or supplement to any First Lien
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement that is
for the purpose of adding the holders of Permitted First Priority Refinancing
Debt, or Permitted Second Priority Refinancing Debt or Permitted Other Debt
permitted to be incurred under this Agreement, as expressly contemplated by the
terms of such First Lien Intercreditor Agreement, such Junior Lien Intercreditor
Agreement or such other intercreditor agreement or arrangement permitted under
this Agreement, as applicable.

9.2 Rights as a Lender. Each Person serving as an Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

9.3 Exculpatory Provisions. No Agent shall have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 11.1) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by the Borrower, a
Lender or the Issuing Lender.

 

-122-



--------------------------------------------------------------------------------

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

9.4 Reliance by Agent. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

9.5 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

9.6 Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders and the Issuing Lender, appoint a successor
Agent meeting the qualifications set forth above; provided that if the Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and

 

-123-



--------------------------------------------------------------------------------

the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Section 9 and Section 11.5 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

9.7 Non-Reliance on Agent and Other Lenders. Each Lender and the Issuing Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the bookmanagers, arrangers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender or the Issuing Lender hereunder.

SECTION 10

GUARANTEE

10.1 The Guarantee. The Guarantors hereby jointly and severally guarantee, as a
primary obligor and not as a surety to each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code) on the Loans made by the Lenders to, and the Notes held
by each Lender of, Borrower, and all other Secured Obligations from time to time
owing to the Secured Parties by any Loan Party under or in respect of any Loan
Document, Specified Swap Agreement, Specified Letter of Credit or Secured Cash
Management Agreement, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed Obligations”;
provided that Guaranteed Obligations shall exclude any Excluded Swap
Obligations). The Guarantors hereby jointly and severally agree that if Borrower
or other Guarantor(s) shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Guarantors will promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

-124-



--------------------------------------------------------------------------------

10.2 Obligations Unconditional. The obligations of the Guarantors under
Section 10.1 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of Borrower
under this Agreement, the Notes, if any, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder, which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, the Issuing
Lender or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected;

(v) the release of any other Guarantor pursuant to Section 10.9;

(vi) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party; or

(vii) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder

 

-125-



--------------------------------------------------------------------------------

shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other Person at any time of any right or remedy against Borrower or
against any other Person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time since the Closing Date there
may be no Guaranteed Obligations outstanding.

10.3 Reinstatement. The obligations of the Guarantors under this Section 10
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of Borrower or other Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

10.4 Subrogation; Subordination. Each Guarantor hereby agrees that until the
indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not assert or exercise any right or remedy, direct
or indirect, arising by reason of any performance by it of its guarantee in
Section 10.1, whether by subrogation or otherwise, against Borrower or any other
Guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations. Any Debt of any Loan Party permitted pursuant to
Section 7.2(d) shall be subordinated to such Loan Party’s Secured Obligations in
the manner set forth in the Intercompany Note evidencing such Debt.

10.5 Remedies. The Guarantors jointly and severally agree that, as between the
Guarantors and the Lenders, the obligations of Borrower under this Agreement and
the Notes, if any, may be declared to be forthwith due and payable as provided
in Section 8.1 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.1) for purposes of Section 10.1,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 10.1.

10.6 Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guarantee in this Section 10 constitutes an instrument for the payment
of money, and consents and agrees that any Lender or Agent, at its sole option,
in the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.

10.7 Continuing Guarantee. Subject to Section 11.14, the guarantee in this
Section 10 is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

10.8 General Limitation on Guaranteed Obligations. If in any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer law or regulation,
or other law affecting the rights of creditors generally, the obligations of any
Guarantor under Section 10.1 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 10.1, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors.

 

-126-



--------------------------------------------------------------------------------

10.9 Release of Guarantors. If, in compliance with the terms and provisions of
the Loan Documents, all or substantially all of the Capital Stock or property of
any Guarantor is sold or otherwise transferred from such Guarantor (a
“Transferred Guarantor”) to a Person or Persons, none of which is Borrower or a
Subsidiary, such Transferred Guarantor shall, upon the consummation of such sale
or transfer, be released from its obligations under this Agreement (including
under Section 11.5 hereof) and its obligations to pledge and grant any
Collateral owned by it pursuant to any Security Document and, in the case of a
sale of all or substantially all of the Capital Stock of the Transferred
Guarantor, the pledge of such Capital Stock to the Collateral Agent pursuant to
the Security Agreement shall be released, and the Collateral Agent shall take
such actions as are necessary to effect each such release in accordance with the
relevant provisions of the Security Documents within no more than 30 days from
notice to the Collateral Agent of such transfer. If, in compliance with the
terms and provisions of the Loan Documents (including, without limitation,
Sections 7.5 and 7.13), Capital Stock of a Guarantor is sold or otherwise
transferred so that such Guarantor is no longer a Wholly Owned Subsidiary of the
Borrower, upon the consummation of such sale or transfer, such Guarantor shall
be released, subject to pro forma compliance with Section 7.12, from its
obligations under this Agreement (including under this Section 10 and
Section 11.5 hereof) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Security Document, and the Collateral Agent shall
take such actions as are necessary to effect each such release in accordance
with the relevant provisions of the Security Documents and to acknowledge in
writing such release and the termination of the guarantee of such Guarantor if
requested.

10.10 Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the guaranty or the grant of the security interest hereunder and under the other
Loan Documents, in each case, by any Specified Loan Party, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its guarantee and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 10 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 10.10 shall remain in full force and effect until
the Guaranteed Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Guarantor intends this Section 10.10 to constitute, and this
Section 10.10 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.

SECTION 11

MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. Amendments prior to the
completion of the syndication of the Commitments (as determined by the
Administrative Agent) shall, in addition to the other consents required by this
Section 11.1, require the consent of the Administrative Agent. Subject to the
preceding sentence, the Required Lenders and each Loan Party to the relevant
Loan Document may, or, with the written consent

 

-127-



--------------------------------------------------------------------------------

of the Required Lenders, the Administrative Agent or the Collateral Agent, as
applicable, and each Loan Party to the relevant Loan Document may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent or
Collateral Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default and
its consequences; provided, however, pursuant to Section 2.25, the Commitments
and the Total Revolving Extensions of Credit of a Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder; provided, further, that no such waiver and no such amendment,
supplement or modification shall (i) reduce or forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest, premium or fee payable hereunder (except (x) in connection
with the waiver of applicability of any post-default increase in interest rates
and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment under the applicable
Revolving Facility or increase the maximum duration of Interest Periods
hereunder or alter the provisions of Section 8.2 (it being understood that if
additional Classes of Term Loans or additional Loans under this Agreement
consented to by the Required Lenders or additional Loans pursuant to
Section 2.24 are made, such new Loans being included on a pro rata basis within
Section 8.2 shall not be considered an alteration thereof), in each case without
the written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 11.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of “Required Lenders,” consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their guarantee under
Section 10, in each case without the written consent of all Lenders (it being
understood that lenders added pursuant to Section 2.24 or lenders under
additional Classes of Term Loans or additional Loans under this Agreement
consented to by the Required Lenders being included in such definition shall not
be deemed to require the written consent of all Lenders); (iv) amend, modify or
waive any provision of Section 2.17 without the written consent of the Majority
Facility Lenders in respect of each Facility adversely affected thereby;
(v) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (vi) change the application of prepayments as among or
between Facilities under Section 2.11(d), without the written consent of the
Majority Facility Lenders of each Facility that is being allocated a lesser
prepayment as a result thereof (it being understood that if additional Classes
of Term Loans or additional Loans under this Agreement consented to by the
Required Lenders or additional Loans pursuant to Section 2.24 are made, such new
Loans may be included on a pro rata basis in the various prepayments required
pursuant to Section 2.11(d)); (vii) expressly change or waive any condition
precedent in Section 5.2 to any borrowing under the Revolving Facility without
the written consent of the Majority Facility Lenders with respect to the
applicable Revolving Facility; (viii) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent; (ix) amend,
modify or waive any provision of Section 2.6 or 2.7 without the written consent
of the Swingline Lender; (x) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender; (xi) amend Section 1.7 or the
definition of “Alternative Currency” without the written consent of each
Alternative Currency Revolving Lender, or (xii) amend, modify or waive any
provision of this Section 11.1 without the written consent of each Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative

 

-128-



--------------------------------------------------------------------------------

Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or waived shall be deemed to be cured
and not continuing; but no such waiver shall extend to any subsequent or other
Default, or impair any right consequent thereon. Notwithstanding the foregoing,
amendments to or waivers of any other terms or provisions relating solely to the
Revolving Facility (including, without limitation, the waiver of conditions to
borrowings, amendments and waivers related to pricing and other modifications
affecting only the Revolving Facility, but not increases in the amount of
Revolving Commitments) will require only the written approval of the Majority
Facility Lenders with respect to the Revolving Facility (or each Revolving
Lender to the extent the applicable amendment, waiver or modification would
otherwise require more than the consent of the Required Lenders), the
Administrative Agent, the Swingline Lender (if applicable pursuant to clause
(x) of this paragraph), the Issuing Lender (if applicable pursuant to clause
(xi) of this paragraph) and the Borrower.

Without the consent of any other Person, the applicable Loan Party or Parties
and the Administrative Agent and/or Collateral Agent may (in its or their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect, any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law.

If, in connection with any proposed change, waiver, discharge or termination of
the provisions of this Agreement as contemplated by this Section that requires
the consent of all of the Lenders affected, the consent of more than 50% of the
Lenders whose consent is required is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right to replace all, but not less than all, of such
non-consenting Lender or Lenders (so long as all non-consenting Lenders are so
replaced) with one or more Persons pursuant to Section 2.22 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) solely with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as such
term is defined below) to permit the refinancing of all or any portion of any
Class of Term Loans outstanding as of the applicable date of determination (the
“Refinanced Term Loans”) with a replacement term loan tranche hereunder (the
“Replacement Term Loans”); provided that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans plus premiums, accrued interest, fees and expenses in
connection therewith, (ii) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Refinanced Term Loans,
unless any such higher Applicable Margin applies after the Maturity Date for the
Refinanced Term Loans, (iii) the Weighted Average Life to Maturity and final
maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity and final maturity of such Refinanced Term Loans at the
time of such refinancing (without giving effect to nominal amortization for
periods where amortization has been eliminated as a result of a prepayment of
the applicable Refinanced Term Loans), (iv) the mandatory prepayment and
optional prepayment provisions of the Replacement Term Loans shall not require
more than pro rata payments and may permit optional prepayments and mandatory
prepayments to be paid in respect of the Term Loans not constituting Refinanced
Term Loans and (v) the covenants, events of default and guarantees shall be not
materially more restrictive (taken as a whole) (as determined in good faith by
the Borrower) to the Lenders providing such Replacement Term Loans than the
covenants, events of default and guarantees applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants, events of
default and guarantees applicable to any period after the maturity date in
respect of the Refinanced Term Loans in effect immediately prior to such
refinancing.

 

-129-



--------------------------------------------------------------------------------

11.2 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to a Loan Party, to the Borrower at DaVita Inc., 1551 Wewatta Street,
Denver, Colorado 80202, Attention of Vice President - Finance (Telecopy
No. 866-845-2762), with a copy to DaVita Inc., 1551 Wewatta Street, Denver,
Colorado 80202, Attention of Chief Legal Officer (Telecopy No. 310-536-2701);

(ii) if to the Administrative Agent or the Collateral Agent, to JPMorgan Chase
Bank, Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas
77002, Attention of Agency Services (Telecopy No. (713) 750-2782), with a copy
to (a) JPMorgan Chase Bank, 383 Madison Avenue, New York 10179, Attention of
Dawn Lee Lum (Telecopy No. 212-270-3279) and (b) J.P. Morgan Europe Ltd., Loan
and Agency Department, 125 London Wall, London EC2Y 5 AJ, Attention: Sue Dalton
(Telecopy No. 44 207 7777 2360), with respect to Alternative Currency Revolving
Facility;

(iii) if to the Issuing Lender, to it at Letter of Credit Department, 10420
Highland Manor Drive, Floor 4, Tampa, FL 33610-9128, Attention of James Alonzo
(Telecopy No. (813) 432-5162), with a copy to JPMorgan Chase Bank, 383 Madison
Avenue, New York, NY 10179, Attention of Dawn Lee Lum (Telecopy
No. 212-270-3279);

(iv) if to the Swingline Lender, to it at Loan and Agency Services Group, 11111
Fannin, 10th Floor, Houston, Texas 77002, Attention of Agency Services (Telecopy
No. (713) 750-2782), with a copy to JPMorgan Chase Bank, 383 Madison Avenue, New
York, NY 10179, Attention of Dawn Lee Lum (Telecopy No. 212-270-3279); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(c) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may (subject to Section 11.2(d)) be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender pursuant to Section 2 if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent, the Collateral Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 11.2(d)); provided that approval of such procedures may be
limited to particular notices or communications.

 

-130-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Loan or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
dawn.leelum@jpmorgan.com or at such other e-mail address(es) provided to the
Borrower from time to time or in such other form, including hard copy delivery
thereof, as the Administrative Agent shall require. In addition, each Loan Party
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in this Agreement or any other Loan Document or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require. Nothing in this Section 11.2 shall prejudice the right of the
Agents, any Lender or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as any such Agent
shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the Borrower shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other Person for damages of any kind, including direct or indirect, special,
incidental or consequential

 

-131-



--------------------------------------------------------------------------------

damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or the Administrative Agent’s transmission of communications
through the Internet, except to the extent the liability of such Person is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Person’s gross negligence or willful misconduct.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4 Survival. All covenants, agreements, representations and warranties made by
the Loan Parties herein and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.18, 2.19, 2.20 and 11.5 and
Section 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

11.5 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Collateral Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement, the Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, the Issuing
Lender or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Collateral Agent, the Issuing Lender
or any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Borrower shall not be obligated to pay legal fees and expenses incurred pursuant
to clauses (i) and (ii) above in connection with the syndication of the credit
facilities or the preparation of the Loan Documents prior to the initial Credit
Extension.

 

-132-



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), the Issuing Lender
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with or as a result of (i) the execution or delivery of this
Agreement, any Loan Document or any agreement or instrument contemplated hereby
or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release or threatened Release of Hazardous Materials at, on, under or from any
property owned or operated by any Group Member, any Environmental Liability
related in any way to any Group Member or any violation of healthcare laws
related in any way to any Group Member, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, regardless of whether
brought by a third party or by a Loan Party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have arisen from the
material breach by such Indemnitee of this Agreement or to have been incurred
primarily by reason of the gross negligence or willful misconduct of such
Indemnitee and that if any Indemnitee shall receive indemnification that is
later disallowed by this proviso, it shall promptly repay to the Borrower any
such funds.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Collateral
Agent (or any sub-agent thereof), the Issuing Lender or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Collateral Agent, the Issuing Lender or the
Swingline Lender, as the case may be, such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Issuing Lender or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any Loan Document or any agreement or instrument contemplated hereby
or thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

-133-



--------------------------------------------------------------------------------

11.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the Borrower or a natural
person) (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of Commitments and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.1(a), 8.1(b) or 8.1(g) has occurred and is
continuing, any other Person (other than a Disqualified Lender); provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an affiliate of a Lender
or an Approved Fund; and

(C) the Issuing Lender and the Swingline Lender; provided that no consent of the
Issuing Lender or the Swingline Lender shall be required for an assignment of
all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Tranche B Term Facility, $1,000,000) unless
each of the Borrower and the Administrative Agent otherwise consents; provided
that (1) no such consent of the Borrower shall be required if an Event of
Default under Sections 8.1(a), (b) or (g) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Facility;

 

-134-



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that the Administrative Agent may waive
such fee in its sole discretion); and

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 11.6, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Agents, the Borrower, the Issuing Lender and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.7(b) or (c), 3.4, 3.5,
2.17(e) or 11.5, the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

-135-



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Lender or the Swingline Lender, sell participations to one or
more banks or other entities (other than a Disqualified Lender) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the second proviso to the third sentence of Section 11.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19 and 2.20, and shall be subject to Section 2.21, to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.7(b) as though
it were a Lender; provided such Participant shall be subject to Section 11.7(a)
as though it were a Lender. Notwithstanding the foregoing, each Loan Party and
the Lenders acknowledge and agree that the Administrative Agent shall not have
any responsibility to determine the compliance of any Lender with the
requirements of this Section 11.6(c) (it being understood that each Lender shall
be responsible for ensuring its own compliance with the requirements of this
Section).

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent, which shall not be unreasonably withheld or delayed. Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 2.19 unless such Participant agrees to comply with Section 2.19(e).

(iii) Each Lender that sells a participation, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain at one of its offices a
register on which it enters the names and addresses of each Participant and the
principal amounts (and related interest amounts) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, and
such Lender shall treat each Person whose name is recorded in the Participant
Register pursuant to the terms hereof as the owner of such participation for all
purposes of this Agreement, notwithstanding notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

-136-



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

(f) The Borrower, at its sole expense and upon receipt of written notice from
the relevant Lender, agrees to issue Note(s) to any Lender requiring Note(s) to
facilitate transactions of the type described in this Section 11.6.

11.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

(c) Notwithstanding the provisions of this Agreement, if at any time any Lender,
any Issuing Lender or any of their respective Affiliates maintains one or more
deposit accounts for the Borrower or any Guarantor into which Medicare and/or
Medicaid receivables are deposited, such Lender or Issuing Lender or their
applicable Affiliate hereby waives the right of setoff set forth herein.

11.8 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any

 

-137-



--------------------------------------------------------------------------------

separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 5.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF).

11.12 Submission to Jurisdiction; Waivers. Each party hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, New York
County, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
and agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law;

 

-138-



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 11.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.13 Acknowledgments. Each of the Loan Parties hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent or the Collateral Agent nor any Lender has
any fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent, the Collateral Agent and Lenders,
on one hand, and the Loan Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

11.14 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Collateral Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 11.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or any Guarantor (i) (A) subject
to compliance with Section 7.12 and Section 10.9, if such Person ceases to be a
Subsidiary as a result of a transaction or designation permitted hereunder or
(B) at any time that such release would not cause a breach of Section 7.12;
provided that, in the case of clauses (A) and (B) no such release shall occur if
such Guarantor continues to be a guarantor in respect of the 2020 Senior Notes,
the 2022 Senior Notes, the New Senior Notes, any Permitted Other Debt or any
Credit Agreement Refinancing Debt, (ii) with (A) the sale of such Collateral or
the sale of all or substantially all of Capital Stock of such Guarantor, in each
case, to a Person or Persons, none of which is the Borrower or a Subsidiary in
compliance with the terms and provisions of the Loan Documents or (B) a
transaction that has been consented to in accordance with Section 11.1 or
(iii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans, the LC Disbursements and the other accrued
obligations (including accrued indemnity obligations) under the Loan Documents
(other than obligations under or in respect of Swap Agreements) shall have been
paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created by

 

-139-



--------------------------------------------------------------------------------

the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of the Collateral Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

11.15 Confidentiality. Each of the Administrative Agent, the Collateral Agent,
the Issuing Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
including by any self-regulatory body having jurisdiction over such Lender,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any pledgee or prospective pledgee referred to in
Section 11.6(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the
Collateral Agent, the Issuing Lender or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Collateral Agent, the Issuing Lender or any Lender
on a nonconfidential basis prior to disclosure by the Borrower; provided that,
in the case of information received from the Borrower after the Closing Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

11.16 Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

11.17 USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

11.18 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be

 

-140-



--------------------------------------------------------------------------------

increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

11.19 Third Party Beneficiary. None of the provisions contained in this
Agreement are intended by the parties hereto, nor shall they be deemed, to
confer any benefit on any Person not a party to this Agreement other than, to
the extent provided herein, any Indemnitee or Secured Party. The representations
and warranties of the Loan Parties contained herein are provided for the benefit
of the Administrative Agent, the Collateral Agent, the Issuing Lender and each
of the Lenders and their respective successors and permitted assigns in
accordance herewith, and are not being provided for the benefit of any other
Person (which other Person shall include, for this purpose, without limitation,
any shareholder of any Loan Party).

[SIGNATURE PAGES FOLLOW]

 

-141-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

DAVITA HEALTHCARE PARTNERS INC. By:  

 

Name:   Title:   GUARANTORS LISTED ON APPENDIX A By:  

 

Name:   Title:  

 

S-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent

By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

APPENDIX A

Guarantors

ABQ Health Partners, LLC

Alamosa Dialysis, LLC

ARIZONA INTEGRATED PHYSICIANS, INC.

CARROLL COUNTY DIALYSIS FACILITY, INC.

CONTINENTAL DIALYSIS CENTER OF SPRINGFIELD-FAIRFAX, INC.

CONTINENTAL DIALYSIS CENTERS, INC.

DaVita - West, LLC

DaVita of New York, Inc.

DaVita Rx, LLC

Dialysis Holdings, Inc.

Dialysis Specialists of Dallas, Inc.

DNH MEDICAL MANAGEMENT, INC. (dba the Camden Group)

DNP Management Company, LLC

Downriver Centers, Inc.

DVA Healthcare of Maryland, Inc.

DVA HEALTHCARE OF MASSACHUSETTS, INC.

DVA Healthcare of Pennsylvania, Inc.

DVA Healthcare Procurement Services, Inc.

DVA HEALTHCARE RENAL CARE, INC.

DVA Laboratory Services, Inc.

DVA of New York, Inc.

DVA Renal Healthcare, Inc.

EAST END DIALYSIS CENTER, INC.

ELBERTON DIALYSIS FACILITY, INC.

Flamingo Park Kidney Center, Inc.

Fort Dialysis, LLC

FREEHOLD ARTIFICIAL KIDNEY CENTER, L.L.C.

Greenspoint Dialysis, LLC

HealthCare Partners Arizona, LLC

HealthCare Partners ASC - LB, LLC

HealthCare Partners Holdings, LLC

HealthCare Partners Nevada, LLC

HEALTHCARE PARTNERS SOUTH FLORIDA, LLC

HealthCare Partners, LLC

Hills Dialysis, LLC

HOUSTON KIDNEY CENTER/TOTAL RENAL CARE INTEGRATED SERVICE NETWORK LIMITED
PARTNERSHIP

JSA Care Partners, LLC

JSA HEALTHCARE CORPORATION

JSA HealthCare Nevada, L.L.C.

JSA Holdings, Inc.

JSA P5 Nevada, L.L.C.

Kidney Care Services, LLC

Knickerbocker Dialysis, Inc.

 

Appendix A-1



--------------------------------------------------------------------------------

Las Vegas Solari Hospice Care LLC

Liberty RC, Inc.

Lincoln Park Dialysis Services, Inc.

Maple Grove Dialysis, LLC

MASON-DIXON DIALYSIS FACILITIES, INC.

Medical Group Holding Company, LLC

Nephrology Medical Associates of Georgia, LLC

NEPTUNE ARTIFICIAL KIDNEY CENTER, L.L.C.

North Atlanta Dialysis Center, LLC

North Colorado Springs Dialysis, LLC

Northridge Medical Services Group, Incorporated

Palo Dialysis, LLC

Patient Pathways, LLC

Physicians Choice Dialysis Of Alabama, LLC

Physicians Choice Dialysis, LLC

Physicians Dialysis Acquisitions, Inc.

Physicians Dialysis Ventures, Inc.

Physicians Dialysis, Inc.

Physicians Management, LLC

Renal Life Link, Inc.

Renal Treatment Centers - California, Inc.

Renal Treatment Centers - Hawaii, Inc.

Renal Treatment Centers - Illinois, Inc.

Renal Treatment Centers - Mid-Atlantic, Inc.

Renal Treatment Centers - Northeast, Inc.

RENAL TREATMENT CENTERS – SOUTHEAST, LP

Renal Treatment Centers - West, Inc.

Renal Treatment Centers, Inc.

RMS Lifeline Inc.

Rocky Mountain Dialysis Services, LLC

SHINING STAR DIALYSIS, INC.

Sierra Rose Dialysis Center, LLC

Southwest Atlanta Dialysis Centers, LLC

The DaVita Collection, Inc.

THP Services, Inc.

TOTAL ACUTE KIDNEY CARE, INC.

Total Renal Care, Inc.

Total Renal Care Texas Limited Partnership

Total Renal Laboratories, Inc.

TOTAL RENAL RESEARCH, INC.

TRC - Indiana, LLC

TRC OF NEW YORK, INC.

TRC WEST, INC.

Tree City Dialysis, LLC

VillageHealth DM, LLC

 

Appendix A-2



--------------------------------------------------------------------------------

Schedule 1.1

Existing Letters of Credit

 

Loan Party

  

Issuing Bank

   Amount     

Beneficiary

  

L/C No.

DaVita HealthCare Partners Inc.

   CSFB      8,920,000       National Union Fire Insurance Co. of Pittsburgh PA
   TS-07002067

DaVita HealthCare Partners Inc.

   CSFB      14,100,000       National Union Fire Insurance Co. of Pittsburgh PA
   TS-07002188

DaVita HealthCare Partners Inc.

   JPMorgan      28,000       American Casualty Company of Reading Pennsylvania
   TPTS-206601

DaVita HealthCare Partners Inc.

   JPMorgan      1,000,000       SCAN Health Plan    TPTS-207249

DaVita HealthCare Partners Inc.

   JPMorgan      10,000,000       National Union Fire Insurance Co. of
Pittsburgh PA    S-771647

DaVita HealthCare Partners Inc.

   Nordea Bank, New York      4,085,777       Pacific Employers Insurance
Company    TPTS-205344

DaVita HealthCare Partners Inc.

   JPMorgan      1,500,000       National Union Fire Insurance Co. of Pittsburgh
PA    TS-07004309

DaVita HealthCare Partners Inc.

   JPMorgan      500,000       OMNINET MOUNTAIN, LP    S-645489

DaVita HealthCare Partners Inc.

   JPMorgan      3,900,000       National Union Fire Insurance Co. of Pittsburgh
& others    JPM TPTS-683015

DaVita HealthCare Partners Inc.

   JPMorgan      5,000,000       National Union Fire Insurance Co. of Pittsburgh
& others    JPM TPTS-759411

DaVita HealthCare Partners Inc.

   JPMorgan      5,000,000       National Union Fire Insurance Co. of Pittsburgh
& others    S-312398

DaVita HealthCare Partners Inc.

   JPMorgan      11,900,000       National Union Fire Insurance Co. of
Pittsburgh PA    S-283094

DaVita HealthCare Partners Inc.

   JPMorgan      1,000,000       State of Nevada - Dept of Business & Industry -
Div of Insurance    JPM TFTS-392238

DaVita HealthCare Partners Inc.

   JPMorgan      318,767       Columbia Casualty Co.    TFTS-254085

DaVita HealthCare Partners Inc.

   JPMorgan      300,000       Travelers Indemnity Co.    TFTS-254082

DaVita HealthCare Partners Inc.

   JPMorgan      883,000       Liberty Mutual Insurance Co.    TFTS-254083

DaVita HealthCare Partners Inc.

   JPMorgan      831,233       Columbia Casualty Co.    TFTS-254071

DaVita HealthCare Partners Inc.

   JPMorgan      13,054,560       JPMorgan Chase Bank, Riyad    S-833022



--------------------------------------------------------------------------------

Schedule 4.2

Subsidiaries

 

    

Current Legal Entities Owned

  

Record Owner/Percentage Owned/Owner Type

  

Certificate No.

  

Number of
Shares/Interest

   

Pledged
Percent

  1    Aberdeen Dialysis, LLC   

Renal Treatment Centers - Mid-Atlantic, Inc.- 60% - Managing Member

Nephrology Investments of Aberdeen, LLC- 40% - Member

   N/A      60 %      60 %  2    Able Dialysis, LLC   

Total Renal Care, Inc.- 70.5% - Managing Member

NMCR Health Dialysis, LLC- 29.5% - Member

   N/A      70.5 %      70.5 %  3    ABQ Health Partners Endoscopy Center, LLC
   ABQ Health Partners, LLC- 100% - Member    N/A      100 %      100 %  4   
ABQ Health Partners, LLC    Medical Group Holding Company- 100% - Member    N/A
     100 %      100 %  5    Accountable Kidney Care, LLC    Total Renal Care,
Inc. - 100% -Managing Member    N/A      100 %      100 %  6    Acton Dialysis,
LLC    Total Renal Care, Inc.- 100% - Managing Member    N/A      100 %      100
%  7    Alamosa Dialysis, LLC    Renal Treatment Centers - Southeast, LP- 100% -
Member    N/A      100 %      100 % 



--------------------------------------------------------------------------------

8    Alexandria Dialysis, LLC    Total Renal Care, Inc. - 100% - Member    N/A
     100 %      100 %  9    Alomie Dialysis, LLC    Total Renal Care, Inc. -
100% - Member    N/A      100 %      100 %  10    American Fork Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

AFDI, LLC- 40% - Member

   N/A      60 %      60 %  11    Amery Dialysis, LLC   

Total Renal Care, Inc.- 75% - Managing Member

Amery Regional Medical Center, Inc.- 25% - Member

   N/A      75 %      75 %  12    Anderson Kidney Dialysis, LLC    Total Renal
Care, Inc.- 100% - Member    N/A      100 %      100 %  13    Animas Dialysis,
LLC   

Total Renal Care, Inc.- 80% - Managing Member

LACNA Dialysis Services, P.C.- 20% - Member

   N/A      80 %      80 %  14    Arcadia Gardens Dialysis, LLC   

Total Renal Care, Inc.- 55% - Managing Member

Arcadia Nephrology Group, LLC- 45% - Member

   N/A      55 %      55 %  15    Argyle Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  16    Arizona
Integrated Physicians, Inc.    HealthCare Partners Arizona, LLC - 100% -
Shareholder    1      1,000        100 % 

 

Sch 4.2-2



--------------------------------------------------------------------------------

17    Astro, Hobby, West Mt. Renal Care Limited Partnership    Total Renal Care,
Inc.- 1% - General Partner TRC West, Inc.- 99% - Limited Partner    N/A      100
%      100 %  18    Atlantic Dialysis, LLC   

Total Renal Care, Inc.- 70% - Managing Member

Mayo Clinic- 30% - Member

   N/A      70 %      70 %  19    Austin Dialysis Centers, L.P.   

Total Renal Care, Inc.- 1% - General Partner

HMB Holdings, LLC- 13% - Limited Partner

Renal Treatment Centers - Southeast, LP- 86% - Limited Partner

   N/A      87 %      87 %  20    Bagby Dialysis, LLC    Renal Treatment Centers
- Southeast, LP- 100% - Managing Member    N/A      100 %      100 %  21   
Bainbridge Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 60% - Managing Member

BJAMN-FW, LLC- 40% - Member

   N/A      60 %      60 %  22    Barnell Dialysis, LLC    Renal Treament
Centers - Southeast, LP- 100% - Managing Member    N/A      100 %      100 %  23
   Barrington Dialysis, LLC    Total Renal Care, Inc.- 100% - Member    N/A     
100 %      100 %  24    Barton Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Kidney Care Tucson, LLC- 49% - Member

   N/A      51 %      51 %  25    Basin Dialysis, LLC    Total Renal Care, Inc.-
55% - Managing Member Renal Partners IV, LLc- 45% - Member    N/A      55 %     
55 % 

 

Sch 4.2-3



--------------------------------------------------------------------------------

26    Bastrop Dialysis, LLC    Total Renal Care, Inc.- 100% - Managing Member   
N/A      100 %      100 %  27    Bayshore Dialysis, LLC    Total Renal Care,
Inc. - 100% - Member    N/A      100 %      100 %  28    Beachside Dialysis, LLC
  

Affiliated Health Services, Inc. - 10% - Member

Harper Woods JV, LLC - 39% - Member

Renal Treatment Centers - Illinois, Inc. - Managing Member - 51%

   N/A      51 %      51 %  29    Beacon Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 60% - Managing Member

Kidney Associates Holding Company, L.C.- 24% - Member

Ruth I Wintz MD- 8% - Member

Dolon Das MD- 8% - Member

   N/A      60 %      60 %  30    Beals Dialysis, LLC    Total Renal Care, Inc.
- 100% - Member    N/A      100 %      100 %  31    Bear Creek Dialysis Center,
L.P.   

Total Renal Care, Inc.- 1% - General Partner

Bear Creek Nephrology Group- 30% - Limited Partner

TRC West, Inc.- 69% - Limited Partner

   N/A      70 %      70 %  32    Beck Dialysis, LLC    Total Renal Care, Inc.-
100% - Managing Member    N/A      100 %      100 %  33    Belfair Dialysis, LLC
   Renal Treatment Centers - Southeast, LP- 100% - Managing Member    N/A     
100 %      100 % 

 

Sch 4.2-4



--------------------------------------------------------------------------------

34    Bellevue Dialysis, LLC   

Katy West Dialysis Partners- 24% - Manager

Waseem Peracha, M.D.- 5% - Manager

Renal Treatment Centers - Southeast, LP- 51% - Managing Member

HNG Horizon Dialysis Partners, LLC- 20% - Member

   N/A      51 %      51 %  35    Beverly Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Mountaineer Medical Associate, LLC- 40% - Member

   N/A      60 %      60 %  36    Beverly Hills Dialysis Partnership   

Total Renal Care, Inc.- 99.955% - General Partner

DaVita HealthCare Partners Inc.- 0.045% - Partner

   N/A      99.955 %      99.955 %  37    Bidwell Dialysis, LLC    Renal
Treatment Centers - Southeast, LP- 100% - Member    N/A      100 %      100 % 
38    Birch Dialysis, LLC   

Total Renal Care, Inc.- 80% - Managing Member

Advanced Peritoneal Dialysis, LLC- 9.7% - Member

Advanced Dialysis, LLC- 10.3% - Member

   N/A      80 %      80 %  39    Bladon Dialysis, LLC   

Total Renal Care, Inc.- 60.1% - Managing Member

Hutchinson Clinic, P.A.- 13.3% - Member

Prairie Dunes Dialysis LLC- 13.3% - Member

Promise Regional Medical Center - Hutchinson, Inc.- 13.3% - Member

   N/A      60.1 %      60.1 %  40    Blake Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  41    Blanco Dialysis, LLC   

Total Renal Care, Inc.- 87.5% - Managing Member

Apple Avenue Renal Partners, LLC- 12.5% - Member

   N/A      87.50 %      87.50 % 

 

Sch 4.2-5



--------------------------------------------------------------------------------

42    Bliss Dialysis, LLC   

Berkshire Investment Venture, LLC- 40% - Member

Total Renal Care, Inc.- 60% - Member

   N/A      60 %      60 %  43    Bluegrass Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Nephrology Investments of Florence, LLC- 17% - Member

Saint Elizabeth Medical Center, Inc.- 32% - Member

   N/A      51 %      51 %  44    Bohama Dialysis, LLC   

Total Renal Care, Inc.- 55% - Managing Member

Racho Kidney Center LLC- 45% - Member

   N/A      55 %      55 %  45    Borrego Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Heartland Dialysis Partners, LLC- 29.5% - Member

Community Limited Care Dialysis Center- 19.5% - Member

   N/A      51 %      51 %  46    Bottle Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Shawnee Kidney Care, LLC- 49% - Member

   N/A      51 %      51 %  47    Bowan Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Beltline Home Dialysis Operation, LLC- 40% - Member

   N/A      60 %      60 %  48    Braidwood Dialysis, LLC    Total Renal Care,
Inc. - 100% - Member    N/A      100 %      100 %  49    Brantley Dialysis, LLC
   Total Renal Care, Inc.- 100% - Member    N/A      100 %      100 %  50   
Bridges Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Torch Group, LLC- 49% - Member

   N/A      51 %      51 % 

 

Sch 4.2-6



--------------------------------------------------------------------------------

51    Bright Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 51% - Managing Member

Ft. Pierce Kidney Care, LLC- 49% - Member

   N/A      51 %      51 %  52    Brighton Dialysis Center, LLC   

Renal Treatment Centers - West, Inc.- 60% - Managing Member

Western Nephrology & Metabolic Bone Disease, P.C.- 40% - Member

   N/A      60 %      60 %  53    Brook Dialysis LLC   

Total Renal Care, Inc.- 60% - Managing Member

Acei, LLC- 20% - Member

Mataji, LLC- 20% - Member

   N/A      60 %      60 %  54    Brownsville Kidney Center, Ltd   

ISD Renal, Inc.- 90% - Managing Member

Preston Ukoli MD- 10% - Member

   N/A      90 %      90 %  55    Brownwood Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

Promod Duggal MD- 5% - Member

Barry Hecht MD- 5% - Member

   N/A      90 %      90 %  56    Bruno Dialysis, LLC    Renal Treatment Centers
- California, Inc.- 64% - Managing Member Renal Investments Partnership II- 20%
- Member NSMG Partners MainPlace, LLC- 16% - Member    N/A      64 %      64 % 
57    Buford Dialysis, LLC   

Renal Treatment Centers - Mid-Atlantic, Inc.- 90% - Managing Member

Quality Kidney Care, LLC- 10% - Member

   N/A      90 %      90 %  58    Bulfinch Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 % 

 

Sch 4.2-7



--------------------------------------------------------------------------------

59    Bullards Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Capital Dialysis, LLC- 49% - Member

   N/A      51 %      51 %  60    Burney Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Dwight McLeish MD- 40% - Member

   N/A      60 %      60 %  61    Butano Dialysis, LLC   

Total Renal Care, Inc.- 75% - Managing Member

Hanford Community Hospital, d/b/a Adventist Medical Center - Hanford- 25% -
Member

   N/A      75 %      75 %  62    Caballo Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  63    Caddo Dialysis, LLC   

Total Renal Care, Inc.- 85% - Managing Member

Mast Enterprise LLC- 15% - Member

   N/A      85 %      85 %  64    Calaveras Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  65    Camino
Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Eureka Partners, LLC- 49% - Member

   N/A      51 %      51 %  66    Campton Dialysis, LLC   

Total Renal Care, Inc.- 90.6504 - Managing Member

Zenith Swarthmore, LLC - 9.3496% - Member

   N/A      90.6504 %      90.6504 %  67    Cannon Dialysis, LLC    Total Renal
Care, Inc.- 100% - Managing Member    N/A      100 %      100 % 

 

Sch 4.2-8



--------------------------------------------------------------------------------

68    Canyon Springs Dialysis, LLC   

Renal Treatment Centers - California, Inc.- 70% - Managing Member

NAMG Dialysis Ventures IV, LLC- 30% - Member

   N/A      70 %      70 %  69    Capelville Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  70    Capes Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 85% - Managing Member

Arkansas Renal Systems, Inc.- 15% - Member

   N/A      85 %      85 %  71    Capital Dialysis Partnership   

Total Renal Care, Inc.- 52.595% - General Partner

Capital Dialysis, LLC- 47.405% - Partner

   N/A      52.60 %      52.60 %  72    Cardinal Dialysis, LLC    Total Renal
Care, Inc. - 100% - Member    N/A      100 %      100 %  73    Carlsbad
Dialysis, LLC   

Total Renal Care, Inc.- 70% - Managing Member

TRIASN, LLC- 30% - Member

   N/A      70 %      70 %  74    Carroll County Dialysis Facility Limited
Partnership   

Carroll County Dialysis Facility, Inc.- 66.67% - General Partner

Carroll County Medical Services- 33.33% - Limited Partner

   N/A      66.67 %      66.67 %  75    Carroll County Dialysis Facility, Inc.
   Total Renal Care, Inc. - 100% - Shareholder    3      100        100 % 

 

Sch 4.2-9



--------------------------------------------------------------------------------

76    Cascades Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 55% - Managing Member

Helen H. Lee, M.D.- 1% - Member

Anil Sheth, M.D.- 3.75% - Member

Rupinder Chatha, M.D.- 3.75% - Member

Richard Foley, M.D.- 11.25% - Member

Rendentor Roy, M.D.- 3.75% - Member

Vijayaprakash Sreenarasimhaiah, M.D.- 3.75% - Member

Washington Sereatan, M.D.- 3.75% - Member

Gene Forrester, M.D.- 10.25% - Member

Ariel Velasco, M.D.- 3.75% - Member

   N/A      55 %      55 %  77    Catello Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  78    Caverns Dialysis, LLC   

Total Renal Care, Inc.- 84.6% - Managing Member

Radburn Dialysis Center Physicians, LLC- 15.4% - Member

   N/A      84.6 %      84.6 %  79    Cedar Dialysis, LLC   

Total Renal Care, Inc.- 70% - Managing Member

Medical Sciences Consultants, LLC- 20% - Member

Rabia Al-Sbaiti MD- 10% - Member

   N/A      70 %      70 %  80    Centennial LV, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Centennial HD LLC- 49% - Member

   N/A      51 %      51 %  81    Central Carolina Dialysis Centers, LLC   
Total Renal Care of North Carolina, LLC- 100% - Member    N/A      100 %     
100 %  82    Central Georgia Dialysis, LLC   

Renal Treatment Centers - Mid-Atlantic, Inc.- 70% - Managing Member

Martinez Business Holdings, LLLP- 30% - Member

   N/A      70 %      70 % 

 

Sch 4.2-10



--------------------------------------------------------------------------------

83    Central Iowa Dialysis Partners, LLC   

Renal Treatment Centers - Illinois, Inc.- 70% - Managing Member

Central Iowa Dialysis Investors, LLC- 30%

   N/A      70 %      70 %  84    Central Kentucky Dialysis Centers, LLC   

Renal Treatment Centers - Illinois, Inc.- 80% - Managing Member

Patel Family Dialysis, LLC- 10% - Member

Bhatti Investments, LLC- 10% - Member

   N/A      80 %      80 %  85    Cerito Dialysis Partners, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Mittal Dialysis Enterprises, PLLC- 40% - Member

   N/A      60 %      60 %  86    Chadron Dialysis, LLC    Renal Treatment
Centers - Southeast, LP- 100% - Member    N/A      100 %      100 %  87   
Channel Dialysis, LLC   

NAMG DIALYSIS VENTURES VII, LLC- 30% - Managing Member

Total Renal Care, Inc.- 60% - Member

Bryan L. Stone, M.D.- 10% - Member

   N/A      60 %      60 %  88    Cheraw Dialaysis, LLC    Total Renal Care,
Inc. - 100% - Managing Member    N/A      100 %      100 %  89    Chicago
Heights Dialysis, LLC   

Renal Treatment Centers - Illinois, Inc.- 77.93% - Managing Member

William B Evans MD- 22.07% - Member

   N/A      77.93 %      77.93 %  90    Chipeta Dialysis, LLC    Total Renal
Care, Inc.- 100% - Member    N/A      100 %      100 % 

 

Sch 4.2-11



--------------------------------------------------------------------------------

91    Churchill Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 70% - Managing Member

Valley Baptist Medical Center- 30% - Member

   N/A      70 %      70 %  92    Cimarron Dialysis, LLC   

DVA Renal Healthcare, Inc.- 55% - Managing Member

Heartland Dialysis Partners, LLC- 45% - Member

   N/A      55 %      55 %  93    Cinco Rios Dialysis, LLC    Total Renal Care,
Inc.- 60% - Managing Member NAMG Dialysis Ventures VIII, LLC- 40% - Member   
N/A      60 %      60 %  94    Clark Dialysis, LLC   

Total Renal Care, Inc.- 79% - Managing Member

Annapolis Nephrology, LLC- 21% - Member

   N/A      79 %      79 %  95    Clayton Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 80% - Managing Member

JAMN Partners, LLC- 20% - Member

   N/A      80 %      80 %  96    Clearee Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  97    Cleburne
Dialysis, LLC   

Total Renal Care, Inc.- 50.1% - Managing Member

Coral Hills Nephrology, LLC- 49.9% - Member

   N/A      50.1 %      50.1 %  98    Clifton Dialysis, LLC    Renal Treatment
Centers - Southeast, LP- 100% - Managing Member    N/A      100 %      100 %  99
   Clinton Township Dialysis, LLC   

Renal Treatment Centers - Illinois, Inc.- 60% - Managing Member

Midwest Clinton Township JV, LLC- 40% - Member

   N/A      60 %      60 % 

 

Sch 4.2-12



--------------------------------------------------------------------------------

100    Clover Dialysis, LLC   

Total Renal Care, Inc.- 92.1894% - Managing Member

Premier Dialysis LLC- 7.8106% - Member

   N/A      92.1894 %      92.1894 %  101    Coast Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Coast Dialysis Partners, LLC- 49% - Member

   N/A      51 %      51 %  102    Cobbles Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  103    Colleton
Dialysis, LLC   

Total Renal Care, Inc.- 70% - Managing Member

Clinton Dialysis JV LLC- 30% - Member

   N/A      70 %      70 %  104    Columbus-RNA-DaVita, LLC   

DVA Renal Healthcare, Inc.- 60% - Managing Member

RNA Dialysis Ventures, LLC- 40% - Member

   N/A      60 %      60 %  105    Commerce Township Dialysis Center, LLC   

Renal Treatment Centers - Illinois, Inc.- 55% - Managing Member

Commerce Dialysis, LLC- 10% - Member

Huron Valley Dialysis, LLC- 35% - Member

   N/A      55 %      55 %  106    Conconully Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

Laurel Meadows Partners, Inc.- 10% - Member

   N/A      90 %      90 %  107    Continental Dialysis Center of
Springfield-Fairfax, Inc.    Total Renal Care, Inc.- 100%- Common - Shareholder
   22      95        100 %  108    Continental Dialysis Centers, Inc.    Total
Renal Care, Inc.- 100%- Common - Shareholder    9      100        100 % 

 

Sch 4.2-13



--------------------------------------------------------------------------------

109    Coral Dialysis, LLC    Total Renal Care, Inc.- 100% - Managing Member   
N/A      100 %      100 %  110    Cottonwood Dialysis, LLC    Total Renal Care,
Inc. - 100% - Member    N/A      100 %      None    111    Court Dialysis, LLC
  

Total Renal Care, Inc.- 51% - Managing Member

Adena Health System- 49% - Member

   N/A      51 %      51 %  112    Cowell Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Mount Sinai Hospital Medical Center of Chicago- 22% - Member

Zoa Associates, Inc.- 27% - Member

   N/A      51 %      51 %  113    Creek Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  114    Crystals Dialysis, LLC
  

Total Renal Care, Inc.- 70% - Managing Member

NAMG Dialysis Ventures V, LLC- 30% - Member

   N/A      70 %      70 %  115    Curecanti Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 61% - Managing Member

Osunsanya Dialysis, LLC- 13% - Member

Gregory Wells MD- 13% - Member

Sriram, LLC- 13% - Member

   N/A      61 %      61 %  116    Curlew Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

Jonathan Nester MD- 10% - Member

   N/A      90 %      90 % 

 

Sch 4.2-14



--------------------------------------------------------------------------------

117    Dallas-Fort Worth Nephrology II, LLC    Renal Treatment Centers -
Southeast, LP- 100% - Managing Member    N/A      100 %      100 %  118   
Dallas-Fort Worth Nephrology, L.P.   

Total Renal Care, Inc.- 1% - General Partner

HEAL Partners, LLC- 7.65% - Limited Partner

TRC West, Inc.- 91.35% - Limited Partner

   N/A      92.35 %      92.35 %  119    Damon Dialysis, LLC   

Total Renal Care, Inc.- 55% - Managing Member

American Health Network of Indiana, LLC- 45% - Member

   N/A      55 %      55 %  120    Davis Dialysis, LLC   

Renal Treatment Centers - Illinois, Inc.- 95% - Managing Member

Northwest Iowa Hospital Corporation- 5% - Member

   N/A      95 %      95 %  121    DaVita - Riverside II, LLC   

Renal Treatment Centers - California, Inc.- 60% - Managing Member

NAMG Dialysis Ventures II, LLC- 40% - Member

   N/A      60 %      60 %  122    DaVita - West, LLC    Renal Treatment
Centers, Inc.- 100% - Managing Member    N/A      100 %      100 %  123   
DaVita Dakota Dialysis Center, LLC   

Renal Treatment Centers - West, Inc.- 55% - Managing Member

Red River Valley Dialysis, LLC- 45% - Member

   N/A      55 %      55 %  124    DaVita El Paso East, L.P.    Total Renal
Care, Inc.- 1% - General Partner Eastside Dialysis Consultants, LLC- 40% -
Limited Partner TRC West, Inc.- 59% - Limited Partner    N/A      60 %      60
% 

 

Sch 4.2-15



--------------------------------------------------------------------------------

125    DaVita HealthCare Partners Inc.    N/A    N/A      N/A        NA    126
   DaVita of New York, Inc.    DaVita HealthCare Partners Inc.- 100%- Common
Voting- Shareholder    2      100        100 %  127    DaVita Rx, LLC    Total
Renal Care, Inc.- 100% - Managing Member    N/A      100 %      100 %  128   
DaVita Tidewater - Virginia Beach, LLC    Renal Treatment Centers -
Mid-Atlantic, Inc.- 100% - Member    N/A      100 %      100 %  129    DaVita
Tidewater, LLC    Renal Treatment Centers - Mid-Atlantic, Inc.- 100% - Member   
N/A      100 %      100 %  130    DaVita-Riverside, LLC   

Renal Treatment Centers - California, Inc.- 60% - Managing Member

NAMG Dialysis Ventures, LLC- 40% - Member

   N/A      60 %      60 %  131    Desoto Dialysis, LLC   

Akinfemi Afolabi, M.D., LLC- 40% - Member

Total Renal Care, Inc.- 60% - Member

   N/A      60 %      60 %  132    Diablo Dialysis, LLC    Renal Treatment
Centers - Southeast, LP- 100% - Managing Member    N/A      100 %      100 % 
133    Dialysis Holdings, Inc.    DVA Renal Healthcare, Inc.- 100% - Shareholder
   1      40,000,000        100 % 

 

Sch 4.2-16



--------------------------------------------------------------------------------

134    Dialysis of Des Moines, LLC   

Renal Treatment Centers - Illinois, Inc.- 51% - Managing Member

Quality Renal Services, L.L.C.- 49% - Member

   N/A      51 %      51 %  135    Dialysis of North Atlanta, LLC    Renal
Treatment Centers - Mid-Atlantic, Inc.- 100% - Manager    N/A      100 %     
100 %  136    Dialysis of Northern Illinois, LLC   

Renal Treatment Centers - Illinois, Inc.- 60% - Managing Member

Rockford Nephrology Partners, Ltd.- 40% - Member

   N/A      60 %      60 %  137    Dialysis Specialists of Dallas, Inc.    Total
Renal Care, Inc.- 100%- Common - Shareholder    5      10,000        100 %  138
   DNH Medical Management, Inc. (dba the Camden Group)    HealthCare Partners,
LLC- 100% - Shareholder    43      4,175        100 %  139    DNP Management
Company, LLC    Total Renal Care, Inc.- 100% - Member    N/A      100 %      100
%  140    Dolores Dialysis, LLC    Total Renal Care, Inc.- 51% - Managing Member
David M. Alderman- 19.5% - Member Bryan L. Stone- 19.5% - Member NAMG Dialysis
Ventures VI, LLC- 10% - Member    N/A      51 %      51 %  141    Dome Dialysis,
LLC   

Total Renal Care, Inc.- 51% - Managing Member

Westerville Renal Care, LLC- 49% - Member

   N/A      51 %      51 % 

 

Sch 4.2-17



--------------------------------------------------------------------------------

142    Doves Dialysis, LLC   

DVA Renal Healthcare, Inc.- 70% - Managing Member

Inland South Dialysis, LLC- 30% - Member

   N/A      70 %      70 %  143    Downriver Centers, Inc.    Renal Treatment
Centers - Illinois, Inc.- 100%- Common - Shareholder    14      125        100
%  144    Downtown Houston Dialysis Center, L.P.   

Total Renal Care, Inc.- 1% - General Partner

Stephen Fadem, M.D.- 5% - Limited Partner

Wasae Tabibi, M.D.- 5% - Limited Partner

URR, LLC- 25% - Limited Partner

TRC West, Inc.- 59% - Limited Partner

Joey Buquing, M.D.- 5% - Limited Partner

   N/A      0.6        60 %  145    Durango Dialysis Center, LLC   

Renal Treatment Centers - West, Inc.- 51% - Managing Member

Mark F. Bevan, M.D.- 44% - Member

Mark Saddler, M.D.- 5% - Member

   N/A      51 %      51 %  146    DVA Healthcare - Southwest Ohio, LLC   

Community Limited Care Dialysis Center- 19.5% - Member

DVA Renal Healthcare, Inc.- 80.5% - Member

   N/A      80.5 %      80.5 %  147    DVA Healthcare of Maryland, Inc.    DVA
Renal Healthcare, Inc.- 100% - Shareholder    2      2,000        100 %  148   
DVA Healthcare of Massachusetts, Inc.    DVA Renal Healthcare, Inc.- 100%-
Common - Shareholder    1      1,000        100 %  149    DVA Healthcare of New
London, LLC   

DVA Renal Healthcare, Inc.- 51% - Managing Member

L & M Home Care Services, Inc.- 24.5% - Member

CONNcare, Inc.- 24.5% - Member

   N/A      51 %      51 % 

 

Sch 4.2-18



--------------------------------------------------------------------------------

150    DVA Healthcare of Norwich, LLC   

DVA Renal Healthcare, Inc.- 51% - Managing Member

CONNcare, Inc.- 49% - Member

   N/A      51 %      51 %  151    DVA Healthcare of Pennsylvania, Inc.    DVA
Renal Healthcare, Inc.- 100%- Common - 1,000    2      1,000        100 %  152
   DVA Healthcare of Tuscaloosa, LLC   

DVA Renal Healthcare, Inc.- 51% - Managing Member

DCH Holdings, Inc.- 49% - Member

   N/A      51 %      51 %  153    DVA Healthcare Procurement Services, Inc.   
DVA Renal Healthcare, Inc.- 100%- Common - Shareholder    2      100        100
%  154    DVA Healthcare Renal Care, Inc.    Dialysis Holdings, Inc.- 100%-
Common - Shareholder    1      250        100 %  155    DVA Laboratory Services,
Inc.    DVA Renal Healthcare, Inc.- 100%- Common - Shareholder    4      100   
    100 %  156    DVA of New York, Inc.    DVA Renal Healthcare, Inc.- 100% -
Shareholder    2      100        100 %  157    DVA Renal Healthcare, Inc.   
DaVita HealthCare Partners Inc.- 100%- Common - Shareholder    4      10,000   
    100 %  158    DVA/Washington University Healthcare of Greater St. Louis, LLC
  

DVA Renal Healthcare, Inc.- 51% - Managing Member

Washington University- 49% - Member

   N/A      51 %      51 % 

 

Sch 4.2-19



--------------------------------------------------------------------------------

159    East End Dialysis Center, Inc.    Total Renal Care, Inc.- 100%- Common -
Shareholder    2      1,000        100 %  160    East Ft. Lauderdale, LLC   

Renal Treatment Centers - Southeast, LP- 60% - Managing Member

Albert Casaretto, M.D.- 40% - Member

   N/A      60 %      60 %  161    East Houston Kidney Center, L.P.   

Total Renal Care, Inc.- 1% - General Partner

Julie Robeson, M.D.- 8%

Stephen Fadem, M.D.- 8%

Wasae Tabibi, M.D.- 8%

URR, LLC- 8%

TRC West, Inc.- 59%

Joey Buquing, M.D.- 8%

   N/A      60 %      60 %  162    Ebrea Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Kidney Doctors Home Therapies, LLC- 40% - Member

   N/A      60 %      60 %  163    Edisto Dialysis, LLC    Total Renal Care,
Inc. - 100% - Managing Member    N/A      100 %      100 %  164    Elberton
Dialysis Facility, Inc.    Total Renal Care, Inc.- 100%- Common - Shareholder   
6      750        100 %  165    Eldrist Dialysis, LLC    Total Renal Care, Inc.-
100% - Managing Member    N/A      100 %      100 %  166    Elgin Dialysis, LLC
  

Renal Treatment Centers - Southeast, LP- 90% - Managing Member

AccessCare Dialysis, LLC- 10% - Member

   N/A      90 %      90 % 

 

Sch 4.2-20



--------------------------------------------------------------------------------

167    Elk Grove Dialysis Center, LLC   

Renal Treatment Centers - California, Inc.- 51% - Managing Member

Jane O’Green Koening, M.D., Inc.- 33% - Member

Ratnaji Nallamothu, M.D.- 16% - Member

   N/A     51 %      51 %  168    Empire State DC, Inc.    DaVita of New York,
Inc.- 100%- Common Shareholder    N/R1     100        100 %  169    Enchanted
Dialysis, LLC   

Knickerbocker Dialysis, Inc.- 60% - Managing Member

Rochester General Hospital- 40% - Member

   N/A     60 %      60 %  170    Etowah Dialysis, LLC    Total Renal Care,
Inc.- 60% - Managing Member St. Luke’s Health Network, Inc.- 40% - Member    N/A
    60 %      60 %  171    Eufaula Dialysis, LLC   

Total Renal Care, Inc.- 63.676781% - Managing Member

M&S Dialysis, LLC- 16.323219% - Member

St. Joseph’s Hospital and Medical Center- 20% - Member

   N/A     63.676781 %      63.676781 %  172    Everglades Dialysis, LLC   

Munson Dialysis Center- 10% - Member

Total Renal Care, Inc.- 90% - Member

   N/A     90 %      90 %  173    Fairfield Dialysis, LLC   

Total Renal Care, Inc.- 84% - Managing Member

Dialysis Asset Management, LLC- 16% - Member

   N/A     84 %      84/ %  174    Falcon, LLC    Total Renal Care, Inc.- 100% -
Member    N/A     100 %      100 % 

 

Sch 4.2-21



--------------------------------------------------------------------------------

175    Fanthorp Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Mankato Clinic, Ltd.- 40% - Member

   N/A      60 %      60 %  176    Farragut Dialysis, LLC    Renal Treatment
Centers - Southeast, LP- 100% - Managing Member    N/A      100 %      100 % 
177    Fenton Dialysis, LLC   

Total Renal Care, Inc.-60% - Managing Member

AXOLOTL, LLC - 40% - Member

   N/A      60 %      60 %  178    Fields Dialysis, LLC   

Total Renal Care, Inc.- 80% - Managing Member

Nephrology Investments of Florence, LLC- 20% - Member

   N/A      80 %      80 %  179    Five Star Dialysis, LLC   

Total Renal Care, Inc. - 51% - Managing Member

FSD, LLC - 49% - Member

   N/A      51 %      51 %  180    Flagler Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  181    Flamingo Park Kidney
Center, Inc.    Total Renal Care, Inc.- 100%- Common - Shareholder    6      85
       100 %  182    Flor Dialysis, LLC    Renal Treatment Centers - Southeast,
LP- 100% - Member    N/A      100 %      100 %  183    Forester Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

Renal Investors, LLC- 10% - Member

   N/A      90 %      90 % 

 

Sch 4.2-22



--------------------------------------------------------------------------------

184    Fort Dialysis, LLC    Total Renal Care, Inc.- 100% - Member    N/A     
100 %      100 %  185    Foss Dialysis, LLC    Total Renal Care, Inc.- 100% -
Managing Member    N/A      100 %      100 %  186    Freehold Artificial Kidney
Center, L.L.C.    DVA Renal Healthcare, Inc.- 100% - Member    N/A      100 %   
  100 %  187    Freeportbay Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

Rockford Nephrology Associates, LLC- 10% - Member

   N/A      90 %      90 %  188    Fremont Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

MKC Bloomfield Hills Dialysis Center, LLC- 49% - Member

   N/A      51 %      51 %  189    Fullerton Dialysis Center, LLC   

Renal Treatment Centers - California, Inc.- 60% - Managing Member

Renal Investment Partnership II- 40% - Member

   N/A      60 %      60 %  190    Ganois Dialysis, LLC    Total Renal Care,
Inc. - 100% - Member    N/A      100 %      100 %  191    Gardenside Dialysis,
LLC   

Total Renal Care, Inc.- 82.5% - Managing Member

Mast Enterprise LLC- 17.5% - Member

   N/A      82.5 %      82.5 %  192    Garner Dialysis, LLC   

Mary Greeley Medical Center 1111- 40% - Member

Renal Treatment Centers - Illinois, Inc.- 60% - Member

   N/A      60 %      60 % 

 

Sch 4.2-23



--------------------------------------------------------------------------------

193    Garrett Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

JVBURNS, LLC- 49% - Member

   N/A      51 %      51 %  194    GDC Resources, LLC    Total Renal Care, Inc.-
100% - Member    N/A      100 %      100 %  195    Gertrude Dialysis, LLC   
Renal Treatment Centers - Southeast, LP - 100% - Member    N/A      100 %     
100 %  196    Geyser Dialysis, LLC   

Renal Treatment Centers - Illinois, Inc.- 51% - Managing Member

Northern Iowa Dialysis Investors, LLC- 49% - Member

   N/A      51 %      51 %  197    GiveLife Dialysis, LLC   

Renal Treatment Centers - Illinois, Inc.- 60% - Managing Member

Midwest Grosse Pointe JV LLC- 40% - Member

   N/A      60 %      60 %  198    Givhan Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  199    Glacier
Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 69% - Managing Member

1960 Medical Directorship, LLC- 31% - Member

   N/A      69 %      69 %  200    Glassland Dialysis, LLC   

Total Renal Care, Inc.- 96% - Managing Member

Jack E. Rubin MD- 4% - Member

   N/A      96 %      96 %  201    Golden Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 90% - Managing Member

KAHD Capital, LLC- 10% - Member

   N/A      90 %      90 % 

 

Sch 4.2-24



--------------------------------------------------------------------------------

202    Golden Sun Bear, LLC    RMS Lifeline Inc.- 100% - Member    N/A      100
%      100 %  203    Goldendale Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Brookstone Renal HHD, LLC- 49% - Member

   N/A      51 %      51 %  204    Goliad Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Capital Dialysis, LLC- 49% - Member

   N/A      51 %      51 %  205    Gordina Dialysis, LLC    Total Renal Care,
Inc. - 100% - Member    N/A      100 %      100 %  206    Goza Dialysis, LLC   
Total Renal Care, Inc. - 100% - Member    N/A      100 %      100 %  207   
Grand Home Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

The Ishanashi Family Limited Liability Partnership- 16.33% - Member

Tara’s Holdings LLC- 17.33% - Member

Sandip G Patel MD- 2% - Member

The Azanaf Family Limited Liability Partnership- 13.33% - Member

   N/A      51 %      51 %  208    Great Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 60% - Managing Member

McKinney Dialysis Investors, Inc.- 40% - Member

   N/A      60 %      60 %  209    Greater Las Vegas Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

RRT, LLC- 40% - Member

   N/A      60 %      60 % 

 

Sch 4.2-25



--------------------------------------------------------------------------------

210    Greater Los Angeles Dialysis Centers, LLC   

Total Renal Care, Inc.- 52.59% - Managing Member

Mendez Transplant Associates- 25.56% - Member

Rafael G. Mendez, M.D.- 7.9% - Member

Robert Mendez, M.D.- 7.9% - Member

National Renal Transplant Services, Inc.- 6.05% - Member

   N/A      52.59 %      52.59 %  211    Green Country Dialysis, LLC   

Renal Treatment Centers - Illinois, Inc.- 60% - Managing Member

Renal Dialysis Associates of Davenport, P.C.- 26.67% - Member

Rajendra Dahal MD- 13.33% - Member

   N/A      60 %      60 %  212    Green Desert Dialysis, LLC   

Total Renal Care, Inc.- 55% - Managing Member

Barney, Makhija & Qazi LLC- 45% - Member

   N/A      55 %      55 %  213    Greenleaf Dialysis, LLC   

Total Renal Care, Inc.- 60% - Member

Central Florida Purchasing Cooperative, LLC- 40%

   N/A      60 %      60 %  214    Greenspoint Dialysis, LLC    Renal Treatment
Centers - Southeast, LP- 100% - Member    N/A      100 %      100 %  215   
Greenwood Dialysis, LLC   

Renal Treatment Centers - West, Inc.- 85% - Managing Member

Greenwood Investment Group, LLC- 15% - Member

   N/A      85 %      85 %  216    Griffin Dialysis, LLC   

Total Renal Care, Inc.- 54% - Managing Member

Capital Dialysis, LLC- 46% - Member

   N/A      54 %      54 %  217    Griffs Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 % 

 

Sch 4.2-26



--------------------------------------------------------------------------------

218    Grove Dialysis, LLC    Total Renal Care, Inc.- 100% - Member    N/A     
100 %      100 %  219    Gulch Dialysis, LLC    Total Renal Care, Inc. - 100% -
Member    N/A      100 %      100 %  220    Hagerstown Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Antietam Dialysis, LLC- 40% - Member

   N/A      60 %      60 %  221    Hanford Dialysis, LLC    DVA Healthcare Renal
Care, Inc.- 100% - Member    N/A      60 %      60 %  222    Hardy Dialysis, LLC
   Total Renal Care, Inc. - 100% - Member    N/A      100 %      60 %  223   
Harmony Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

Steven Ong MD- 10% - Member

   N/A      90 %      90 %  224    Harris Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 60% - Managing Member

Athens Dialysis Holdings, LLC- 40% - Member

   N/A      60 %      60 %  225    Hart Dialysis, LLC    Total Renal Care, Inc.-
51% - Managing Member Nirav Gandhi MD- 5% - Member Nausheen Ali MD- 19% - Member
Exceptional Renal Care, LLC- 25% - Member    N/A      51 %      51 % 

 

Sch 4.2-27



--------------------------------------------------------------------------------

226    Hawaiian Gardens Dialysis Center, LLC    Total Renal Care, Inc.- 100% -
Member    N/A      100 %      100 %  227    Hazelton Dialysis, LLC    Total
Renal Care, Inc.- 100% - Managing Member    N/A      100 %      100 %  228   
Headlands Dialysis, LLC    Renal Treatment Centers - Southeast, LP - 100% -
Member    N/A      100 %      100 %  229    HealthCare Partners Arizona, LLC   
HealthCare Partners, LLC- 100% - Member    N/A      100 %      100 %  230   
HealthCare Partners ASC-LB, LLC   

HealthCare Partners Associates Medical Group, Inc.- 1% - Member

HealthCare Partners, LLC- 99% - Member

   N/A      100 %      100 %  231    HealthCare Partners Holdings, LLC    DaVita
HealthCare Partners Inc.- 100%- Member    N/A      100 %      100 %  232   
HealthCare Partners Nevada, LLC    HealthCare Partners, LLC- 100% - Member   
N/A      100 %      100 %  233    HealthCare Partners South Florida, LLC   
HealthCare Partners, LLC- 100% - Member    N/A      100 %      100 %  234   
HealthCare Partners, LLC    HealthCare Partners Holdings, LLC- 100% - Member   
N/A      100 %      100 % 

 

Sch 4.2-28



--------------------------------------------------------------------------------

235    Heavener Dialysis, LLC    Total Renal Care, Inc.- 100% - Managing Member
   N/A      100 %      100 %  236    Heideck Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  237    Heyburn
Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Hilliard Partners, LLC- 24.5% - Member

RNA Dialysis Ventures, LLC- 24.5% - Member

   N/A      51 %      51 %  238    Hialeah Kidney Dialysis, LLC    Total Renal
Care, Inc.- 100% - Member    N/A      100 %      100 %  239    Higbee Dialysis,
LLC   

Renal Treatment Centers - Southeast, LP- 90% - Managing Member

The Dialysis Cottage, LLC- 10% - Member

   N/A      90 %      90 %  240    Hills Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  241    Hochatown Dialysis, LLC
   Renal Treatment Centers - Southeast, LP- 75% - Managing Member Renal Reddy,
LLC- 5% - Member Douglas Park I, Ltd.- 20% - Member    N/A      75 %      75 % 
242    Holiday Dialysis, LLC    Total Renal Care, Inc.- 100% - Managing Member
   N/A      100 %      100 % 

 

Sch 4.2-29



--------------------------------------------------------------------------------

243    Honey Dialysis, LLC    Renal Treatment Centers - Mid-Atlantic, Inc.- 100%
- Member    N/A     100 %      100 %  244    Honeyman Dialysis, LLC   

Renal Treatment Centers - Illinois, Inc.- 51% - Managing Member

IPC Nephrology, PLLC- 44% - Member

St. Luke’s Methodist- 5% - Member

   N/A     51 %      51 %  245    Houston Kidney Center/Total Renal Care
Integrated Service Network Limited Partnership   

Total Renal Care, Inc.- 1% - General Partner

TRC West, Inc.- 99% - Limited Partner

   N/A     100 %      100 %  246    Hugo Dialysis, LLC    Renal Treatment
Centers - Southeast, LP - 100% - Member    N/A     100 %      100 %  247   
Humboldt Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Southcoast Medical Group, LLC- 40% - Member

   N/A     60 %      60 %  248    Hunter Dialysis, LLC    Total Renal Care,
Inc.-95% - Managing Member SYS Consultants, Inc. - 5% - Member    N/A     95 % 
    95 %  249    Huntington Artificial Kidney Center, Ltd.    DaVita of New
York, Inc.- 100%- Common - Shareholder    N/R1     200        100 %  250   
Huntington Park Dialysis, LLC    Total Renal Care, Inc.- 100% - Member    N/A  
  100 %      100 % 

 

Sch 4.2-30



--------------------------------------------------------------------------------

251   

Hunts Dialysis, LLC

  

Renal Treatment Centers - Southeast, LP - 60% - Managing Member

Round Rock Dialysis LLC - 40% - Member

   N/A      60 %      60 %  252   

Hyde Dialysis, LLC

  

Total Renal Care, Inc.- 51% - Managing Member

Capital Dialysis, LLC- 49% - Member

   N/A      51 %      51 %  253   

Indian River Dialysis Center, LLC

  

Renal Treatment Centers - Southeast, LP- 83.32% - Managing Member

PRI Dialysis, LLC- 16.68% - Member

   N/A      83.32 %      83.32 %  254   

Ionia Dialysis, LLC

  

Renal Life Link, Inc.- 55% - Managing Member

Ionia Dialysis Operations, LLC- 32% - Member

Royal Spartan Holdings, LLC- 13% - Member

   N/A      55 %      55 %  255   

ISD Bartlett, LLC

  

ISD Renal, Inc.- 93% - Managing Member

Omar Hamze MD- 7% - Member

   N/A      93 %      0 %  256   

ISD Brandon, LLC

   ISD Renal, Inc.- 56.6% - Managing Member Gary Davis MD- 13.3% - Member James
Bill Moore MD- 30.1% - Member    N/A      56.60 %      0 %  257   

ISD Buffalo Grove, LLC

   ISD Renal, Inc.- 100% - Member    N/A      100 %      0 %  258   

ISD Canton, LLC

  

ISD Renal, Inc.- 90% - Managing Member

S.B. Holdings, LLC- 10% - Member

   N/A      100 %      0 %  259   

ISD Corpus Christi, LLC

   ISD Renal, Inc.- 100% - Member    N/A      100 %      0 % 

 

Sch 4.2-31



--------------------------------------------------------------------------------

260    ISD I Holding Company, Inc.    DVA Healthcare Renal Care, Inc.- 100%-
Common - Shareholder    3      1,000        100 %  261    ISD Kansas City, LLC
   ISD Renal, Inc.- 100% - Member    N/A      100 %      0 %  262    ISD
Kendallville, LLC    ISD Renal, Inc.- 100% - Member    N/A      100 %      0 % 
263    ISD Las Vegas, LLC   

ISD Renal, Inc.- 90% - Managing Member

Dialysis Associates of Nevada, LLC- 10% - Member

   N/A      90 %      0 %  264    ISD Lees Summit, LLC    ISD Renal, Inc.- 80% -
Managing Member Barry C Wood MD- 10% - Member Jim I Mertz MD- 10% - Member   
N/A      80 %      0 %  265    ISD Plainfield, LLC   

ISD Renal, Inc.- 74% - Managing Member

NIM Investment Holdings, LLC- 26% - Member

   N/A      74 %      0 %  266    ISD Renal, Inc.    ISD II Holding Company,
Inc.- 100%- Common -Shareholder    C-4      100        0    267    ISD
Schaumburg, LLC    ISD Renal, Inc.- 100% - Member    N/A      100 %      0 % 
268    ISD Spring Valley, LLC   

ISD Renal, Inc.- 51% - Managing Member

Sun Valley Dialysis, LLC- 49% - Member

   N/A      51 %      0 % 

 

Sch 4.2-32



--------------------------------------------------------------------------------

269    ISD Summit Renal Care, LLC   

ISD Renal, Inc.- 95% - Managing Member

NEONA, LLC- 5% - Member

   N/A      95 %      0 %  270    ISD Trenton, LLC   

ISD Renal, Inc.- 92.5% - Managing Member

Mercer Renal Associates- 7.5% - Member

   N/A      92.5 %      0.0 %  271    Jacinto Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

Ardmore Center Ranch, Inc.- 10% - Member

   N/A      90 %      90 %  272    Jedburg Dialysis, LLC    Total Renal Care,
Inc.- 60% - Managing Member Jedburg Dialysis Partners, LLC- 40% - Member    N/A
     60 %      60 %  273    Joshua Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Andover Dialysis Center, LLC- 49% - Member

   N/A      51 %      51 %  274    JSA Care Partners, LLC    HealthCare Partners
Accountable Care Organization, LLC- 100% - Member    N/A      100 %      100 % 
275    JSA Healthcare Corporation    JSA Holdings, Inc.- 100% - Shareholder   
102      1130.906        100 %  276    JSA Healthcare Nevada, L.L.C.    JSA
Holdings, Inc.- 100% - Member    N/A      1        100 %  277    JSA Holdings,
Inc.    HealthCare Partners, LLC- 100% - Member    24      1000        100 % 

 

Sch 4.2-33



--------------------------------------------------------------------------------

278    JSA P5 Nevada, L.L.C.    JSA Holdings, Inc.- 100% - Member    N/A     
100 %      100 %  279    Kamiah Dialysis, LLC    Total Renal Care, Inc.- 100% -
Managing Member    N/A      100 %      100 %  280    Kavett Dialysis, LLC   
Total Renal Care, Inc.- 70% - Managing Member Advanced Dialysis Institute, Inc.-
30% - Member    N/A      70 %      70 %  281    Kearn Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 60% - Managing Member

Georgetown Dialysis, LLC- 40% - Member

   N/A      60 %      60 %  282    Kenai Dialysis, LLC   

Total Renal Care, Inc.- 94.76% - Managing Member

ARIA Investors, LLC- 5.24% - Member

   N/A      94.76 %      94.76 %  283    Kerricher Dialysis, LLC    Renal
Treatment Centers - Southeast, LP - 100% - Member    N/A      100 %      100 % 
284    Kidney Care Services, LLC    Total Renal Care, Inc.- 100% - Member    N/A
     100 %      100 %  285    Kidney Centers of Michigan, L.L.C.    Renal
Treatment Centers - Illinois, Inc.- 100% - Member    N/A      100 %      100 % 
286    Kidney Home Center, LLC   

Total Renal Care, Inc.- 51% -Managing Member

Home Dialysis Specialists, LLC- 49% - Member

   N/A      51 %      51 % 

 

Sch 4.2-34



--------------------------------------------------------------------------------

287    Kimball Dialysis, LLC   

Total Renal Care, Inc.- 60% - Member

NEPA Nephrology Commonwealth, LLC- 40% - Member

   N/A      60 %      60 %  288    Kinswa Dialysis, LLC    Renal Treatment
Centers - Illinois, Inc.- 60% - Managing Member Indus Investments of Fremont,
LLC- 40% - Member    N/A      60 %      60 %  289    Knickerbocker Dialysis,
Inc.    DaVita of New York, Inc.- 100%- Common - Shareholder    3      100     
  100 %  290    Kobuk Dialysis, LLC    Renal Treatment Centers - Illlinois,
Inc.- 100% - Member    N/A      100 %      100 %  291    Lakeshore Dialysis, LLC
  

Total Renal Care, Inc.- 55% - Managing Member

Renal Partners V, LLC- 45% - Member

   N/A      55 %      55 %  292    Landing Dialysis, LLC   

Total Renal Care, Inc.- 83.1% - Managing Member

Muhammad Ahsan Baig MD- 1.9% - Member

Alexander Kosenko MD- 5% - Member

Peter Barzyk MD- 5% - Member

Asim Singh MD- 5% - Member

   N/A      83.10 %      83.10 %  293    Landsford Dialysis, LLC    Total Renal
Care, Inc.- 100% - Managing Member    N/A      100 %      100 %  294    Lapham
Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

North Atlanta Nephrology, LLC- 10% - Member

   N/A      90 %      90 % 

 

Sch 4.2-35



--------------------------------------------------------------------------------

295    Las Olas De Sequoia, LLC    RMS Lifeline Inc.- 51% - Managing Member
South Florida Vascular Solutions, LLC- 49% - Member    N/A      51 %      51 % 
296    Las Vegas Pediatric Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

PEDS HD, LLC- 40% - Member

   N/A      60 %      60 %  297    Las Vegas Solari Hospice Care LLC   
HealthCare Partners Nevada, LLC- 100% - Member    N/A      100 %      100 %  298
   Lassen Dialysis, LLC    Total Renal Care, Inc.- 100% - Managing Member    N/A
     100 %      100 %  299    Lathrop Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 80% - Managing Member

Thomas Rajan MD- 10% - Member

Carlos Bahrami MD- 10% - Member

   N/A      80 %      80 %  300    Latrobe Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Stanley Vermillion MD- 20% - Member

Martin Tran, D.O.- 20% - Member

   N/A      60 %      60 %  301    Lawrenceburg Dialysis, LLC   

Renal Treatment Centers - Illinois, Inc.- 60% - Managing Member

Pupizion, Inc.- 20% - Member

Bepo, Inc.- 20% - Member

   N/A      60 %      60 %  302    Leasburg Dialysis, LLC    Total Renal Care,
Inc.- 55% - Managing Member NASTL Dialysis, LLC- 45% - Member    N/A      55 % 
    55 % 

 

Sch 4.2-36



--------------------------------------------------------------------------------

303    Liberty RC, Inc.    DaVita of New York, Inc.- 100%- Common - 100-
Shareholder    5      100 %      100 %  304    Lifeline Pensacola, LLC    RMS
Lifeline Inc.- 100% - Member    N/A      100 %      100 %  305    Lifeline
Vascular Center- Niceville, LLC   

RMS Lifeline Inc. - 51% - Managing Member

CVI Management, L.L.C. - 49% - Member

   N/A      51 %      51 %  306    Lifeline Vascular Center Of South Orlando,
LLC   

RMS Lifeline Inc.- 80% - Managing Member

IMS Vascular Partners of Orlando, Inc.- 20% - Member

   N/A      80 %      80 %  307    Lifeline Vascular Center- Orlando, LLC   

RMS Lifeline Inc.- 80% - Managing Member

Renal Access of Central Florida, LLC- 20% - Member

   N/A      80 %      80 %  308    Lighthouse Dialysis, LLC   

Total Renal Care, Inc.- 65% - Managing Member

Hanford Community Hospital, dba Adventist Medical Center - CA- 25% - Member

Thong Do, MD, Inc.- 5% - Member

Tom Yang, MD, Inc.- 5% - Member

   N/A      65 %      65 %  309    Limon Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

District Heights Nephrology, LLC- 49% - Member

   N/A      51 %      51 %  310    Lincoln Park Dialysis Services, Inc.    Total
Renal Care, Inc.- 100%- Common - Shareholder    3      1,000        100 % 

 

Sch 4.2-37



--------------------------------------------------------------------------------

311    Lincolnton Dialysis, LLC   

Total Renal Care, Inc.- 77% - Managing Member

Renal Partners LLC- 12.5% - Member

Intermed Consultants Holdings, LLC- 10.5% - Member

   N/A      89.50 %      89.50 %  312    Little Rock Dialysis Centers, LLC   
Total Renal Care, Inc.- 100% - Member    N/A      100 %      100 %  313   
Livingston Dialysis, LLC   

Total Renal Care, Inc.- 90.453% - Managing Member

Forest Hill Nephrology Group, LLC- 9.547% - Member

   N/A      89.50 %      89.50 %  314    Llano Dialysis, LLC   

DVA Healthcare Renal Care, Inc.- 60% - Managing Member

East Bay Nephrology Dialysis Holdings II, LLC- 40% - Member

   N/A      60 %      60 %  315    Lockhart Dialysis, LLC   

Total Renal Care, Inc.- 55% - Managing Member

Pahrump HD, LLC- 45% - Member

   N/A      55 %      55 %  316    Lockport Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  317    Lone Dialysis, LLC   
Total Renal Care, Inc.- 100% - Member    N/A      100 %      100 %  318    Long
Beach Dialysis Center, LLC    Renal Treatment Centers - California, Inc.-
93.3111% - Managing Member JAYRAJ Enterprises, LLC- 6.6889% - Member    N/A     
93.3111 %      93.3111 %  319    Longworth Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

CN Ventures, LLC- 40% - Member

   N/A      60 %      60 % 

 

Sch 4.2-38



--------------------------------------------------------------------------------

320    Lord Baltimore Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Rolling Run Investors, LLC- 49% - Member

   N/A      51 %      51 %  321    Lory Dialysis, LLC   

Total Renal Care, Inc.- 80% - Managing Member

Nephrology Investments of Central Ohio, LLC- 20% - Member

   N/A      80 %      80 %  322    Los Arcos Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  323    Loup Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

NHS Fenton, LLC- 40% - Member

   N/A      60 %      60 %  324    Lourdes Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Renal Ventures of Central Florida, LLC- 40% - Member

   N/A      60 %      60 %  325    Lurleen Dialysis, LLC   

Total Renal Care, Inc.- 83% - Managing Member

Mast Enterprise LLC- 17% - Member

   N/A      83 %      83 %  326    Mackinaw Dialysis, LLC    Total Renal Care,
Inc. - 100% - Member    N/A      100 %      100 %  327    Madison Dialysis, LLC
   Renal Treatment Centers - Southeast, LP - 100% - Member    N/A      100 %   
  100 %  328    Magnolia Dialysis, LLC   

Total Renal Care, Inc. - 60% - Managing Member

Ibis East, LLC - 40% - Member

   N/A      60 %      60 % 

 

Sch 4.2-39



--------------------------------------------------------------------------------

329    Magoffin Dialysis, LLC   

Total Renal Care, Inc.- 70% - Managing Member

Deborah Medical Investment, LLC- 10% - Member

Kidney Care Ventures - Browns Mills, LLC- 20% - Member

   N/A      70 %      70 %  330    Mahoney Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Union County Hospital Association- 6% - Member

Dennison Renal Meadowhawk Dialysis, LLC- 21.5% - Member

RNA Dialysis Ventures, LLC- 21.5% - Member

   N/A      51 %      51 %  331    Mammoth Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Orlando Castillo MD- 10% - Member

Jayesh Shah MD- 8% - Member

Jason Rothschild MD- 10% - Member

Pablo Ruiz-Ramon MD- 7% - Member

Lawrence Wong MD- 5% - Member

   N/A      60 %      60 %  332    Manchester Dialysis, LLC    Total Renal Care,
Inc. - 100% - Member    N/A      100 %      100 %  333    Manito Dialysis, LLC
   Total Renal Care, Inc.- 100% - Managing Member    N/A      100 %      100 % 
334    Manzano Dialysis, LLC   

Total Renal Care, Inc.- 95% - Managing Member

Pius Kurian, M.D., LLC- 2.5% - Member

GVAV, LLC- 2.5% - Member

   N/A      95 %      95 %  335    Maple Grove Dialysis, LLC    Total Renal
Care, Inc.- 100% - Member    N/A      100 %      100 %  336    Marlton Dialysis
Center, LLC    ISD Renal, Inc.- 100% - Member    N/A      100 %      100 % 

 

Sch 4.2-40



--------------------------------------------------------------------------------

337    Martin Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Hamam, LLC- 40% - Member

   N/A      60 %      60 %  338    Marysville Dialysis Center, LLC   

Renal Treatment Centers - California, Inc.- 80% - Managing Member

Robert Polhemus, M.D.- 20% - Member

   N/A      80 %      80 %  339    Mason-Dixon Dialysis Facilities, Inc.   

Total Renal Care, Inc.- 100% Preferred (authorized but not issued) - 1,000

Total Renal Care, Inc.- 100%- Common - 2,000

   3      2,000        100 %  340    Mazonia Dialysis, LLC    Total Renal Care,
Inc. - 100% - Member    N/A      100 %      100 %  341    Medical Group Holding
Company, LLC    HealthCare Partners, LLC - 100% - Member    N/A      100 %     
100 %  342    Memorial Dialysis Center, L.P.   

Total Renal Care, Inc.- 1% - General Partner

Memorial Dialysis Partners, L.P.- 20% - Limited Partner

Total Renal Care Texas Limited Partnership- 79% - Limited Partner

   N/A      80 %      80 %  343    Mena Dialysis Center, LLC    Total Renal
Care, Inc.- 100% - Member    N/A      100 %      100 %  344    Mendocino
Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 58.75% - Managing Member

Dr. Buhriwahla- 2.25% - Member

Amir A. Memon MD- 10% - Member

Naqi Idris MD- 10% - Member

Michael J. Wallis MD- 10% - Member

Shahzeb R. Naqvi MD- 9% - Member

   N/A      58.75 %      58.75 % 

 

Sch 4.2-41



--------------------------------------------------------------------------------

345    Meridian Dialysis, LLC    Total Renal Care, Inc. - 100% - Member    N/A
     100 %      100 %  346    Mermet Dialysis, LLC    Total Renal Care, Inc. -
100% - Member    N/A      100 %      100 %  347    Mesilla Dialysis, LLC   

Total Renal Care, Inc.- 95% - Managing Member

Sanju Varghese, M.D.- 1% - Member

Pius Kurian, M.D., LLC- 2% - Member

GVAV, LLC- 2% - Member

   N/A      95 %      95 %  348    Mid-City New Orleans Dialysis Center, LLC   
Renal Treatment Centers - Southeast, LP- 100% - Member    N/A      100 %     
100 %  349    Middlesex Dialysis Center, LLC    Physicians Dialysis Ventures,
Inc.- 100% - Member    N/A      100 %      100 %  350    Milo Dialysis, LLC   

Renal Treatment Centers - Illinois, Inc.- 75% - Managing Member

Cedar-Brainard Surgery Center, Inc.- 25% - Member

   N/A      75 %      75 %  351    Minam Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 80% - Managing Member

Amarillo Kidney Specialists LLC- 20% - Member

   N/A      80 %      80 %  352    Mission Dialysis Services, LLC    Renal
Treatment Centers - Southeast, LP- 100% - Member    N/A      100 %      100 % 

 

Sch 4.2-42



--------------------------------------------------------------------------------

353    Mocca Dialysis, LLC    Total Renal Care, Inc. - 100% - Member    N/A     
100 %      100 %  354    Moncrief Dialysis Center/Total Renal Care Limited
Partnership   

Total Renal Care, Inc.- 1% - General Partner

TRC West, Inc.- 99% - Limited Partner

   N/A      100 %      100 %  355    Morro Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Miami Health, LLC- 40% - Member

   N/A      60 %      60 %  356    Mountain West Dialysis Services, LLC   

Total Renal Care, Inc.- 51% - Managing Member

DNPC LLLP- 49% - Member

   N/A      51 %      51 %  357    Mulgee Dialysis, LLC    Total Renal Care,
Inc.- 60% - Managing Member Malay Das MD- 5% - Member Hawthorne Dialysis
Holdings, LLC- 35% - Member    N/A      60 %      60 %  358    Muskogee
Dialysis, LLC    Renal Treatment Centers - West, Inc.- 100% - Managing Member   
N/A      100 %      100 %  359    Nadell Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Kidney Care Quad Cities, LLC- 16.33% - Member

Renal Dialysis Associates of Davenport, P.C.- 32.67% - Member

   N/A      51 %      51 %  360    National Trail Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Ahsan Ullah MD- 10% - Member

Sanju Varghese, M.D., LLC- 10% - Member

Pius Kurian MD- 10% - Member

GVAV, LLC- 10% - Member

   N/A      60 %      60 % 

 

Sch 4.2-43



--------------------------------------------------------------------------------

361   

Natomas Dialysis, LLC

  

Total Renal Care, Inc.- 51% - Managing Member

Capital Dialysis, LLC- 49% - Member

   N/A      51 %      51 %  362   

Navarro Dialysis, LLC

   Total Renal Care, Inc. - 100% - Member    N/A      100 %      100 %  363   

Neff Dialysis, LLC

  

Total Renal Care, Inc.- 51% - Managing Member

Moorhead Medical Services, LLP- 49% - Member

   N/A      51 %      51 %  364   

Nephrology Medical Associates of Georgia, LLC

   Total Renal Care, Inc.- 100% - Member    N/A      100 %      100 %  365   

Neptune Artificial Kidney Center, L.L.C.

   DVA Renal Healthcare, Inc.- 100% - Member    N/A      100 %      100 %  366
  

New Bay Dialysis, LLC

  

Renal Life Link, Inc.- 80% - Managing Member

Mast Enterprise LLC- 20% - Member

   N/A      80 %      80 %  367   

New Springs Dialysis, LLC

  

Renal Treatment Centers - Illinois, Inc.- 85% - Managing Member

Mast Enterprise LLC- 15% - Member

   N/A      85 %      85 %  368   

Nisene Dialysis, LLC

  

Total Renal Care, Inc.- 51% - Managing Member

Lake Region Medical Services, LLP- 49% - Member

   N/A      51 %      51 %  369   

Nolia Dialysis, LLC

   Renal Treatment Centers - Southeast, LP - 100% - Member    N/A      100 %   
  100 % 

 

Sch 4.2-44



--------------------------------------------------------------------------------

370    North Atlanta Dialysis Center, LLC    Renal Treatment Centers -
Mid-Atlantic, Inc.- 100% - Member    N/A      100 %      100 %  371    North
Austin Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 87% - Managing Member

Cedar Park Dialysis, LLC- 13% - Member

   N/A      87 %      87 %  372    North Colorado Springs Dialysis, LLC    Renal
Treatment Centers - West, Inc.- 100% - Member    N/A      100 %      100 %  373
   Northridge Medical Services Group, Incorporated    HealthCare Partners, LLC-
100% - Shareholder    8      1,000        100 %  374    Nuevo Dialysis, LLC   
Renal Treatment Centers - California, Inc.- 100% - Managing Member    N/A     
100 %      100 %  375    Oasis Dialysis, LLC   

Tam V. Ho MD- 5% - Member

Kidney Associates Holding Company, L.C.- 15% - Member

Juan Jorge Olivero MD- 2.5% - Member

Peter Tuan Nguyen MD- 2.5% - Member

Juan Jose Olivero MD- 5% - Member

Renal Treament Centers - Southeast, LP- 70% - Member

   N/A      70 %      70 %  376    Ohio River Dialysis, LLC   

DVA Renal Healthcare, Inc.- 55% - Managing Member

Nephrology Investments of Florence, LLC- 45% - Member

   N/A      55 %      55 %  377    Okanogan Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Lauderhill Dialysis Ventures, LLC- 40% - Member

   N/A      60 %      60 % 

 

Sch 4.2-45



--------------------------------------------------------------------------------

378    Olive Dialysis, LLC    Total Renal Care, Inc.- 100% - Member    N/A     
100 %      100 %  379    Open Access Lifeline, LLC    RMS Lifeline Inc.- 80% -
Managing Member Open Access Vascular Access Center, Inc.- 20% - Member    N/A   
  80 %      80 %  380    Orange Dialysis, LLC    Renal Treatment Centers -
California, Inc.- 100% - Member    N/A      100 %      100 %  381    Ordust
Dialysis, LLC   

Total Renal Care, Inc. - 51% - Member

West Herndon Home Dialysis Investment Group, LLC - 49% - Member

   N/A      51 %      51 %  382    Osage Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

Kidney Healthcare, LLC- 10% - Member

   N/A      90 %      90 %  383    Owasso Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Owasso Investment Venture, LLC- 40% - Member

   N/A      60 %      60 %  384    Pacheco Dialysis, LLC    Total Renal Care,
Inc. - 100% - Member    N/A      100 %      100 %  385    Paladina Health, LLC
   DaVita DPC Holding Co., LLC- 100% - Member    N/A      100 %      100 %  386
   Palmetto Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

NHS Arnold, LLC- 40% - Member

   N/A      60 %      60 % 

 

Sch 4.2-46



--------------------------------------------------------------------------------

387    Palo Dialysis, LLC    Total Renal Care, Inc.- 100% - Member    N/A     
100 %      100 %  388    Palomar Dialysis, LLC   

Total Renal Care, Inc.- 75.8323% - Managing Member

Livermore Dialysis, LLC- 24.1677% - Member

   N/A      75.83 %      75.83 %  389    Parker Dialysis, LLC   

MacBen Enterprises, LLC- 10%- Units - Member

Total Renal Care, Inc.- 90%- Units - Member

   N/A      90 %      90 %  390    Parkside Dialysis, LLC   

Renal Treatment Centers - Mid-Atlantic, Inc. - 51% - Managing Member

Pikesville Dialysis Investors, LLC - 49% - Member

   N/A      51 %      51 %  391    Patient Pathways, LLC    VillageHealth DM,
LLC- 100% - Managing Member    N/A      100 %      100 %  392    Patoka
Dialysis, LLC   

Total Renal Care, Inc.- 65% - Managing Member

Deerfield Dialysis Ventures, LLC- 35% - Member

   N/A      65 %      65 %  393    Peaks Dialysis, LLC    Renal Treatment
Centers - Southeast, LP- 56% - Managing Member anil sheth- 9% - Member Devaraj
Munikrishynappa, M.D.- 1% - Member West Oaks Dialysis- 14% - Member Redentor
Roy- 6% - Member Rupinder K. Chatha, M.D.- 6% - Member Vijayaprakash
Sreenarasimhaiah, M.D.- 5% - Member Washington Sereatan, M.D.- 2% - Member Ariel
Velasco, M.D.- 1% - Member    N/A      56 %      56 % 

 

Sch 4.2-47



--------------------------------------------------------------------------------

394    Pearl Dialysis, LLC   

Rajeev Kaul MD- 5% - Member

Total Renal Care, Inc.- 55% - Member

Intermed Consultants Holdings, LLC- 20% - Member

William Scott Stuart, Jr. MD- 20% - Member

   N/A      55 %      55 %  395    Pekin Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  396    Pendster
Dialysis, LLC    Total Renal Care, Inc. - 100% - Member    N/A      100 %     
100 %  397    Percha Dialysis, LLC    Total Renal Care, Inc.- 100% - Member   
N/A      100 %      100 %  398    Pfeiffer Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 55% - Managing Member

Westpoint Dialysis Partners- 10% - Member

Wassem Peracha MD- 35% - Member

   N/A      55 %      55 %  399    Physicians Choice Dialysis Of Alabama, LLC   
Physicians Choice Dialysis, LLC- 100% - Member    N/A      100 %      100 %  400
   Physicians Choice Dialysis, LLC    Physicians Management, LLC- 100% - Member
   N/A      100 %      100 %  401    Physicians Dialysis Acquisitions, Inc.   
Physicians Dialysis, Inc.- 100%- Common - 1,000    3      1,000        100 % 

 

Sch 4.2-48



--------------------------------------------------------------------------------

402    Physicians Dialysis of Houston, LLP   

Physicians Dialysis Ventures, Inc.- 64.38% - General Partner

U.T. Physicians- 35.62% - Partner

   N/A      64.38 %      64.38 %  403    Physicians Dialysis of Lancaster, LLC
  

Physicians Dialysis Ventures, Inc.- 85% - Managing Member

Lancaster Dialysis Ventures, LLC- 15% - Member

   N/A      85 %      85 %  404    Physicians Dialysis Ventures, Inc.   
Physicians Dialysis, Inc.- 100%- Common - Shareholder    3      1,000        100
%  405    Physicians Dialysis, Inc.    DaVita HealthCare Partners Inc.- 100%   
1      100        100 %  406    Physicians Management, LLC    Physicians
Dialysis Ventures, Inc.- 100% - Member    N/A      100 %      100 %  407   
Pible Dialysis, LLC    Total Renal Care, Inc.- 51% - Managing Member DNPC LLLP-
49% - Member    N/A      51 %      51 %  408    Pike Dialysis, LLC    Renal
Treatment Centers - Southeast, LP- 100% - Member    N/A      100 %      100 % 
409    Pine Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

TRUCDAO, L.L.C.- 10% - Member

   N/A      90 %      90 %  410    Pittsburgh Dialysis Partners, LLC   

Total Renal Care, Inc.- 50% - Managing Member

REA Enterprise In Dialysis, LLC- 50% - Member

   N/A      50 %      50 % 

 

Sch 4.2-49



--------------------------------------------------------------------------------

411    Plaine Dialysis, LLC   

Total Renal Care, Inc.- 75% - Managing Member

Venu M. Kondle, M.D.- 15% - Member

Subil Go, M.D.- 5% - Member

Robert Polhemus, M.D.- 5% - Member

   N/A      75 %      75 %  412    Platte Dialysis, LLC   

Renal Treatment Centers - West, Inc.- 51% - Managing Member

Tahlequah City Hospital- 49% - Member

   N/A      51 %      51 %  413    Pobello Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 79% - Managing Member

Lone Star Dialysis, LLC- 5% - Member

Northwest Memorial Nephrology Associates, PLLC- 5% - Member

Bellfort Dialysis Partners, LLC- 11% - Member

   N/A      79 %      79 %  414    Pointe Dialysis, LLC    Total Renal Care,
Inc.- 85% - Managing Member Pointe Dialysis Partners, LLC- 15% - Member    N/A
     85 %      85 %  415    Pokagon Dialysis, LLC    Total Renal Care, Inc.-
100% - Managing Member    N/A      100 %      100 %  416    Ponca Dialysis, LLC
  

Total Renal Care, Inc.- 86% - Managing Member

Healthy Renal, LLC- 14% - Member

   N/A      86 %      86 %  417    Ponderosa Dialysis, LLC    Renal Treatment
Centers - Southeast, LP- 100% - Managing Member    N/A      100 %      100 % 

 

Sch 4.2-50



--------------------------------------------------------------------------------

418    Portola Dialysis, LLC   

Total Renal Care, Inc.- 87.5% - Managing Member

Renal Investors, LLC- 12.5% - Member

   N/A      87.5 %      87.5 %  419    Powerton Dialysis, LLC    Total Renal
Care, Inc.- 100% - Managing Member    N/A      100 %      100 %  420    Priday
Dialysis, LLC   

Total Renal Care, Inc.- 80% - Managing Member

Archana N. Dhawan MD- 10% - Member

De Paul Ventures - San Jose Dialysis, LLC- 10% - Member

   N/A      80 %      80 %  421    Prineville Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

Monroe Nephrology, LLC- 10% - Member

   N/A      90 %      90 %  422    Prings Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  423    Rainer
Dialysis, LLC    Total Renal Care, Inc.- 100% - Member    N/A      100 %     
100 %  424    Rancho Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Dover Dialysis Investors, LLC- 40% - Member

   N/A      60 %      60 %  425    Rayburn Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 80% - Managing Member

Douglas S Park- 20% - Member

   N/A      80 %      80 %  426    Red Willow Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 % 

 

Sch 4.2-51



--------------------------------------------------------------------------------

427    Redcliff Dialysis, LLC   

Total Renal Care, Inc.- 72% - Managing Member

Millburn Dialysis, LLC- 28% - Member

   N/A      72 %      72 %  428    Reef Dialysis, LLC    Total Renal Care, Inc.-
100% - Member    N/A      100 %      100 %  429    Refuge Dialysis, LLC   

Total Renal Care, Inc.- 80% - Managing Member

The Everett Clinic, P.S.- 20% - Member

   N/A      80 %      80 %  430    Renal Clinic Of Houston, LLC    Renal
Treatment Centers - Southeast, LP- 75% - Managing Member RPLP Partners- 15% -
Member Sealy Nephrology Group- 10% - Member    N/A      75 %      75 %  431   
Renal Life Link, Inc.    DaVita HealthCare Partners Inc.- 100%    1      100   
    100 %  432    Renal Treatment Centers - California, Inc.    Renal Treatment
Centers, Inc.- 100%- Common - Shareholder    1      100        100 %  433   
Renal Treatment Centers - Hawaii, Inc.    Renal Treatment Centers, Inc.- 100%-
Common - Shareholder    1      100        100 %  434    Renal Treatment Centers
- Illinois, Inc.    Renal Treatment Centers, Inc.- 100%- Common - Shareholder   
1      100        100 % 

 

Sch 4.2-52



--------------------------------------------------------------------------------

435    Renal Treatment Centers - Mid-Atlantic, Inc.    Renal Treatment Centers,
Inc.- 100%- Common - Shareholder    1      100        100 %  436    Renal
Treatment Centers - Northeast, Inc.    Renal Treatment Centers, Inc.- 100%-
Common - Shareholder    1      100        100 %  437    Renal Treatment Centers
- Southeast, LP   

Renal Treatment Centers, Inc.- 1% - General Partner

DaVita - West, LLC- 99% - Limited Partner

   N/A      100 %      100 %  438    Renal Treatment Centers - West, Inc.   
Renal Treatment Centers, Inc.- 100%- Common - Shareholder    1      100       
100 %  439    Renal Treatment Centers, Inc.    DaVita HealthCare Partners Inc.-
100%    1864      100        100 %  440    Rickwood Dialysis, LLC    Renal
Treatment Centers - Southeast, LP- 100% - Member    N/A      100 %      100 % 
441    Riddle Dialysis, LLC   

Renal Treatment Centers - Northeast, Inc.- 70% - Managing Member

Riddle Memorial Hospital- 10% - Member

Zenith Renal Group, LLC- 20% - Member

   N/A      70 %      70 %  442    Rio Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Intermed Consultants Holdings, LLC- 10% - Member

William Scott Stuart, Jr. MD- 30% - Member

   N/A      60 %      60 % 

 

Sch 4.2-53



--------------------------------------------------------------------------------

443    Ripley Dialysis, LLC    Total Renal Care, Inc.- 100% - Member    N/A     
100 %      100 %  444    Rita Ranch Dialysis, LLC    Total Renal Care, Inc.-
100% - Member    N/A      100 %      100 %  445    River Valley Dialysis, LLC   

DVA Healthcare - Southwest Ohio, LLC- 70.5% - Managing Member

Nephrology Investments of Florence, LLC- 29.5% - Member

   N/A      70.5 %      70.5 %  446    RMS Lifeline Inc.    Total Renal Care,
Inc.- Common - 100%- Shareholder   

4 - 9,260,732/shrs,

8-3,346,085/shrs,

10-

26,094,831/shrs11-

211,640/shrs13-

243,902/shrs15-

1,406,735/shrs16-

136,996/shrs

     40,700,921        100 %  447    RNA - DaVita Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

RNA Dialysis Ventures, LLC- 40% - Member

   N/A      60 %      60 %  448    Roaring Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  449    Robinson Dialysis, LLC
   Total Renal Care, Inc.- 100% - Member    N/A      100 %      100 % 

 

Sch 4.2-54



--------------------------------------------------------------------------------

450    Rochester Dialysis Center, LLC   

Renal Treatment Centers - Illinois, Inc.- 60% - Managing Member

Michigan Dialysis Partners, LLC- 10% - Member

Rochester Dialysis Partners, LLC- 30% - Member

   N/A      60 %      60 %  451    Rocky Mountain Dialysis Services, LLC   
Renal Treatment Centers - West, Inc.- 100% - Manager    N/A      100 %      100
%  452    Roose Dialysis, LLC   

Total Renal Care, Inc.- 80% - Managing Member

Stockton Kidney Clinic, LLC- 20% - Member

   N/A      80 %      80 %  453    Ross Clark Circle Dialysis, LLC    Renal
Treatment Centers - Southeast, LP- 100% - Member    N/A      100 %      100 % 
454    Roushe Dialysis, LLC    Total Renal Care, Inc.- 90% - Managing Member KCM
II, LLC- 10% - Member    N/A      90 %      90 %  455    Royale Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

Cobb Nephrology/Hypertension Associates, P.C.- 10% - Member

   N/A      90 %      90 %  456    Rusk Dialysis, LLC   

Total Renal Care, Inc.- 90% - Managing Member

Cleveland Nephrology, PLLC- 10% - Member

   N/A      90 %      90 %  457    Russell Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 60% - Managing Member

CYEAD Investing, LLC- 40% - Member

   N/A      60 %      60 % 

 

Sch 4.2-55



--------------------------------------------------------------------------------

458    Rye Dialysis, LLC    Total Renal Care, Inc.- 100% - Member    N/A     
100 %      100 %  459    Saddleback Dialysis, LLC   

Total Renal Care, Inc.- 80% - Managing Member

Lowcountry Medical Clinic, LLC- 20% - Member

   N/A      80 %      80 %  460    SafeHarbor Dialysis, LLC   

Total Renal Care, Inc.- 70% - Managing Member

Tampa Nephrology Holdings, LLC- 30% - Member

   N/A      70 %      70 %  461    Sahara Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Cheltenham Dialysis Partners, LLC- 40% - Member

   N/A      60 %      60 %  462    SAKDC-DaVita Dialysis Partners, L.P.    Total
Renal Care, Inc.- 1% - General Partner SAKDC JV I, LLC- 49% - Limited Partner
TRC West, Inc.- 50% - Limited Partner    N/A      51 %      51 %  463    San
Marcos Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Inland North Dialysis LLC- 35% - Member

Reiss Investments LLC- 5% - Member

   N/A      60 %      60 %  464    Sandlin Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Tango Kilo, LLC- 40% - Member

   N/A      60 %      60 %  465    Sands Dialysis, LLC   

Total Renal Care, Inc.- 85% - Managing Member

Del Boca Dialysis Ventures, LLC- 15% - Member

   N/A      85 %      85 % 

 

Sch 4.2-56



--------------------------------------------------------------------------------

466    Sandusky Dialysis, LLC   

Renal Treatment Centers - Illinois, Inc.- 51% - Managing Member

Firelands Dialysis Services, LLC- 17% - Member

Gwang O. Kim, M.D.- 16% - Member

Essam B. Elashi, M.D.- 16% - Member

   N/A      51 %      51 %  467    Santa Fe Springs Dialysis, LLC    Renal
Treatment Centers - California, Inc.- 100% - Member    N/A      100 %      100
%  468    Santee Dialysis, LLC    Total Renal Care, Inc. - 100% - Member    N/A
     100 %      100 %  469    Santiam Dialysis, LLC    Renal Treatment Centers -
Southeast, LP- 51% - Managing Member Renal, LLC- 49% - Member    N/A      51 % 
    51 %  470    Sapelo Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Marina Dialysis, LLC- 40% - Member

   N/A      60 %      60 %  471    Seabay Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  472    Seasons
Dialysis, LLC    Total Renal Care, Inc.- 100% - Member    N/A      100 %     
100 %  473    Seminole Dialysis, LLC    Total Renal Care, Inc.- 100% - Member   
N/A      100 %      100 % 

 

Sch 4.2-57



--------------------------------------------------------------------------------

474    Seneca Dialysis, LLC   

Renal Life Link, Inc.- 65% - Managing Member

Mercy Hospital of Tiffin, Ohio- 35% - Member

   N/A      65 %      65 %  475    Shadow Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Capital Dialysis, LLC- 49% - Member

   N/A      51 %      51 %  476    Shayano Dialysis, LLC   

Total Renal Care, Inc.- 76.4465% - Managing Member

San Leandro Dialysis, LLC- 23.5535% - Member

   N/A      76.4465 %      76.4465 %  477    Shelby Dialysis, LLC    Renal
Treatment Centers - Southeast, LP- 100% - Managing Member    N/A      100 %     
100 %  478    Sherman Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

International Dialysis Group, LLC- 49% - Member

   N/A      51 %      51 %  479    Shining Star Dialysis, Inc.    Total Renal
Care, Inc.- 100%- Common - Managing Member    3      100        100 %  480   
Shoals Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Hy Sussman MD- 5% - Member

Southcoast Medical Group, LLC- 35% - Member

   N/A      60 %      60 %  481    Shone Dialysis, LLC   

Total Renal Care, Inc.- 70% - Managing Member

Mazen Abdalla MD- 30% - Member

   N/A      70 %      70 %  482    Siena Dialysis Center, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Henderson Dialysis LLC- 40% - Member

   N/A      60 %      60 % 

 

Sch 4.2-58



--------------------------------------------------------------------------------

483    Sierra Rose Dialysis Center, LLC    Renal Treatment Centers - West, Inc.-
100% - Member    N/A      100 %      100 %  484    Silverwood Dialysis, LLC   

Total Renal Care, Inc.- 100% - Managing Member

Renal Ventures, LLC- 33.37% - Member

   N/A      100 %      100 %  485    Simcoe Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  486    Simeon Dialysis, LLC   

Total Renal Care, Inc.- 65% - Managing Member

St. Joseph’s Hospital and Medical Center- 35% - Member

   N/A      60 %      60 %  487    Skagit Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  488    Snowdale
Dialysis, LLC    Renal Treatment Centers - Mid-Atlantic, Inc.- 100% - Managing
Member    N/A      100 %      100 %  489    Soledad Dialysis Center, LLC   
Renal Treatment Centers - California, Inc.- 100% - Member    N/A      100 %     
100 %  490    Somerville Dialysis Center, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Mittal Dialysis Enterprises, PLLC- 40% - Member

   N/A      60 %      60 %  491    South Central Florida Dialysis Partners, LLC
  

Total Renal Care, Inc.- 60% - Managing Member

Dialysis Partners I, Inc.- 40% - Member

   N/A      60 %      60 % 

 

Sch 4.2-59



--------------------------------------------------------------------------------

492    South Fork Dialysis, LLC   

Total Renal Care, Inc.- 76% - Managing Member

Central Valley Dialysis Investment Group, LLC- 24% - Member

   N/A      76 %      76 %  493    South Shore Dialysis Center, L.P.    Total
Renal Care, Inc.- 1% - General Partner Mahendra Agraharkar MD- 40% - Limited
Partner TRC West, Inc.- 59% - Limited Partner    N/A      60 %      60 %  494   
Southcrest Dialysis, LLC   

Renal Treatment Centers - West, Inc.- 60% - Managing Member

SC Venture, LLC- 25% - Member

Southcrest Investment Group, LLC- 15% - Member

   N/A      60 %      60 %  495    Southern Colorado Joint Ventures, LLC   

Renal Treatment Centers - West, Inc.- 60% - Managing Member

Physicians Investment Group I, LLC- 40% - Member

   N/A      60 %      60 %  496    Southern Hills Dialysis Center, LLC   

Renal Treatment Centers - West, Inc.- 60% - Managing Member

SHDC, LLC- 40% - Member

   N/A      60 %      60 %  497    Southlake Dialysis, LLC   

Renal Treatment Centers - West, Inc.- 60% - Managing Member

Broken Arrow Investment Venture, LLC- 40% - Member

   N/A      60 %      60 %  498    Southwest Atlanta Dialysis Centers, LLC   

Renal Treatment Centers - Mid-Atlantic, Inc.- 79% - Managing Member

Total Renal Care, Inc.- 21% - Member

   N/A      100 %      100 %  499    Southwest Indiana Dialysis, LLC    Total
Renal Care, Inc.- 100% - Member    N/A      100 %      100 %  500    Sprewell
Dialysis, LLC    Renal Treatment Centers, Inc.- 100% - Managing Member    N/A   
  100 %      100 % 

 

Sch 4.2-60



--------------------------------------------------------------------------------

501    Springs Dialysis, LLC    Renal Treatment Centers - Southeast, LP- 90% -
Managing Member Flower Mound Dialysis Investors, LLC- 10% - Member    N/A     
90 %      90 %  502    St. Luke’s Dialysis, LLC    Renal Treatment Centers -
Illinois, Inc.- 100% - Member    N/A      100 %      100 %  503    Star
Dialysis, LLC   

Total Renal Care, Inc.- 70% - Managing Member

Renal Care Consultants, PC- 30% - Member

   N/A      70 %      70 %  504    Steam Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  505    Steele Dialysis, LLC   
Total Renal Care, Inc.- 100% - Member    N/A      100 %      100 %  506   
Stewart Dialysis, LLC    Total Renal Care, Inc.- 100% - Member    N/A      100
%      100 %  507    Stines Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

TKS Center of Excellence, LLC- 49% - Member

   N/A      51 %      51 %  508    Storrie Dialysis, LLC   

Total Renal Care, Inc.- 95% - Managing Member

Pius Kurian, M.D., LLC- 2.5% - Member

GVAV, LLC- 2.5% - Member

   N/A      95 %      95 %  509    Strongsville Dialysis, LLC    Renal Life
Link, Inc.- 90% - Managing Member Rafiq Hussain, M.D.- 5% - Member Insuck Chang-
5% - Member    N/A      90 %      90 % 

 

Sch 4.2-61



--------------------------------------------------------------------------------

510    Sugarite Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Mast Enterprise LLC- 40% - Member

   N/A      60 %      60 %  511    Sugarloaf Dialysis, LLC   

Renal Treatment Centers - Mid-Atlantic, Inc.- 70% - Managing Member

Quality Kidney Care, LLC- 30% - Member

   N/A      70 %      70 %  512    Summit Dialysis Center, L.P.   

Total Renal Care, Inc.- 1% - General Partner

Hagstrom 1997 Limited Partnership- 10.5% - Limited Partner

Tam Viet Ho, M.D.- 4% - Limited Partner

TRC West, Inc.- 74% - Limited Partner

Juan J. Olivero, M.D.- 10.5% - Limited Partner

   N/A      75 %      75 %  513    Sun City Dialysis Center, L.L.C.   

Renal Treatment Centers - West, Inc.- 51% - Managing Member

Tara’s Holdings LLC- 29% - Member

Sandip G Patel MD- 2% - Member

The Ishanashni Family Limited Liability Partnership- 10.5% - Member

The Azanaf Family Limited Partnership, Number One- 7.5% - Member

   N/A      51 %      51 %  514    Sun City West Dialysis Center, LLC    Total
Renal Care, Inc.- 51% - Managing Member The Azanaf Family Limited Partnership,
Number One- 10.3333% - Member The Ishanashi Family Limited Liability
Partnership- 10.83333% - Member William L. Weiss, MD- 6% - Member Tara’s
Holdings LLC- 10.8333% - Member Sandip G Patel MD- 2% - Member Southwest Kidney
Dialysis, LLC- 9% - Member    N/A      51 %      51 % 

 

Sch 4.2-62



--------------------------------------------------------------------------------

515    Sunset Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Capital Dialysis, LLC- 49% - Member

   N/A      51 %      51 %  516    Swanson Dialysis, LLC    Total Renal Care,
Inc. - 100% - Member    N/A      100 %      100 %  517    Talbert Health Plan   
THP Services, Inc. - 100% - Shareholder    1      1000        100 %  518   
Talimena Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Nephrology Associates of Miami LLC- 40% - Member

   N/A      60 %      60 %  519    Tannor Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  520    Taylor
Dialysis, LLC    Renal Treatment Centers - Southeast, LP- 60% - Managing Member
Taylor Kidney Associates, LLC- 40% - Member    N/A      60 %      60 %  521   
Tel-Huron Dialysis, LLC    Total Renal Care, Inc.- 100% - Member    N/A      100
%      100 %  522    Tennessee Valley Dialysis Center, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Stan Vermillion, M.D.- 20% - Member

Martin Tran, D.O.- 20% - Member

   N/A      60 %      60 %  523    Teton Dialysis, LLC    Renal Treatment
Centers - Southeast, LP- 100% - Entity    N/A      100 %      100 % 

 

Sch 4.2-63



--------------------------------------------------------------------------------

524    The DaVita Collection, Inc.    DaVita HealthCare Partners Inc.- 100%    1
     100 %      100 %  525    The Woodlands Dialysis Center, LP   

Total Renal Care, Inc.- 1% - General Partner

Barry Neeland- 2% - Limited Partner

Richard Foley- 11.25% - Limited Partner

Darshan Tolat, M.D.- 10% - Limited Partner

Gene Forrester, M.D.- 11.25% - Limited Partner

TRC West, Inc.- 64.5% - Limited Partner

   N/A      65.5 %      65.5 %  526    THP Services, Inc.    HealthCare
Partners, LLC- 100% - Shareholder    2      1,000,000        100 %  527   
Tortugas Dialysis, LLC    Total Renal Care, Inc.- 60% - Managing Member Mittal
Dialysis Enterprises, PLLC- 15% - Member Olufemi Adeleye, M.D.- 25% - Member   
N/A      60 %      60 %  528    Total Acute Kidney Care, Inc.    Total Renal
Care, Inc.- 100%- Common - 100    3      100        100 %  529    Total Renal
Care of North Carolina, LLC   

Total Renal Care, Inc.- 85% - Managing Member

Neil Realty Co.- 15% - Member

   N/A      85 %      85 %  530    Total Renal Care Texas Limited Partnership   

Total Renal Care, Inc.- 1% - General Partner

TRC West, Inc.- 99% - Limited Partner

   N/A      100 %      100 %  531    Total Renal Care, Inc.    DaVita HealthCare
Partners Inc.- 100%- Common - 100- Holding Company    7      100        100 % 

 

Sch 4.2-64



--------------------------------------------------------------------------------

532    Total Renal Care/Eaton Canyon Dialysis Center Partnership   

Total Renal Care, Inc.- 87.5% - General Partner

Renal Treatment Centers - California, Inc.- 12.5% - Partner

   N/A      100 %      100 %  533    Total Renal Laboratories, Inc.    Total
Renal Care, Inc.- 100%- Common - 100    7      100        100 %  534    Total
Renal Research, Inc.    Total Renal Care, Inc.- 100%- Common - 500    2      500
       100 %  535    Townsend Dialysis, LLC    Total Renal Care, Inc.- 51% -
Managing Member Broward Home Dialysis Ventures, LLC- 49% - Member    N/A      51
%      51 %  536    Transmountain Dialysis, L.P.   

Total Renal Care, Inc.- 1% - General Partner

Southwest Dialysis Consultants, LLC- 40% - Limited Partner

TRC West, Inc.- 59% - Limited Partner

   N/A      60 %      60 % 

 

Sch 4.2-65



--------------------------------------------------------------------------------

537    TRC - Four Corners Dialysis Clinics, L.L.C.   

Class A - Chinle - Total Renal Care, Inc. - 51% - Managing Member

Class D - Shiprock - Total Renal Care, Inc. - 51% - Member

Class G - Hopi Dialysis Center - Mark F. Bevan, M.D. - 50% - Member

Class E - Tuba City - Mark F. Bevan, M.D. - 49% - Member

Class G - Hopi Dialysis Center - Total Renal Care, Inc. - 50% - Member

Class C - Kayenta - Total Renal Care, Inc. - 51% - Member

Class B - Farmington - Mark F. Bevan, M.D. - 49% - Member

Class F - Cortez - Total Renal Care, Inc. - 50% - Member

Class E - Tuba City - Total Renal Care, Inc. - 51% - Member

Class C - Kayenta - Mark F. Bevan, M.D. - 49% - Member

Class F - Cortez - Mark F. Bevan, M.D. - 50% - Member

Class A - Chinle - Mark F. Bevan, M.D. - 49% - Member

Class D - Shiprock - Mark F. Bevan, M.D. - 49% - Member

Class B - Farmington - Total Renal Care, Inc. - 51% - Member

   N/A      51 %      51 %  538    TRC - Indiana, LLC   

Total Renal Care, Inc.- 10% - Managing Member

Renal Treatment Centers - Illinois, Inc.- 90% - Member

   N/A      100 %      100 %  539    TRC - Petersburg, LLC    East End Dialysis
Center, Inc.- 100% - Member    N/A      100 %      100 % 

 

Sch 4.2-66



--------------------------------------------------------------------------------

540    TRC El Paso Limited Partnership   

Total Renal Care, Inc.- 1% - General Partner

Dionicio Alvarez, M.D.- 49.9% - Limited Partner

TRC West, Inc.- 49.1% - Limited Partner

   N/A      50.10 %      50.10 %  541    TRC of New York, Inc.    Total Renal
Care, Inc.- 100%- Common - Shareholder    C0001      100        100 %  542   
TRC West, Inc.    Total Renal Care, Inc.- 100%- Common - 100    C0001      100
       100 %  543    TRC-Dyker Heights, L.P.   

TRC of New York, Inc.- 70% - General Partner

Sonia Borra, M.D.- 10% - Limited Partner

New York Methodist Hospital- 10% - Limited Partner

Henry Lipner, M.D.- 10% - Limited Partner

   N/A      70 %      70 %  544    TRC-Georgetown Regional Dialysis, LLC   

Total Renal Care, Inc.- 80% - Managing Member

Georgetown University- 20% - Member

   N/A      80 %      80 %  545    Tree City Dialysis, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 %  546    Tugman Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

NHS Chambers, LLC- 40% - Member

   N/A      60 %      60 %  547    Tulsa Dialysis, LLC    Renal Treatment
Centers - West, Inc.- 100% - Member    N/A      100 %      100 % 

 

Sch 4.2-67



--------------------------------------------------------------------------------

548    Tumalo Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 70% - Managing Member

John A. Stevenson Investments, LLC- 30% - Member

   N/A      70 %      70 %  549    Turlock Dialysis Center, LLC    Total Renal
Care, Inc.- 100% - Member    N/A      100 %      100 %  550    Tustin Dialysis
Center, LLC   

Renal Treatment Centers - California, Inc.- 60% - Managing Member

Renal Investment Partnership- 20% - Member

NSMG Partners- 20% - Member

   N/A      60 %      60 %  551    Tyler Dialysis, LLC   

Total Renal Care, Inc.- 81% - Managing Member

Health Management Services Organization, Inc.- 19% - Member

   N/A      81 %      81 %  552    Ukiah Dialysis, LLC   

ZFSS Enterprises, LLC- 5% - Member

NHN Investors - Woodlands II, L.L.C.- 22% - Member

RPMC Dialysis Enterprises, L.L.C.- 22% - Member

Renal Treatment Centers - Southeast, LP- 51% - Member

   N/A      51 %      51 %  553    Unicoi Dialysis, LLC   

Total Renal Care, Inc.- 80% - Managing Member

Central New Jersey Dialysis Ventures, LLC- 5% - Member

Renal Prospective, LLC- 5% - Member

EBJV Associates LLC- 10% - Member

   N/A      80 %      80 %  554    University Dialysis Center, LLC    Total
Renal Care, Inc.- 51% - Managing Member Capital Dialysis, LLC- 49% - Member   
N/A      51 %      51 % 

 

Sch 4.2-68



--------------------------------------------------------------------------------

555    Upper Valley Dialysis, L.P.   

Total Renal Care, Inc.- 1% - General Partner

Alfredo Gonzalez, M.D.- 20% - Limited Partner

Diane Demick, M.D.- 20% - Limited Partner

TRC West, Inc.- 59% - Limited Partner

   N/A      60 %      60 %  556    USC-DaVita Dialysis Center, LLC   

Total Renal Care, Inc.- 60% - Managing Member

USC Internal Medicine, Inc.- 40% - Member

   N/A      60 %      60 %  557    UT Southwestern DVA Healthcare, L.L.P.   

UT Southwestern Health Systems- 49% - Partner

DVA Renal Healthcare, Inc.- 51% - Partner

   N/A      51 %      51 %  558    Valley Springs Dialysis, LLC   

Total Renal Care, Inc.- 55% - Managing Member

Barney, Makhija & Qazi LLC- 45% - Member

   N/A      55 %      55 %  559    Verde Dialysis, LLC   

Total Renal Care, Inc.- 83% - Managing Member

Mast Enterprise LLC- 17% - Member

   N/A      83 %      83 %  560    Versailles Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  561    Victory
Dialysis, LLC   

DVA Healthcare Renal Care, Inc.- 51% - Managing Member

Glen Burnie Investors, LLC- 49% - Member

   N/A      51 %      51 %  562    VillageHealth DM, LLC    Total Renal Care,
Inc.- 100% - Member    N/A      100 %      100 % 

 

Sch 4.2-69



--------------------------------------------------------------------------------

563    Villanueva Dialysis, LLC   

Total Renal Care, Inc.- 65% - Managing Member

Nephro Group, LLC- 35% - Member

   N/A      65 %      65 %  564    Volo Dialysis, LLC    Total Renal Care, Inc.
- 100% - Member    N/A      100 %      100 %  565    Walcott Dialysis, LLC   
Total Renal Care, Inc.- 100% - Managing Member    N/A      100 %      100 %  566
   Wallowa Dialysis, LLC   

Avita Health System- 6% - Member

Total Renal Care, Inc.- 94% - Member

   N/A      94 %      94 %  567    Walton Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  568    Wauseon
Dialysis, LLC   

Renal Treatment Centers - Illinois, Inc.- 74% - Managing Member

Indus Investments of Wauseon, LLC- 26% - Member

   N/A      74 %      74 %  569    Weldon Dialysis, LLC    Total Renal Care,
Inc.- 100% - Managing Member    N/A      100 %      100 %  570    Wesley Chapel
Dialysis, LLC    Total Renal Care, Inc.- 54% - Managing Member Florida Medical
Clinic, P.A.- 40% - Member FMC Nephrology, LLC- 6% - Member    N/A      54 %   
  54 %  571    West Elk Grove Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Capital Dialysis, LLC- 49% - Member

   N/A      51 %      51 % 

 

Sch 4.2-70



--------------------------------------------------------------------------------

572    West Sacramento Dialysis, LLC   

Total Renal Care, Inc.- 51% - Managing Member

Capital Dialysis, LLC- 49% - Member

   N/A      51 %      51 %  573    Weston Dialysis Center, LLC   

Renal Treatment Centers - Southeast, LP- 86.47% - Managing Member

Cleveland Clinic Florida- 13.53% - Member

   N/A      86.47 %      86.47 %  574    Whitney Dialysis, LLC   

Total Renal Care, Inc.- 50.1% - Managing Member

PG South LLC- 49.9% - Member

   N/A      50.1 %      50.1 %  575    Wilder Dialysis, LLC   

Total Renal Care, Inc.- 70% - Managing Member

Mazen Abdalla MD- 30% - Member

   N/A      70 %      70 %  576    Willowbrook Dialysis Center, L.P.    Total
Renal Care, Inc.- 1% - General Partner Rupinder K. Chatha, M.D.- 5% - Limited
Partner Krishna Raman, M.D.- 4% - Limited Partner Vijayaprakash
Sreenarasimhaiah, M.D.- 0.88% - Limited Partner Washington Sereatan, M.D.- 3% -
Limited Partner Redentor R. Roy, M.D.- 1% - Limited Partner Anil U. Sheth, M.D.-
6% - Limited Partner Rahul Prakash, M.D.- 10% - Limited Partner Umesh Jain- 5% -
Limited Partner TRC West, Inc.- 59.12% - Limited Partner Ariel Velasco, M.D.- 5%
- Limited Partner    N/A      60.12 %      60.12 %  577    Windcreek Dialysis,
LLC   

Total Renal Care, Inc.- 73.9038% - Managing Member

Leawood Medical Services LLC- 14.7599% - Member

DADAC Partners, LLC- 11.3363% - Member

   N/A      73.9038 %      73.9038 %  578    Winds Dialysis, LLC   

Renal Treatment Centers - Southeast, LP- 60% - Managing Member

CYEAD Investing, LLC- 40% - Member

   N/A      60 %      60 % 

 

Sch 4.2-71



--------------------------------------------------------------------------------

579    Wood Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Cypresswood Renal Associates- 20% - Member

Cypresswood North Nephrology- 20% - Member

   N/A      60 %      60 %  580    Wooten Dialysis, LLC   

Total Renal Care, Inc.- 94% - Managing Member

Viswanathan Iyer MD- 6% - Member

   N/A      94 %      94 %  581    Wyandotte Central Dialysis, LLC   

Renal Treatment Centers - West, Inc.- 61.6519% - Managing Member

Richard A. Schumacher, M.D.- 5.2894% - Member

Venu Nair, M.D.- 7.9341% - Member

Sunganthi Beeki, M.D.- 6.6117% - Member

Andrew J. Stingo MD- 5.2894% - Member

Kristine Gish Herron, M.D.- 5.2894% - Member

Kirk A Duncan, M.D.- 7.9341% - Member

   N/A      61.6519 %      61.6519 %  582    Wyler Dialysis, LLC    DVA
Healthcare Renal Care, Inc.- 60% - Managing Member Pryor/Mayes Dialysis, LLC-
40% - Member    N/A      60 %      60 %  583    Yargol Dialysis, LLC   

Total Renal Care, Inc.- 60% - Managing Member

Chirag Patel MD- 40% - Member

   N/A      60 %      60 %  584    Ybor City Dialysis, LLC   

Total Renal Care, Inc.- 95% - Managing Member

Jayesh Shah MD- 5% - Member

   N/A      95 %      95 %  586    Yucaipa Dialysis, LLC   

Renal Treatment Centers - California, Inc.- 60% - Managing Member

NAMG Dialysis Ventures III, LLC- 40% - Member

   N/A      60 %      60 %  587    Zara Dialysis, LLC   

Total Renal Care, Inc. - 51% - Managing Member

PKA Investment Company, LLC - 49% - Member

   N/A      51 %      51 % 

 

Sch 4.2-72



--------------------------------------------------------------------------------

588    Zephyrhills Dialysis Center, LLC   

DVA Healthcare Renal Care, Inc.- 54% - Managing Member

Florida Medical Clinic, P.A.- 40% - Member

FMC Nephrology, LLC- 6% - Member

   N/A      54 %      54 % 

 

1 No record of share certificate.

2 No record of share certificate; Assignment Separate From Certificate to
current shareholder in file.

 

Sch 4.2-73



--------------------------------------------------------------------------------

Schedule 4.4

Consents, Authorizations, Filings and Notices

None.



--------------------------------------------------------------------------------

Schedule 4.8

Real Property

List each interest in Real Property owned by DaVita and its Subsidiaries and
describe the interest therein held by DaVita or its Subsidiaries and whether
such owned Real Property is leased to a third party and all leased, sub-leased
or otherwise occupied or utilized by DaVita or its Subsidiaries, as lessee,
sublessee, franchisee or licensee and describe the type of interest herein held
by DaVita or its Subsidiaries

 

Kidney Care

Entity

 

Center Name

 

Address

 

City

 

St

 

Zip

 

Owned/Leased

 

Subleased

Bagby Dialysis, LLC

  Henry County   671 Ozark Road   Abbeville   AL   36310-2629   Leased   No

Curecanti Dialysis, LLC

  Dothan Home Training   1763 E. Main Street   Dothan   AL   36301-3045   Leased
  No

DVA Healthcare of Tuscaloosa, LLC

  Tuscaloosa University   220 15th St.   Tuscaloosa   AL   35401   Leased   No

DVA Healthcare of Tuscaloosa, LLC

  Fayette   2450 Temple Ave North   Fayette   AL   35555-1160   Leased   No

DVA Healthcare of Tuscaloosa, LLC

  Pickens County   289 William E. Hill Dr.   Carollton   AL   35447-3247  
Leased   No

DVA Healthcare of Tuscaloosa, LLC

  Greene County   544 Us Hwy 43   Eutaw   AL   35462-4017   Leased   No

DVA Healthcare Renal Care, Inc.

  Birmingham East   1005 East Park Drive   Birmingham   AL   35235-2560   Leased
  No

DVA Healthcare Renal Care, Inc.

  Athens   15953 Athens Limestone Lane   Athens   AL   35613-2214   Leased   No

DVA Healthcare Renal Care, Inc.

  Boaz   16 Central Henderson Road   Boaz   AL   35957-5922   Leased   No

DVA Healthcare Renal Care, Inc.

  GHc-Dothan   1757 East Main Street   Dothan   AL   36301-3045   Owned   No

DVA Healthcare Renal Care, Inc.

  GHc-Ozark   214 E Hospital Avenue   Ozark   AL   36360   Owned   No

DVA Healthcare Renal Care, Inc.

  Dothan   216 Graceland   Dothan   AL   36305-7346   Leased   No

DVA Healthcare Renal Care, Inc.

  Eufaula   220 South Orange Street   Eufaula   AL   36027-1612   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Northport   2401 Hospital Drive   Northport   AL   35476-3392   Leased   No

DVA Healthcare Renal Care, Inc.

  Rainbow City   2800 Rainbow Drive   Rainbow City   AL   35906-5811   Leased  
No

DVA Healthcare Renal Care, Inc.

  Gadsden   409 South 1st Street   Gadsden   AL   35901-5358   Leased   No

DVA Healthcare Renal Care, Inc.

  Demopolis   511 South Cedar Street   Demopolis   AL   36732-2235   Leased   No

DVA Healthcare Renal Care, Inc.

  Tuscaloosa   805 Old Mill St   Tuscaloosa   AL   35401-7132   Leased   No

DVA Healthcare Renal Care, Inc.

  Ozark   TBD/Roy Parker and Highway 231   Ozark   AL   36360-2038   Leased  
Yes



--------------------------------------------------------------------------------

DVA Renal Healthcare, Inc.

  Bessemer   100 Westlake Mall   Bessemer   AL   35020   Leased   No

DVA Renal Healthcare, Inc.

  Sheffield   1120 South Jackson Highway   Sheffield   AL   35660-5777   Leased
  No

DVA Renal Healthcare, Inc.

  Russellville   14897 Highway 43   Russellville   AL   35653-1954   Leased   No

DVA Renal Healthcare, Inc.

  Birmingham North   1917 32nd Avenue North   Birmingham   AL   35207-3333  
Leased   No

DVA Renal Healthcare, Inc.

  Ensley   2630 Avenue East Ensley   Birmingham   AL   35218-2163   Leased   No

DVA Renal Healthcare, Inc.

  Sylacauga   289 James Payton Bolevard   Sylacauga   AL   35150-8064   Leased  
No

DVA Renal Healthcare, Inc.

  Florence   422 East Doctor Hicks Blvd.   Florence   AL   35630-5763   Leased  
No

DVA Renal Healthcare, Inc.

  Birmingham Central   728 Richard Arrington Blvd South   Birmingham   AL  
35233-2106   Leased   Yes

Farragut Dialysis, LLC

  Monarch   2958 Dorchester Dr.   Montgomery   AL   36116   Leased   No

Flor Dialysis, LLC

  Steel City   1809 Avenue H   Ensley   AL   35218   Leased   No

Flor Dialysis, LLC

  Magic City   300 22nd Street South   Birmingham   AL   35233-2209   Leased  
Yes

Harris Dialysis, LLC

  Limestone County   16236 Lucas Ferry Road   Athens   AL   35611   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Walker County   260 6th Avenue North   Jasper   AL   35504-7419   Leased   Yes

ISD Renal, Inc fka DSI Renal, Inc.

  Walker County   589 Highway 78 West   Jasper   AL   35504-7419   Leased   Yes

MGD-Medical Practice (Lifeline)

  Lf-Huntsville   1311 N. Memorial Parkway   Huntsville   AL   35801   Leased  
No

Nephrology Medical Associates of Georgia, LLC

  Gadsden   300 Medical Center Drive   Gadsden   AL   35903-1139   Leased   No

Physicians Choice Dialysis of Alabama, LLC

  Pdi Montgomery   1001 Forest Avenue   Montgomery   AL   36106-1181   Leased  
No

Physicians Choice Dialysis of Alabama, LLC

  Pdi Elmore   125 Hospital Drive   Wetumpka   AL   36092-1626   Leased   No

Physicians Choice Dialysis of Alabama, LLC

  Pdi Prattville   1815 Glynwood Drive   Prattville   AL   36066   Leased   No

Physicians Choice Dialysis of Alabama, LLC

  Pdi East Montgomery   6890 Winston Blount Blvd   Montgomery   AL   36117-3516
  Leased   No

Renal Treatment Centers-Southeast, LP

  Brewton   1023 Douglas Ave   Brewton   AL   36426-1586   Leased   Yes

Renal Treatment Centers-Southeast, LP

  South Baldwin   150 W Peachtree Avenue   Foley   AL   36535-2244   Leased  
Yes

Renal Treatment Centers-Southeast, LP

  Anniston   1600 Noble Street   Anniston   AL   36201-3839   Leased   No

Renal Treatment Centers-Southeast, LP

  Leeds   1650 Maxey Dr.   Leeds   AL   35094-7512   Leased   No

Renal Treatment Centers-Southeast, LP

  Renaissance   1840 Darby Drive   Florence   AL   35630-2623   Leased   Yes

Renal Treatment Centers-Southeast, LP

  Phenix   1900 Opelika Rd   Phenix   AL   36867-3640   Leased   Yes

Renal Treatment Centers-Southeast, LP

  Center Point   2337 1st St Ne   Center Point   AL   35215-3619   Leased   No

Renal Treatment Centers-Southeast, LP

  Opelika   2340 Pepperell Pkwy   Opelika   AL   36801-6240   Leased   Yes

 

Sch 4.8-2



--------------------------------------------------------------------------------

Renal Treatment Centers-Southeast, LP

  Baldwin County Hhd/Pd   27880 N Main St   Daphne   AL   36526-7080   Leased  
No

Renal Treatment Centers-Southeast, LP

  East Gadsden   300 Medical Center Drive   Gadsden   AL   35903-1139   Leased  
No

Renal Treatment Centers-Southeast, LP

  Crown   3007 27th St N   Birmingham   AL   35207-4549   Leased   No

Renal Treatment Centers-Southeast, LP

  Hayneville   327 Hayneville Plaza   Hayneville   AL   36040   Leased   No

Renal Treatment Centers-Southeast, LP

  Gulf Shores   3947 Gulf Shores Pkwy   Gulf Shores   AL   36542-2859   Leased  
No

Renal Treatment Centers-Southeast, LP

  Springville   40 Purple Heart Blvd   Springville   AL   35146-4008   Leased  
No

Renal Treatment Centers-Southeast, LP

  White Bluff   505-F Highway 80 West   Demopolis   AL   36732-4147   Leased  
No

Renal Treatment Centers-Southeast, LP

  Greystone   5406 Highway 280   Birmingham   AL   35242-6592   Leased   No

Renal Treatment Centers-Southeast, LP

  Enterprise   6002 Boll Weevil Circle   Enterprise   AL   36330-9420   Leased  
No

Renal Treatment Centers-Southeast, LP

  Perry County   611 East Lafayette St.   Marion   AL   36756-2325   Leased   No

Renal Treatment Centers-Southeast, LP

  Muscle Shoals   716 State St   Muscle Shoals   AL   35661-2940   Leased   No

Renal Treatment Centers-Southeast, LP

  Talladega   724 East Battle Street   Talladega   AL   35160-2583   Leased   No

Renal Treatment Centers-Southeast, LP

  Andalusia   757 South Three Notch Street   Andalusia   AL   36420-4403  
Leased   Yes

Renal Treatment Centers-Southeast, LP

  Atmore   807 East Craig Street   Atmore   AL   36502-3017   Leased   No

Renal Treatment Centers-Southeast, LP

  Phenix City   TBD   Phenix City   AL   36867-3640   Leased   Yes

Renal Treatment Centers-Southeast, LP

  Jewel   West Town Plaza   Bessemer   AL   35020   Leased   No

Ross Clark Circle Dialysis, LLC

  Wiregrass   1450 Ross Clark Circle   Dothan   AL   36301-4770   Leased   No

Sprewell Dialysis, LLC

  Model City   1724 Leighton Avenue   Anniston   AL   36207-3833   Leased   No

Total Renal Care, Inc.

  Birmingham (Southland Division Office)   3500 Blue Lake Drive   Birmingham  
AL   30328   Leased   No

Capes Dialysis, LLC

  Saline County   1200 North Main Street   Benton   AR   72015-3341   Leased  
Yes

Capes Dialysis, LLC

  Independence County   1710 Harrison St   Batesville   AR   72501-7315   Leased
  No

Capes Dialysis, LLC

  Newport   1914 & 1912 Mclain   Newport   AR   72112-3659   Leased   No

Capes Dialysis, LLC

  Little Rock Midtown   2 Lile Court   Little Rock   AR   72205-6241   Leased  
No

Capes Dialysis, LLC

  Pulaski County   202 John Harden Drive   Jacksonville   AR   72076-3775  
Leased   No

Capes Dialysis, LLC

  Conway   2445 Christina Lane   Conway   AR   72034-6798   Leased   No

Capes Dialysis, LLC

  Searcy   3210 Langley Drive   Searcy   AR   72143-6020   Leased   No

Capes Dialysis, LLC

  Springhill   3401 Springhill Drive   North Little Rock   AR   72117-2925  
Leased   No

Capes Dialysis, LLC

  Springhill Home Training   3401 Springhill Drive   North Little Rock   AR  
72117-2945   Leased   No

 

Sch 4.8-3



--------------------------------------------------------------------------------

DVA Healthcare Renal Care, Inc.

  CLSD-El Dorado   308 1/2 Cordell   El Dorado   AR   71730   Owned   No

DVA Renal Healthcare, Inc.

  Central Little Rock   6 Freeway Drive   Little Rock   AR   72204-2486   Leased
  No

ISD Renal, Inc fka DSI Renal, Inc.

  Marion   1120 State Highway 77   Marion   AR   72364-9046   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Osceola   1332 W Keiser Ave   Osceola   AR   72370-2919   Leased   Yes

ISD Renal, Inc fka DSI Renal, Inc.

  Osceola   1420 W Keiser Avenue   Osceola   AR   72370-2919   Leased   Yes

ISD Renal, Inc fka DSI Renal, Inc.

  Marion   2921 Highway 77 S   Marion   AR   72364-9046   Leased   No

Little Rock Dialysis Centers, LLC

  Jacksonville   400 Tp White Drive   Jacksonville   AR   72076-3287   Leased  
No

Little Rock Dialysis Centers, LLC

  North Little Rock   4505 East Mccain Boulevard   North Little Rock   AR  
72117-2902   Leased   No

Mena Dialysis Center, LLC

  Mena   1106 Crestwood Circle   Mena   AR   71953-5516   Leased   Yes

Renal Treatment Centers-Southeast, LP

  Ashley   1019 Fred Lagrone Dr   Crossett   AR   71635-4546   Leased   Yes

Renal Treatment Centers-Southeast, LP

  Ouachita Valley   1114 Washington St Nw   Camden   AR   71701-3827   Leased  
No

Renal Treatment Centers-Southeast, LP

  Hot Springs   115 Wrights St   Hot Springs   AR   71913-6240   Leased   No

Renal Treatment Centers-Southeast, LP

  Forrest City   1501 N Washington St   Forrest City   AR   72335-2152   Leased
  Yes

Renal Treatment Centers-Southeast, LP

  Malvern   1590 Tanner St   Rockport   AR   72104-2023   Leased   No

Renal Treatment Centers-Southeast, LP

  Ouachita   1900 Malvern Ave   Hot Springs   AR   71901-7776   Leased   No

Renal Treatment Centers-Southeast, LP

  Bradley County   204 North Bragg Street   Warren   AR   71671-2500   Leased  
Yes

Renal Treatment Centers-Southeast, LP

  Marked Tree   216 Hester Parker Drive   Marked Tree   AR   72365-2023   Leased
  No

Renal Treatment Centers-Southeast, LP

  Degray   312 Professional Park Dr   Arkadelphia   AR   71923-5355   Leased  
Yes

Renal Treatment Centers-Southeast, LP

  River Valley   3121 W 2nd Ct   Russellville   AR   72801-4504   Leased   No

Renal Treatment Centers-Southeast, LP

  South Little Rock   6115 Baseline Road   Little Rock   AR   72209-4725  
Leased   No

Renal Treatment Centers-Southeast, LP

  South Arkansas   620 W Grove St   El Dorado   AR   71730-4462   Leased   No

Total Renal Care, Inc.

  Bentonville   1104 Se 30th Street   Bentonville   AR   72712-4290   Leased  
No

Total Renal Care, Inc.

  Hempstead   1803 South Laurel   Hope   AR   71801-8219   Leased   No

Total Renal Care, Inc.

  Southwest Arkansas   219 North Dudney   Magnolia   AR   71753-3110   Leased  
No

Total Renal Care, Inc.

  Southwest Arkansas   225 North Dudney   Magnolia   AR   71753-3110   Leased  
No

Total Renal Care, Inc.

  Siloam Springs   500 S. Mount Olive St.   Siloam Springs   AR   72761-3602  
Leased   No

Total Renal Care, Inc.

  Fayetteville   509 E Millsap Rd   Fayetteville   AR   72703-4862   Leased   No

Total Renal Care, Inc.

  Springdale   708 Quandt Ave   Springdale   AR   72764-5309   Leased   No

Total Renal Care, Inc.

  Miller County   816 East Street   Texarkana   AR   71854-6808   Leased   No

 

Sch 4.8-4



--------------------------------------------------------------------------------

Barton Dialysis, LLC

  Tucson Central   2901, 2903, 2905 E. Grant Road   Tucson   AZ   85716-2717  
Leased   No

Calaveras Dialysis, LLC

  Papago   5115 East Thomas Road, Suite 115   Phoenix   AZ   85018-7914   Leased
  No

Desert Rocks Dialysis, LLC

  Sweetwater Ridge   7362 W Thunderbird Rd   Peoria   AZ   85381-5028   Leased  
No

DNP Management Company, LLC

  Dnp Phoenix Management Service   2149 Warner Road   Tempe   AZ   85284-3495  
Leased   No

DVA Healthcare Renal Care, Inc.

  Yuma   2130 W 24th Street   Yuma   AZ   85364-6122   Leased   No

DVA Healthcare Renal Care, Inc.

  Yuma South   7179 East 31st Place   Yuma   AZ   85365-8392   Leased   No

DVA Renal Healthcare, Inc.

  Division   121 W. Ajo Way   Tucson   AZ   94010-1816   Leased   No

DVA Renal Healthcare, Inc.

  Nogales   1605 N Industrial Park Drive   Nogales   AZ   85621-4577   Leased  
No

DVA Renal Healthcare, Inc.

  Tucson West   1780 West Anklam Road   Tuscon   AZ   85745-2632   Leased   No

DVA Renal Healthcare, Inc.

  Tucson West Land   1780 West Anklan Road   Tucson   AZ   85745-2632   Leased  
No

DVA Renal Healthcare, Inc.

  Tucson South Central   2024 East Irvington   Tucson   AZ   85714-1825   Leased
  No

DVA Renal Healthcare, Inc.

  Tucson South   3662 South 16th Avenue   Tucson   AZ   85713-6001   Leased   No

DVA Renal Healthcare, Inc.

  Sierra Vista   629 North Hwy 90   Sierra Vista   AZ   85635-2257   Leased   No

DVA Renal Healthcare, Inc.

  Tucson East   6420 E. Broadway, Suite C300   Tucson   AZ   85710-3534   Leased
  No

DVA Renal Healthcare, Inc.

  Pascua Yaqui Tribe   7490 S. Camino De Oeste   Tucson   AZ   85746-9308  
Leased   No

DVA Renal Healthcare, Inc.

  Sells   Health And Humans Services Complex, Highway 86 Milepost 113   Sells  
AZ   85634-3030   Leased   No

Grand Home Dialysis, LLC

  Grand Home   14674 W Mountain View Blvd   Surprise   AZ   85374-2708   Leased
  No

ISD Renal, Inc fka DSI Renal, Inc.

  Cottonwood   1697-1699 East Cottonwood Street   Cottonwood   AZ   86326-4120  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Cottonwood   203 S Candy Lane   Cottonwood   AZ   86326-4120   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Prescott   980 Willow Creek Road   Prescott   AZ   86301-1619   Leased   No

MGD-Medical Practice (Lifeline)

  Phoenix 1b   1100 E University Drive   Tempe   AZ   85281   Leased   No

MGD-Medical Practice (Lifeline)

  Lifeline Phoenix   2620 North 3rd St   Phoenix   AZ   85008   Leased   No

Northwest Tucson Dialysis, LLC

  Northwest Tucson   2945 West Ina Road   Tucson   AZ   85741-2366   Leased   No

Rita Ranch Dialysis, LLC

  Rita Ranch   7355 South Houghton Road   Tucson   AZ   85747-9379   Leased   No

Southwest Kidney-DaVita Dialysis Partners, LLC

  Mountain Vista   10238 East Hampton Avenue   Mesa   AZ   85209-3317   Leased  
No

Southwest Kidney-DaVita Dialysis Partners, LLC

  Mesa   1134 East University Drive   Mesa   AZ   85203-8048   Leased   No

 

Sch 4.8-5



--------------------------------------------------------------------------------

Southwest Kidney-DaVita Dialysis Partners, LLC

  Arrowhead   20325 North 51st Avenue   Glendale   AZ   85308-4625   Leased   No

Southwest Kidney-DaVita Dialysis Partners, LLC

  Tempe   2149 Warner Road   Tempe   AZ   85284-3496   Leased   No

Southwest Kidney-DaVita Dialysis Partners, LLC

  Power Road   301 S Power Road   Mesa   AZ   85206-5243   Leased   No

Southwest Kidney-DaVita Dialysis Partners, LLC

  Phoenix   337 East Coronado Rd   Phoenix   AZ   85004-1582   Leased   No

Southwest Kidney-DaVita Dialysis Partners, LLC

  Raven   3540 E. Baseline Road   Phoenix   AZ   85042-9628   Leased   No

Southwest Kidney-DaVita Dialysis Partners, LLC

  Maryvale   4845 West Mcdowell Road   Phoenix   AZ   85035-4076   Leased   No

Southwest Kidney-DaVita Dialysis Partners, LLC

  Gilbert   5222 East Baseline Road   Gilbert   AZ   85234-2963   Leased   No

Southwest Kidney-DaVita Dialysis Partners, LLC

  Wickenburg   811 N Tegner   Wickenburg   AZ   85390-5409   Leased   No

Southwest Kidney-DaVita Dialysis Partners, LLC

  Estrella   8410 West Thomas Road   Phoenix   AZ   85037-3356   Leased   No

Southwest Kidney-DaVita Dialysis Partners, LLC

  Brookwood   8910 N. 43rd Avenue, Suite 107   Glendale   AZ   85302-5340  
Leased   No

Southwest Kidney-DaVita Dialysis Partners, LLC

  Ocotillo   975 W Chandler Heights Rd   Chandler   AZ   85248-5724   Leased  
No

Sun City Dialysis Center, L.L.C.

  Palm Brook   14664 North Del Webb Boulevard   Sun City   AZ   85351-2137  
Leased   No

Sun City West Dialysis Center, LLC

  Westbrook   13907 W. Camino Del Sol   Sun City West   AZ   85375-4405   Leased
  No

Sun Desert Dialysis, LLC

  Desert Dialysis   13000 N 103rd Ave   Sun City   AZ   85351   Leased   No

Total Renal Care, Inc.

  Yuma III   1185 South Redondo Way   Yuma   AZ   85365-5305   Leased   No

Total Renal Care, Inc.

  Westside Divisional Office   225 E German Rd   Gilbert   AZ   85297-2909  
Leased   No

Total Renal Care, Inc.

  Camelback   7321 East Osborn Road   Scottsdale   AZ   85251-6418   Leased   No

Total Renal Care, Inc.

  Rim Country   809 W. Longhorn Road   Payson   AZ   85541-4280   Leased   No

Total Renal Care, Inc.

  Desert Mountain   9220 East Mountain View Road   Scottsdale   AZ   85258-5134
  Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Kayenta VI Estates 132   #30 Owl Rock Drive   Kayenta   AZ   86033   Leased  
No

 

Sch 4.8-6



--------------------------------------------------------------------------------

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Tuba City 136-B   136B S Oak   Tuba City   AZ   86045-2905   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Tuba City Np18   500 Edgewater Dr   Tuba City   AZ   86045-2905   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Tuba City Center   500 Edgewater Drive   Tuba City   AZ   86045-2905   Leased
  No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Chinle   District 10   Chinle   AZ   86503-0879   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Kayenta   Highway 163, PO Box 217   Kayenta   AZ   86033   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Hopi   Highway 264, PO Box 964   Polacca   AZ   86042   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Kayenta Mobile Home 236   Kayenta Mobile Home Park, Space #236   Kayenta   AZ
  86033   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Kayenta Mobile Home 297   Kayenta Mobile Home Park, Space #297   Kayenta   AZ
  86033   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Kayenta Mobile Home 302   Kayenta Mobile Home Park, Space #302   Kayenta   AZ
  86033   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Chinle   PO Box 879   Chinle   AZ   86503-0879   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Hopi #2028   PO Box 923   Polacca   AZ   86042   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Hopi-#2033   PO Box 923   Polacca   AZ   86042   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Tuba City Np09   Tuba City Mobile Home Park   Tuba City   AZ   86045-2905  
Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Tuba City Np20   Tuba City Mobile Home Park   Tuba City   AZ   86045-2905  
Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Tuba City Np50   Tuba City Mobile Home Park   Tuba City   AZ   86045-2905  
Leased   No

 

Sch 4.8-7



--------------------------------------------------------------------------------

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Tuba City Np72   Tuba City Mobile Home Park   Tuba City   AZ   86045-2905  
Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Tuba City Np80   Tuba City Mobile Home Park   Tuba City   AZ   86045-2905  
Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Tuba City Np89   Tuba City Mobile Home Park   Tuba City   AZ   86045-2905  
Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Tuba City Sp71   Tuba City Mobile Home Park   Tuba City   AZ   86045-2905  
Leased   No

Animas Dialysis, LLC

  Montebello   1721 W. Whittier Blvd   Montebello   CA   90640-4004   Leased  
No

Animas Dialysis, LLC

  East Los Angeles   950 Eastern Avenue   Los Angeles   CA   90022-4801   Leased
  No

Arcadia Gardens Dialysis, LLC

  Arcadia   3722 E. Colorado Boulevard   Pasadena   CA   91107-3872   Leased  
No

Beverly Hills Dialysis Partnership

  Beverly Hills   50 North La Cienega Blvd   Beverly Hills   CA   90211-2284  
Leased   No

Bohama Dialysis, LLC

  Rancho Cucamonga Home   8219 Rochester Ave   Rancho Cucamonga   CA  
91730-0722   Leased   No

Bruno Dialysis, LLC

  Mainplace   972 Town And County Road   Orange   CA   92868-4714   Leased   No

Bullards Dialysis, LLC

  Placerville   3311 Coach Lane   Cameron Park   CA   95682-1446   Leased   No

Butano Dialysis, LLC

  Sequoia   440 N. 11th Avenue   Hanford   CA   93230   Leased   No

Canyon Springs Dialysis, LLC

  Moreno Valley   22555 Alessandro Blvd, Bldg 5   Moreno Valley   CA  
92553-8533   Leased   Yes

Capital Dialysis Partnership

  North Highlands   4612 Roseville Road   North Highlands   CA   95660-5175  
Leased   No

Capital Dialysis Partnership

  Orangevale   9267 Greenback Lane   Orangevale   CA   95662-4863   Leased   No

Channel Dialysis, LLC

  Bermuda Dunes   78-010 Wildcat Dr.   Palm Desert   CA   92211-1116   Leased  
No

Cheraw Dialysis, LLC

  El Sobrante   3380 San Pablo Dam Road   San Pablo   CA   94803-7218   Leased  
No

Chipeta Dialysis, LLC

  Los Alamitos   4141 Katella Avenue   Los Alamitos   CA   90720-3406   Leased  
No

Cinco Rios Dialysis, LLC

  Sun City   1702 Illinois Ave   Perris   CA   92571-9371   Leased   No

Clearee Dialysis, LLC

  North Madera   720 North I Street   Madera   CA   93637-3079   Leased   No

Clover Dialysis, LLC

  Stevens Creek   100 O’Conner Drive   San Jose   CA   95128-1628   Leased   No

Cobbles Dialysis, LLC

  Channel Island   3541 West Fifth Street   Oxnard   CA   93030   Leased   Yes

Conconully Dialysis, LLC

  Laurel Meadows   3 Rossi Circle   Salias   CA   93907-2356   Leased   Yes

Coral Dialysis, LLC

  Stockton   1810 S. Fresno Avenue   Stockton   CA   95202   Leased   No

Crystals Dialysis, LLC

  Highland Ranch   7223 Church Street, Suite A-14   Highland   CA   92346-6837  
Leased   No

 

Sch 4.8-8



--------------------------------------------------------------------------------

Davita - Riverside II, LLC

  Magnolia West   11161 Magnolia Avenue   Riverside   CA   92505-3605   Leased  
No

Davita - Riverside II, LLC

  Norco   1901 Town & Country Drive   Norco   CA   92860-3611   Leased   No

Davita - Riverside, LLC

  Diamond Valley   1030 E. Florida Avenue   Hemet   CA   92543-4511   Leased  
No

Davita - Riverside, LLC

  Murrieta   27602 Clinton Keith Rd   Murrieta   CA   92562-8513   Leased   No

Davita - Riverside, LLC

  Hemet   3050 W Florida Avenue   Hemet   CA   92545-3619   Leased   No

Davita - Riverside, LLC

  Lake Elsinore   32291 Mission Trail Road, Bldg S   Lake Elsinore   CA   92530
  Leased   No

DaVita Healthcare Partners Inc.

  Park Place-Casita   2201 Park Place, Unit 102   El Segundo   CA   90245-4814  
Leased   No

DaVita Healthcare Partners Inc.

  San Jose   3162 S White Road, Suite 250   San Jose   CA   90245-4814   Leased
  No

DaVita Healthcare Partners Inc.

  Playa Davita   601 Hawaii Street   El Segundo   CA   90245-4814   Leased   No

DaVita Healthcare Partners Inc.

  Cabana- IT   841 Apollo Street   El Segundo   CA   90245-4814   Leased   No

DaVita Rx, LLC

  Davita Rx Divisonal Office   1111 Bayhill Drive   San Bruno   CA   94066-2302
  Leased   No

DaVita Rx, LLC

  Davita Rx   Airport Trade Center   San Bruno   CA   94066-2302   Leased   No

Dolores Dialysis, LLC

  Cathedral City   30885 Date Palm Drive   Cathedral City   CA   92234-2958  
Leased   No

Doves Dialysis, LLC

  Carmel Mountain   9850 A-D Carmel Mountain Road   San Diego   CA   92129-2892
  Leased   No

DVA Healthcare Renal Care, Inc.

  GHc-Glendale   1000 E Palmer Avenue   Glendale   CA   91205   Owned   No

DVA Healthcare Renal Care, Inc.

  Manteca   1156 South Main Street   Manteca   CA   95337-9505   Leased   No

DVA Healthcare Renal Care, Inc.

  Burbank   1211 San Fernando Blvd   Burbank   CA   91504-4234   Leased   No

DVA Healthcare Renal Care, Inc.

  North Hollywood   12126 Victory Blvd   Los Angeles   CA   91606-3205   Leased
  No

DVA Healthcare Renal Care, Inc.

  GHc-Inglewood   125 E Arbor Vitae   Inglewood   CA   90301   Owned   No

DVA Healthcare Renal Care, Inc.

  Westminster South   14014 Magnolia Street   Westminster   CA   92683-4736  
Leased   No

DVA Healthcare Renal Care, Inc.

  GHc-Daly City   1498 Southgate Avenue   Daly City   CA   94015-4015   Owned  
No

DVA Healthcare Renal Care, Inc.

  San Francisco   1499 Webster St.   San Francisco   CA   94115-3705   Leased  
No

DVA Healthcare Renal Care, Inc.

  The Grove-Irvine-Admin   15253 Bake Parkway   Irvine   CA   92618   Leased  
No

DVA Healthcare Renal Care, Inc.

  The Grove-Irvine Corporate West-Admin   15261 & 15271 Laguna Canyon Road  
Irvine   CA   92618   Leased   No

DVA Healthcare Renal Care, Inc.

  Costa Mesa   1590 Scenic   Costa Mesa   CA   92626-1400   Leased   No

DVA Healthcare Renal Care, Inc.

  Victor Valley   16041 & 16049 Kamana Road   Apple Valley   CA   92307-1331  
Leased   No

DVA Healthcare Renal Care, Inc.

  White Memorial   1700 Cesar E Chavez Ave   Los Angeles   CA   90033-2472  
Leased   No

DVA Healthcare Renal Care, Inc.

  Fontana   17590 Foothill Boulevard   Fontana   CA   92335-8416   Leased   No

 

Sch 4.8-9



--------------------------------------------------------------------------------

DVA Healthcare Renal Care, Inc.

  Pomona   2111 N. Garey Ave   Pomona   CA   91767-2328   Leased   No

DVA Healthcare Renal Care, Inc.

  Berkeley   2655 Shattuck Ave   Berkeley   CA   94704-3237   Leased   No

DVA Healthcare Renal Care, Inc.

  Selma   2711 Cinema Way   Selma   CA   93662-2662   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Imperial   2738 W Imperial Highway   Inglewood   CA   90303-3111   Leased   No

DVA Healthcare Renal Care, Inc.

  GHc-Berkeley   2920 Telegraph Avenue   Berkeley   CA   94705-2031   Owned   No

DVA Healthcare Renal Care, Inc.

  Northeast Bakersfield   3761 Mall View Rd   Bakersfield   CA   93306-3048  
Leased   No

DVA Healthcare Renal Care, Inc.

  Hanford   402 West Eighth Street   Hanford   CA   93230-4536   Leased   No

DVA Healthcare Renal Care, Inc.

  Tracy   425 West Beverly Place, Suite A & B   Tracy   CA   95376-3086   Leased
  No

DVA Healthcare Renal Care, Inc.

  Chino   4445 Riverside Ave   Chino   CA   91710-3961   Leased   No

DVA Healthcare Renal Care, Inc.

  Fresno   4753 W. Shaw Avenue   Fresno   CA   93722-6209   Leased   No

DVA Healthcare Renal Care, Inc.

  Oakland   5354 Claremont Ave   Oakland   CA   94618-1035   Leased   No

DVA Healthcare Renal Care, Inc.

  Stockton Home Training   545 East Cleveland, Suite C   Stockton   CA  
95204-5535   Leased   No

DVA Healthcare Renal Care, Inc.

  Los Banos   60 G Street Building 5   Los Banos   CA   93635-3658   Leased   No

DVA Healthcare Renal Care, Inc.

  Upland   600 North 13th Ave   Upland   CA   91786-4957   Leased   No

DVA Healthcare Renal Care, Inc.

  Chinatown   636 Clay Street   San Francisco   CA   94111-2502   Leased   No

DVA Healthcare Renal Care, Inc.

  Bakersfield South   7701 White Lane   Bakersfield   CA   93309-0201   Leased  
No

DVA Healthcare Renal Care, Inc.

  Bakersfield   8501 Brimhall, Building 500   Bakersfield   CA   93312-2258  
Leased   No

DVA Healthcare Renal Care, Inc.

  Delano   905 Main Street   Delano   CA   93215-3714   Leased   No

DVA Renal Healthcare, Inc.

  Alameda County   10700 Macarthur Blvd   Oakland   CA   94605-5260   Leased  
No

DVA Renal Healthcare, Inc.

  Palm Springs   1074-8 N. Palm Canyon Drive   Palm Springs   CA   92262-4854  
Leased   No

DVA Renal Healthcare, Inc.

  Division   1100 Grove Avenue   Ontario   CA   91761-4572   Leased   No

DVA Renal Healthcare, Inc.

  Anaheim   1107 West La Palma Ave   Anaheim   CA   92801-2804   Leased   No

DVA Renal Healthcare, Inc.

  Atwater   1201 Commerce Avenue   Atwater   CA   95301-5224   Leased   No

DVA Renal Healthcare, Inc.

  Santa Monica   1260 15th Street   Santa Monica   CA   90404-1136   Leased   No

DVA Renal Healthcare, Inc.

  San Ysidro   1445 30th St   San Diego   CA   92154-3496   Leased   No

DVA Renal Healthcare, Inc.

  Huntington Beach   16892 Bolsa Chica   Huntington Beach   CA   92649-3571  
Leased   No

DVA Renal Healthcare, Inc.

  Los Angeles Downtown   2001-2021 South Flower Street   Los Angeles   CA  
90007-1342   Leased   No

DVA Renal Healthcare, Inc.

  Escondido   203 East Second Avenue   Escondido   CA   92025-4212   Leased   No

DVA Renal Healthcare, Inc.

  San Diego Acute   2232 Verus Street #D   San Diego   CA   92154-4706   Leased
  No

 

Sch 4.8-10



--------------------------------------------------------------------------------

DVA Renal Healthcare, Inc.

  Fullerton   230 Orangefair Mall   Fullerton   CA   92832-3037   Leased   No

DVA Renal Healthcare, Inc.

  Saddleback   23141 Plaza Pointe Drive   Laguna Hills   CA   92653-1425  
Leased   No

DVA Renal Healthcare, Inc.

  Central Valley Acutes   2370 North Walnut Avenue   Turlock   CA   95340-0964  
Leased   No

DVA Renal Healthcare, Inc.

  Mission Viejo   27640 Marguerite Parkway   Mission Viejo   CA   92692-3604  
Leased   No

DVA Renal Healthcare, Inc.

  San Diego East   292 Euclid Ave   San Diego   CA   92114-3629   Leased   No

DVA Renal Healthcare, Inc.

  Auburn   3126 Professional Drive   Auburn   CA   95603-2411   Leased   No

DVA Renal Healthcare, Inc.

  San Juan Capistrano South   31736 Rancho Viejo Road   San Juan Capistrano   CA
  92675-2783   Leased   No

DVA Renal Healthcare, Inc.

  Encinitas   332 Santa Fe Drive   Encinitas   CA   92024-5143   Leased   No

DVA Renal Healthcare, Inc.

  Merced   3393 G Street   Merced   CA   95340-1308   Leased   No

DVA Renal Healthcare, Inc.

  Grass Valley   360 Crown Point Circle   Grass Valley   CA   95945-2543  
Leased   Yes

DVA Renal Healthcare, Inc.

  Visalia   5429 West Cypress   Visalia   CA   93277-8341   Leased   No

DVA Renal Healthcare, Inc.

  Tulare   545 East Tulare Avenue   Tulare   CA   93274-4220   Leased   No

DVA Renal Healthcare, Inc.

  Benicia   560 First Street   Benicia   CA   94510-3293   Leased   No

DVA Renal Healthcare, Inc.

  Pacific Gold Reg 2   568 E Herndon Ave   Fresno   CA   93720-2989   Leased  
No

DVA Renal Healthcare, Inc.

  Hi-Desert   58457 - 29 Palms Highway   Yucca Valley   CA   92284-5879   Leased
  Yes

DVA Renal Healthcare, Inc.

  Banning   6090 West Ramsey St   Banning   CA   92220-3052   Leased   Yes

DVA Renal Healthcare, Inc.

  College   6535 University Ave   San Diego   CA   92115-5810   Leased   No

DVA Renal Healthcare, Inc.

  Fresno North   770 West Pinedale Avenue   Fresno   CA   93711-5744   Leased  
No

DVA Renal Healthcare, Inc.

  Tower   8635 West Third Street, Suite 560w   Los Angeles   CA   90048-6110  
Leased   No

DVA Renal Healthcare, Inc.

  San Diego South   995 Gateway Center Way   San Diego   CA   92102-4550  
Leased   No

Edisto Dialysis, LLC

  Garden Grove   13052 and 13054 N. Harbor Blvd.   Garden Grove   CA  
92843-1744   Leased   No

Eldrist Dialysis, LLC

  Arcadia Oaks   721 West Huntington Drive   Arcadia   CA   91007   Leased   No

Elk Grove Dialysis Center, LLC

  Elk Grove   9281 Office Park Circle   Elk Grove   CA   95758-8069   Leased  
No

Flagler Dialysis, LLC

  Moreno Valley   22620 Goldencrest Drive   Moreno Valley   CA   92553-9032  
Leased   No

Fullerton Dialysis Center, LLC

  Crossroads   Crossroads Center   Fullerton   CA   92831-1707   Leased   No

Glassland Dialysis, LLC

  Los Angeles   3901 S. Western Avenue   Los Angeles   CA   90062-1112   Leased
  No

Goliad Dialysis, LLC

  North Sacramento   251 Lathrop Way, Suite A   Sacramento   CA   95815-4223  
Leased   No

Greater Los Angeles Dialysis Centers, LLC

  Wilshire   1212 Wilshire Blvd   Los Angeles   CA   90017-1902   Leased   No

Greater Los Angeles Dialysis Centers, LLC

  University Park   3986 S Figueroa Street   Los Angeles   CA   90037-1222  
Leased   No

 

Sch 4.8-11



--------------------------------------------------------------------------------

Greater Los Angeles Dialysis Centers, LLC

  Hollywood   5108 Sunset Blvd.   Los Angeles   CA   90027-5708   Leased   No

Griffin Dialysis, LLC

  Calvine   8243 E. Stockton Blvd.   Sacramento   CA   95828-8200   Leased   No

Hanford Dialysis, LLC

  Hanford   900 North Douty Street   Hanford   CA   93230-3918   Leased   No

Harmony Dialysis, LLC

  Fairfield Downtown   1800 North Texas Street   Fairfield   CA   94533-4441  
Leased   No

Hart Dialysis, LLC

  Anaheim West   1821 - 1823 West Lincoln Avenue   Anaheim   CA   92801-6731  
Leased   No

Hawaiian Gardens Dialysis Center, LLC

  Hawaiian Gardens   22437 Norwalk Blvd   Hawaiian Gardens   CA   90716-1510  
Leased   No

Hazelton Dialysis, LLC

  Sunny Crest   1950 Sunny Crest Drive   Fullerton   CA   92835-3638   Leased  
No

Hills Dialysis, LLC

  Carabello   757 East Washington Blvd   Los Angeles   CA   90021-3016   Leased
  No

Hunter Dialysis, LLC

  Moorpark   883 Patriot Drive   Moorpark   CA   93021-3352   Leased   Yes

Huntington Park Dialysis, LLC

  Huntington Park   5942 Rugby Ave   Huntington Park   CA   90255-2803   Leased
  No

Hyde Dialysis, LLC

  Calvine Home   8231 East Stockton Blvd.   Sacramento   CA   95828-8202  
Leased   No

Kamiah Dialysis, LLC

  Pomona Valley   2703 S. Towne Avenue   Pomona   CA   91766-6206   Leased   No

Lighthouse Dialysis, LLC

  Lemoore   1345 W Bush Street   Lemoore   CA   93245-3303   Leased   No

Llano Dialysis, LLC

  El Cerrito   10690 San Pablo Avenue   El Cerrito   CA   94530-2620   Leased  
Yes

Llano Dialysis, LLC

  Vallejo   121-123 Hospitaldrive   Vallejo   CA   94589-2562   Leased   Yes

Llano Dialysis, LLC

  GHc-Vallejo   125 Hospital Drive   Vallejo   CA   94589-2562   Owned   No

Llano Dialysis, LLC

  San Pablo   14020 San Pablo Ave   San Pablo   CA   94806-3604   Leased   Yes

Long Beach Dialysis Center, LLC

  Bixby Knolls   3744 Long Beach Blvd   Long Beach   CA   90807-3310   Leased  
No

Manito Dialysis, LLC

  Glendora Foothills   750 West route 66   Glendora   CA   91740-4162   Leased  
No

Marysville Dialysis Center, LLC

  Marysville   1015 8th Street   Marysville   CA   95901-5271   Leased   No

Mazonia Dialysis, LLC

  El Dorado   2977 Redondo Avenue   Long Beach   CA   90806-2445   Leased   No

Meridian Dialysis, LLC

  Anaheim   1324 S. Euclid Street   Anaheim   CA   92802-2002   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Orange County   12555 Garden Grove Blvd.   Garden Grove   CA   92843-1906  
Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Solano   127 Hospital Drive   Vallejo   CA   94589-2562   Leased   No

MGD-Medical Practice (Lifeline)

  Lifeline-Long Beach   16506 Lakewood Blvd   Bellflower   CA   90706-5165  
Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Inglewood   323 North Prairie Avenue   Inglewood   CA   90301-4501   Leased
  No

MGD-Medical Practice (Lifeline)

  Lf-Riverside 1b   36955 Cook Street   Palm Desert   CA   92211-6066   Leased  
No

MGD-Medical Practice (Lifeline)

  Lf-Riverside   4100 Latham Street   Riverside   CA   92501   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Fresno   568 E Herndon Ave   Fresno   CA   93720-2907   Leased   No

 

Sch 4.8-12



--------------------------------------------------------------------------------

MGD-Medical Practice (Lifeline)

  San Diego   6402 El Cajon Boulevard   San Diego   CA   92115-2645   Leased  
No

MGD-NAMG-Home Dialysis, LLC

  Riverside   3660 Park Sierra Dr   Riverside   CA   92505   Leased   No

MGD-NAMG-Home Dialysis, LLC

  Riverside Pd Central   3660 Park Sierra Dr   Riverside   CA   92505-3071  
Leased   No

MGD-NAMG-Home Dialysis, LLC

  Riverside Pd   3660 Park Sierra Drive, Suite 108   Riverside   CA   92505-3071
  Leased   No

Mulgee Dialysis, LLC

  Hawthorne   14204 Prairie Ave   Hawthorne   CA   90250-7908   Leased   No

Natomas Dialysis, LLC

  Natomas   30 Golden Land Ct   Sacramento   CA   95834-2423   Leased   No

Nuevo Dialysis, LLC

  Laguna Hills   25352 Cabot Road   Laguna Hills   CA   92653-5521   Leased   No

Olive Dialysis, LLC

  South Gate   9848 Atlantic Blvd   South Gate   CA   90280-5219   Leased   No

Orange Dialysis, LLC

  Whittier Hills   10055 Whittwood Drive   Whittier   CA   90603-2313   Leased  
No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Dpc Shine-Covina   65 N First Avenue   Arcadia   CA   91006-3207   Leased   No

Palomar Dialysis, LLC

  Livermore   3201 Doolan Rd, Suite 175   Livermore   CA   94551-9610   Leased  
No

Percha Dialysis, LLC

  Daly City Home Training   74 Camaritas Ave   South San Francisco   CA  
94080-3133   Leased   No

Plaine Dialysis, LLC

  Yuba City   1525 Plumas Court   Yuba City   CA   95991-2971   Leased   No

Pokagon Dialysis, LLC

  Bluff Rd   100 W. Washington Blvd.   Monebello   CA   90640-2170   Leased   No

Ponca Dialysis, LLC

  Tully Road Home Training   1290 Tully Road   San Jose   CA   95122-3069  
Leased   No

Priday Dialysis, LLC

  Silicon Valley Home Training   725 Ridder Park Drive, Suites 50-70   San Jose
  CA   95131-2431   Leased   No

Renal Treatment Centers-California, Inc.

  Long Beach Harbor (UCLA)   1075 East Pacific Coast Highway   Long Beach   CA  
90806-5089   Leased   No

Renal Treatment Centers-California, Inc.

  Creekside   141 Parker Street   Vacaville   CA   95688-3921   Leased   No

Renal Treatment Centers-California, Inc.

  Clearlake   14400 Olympic Drive   Clearlake   CA   95422-8809   Leased   Yes

Renal Treatment Centers-California, Inc.

  Bellflower   15736 Woodruff Avenue   Bellflower   CA   90706-4018   Leased  
No

Renal Treatment Centers-California, Inc.

  Santa Ana   1820 E Deere Ave.   Santa Ana   CA   92705-5721   Leased   No

Renal Treatment Centers-California, Inc.

  Ontario   1950 Grove Ave, Suites 101-105   Ontario   CA   91761-5693   Leased
  No

Renal Treatment Centers-California, Inc.

  Santa Monica   2020 Santa Monica Blvd.   Santa Monica   CA   90404-2139  
Leased   No

Renal Treatment Centers-California, Inc.

  Corona   2057 Compton Avenue, Bldg #6   Corona   CA   92881-7287   Leased   No

Renal Treatment Centers-California, Inc.

  Concord   2300 Stanwell Drive   Concord   CA   94520-4841   Leased   No

Renal Treatment Centers-California, Inc.

  South Chico   2345 Forest Ave   Chico   CA   95928-7641   Leased   No

Renal Treatment Centers-California, Inc.

  Red Bluff   2455 Sister Mary Columba Drive   Red Bluff   CA   96080-4364  
Leased   No

 

Sch 4.8-13



--------------------------------------------------------------------------------

Renal Treatment Centers-California, Inc.

  Moreno Valley   26900 Cactus Ave.   Moreno Valley   CA   92555-3912   Leased  
Yes

Renal Treatment Centers-California, Inc.

  Tokay   312 South Fairmont Ave, Suite A   Lodi   CA   95240-3840   Leased   No

Renal Treatment Centers-California, Inc.

  Rosemead   3212 Rosemead Blvd   El Monte   CA   91731-2807   Leased   No

Renal Treatment Centers-California, Inc.

  Napa   3900-C Bel Aire Plaza   Napa   CA   94558-2823   Leased   No

Renal Treatment Centers-California, Inc.

  Mountain Vista   4041 North University Parkway   San Bernadino   CA  
92407-1823   Leased   Yes

Renal Treatment Centers-California, Inc.

  Temecula   40945 County Center Drive, Suite #E   Temecula   CA   92591-6006  
Leased   No

Renal Treatment Centers-California, Inc.

  Imperial Care   4345 E. Imperial Highway   Lynwood   CA   90262-2318   Leased
  No

Renal Treatment Centers-California, Inc.

  Riverside   4361 Latham Street   Riverside   CA   92501-1767   Leased   Yes

Renal Treatment Centers-California, Inc.

  Fairfield   4660 Central Way   Fairfield   CA   94534-1803   Leased   No

Renal Treatment Centers-California, Inc.

  Brea   595 Tamarack Avenue Suite A   Brea   CA   92821-3125   Leased   No

Renal Treatment Centers-California, Inc.

  Tokay Home Pd   777 South Ham Lane, Suite L   Lodi   CA   95242-3593   Leased
  No

Renal Treatment Centers-California, Inc.

  Lakeport   804 - 11th Street, Suite 2   Lakeport   CA   95453-4102   Leased  
No

Renal Treatment Centers-California, Inc.

  San Bernardino II   894 Hardt Street   San Bernardino   CA   92408-2854  
Leased   No

Renal Treatment Centers-California, Inc.

  Vacaville   941 Merchant Street   Vacaville   CA   95688-5315   Leased   No

Roose Dialysis, LLC

  Stockton Ca   1523 East March Lane, Suite 200   Stockton   CA   95210-5607  
Leased   No

San Marcos Dialysis LLC

  San Marcos   2135 Montiel Road, Building B   San Marcos   CA   92069-3511  
Leased   No

Santa Fe Springs Dialysis, LLC

  Santa Fe Springs   11149 Washington Blvd.   Whittier   CA   90606-3007  
Leased   No

Sapelo Dialysis, LLC

  San Leandro   2551 Merced Street   San Leandro   CA   94577-4207   Leased   No

Seabay Dialysis, LLC

  San Bernardino   966 E. Hospitality Lane   San Bernardino   CA   92408-2818  
Leased   No

Shadow Dialysis, LLC

  Antelope   6406 Tupelo Drive, Suite A   Citrus Heights   CA   95621-1780  
Leased   No

Shayano Dialysis, LLC

  San Leandro   15555 E. 14th Street, Suite 520   San Leandro   CA   94578-1949
  Leased   No

Skagit Dialysis, LLC

  Silicon Valley   725 Ridder Park Drive, Suite 10   San Jose   CA   95131-2431
  Leased   No

Soledad Dialysis Center, LLC

  Soledad   901 Los Coches Drive   Soledad   CA   93960-2995   Leased   No

South Fork Dialysis, LLC

  Herndon   560 E. Herndon Avenue, Suite 101   Fresno   CA   93720-2907   Leased
  No

Stewart Dialysis, LLC

  Richmond   4200 Mcdonald Avenue   Richmond   CA   94805-2315   Leased   No

Sunset Dialysis, LLC

  Sunset   3071 Gold Canal Drive   Rancho Cordova   CA   95670-6129   Leased  
No

Total Renal Care, Inc.

  Mills Dialysis   100 S. San Mateo Drive   San Mateo   CA   94401-3805   Leased
  No

Total Renal Care, Inc.

  Palo Alto   1000 Marshall Street   Redwood City   CA   94063-2027   Leased  
No

Total Renal Care, Inc.

  Santa Fe Springs   10012 Norwalk Blvd   Santa Fe Springs   CA   90670-3345  
Leased   No

 

Sch 4.8-14



--------------------------------------------------------------------------------

Total Renal Care, Inc.   San Luis Osbispo   1043 Marsh Street   San Luis Obispo
  CA   93401-3629   Leased   No Total Renal Care, Inc.   UCLA   10630 Santa
Monica   Los Angeles   CA   90025-4837   Leased   Yes Total Renal Care, Inc.  
Silverado Dialysis   1100 Trancas Street   Napa   CA   94558-2921   Leased   No
Total Renal Care, Inc.   Exeter   1116 W Visalia Road   Exeter   CA   93221-1482
  Leased   No Total Renal Care, Inc.   Visalia At Home Pd   1120 N. Chinowth
Street   Visalia   CA   93291-7896   Leased   No Total Renal Care, Inc.  
Airport—Sunrise   11300 Hawthorne Blvd.   Hawthorne   CA   90304-2715   Leased  
Yes Total Renal Care, Inc.   Coalinga   1147 Phelps Avenue   Coalinga   CA  
93210-9662   Leased   No Total Renal Care, Inc.   Delta View   1150 E Leland
Road   Pittsburg   CA   94565-5319   Leased   No Total Renal Care, Inc.   Downey
Kaiser   11611 Bellflower Blvd   Downey   CA   90241-5408   Leased   No Total
Renal Care, Inc.   Kenneth Hahn   11854 Wilmington Ave.   Willowbrook   CA  
90059-3016   Leased   No Total Renal Care, Inc.   Norwalk II Ca   11913
Firestone Blvd.   Norwalk   CA   90650-2904   Leased   No Total Renal Care, Inc.
  Walnut Creek West   1221 Rossmoor Parkway   Walnut Creek   CA   94596   Leased
  No Total Renal Care, Inc.   Norwalk   12375 E. Imperial Hwy, D-3   Norwalk  
CA   90650-3129   Leased   No Total Renal Care, Inc.   Vallejo   125 Corporate
Place   Vallejo   CA   94590-6968   Leased   No Total Renal Care, Inc.   Anaheim
Harbor   1260 N. Harbor Blvd   Anaheim   CA   92801   Leased   No Total Renal
Care, Inc.   Belmont   1261 East Hillsdale Boulevard   Foster City   CA  
94404-1236   Leased   No Total Renal Care, Inc.   Tully Road   1290 Tully Road  
San Jose   CA   95122-3069   Leased   No Total Renal Care, Inc.   Sunrise  
13039 Hawthorne Blvd   Hawthorne   CA   90304-2715   Leased   Yes Total Renal
Care, Inc.   Carson   1309 E Carson St   Carson   CA   90745-1631   Leased   No
Total Renal Care, Inc.   Templeton   1310 Las Tablas Rd   Templeton   CA  
93465-9746   Leased   No Total Renal Care, Inc.   Alhambra   1315 Alahmbra Blvd
  Sacramento   CA   95816-5245   Leased   No Total Renal Care, Inc.   East Bay
Peritoneal   13939 E. 14th St., Suite# 110   San Leandro   CA   94578-2613  
Leased   No Total Renal Care, Inc.   San Rafael   1415 3rd Street   San Rafael  
CA   94901-2826   Leased   No Total Renal Care, Inc.   Hesperia   14163 Main
Street   Hesperia   CA   92345-8097   Leased   No Total Renal Care, Inc.   Los
Gatos   14251 Winchester Boulevard, Suite 100   Los Gatos   CA   95032-1811  
Leased   No Total Renal Care, Inc.   West Glendale   1429 S. Glendale Avenue  
Glendale   CA   91205-3313   Leased   Yes Total Renal Care, Inc.   San Francisco
Home Training   1493 Webster Street   San Francisco   CA   94115-3705   Leased  
No Total Renal Care, Inc.   Discovery Home Training (fka Santa Maria PD) (PD
Only)   1503 East Main Street   Santa Maria   CA   93458   Leased   No

 

Sch 4.8-15



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  North Glendale   1505 Wilson Terrace, Suite 190   Glendale   CA   91206-4015  
Leased   No

Total Renal Care, Inc.

  Covina   1547 West Garvey Avenue North   West Covina   CA   91790-2139  
Leased   No

Total Renal Care, Inc.

  Gateway Plaza   1580 Rosecrans Avenue   Compton   CA   90220-1001   Leased  
No

Total Renal Care, Inc.

  Lodi   1610 W. Kettleman Lane   Lodi   CA   95242-4210   Leased   No

Total Renal Care, Inc.

  Joy Of Dixon   1640 North Lincoln Street   Dixon   CA   95620-9268   Leased  
No

Total Renal Care, Inc.

  Palmdale   1643 E. Palmdale Boulevard   Palmdale   CA   93550-4847   Leased  
No

Total Renal Care, Inc.

  Yosemite Street   1650 West Yosemite Avenue   Manteca   CA   95337-5193  
Leased   No

Total Renal Care, Inc.

  Artesia Home Training   16506 Lakewood Blvd   Bellflower   CA   90706-5165  
Leased   No

Total Renal Care, Inc.

  Fountain Valley   17150 Euclid Ave   Fountain Valley   CA   92708-4092  
Leased   No

Total Renal Care, Inc.

  Burlingame Dialysis   1720 El Camino Real   Burlingame   CA   94010-3225  
Leased   No

Total Renal Care, Inc.

  Antelope Valley   1759 West Avenue J, #102   Lancaster   CA   93534-2703  
Leased   No

Total Renal Care, Inc.

  Ceres   1768 Mitchell Road   Ceres   CA   95307-2156   Leased   No

Total Renal Care, Inc.

  South Valley   17815 Ventura Boulevard   Encino   CA   91316-3600   Leased  
No

Total Renal Care, Inc.

  Redding   1876 Park Marina Drive   Redding   CA   96001-0913   Leased   No

Total Renal Care, Inc.

  Oxnard   1900 Outlet Center Drive   Oxnard   CA   93036-0677   Leased   Yes

Total Renal Care, Inc.

  Cerritos   19222 Poineer Blvd   Cerritos   CA   90703-6601   Leased   No

Total Renal Care, Inc.

  Boyle Heights   1934 East 1st Street   Los Angeles   CA   90033-3413   Leased
  No

Total Renal Care, Inc.

  Greater El Monte   1938 Tyler Avenue   South El Monte   CA   91733-3623  
Leased   No

Total Renal Care, Inc.

  Cornerhouse   2005 Naglee   San Jose   CA   95128-4801   Leased   No

Total Renal Care, Inc.

  Beverlywood   2080 Century Park East   Los Angeles   CA   90035   Leased   No

Total Renal Care, Inc.

  Indian Wells Valley   212 South Richmond Road   Ridgecrest   CA   93555-4434  
Leased   Yes

Total Renal Care, Inc.

  Harbor UCLA   21600 S. Vermont Avenue   Torrance   CA   90502-1940   Leased  
No

Total Renal Care, Inc.

  Hayward II   21615 Hesperian Blvd   Hayward   CA   94541-7026   Leased   No

Total Renal Care, Inc.

  Colma   2201 Junipero Serra Boulevard   Daly City   CA   94014-1908   Leased  
Yes

Total Renal Care, Inc.

  Garfield Pd   228 N. Garfield Avenue   Monterey Park   CA   91754-1709  
Leased   No

Total Renal Care, Inc.

  Pacific   2351 Clay St   San Francisco   CA   94115-1931   Leased   No

Total Renal Care, Inc.

  Region   2420 Del Paso Road   Sacramento   CA   95834-9673   Leased   No

Total Renal Care, Inc.

  Camarillo   2438 Ponderosa Drive   Camarillo   CA   93010-2465   Leased   Yes

 

Sch 4.8-16



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Sanger   2517 Jensen Avenue Building B   Sanger   CA   93657-2251   Leased  
No

Total Renal Care, Inc.

  Santa Paula   253 March St   Santa Paula   CA   93060-2511   Leased   No

Total Renal Care, Inc.

  South Hayward   254 Jackson Street   Hayward   CA   94544-1907   Leased   No

Total Renal Care, Inc.

  Monterey Park #D102   2560 Corp. Place, Suite #D102   Monterey Park   CA  
91754-7612   Leased   No

Total Renal Care, Inc.

  Ash Tree   2666 N Grove Industrial Drive   Fresno   CA   93727-1552   Leased  
No

Total Renal Care, Inc.

  Mission   2700 Geary Street   San Francisco   CA   94103   Leased   No

Total Renal Care, Inc.

  Ventura   2705 Loma Vista Road   Ventura   CA   93003-1596   Leased   Yes

Total Renal Care, Inc.

  Silver Lake-Formerly 3163   2723 West Temple Street   Los Angeles   CA  
90026-4723   Leased   No

Total Renal Care, Inc.

  Simi Valley   2950 North Sycamore Dr Ste 100   Simi Valley   CA   93065-1210  
Leased   No

Total Renal Care, Inc.

  Archway   3001 Health Care Way, Building E   Modesto   CA   95356-8503  
Leased   No

Total Renal Care, Inc.

  Archway Modesto   3001 Health Care Way, Building E   Modesto   CA   95356-8503
  Leased   No

Total Renal Care, Inc.

  Antioch   3100 Delta Fair Blvd.   Antioch   CA   94509-4001   Leased   No

Total Renal Care, Inc.

  United   3111 Long Beach Blvd   Long Beach   CA   90807-5015   Leased   No

Total Renal Care, Inc.

  East San Jose   3162 S. White Road # 100   San Jose   CA   95148-4019   Leased
  Yes

Total Renal Care, Inc.

  Pismo Beach   320 James Way   Pismo Beach   CA   93449-2875   Leased   No

Total Renal Care, Inc.

  Union City   32930 Alvarado Niles Road   Union City   CA   94587-8101   Leased
  No

Total Renal Care, Inc.

  Santa Clara   3572 Homestead Ave   Santa Clara   CA   95051-5118   Leased   No

Total Renal Care, Inc.

  Kidney Dialysis Care Unit   3600 E. Martin Luther King Blvd   Lynwood   CA  
90262-2607   Leased   No

Total Renal Care, Inc.

  Thousand Oaks   375 Rolling Oaks Drive   Thousand Oaks   CA   91361-1024  
Leased   Yes

Total Renal Care, Inc.

  Walnut Creek At Home   400 North Wiget Lane   Walnut Creek   CA   94598  
Leased   No

Total Renal Care, Inc.

  Manzanita Pd   4005 Manzanita Avenue   Carmichael   CA   95608-1779   Leased  
No

Total Renal Care, Inc.

  North Clinic   4005 Manzanita Avenue   Carmichael   CA   95608-1779   Leased  
No

Total Renal Care, Inc.

  Walnut Creek   404 North Wiget Lane   Walnut Creek   CA   94598-2408   Leased
  No

Total Renal Care, Inc.

  Anaheim Hills   4201 E La Palma Ave   Anaheim   CA   92807-1815   Leased   No

Total Renal Care, Inc.

  Bakersfield Oak Street   422 Oak Street   Bakersfield   CA   93304-1744  
Leased   No

Total Renal Care, Inc.

  Oakland Chabot EBN   4242 - 4246 Broadway   Oakland   CA   94601   Leased   No

Total Renal Care, Inc.

  San Jose Hhd/Pd   4400 B & C Stevens Creek Boulevard   San Jose   CA  
95129-1104   Leased   No

 

Sch 4.8-17



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Davies   45 Castro Street   San Francisco   CA   94114-1032   Leased   No

Total Renal Care, Inc.

  Lakewood   4611 Silva Street   Lakewood   CA   90712-2512   Leased   No

Total Renal Care, Inc.

  Merced East   464 E Yosemite Ave   Merced   CA   95340-8489   Leased   No

Total Renal Care, Inc.

  Sacramento Mobile Services Acute   4650 Northgate Blvd   Sacramento   CA  
95834-1156   Leased   No

Total Renal Care, Inc.

  Madera   501 East Almond Avenue   Madera   CA   93637-5661   Leased   No

Total Renal Care, Inc.

  Montclair   5050 Palo Verde Street   Montclair   CA   91763-2329   Leased   No

Total Renal Care, Inc.

  Dinuba   510 E. North Way   Dinuba   CA   93618-1653   Leased   No

Total Renal Care, Inc.

  Bakersfield   5143 Office Park Drive   Bakersfield   CA   93309-0660   Leased
  No

Total Renal Care, Inc.

  Washington Plaza   516-522 E. Washington Blvd.   Los Angeles   CA   90015-3723
  Leased   No

Total Renal Care, Inc.

  Chico   530 Cohasset Road   Chico   CA   95926-2212   Leased   No

Total Renal Care, Inc.

  La Palma   5451 La Palma Ave   La Palma   CA   90623-1731   Leased   No

Total Renal Care, Inc.

  Delta   555 West Benjamin Holt Drive   Stockton   CA   95207-3839   Leased  
No

Total Renal Care, Inc.

  Fresno Pd   568 East Herndon Avenue   Fresno   CA   93720-2989   Leased   No

Total Renal Care, Inc.

  Pleasanton   5720 Stoneridge Mall Road   Pleasanton   CA   94588-2882   Leased
  No

Total Renal Care, Inc.

  Avalon   5807 S. Avalon Avenue   Los Angeles   CA   90047   Leased   No

Total Renal Care, Inc.

  Nephron   5812-5820 Downey Ave   Long Beach   CA   90805-4517   Leased   No

Total Renal Care, Inc.

  San Rafael   650 Las Gallinas Blvd   San Rafael   CA   94903-3620   Leased  
No

Total Renal Care, Inc.

  Valley   6840 Sepulveda Blvd.   Van Nuys   CA   91405-4401   Leased   No

Total Renal Care, Inc.

  South Sacramento   7000 Franklin Blvd., Suite 880   Sacramento   CA  
95823-1838   Leased   No

Total Renal Care, Inc.

  Florin   7000 Stockton Blvd.   Sacramento   CA   95823-2312   Leased   No

Total Renal Care, Inc.

  Premier   7612 Atlantic Ave   Cudahy   CA   90201-5020   Leased   No

Total Renal Care, Inc.

  Sierra Terrific Div.   7755 Pardee Lane   Oakland   CA   94621-3040   Leased  
No

Total Renal Care, Inc.

  Crescent Heights   8151 Beverly Blvd   Los Angeles   CA   90048-4514   Leased
  Yes

Total Renal Care, Inc.

  Paramount   8319 Alondra Blvd.   Paramount   CA   90723-4403   Leased   No

Total Renal Care, Inc.

  Iowa Street   8333 Iowa Street   Downey   CA   90241-4994   Leased   No

Total Renal Care, Inc.

  Downey   8600-8630 Florence Ave.   Downey   CA   90240-4017   Leased   Yes

Total Renal Care, Inc.

  Arvin   902 Bear Mountain Blvd   Arvin   CA   93203-1317   Leased   No

Total Renal Care, Inc.

  Montclair   9140 Monte Vista Avenue   Montclair   CA   91763-2329   Leased  
No

Total Renal Care, Inc.

  South San Francisco   925 El Camino Real   South San Francisco   CA  
94080-3203   Leased   No

 

Sch 4.8-18



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Salinas   955 Blanco Cir, Suite C   Salinas   CA   93901-4452   Leased   No

Total Renal Care, Inc.

  Visalia Vineyard   TBD   Visalia   CA   93292-3643   Leased   No

Total Renal Care-Eaton Canyon Dialysis Center Partnership

  Eaton Canyon   2551 East Washington Blvd   Pasadena   CA   91107-1446   Leased
  No

Turlock Dialysis Center, LLC

  Turlock   50 W Syracuse Avenue   Turlock   CA   95380-3143   Leased   Yes

Tustin Dialysis Center, LLC

  Tustin   2090 N. Tustin Ave   Santa Ana   CA   92705-7869   Leased   No

University Dialysis Center, LLC

  University   777 Campus Commons Drive   Sacramento   CA   95825-8344   Leased
  No

USC-Davita Dialysis Center, LLC

  USC University Park   2310 Alcazar St.   Los Angeles   CA   90033-5327  
Leased   No

VillageHealth DM, LLC

  Riverside   4361 Latham Street   Riverside   CA   92501-4332   Leased   No

Villanueva Dialysis, LLC

  Mojave Sage   17207 Jasmine St   Victorville   CA   92395-7786   Leased   No

Walcott Dialysis, LLC

  Newport Irvine   4300 Von Karman Ave   Newport Beach   CA   92660   Leased  
No

Walker Dialysis, LLC

  Hayward III   1661 Industrial Parkway West   Hayword   CA   94544-7046  
Leased   No

Walker Dialysis, LLC

  Fremont   2599 Stevenson Blvd   Fremont   CA   94538-2315   Leased   No

Walker Dialysis, LLC

  Fremont At Home   39355 California St   Fremont   CA   94538-1447   Leased  
No

Walton Dialysis, LLC

  Colton Ranch   1405 West Valley Boulevard   Colton   CA   92324-1910   Leased
  No

Weldon Dialysis, LLC

  Roseville   1836 Sierra Gardens Drive   Roseville   CA   95661-2943   Leased  
No

West Elk Grove Dialysis LLC

  West Elk Grove   2208 Kausen Drive, Suite 100   Elk Grove   CA   95758-7174  
Leased   No

West Sacramento Dialysis, LLC

  West Sacramento   3450 Industrial Blvd.   West Sacramento   CA   95691-5053  
Leased   No

Yucaipa Dialysis, LLC

  Yucaipa   33487 Yucaipa Blvd   Yucaipa   CA   92399-2064   Leased   No

Brighton Dialysis Center, LLC.

  Brighton   4700 East Bromley Lane   Brighton   CO   80601-7821   Leased   No

DaVita Healthcare Partners Inc.

  Casa Del Mundo Office   1551 Wewatta Street   Denver   CO   80202-5117  
Leased   No

DaVita Healthcare Partners Inc.

  Denver Headquarters   2000 16th Street   Denver   CO   80202   Owned   No

DaVita Healthcare Partners Inc.

  Wisdom Warehouse   2500 W 4th Avenue   Denver   CO   80202-5117   Leased   No

Durango Dialysis Center, LLC

  Durango   72 Suttle St   Durango   CO   81303-6829   Leased   No

DVA Renal Healthcare, Inc.

  APEX Hospital Svcs Region 01 Office   2369 South Trenton Way, Unit H   Denver
  CO   80226   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Denver   130 Rampart Way   Denver   CO   80230-6404   Leased   No

Mountain West Dialysis Services, LLC

  Parker Co   10371 Parkglenn Way   Parker   CO   80138-3871   Leased   No

 

Sch 4.8-19



--------------------------------------------------------------------------------

Mountain West Dialysis Services, LLC

  Lakewood Crossing   1057 Wadsworth Blvd #100   Lakewood   CO   80226-4361  
Leased   No

Mountain West Dialysis Services, LLC

  North Metro   12365 Huron Street   Westminster   CO   80234-3498   Leased   No

Mountain West Dialysis Services, LLC

  Longmont   1700 Kylie Drive   Longmont   CO   80501-9617   Leased   No

Mountain West Dialysis Services, LLC

  Lakewood-Co   1750 Pierce Street   Lakewood   CO   80214-1434   Leased   Yes

Mountain West Dialysis Services, LLC

  Boulder   2880 Folsom Dr   Boulder   CO   80304-3769   Leased   No

Mountain West Dialysis Services, LLC

  Thornton   8800 Fox Drive   Thornton   CO   80260-6880   Leased   Yes

Mountain West Dialysis Services, LLC

  Arvada   9950 West 80th Avenue   Arvada   CO   80005-3914   Leased   No

North Colorado Springs Dialysis, LLC

  North Colorado Springs   6071 E Woodmen Rd   Colorado Springs   CO  
80923-2610   Leased   No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Mountain View Corporate Center   12202 Airport Way   Broomfield   CO  
80021-2588   Leased   No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Denver   1515 Wynkoop Street   Denver   CO   80202   Leased   No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Dpc Vail Region 02   1700 Basset Street   Denver   CO   53005-6864   Leased  
No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  DPC Paladina Health Colorado Springs   6475 Wall Street, Suite 201   Colorado
Springs   CO   80918-8337   Leased   No

Pible Dialysis, LLC

  West Lakewood   11700 West 2nd Place, St. Anthony’s Medical Plaza II  
Lakewood   CO   80228-1704   Leased   No

Pible Dialysis, LLC

  Ne Aurora   509 N. Sable Blvd.   Aurora   CO   80011-0801   Leased   No

Renal Treatment Centers-West, Inc.

  Littleton   209 W County Line Road   Littleton   CO   80129-1901   Leased   No

Renal Treatment Centers-West, Inc.

  Denver-Downing   2900 Downing Street   Denver   CO   80205-4699   Leased   No

Renal Treatment Centers-West, Inc.

  Interstate   334 South 13th Street   Burlington   CO   80807-2414   Leased  
No

Renal Treatment Centers-West, Inc.

  South Denver   850 East Harvard Avenue   Denver   CO   80210-5030   Leased  
No

Renal Treatment Centers-West, Inc.

  Westminster   9053 Harlan Street   Westminster   CO   80031-2908   Leased   No

Renal Treatment Centers-West, Inc.

  Aurora   Amc Ii, Suite# 100, 1411 S. Potomac   Aurora   CO   80012-4536  
Leased   No

Rocky Mountain Dialysis Services, LLC

  East Aurora   482 S. Chambers Road   Aurora   CO   80017-2092   Leased   No

Rocky Mountain Dialysis Services, LLC

  Belcaro   755 S Colorado Boulevard   Denver   CO   80246-8005   Leased   No

Rocky Mountain Dialysis Services, LLC

  Lonetree   9777 Mt. Pyramid Court, Suite 140   Englewood   CO   80112-6017  
Leased   No

 

Sch 4.8-20



--------------------------------------------------------------------------------

Southern Colorado Joint Ventures, LLC

  Fountain   6910 Bandley Drive, Suite 100   Fountain   CO   80817-2617   Leased
  No

Total Renal Care, Inc.

  Loveland   1453 N Denver Ave   Loveland   CO   80538-5226   Leased   No

Total Renal Care, Inc.

  Pikes Peak   2002 Leleray Street   Colorado Springs   CO   80909-2804   Leased
  No

Total Renal Care, Inc.

  Printers Place   2802 International Circle   Colorado Springs   CO  
80910-3127   Leased   No

Total Renal Care, Inc.

  Englewood   3247 S. Lincoln St   Englewood   CO   80113-2505   Leased   No

Total Renal Care, Inc.

  Black Canyon Montrose   3421 Rio Grande, Unit D   Montrose   CO   81401-4840  
Leased   No

Total Renal Care, Inc.

  Castle Rock   4348 Woodlands Blvd   Castle Rock   CO   80104-2800   Leased  
No

Total Renal Care, Inc.

  Mesa County   561 25 Road   Grand Junction   CO   81505-1360   Leased   No

Total Renal Care, Inc.

  Sterling   603 Holly Drive   Sterling   CO   80751-4539   Leased   No

Total Renal Care, Inc.

  Alamosa   62 El Rio Drive   Alamosa   CO   81101-8548   Leased   No

Total Renal Care, Inc.

  Commerce   6320 Holly Street   Commerce City   CO   80022-3325   Leased   No

Total Renal Care, Inc.

  Grand Junction   710 Wellington Ave   Grand Junction   CO   81501-6100  
Leased   No

Total Renal Care, Inc.

  Centralized Patient   7173 S Havana Street   Centennial   CO   80112-3891  
Leased   No

Total Renal Care, Inc.

  Lowry   7465 East 1st Ave   Denver   CO   80230-6877   Leased   No

Total Renal Care, Inc.

  Southwest Denver   8601 W. Cross Drive   Littletown   CO   80123-2200   Leased
  No

Total Renal Research, Inc

  Early Clinical Denver   11750 West 2nd Place, Levels 3 And 4 St Anthony’s
Medical Plaza I   Lakewood   CO   80228   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Cortez   610 East Main, Suite C   Cortez   CO   81321-3308   Leased   No

Argyle Dialysis, LLC

  Enfield   51 Palomba Drive   Enfield   CT   6082   Leased   No

DVA Healthcare of New London, LLC

  New London   5 Shaws Cove Suite 100   New London   CT   06320-4974   Leased  
No

DVA Healthcare of Norwich, LLC

  Norwich   113 Salem Turnpike   Norwich   CT   06360-6484   Leased   No

DVA Healthcare Renal Care, Inc.

  Greater Waterbury   209 Highland Avenue   Waterbury   CT   06708-3026   Leased
  No

DVA Healthcare Renal Care, Inc.

  Milford   470 Bridgeport Avenue   Milford   CT   06460-4167   Leased   No

DVA Healthcare Renal Care, Inc.

  Shelton   750 Bridgeport Avenue   Shelton   CT   06484-4734   Leased   No

DVA Healthcare Renal Care, Inc.

  Bridgeport   900 Madison Avenue   Bridgeport   CT   06606-5534   Leased   No

DVA Renal Healthcare, Inc.

  New Haven   100 Church Street South   New Haven   CT   06519-1703   Leased  
No

DVA Renal Healthcare, Inc.

  Branford   249-251 West Main Street   Branford   CT   06405-4048   Leased   No

 

Sch 4.8-21



--------------------------------------------------------------------------------

DVA Renal Healthcare, Inc.

  Bloomfield   29 Griffin Road South   Bloomfield   CT   06002-1351   Leased  
No

DVA Renal Healthcare, Inc.

  Stamford   30 Commerce Road   Stamford   CT   06902-4550   Leased   No

DVA Renal Healthcare, Inc.

  South Norwalk   31 Stevens Street   Norwalk   CT   06850-3805   Leased   No

DVA Renal Healthcare, Inc.

  Hartford   675 Tower Avenue   Hartford   CT   6112   Leased   No

DVA Renal Healthcare, Inc.

  Torrington   780 Litchfield   Torrington   CT   06790-6268   Leased   No

DVA Renal Healthcare, Inc.

  Connecticut Acutes   93 Eastern Steel Road   Milford   CT   06460-2861  
Leased   No

DVA Renal Healthcare, Inc.

  New Haven   96 Orange Street, Suite 2   New Haven   CT   06519-1703   Leased  
No

Middlesex Dialysis Center, LLC

  Middlesex   100 Main Street   Middletown   CT   06457-3477   Leased   No

Physicians Dialysis Acquisitions, Inc.

  Pdi Rocky Hill   30 Waterchase Drive   Rocky Hill   CT   06067-2110   Leased  
No

Total Renal Care, Inc.

  West Hartford   11 South Road   Farmington   CT   06032-2483   Leased   No

Total Renal Care, Inc.

  Danbury   111 Osborne St   Danbury   CT   06810-6031   Leased   No

Total Renal Care, Inc.

  Waterbury   150 Mattatuck Heights Road   Waterbury   CT   06705-3893   Leased
  No

Total Renal Care, Inc.

  Hamden   3000 Dixwell Avenue   Hamden   CT   06518-3522   Leased   No

Total Renal Care, Inc.

  Windham   375c Tuckie Road1   Windham   CT   06256-1345   Leased   No

Total Renal Care, Inc.

  Blackrock   427 Stillson Rd   Fairfield   CT   06824-3153   Leased   No

Total Renal Care, Inc.

  Newington   445 Willard Ave   Newington   CT   06111-2318   Leased   No

Total Renal Care, Inc.

  Vernon   460 Hartford Turnpike   Vernon   CT   06066-4847   Leased   No

Tross Dialysis, LLC

  Brookfield   164 Mount Pleasant Road   Newtown   CT   6804   Leased   No

DaVita Healthcare Partners Inc.

  North Capital   500 North Capitol Street, N.W.   Washington, D.C.   DC  
90245-4814   Leased   No

DVA Healthcare Renal Care, Inc.

  Brentwood   1225-1231 Brentwood Road Ne   Washington   DC   20018-1019  
Leased   No

DVA Healthcare Renal Care, Inc.

  Eighth Street   300 8th Street   Washington   DC   20002-6108   Leased   No

DVA Renal Healthcare, Inc.

  Gwu N Street   2131 K Street Nw   Washington   DC   20037-1898   Leased   No

DVA Renal Healthcare, Inc.

  Gwu Southeast   3857-A Pennsylvania Avenue Se   Washington   DC   20020-1309  
Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Grant Park   5000 Nannie Helen Burroughs Ave   Washington Dc   DC   20019-5506
  Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Lee Street   5155 Lee Street, Ne,   Washington   DC   20019-4051   Leased   No

Total Renal Care, Inc.

  International   1730 Hamlin Street Ne   Washington   DC   20018-1838   Leased
  No

Total Renal Care, Inc.

  Washington Nursing   2425 25th St Se   Washington   DC   20020-3409   Leased  
No

TRC-Georgetown Regional Dialysis, LLC.

  Georgetown Home Training   2233 Wisconsin Ave   Washingotn   DC   20007-4119  
Leased   No

 

Sch 4.8-22



--------------------------------------------------------------------------------

TRC-Georgetown Regional Dialysis, LLC.

  Union Plaza   810 First St. Ne, Suite #100   Washington   DC   20002-4227  
Leased   No

Anderson Kidney Dialysis, LLC

  Key West   1122 N Roosevelt Blvd   Key West   FL   33040-4076   Leased   No

Bright Dialysis, LLC

  Fort Pierce   1801 S 23rd St   Ft Pierce   FL   34950-4830   Leased   No

DaVita Healthcare Partners Inc.

  West Palm Beach   200 Butler Street   West Palm Beach   FL   90245-4814  
Leased   No

DaVita Healthcare Partners Inc.

  Dc Mcallister Office   4033 Tampa Road, Suite 102   Oldsmar   FL   90245-4814
  Leased   No

DaVita Rx, LLC

  Davita Rx - Florida   2252 Commerce Park Drive   Orlando   FL   32819   Leased
  No

DaVita Rx, LLC

  Davita Rx - Florida   2616 Commerce Park Drive   Orlando   FL   32819   Leased
  No

DVA Healthcare Renal Care, Inc.

  New Smyrna Beach   110 South Orange Avenue   New Smyrna Beach   FL  
32168-7153   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Lake Wales   1125 Bryn Mawr Ave   Lake Wales   FL   33853-4333   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Tampa Acutes   1130 Nikki View Drive   Brandon   FL   33511-4868   Leased   No

DVA Healthcare Renal Care, Inc.

  Temple Terrace   11306 53rd St   Temple Terrace   FL   33617-2214   Leased  
No

DVA Healthcare Renal Care, Inc.

  Brandon East   114 E Brandon Blvd   Brandon   FL   33511-5219   Leased   No

DVA Healthcare Renal Care, Inc.

  Perry   118 West Main Street   Perry   FL   32347-2656   Leased   No

DVA Healthcare Renal Care, Inc.

  Bartow   1190 East Church Street   Bartow   FL   33830-4117   Leased   No

DVA Healthcare Renal Care, Inc.

  Plant City   1211 W Reynolds Street   Plant City   FL   33563-4321   Leased  
No

DVA Healthcare Renal Care, Inc.

  Palm Coast   13 Kingswood Drive, Suite A   Palm Coast   FL   32137-4614  
Leased   No

DVA Healthcare Renal Care, Inc.

  Broward   1500 N Federal Highway   Ft Lauderdale   FL   33304-5600   Leased  
Yes

DVA Healthcare Renal Care, Inc.

  Greater Miami   160 Nw 176th Street   Miami   FL   33169-5023   Leased   No

DVA Healthcare Renal Care, Inc.

  Tallahassee   1607 Physicians Drive   Tallahassee   FL   32308-4620   Leased  
No

DVA Healthcare Renal Care, Inc.

  GHc-Winter Haven   1625 Dr. Martin Luther King Drive   Winterhaven   FL  
33881   Owned   No

DVA Healthcare Renal Care, Inc.

  South Beach   1711 Alton Road   Miami Beach   FL   33139-2411   Leased   No

DVA Healthcare Renal Care, Inc.

  Daytona South   1801 S. Nova Road   Daytona Beach   FL   32119-1775   Leased  
No

DVA Healthcare Renal Care, Inc.

  Lake Worth   2459 S. Congress Ave., Suite 100   West Palm Beach   FL  
33406-7616   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Orange City   2575 S Volusia Ave   Orange City   FL   32763-9116   Leased   No

DVA Healthcare Renal Care, Inc.

  Lehigh Acres Dialysis   2814 Lee Boulevard   Lehigh Acres   FL   33971-1561  
Leased   No

DVA Healthcare Renal Care, Inc.

  Four Freedoms Dialysis   289a Sw Range Ave   Madison   FL   32340-2351  
Leased   No

DVA Healthcare Renal Care, Inc.

  Deland   346 E New York Ave   Deland   FL   32724-5510   Leased   No

DVA Healthcare Renal Care, Inc.

  Brandenton   3501 Cortez Road W.   Bradenton   FL   34210-3104   Leased   Yes

 

Sch 4.8-23



--------------------------------------------------------------------------------

DVA Healthcare Renal Care, Inc.

  Central Tampa   4204 N. Macdill Avenue   Tampa   FL   33607-6342   Leased   No

DVA Healthcare Renal Care, Inc.

  Fort Myers   4220 Executive Circle, Suite 38   Fort Myers   FL   33916-7993  
Leased   No

DVA Healthcare Renal Care, Inc.

  Ormond Beach   431-495 South Nova Rd   Ormond Beach   FL   32174-8444   Leased
  No

DVA Healthcare Renal Care, Inc.

  West Tampa   4515 George Road   Tampa   FL   33634-7300   Leased   No

DVA Healthcare Renal Care, Inc.

  Lakeland   515 E. Bella Vista Street   Lakeland   FL   33805-3005   Leased  
No

DVA Healthcare Renal Care, Inc.

  Daytona Beach   578 Health Boulevard   Daytona Beach   FL   32114-1492  
Leased   No

DVA Healthcare Renal Care, Inc.

  West Tallahassee   5857 W Tennessee St   Tallahassee   FL   32304-9218  
Leased   No

DVA Healthcare Renal Care, Inc.

  Sun City   783 Cortaro Drive   Ruskin   FL   33573-6812   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Quincy   878 Strong Road   Quincy   FL   32351-5243   Leased   No

DVA Healthcare Renal Care, Inc.

  Ft Myers South   8850 Gladiolus Dr   Fort Meyers   FL   33908-5102   Leased  
No

DVA Renal Healthcare, Inc.

  Ocoee   11140 West Colonial Drive   Ocoee   FL   34761-3300   Leased   No

DVA Renal Healthcare, Inc.

  St. Petersburg   1117 Arlington Avenue   St. Petersburg   FL   33705-1521  
Leased   No

DVA Renal Healthcare, Inc.

  Orlando   116 W Sturtevant Street   Orlando   FL   32806-2021   Leased   Yes

DVA Renal Healthcare, Inc.

  Orlando East   11616 Lake Underhill Rd   Orlando   FL   32825-4466   Leased  
No

DVA Renal Healthcare, Inc.

  Miami East   1250 Nw 7th St Units 103-110   Miami   FL   33125-3744   Leased  
No

DVA Renal Healthcare, Inc.

  Sebastian   1424 U.S. Highway 1   Sebastian   FL   32958-1619   Leased   No

DVA Renal Healthcare, Inc.

  Fort Myers North   16101 N Cleveland Avenue   North Fort Myers   FL  
33903-2148   Leased   No

DVA Renal Healthcare, Inc.

  Melbourne   2235 Babcock Street   Melbourne   FL   32901-5305   Leased   No

DVA Renal Healthcare, Inc.

  Supernova Reg 7   2401 Pga Boulevard   Palm Beach Gardens   FL   33334-4806  
Leased   No

DVA Renal Healthcare, Inc.

  Tallahassee South   2410 South Adams Street   Tallahassee   FL   32301-6325  
Leased   No

DVA Renal Healthcare, Inc.

  St Petersburg South   2850 34th Street South   St Petersburg   FL   33711-3817
  Leased   No

DVA Renal Healthcare, Inc.

  Miami Gardens   3363 Nw 167th Street   Miami Gardens   FL   33056-4254  
Leased   No

DVA Renal Healthcare, Inc.

  Lakeland South   5050 S Florida Ave   Lakeland   FL   33813-2181   Leased   No

DVA Renal Healthcare, Inc.

  Orlando North   5135 Adanson Street   Orlando   FL   32804-1338   Leased   No

DVA Renal Healthcare, Inc.

  Orlando Southwest   6925 Lake Ellenor Dr   Orlando   FL   32809-4670   Leased
  No

DVA Renal Healthcare, Inc.

  Plantation   7061 Cypress Road   Plantation   FL   33317-2243   Leased   No

DVA Renal Healthcare, Inc.

  Miami North   860 Northeast 125th Street   North Miami   FL   33161-5743  
Leased   No

DVA Renal Healthcare, Inc.

  Bonita Springs   9132 & 9134 Bonita Beach Road   Bonita Springs   FL  
34135-4281   Leased   No

DVA Renal Healthcare, Inc.

  Miami Campus   Jackson Medical Tower   Miami   FL   33136-1121   Leased   Yes

 

Sch 4.8-24



--------------------------------------------------------------------------------

East Ft. Lauderdale, LLC

  E Ft Lauderdale   1301 S Andrews Ave   Ft Lauderdale   FL   33316-1823  
Leased   No

Fairfield Dialysis, LLC

  Jacksonville Arlington   929 University Blvd North   Jacksonville   FL  
32211-5529   Leased   No

Fjords Dialysis, LLC

  Silver Springs Shores   9310 Spring Road   Ocala   FL   34472-2913   Leased  
No

Flamingo Park Kidney Center, Inc.

  Le Jeune   3280 Ponce De Leon   Coral Gables   FL   33134-7252   Leased   Yes

Flamingo Park Kidney Center, Inc.

  Interamerican   7815 Coral Way   Miami   FL   33155-6541   Leased   No

Flamingo Park Kidney Center, Inc.

  Flamingo Park   901 East 10th Avenue   Hialeah   FL   33010-3762   Leased   No

Golden Sun Bear, LLC

  Lifeline Aaxess   13085 & 13087 Telecom Parkway North   Temple Terrace   FL  
33637-0926   Leased   No

GreenLeaf Dialysis, LLC

  Gainesville Home Training   4960 West Newberry Road   Gainesville   FL  
32607-2201   Leased   Yes

Indian River Dialysis Center, LLC

  Vero Beach   Pineapple Palm Plaza, 2150 45th Street Building C   Vero Beach  
FL   32967-6281   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Collier County   6625 Hillway Circle   Naples   FL   34112-8756   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Manatee County   8470 Cooper Creek Boulevard   University Park   FL  
34201-2020   Leased   No

Kavett Dialysis, LLC

  Palmetto   7150 West 20th Ave   Hialeah   FL   33016-5509   Leased   No

Las Olas De Sequoia, LLC

  Lifeline Fort Lauderdale   2271 - 2283 Sw 2nd St., Bldg. 9   Pompano Beach  
FL   33069-3101   Leased   No

Lifeline Pensacola, LLC

  Lifeline Pensacola   1851 North 9th Avenue   Pensacola   FL   32503   Leased  
Yes

Lifeline Vascular Center-Niceville, LLC

  Niceville   4585 Highway 20 East   Niceville   FL   32578   Leased   No

Lifeline Vascular Center-Orlando, LLC

  Lf Orlando North   337 South Northlake Boulevard   Altamonte Springs   FL  
32701-5264   Leased   No

Lourdes Dialysis, LLC

  Lake Mary   39 Skyline Drive, Suite 1001   Lake Mary   FL   32746-7123  
Leased   No

Lourdes Dialysis, LLC

  Oviedo   7560 Red Bug Lake Road   Oviedo   FL   32765-6591   Leased   No

Mammoth Dialysis, LLC

  Carrollwood   14358 N Dale Mabry Hwy   Tampa   FL   33618-2018   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Gainesville   932 N.W. 56th Terrace   Gainesville   FL   32605-4480  
Leased   No

Nephrology Medical Associates of Georgia, LLC

  Lake City   221 SW Stonegate Terrace   Lake City   FL   32024-3463   Leased  
No

Okanogan Dialysis, LLC

  Lauderdale Lakes   2922 North State Road 7   Lauderdale Lakes   FL  
33313-1912   Leased   No

Open Access Lifeline, LLC

  Lifeline Miami   16401 Nw 2nd Ave   Miami   FL   33169-6035   Leased   No

Reef Dialysis, LLC

  Home Options Of Pensacola   812 Creighton Rd   Pensacola   FL   32504-7028  
Leased   No

Renal Life Link, Inc

  Davie   11011 Sheridan Street   Cooper City   FL   33026-1505   Leased   No

Renal Life Link, Inc

  Haines City II   Ridgeview Plaza Us Highway 27   Haines City   FL   33897-4519
  Leased   No

 

Sch 4.8-25



--------------------------------------------------------------------------------

Renal Treatment Centers-Southeast, LP

  Ocala South   13940 Us Hwy 441   Lady Lake   FL   32159-8908   Leased   No

Renal Treatment Centers-Southeast, LP

  Amelia Island   1525 Lime Street   Fernandina Beach   FL   32034-3015   Leased
  No

Renal Treatment Centers-Southeast, LP

  Villages   1950 Laurel Manor Drive   The Villages   FL   32162-5603   Leased  
No

Renal Treatment Centers-Southeast, LP

  Aventura   22 Southwest 11th Street   Hallandale   FL   33009-7038   Leased  
No

Renal Treatment Centers-Southeast, LP

  Lake   221 North 1st Street   Leesburg   FL   34748-5150   Leased   No

Renal Treatment Centers-Southeast, LP

  Ocala North   2620 W Hwy 316   Citra   FL   32113-3555   Leased   No

Renal Treatment Centers-Southeast, LP

  Ocala Regional Kidney   2860 Se 1st Ave   Ocala   FL   34471-0406   Leased  
No

Renal Treatment Centers-Southeast, LP

  Ocala East   2870 Se 1st Avenue   Ocala   FL   34471-0406   Leased   No

Renal Treatment Centers-Southeast, LP

  Marianna   2930 Optimist Dr   Marianna   FL   32448-7703   Leased   No

Renal Treatment Centers-Southeast, LP

  North Okaloosa   320 West Redstone Drive   Crestview   FL   32536-6433  
Leased   Yes

Renal Treatment Centers-Southeast, LP

  Santa Rosa   5819 Highway 90   Milton   FL   32583-1763   Leased   Yes

Renal Treatment Centers-Southeast, LP

  Panama City   615 Highway 231   Panama City   FL   32405-4704   Leased   No

Renal Treatment Centers-Southeast, LP

  Leesburg   801 E Dixie Ave   Leesburg   FL   34748-7699   Leased   No

Renal Treatment Centers-Southeast, LP

  Venice   816 Pinebrook Road   Venice   FL   34285-7103   Leased   No

Renal Treatment Centers-Southeast, LP

  West Florida   8333 North Davis Highway   Pensacola   FL   32514-6050   Leased
  No

Renal Treatment Centers-Southeast, LP

  Chipley   877 3rd Street, Suite 2   Chipley   FL   32428-1855   Leased   No

Renal Treatment Centers-Southeast, LP

  Ocala West   9401 Sw Hwy 200   Ocala   FL   34481-9612   Leased   No

Renal Treatment Centers-Southeast, LP

  Mt Dora   County Road 19a   Mount Dora   FL   32757-3526   Leased   No

SafeHarbor Dialysis, LLC

  East Tampa   1701 9th Avenue   Tampa   FL   33605-3801   Leased   No

Sands Dialysis, LLC

  Boynton/North Delray   2655 West Atlantic Blvd   Delray Beach   FL  
33445-4400   Leased   Yes

Sands Dialysis, LLC

  Boca Raton   998 Northwest 9th Court   Boca Raton   FL   33486-2214   Leased  
No

South Central Florida Dialysis Partners, LLC

  Poinciana   1002 Cypress Parkway   Poinciana   FL   34759-3328   Leased   No

South Central Florida Dialysis Partners, LLC

  Celebration   1154 Celebration Blvd   Celebration   FL   34747-4605   Leased  
No

South Central Florida Dialysis Partners, LLC

  Kissimmee Home Training Pd   1203 North Central Avenue, Suite A   Kissimmee  
FL   34741-4407   Leased   No

South Central Florida Dialysis Partners, LLC

  Winter Garden   1222 Winter Garden Vineland Rd.   Winter Garden   FL   34787  
Leased   No

South Central Florida Dialysis Partners, LLC

  Orlando   14050 Town Loop Blvd   Orlando   FL   32837-6190   Leased   No

South Central Florida Dialysis Partners, LLC

  Ocoee Home Training   1552 Boren Drive   Ocoee   FL   34761-4216   Leased  
Yes

South Central Florida Dialysis Partners, LLC

  Buena Ventura Orlando   1998 Osceola Parkway   Kissimmee   FL   34743   Leased
  No

 

Sch 4.8-26



--------------------------------------------------------------------------------

South Central Florida Dialysis Partners, LLC

  St. Cloud   220 Kissimmee Park Road   St. Cloud   FL   34769-1430   Leased  
No

South Central Florida Dialysis Partners, LLC

  Orlando Park   5397 W Colonial Dr   Orlando   FL   32808-7647   Leased   No

South Central Florida Dialysis Partners, LLC

  Kissimmee   802 North John Young Parkway   Kissimmee   FL   34741-4912  
Leased   No

Talimena Dialysis, LLC

  Miami Shores   15600 NW 15th Avenue   Miami Gardens   FL   33169-5609   Leased
  No

Total Renal Care, Inc.

  Defuniak Springs   1045 Us Hwy 331   Defuniak Springs   FL   32435-3375  
Leased   No

Total Renal Care, Inc.

  Tampa Fl   10770 N. 46th St.   Tampa   FL   33617-3465   Leased   No

Total Renal Care, Inc.

  Coral Reef   11000 Sw 184th St   Miami   FL   33157-6602   Leased   No

Total Renal Care, Inc.

  Bay Breeze   11550 Ulmerton Road   Largo   FL   33778-1501   Leased   No

Total Renal Care, Inc.

  Center For Kidney Disease   1190 Nw 95th St   Miami   FL   33150-2065   Leased
  No

Total Renal Care, Inc.

  Pembroke Pines   12145 Pembroke Rd   Pembroke Pines   FL   33025-1727   Leased
  No

Total Renal Care, Inc.

  Fort Lauderdale   1299 East Commerical Blvd   Oakland Park   FL   33334  
Leased   No

Total Renal Care, Inc.

  Cape Coral   1315 Se 8th Terrace   Cape Coral   FL   33990-3213   Leased   No

Total Renal Care, Inc.

  Arcadia   1341 East Oak Street   Arcadia   FL   34266-8902   Leased   No

Total Renal Care, Inc.

  Columbia County-FL   1389 U.S. Highway 90 West, Suite 100A   Lake City   FL  
32055-6130   Leased   No

Total Renal Care, Inc.

  Bayonet Point   14144 Nephron Ln   Hudson   FL   34667-6504   Leased   No

Total Renal Care, Inc.

  Beach Boulevard Dialysis   14444 Beach Blvd   Jacksonville   FL   32250-2079  
Leased   No

Total Renal Care, Inc.

  Renovation Of Life   14505 Commerce Way   Miami Lakes   FL   33016-1530  
Leased   No

Total Renal Care, Inc.

  Miami Lakes   14600 Nw 60th Avenue   Miami Beach   FL   33014-2811   Leased  
No

Total Renal Care, Inc.

  Palm Breeze (Northport)   14942 Tamiami Trl   Northport   FL   34287-2705  
Leased   No

Total Renal Care, Inc.

  Jacksonville South   14965 Old St. Augustine Rd   Jacksonville   FL  
32258-9481   Leased   No

Total Renal Care, Inc.

  Gulf Breeze   1523 Main Street   Dunedin   FL   34698-4650   Leased   No

Total Renal Care, Inc.

  West Beach   16201 Panama City Beach Parkway   Panama City   FL   32413-5301  
Leased   Yes

Total Renal Care, Inc.

  Venture   16855 NE 2nd Avenue   N. Miami Beach   FL   33162-1744   Leased   No

Total Renal Care, Inc.

  Sanford   1701 W 1st St   Sanford   FL   32771-1605   Leased   No

Total Renal Care, Inc.

  Pine Island   1871 N Pine Island Rd   Plantation   FL   33322-5208   Leased  
No

Total Renal Care, Inc.

  Keys Gate   1982 NE 8th Street   Homestead   FL   33033-4704   Leased   No

Total Renal Care, Inc.

  Deerfield Beach   1983 West Hillsboro Boulevard   Deerfield Beach   FL  
33441-3026   Leased   No

 

Sch 4.8-27



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Deerfield   200 Sw Natura Ave   Deerfield Beach, Fl   FL   33441-3026   Leased
  No

Total Renal Care, Inc.

  Miramar   2501 Sw 160th Ave   Miramar   FL   33027-4217   Leased   No

Total Renal Care, Inc.

  St. Augustine Home Training (PD/HHD)-FL   252 Southpark Circle East   St.
Augustine   FL   32086-5137   Leased   No

Total Renal Care, Inc.

  Central Orlando   2548 N Orange Blossom Trl   Orlando   FL   32804-4863  
Leased   No

Total Renal Care, Inc.

  West Palm Beach   2611 North Dixie Hwy   W Palm Beach   FL   33407-5919  
Leased   No

Total Renal Care, Inc.

  St Augustine   264 Southpark Circle East   St Augustine   FL   32086-5137  
Leased   No

Total Renal Care, Inc.

  Hallendale   2655 Hollywood Blvd   Hollywodd   FL   33020-4840   Leased   No

Total Renal Care, Inc.

  North Palm Beach   2841 Pga Blvd   Palm Beach Gardens   FL   33410-2910  
Leased   No

Total Renal Care, Inc.

  Pinnacle Of Boca Raton   2900 N. Military Trail   Boca Raton   FL   33431-6308
  Leased   No

Total Renal Care, Inc.

  Hernando   2985 Landover Blvd   Spring Hill   FL   34608-7258   Leased   No

Total Renal Care, Inc.

  Cape Coral South   3046 Del Prado Blvd, Unit 4a To F   Cape Coral   FL  
33904-7232   Leased   No

Total Renal Care, Inc.

  Lake Vista   3187 Us Highway 98   Lakeland   FL   33805-2103   Leased   No

Total Renal Care, Inc.

  Palatka   326 Zeagler Drive   Palatka   FL   32177-3817   Leased   Yes

Total Renal Care, Inc.

  Gulf Coast   3300 Tamiami Trail Unit No.3   Port Charlotte   FL   33952-8054  
Leased   No

Total Renal Care, Inc.

  Pinellas West Shore   3451 66th St. N   St. Petersburg   FL   33710-1568  
Leased   No

Total Renal Care, Inc.

  Winter Park   3727 North Goldenrod Road   Winter Park   FL   32792-8611  
Leased   No

Total Renal Care, Inc.

  Port Saint Joe   3871 Highway 98 E   Port Saint Joe   FL   32456-5318   Leased
  No

Total Renal Care, Inc.

  Memorial Plaza   3901 University Blvd S   Jacksonville   FL   32216-4374  
Leased   No

Total Renal Care, Inc.

  Team Endeavor Group Office Davert Lease   3985 NW Street   Pensacola   FL  
28211   Leased   No

Total Renal Care, Inc.

  Lake Griffin East   401 E North Ave   Leesburg   FL   34748-5262   Leased   No

Total Renal Care, Inc.

  Winter Park Hemo   4100 Metric Dr   Winter Park   FL   32792-6832   Leased  
No

Total Renal Care, Inc.

  Port Charlotte   4300 Kings Highway   Port Charlotte   FL   33980   Leased  
No

Total Renal Care, Inc.

  Casselberry   4970 S Us Hwy 17/92   Casselberry   FL   32707-3888   Leased  
No

Total Renal Care, Inc.

  Coastal Kidney   510 Macarthur Avenue   Panama City   FL   32401-3636   Leased
  No

Total Renal Care, Inc.

  Florida Renal Center   5320 W Flagler St   Miami   FL   33134   Leased   No

Total Renal Care, Inc.

  Immokalee   5340 Useppa Dr   Ave Maria   FL   34142-5051   Leased   No

 

Sch 4.8-28



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Gateway   5705 Lee Boulevard   Lehigh Acres   FL   33971-6342   Leased   No

Total Renal Care, Inc.

  West Pensacola   598 North Fairfield   Pensacola   FL   32506-4320   Leased  
Yes

Total Renal Care, Inc.

  Pompano Beach   600 Sw 3rd Street   Pompano Beach   FL   33060-6932   Leased  
No

Total Renal Care, Inc.

  Apopka   640 Executive Park Ct   Apopka   FL   32703-6075   Leased   No

Total Renal Care, Inc.

  Downtown Pensacola   700 E Cervantes St   Pensacola   FL   32501-3210   Leased
  Yes

Total Renal Care, Inc.

  Tamarac   7132, 7140, 7144 & 7148 W Mcnab Rd   Tamarac   FL   33321-5306  
Leased   No

Total Renal Care, Inc.

  New Port Richey II   7421 Ridge Rd   Port Richey   FL   34668-6935   Leased  
No

Total Renal Care, Inc.

  Sunrays Division   7421 Ridge Road   New Port Richey   FL   34677-3224  
Leased   No

Total Renal Care, Inc.

  Complete   7467-7475 West Sample Rd   Coral Springs   FL   33065-4754   Leased
  No

Total Renal Care, Inc.

  Doral   7705 Nw 48th St   Doral   FL   33166-5401   Leased   No

Total Renal Care, Inc.

  Davie City   7950 Sw 30th St   Davie   FL   33328-1979   Leased   No

Total Renal Care, Inc.

  Kendall   8354 Mills Drive   Kendall   FL   33183-4806   Leased   No

Total Renal Care, Inc.

  Hialeah   8500 NW 103rd Street   Hialeah Gardens   FL   33016-4870   Leased  
No

Total Renal Care, Inc.

  Oakland Park   911 E Oakland Park Blvd   Oakland Park   FL   33334-2725  
Leased   No

Total Renal Care, Inc.

  Dadeland   9175 Sw 87th Ave   Miami   FL   33176-2302   Leased   No

Total Renal Care, Inc.

  Corp-Non Cbo   929 North Spring Garden Ave   Deland   FL   32720-0838   Leased
  No

Total Renal Care, Inc.

  Regency   9535 Regency Square Blvd   Jacksonville   FL   32225-8128   Leased  
No

Total Renal Care, Inc.

  South Florida   One Oakwood Blvd   Hollywood   FL   33020-1937   Leased   No

Total Renal Care/Crystal River Dialysis, L.C.

  Crystal River   7415 West Gulf To Lake Highway   Crystal River   FL  
34429-7834   Leased   No

Total Renal Laboratories, Inc.

  TRC LAB   1991 Industrial Drive   Deland   FL   32724-2039   Owned   No

Townsend Dialysis, LLC

  Plantation Home Training   8144 West Broward Blvd.   Plantation   FL  
33324-2000   Leased   No

Wesley Chapel Dialysis, LLC

  Wesley Chapel   27401 Cashford Cir   Wesley Chapel   FL   33544-8183   Leased
  No

Weston Dialysis Center, LLC

  Weston   2685 Executive Park   Weston   FL   33331-3651   Leased   No

Yargol Dialysis, LLC

  Winter Haven South   7190-7220 Cypress Gardens Boulevard   Winter Haven   FL  
33884-3217   Leased   No

Ybor City Dialysis, LLC

  Greater Tampa Hhd/Pd   4204b N Macdill Ave   Tampa   FL   33607-6364   Leased
  No

Zephyrhills Dialysis Center, LLC

  Zephyrhills   TBD   Zephyrhills   FL   33542-0001   Leased   No

Bayshore Dialysis, LLC

  Savannah Riverside   540 E. Oglethorpe Avenue   Savannah   GA   31401   Leased
  No

Buford Dialysis, LLC

  Buford   1550 Buford Highway   Buford   GA   30518-3666   Leased   Yes

 

Sch 4.8-29



--------------------------------------------------------------------------------

Bulfinch Dialysis, LLC

  Lake Hartwell   1065 East Franklin St   Hartwell   GA   30643   Leased   No

Burney Dialysis, LLC

  Valdosta Home   401 Northside Drive   Valdosta   GA   31602-1872   Leased   No

Carlsbad Dialysis, LLC

  South Fulton   1275 East Cleveland Avenue   East Point   GA   30344-3433  
Leased   No

Central Georgia Dialysis, LLC

  Perry   1027 Keith Dr.   Perry   GA   31069-2948   Leased   No

Central Georgia Dialysis, LLC

  East Macon   165 Emery Highway   Macon   GA   31217-3666   Leased   No

Dialysis of North Atlanta, LLC

  Ellijay   449 Industrial Boulevard   Ellijay   GA   30540-6724   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Thomaston   1075 Hwy 19 N   Thomaston   GA   30286-2233   Leased   No

DVA Healthcare Renal Care, Inc.

  East Atlanta   1308 Moreland Avenue Se   Atlanta   GA   30316-3224   Leased  
No

DVA Healthcare Renal Care, Inc.

  Rome   15 John Maddox Drive   Rome   GA   30165-1413   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Athens West   1747 Langford Drive, Building 500   Bogart   GA   30622-2610  
Leased   No

DVA Healthcare Renal Care, Inc.

  Eastlake   1757 Candler Road   Decatur   GA   30032-3276   Leased   No

DVA Healthcare Renal Care, Inc.

  Wylds Road   1815 Wylds Road   Augusta   GA   30909-4430   Leased   No

DVA Healthcare Renal Care, Inc.

  Americus   227 Lee Street   Americus   GA   31709-3525   Leased   Yes

DVA Healthcare Renal Care, Inc.

  South Fulton   2685 Metropolitan Parkway Sw   Atlanta   GA   30315-7926  
Leased   No

DVA Healthcare Renal Care, Inc.

  Oak Street   2704 North Oak Street   Valdosta   GA   31602-1723   Leased   Yes

DVA Healthcare Renal Care, Inc.

  St. Mary’s   2714 Osborne Road   Saint Mary’S   GA   31558-4049   Leased   No

DVA Healthcare Renal Care, Inc.

  Brunswick South   2930 Springdale Rd   Brunswick   GA   31520-4838   Leased  
No

DVA Healthcare Renal Care, Inc.

  Jesup   301 Peachtree Street   Jesup   GA   31545-0245   Leased   No

DVA Healthcare Renal Care, Inc.

  Candler County   325 Cedar Street   Metter   GA   30439-4043   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Douglasville   3877 Longview Drive   Douglasville   GA   30135-1373   Leased  
No

DVA Healthcare Renal Care, Inc.

  Hinesville   522 E G Mills Parkway   Hinesville   GA   31313-4021   Leased  
No

DVA Healthcare Renal Care, Inc.

  Brunswick   53 Scranton Connector   Brunswick   GA   31525-1862   Leased   No

DVA Renal Healthcare, Inc.

  Piedmont   105 Collier Road   Atlanta   GA   30309-1730   Leased   No

DVA Renal Healthcare, Inc.

  Montezuma   114 De Vaughn Street   Montezuma   GA   31063-1708   Leased   No

DVA Renal Healthcare, Inc.

  Abercorn   11706 Mercy Blvd Bldg 9   Savannah   GA   31419-1751   Leased   No

DVA Renal Healthcare, Inc.

  North Fulton   1250 Northmeadow Parkway   Roswell   GA   30076-4914   Leased  
No

DVA Renal Healthcare, Inc.

  Fayetteville   1279 Highway 54 West, Suite 110   Fayetteville   GA  
30214-4551   Leased   No

DVA Renal Healthcare, Inc.

  Effingham North   1451 Hwy 21 South   Springfield   GA   31329-5244   Leased  
No

DVA Renal Healthcare, Inc.

  Loring Heights   1575 Northside Drive N W   Atlanta   GA   30318-4211   Leased
  No

 

Sch 4.8-30



--------------------------------------------------------------------------------

DVA Renal Healthcare, Inc.

  GHc-Decatur   1840 Southern Lane   Decatur   GA   30033   Owned   No

DVA Renal Healthcare, Inc.

  Douglas   191 West Side Drive   Douglas   GA   31533-3534   Leased   No

DVA Renal Healthcare, Inc.

  Laurens County   2400 Bellevue Road   Dublin   GA   31021-2856   Leased   No

DVA Renal Healthcare, Inc.

  Atlanta West   2538 Martin Luther King Drive   Atlanta   GA   30311-1779  
Leased   No

DVA Renal Healthcare, Inc.

  Williams Street   2812 Williams Street   Savannah   GA   31404-4134   Leased  
No

DVA Renal Healthcare, Inc.

  Cedartown   325 West Avenue   Cedartown   GA   30125-3439   Leased   Yes

DVA Renal Healthcare, Inc.

  Wrightsville   513 West Elm Street   Wrightsville   GA   31096-2016   Leased  
No

DVA Renal Healthcare, Inc.

  Derenne   5303 Montgomery Street   Savannah   GA   31405-5138   Leased   No

DVA Renal Healthcare, Inc.

  Atlanta   567 North Avenue   Atlanta   GA   30308-2721   Leased   No

DVA Renal Healthcare, Inc.

  Baxley   604 Fair Street   Baxley   GA   31513-0112   Leased   No

DVA Renal Healthcare, Inc.

  Cumming   911 Marketplace Blvd, Cumming Marketplace Blvd #3 Suites I-K  
Cumming   GA   30041-7938   Leased   No

DVA Renal Healthcare, Inc.

  Atlanta South   Tri Cities Plaza, 3158 East Main Street   East Point   GA  
30344-4800   Leased   No

Elberton Dialysis Facility, Inc.

  Elberton   894 Elbert Street   Elberton   GA   30635-2628   Leased   No

Goldendale Dialysis, LLC

  Columbus Home Training   1200 Brookstone Centre   Columbus   GA   31904-2988  
Leased   No

Heavener Dialysis, LLC

  Victory   2401 Shelby Street   Columbus   GA   31903   Leased   No

Honey Dialysis, LLC

  Snellville   2125 Main St E   Snellville   GA   30078-6424   Leased   No

Humboldt Dialysis, LLC

  Savannah Gateway   5973 Ogeechee Road   Savannah   GA   31419-8901   Leased  
No

ISD Canton, LLC (fka DSI Canton, LLC)

  Northwest Georgia   260 Hospital Road   Canton   GA   30114-2409   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Greensboro   1220 Siloam Rd   Greensboro   GA   30642-2810   Leased   Yes

ISD Renal, Inc fka DSI Renal, Inc.

  Cartersville   203 N.Tennessee Street   Cartersville   GA   30120-3605  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Austell   3642 Marathon Circle   Austell   GA   30106-6821   Leased   No

Lapham Dialysis, LLC

  Ellijay   449 Industrial Boulevard   Ellijay   GA   30540-3772   Leased   Yes

MGD-Kidney Dialysis Center, LLC

  Kidney Dialysis Center   640 Martin Luther King Jr. Blvd   Macon   GA  
31201-3206   Leased   No

MGD-Medical Practice (Lifeline)

  Lifeline Albany   2300 Dawson Rd   Albany   GA   31707-2436   Leased   No

MGD-Medical Practice (Lifeline)

  Atlanta 2   3885 Princeton Way   Atlanta   GA   30331-7100   Leased   No

MGD-Medical Practice (Lifeline)

  Lifeline Atlanta 2b   5461 Hillandale Dr   Lithonia   GA   30058-4842   Leased
  No

Osage Dialysis, LLC

  Mcfarland   6225 Atlanta Hwy   Alpharetta   GA   30004-8799   Leased   No

Parker Dialysis, LLC

  Walton County   221 Plaza Drive   Monroe   GA   30655-3184   Leased   Yes

 

Sch 4.8-31



--------------------------------------------------------------------------------

Renal Life Link, Inc

  Cobb   3865 Medical Park Drive   Austell   GA   30106-1109   Leased   Yes

Renal Life Link, Inc

  Paulding   4019 Johns Road   Dallas   GA   30132-3420   Leased   No

Renal Life Link, Inc

  Sweetwater   7117 S. Sweetwater Road   Lithia Springs   GA   30122-2446  
Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Buena Vista   100 Burhalter Ave   Buena Vista   GA   31803-9701   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Lake Hearn   1150 Lake Hearn Drive   Atlanta   GA   30342-1566   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  South Columbus   1216 Stark Avenue   Columbus   GA   31906-2500   Leased   Yes

Renal Treatment Centers-Mid-Atlantic, Inc.

  Jonesboro   129 King Street   Jonesboro   GA   30236-3656   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Northlake   1390 Montreal Road   Tucker   GA   30084-8144   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Spivey Pd   1423 Stockbridge Road, Unit 3 & 4 Suite B   Jonesboro   GA  
30236-3740   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Moultrie   2419 S. Main St.   Moultrie   GA   31768-6531   Leased   Yes

Renal Treatment Centers-Mid-Atlantic, Inc.

  Newnan   242 Bullsboro Drive   Newnan   GA   30263-1295   Leased   Yes

Renal Treatment Centers-Mid-Atlantic, Inc.

  Lithonia   2485 Park Central Blvd   Lithonia   GA   30035-3903   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Gainsville   2545 Flintridge Road   Gaineville   GA   30501-7428   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Southern Crescent   275 Upper Riverdale Road   Riverdale   GA   30274-2556  
Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Cascade   3651 Bakers Ferry Rd Sw   Atlanta   GA   30331-3712   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Forest Park   380 Forest Parkway   Forest Park   GA   30297-2107   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Milledgeville   400 South Wayne Street   Milledgeville   GA   31061-3446  
Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  East Georgia   450 Georgia Avenue   Statesboro   GA   30458-5590   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Iris City   521 North Expressway Village, Suite #1509   Griffin   GA  
30223-2073   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Fort Valley   557 Bluebird Blvd.   Fort Valley   GA   31030-5083   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Columbus   6228 Bradley Park Dr   Columbus   GA   31904-3604   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Jackson   Mcdonough Road   Jackson   GA   30233-1572   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  East Georgia Dialysis   TBD Stambuk Lane   Statesboro   GA   30458-5590  
Leased   No

Royale Dialysis, LLC

  Kennestone   200 North Cobb Pkwy, Bldg. 300   Marietta   GA   30062-3558  
Leased   No

Saddleback Dialysis, LLC

  Magnolia Oaks   2377 Hwy 196 W   Hinesville   GA   31313-8036   Leased   No

Seminole Dialysis, LLC

  Hiram   76 Highland Pavilion Court   Hiram   GA   30141-3170   Leased   No

Shone Dialysis, LLC

  Newton   Bypass Road and Highway 36   Covington   GA   30014-3651   Leased  
No

Southwest Atlanta Dialysis Centers, LLC

  Linden   121 Linden Ave   Atlanta   GA   30308-2432   Leased   No

 

Sch 4.8-32



--------------------------------------------------------------------------------

Southwest Atlanta Dialysis Centers, LLC

  Decatur   1987 Candler Road   Decatur   GA   30032-4212   Leased   No

Southwest Atlanta Dialysis Centers, LLC

  East Point   2669 Church Street   East Point   GA   30344   Leased   No

Southwest Atlanta Dialysis Centers, LLC

  Southwest Atlanta   3620 Martin Luther King Drive   Atlanta   GA   30331-3711
  Leased   No

Southwest Atlanta Dialysis Centers, LLC

  Bakers Ferry   3645 Bakers Ferry Road   Atlanta   GA   30331-3712   Leased  
No

Sugarloaf Dialysis, LLC

  Sugarloaf   1705 Belle Meade Court   Lawrenceville   GA   30043-5895   Leased
  No

Total Renal Care, Inc.

  Cordele   1013 E. 16th Street   Cordele   GA   31015-1539   Leased   No

Total Renal Care, Inc.

  Shamrock   1016 Claxton Dairy Road   Dublin   GA   31021-7971   Leased   No

Total Renal Care, Inc.

  Medlock Bridge   10680 Medlock Bridge Road   Duluth   GA   30097-8420   Leased
  No

Total Renal Care, Inc.

  Mcdonough   114 Dunn Ave.   Mcdonough   GA   30253-2347   Leased   No

Total Renal Care, Inc.

  Troup County   140 Glenn Bass Road   Lagrange   GA   30240-5809   Leased   No

Total Renal Care, Inc.

  Sumter County   1432 E Forsyth St.   Americus   GA   31709-3808   Leased   No

Total Renal Care, Inc.

  Washington   154 Washington Plaza   Washington   GA   30673-2074   Leased   No

Total Renal Care, Inc.

  Piedmont 300b   1575 Northside Drive   Atlanta   GA   30318-4210   Leased   No

Total Renal Care, Inc.

  South Augusta   1631 Gordon Hwy Ste 1b   Augusta   GA   30906-2221   Leased  
No

Total Renal Care, Inc.

  North Carrollton   195 Parkwood Circle   Carrollton   GA   30117-8756   Leased
  Yes

Total Renal Care, Inc.

  Mcafee   1987 Candler Road   Decatur   GA   30032-4212   Leased   No

Total Renal Care, Inc.

  Athens   2026 South Millege Ave, Ste# A-2   Athens   GA   30605-6480   Leased
  No

Total Renal Care, Inc.

  Tri County   2540 Flat Shoals Road   Atlanta   GA   30349-4314   Leased   No

Total Renal Care, Inc.

  East Dekalb   2801 Candler Rd   Decatur   GA   30034-1421   Leased   No

Total Renal Care, Inc.

  Peachtree City   2830 W. Highway 54, Building 100   Peachtree City   GA  
30269-1026   Leased   No

Total Renal Care, Inc.

  Powder Springs   2840 East West Connector   Austell   GA   30106-6813   Leased
  No

Total Renal Care, Inc.

  Waycross   308 Carswell Ave   Waycross   GA   31501-4762   Leased   Yes

Total Renal Care, Inc.

  GHc-Atlanta   400 Decatur Street (Retax Bill Also Shows 382 Decatur Street)  
Atlanta   GA   30312   Owned   No

Total Renal Care, Inc.

  Tucker   4434 Hugh Howell Rd   Tucker   GA   30084-4905   Leased   No

Total Renal Care, Inc.

  Statesboro   4b College Plaza Fair Road   Statesboro   GA   30458-4928  
Leased   No

Total Renal Care, Inc.

  Divisional - Glenlake   50 Glenlake Parkway   Atlanta   GA   30328-7242  
Leased   No

Total Renal Care, Inc.

  Middle Georgia   509 North Houston Road   Warner Robins   GA   31093-8844  
Leased   No

Total Renal Care, Inc.

  Locust Grove-GA   517-531 Stanley K. Tanger Boulevard   Locust Grove   GA  
30248   Leased   No

 

Sch 4.8-33



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Mountain Park   5235 Memorial Drive   Stone Mountain   GA   30083-3112  
Leased   No

Total Renal Care, Inc.

  Snapfinger   5255 Snapfinger Park Dr   Decatur   GA   30035-4066   Leased  
Yes

Total Renal Care, Inc.

  Pooler   54 Traders Way   Pooler   GA   31322   Leased   No

Total Renal Care, Inc.

  Metropolitan   540 Central Avenue   Atlanta   GA   30312-2735   Leased   No

Total Renal Care, Inc.

  Old National   5615 Old National Hwy   College Park   GA   30349-3811   Leased
  No

Total Renal Care, Inc.

  North Henry   5627 N. Henry Blvd   Stockbridge   GA   30281-3244   Leased   No

Total Renal Care, Inc.

  Darien   5873 Hwy 17 North   Darien   GA   31305-4003   Leased   No

Total Renal Care, Inc.

  Mcduffie   621 Mcneil Circle   Tomson   GA   30824-8060   Leased   Yes

Total Renal Care, Inc.

  Tifton   636 Love Avenue   Tifton   GA   31794-4406   Leased   No

Total Renal Care, Inc.

  Union City   6851 Shannon Pkwy.   Union City   GA   30291-2049   Leased   No

Total Renal Care, Inc.

  Turner Hills   7301 Stonecrest Concourse   Lithonia   GA   30038-6902   Leased
  No

Total Renal Care, Inc.

  Macon-Middle Georgia   747 Second Street   Macon   GA   31201-6835   Leased  
No

Total Renal Care, Inc.

  Vidalia   906 E First St   Vidalia   GA   30474-4207   Leased   Yes

Total Renal Care, Inc.

  Arbor Place   9559 Hwy 5 Ste 1   Douglasville   GA   30135-1573   Leased   No

Total Renal Care, Inc.

  Meriwether Greenville   GA Highway 85   Warm Springs   GA   31830-2214  
Leased   Yes

Wilder Dialysis, LLC

  Conyers   1501 Milstead Rd Ne   Conyers   GA   30012-3838   Leased   Yes

MGD-Rainbow Dialysis, LLC

  Rainbow Dialysis   305 Keawe Street   Lahaina   HI   96761-2734   Leased   No

Central Iowa Dialysis Partners, LLC

  Des Moines   1301 Penn Ave   Des Moines   IA   50316-2365   Leased   No

Davis Dialysis, LLC

  Sioux City   5865 Sunnybrook Drive   Sioux City   IA   51106-4203   Leased  
No

Dialysis of Des Moines, LLC

  Des Moines   501 S.W. 7th Street   Des Moines   IA   50309-4538   Leased   No

DVA Renal Healthcare, Inc.

  Council Bluffs   300 West Broadway, Suite 150   Council Bluffs   IA  
51503-9077   Leased   No

Garner Dialysis, LLC

  Ames Mary Greeley   2322 E 13th St   Ames   IA   50010-5669   Leased   No

Garner Dialysis, LLC

  Marshalltown   3120 S 2nd St   Marshalltown   IA   50158-4614   Leased   No

Garner Dialysis, LLC

  Iowa Falls Mary Greeley   701 Washington Ave   Iowa Falls   IA   50126-2109  
Leased   No

Geyser Dialysis, LLC

  Ankeny   2625 N. Ankeny Blvd.   Ankeny   IA   50023-4704   Leased   No

Green Country Dialysis, LLC

  Green Country Dialysis   5250 Utica Ridge Road   Davenport   IA   52807-3872  
Leased   No

Honeyman Dialysis, LLC

  Five Seasons   1002 4th Avenue SE   Cedar Rapids   IA   52403-2425   Leased  
No

Honeyman Dialysis, LLC

  Cedar Rapids   5945 Council St Ne   Cedar Rapids   IA   52402-5858   Leased  
No

Kobuk Dialysis, LLC

  Ottumwa   1005 E Pennsylvania Ave   Ottumwa   IA   52501-6408   Leased   No

 

Sch 4.8-34



--------------------------------------------------------------------------------

Renal Treatment Centers-Illinois, Inc.

  Grundy Center   101 East J Avenue   Grundy Center   IA   50638-2031   Leased  
No

Renal Treatment Centers-Illinois, Inc.

  Harlan   1213 Garfield Avenue   Harlan   IA   51537-2057   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Central Des Moines   1215 Pleasant Street   Des Moines   IA   50309-1409  
Leased   No

Renal Treatment Centers-Illinois, Inc.

  Atlantic Dialysis   1500 E 10th St   Atlantic   IA   50022-1935   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Buchanan   1600 1st St East   Independence   IA   50644-3155   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Cedar Valley   1661 W. Ridgeway   Waterloo   IA   50701-4541   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Creston   1700 West Townline Street   Creston   IA   50801-1054   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Newton   204 N 4th Street   Newton   IA   50208-3135   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Bremer County   220 10th St. S.W.   Waverly   IA   50677-2930   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Shenandoah   300 Pershing Avenue   Shenandoah   IA   51601-2355   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Black Hawk   3421 W 9th St   Waterloo   IA   50702-5401   Leased   No

Renal Treatment Centers-Illinois, Inc.

  West Union   405 Hwy 150 N   West Union   IA   52175-1003   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Perry   610 10th Street   Perry   IA   50220-2221   Leased   No

Renal Treatment Centers-Illinois, Inc.

  West Des Moines   6800 Lake Drive   Des Moines   IA   50266-2544   Leased   No

Renal Treatment Centers-West, Inc.

  Snake River   1491 Parkway Drive   Blackfoot   ID   83221-1667   Leased   No

Total Renal Care, Inc.

  Twin Falls   1840 Canyon Crest Drive   Twin Falls   ID   83301-3042   Leased  
No

Total Renal Care, Inc.

  Gate City   2001 Bench Road   Pocatello   ID   83201-2033   Leased   Yes

Total Renal Care, Inc.

  Moscow   212 Rodeo Dr   Moscow   ID   83843-9798   Leased   No

Total Renal Care, Inc.

  Treasure Valley   3525 East Louise Dr   Meridian   ID   83642-6303   Leased  
No

Total Renal Care, Inc.

  Table Rock   5610 West Gage Street   Boise   ID   83706-1332   Leased   Yes

Total Renal Care, Inc.

  Twin Falls   600 N. Poleline Road   Twin Falls   ID   83301-3042   Leased   No

Total Renal Care, Inc.

  Burley   741 North Overland Drive   Burley   ID   83318-3440   Leased   Yes

Total Renal Care, Inc.

  Caldwell   821 S Smeed Parkway   Caldwell   ID   83605-5130   Leased   Yes

Total Renal Care, Inc.

  Nampa   846 Park Centre Way   Nampa   ID   83651-1790   Leased   Yes

Total Renal Care, Inc.

  Idaho Falls   900 Pancheri Dr   Idaho Falls   ID   83402-3310   Leased   No

Camino Dialysis, LLC

  Barrington Creek At Home   28160 Northwest Hwy, Unit 111   Lake Barrington  
IL   60010-2324   Leased   Yes

Camino Dialysis, LLC

  Barrington Creek   28160 Northwest Hwy, Unit 118   Lake Barrington   IL  
60010   Leased   No

Chicago Heights Dialysis, LLC

  Chicago Heights   177 B West Joe Orr Road   Chicago Heights   IL   60411-1733
  Leased   No

Cowell Dialysis, LLC

  Lawndale   3934 West 24th Street   Chicago   IL   60623-3371   Leased   No

 

Sch 4.8-35



--------------------------------------------------------------------------------

Dialysis of Northern Illinois, LLC

  Gateway   2200 Gateway Drive   Sycamore   IL   60178-3113   Leased   Yes

Dialysis of Northern Illinois, LLC

  Crimson Ridge Home   2540 Hauser-Ross Dr   Sycamore   IL   60178-3171   Leased
  No

Dialysis of Northern Illinois, LLC

  Roxbury   622 Roxbury Road   Rockford   IL   61107-5089   Leased   No

Dialysis of Northern Illinois, LLC

  Timber Creek   975 S Annie Gidden Road   Dekalb   IL   60115-8250   Leased  
No

DVA Renal Healthcare, Inc.

  GHc-Macon   1090 W. McKinley   Decatur   IL   62526   Owned   No

DVA Renal Healthcare, Inc.

  GHc-Jacksonville   1515 W. Walnut   Jacksonville   IL   62650   Owned   No

DVA Renal Healthcare, Inc.

  Lincoln   2100 W 5th Street   Lincoln   IL   62656-9115   Leased   No

DVA Renal Healthcare, Inc.

  Springfield Montvale   2930 South Montvale Drive   Springfield   IL  
62704-5376   Leased   No

DVA Renal Healthcare, Inc.

  Alton   3511 College Avenue   Alton   IL   62002-5009   Leased   No

DVA Renal Healthcare, Inc.

  Illini Renal   507 East University   Champaign   IL   61820-3828   Leased   No

DVA Renal Healthcare, Inc.

  Mattoon   6051 Development Drive   Charleston   IL   61920-9467   Leased   Yes

DVA Renal Healthcare, Inc.

  Decatur East Wood   792 East Wood Street   Decatur   IL   62523-1155   Leased
  Yes

DVA Renal Healthcare, Inc.

  Taylorville   901 West Spresser Street   Taylorville   IL   62568-1831  
Leased   Yes

DVA Renal Healthcare, Inc.

  Effingham   904 Medical Park Drive   Effingham   IL   62401-2193   Leased  
Yes

DVA Renal Healthcare, Inc.

  Litchfield   915 St. Francis Way   Litchfield   IL   62056-1775   Leased   No

DVA Renal Healthcare, Inc.

  Springfield   932 N Rutledge St   Springfield   IL   62702-3721   Leased   No

DVA Renal Healthcare, Inc.

  Rushville   Route 2 Box 99a   Rushville   IL   62681-1293   Leased   No

Ebrea Dialysis, LLC

  South Suburban   19720 Governors Highway   Flossmoor   IL   60422-2075  
Leased   No

Fenton Dialysis, LLC

  Harrisburg Home Training (PD-HHD)   303 South Commercial Street, Suite 15  
Harrisburg   IL   62946-2125   Leased   No

Freeportbay Dialysis, LLC

  Driftwood   1808 S West Avenue   Freeport   IL   61032-6712   Leased   No

Holiday Dialysis, LLC

  Silverbridge Home Training   2410 Alft Lane   Elgin   IL   60124-7843   Leased
  No

ISD Buffalo Grove, LLC fka DSI Buffalo Grove, LLC

  Buffalo Grove   1291 W Dundee Road   Buffalo Grove   IL   60089-4009   Leased
  No

ISD Renal, Inc fka DSI Renal, Inc.

  Loop Renal   1101 S Canal Street   Chicago   IL   60607-4901   Leased   Yes

ISD Renal, Inc fka DSI Renal, Inc.

  South Holland   16136 S Park Avenue   South Holland   IL   60473-1511   Leased
  No

ISD Renal, Inc fka DSI Renal, Inc.

  Waukegan   1616 N Grand Avenue   Waukegan   IL   60085-3676   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Arlington Heights   17 W Golf Road   Arlington Heights   IL   60005-3905  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Evanston   1717 Central Street   Evanston   IL   60202-1016   Leased   No

 

Sch 4.8-36



--------------------------------------------------------------------------------

ISD Renal, Inc fka DSI Renal, Inc.

  Evanston   1922 Dempster Street   Evanston   IL   60202-1016   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Markham   3053 W 159th Street   Markham   IL   60428-4003   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Waukegan   3350 West Grand Avenue   Waukegan   IL   60085-3676   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Hazel Crest   3470 W 183rd Street   Hazel Crest   IL   60429-2428   Leased  
No

ISD Renal, Inc fka DSI Renal, Inc.

  Markham   4215 West 167th Street   Country Club Hills   IL   60428-4003  
Leased   No

ISD Schaumburg, LLC fka DSI Schaumburg, LLC

  Schaumburg   1156 S Roselle Road   Schaumberg   IL   60193-4072   Leased   No

ISD Schaumburg, LLC fka DSI Schaumburg, LLC

  Schaumburg   1156 South Roselle Road, Suites A and B   Schaumburg   IL  
60005-3905   Leased   No

Lincoln Park Dialysis Services, Inc.

  Lincoln Park   3155-57 North Lincoln Ave.   Chicago   IL   60657-3111   Leased
  No

Lincoln Park Dialysis Services, Inc.

  Kennedy Home   5509 N. Cumberland Avenue, Ste 515   Chicago   IL   60656-4702
  Leased   No

Lincoln Park Dialysis Services, Inc.

  Lincoln Park   7009 W Belmont   Chicago   IL   60634-4533   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Merrillville   100 W 86th Ave   Merrillville   IL   46410-7062   Leased  
No

MGD-Medical Practice (Lifeline)

  Lf-Alsip   12250 S. Cicero Ave.   Alsip   IL   60803-2907   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Rolling Meadows   1545 Hicks Road   Rolling Meadows   IL   60008   Leased  
No

MGD-Medical Practice (Lifeline)

  Lf-Woodbridge   Woodgrove Medical And Professional Center, 7425 Janes Ave.
#101   Woodridge   IL   60517-2356   Leased   No

Nadell Dialysis, LLC

  Moline Home Training   4650 38th Ave   Moline   IL   61265-6706   Leased   No

Pekin Dialysis, LLC

  Tazewell County   1021 Court Street   Pekin   IL   61554-4817   Leased   No

Renal Life Link, Inc

  Benton   1151 Route 14 West   Benton   IL   62812-1500   Leased   No

Renal Life Link, Inc

  Olney   117 N. Boone St.   Olney   IL   62450-2109   Leased   No

Renal Life Link, Inc

  Centralia   1231 State Route 161 East   Centralia   IL   62801-6739   Leased  
No

Renal Life Link, Inc

  Marion   324 South 4th Street   Marion   IL   62959-1241   Leased   No

Renal Life Link, Inc

  Mount Vernon   4102 North Water Tower Place   Mount Vernon   IL   62864-6295  
Leased   No

Renal Life Link, Inc

  East Metro   5105 West Main Street   Belleville   IL   62226-4728   Leased  
Yes

Renal Life Link, Inc

  Beverly   8111 S. Western Avenue   Chicago   IL   60620-5939   Leased   No

Renal Life Link, Inc

  Stony Creek   9115 S. Cicero Ave   Oak Lawn   IL   60453-1895   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Granite City  

#2-#9 American Village

& 3305 Nameoki Rd

  Granite City   IL   62040-3706   Leased   No

 

Sch 4.8-37



--------------------------------------------------------------------------------

Renal Treatment Centers-Illinois, Inc.

  Freeport   1026 & 1028 Kunkle Blvd   Freeport   IL   61032-6914   Leased   Yes

Renal Treatment Centers-Illinois, Inc.

  Dixon   1131 N Galena Ave   Dixon   IL   61021-1015   Leased   Yes

Renal Treatment Centers-Illinois, Inc.

  Sauget   2061 Goose Lake Rd   Sauget   IL   62206-2822   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Maryville   2130 Vadalabene Drive   Maryville   IL   62062-5632   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Maryville   2136-B Vadalabene Dr   Maryville   IL   62062-5828   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Little Village   2335 W Cermak   Chicago   IL   60608-3811   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Whiteside   2600 North Locust   Sterling   IL   61081-4602   Leased   Yes

Renal Treatment Centers-Illinois, Inc.

  Rockford   3339 N Rockton Ave   Rockford   IL   61103-2839   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Greenwood   3401 W 111th Street   Chicago   IL   60655-3329   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Lake Villa   37809 N Il Route 59   Lake Villa   IL   60046-7332   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Churchview   417 Ware Avenue   Rockford   IL   61107-6413   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Kankakee   581 William Latham Drive Ste 104   Bourbonnais   IL   60914-2439  
Leased   No

Renal Treatment Centers-Illinois, Inc.

  Churchview   5970 Churchview Drive   Rockford   IL   61107-6413   Leased   No

RMS Lifeline, Inc.

  Lifeline Corp   Three Hawthorn Parkway   Vernon Hills   IL   60061-1450  
Leased   No

Robinson Dialysis, LLC

  Robinson   1215 N Allen St   Robinson   IL   62454-1100   Leased   No

Seasons Dialysis, LLC

  Crystal Springs   720 Cog Circle   Crystal Lake   IL   60014-7301   Leased  
No

Total Renal Care, Inc.

  Quincy   1005 Broadway St   Quincy   IL   62301-4152   Leased   No

Total Renal Care, Inc.

  Team Fusion Group Office   105 E 1st Street   Dixon   IL   55344   Leased   No

Total Renal Care, Inc.

  West Joliet   1051 Essington Rd   Joliet   IL   60435-2893   Leased   No

Total Renal Care, Inc.

  Shiloh   1095 North Green Mount Rd   Belleville   IL   62221-3303   Leased  
No

Total Renal Care, Inc.

  Salem Home Training   1201 Ricker Drive   Salem   IL   62881   Leased   No

Total Renal Care, Inc.

  Stonecrest   1302 East State St   Rockford   IL   61104-2228   Leased   No

Total Renal Care, Inc.

  Hickory Hills   13155 S. Lagrange Road   Orlando Park   IL   60462-1162  
Leased   No

Total Renal Care, Inc.

  Chicago Clinic   1333 North Kingsbury Street, Suite 100   Chicago   IL  
60642-2687   Leased   No

Total Renal Care, Inc.

  Skyline Division Office   1333 North Kingsbury Street, Suite 305   Chicago  
IL   60642-7039   Leased   No

Total Renal Care, Inc.

  Red Bud   1500 East Market Street   Red Bud   IL   62278   Leased   No

Total Renal Care, Inc.

  Morris   1547, 1549, 1551 Creek Drive   Morris   IL   60450-6857   Leased   No

Total Renal Care, Inc.

  West Side   1600 West 13th Street, Unit 3   Chicago   IL   60608-1306   Leased
  No

 

Sch 4.8-38



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Belvidere-IL   1755 Henry Luckow Lane   Belvidere   IL   61008   Leased   No

Total Renal Care, Inc.

  New Lenox   1890 Silver Cross Blvd   New Lenox   IL   60451   Leased   No

Total Renal Care, Inc.

  New Lenox Home Training   1890 Silver Cross Boulevard, Suite 465   New Lenox  
IL   60451   Leased   No

Total Renal Care, Inc.

  Carpentersville   2203 Randall Road   Carpentersville   IL   60110-3355  
Leased   No

Total Renal Care, Inc.

  Edwardsville   235 S. Buchanan   Edwardsville   IL   62025-2108   Leased   No

Total Renal Care, Inc.

  Dnp Regional Office East   27475 Ferry Road   Warrenville   IL   60555  
Leased   No

Total Renal Care, Inc.

  Logan Square   2838 North Kimball Ave   Chicago   IL   60618-7524   Leased  
No

Total Renal Care, Inc.

  Springfield South   2930 South 6th St   Springfield   IL   62703-5944   Leased
  No

Total Renal Care, Inc.

  Danville Home Training   3 Poland Road   Danville   IL   61834-7463   Leased  
No

Total Renal Care, Inc.

  Vandalia   301 Mattes Road   Vandalia   IL   62471-2061   Leased   No

Total Renal Care, Inc.

  Fairfield   303 Nw 11th St   Fairfield   IL   62837-1203   Leased   No

Total Renal Care, Inc.

  Downers Grove   3050 Finley Road   Downers Grove   IL   60515-1196   Leased  
No

Total Renal Care, Inc.

  Garfield Kennedy   3250 W Franklin Blvd   Chicago   IL   60624-1509   Owned  
No

Total Renal Care, Inc.

  Lake Park   4253 South Cottage Grove Ave   Chicago   IL   60653-2929   Leased
  No

Total Renal Care, Inc.

  Woodlawn Home Pd   4253 South Cottage Grove Ave   Chicago   IL   60653  
Leased   No

Total Renal Care, Inc.

  Olympia Fields   4557b W Lincoln Hwy   Matteson   IL   60443-2385   Leased  
No

Total Renal Care, Inc.

  Woodlawn   5060 S State St   Chicago   IL   60609-5328   Leased   No

Total Renal Care, Inc.

  Big Oaks   5623 W Touhy Ave   Niles   IL   60714-4019   Leased   No

Total Renal Care, Inc.

  Lake County   565 Lakeview Parkway   Vernon Hills   IL   60061-1857   Leased  
Yes

Total Renal Care, Inc.

  Lake County At Home   565 Lakeview Parkway   Vernon Hills   IL   60061-1857  
Leased   No

Total Renal Care, Inc.

  Pittsfield   640 W Washington St   Pittsfield   IL   62363-1350   Leased   No

Total Renal Care, Inc.

  West Lawn   7000 S. Pulaski Rd.   Chicago   IL   60629-5842   Leased   No

Total Renal Care, Inc.

  Montclare   7009-11 W. Belmont Ave   Chicago   IL   60634-4533   Leased   No

Total Renal Care, Inc.

  Emerald   710 W 43rd St   Chicago   IL   60609-3435   Leased   No

Total Renal Care, Inc.

  Grand Crossing   7319 S. Cottage Grove   Chicago   IL   60619-1909   Leased  
No

Total Renal Care, Inc.

  Woodridge Home   7425 Janes Ave   Woodridge   IL   60517-2335   Leased   No

Total Renal Care, Inc.

  Cobblestone   836 Dundee Ave & 851 Duncan Ave   Elgin   IL   60120-3068  
Leased   No

Total Renal Care, Inc.

  Stony Island   8721 South Stony Island   Chicago   IL   60617-2709   Leased  
Yes

 

Sch 4.8-39



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Marengo City   910 Greenlee   Marengo   IL   60152-8200   Leased   No

Total Renal Care, Inc.

  Jerseyville   917 S State St   Jerseyville   IL   62052-2344   Leased   No

Total Renal Care, Inc.

  Coal City   965 E. Division Street   Coal City   IL   60416-9483   Leased   No

TRC-Indiana, LLC.

  Crc East Chicago   4320 Fir Street   East Chicago   IL   46312-3078   Leased  
No

Bridges Dialysis, LLC

  Fort Wayne South   302 East Pettit Avenue   Fort Wayne   IN   46806-3007  
Leased   No

Bridges Dialysis, LLC

  Summit City   3101 East Coliseum Blvd   Fort Wayne   IN   46805-1561   Leased
  No

Bridges Dialysis, LLC

  Fort Wayne Home   3124 E State Blvd   Fort Wayne   IN   46805-4763   Leased  
No

Bridges Dialysis, LLC

  Fort Wayne West   4916 Illinois Rd   Fort Wayne   IN   46804-5116   Leased  
No

Cardinal Dialysis, LLC

  Muncie   820-824 E. McGalliard Road   Muncie   IN   47303-2081   Leased   No

Damon Dialysis, LLC

  Avon   9210 Rockville Road   Indianapolis   IN   46234-2670   Leased   No

DVA Renal Healthcare, Inc.

  Division   3021 East 98th Street   Indianapolis   IN   46280-1964   Leased  
No

Gardenside Dialysis, LLC

  Scottsburg   1619 W. Mcclain Ave   Scottsburg   IN   47170-1161   Leased   No

Griffs Dialysis, LLC

  South Bend West   Blackthorn Office Park   South Bend   IN   46628-6205  
Leased   No

ISD Plainfield, LLC fka DSI Plainfield, LLC

  Plainfield   8110 Network Drive   Plainfield   IN   46168-9024   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Central Fort Wayne   1940 Bluffton Road   Fort Wayne   IN   46809-1307  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Blue River Valley   2309 S Miller Street   Shelbyville   IN   46176-9350  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Huntington   3040 W Park Drive   Huntington   IN   46750-8956   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Lake Avenue   3525 Lake Avenue   Fort Wayne   IN   46805-5545   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Marion County   3834 S Emerson Avenue   Indianapolis   IN   46203-5902  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Quad Counties   528 N Grandstaff Dr   Auburn   IN   46706-1660   Leased   No

ISD Renal, Inc. fka DSI Renal, Inc.

  Lake Avenue Dialysis (P226, P227)   3525 Lake Avenue   Fort Wayne   IN   46816
  Owned   No

ISD Renal, Inc. fka DSI Renal, Inc.

  CLSD-South Anthony Dialysis (P234)   7017 South Anthony   Fort Wayne   IN  
46816   Owned   No

Lawrenceburg Dialysis, LLC

  Lawrenceburg   721 Rudolph Way   Greendale   IN   47025-8378   Leased   No

Lurleen Dialysis, LLC

  Jeffersonville   365 Quartermaster Court   Jeffersonville   IN   47130-3670  
Leased   No

Mocca Dialysis, LLC

  Spring Street   1601 Spring Street   Jeffersonville   IN   47130   Leased   No

New Bay Dialysis, LLC

  Corydon   1937-B Old Highway 135 Nw   Corydon   IN   47112-2013   Leased   No

New Springs Dialysis, LLC

  Salem   1201 North Jim Day Rd   Salem   IN   47167-7219   Leased   No

Prings Dialysis, LLC

  Eagle Highlands   6925 Shore Terrace Drive   Indianapolis   IN   46254-4675  
Leased   Yes

 

Sch 4.8-40



--------------------------------------------------------------------------------

Renal Life Link, Inc

  North Evansville   1151 West Buena Vista Road   Evansville   IN   47710-3334  
Leased   No

Renal Life Link, Inc

  East Evansville   1312 Professional Boulevard   Evansville   IN   47714-8007  
Leased   Yes

Renal Life Link, Inc

  Daviess   310 NE 14th Street   Washington   IN   47501-2137   Leased   No

Renal Life Link, Inc

  Jasper   671 3rd Avenue, Suite A   Jasper   IN   47546-1856   Leased   No

Renal Life Link, Inc

  Vincennes   700 Willow Street   Vincennes   IN   47591-1028   Leased   Yes

Renal Life Link, Inc

  Jasper   721 W. 13th Street   Jasper   IN   47546-1856   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Franklin   1140 West Jefferson Street   Franklin   IN   46131-2101   Leased  
No

Renal Treatment Centers-Illinois, Inc.

  Madison   220 Clifty Drive Unit K   Madison   IN   47250-1669   Leased   Yes

Renal Treatment Centers-Illinois, Inc.

  Princeton - In   2227 Sherman Drive   Princeton   IN   47670-1062   Leased  
No

Renal Treatment Centers-Illinois, Inc.

  Batesville   232 State Road 129 South   Batesville   IN   47006-7694   Leased
  Yes

Renal Treatment Centers-Illinois, Inc.

  New Albany   2669 E&F Charlestown Rd   New Albany   IN   47150-2573   Leased  
No

Renal Treatment Centers-Illinois, Inc.

  Westview   3749 Commercial Drive   Indianapolis   IN   46222-1676   Leased  
No

Roushe Dialysis, LLC

  Mishawaka   Trinity Place, Lot 6   Mishawaka   IN   46545-5005   Leased   No

Santee Dialysis, LLC

  Elkhart   1401 N. Michigan Street   Elkhard   IN   46514-2633   Leased   No

Silverwood Dialysis, LLC

  Indy East   1208 North Arlington Avenue   Indianapolis   IN   46219-3203  
Leased   No

Southwest Indiana Dialysis, LLC

  Bridge Point   1136 North Baldwin Avenue   Marion   IN   46952-2536   Leased  
No

Total Renal Care, Inc.

  Carmel Healthy Living   118 Medical Drive   Carmel   IN   46032-2923   Leased
  No

Total Renal Care, Inc.

  Brownsburg   124 E Northfield Drive   Brownsburg   IN   46112-2601   Leased  
No

Total Renal Care, Inc.

  Rushville   1400 N Cherry St   Rushville   IN   46173-1097   Leased   No

Total Renal Care, Inc.

  Hoosier Hills   143 S Kingston Dr   Bloomington   IN   47408-6342   Leased  
No

Total Renal Care, Inc.

  Greenburg   1531 North Commerce East Drive   Greensburg   IN   47240-3259  
Leased   No

Total Renal Care, Inc.

  Carmel   176-182 East Carmel Dr   Carmel   IN   46032-2633   Leased   No

Total Renal Care, Inc.

  North Vernon   2350 N State Hwy 7   North Vernon   IN   47265-7183   Leased  
No

Total Renal Care, Inc.

  Newburgh   4311 Highway 261   Newburgh   IN   47630-2653   Leased   No

Total Renal Care, Inc.

  Hl Region 6   5521 W. U.S. Highway 30   Schererville   IN   46307   Leased  
No

Total Renal Care, Inc.

  Paoli   555 West Longest Street   Paoli   IN   47454-9670   Leased   No

Total Renal Care, Inc.

  Portage   5823 Us Route 6   Portage   IN   46368-4851   Leased   Yes

Total Renal Care, Inc.

  Chesterton   711 Plaza Dr #6   Chesterton   IN   46304-5506   Leased   No

Total Renal Care, Inc.

  Indy South   972 Emerson Parkway   Greenwood   IN   46143-6202   Leased   No

Total Renal Care, Inc.

  Southbend Downtown   TBD   South Bend   IN   46601   Leased   No

 

Sch 4.8-41



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  St John   Units # 3-8   St. John   IN   46373-8777   Leased   Yes

TRC-Indiana, LLC.

  Tell City   1602 Main Street   Tell City   IN   47586-1310   Leased   Yes

TRC-Indiana, LLC.

  Hammond   222 Douglas   Hammond   IN   46320-1960   Leased   No

TRC-Indiana, LLC.

  Gary   4802 Broadway   Gary   IN   46408-4509   Leased   No

TRC-Indiana, LLC.

  Valparaiso   606 Lincoln Way   Valparaiso   IN   46383-5728   Leased   No

TRC-Indiana, LLC.

  Crc Munster   9100 A Calumet Ave   Munster   IN   46321-2806   Leased   No

TRC-Indiana, LLC.

  Merrillville   9223 Taft Street   Merrillville   IN   46410-6911   Leased  
Yes

TRC-Indiana, LLC.

  Comprehensive Michigan City   9836 W 400 North   Michigan City   IN  
46360-2910   Leased   Yes

Beals Dialysis, LLC

  Gardner-KS   324-328 East Main Street   Gardner   KS   66030-1314   Leased  
No

Bladon Dialysis, LLC

  Hutchinson   1901 North Waldron   Hutchinson   KS   67502-1129   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Wyandotte West   11013 Haskell Ave   Kansas City   KS   66109-4404   Leased  
No

DVA Healthcare Renal Care, Inc.

  Lenexa   8630 Halsey   Lenexa   KS   66215-2880   Leased   No

DVA Renal Healthcare, Inc.

  Olathe   732 West Frontier   Olathe   KS   66061-7202   Leased   No

Joshua Dialysis, LLC

  Andover   626 S. Andover Road   Andover   KS   67002-8910   Leased   No

Kenai Dialysis, LLC

  Medical Plaza   10787 Nall   Leawood   KS   66211-1375   Leased   No

MGD-Maize Dialysis Center, LLC

  Maize   10001 W Grady Ave   Maize   KS   67101   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Kansas City   10 E. Cambridge Circle   Kansas City   KS   66103-1334  
Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Wichita   2630 N. Webb Rd, Bld. 100 Suite 200   Wichita   KS   67226-8110  
Leased   No

Renal Treatment Centers-West, Inc.

  Newton   1223 Washington Road   Newton   KS   67114-4855   Leased   Yes

Renal Treatment Centers-West, Inc.

  Winfield   1315 East 4th Avenue   Winfield   KS   67156-2457   Leased   No

Renal Treatment Centers-West, Inc.

  Derby   250 W. Red Powell Drive   Derby   KS   67037-2626   Leased   No

Renal Treatment Centers-West, Inc.

  Ne Wichita   2630 N. Webb Rd, Bld. 100 Suite 200   Wichita   KS   67226-8174  
Leased   No

Renal Treatment Centers-West, Inc.

  East Wichita   320 North Hillside   Wichita   KS   67214-4918   Leased   No

Renal Treatment Centers-West, Inc.

  Garden City   401 N Main St   Garden City   KS   67846-6959   Leased   Yes

Renal Treatment Centers-West, Inc.

  Leavenworth   501 Oaks Street   Leavenworth   KS   66048-2646   Leased   No

Renal Treatment Centers-West, Inc.

  Wichita   909 North Topeka   Wichita   KS   67214-3620   Leased   No

Renal Treatment Centers-West, Inc.

  Parsons   Labette County Medical Center   Parsons   KS   67357   Leased   Yes

 

Sch 4.8-42



--------------------------------------------------------------------------------

Renal Treatment Centers-West, Inc.

  Independence  

Mercy Hospital, 801 W. Myrtle

PO Box 1233

  Independence   KS   67301-3239   Leased   Yes

Total Renal Care, Inc.

  Johnson County   10453 W 84th Terrace   Lenexa   KS   66214-1641   Leased   No

Total Renal Care, Inc.

  Sabetha   106 North 12th Street   Sabetha   KS   66534-1810   Leased   No

Total Renal Care, Inc.

  Hiawatha   120 East Lodge Road   Hiawatha   KS   66434   Leased   No

Total Renal Care, Inc.

  Ottawa   1320 S. Ash   Ottawa   KS   66067-3413   Leased   No

Total Renal Care, Inc.

  Pratt   203 Watson   Pratt   KS   67124-3092   Leased   Yes

Total Renal Care, Inc.

  Lawrence   330 Arkansas Street   Lawrence   KS   66044-1394   Leased   No

Total Renal Care, Inc.

  Wyandotte   5001 State Avenue   Kansas City   KS   66102-3459   Leased   No

Total Renal Care, Inc.

  Topeka   634 Sw Mulvane Street   Topeka   KS   66606-1678   Leased   No

Windcreek Dialysis, LLC

  Paola   1605 E. Peoria Street   Paola   KS   66071-1893   Leased   No

Wyandotte Central Dialysis, LLC

  Wyandotte Central   3737 State Avenue   Kansas City   KS   66102-3830   Leased
  No

Bluegrass Dialysis, LLC

  Williamstown   103 Barnes Road   Williamstown   KY   41097-9468   Leased   No

Bluegrass Dialysis, LLC

  12th Street Covington   1500 James Simpson Jr. Way   Covington   KY   41011  
Leased   No

Caballo Dialysis, LLC

  Hi Hat   17721 Route 122   Hi Hat   KY   41636-6624   Leased   No

Caddo Dialysis, LLC

  General Butler   329 Floyd Drive   Carrollton   KY   41008-8258   Leased   No

Central Kentucky Dialysis Centers, LLC

  Radcliff   180 East Lincoln Trail Blvd   Radcliff   KY   40160-1254   Leased  
No

Central Kentucky Dialysis Centers, LLC

  Bardstown   208/210 West John Fitch Avenue   Bardstown   KY   40004-1115  
Leased   No

Central Kentucky Dialysis Centers, LLC

  Woodland   2807-2813 Ring Road   Elizabethtown   KY   42701-2795   Leased   No

Central Kentucky Dialysis Centers, LLC

  Woodland   912 Woodland Drive   Elizabethtown   KY   42701-2795   Leased   No

DVA Renal Healthcare, Inc.

  Hopkinsville   1914 South Virginia Street   Hopkinsville   KY   42240   Leased
  No

DVA Renal Healthcare, Inc.

  Christian County   200 Burley Avenue   Hopkinsville   KY   42240-8725   Leased
  No

DVA Renal Healthcare, Inc.

  GHc-Crestview Hills   400 Centerview Blvd   Crestview Hills   KY   41017-3478
  Owned   No

DVA Renal Healthcare, Inc.

  South Hill   525 Alexandria Pike   Southgate   KY   41071-3243   Leased   Yes

Grove Dialysis, LLC

  Warren County   391 Swannee Trail Street   Bowling Green   KY   42103-7956  
Leased   No

Martin Dialysis, LLC

  Owensboro   3250 Kidron Valley Way   Owensboro   KY   42301-2398   Leased   No

New Bay Dialysis, LLC

  Lagrange   240 Parker Drive   Lagrange   KY   40031-1200   Leased   No

New Bay Dialysis, LLC

  Meadows East   2520 Six Mile Lane   Louiville   KY   40220-2934   Leased   No

New Bay Dialysis, LLC

  West Broadway   720 W Broadway   Louisville   KY   40202-2240   Leased   No

New Springs Dialysis, LLC

  Louisville   8037 Dixie Highway   Louisville   KY   40258-1344   Leased   Yes

 

Sch 4.8-43



--------------------------------------------------------------------------------

Renal Life Link, Inc

  Springhurst   10201 Champion Farms Drive   Louisville   KY   40241-6150  
Leased   No

Renal Life Link, Inc

  Gardenside   70 North Garden Mile Road   Henderson   KY   42420-5529   Leased
  No

Renal Life Link, Inc

  Leitchfield   912 Wallace Avenue   Leitchfield   KY   42754-2405   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Owensboro   1930 East Parrish Ave   Owensboro   KY   42303-1443   Leased   No

River Valley Dialysis, LLC

  Turfway   11 Spiral Drive   Florence   KY   41042-1394   Leased   Yes

River Valley Dialysis, LLC

  Cold Springs   400 Cross Roads Drive   Cold Spring   KY   41076-2341   Leased
  No

Sugarite Dialysis, LLC

  Shelbyville Road   4600 Shelbyville Rd   Louisville   KY   40207-3326   Leased
  No

Total Renal Care, Inc.

  Taylor Country   101 Kingwood Drive   Campbellsville   KY   42718-9634  
Leased   No

Total Renal Care, Inc.

  Eastern Kentucky   167 Weddington Branch Road   Pikeville   KY   41501-3204  
Leased   No

Total Renal Care, Inc.

  Hamburg   1745 Alysheba Way   Lexington   KY   40509-9013   Leased   No

Total Renal Care, Inc.

  South Williamson   204 Appalachian Plz   South Williamson   KY   41503-9404  
Leased   No

Total Renal Care, Inc.

  Portland   2112-2122 Portland Avenue   Louisville   KY   40212   Leased   No

Total Renal Care, Inc.

  Bourbon County   213 Letton Dr   Paris   KY   40361-2251   Leased   No

Total Renal Care, Inc.

  Kentucky Home   2130 Nicholasville Road   Lexington   KY   40503-2520   Leased
  No

Total Renal Care, Inc.

  Louisa   2145 Highway 2565   Louisa   KY   41230-9166   Leased   Yes

Total Renal Care, Inc.

  Madisonville   255 East North St.   Madisonville   KY   42431-1641   Leased  
No

Total Renal Care, Inc.

  Paintsville   4750 S Ky Route 321   Hagerhill   KY   41222-9012   Leased   No

Total Renal Care, Inc.

  Versailles   480 Lexington Rd   Versailles   KY   40383-1918   Leased   No

Total Renal Care, Inc.

  Raven Rock   483 Gateway Industrial Park   Jenkins   KY   41537-9209   Leased
  No

Total Renal Care, Inc.

  Maysville   489 Tucker Drive   Maysville   KY   41056-9111   Leased   No

Total Renal Care, Inc.

  Shelby County KY   Churchview Street, Lot #6   Shelbyville   KY   40065  
Leased   No

Verde Dialysis, LLC

  Shepherdsville   150 Brooks Hill Way   Brooks   KY   40109-6105   Leased   No

DVA Healthcare Renal Care, Inc.

  Donaldsonville   101 Plimsol Street   Donaldsonville   LA   70346   Leased  
No

DVA Healthcare Renal Care, Inc.

  Magnolia   210 East Spillman Road   Gonzales   LA   70737-4604   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Chateau   720 Village Road   Kenner   LA   70065-2751   Leased   No

DVA Renal Healthcare, Inc.

  New Orleans Uptown   1401 Foucher Street   New Orleans   LA   70115-3515  
Leased   No

DVA Renal Healthcare, Inc.

  Deridder   239 East 1st Street   Deridder   LA   70634-4105   Leased   No

DVA Renal Healthcare, Inc.

  Lake Charles   300 W. 18th   Lake Charles   LA   70601-7342   Leased   Yes

DVA Renal Healthcare, Inc.

  Sulphur   944 S Beglis Parkway   Sulphur   LA   70663-5102   Leased   No

 

Sch 4.8-44



--------------------------------------------------------------------------------

ISD Renal, Inc fka DSI Renal, Inc.

  Batonrouge   1333 O’Neal Lane   Baton Rouge   LA   70816-1957   Leased   No

ISD Renal, Inc. fka DSI Renal, Inc.

  Houma Dialysis (P175)   108 Picone Road   Houma   LA   70363   Owned   No

Pine Dialysis, LLC

  Westwego   1 Westbank Expressway   Westwego   LA   70094-4156   Leased   No

Renal Life Link, Inc

  Metairie   7110 Airline Drive   Metairie   LA   70003-5950   Leased   No

Renal Life Link, Inc.

  River Parishes Dialysis (aka La Place)   2880 West Airline Hwy   La Place   LA
  70068-2922   Owned   No

Renal Treatment Centers-Southeast, LP

  Northshore   106 Medical Center Drive   Slidell   LA   70461-5575   Leased  
No

Renal Treatment Centers-Southeast, LP

  Oakwood   148 Hector Avenue   Gretna   LA   70056-2531   Leased   No

Renal Treatment Centers-Southeast, LP

  Hammond   15799 Professional Plaza   Hammond   LA   70403-1452   Leased   Yes

Renal Treatment Centers-Southeast, LP

  Marrero   1908 Jutland Dr   Harvey   LA   70058-2359   Leased   No

Renal Treatment Centers-Southeast, LP

  Covington   210 Greenbriar Blvd.   Covington   LA   70433-7235   Leased   No

Renal Treatment Centers-Southeast, LP

  Bogalusa   2108 Avenue F   Bogalusa   LA   70427   Leased   No

Renal Treatment Centers-Southeast, LP

  Slidell   662 Robert Blvd   Slidell   LA   70458-1648   Leased   No

Renal Treatment Centers-Southeast, LP

  Washington Parish   724 Washington Street   Franklinton   LA   70438-1790  
Leased   No

Total Renal Care, Inc.

  River Bend   1057 Paul Maillard Road   Luling   LA   70070-4349   Leased   No

Total Renal Care, Inc.

  Fremaux   1570 Shortcut Highway   Slidell   LA   70458-8126   Leased   No

Total Renal Care, Inc.

  Broadmoor   1815 E. 70th   Shreveport   LA   71105-5301   Leased   No

Total Renal Care, Inc.

  Kenner Regional   200 West Esplanade Avenue   Kenner   LA   70065-2473  
Leased   No

Total Renal Care, Inc.

  Marigny   2345 St. Claude Avenue   New Orleans   LA   70117-8352   Leased   No

Total Renal Care, Inc.

  Tri-Parish   2345 St. Claude Avenue   New Orleans   LA   70128-3450   Leased  
No

Total Renal Care, Inc.

  Galaxy Hospital Services Division Office   2400 Veterans Blvd.   Kenner   LA  
70062   Leased   No

Total Renal Care, Inc.

  Garden District   2620 Jena Street   New Orleans   LA   70115-6325   Leased  
Yes

Total Renal Care, Inc.

  Algiers   2924 General DeGaulle Drive   New Orleans   LA   70114-6440   Leased
  No

Total Renal Care, Inc.

  Youngsville   314 Youngsville Hwy   Lafayette   LA   70508-4524   Leased   No

Total Renal Care, Inc.

  Westabank Chronic   3631 Behrman Place   New Orleans   LA   70114-0906  
Leased   No

Total Renal Care, Inc.

  Crescent City   3909 Bienville Street   New Orleans   LA   70119-5151   Leased
  No

Total Renal Care, Inc.

  Southern Heat Division Office   401 Whitney Ave   Gretna   LA   70056-2500  
Leased   No

Total Renal Care, Inc.

  Memorial   4427 S Robertson St   New Orleans   LA   70115-6308   Leased   No

 

Sch 4.8-45



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Fleur De Lis   5555 Bullard Road   New Orleans   LA   70128-3450   Leased   No

Total Renal Care, Inc.

  Nola   5646 Read Blvd, Suite 150   New Orleans   LA   70127-3106   Leased   No

Total Renal Care, Inc.

  Baton Rouge   7703 Picardy Ave.   Baton Rouge   LA   70808-4338   Leased   No

Total Renal Care, Inc.

  Red River Dialysis   9205 Linwood Avenue   Shreveport   LA   71106-7006  
Leased   No

Total Renal Care, Inc.

  Scotlandville   TBD   Baton Rouge   LA   70807-5583   Leased   No

DVA Healthcare of Massachusetts, Inc.

  Wellington Circle   10 Cabot Road   Medford   MA   02155-5173   Leased   No

DVA Healthcare of Massachusetts, Inc.

  Salem Northeast   10 Colonial Road, Suite 205   Salem   MA   01970-2947  
Leased   No

DVA Healthcare of Massachusetts, Inc.

  Woburn   23 Warren Ave.   Woburn   MA   01801-7906   Leased   No

DVA Healthcare of Massachusetts, Inc.

  New Bedford   237 State Road   Dartmouth   MA   02747-2612   Leased   No

DVA Healthcare of Massachusetts, Inc.

  Burlington Regional   31 Mall Road   Burlington   MA   01803-4138   Leased  
No

DVA Healthcare of Massachusetts, Inc.

  GHc-Brookline   322 Washington Street   Brookline   MA   2146   Owned   No

DVA Healthcare of Massachusetts, Inc.

  Weymouth   330 Libbey Industrial Parkway   Weymouth   MA   02189-3122   Leased
  No

DVA Healthcare of Massachusetts, Inc.

  Boston   660 Harrison Ave   Boston   MA   02118-2304   Leased   No

DVA Healthcare of Massachusetts, Inc.

  Northeast Cambridge   799 Concord Avenue   Cambridge   MA   02138-1048  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  North Andover   201 Sutton Street   North Andover   MA   1845   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Amesbury   24 Morrill Place   Amesbury   MA   01913-3530   Leased   No

Physicians Dialysis Acquisitions, Inc.

  Pdi Worcester   19 Glennie Street   Worcester   MA   01605-3918   Leased   No

Physicians Dialysis Acquisitions, Inc.

  Pdi Fitchburg   551 Electric Avenue   Fitchburg   MA   01420-5371   Leased  
Yes

Aberdeen Dialysis, LLC

  Forest Landing   2220 Commerce Road   Forest Hill   MD   21050-2560   Leased  
No

Aberdeen Dialysis, LLC

  Aberdeen   780 W Bel Air Avenue   Aberdeen   MD   21001-2236   Leased   No

Brook Dialysis, LLC

  Waldorf   4475 Regency Place   White Plains   MD   20695-3072   Leased   No

Brownwood Dialysis, LLC

  Brownwood   5542 Norbeck Road   Rockville   MD   20853-2441   Leased   No

Carroll County Dialysis Facility Limited Partnership

  Carroll County   193 Stoner Ave   Westminster   MD   21157-5782   Leased   No

Clark Dialysis, LLC

  Annapolis   1127 West Street   Annapolis   MD   21401-3615   Leased   Yes

Cleburne Dialysis, LLC

  Coral Hills   4797 Marlboro Pike   Capitol Heights   MD   20743-5213   Leased
  No

Creek Dialysis, LLC

  Calverton Md   4780 Corridor Pl   Beltsville   MD   20705-1165   Leased   No

DVA Healthcare of Maryland, Inc.

  Whitesquare   1 Nashua Court   Baltimore   MD   21221-3131   Leased   No

DVA Healthcare of Maryland, Inc.

  Lakeside   10401 Hospital Drive, Suite G02   Clinton   MD   20735-3113  
Leased   No

DVA Healthcare of Maryland, Inc.

  Falls Road   10753 Falls Road Suite 115   Lutherville   MD   21093-4572  
Leased   No

 

Sch 4.8-46



--------------------------------------------------------------------------------

DVA Healthcare of Maryland, Inc.

  Dundalk   14 Commerce Street   Dundalk   MD   21222-4307   Leased   No

DVA Healthcare of Maryland, Inc.

  Frederick   140 Thomas Johnson Drive   Frederick   MD   21702-4475   Leased  
No

DVA Healthcare of Maryland, Inc.

  Bel Air   2225 Old Emmorton Road   Bel Air   MD   21015-6122   Leased   No

DVA Healthcare of Maryland, Inc.

  Jb Zachary   333 Cassell Drive Suite 2300   Baltimore   MD   21224-6815  
Leased   No

DVA Healthcare of Maryland, Inc.

  Jhhs North Bond Street   412 North Bond Street   Baltimore   MD   21231-1003  
Leased   No

DVA Healthcare of Maryland, Inc.

  Pasadena   8037 A Governor Ritchie Highway   Pasadena   MD   21122-7608  
Leased   No

DVA Healthcare of Maryland, Inc.

  Silver Spring   8040 Georgia Ave   Silver Springs   MD   20910-4959   Leased  
No

DVA Healthcare of Maryland, Inc.

  Pasadena   8894 Fort Smallwood Road   Pasadena   MD   21122-7608   Leased   No

DVA Healthcare of Maryland, Inc.

  25th Street   920 East 25th Street   Baltimore   MD   21218-5503   Leased   No

DVA Healthcare of Maryland, Inc.

  Baltimore Geriatric & Rehab   Johns Hopkins Bayview Medical Ctr, 5th Floor
Pavilion 4940 Eastern Avenue   Baltimore   MD   21224-2735   Leased   No

DVA Healthcare Renal Care, Inc.

  Harbor Park   111 Cherry Hill Road   Baltimore   MD   21225-1392   Leased   No

DVA Healthcare Renal Care, Inc.

  Landover   1200 Mercantile Lane Suite 105   Largo   MD   20774-5389   Leased  
No

DVA Healthcare Renal Care, Inc.

  Catonsville   1581 Sulphur Spring Road, Suite 111,112, And 116-118 Bldg A  
Baltimore   MD   21227-2599   Leased   No

DVA Healthcare Renal Care, Inc.

  Catonsville-Warehouse   1585 Sulphur Spring Road   Baltimore   MD   21227-2599
  Leased   No

DVA Healthcare Renal Care, Inc.

  Mercy   315 N Calvert St   Baltimore   MD   21202-3611   Leased   No

DVA Healthcare Renal Care, Inc.

  Catonsville North   5401 Baltimore National Pike   Catonsville   MD  
21229-2102   Leased   No

DVA Healthcare Renal Care, Inc.

  Cedar Lane   6334 Cedar Lane   Columbia   MD   21044-3898   Leased   No

DVA Healthcare Renal Care, Inc.

  Southern Maryland   9211 Stuart Lane   Clinton   MD   20735-2712   Leased   No

DVA Healthcare Renal Care, Inc.

  Howard County   Suite E-100   Columbia   MD   21044-3023   Leased   No

DVA Renal Healthcare, Inc.

  Atlantic Stars Division   4041 Powder Mill Road   Calverton   MD   20706-1872
  Leased   No

DVA Renal Healthcare, Inc.

  Maryland Deal Depot Corporate Office   600 Jefferson Street   Rockville   MD  
20705-3106   Leased   No

Hagerstown Dialysis, LLC

  Washington County   1136 Opal Court   Hagerstown   MD   21740-5940   Leased  
No

Limon Dialysis, LLC

  District Heights   5701 Silver Hill Road   District Heights   MD   20747-1102
  Leased   No

Lord Baltimore Dialysis, LLC

  Woodlawn   2245 Rolling Run Drive   Baltimore   MD   21244-1858   Leased   Yes

Mason-Dixon Dialysis Facilities, Inc.

  Baltimore County   3689 Offutt Road   Randallstown   MD   21133-3515   Leased
  No

MGD-Medical Practice (Lifeline)

  Lf-Baltimore 1b   1664-1670 Sulphur Spring Rd.   Baltimore   MD   21227  
Leased   No

 

Sch 4.8-47



--------------------------------------------------------------------------------

MGD-Medical Practice (Lifeline)

  Lf-Baltimore   2405 York Road   Timonium   MD   21093   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Washington Dc   4155 Bladensburg Rd   Colmar Manor   MD   20722-1928  
Leased   No

Parkside Dialysis, LLC

  Pikesville   6609 Reisterstown Road   Baltimore   MD   21215-2662   Leased  
No

Renal Care of Seat Pleasant, LLC

  Seat Pleasant   6274 Central Avenue   Seat Pleasant   MD   20743   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Chestertown   100 Brown St   Chestertown   MD   21620-1435   Leased   Yes

Renal Treatment Centers-Mid-Atlantic, Inc.

  Owings Mills   1121 Dolfield Blvd   Ownings Mills   MD   21117-3254   Leased  
No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Kidney Care Of Largo   1300 Mercantile Lane   Largo   MD   20774   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Laurel   14631 Laurel Bowie Road   Laurel   MD   20707   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Rockville   14915 Broschart Road, Suite# 100   Rockville   MD   20850-3367  
Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Takoma Park   1502 University Boulevard   Langley Park   MD   20783   Leased  
No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Germantown   20111 Century Blvd   Germantown   MD   20874-9165   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Cambridge   300 Byrn Street   Cambridge   MD   21613-1908   Leased   Yes

Renal Treatment Centers-Mid-Atlantic, Inc.

  Berlin   314 Franklin Ave., Suite #306   Berlin   MD   21811-1238   Leased  
Yes

Renal Treatment Centers-Mid-Atlantic, Inc.

  Easton   402 Marvel Court   Easton   MD   21601-3857   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Lanham   4451 Parliament Place   Lanham   MD   20706-1872   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Seton Drive   4800 Seton Drive   Baltimore   MD   21215-3210   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Bowie   4861 Telsa Drive   Bowie   MD   20715-4318   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Easton   500 Cadmus Lane   Easton   MD   21601-3857   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Berlin   9952 North Main Street   Berlin   MD   21811-1238   Leased   Yes

Renal Treatment Centers-Mid-Atlantic, Inc.

  Wheaton   Wheaton Park Shopping, 11941 Georgia Ave. Suite # 100   Wheaton   MD
  20902   Leased   No

Total Renal Care, Inc.

  Midatlantic Operations Umbrella   11165 Crain Highway   Newburg   MD  
21015-6129   Leased   No

Total Renal Care, Inc.

  Dulaney Towson   113 West Road, Suite #201   Towson   MD   21204-2318   Leased
  No

Total Renal Care, Inc.

  Middlebrook   12401 Middlebrook Rd   Germantown   MD   20874-1523   Leased  
Yes

Total Renal Care, Inc.

  Queen Anne County PD-MD   125 Shoreway Drive, Suite 330   Queenstown   MD  
21658-1680   Leased   No

Total Renal Care, Inc.

  Bay City Lights Divisional Office   2245 Rolling Run Drive   Woodlawn   MD  
21244-1858   Leased   No

Total Renal Care, Inc.

  Cotoctin Parking Lot   405 W 7th St   Frederick   MD   21701-4505   Leased  
Yes

 

Sch 4.8-48



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Catoctin   405 West Seventh St   Frederick   MD   21701-4505   Leased   Yes

Total Renal Care, Inc.

  Greenspring   4701 Mt Hope Drive   Baltimore   MD   21215-3246   Leased   No

Total Renal Care, Inc.

  Harford Road   5800 Harford Road   Baltimore   MD   21214-1847   Leased   No

Total Renal Care, Inc.

  Bertha Sirk   5820 York Rd   Baltimore   MD   21212-3620   Leased   No

Total Renal Care, Inc.

  Deer Creek Pd   602 S. Atwood Rd   Bel Air   MD   21014-4198   Leased   No

Total Renal Care, Inc.

  Downtown   821 N. Eutaw Street, Suite #401   Baltimore   MD   21201-6304  
Leased   Yes

TRC-Georgetown Regional Dialysis, LLC.

  Rivertowne   6192 Oxon Hill Rd.   Oxon Hill   MD   20745-3114   Leased   No

Victory Dialysis, LLC

  Glen Burnie   6934 Aviation Boulevard   Glen Burnie   MD   21061-2593   Leased
  No

Whitney Dialysis, LLC

  Oxon Hill   5432 St Barnabas Road   Oxon Hill   MD   20745-3622   Leased   No

Total Renal Care, Inc.

  Ellsworth   11 Short Street   Ellsworth   ME   04605-1718   Leased   Yes

Total Renal Care, Inc.

  Lincoln   250 Enfield Rd   Lincoln   ME   04457-0367   Leased   Yes

Total Renal Care, Inc.

  Bangor   925 Union Street   Bangor   ME   04401-3051   Leased   No

Acton Dialysis, LLC

  Bad Axe  

897 North Van Dyke Road,

Spaces A, B, C, & D

  Bad Axe   MI   48413-7912   Leased   No

Beachside Dialysis, LLC

  Harper Woods   19265 Vernier Rd   Harper Woods   MI   48225-1010   Leased   No

Blanco Dialysis, LLC

  Muskegon   2480 E. Apple Ave   Muskegon   MI   49442-4471   Leased   No

Bowan Dialysis, LLC

  Beltline Home   330 East Beltline Ave NE   Grand Rapids   MI   49506-1267  
Leased   No

Clinton Township Dialysis, LLC

  Clinton Township   15918 Nineteen Mile Road   Clinton Township   MI  
48038-1101   Leased   No

Commerce Township Dialysis Center, LLC

  Commerce Township   120-150 Commerce Road   Commerce Township   MI  
48382-3915   Leased   No

DaVita Healthcare Partners Inc.

  Payor Contracting   27780 Novi Rd   Novi   MI   90245-4814   Leased   No

Downriver Centers, Inc.

  Down River   5600 Allen Park   Allen Park   MI   48101-2604   Leased   No

DVA Healthcare Renal Care, Inc.

  Dearborn   1185 Monroe   Dearborn   MI   48124-2814   Leased   No

DVA Healthcare Renal Care, Inc.

  Southgate   14752 Northline Road   Southgate   MI   48195-2467   Leased   No

DVA Healthcare Renal Care, Inc.

  Schaeffer Drive   18100 Schafer Hwy   Detroit   MI   48235-2600   Leased   No

DVA Healthcare Renal Care, Inc.

  Greenview   18544 Eight Mile Road   Southfield   MI   48075-4194   Leased   No

DVA Healthcare Renal Care, Inc.

  Dearborn At Home   22030 Park St   Dearborn   MI   48124-2854   Leased   No

DVA Healthcare Renal Care, Inc.

  Redford   22711 Grand River Avenue   Detroit   MI   48219-3113   Leased   No

DVA Healthcare Renal Care, Inc.

  Kresge   4145 Cass Avenue   Detroit   MI   48201-1707   Leased   No

 

Sch 4.8-49



--------------------------------------------------------------------------------

DVA Healthcare Renal Care, Inc.

  Motor City Home Training   4727 Saint Antoine   Detroit   MI   48201-1461  
Leased   No

DVA Healthcare Renal Care, Inc.

  Westland   5715 Venoy   Westland   MI   48185-2830   Leased   Yes

DVA Renal Healthcare, Inc.

  Muskegon   1250 Mercy Drive   Muskegon   MI   49444-1830   Leased   No

DVA Renal Healthcare, Inc.

  Newaygo County   1317 West Main St   Fremont   MI   49412-1478   Leased   No

DVA Renal Healthcare, Inc.

  Romulus   31470 Ecorse Rd   Romulus   MI   48174-1963   Leased   No

DVA Renal Healthcare, Inc.

  Supernova Region 02 Office   575 East Big Beaver Road, Suite 185   Troy   MI  
48083-1366   Leased   No

DVA Renal Healthcare, Inc.

  Ludington   7 Atkinson Drive   Ludington   MI   49431-1953   Leased   Yes

Everglades Dialysis, LLC

  Grayling Home   125 E. Michigan Avenue   Grayling   MI   49738-1740   Leased  
Yes

Forester Dialysis, LLC

  Burton   4015 Davison Rd   Burton   MI   48509-1401   Leased   No

Fremont Dialysis, LLC

  Bloomfield Hills   42886 Woodward Ave   Bloomfield Hills   MI   48304-5033  
Leased   No

GiveLife Dialysis, LLC

  Grosse Pointe   18000 E Warren Ave   Detroit   MI   48224-1336   Leased   No

Gordina Dialysis, LLC

  Starrwood (In-Center Hemo Only)   3425 Starr Road   Royal Oak   MI   48073  
Leased   No

Gulch Dialysis, LLC

  Riverbend Commons   407 South Telegraph Road   Monroe   MI   48161-1611  
Leased   No

Heideck Dialysis, LLC

  Roscommon MI   TBD   Roscommon   MI   48653   Leased   No

Ionia Dialysis, LLC

  Ionia   South State Road (M-66)   Ionia Township   MI   48846-8757   Leased  
Yes

Kidney Centers of Michigan, L.L.C.

  Oak Park   13481 Ten Mile Road   Oak Park   MI   48237-4633   Leased   No

Kidney Centers of Michigan, L.L.C.

  Southfield   21900 Melrose Avenue   Southfield   MI   48075-7967   Leased   No

Kidney Centers of Michigan, L.L.C.

  Jackson   232 West Louis Glick Highway   Jackson   MI   49201-1326   Leased  
No

Kidney Centers of Michigan, L.L.C.

  Cornerstone   23675 Greenfield Road   Southfield   MI   48075-3122   Leased  
No

Kidney Centers of Michigan, L.L.C.

  Detroit   2674 E Jefferson Ave   Detroit   MI   48207-4129   Leased   No

Kidney Centers of Michigan, L.L.C.

  Ypsilanti   2766 Washtenaw Rd   Ypsilanti   MI   48197-1506   Leased   No

Kidney Centers of Michigan, L.L.C.

  Macomb   28295 Schoenherr   Warren   MI   48088-4300   Leased   No

Kidney Centers of Michigan, L.L.C.

  Grand Blanc   3625 Genesys Parkway   Grand Blanc   MI   48439-8070   Leased  
No

Kidney Centers of Michigan, L.L.C.

  North Oakland   450 N Telegraph Rd, Suite 600   Pontiac   MI   48341-1037  
Leased   No

Kidney Centers of Michigan, L.L.C.

  Novi   47250 W 10 Mile Rd   Novi   MI   48374-2932   Leased   No

Kidney Centers of Michigan, L.L.C.

  Clarkston   6770 Dixie Hwy, Suite #205   Clarkston   MI   48346-2089   Leased
  No

Kidney Centers of Michigan, L.L.C.

  New Center   7700 Second Ave   Detroit   MI   48202-2411   Leased   No

Kidney Centers of Michigan, L.L.C.

  North Oakland   7960 W Grand River Avenue, Suite 174   Brighton   MI  
48341-1037   Leased   No

 

Sch 4.8-50



--------------------------------------------------------------------------------

Kidney Centers of Michigan, L.L.C.

  Brighton   7960 West Grand River   Brighton   MI   48114-7336   Leased   No

Kidney Centers of Michigan, L.L.C.

  Grand Blanc   One Genesys Parkway   Grand Blanc   MI   48439-8070   Leased  
No

Lassen Dialysis, LLC

  Riverview   18236 Fort St   Riverview   MI   48193-7439   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Detroit III   16507 Southfield Road   Allen Park   MI   48101-2503   Leased
  No

MGD-Medical Practice (Lifeline)

  Lf-Rochester Hills   1886 W. Auburn Road   Rochester Hills   MI   48309-3858  
Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Detroit II   22201 Moross   Detroit   MI   48236-2114   Leased   No

MGD-Medical Practice (Lifeline)

  Lifeline Detroit   26225 Greenfield Road   Southfield   MI   48076   Leased  
No

MGD-Medical Practice (Lifeline)

  Lf-Ypsilanti   2892 Washtenaw Ave   Ypsilanti   MI   48197-1507   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Detroit 4   7633 E Jefferson Ave   Detroit   MI   48214-2513   Leased   No

Physicians Dialysis Acquisitions, Inc.

  Pdi Grand Rapids East   1230 Elkhart Street Southeast   Grand Rapids   MI  
49503-1372   Leased   No

Physicians Dialysis Acquisitions, Inc.

  Pdi Grand Haven   16964 Robbins Road   Grand Haven   MI   49417-2796   Leased
  No

Physicians Dialysis Acquisitions, Inc.

  Pdi Cadieux   6150 Cadieux   Detroit   MI   48224-2006   Leased   No

Physicians Dialysis Acquisitions, Inc.

  Pdi Highland Park   64 Victor   Highland Park   MI   48203-3128   Leased   No

Physicians Dialysis Acquisitions, Inc.

  Pdi Grand Rapids   801 And 817 Cherry Street Se   Grand Rapids   MI  
49506-1440   Leased   No

Portola Dialysis, LLC

  Town Center   323 North Michigan Ave   Saginaw   MI   48602-4240   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Davison   1011 So. State Rd.   Davison   MI   48423-1903   Leased   No

Renal Treatment Centers-Illinois, Inc.

  East Dearborn   13200 West Warren Avenue   Dearborn   MI   48126-2410   Leased
  No

Renal Treatment Centers-Illinois, Inc.

  Chelsea   1620 Commerce Park Drive   Chelsea   MI   48118-2136   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Battle Creek   220 Goodale Avenue East   Battle Creek   MI   49037-2728  
Leased   No

Renal Treatment Centers-Illinois, Inc.

  West Flint   2262 S. Ballenger   Flint   MI   48503-3447   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Saginaw   311 Hoyt Avenue   Saginaw   MI   48607-1105   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Flushing   3469 Pierson Place   Flushing   MI   48433-2413   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Canton   3658 Ford Road   Westland   MI   48185-3769   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Hallwood   4929 Clio Rd   Flint   MI   48504-1886   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Park Plaza   G-1075 N. Ballenger Hwy   Flint   MI   48504-4431   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Flint   Two Hurley Plaza   Flint   MI   48503-5904   Leased   No

Rochester Dialysis Center, LLC

  Rochester Hills   1886 W. Auburn Road   Rochester Hills   MI   48309-3865  
Leased   No

Tel-Huron Dialysis, LLC

  Tel Huron Mi   225 Summit Drive   Waterford   MI   48328-3364   Leased   No

Total Renal Care, Inc.

  Greenville Dialysis   101 S Greenville West Drive   Greenville   MI  
48838-1598   Leased   No

 

Sch 4.8-51



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Kalamazoo West   1040 North 10th Street   Kalamazoo   MI   49009-6149   Leased
  No

Total Renal Care, Inc.

  Lansing At Home   1675 Watertower Place   East Lansing   MI   48823-6397  
Leased   No

Total Renal Care, Inc.

  Alma   1730-1750 Wright Avenue   Alma   MI   48801-1024   Leased   No

Total Renal Care, Inc.

  Fenton   17420 Silver Parkway   Fenton   MI   48430-4429   Leased   No

Total Renal Care, Inc.

  Rogers City   194 East Erie St   Rogers City   MI   49779-1612   Leased   No

Total Renal Care, Inc.

  State Fair   19800 Woodward Avenue   Detroit   MI   48203-5102   Leased   No

Total Renal Care, Inc.

  Gaylord   1989 Walden Drive   Gaylord   MI   49735-8241   Leased   No

Total Renal Care, Inc.

  Walker   2680 Walker Ave Nw, Suite A   Walker   MI   49544-1385   Leased   No

Total Renal Care, Inc.

  Alpena   301 Oxbow Drive   Alpena   MI   49707-1447   Leased   No

Total Renal Care, Inc.

  Ann Arbor   3147 Oak Valley Drive   Ann Arbor   MI   48103-9248   Leased   No

Total Renal Care, Inc.

  Bay City   3170 S Professional Drive   Bay City   MI   48706-2839   Leased  
No

Total Renal Care, Inc.

  Alma   330 E Warwick Dr   Alma   MI   48801-1024   Leased   No

Total Renal Care, Inc.

  Starrwood Home Training (PD-HHD)   3425 Starr Road   Royal Oak   MI   48067  
Leased   No

Total Renal Care, Inc.

  Mt Pleasant   404 S Crapo Street   Mt Pleasant   MI   48858-2944   Leased   No

Total Renal Care, Inc.

  Lansing   4530 S. Hagadorn Road   Okemos   MI   48906   Leased   No

Total Renal Care, Inc.

  Midland   4901 Midland Center   Jefferson   MI   48640-2905   Leased   No

Total Renal Care, Inc.

  Central Kalamazoo   535 South Burdick Street   Kalamazoo   MI   49007-5261  
Leased   No

Total Renal Care, Inc.

  West Branch   599 Court Street   West Branch   MI   48661-9310   Leased   No

Total Renal Care, Inc.

  West Bloomfield   6010 W Maple Rd   West Bloomfield   MI   48322-4406   Leased
  No

Total Renal Care, Inc.

  North Flint   6141 N. Saginaw St   Mt. Morris   MI   48458-2403   Leased   No

Total Renal Care, Inc.

  Gladwin   673 Quarter Street   Gladwin   MI   48624-1954   Leased   No

Total Renal Care, Inc.

  Cass City   6757 Main Street   Cass City   MI   48726-1556   Leased   No

Total Renal Care, Inc.

  Region   7960 West Grand River   Brighton   MI   49506-1267   Leased   No

Total Renal Care, Inc.

  Grand Blanc Home Training   8195 S. Saginaw Street   Grand Blanc   MI   48439
  Leased   No

Total Renal Care, Inc.

  Norton Shores   955 Seminole Road   Muskegon   MI   49441-4341   Leased   No

Tree City Dialysis, LLC

  Riverwood   24467 W 10 Mile Rd   Southfield   MI   48033-2931   Leased   No

Atlantic Dialysis, LLC

  Alpha   2004 Jefferson Road   Northfield   MN   55057-3253   Leased   No

Fanthorp Dialysis, LLC

  Mankato   1400 Madison Avenue   Mankato   MN   56001-5476   Leased   No

 

Sch 4.8-52



--------------------------------------------------------------------------------

Hardy Dialysis, LLC

  Glencoe   1123 Hennepin Avenue N   Glencoe   MN   55336   Leased   No

Lincolnton Dialysis, LLC

  Central Avenue   10994 Baltimore Street NE   Blaine   MN   55449-4601   Leased
  No

Maple Grove Dialysis, LLC

  Maple Grove   15655 Grove Circle N   Maple Grove   MN   55369-4489   Leased  
No

Neff Dialysis, LLC

  Moorhead   1710 Center Ave W   Dilworth   MN   56529-1309   Leased   No

Nisene Dialysis, LLC

  Park Rapids   110 7th St. W.   Park Rapids   MN   56470-1872   Leased   No

Pearl Dialysis, LLC

  Apple Valley   14050 Pilot Knob Road   Apple Valley   MN   55124-6647   Leased
  No

Renal Life Link, Inc

  Golden Valley   5600 International Parkway   New Hope   MN   55428-3047  
Leased   No

Renal Treatment Centers-Illinois, Inc.

  Minneapolis   1049 10th Ave. Se   Minneapolis   MN   55414-1312   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Eden Prairie   14852 Scenic Heights Road   Eden Prairie   MN   55344-2320  
Leased   No

Renal Treatment Centers-Illinois, Inc.

  Eagan   2750 Blue Water Road   Eagan   MN   55121-1400   Leased   No

Renal Treatment Centers-Illinois, Inc.

  St Louis Park   3501 St Louisiana Avenue South   St Louis Park   MN  
55426-4121   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Richfield   6601 Lyndale Avenue South   Richfield   MN   55423-2490   Leased  
No

Rio Dialysis, LLC

  Robbinsdale   3501 West Broadway   Robbinsdale   MN   55422-2955   Leased   No

Total Renal Care, Inc.

  Redwood Falls   100 Fallwood Road   Redwood Falls   MN   56283-1828   Leased  
No

Total Renal Care, Inc.

  University   1045 Westgate Drive   Saint Paul   MN   55114-1079   Leased   No

Total Renal Care, Inc.

  Team Fusion Group Office   11010 Prairie Lakes Dr   Eden Prairie   MN   55344
  Leased   No

Total Renal Care, Inc.

  Pine City   129 East 6th Ave   Pine City   MN   55063-1913   Leased   No

Total Renal Care, Inc.

  Governor Home Training (PD/HHD) MN   1420 College Drive East, Suite 900  
Marshall   MN   56258   Leased   No

Total Renal Care, Inc.

  West St. Paul   1555 Livingston Ave   West St. Paul   MN   55118-3411   Leased
  No

Total Renal Care, Inc.

  Highland Park   1559 West 7th Street   Minneapolis   MN   55102-4243   Leased
  No

Total Renal Care, Inc.

  Sun Ray   1758 Old Hudson Rd   St. Paul   MN   55106-6118   Leased   No

Total Renal Care, Inc.

  Minnetonka   17809 Hutchins Drive   Minnetonka   MN   55345-4100   Leased   No

Total Renal Care, Inc.

  Historical Hastings   1828 Market Blvd.   Hastings   MN   55033-3494   Leased
  No

Total Renal Care, Inc.

  Woodbury   1850 3 Weir Drive   Woodbury   MN   55125-2260   Leased   No

Total Renal Care, Inc.

  Lakeview Suite 500   1970 Northwestern Avenue   Stillwater   MN   55082-6567  
Leased   No

Total Renal Care, Inc.

  Faribault   201 South Lyndale Ave   Faribault   MN   55021-5758   Leased   Yes

Total Renal Care, Inc.

  Maplewood   2785 White Bear Ave   Maplewood   MN   55109-1320   Leased   No

Total Renal Care, Inc.

  Marshall   300 So. Bruce St.   Marshall   MN   56258-1934   Leased   No

 

Sch 4.8-53



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Red Wing   3028 North Service Drive   Red Wing   MN   55066-1921   Leased   No

Total Renal Care, Inc.

  Uptown Minneapolis   3601 Lyndale Avenue South   Minneapolis   MN   55409-1103
  Leased   No

Total Renal Care, Inc.

  Arden Hills   3900 Northwoods Drive   Arden Hills   MN   55112-6911   Leased  
No

Total Renal Care, Inc.

  Coon Rapids   3960 Coon Rapids Blvd   Coon Rapids   MN   55433-2598   Leased  
No

Total Renal Care, Inc.

  Burnsville   501 East Nicollet Blvd   Burnsville   MN   55337-6784   Leased  
No

Total Renal Care, Inc.

  Fridley   5301 E River Rd Ne   Fridley   MN   55421-3778   Leased   No

Total Renal Care, Inc.

  St Paul   555 Park St   St Paul   MN   55103-2192   Leased   No

Total Renal Care, Inc.

  Wyoming   5657 257th Street   Wyoming   MN   55092-8072   Leased   No

Total Renal Care, Inc.

  Cass Lake   606 Grant Utley Ave   Cass Lake   MN   56633-0757   Leased   No

Total Renal Care, Inc.

  Edina   6550 York Ave South Suite 100   Edina   MN   55435-2332   Leased   No

Total Renal Care, Inc.

  Scott County   7450 South Park Drive   Savage   MN   55378-3635   Leased   No

Total Renal Care, Inc.

  Excelsior   7525 Wayzata Blvd   St. Louis Park   MN   55426-1621   Leased   No

Total Renal Care, Inc.

  Montevideo   824 N. 11th St   Montevideo   MN   56265-1629   Leased   No

Total Renal Care, Inc.

  Hl Division   825 South 8th Street   Minneapolis   MN   55404-1208   Leased  
No

Total Renal Care, Inc.

  Cottage Grove   8800 East Point Douglas Road   Cottage Grove   MN   55016-4160
  Leased   No

Total Renal Care, Inc.

  Pipestone   911 5th Ave. S.W   Pipestone   MN   56164-1890   Leased   No

Total Renal Care, Inc.

  Bloomington   Lyndale Ave South   Bloomington   MN   55420-2237   Leased   No

Total Renal Research, Inc

  Total Renal Research   825 South 8th St   Minneapolis   MN   55404-1212  
Leased   No

Catello Dialysis, LLC

  Trenton   1705 E 9th St   Trenton   MO   64683-2641   Leased   No

Colleton Dialysis, LLC

  Kansas Avenue   604 Kansas Ave   Clinton   MO   64735-3069   Leased   No

DVA Healthcare Renal Care, Inc.

  Lake St. Louis   200 Brevco Plaza   Late St. Louis   MO   63367-2950   Leased
  No

DVA Healthcare Renal Care, Inc.

  St. Charles   2103 Bluestone Drive   St. Charles   MO   63303-6704   Leased  
No

DVA Healthcare Renal Care, Inc.

  Liberty   2525 Glen Hendren Drive   Liberty   MO   64068-9625   Leased   No

DVA Healthcare Renal Care, Inc.

  Northland   2750 Clay Edwards Drive   North Kansas City   MO   64116-3257  
Leased   No

DVA Healthcare Renal Care, Inc.

  St. Peters   300 First Executive Avenue   St. Peters   MO   63376-1655  
Leased   No

DVA Renal Healthcare, Inc.

  Cameron   1003 W. Fourth Street   Cameron   MO   64429-1466   Leased   No

DVA Renal Healthcare, Inc.

  Florissant Dialysis   10887 W Florissant Ave   Ferguson   MO   63136-2405  
Leased   No

DVA Renal Healthcare, Inc.

  Washington Square   1110 Washington Square   Washington   MO   63090-5336  
Leased   Yes

DVA Renal Healthcare, Inc.

  Rolla   1503 E 10th St   Rolla   MO   65401-3696   Leased   No

 

Sch 4.8-54



--------------------------------------------------------------------------------

DVA Renal Healthcare, Inc.

  Hospital Hill   2250 Holmes St   Kansas City   MO   64108-2639   Leased   No

DVA Renal Healthcare, Inc.

  Riverside Reprocessing   408 Nw Business Park Lane   Riverside   MO  
64150-9572   Leased   No

DVA Renal Healthcare, Inc.

  St. Joseph   5514 Corporate Drive, Suite 100   St. Joseph   MO   64507-7754  
Leased   No

DVA Renal Healthcare, Inc.

  Chillicothe   588 East Business Route 36   Chillicothe   MO   64601-3721  
Leased   No

DVA Renal Healthcare, Inc.

  Hazelwood   637 Dunn Road Ste 199   Hazelwood   MO   63042-1757   Leased   No

DVA Renal Healthcare, Inc.

  Shrewsbury   7303 Watson Road   Shrewsbury   MO   63119-4405   Leased   No

DVA Renal Healthcare, Inc.

  Platte Woods   7667 Northwest Prairie View Road   Kansas City   MO  
64151-1544   Leased   No

DVA Renal Healthcare, Inc.

  St Louis West At Home   9632 Olive Boulevard   Olivette   MO   63132-3002  
Leased   No

DVA/Washington University Healthcare of Greater St. Louis, LLC

  St Louis   324 Debaliviere Ave   St. Louis   MO   63112-1804   Leased   No

DVA/Washington University Healthcare of Greater St. Louis, LLC

  St Louis West   400 N Lindbergh Blvd   St Louis   MO   63141-7814   Leased  
No

ISD Kansas City, LLC fka DSI Kansas City, LLC

  Westport   3947 Broadway Street   Kansas City   MO   64111-2516   Leased   No

ISD Lees Summit, LLC fka DSI Lees Summit, LLC

  Lees Summit   100 Ne Missouri Road   Lee’S Summit   MO   64086-4702   Leased  
No

ISD Renal, Inc fka DSI Renal, Inc.

  Harrisonville   308 Galaxie Avenue   Harrisonville   MO   64701-2084   Leased
  No

ISD Renal, Inc fka DSI Renal, Inc.

  Marshall   359 W Morgan   Marshall   MO   65340-1929   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Kansas City   4333 Madison Avenue   Kansas City   MO   64111-3429   Leased  
No

ISD Renal, Inc fka DSI Renal, Inc.

  Butler   601 W Nursery   Butler   MO   64730-1872   Leased   No

Leasburg Dialysis, LLC

  Town And Country West   12855 North Forty Drive   St Louis   MO   63141-8657  
Leased   No

Leasburg Dialysis, LLC

  Town And Country West At Home   12855 North Forty Drive   St Louis   MO  
63141-8657   Leased   No

Lone Dialysis, LLC

  Swope Dialysis   4407 E 50th Terr   Kansas City   MO   64130-2855   Leased  
No

Loup Dialysis, LLC

  Bowles Avenue   1011 Bowles Ave   St Louis   MO   63026-2387   Leased   No

Pacheco Dialysis, LLC

  Springfield   1007 E Kearney St   Springfield   MO   65803-3433   Leased   No

Palmetto Dialysis, LLC

  Arnold   100 Richardson Crossing   Arnold   MO   63010-6023   Leased   No

Rainer Dialysis, LLC

  South City   3740 South Jefferson Ave   St. Louis   MO   63118-3905   Leased  
No

Renal Treatment Centers-Illinois, Inc.

  Hope Again   1207 State Route W   Kennett   MO   63857-3823   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Lamplighter Plaza   12354 Lightlighter Square   St Louis   MO   63128-2746  
Leased   No

 

Sch 4.8-55



--------------------------------------------------------------------------------

Renal Treatment Centers-Illinois, Inc.

  Hampton   1425 Hampton Avenue   St Louis   MO   63139-3115   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Columbia   1701 East Broadway   Columbia   MO   65201-8029   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Bluff City II   2400 Lucy Lee Parkway, Suite E&D   Poplar Bluff   MO  
63901-2429   Leased   No

Renal Treatment Centers-Illinois, Inc.

  St Louis   2610 Clark Ave.   St Louis   MO   63103-2502   Leased   Yes

Renal Treatment Centers-Illinois, Inc.

  Crestwood   9560 Watson Rd   Crestwood   MO   63126-1541   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Crystal City   960 S. Truman Boulevard   Crystal City   MO   63019-1329  
Leased   No

Total Renal Care, Inc.

  Washington Home Training   1038-1040 Washington Square   Washington   MO  
63090-5302   Leased   No

Total Renal Care, Inc.

  Villa Of Wentzville   1126 W Pearce Blvd   Wentzville   MO   63385-1053  
Leased   No

Total Renal Care, Inc.

  Timberlake   12110 Holmes Rd   Kansas City   MO   64145-1707   Leased   No

Total Renal Care, Inc.

  North St.Louis   13119 New Halls Ferry Rd   Florissant   MO   63033-3228  
Leased   No

Total Renal Care, Inc.

  Sikeston   135 Plaza Drive   Sikestown   MO   63801-5148   Leased   No

Total Renal Care, Inc.

  Grandview   13812 South 71 Highway   Grandview   MO   64030-3685   Leased   No

Total Renal Care, Inc.

  Excelsior Springs   1745 W. Jesse James Road   Excelsior Springs   MO  
64024-1801   Leased   No

Total Renal Care, Inc.

  Eastland   19101 E Valley View Parkway, Ste E   Independence   MO   64055-6907
  Leased   No

Total Renal Care, Inc.

  Dexter   2010 North Outer Road   Dexter   MO   63841-8001   Leased   No

Total Renal Care, Inc.

  Lake St. Louis   202 Brevco Plaza   Lake St. Louis   MO   63367-2950   Leased
  No

Total Renal Care, Inc.

  Great Falls   2800 11th Avenue South   Great Falls   MO   59405-5263   Leased
  No

Total Renal Care, Inc.

  Discovery Division   300 First Executive Ave   St Peters   MO   63376-1655  
Leased   No

Total Renal Care, Inc.

  Hannibal   3140 Palmyra Road   Hannibal   MO   63401-2204   Leased   No

Total Renal Care, Inc.

  Columbia Home Training   3320 Bluff Creek Drive   Columbia   MO   65201-3501  
Leased   No

Total Renal Care, Inc.

  South County   4145 Union Road   St. Louis   MO   63129-1064   Leased   No

Total Renal Care, Inc.

  Eureka   419 Meramec Boulevard   Eureka   MO   63025-3906   Leased   No

Total Renal Care, Inc.

  Maple Valley Plaza   649 Maple Valley Drive   Farmington   MO   63640-1993  
Leased   No

Total Renal Care, Inc.

  Villa At St. John   9030 Saint Charles Rock Rd   St. Louis   MO   63114-4246  
Leased   No

Total Renal Care, Inc.

  Villa Of Waterbury   929-931 Waterbury Falls Dr   O’Fallon   MO   63368-2202  
Leased   No

Tugman Dialysis, LLC

  Chambers Dialysis   10241 Lewis And Clark Blvd   Saint Louis   MO   63136-5505
  Leased   No

DVA Healthcare Renal Care, Inc.

  Ocean Springs   13150 Ponce De Leon   Ocean Springs   MS   39564-2460   Leased
  No

 

Sch 4.8-56



--------------------------------------------------------------------------------

DVA Healthcare Renal Care, Inc.

  Singing River   4907 Telephone Road   Pascagoula   MS   39567-1823   Leased  
No

DVA Healthcare Renal Care, Inc.

  Lucedale   652 Manilla Street   Lucedale   MS   39452-5962   Leased   No

ISD Brandon, LLC fka DSI Brandon, LLC

  Brandon   101 Christian Drive   Brandon   MS   39042-2678   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Jackson Southwest   1828 Raymond Road   Jackson   MS   39204-4126   Leased  
No

ISD Renal, Inc fka DSI Renal, Inc.

  Hazlehurst   201 N Haley Street   Hazlehurst   MS   39083-3111   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Lexington   22579 Depot Street   Lexington   MS   39095-7339   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Carthage   312 Ellis Street   Carthage   MS   39051-3809   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Jackson North   571 Beasley Road   Jackson   MS   39206-3042   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Canton   620 E Peace Street   Canton   MS   39046-4729   Leased   No

ISD Renal, Inc. fka DSI Renal, Inc.

  Jackson South Dialysis (P182)   1015 I-20 Frontage Road   Jackson   MS   39204
  Owned   No

Total Renal Care, Inc.

  Great Falls Dialysis   2800 11th Avenue South, Suite 22   Great Falls   MT  
59405-5263   Leased   No

Central Carolina Dialysis Centers, LLC

  Copperfield   1030 Brinehaven Dr   Concord   NC   28025-2438   Leased   No

Central Carolina Dialysis Centers, LLC

  Rowan County-Kannapolis   1607 North Main Street   Kannapolis   NC  
28081-2317   Leased   No

DVA Healthcare Renal Care, Inc.

  Mint Hill   11308 Hawthorn Drive   Mint Hill   NC   28227-9300   Leased   No

DVA Healthcare Renal Care, Inc.

  Ahoskie   129 Hertford County High Road   Ahoskie   NC   27910-8131   Leased  
No

DVA Healthcare Renal Care, Inc.

  Elizabeth City   1840 West City Drive   Elizabeth City   NC   27909-9632  
Leased   No

DVA Healthcare Renal Care, Inc.

  Charlotte   2321 W Morehead St   Charlotte   NC   28208-5145   Leased   No

DVA Healthcare Renal Care, Inc.

  Charlotte East   5627 Albemarle Road   Charlotte   NC   28212-3611   Leased  
No

DVA Healthcare Renal Care, Inc.

  Union County   615 Comfort Ln   Monroe   NC   28112-5599   Leased   No

DVA Healthcare Renal Care, Inc.

  South Charlotte   6450 Bannington Rd   Charlotte   NC   28226-1327   Leased  
No

DVA Healthcare Renal Care, Inc.

  North Charlotte   6620 Old Statesville Road   Charlotte   NC   28269   Leased
  No

DVA Healthcare Renal Care, Inc.

  Edenton   703 Luke Street   Edenton   NC   27932-9694   Leased   No

DVA Healthcare Renal Care, Inc.

  Marshville1   7260 East Marshville Blvd   Marshville   NC   28103-1191  
Leased   No

DVA Renal Healthcare, Inc.

  Roxboro   1005 Ridge Road   Roxboro   NC   27573-4513   Leased   No

DVA Renal Healthcare, Inc.

  GHc-Mt Olive   105 Michael Martin Road   Mt. Olive   NC   28365   Owned   No

DVA Renal Healthcare, Inc.

  Wilson   1605 Medical Park Drive   Wilson   NC   27893-8611   Leased   No

DVA Renal Healthcare, Inc.

  GHc-Goldsboro South   1704 Wayne Memorial Drive   Goldsboro   NC   27534-2240
  Owned   No

DVA Renal Healthcare, Inc.

  Durham   200 Hood Street   Durham   NC   27701-3715   Leased   No

 

Sch 4.8-57



--------------------------------------------------------------------------------

DVA Renal Healthcare, Inc.

  Goldsboro   2609 Hospital Road   Goldsboro   NC   27534-9424   Leased   No

DVA Renal Healthcare, Inc.

  Forest Hills   2693 Forest Hills Road   Wilson   NC   27893-8611   Leased   No

DVA Renal Healthcare, Inc.

  Wilson   2833 Wooten Boulevard   Wilson   NC   27893   Leased   No

DVA Renal Healthcare, Inc.

  Durham South   415 W. Hwy 54   Durham   NC   27713-7516   Leased   No

DVA Renal Healthcare, Inc.

  West Durham   4307 Western Park Pl   Durham   NC   27705-1204   Leased   No

DVA Renal Healthcare, Inc.

  Durham West   4307 Western Park Place   Durham   NC   27705-1204   Leased   No

DVA Renal Healthcare, Inc.

  Vance County   854 Beckford Dr   Henderson   NC   27536-3487   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Burlington   873 Heather Road   Burlington   NC   27215-6288   Leased   No

Total Renal Care Of North Carolina, LLC

  Biltmore Home   10 McDowell Street   Asheville   NC   28801-4104   Leased   No

Total Renal Care Of North Carolina, LLC

  Martin County   100 Medical Drive   Williamston   NC   27892-2156   Leased  
No

Total Renal Care Of North Carolina, LLC

  Mcdowell County   100 Spaulding Drive   Marion   NC   28752-5116   Leased  
Yes

Total Renal Care Of North Carolina, LLC

  Elizabethtown   101 Dialysis Center Drive   Elizabethtown   NC   28337-9048  
Leased   No

Total Renal Care Of North Carolina, LLC

  Transylvania   102 College Station Drive   Brevard   NC   28712-3355   Leased
  No

Total Renal Care Of North Carolina, LLC

  Green County   1025 Kingold Boulevard   Snow Hill   NC   28580-1616   Leased  
No

Total Renal Care Of North Carolina, LLC

  Waynesville   11 Park Terrace Drive   Clyde   NC   28721-7445   Leased   Yes

Total Renal Care Of North Carolina, LLC

  Wake Forest   11001 Ingleside Place   Raleigh   NC   27614-8577   Leased   Yes

Total Renal Care Of North Carolina, LLC

  Lumbee River   11016 Red Springs Road   Red Springs   NC   28377-8060   Leased
  No

Total Renal Care Of North Carolina, LLC

  Rowan County   111 Dorsett Drive   Salisbury   NC   28144-2278   Leased   No

Total Renal Care Of North Carolina, LLC

  Reidsville   1307 Freeway Drive   Reidsville   NC   27320-7104   Leased   Yes

Total Renal Care Of North Carolina, LLC

  Jacksonville   14 Office Park Drive   Jacksonville   NC   28546-7325   Leased
  No

Total Renal Care Of North Carolina, LLC

  Southport   1513 Howe St. Suite 15   Southport   NC   28461-2770   Leased   No

Total Renal Care Of North Carolina, LLC

  Moore County   16 Regional Drive   Pinehurst   NC   28374-8850   Leased   No

Total Renal Care Of North Carolina, LLC

  Asheville   1600 Centerpark Drive   Asheville   NC   28805-6206   Leased   Yes

Total Renal Care Of North Carolina, LLC

  Smoky Mountain   1611 Andrews Rd.   Murphy   NC   28906-5100   Leased   Yes

Total Renal Care Of North Carolina, LLC

  Carthage   165 Savannah Gardens Dr   Carthage   NC   28327   Leased   No

Total Renal Care Of North Carolina, LLC

  Franklin County   1706 North Carolina Hwy 39 N   Louisburg   NC   27549-8329  
Leased   No

Total Renal Care Of North Carolina, LLC

  Southern Pines   209 Windstar Place   Southern Pines   NC   28387-7086  
Leased   No

Total Renal Care Of North Carolina, LLC

  Chadbourn   210 East Strawberry Blvd   Chadbourn   NC   28431-1418   Leased  
No

Total Renal Care Of North Carolina, LLC

  Wilmington   2215 Yaupon Drive   Wilmington   NC   28401-7334   Leased   No

Total Renal Care Of North Carolina, LLC

  Rutherford County   226 Commercial Drive   Forest City   NC   28043-2851  
Leased   No

 

Sch 4.8-58



--------------------------------------------------------------------------------

Total Renal Care Of North Carolina, LLC

  Rockingham County   251 West Kings Highway   Eden   NC   27288-5009   Leased  
No

Total Renal Care Of North Carolina, LLC

  Cape Fear   3005 Enterprise Dr   Wilmington   NC   28405-2181   Leased   No

Total Renal Care Of North Carolina, LLC

  Kenansville   305 Beasley Street   Kenansville   NC   28349-8798   Leased   No

Total Renal Care Of North Carolina, LLC

  Edgecomb County   3206 Western Blvd   Tarboro   NC   27886-1828   Leased   No

Total Renal Care Of North Carolina, LLC

  Montgomery County   323 W. Main Street   Biscoe   NC   27209-9528   Leased  
No

Total Renal Care Of North Carolina, LLC

  Weaverville   329 Merrimon Ave.   Weaverville   NC   28787-9253   Leased   Yes

Total Renal Care Of North Carolina, LLC

  Harrisburg   3310 Perry St.   Concord   NC   28027-3901   Leased   No

Total Renal Care Of North Carolina, LLC

  Hoke   403 South Main Street   Raeford   NC   28376-3222   Leased   No

Total Renal Care Of North Carolina, LLC

  Shallote   4740 Shallotte Avenue   Shallotte   NC   28470-6596   Leased   No

Total Renal Care Of North Carolina, LLC

  Hendersonville   500 Beverly Hanks Ctr   Hendersonville   NC   28792   Leased
  No

Total Renal Care Of North Carolina, LLC

  St. Pauls   564 W Mclean Street   St. Pauls   NC   28384-1421   Leased   No

Total Renal Care Of North Carolina, LLC

  Wallace   5650 S Nc 41 Highway   Wallace   NC   28466-6094   Leased   No

Total Renal Care Of North Carolina, LLC

  Mayland   575 Altapass Highway   Spruce Pine   NC   28777-3012   Leased   No

Total Renal Care Of North Carolina, LLC

  Whiteville   608 Pecan Lane   Whiteville   NC   28472-2949   Leased   No

Total Renal Care Of North Carolina, LLC

  Sylva Dialysis Center   655 Asheville Rd   Sylva   NC   28779-2747   Leased  
Yes

Total Renal Care Of North Carolina, LLC

  Burgawnc   704 S Dickerson St   Burgaw   NC   28425-4904   Leased   No

Total Renal Care Of North Carolina, LLC

  Richmond County   771 Chaeran Highway   Hamlett   NC   28345-7158   Leased  
No

Total Renal Care Of North Carolina, LLC

  Franklin Township   80 Westgate Plaza   Franklin   NC   28734-1422   Leased  
No

Total Renal Care Of North Carolina, LLC

  Sandhills   809 S Long Drive   Rockingham   NC   28379-4317   Leased   No

Total Renal Care Of North Carolina, LLC

  Anson County   923 East Caswell   Wadesboro   NC   28170-2305   Leased   No

Total Renal Care Of North Carolina, LLC

  Cherokee  

Sevan Clans Building,

53 Echota Church Rd

  Cherokee   NC   28719-9702   Leased   Yes

Total Renal Care, Inc.

  New River (aka Onslow County)-NC   111 Yopp Road   Jacksonville   NC   28546  
Leased   No

Total Renal Care, Inc.

  North Burlington   1909 N. Church Street   Burlington   NC   27217   Leased  
No

Total Renal Care, Inc.

  Team Endeavor Group Office   2700 Coltsgate Rd, Suite 202   Charlotte   NC  
28211   Leased   No

Total Renal Care, Inc.

  Division   559 Davidson Gateway Drive   Davidson   NC   28208-5145   Leased  
No

DaVita Dakota Dialysis Center, LLC

  Fargo   2350 45th St Sw   Fargo   ND   58104-8795   Leased   No

Renal Treatment Centers-West, Inc.

  Oakes   413 S 7th St   Oakes   ND   58474-1920   Leased   No

 

Sch 4.8-59



--------------------------------------------------------------------------------

DVA Renal Healthcare, Inc.

  Omaha West   13010-26 West Dodge Road   Omaha   NE   68154-2148   Leased   No

DVA Renal Healthcare, Inc.

  Omaha Central   144 South 40th Street   Omaha   NE   68131-3004   Leased   No

DVA Renal Healthcare, Inc.

  Dodge County   1949 E 23rd Ave S   Fremont   NE   68025-2452   Leased   No

DVA Renal Healthcare, Inc.

  Omaha South   3427 L Street   Omaha   NE   68107-2577   Leased   No

DVA Renal Healthcare, Inc.

  Papillion   505 Cornhusker Rd   Bellevue   NE   68005-7911   Leased   No

DVA Renal Healthcare, Inc.

  Omaha North   6212 N 73rd Plaza   Omaha   NE   68134-1801   Leased   No

Nephrology Medical Associates of Georgia, LLC

  Dnp Grand Island   638 N Webb Rd   Grand Island   NE   68803   Leased   No

Nephrology Medical Associates of Georgia, LLC

  Hastings Ne   715 N Kansas Ave   Hastings   NE   68901-4446   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Ne Nebraska   1603 W Prospect Ave   Norfolk   NE   68701-3683   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Hastings   1900 North Saint Joseph Ave.   Hastings   NE   68901-2652   Leased
  No

Renal Treatment Centers-Illinois, Inc.

  Grand Island Dialysis   203 E Stolley Park Rd   Grand Island   NE   68801-8256
  Leased   No

Renal Treatment Centers-Illinois, Inc.

  Capital City   307 North 46th Street   Lincoln   NE   68503-3714   Leased   No

Renal Treatment Centers-Illinois, Inc.

  South Lincoln   3401 Plantation Drive   Lincoln   NE   68516-4712   Leased  
No

Renal Treatment Centers-Illinois, Inc.

  Omaha Lavista   6610 S 168th St   Omaha   NE   68135-5412   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Omaha Florence   7428 North 30th St   Omaha   NE   68112-2722   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Mccook   801 West C Street   Mccook   NE   69001-3592   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Omaha Home Training   8021 Cass Street   Omaha   NE   68114-3525   Leased   No

Renal Treatment Centers-West, Inc.

  Scottsbluff   3812 Avenue B   Scottsbluff   NE   69361-4780   Leased   No

DVA Renal Healthcare, Inc.

  Nashua   38 Tyler Street   Nashua   NH   03060-2912   Leased   No

Steam Dialysis, LLC

  Derry   8 Action Blvd   Londonderry   NH   03053-3428   Leased   No

Total Renal Care, Inc.

  Manchester   15 Constitution Drive   Bedford   NH   03110-6002   Leased   No

Versailles Dialysis, LLC

  Rockingham County   18 Pelham Road   Salem   NH   03079-4818   Leased   No

Caverns Dialysis, LLC

  Fair Lawn   15-00 Pollitt Drive   Fair Lawn   NJ   07410-2732   Leased   No

DVA Healthcare Renal Care, Inc.

  Burlington North   1164 Route 130 North   Burlington   NJ   08016-2954  
Leased   No

DVA Healthcare Renal Care, Inc.

  Hainesport   1261 Route 38   Hainesport   NJ   08036-2702   Leased   No

DVA Healthcare Renal Care, Inc.

  Lumberton   668 Main Street   Mt Holly   NJ   08036-2702   Leased   No

DVA Healthcare Renal Care, Inc.

  Holmdel   668 North Beers Street   Holmdel   NJ   07733-1526   Leased   No

DVA Healthcare Renal Care, Inc.

  Delran   8008 Route 130 North   Delran   NJ   08075-1869   Leased   No

DVA Renal Healthcare, Inc.

  Cherry Hill   1030 North Kings Highway   Cherry Hill   NJ   08034-1907  
Leased   Yes

 

Sch 4.8-60



--------------------------------------------------------------------------------

DVA Renal Healthcare, Inc.

  Summit   1139 Spruce Drive   Mountainside   NJ   07092-2221   Leased   No

DVA Renal Healthcare, Inc.

  Plainfield   1200 Randolph Road   Plainfield   NJ   07060-3361   Leased   No

DVA Renal Healthcare, Inc.

  East Orange   14-20 Prospect Street   East Orange   NJ   07017-2238   Owned  
No

DVA Renal Healthcare, Inc.

  Willingboro   230 Van Sciver Parkway   Willingboro   NJ   08046-1131   Leased
  No

DVA Renal Healthcare, Inc.

  Edison   29 Meridian Road   Edison   NJ   08820-2823   Leased   No

DVA Renal Healthcare, Inc.

  Old Bridge   3 Hospital Plaza   Old Bridge   NJ   08857-3084   Leased   No

DVA Renal Healthcare, Inc.

  Central Jersey Acutes   3001 Hadley Road   South Plainfield   NJ   07080-1109
  Leased   No

DVA Renal Healthcare, Inc.

  Perth Amboy   530 New Brunswick Ave   Perth Amboy   NJ   08861-3654   Leased  
No

DVA Renal Healthcare, Inc.

  GHc-East Orange   90 Washington Street, Basement - Condo Units 109-113   East
Orange   NJ   07017-1050   Leased   No

Eufaula Dialysis, LLC

  Elmwood Park   680 Broadway   Paterson   NJ   07514-1524   Leased   No

Eufaula Dialysis, LLC

  Haledon   953 Belmont Avenue   North Haledon   NJ   07508-2548   Leased   No

Freehold Artificial Kidney Center, LLC

  Freehold   300 Craig Rd   Manalapan   NJ   07726-8742   Leased   No

Ganois Dialysis, LLC

  Wall Township Home Training   5100 Belmar Boulevard   Wall Township   NJ  
7727   Leased   No

ISD Trenton, LLC fka DSI Trenton, LLC

  Lawrenceville   1840 Princeton Avenue   Lawrenceville   NJ   08648-4518  
Leased   No

Magoffin Dialysis, LLC

  Browns Mills   107 Trenton Road   Browns Mills   NJ   8015   Leased   No

Marlton Dialysis Center, LLC

  Marlton   796 E Route 70   Marlton   NJ   08053-2361   Leased   Yes

MGD-Renal Centers or North Jersey, LLC

  Lincoln Park   6 “A” Frassetto Way   Lincoln Park   NJ   07035-2055   Leased  
No

Navarro Dialysis, LLC

  Marlboro   762 Highway 34   Matawan   NJ   07747-6614   Leased   No

Neptune Artificial Kidney Center, LLC

  Neptune   300 W Sylvania   Neptune City   NJ   07753-6017   Leased   No

Redcliff Dialysis, LLC

  Millburn   25 East Willow Street   Millburn   NJ   07041-1416   Leased   No

Renal Treatment Center-Northeast, Inc.

  Bridgewater   2121 Route 22 West   Bound Brook   NJ   08805-1546   Leased   No

Renal Treatment Center-Northeast, Inc.

  Hackettstown   657 Willow Grove Street   Hackettstown   NJ   07840-1713  
Leased   No

Shining Star Dialysis, Inc.

  Neptune   2180 Bradley Ave   Neptune   NJ   07753-4427   Leased   No

Shining Star Dialysis, Inc.

  Somerset   240 Churchill Ave   Somerset   NJ   08873-3451   Leased   No

Shining Star Dialysis, Inc.

  Middletown   500 Route 35   Middletown   NJ   07701-5038   Leased   No

Shining Star Dialysis, Inc.

  Bricktown   525 Jack Martin Blvd   Bricktown   NJ   08724-7737   Leased   No

Simeon Dialysis, LLC

  St Josephs Paterson   11 Getty Ave   Paterson   NJ   07503-2621   Leased   No

Simeon Dialysis, LLC

  St Josephs Wayne   57 Willowbrook Blvd   Wayne   NJ   07470-7045   Leased   No

 

Sch 4.8-61



--------------------------------------------------------------------------------

Simeon Dialysis, LLC

  St Josephs Sjrmc   703 Main St   Paterson   NJ   07503-2621   Leased   No

Total Renal Care, Inc.

  Hackensack   113 Essex Street   Maywood   NJ   07607-1020   Leased   No

Total Renal Care, Inc.

  Jersey City   1310 5th St   North Bergen   NJ   07047-1710   Leased   No

Total Renal Care, Inc.

  Hillside   1529 North Broad St   Hillside   NJ   07205-1603   Leased   No

Total Renal Care, Inc.

  Fair Lawn Dialysis   18-01 Pollitt Drive   Fair Lawn   NJ   07410-2813  
Leased   No

Total Renal Care, Inc.

  Plainfield South   241-261 Durham Ave   Plainfield   NJ   07080-2504   Leased
  No

Total Renal Care, Inc.

  New Brunswick   303 George Street   New Brunswick   NJ   08901-2020   Leased  
No

Total Renal Care, Inc.

  West Orange   375 Mt Pleasant Ave   West Orange   NJ   07052-2724   Leased  
No

Total Renal Care, Inc.

  Teterboro   502 Route 46   Teterboro   NJ   07608-1118   Leased   No

Total Renal Care, Inc.

  Woodbridge   541 Main Street   Woodbridge   NJ   07095-1104   Leased   No

Total Renal Care, Inc.

  Parkside   580 Frelinghuysen Ave   Newark   NJ   07114-1361   Leased   No

Total Renal Care, Inc.

  Atlantic Artificial   6 Industrial Way West   Eatontown   NJ   07724-2258  
Leased   No

Total Renal Care, Inc.

  Pennsauken   7020, 7022, & 7024 Kaighn Ave, Pennsauken Township Lot 2 Block
6301   Pennsauken   NJ   08109-4417   Leased   No

Total Renal Care, Inc.

  Princeton   88 Princeton Hightstown Rd   Princeton Junction   NJ   08550-1100
  Leased   No

Tyler Dialysis, LLC

  Lourdes Mt Laurel   130 Gaither Dr   Mount Laurel   NJ   08054-1715   Leased  
No

Tyler Dialysis, LLC

  Lourdes Camden   1601 Haddon Ave   Camden   NJ   08103-3109   Leased   No

Tyler Dialysis, LLC

  Lourdes Innova   3716 Church Rd   Mount Laurel   NJ   08054-1104   Leased   No

Unicoi Dialysis, LLC

  East Brunswick   629 Cranbury Road   East Brunswick   NJ   08816-4031   Leased
  No

Foss Dialysis, LLC

  Mesilla Valley   2550 S. Telshor Boulevard   Las Cruces   NM   88011-4907  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Las Cruces   3961 E Lohman Avenue   Las Cruces   NM   88011-8272   Leased   No

Total Renal Care, Inc.

  Artesia   702 N 13th Street   Artesia   NM   88210-1166   Leased   No

Total Renal Care, Inc.

  Region   817 West Broadway, Suite #104   Farmington   NM   87401-5699   Leased
  No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Four Corners   801 W Broadway   Farmington   NM   87401-5650   Leased   No

TRC Four Corners Dialysis Clinics, LLC. (Bevan Partnership)

  Shiprock   Us Highway 491 North, Po Box 2156   Shiprock   NM   87420-2156  
Leased   No

Centennial LV, LLC

  Centennial   8775 W Deer Springs Way   Las Vegas   NV   89149-0416   Leased  
No

DVA Renal Healthcare, Inc.

  Anthem Village   2530 Anthem Village Drive   Henderson   NV   89052-5548  
Leased   No

 

Sch 4.8-62



--------------------------------------------------------------------------------

DVA Renal Healthcare, Inc.

  Mountain View   2881 Business Park Court   Las Vegas   NV   89128-9019  
Leased   No

Five Star Dialysis, LLC

  Las Vegas Multicare   2400 Tech Center Ct   Las Vegas   NV   89128-0804  
Leased   No

Greater Las Vegas Dialysis, LLC

  Las Vegas   150 South Valley View Boulevard   Las Vegas   NV   89107   Leased
  No

Greater Las Vegas Dialysis, LLC

  North Las Vegas   2065 North Las Vegas Blvd   North Las Vegas   NV  
89030-5801   Leased   No

Greater Las Vegas Dialysis, LLC

  South Las Vegas   2250 South Rancho Drive   Las Vegas   NV   89102-4456  
Leased   No

Greater Las Vegas Dialysis, LLC

  Summerlin   653 North Town Center Drive   Las Vegas   NV   89144-0503   Leased
  Yes

Green Desert Dialysis, LLC

  Desert Springs   2110 East Flamingo Road   Las Vegas   NV   89119-5191  
Leased   No

ISD Las Vegas, LLC fka DSI Las Vegas, LLC

  Green Valley   1489 W Warm Springs Road   Henderson   NV   89014-7637   Leased
  No

ISD Las Vegas, LLC fka DSI Las Vegas, LLC

  Las Vegas   2333 Rennaissance Drive   Las Vegas   NV   89119-6191   Leased  
No

ISD Spring Valley, LLC fka DSI Spring Valley, LLC

  Spring Valley   3855 S. Jones   Las Vegas   NV   89103-2296   Leased   No

Las Vegas Pediatric Dialysis, LLC

  DaVita Pediatrics   7271 W. Sahara Avenue   Las Vegas   NV   89117-2862  
Leased   No

Lockhart Dialysis, LLC

  Pahrump   330 South Lola Lane   Pahrump   NV   89048-0884   Leased   No

Renal Treatment Centers-California, Inc.

  Las Vegas Acutes Ste D   7330 Smoke Ranch Road   Las Vegas   NV   89128-1043  
Leased   No

Routt Dialysis, LLC

  Reno Nv   10085 Double R Blvd   Reno   NV   89521-4867   Leased   No

Routt Dialysis, LLC

  Reno Nv   1500 East Second Street   Reno   NV   89502-1189   Leased   No

Routt Dialysis, LLC

  Carson City   3246 N. Carson Street   Carson City   NV   89706-0248   Leased  
No

Routt Dialysis, LLC

  Sparks   4860 Vista Boulrvard   Sparks   NV   89436-2817   Leased   No

Routt Dialysis, LLC

  Sierra Rose   685 Sierra Rose Drive   Reno   NV   89511-2060   Leased   No

Sherman Dialysis, LLC

  Cheyenne   3291 N Buffalo Drive, Bldg. A   Las Vegas   NV   89129-7441  
Leased   No

Siena Dialysis Center, LLC

  Siena Henderson   2865 Siena Heights Drive   Las Vegas   NV   89052-4168  
Leased   No

Southern Hills Dialysis Center, LLC

  Southern Hills   9280 West Sunset Road, Suite 110   Las Vegas   NV  
89148-4861   Leased   No

Total Renal Care, Inc.

  Fallon   1103 New River Pkwy   Fallon   NV   89406-6899   Leased   Yes

Total Renal Care, Inc.

  Winnemucca   830 Fairgrounds Road   Winnemucca   NV   89445-2011   Leased   No

Valley Springs Dialysis, LLC

  The Nevada   1510 West Warm Springs Road   Henderson   NV   89014-3586  
Leased   No

Empire State DC, Inc.

  Utica Avenue   1305 Utica Avenue   Brooklyn   NY   11203-5911   Leased   No

Empire State DC, Inc.

  Ithaca   201 Dates Drive   Ithaca   NY   14850-1345   Leased   Yes

Empire State DC, Inc.

  Columbia University   60 Haven Street   New York   NY   10032-2604   Leased  
No

Enchanted Dialysis, LLC

  Newark Wayne   1120 South Main St.   Newark   NY   14513-2171   Leased   No

 

Sch 4.8-63



--------------------------------------------------------------------------------

Huntington Artificial Kidney Center, Ltd.

  Medford   1725 North Ocean Avenue   Medford   NY   11763-2649   Leased   No

Huntington Artificial Kidney Center, Ltd.

  Huntington Station   256 Broadway   Huntington Station   NY   11746-1403  
Leased   No

Huntington Artificial Kidney Center, Ltd.

  Freeport   267 West Merrick Road   Freeport   NY   11520-3346   Leased   No

Huntington Artificial Kidney Center, Ltd.

  Freeport   351 S. Main Street   Freeport   NY   11520-3346   Leased   No

Huntington Artificial Kidney Center, Ltd.

  Syosset   One Locust Lane   Syosset   NY   11791-4834   Leased   No

Knickerbocker Dialysis, Inc.

  Orange   100 Crystal Run Road, Suite 102   Middletown   NY   10941-4042  
Leased   No

Knickerbocker Dialysis, Inc.

  Garden City   1100 Stewart Ave   Garden City   NY   11530-4839   Leased   No

Knickerbocker Dialysis, Inc.

  Staten Island   1139-1141 Hylan Blvd.   Staten Island   NY   10305-2061  
Leased   No

Knickerbocker Dialysis, Inc.

  Queens   118-01 Guy Brewer Blvd.   Queens   NY   11434-2101   Leased   No

Knickerbocker Dialysis, Inc.

  Richmond   1366 Victory Blvd   Staten Island   NY   10301-3907   Leased   No

Knickerbocker Dialysis, Inc.

  Catskill   139 Forestburgh Road   Monticello   NY   12701-2348   Leased   Yes

Knickerbocker Dialysis, Inc.

  Lynbrook   147 Scranton Ave   Lynbrook   NY   11563-2808   Leased   No

Knickerbocker Dialysis, Inc.

  Suburban   1542 Maple Road   Amherst   NY   14221-3625   Leased   Yes

Knickerbocker Dialysis, Inc.

  Bronx   1615 Eastchester Road   Bronx   NY   10461-2603   Leased   No

Knickerbocker Dialysis, Inc.

  Soundview   1622-24 Bruckner Blvd.   Bronx   NY   10473-4553   Leased   No

Knickerbocker Dialysis, Inc.

  Riverdale   170 West 233rd Street   Bronx   NY   10463-5639   Leased   No

Knickerbocker Dialysis, Inc.

  Bronx   1733 Eastchester Road   Bronx   NY   10461-2315   Leased   No

Knickerbocker Dialysis, Inc.

  South Bronx   1940 Webster Ave   Bronx   NY   10457-4261   Leased   No

Knickerbocker Dialysis, Inc.

  Womens Christian Association Hospital   207 Foote Ave   Jamestown   NY  
14701-7077   Leased   No

Knickerbocker Dialysis, Inc.

  Queens Village   222-02 Hempstead Ave.   Queens   NY   11429-2123   Leased  
No

Knickerbocker Dialysis, Inc.

  Coney Island   26 Thru 48 Brighton 11th Street   Brooklyn   NY   11235-5304  
Leased   No

Knickerbocker Dialysis, Inc.

  Long Island   3460 Great Neck Road   Amityville   NY   11701-1915   Leased  
No

Knickerbocker Dialysis, Inc.

  Williamsbridge   3525 White Plains Road   Bronx   NY   10461-5705   Leased  
No

Knickerbocker Dialysis, Inc.

  Orchard Park   3801 Taylor Rd   Orchard Park   NY   14127-2232   Leased   Yes

Knickerbocker Dialysis, Inc.

  Boston Post   4026 Boston Post Road   Bronx   NY   10475-1122   Leased   No

Knickerbocker Dialysis, Inc.

  Northtowns   4041 Delaware Avenue   Tonawanda   NY   14150-6850   Leased   Yes

Knickerbocker Dialysis, Inc.

  Port Washington   50 Seaview Boulevard   Port Washington   NY   11050-4615  
Leased   Yes

Knickerbocker Dialysis, Inc.

  Peekskill   500 Pike Plaza Route 6   Cortland Manor   NY   10567-2502   Leased
  No

 

Sch 4.8-64



--------------------------------------------------------------------------------

Knickerbocker Dialysis, Inc.

  Yonkers   575 Yonkers Avenue   Yonkers   NY   10704-2601   Leased   No

Knickerbocker Dialysis, Inc.

  Central New York   910 Erie Blvd E   Syracuse   NY   13210-1060   Leased   No

Liberty RC, Inc.

  Dyker Heights   1435 86th St.   Brooklyn   NY   11228-3435   Leased   Yes

Liberty RC, Inc.

  Cleve Hill   1461 Kensington Avenue   Buffalo   NY   14215-1436   Leased   No

Liberty RC, Inc.

  Hudson Valley   155 White Plains Rd   Tarrytown   NY   10591-5523   Leased  
No

Liberty RC, Inc.

  Eastchester Road   1615-1617 Eastchester Road   Bronx   NY   10461-2606  
Leased   No

Liberty RC, Inc.

  White Plains   200 Hamilton Avenue, Suite# 13b   White Plains   NY  
10601-1859   Leased   No

Liberty RC, Inc.

  Niagara Falls   2932 Military Road   Niagara Falls   NY   14304-1252   Leased
  No

Liberty RC, Inc.

  Bedford Park   3119 Webster Avenue   Bronx   NY   10467-4905   Leased   No

Liberty RC, Inc.

  Port Chester   38 Bulkley Avenue   Port Chester   NY   10573-3902   Leased  
No

Liberty RC, Inc.

  South Brooklyn   3915 Avenue V   Brooklyn   NY   11234-5150   Leased   No

Liberty RC, Inc.

  Southtowns   4910 Camp Road   Hamburg   NY   14075-2617   Leased   No

Liberty RC, Inc.

  Yonkers II   5 Odell Plaza   Yonkers   NY   10701-1406   Leased   No

Liberty RC, Inc.

  Buffalo   550 Orchard Park Road   West Seneca   NY   14224-2646   Leased   No

Liberty RC, Inc.

  Niagara Falls Memorial   621 10th St   Niagara Falls   NY   14301-1813  
Leased   No

Liberty RC, Inc.

  Lowville   7785 North State Street   Lowville   NY   13367-1229   Leased   No

Liberty RC, Inc.

  Celia Dill   Barns Office Center, Suite #206   Carmel   NY   10512-2454  
Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Brooklyn   621-625 Degraw Street   Brooklyn   NY   11217-3120   Leased   No

TRC of New York, Inc.

  NE Divisional Vp Office   333 Westchester Avenue   White Plains   NY  
10604-2910   Leased   No

Alomie Dialysis, LLC

  Pike County Dialysis   609 W. Emmitt Avenue   Waverly   OH   45690-1013  
Leased   No

Barrington Dialysis, LLC

  Steubenville Home Training   1799 Sinclair Avenue   Steubenville   OH  
43953-3328   Leased   No

Basin Dialysis, LLC

  Buckeye   3040 S Dixie Drive   Kettering   OH   45409-1516   Leased   No

Bastrop Dialysis, LLC

  Darke County   1111 Sweitzer St   Greenville   OH   45331-1189   Leased   No

Bastrop Dialysis, LLC

  Upper Valley Kidney   3130 N County Rd 25a   Troy   OH   45373-1337   Leased  
No

Bastrop Dialysis, LLC

  Dayton North   455 Turner Road   Dayton   OH   45415-3630   Leased   No

Beck Dialysis, LLC

  Atrium   4421 Roosevelt Blvd   Middletown   OH   45044-9024   Leased   Yes

Birch Dialysis, LLC

  Hilliard   19133 Hilliard Boulevard   Rocky River   OH   44116-2907   Leased  
Yes

Birch Dialysis, LLC

  Center Ridge   38600 Center Ridge Road   North Ridgeville   OH   44039-2837  
Leased   No

Birch Dialysis, LLC

  Parma Heights   9050 North Church Drive   Parma   OH   44130-4701   Leased  
Yes

 

Sch 4.8-65



--------------------------------------------------------------------------------

Borrego Dialysis, LLC

  Harrison  

10475, 10473, 10471

& 10469 Harrison Avenue

  Harrison   OH   45030-1941   Leased   No

Columbus-RNA-DaVita, LLC

  Columbus   226 Graceland Boulevard, Suite 3-09A   Columbus   OH   43214-5404  
Leased   No

Columbus-RNA-DaVita, LLC

  Columbus East   299 Outerbelt Street   Columbus   OH   43213-1529   Leased  
No

Columbus-RNA-DaVita, LLC

  Columbus   3830 Olentangy River Road   Columbus   OH   43214-5404   Leased  
No

Columbus-RNA-DaVita, LLC

  Columbus Downtown   415 East Mound Street   Columbus   OH   43215-5512  
Leased   No

Court Dialysis, LLC

  Adena   1800 North Bridge Street   Chillicothe   OH   45601-1793   Leased   No

DeSoto Dialysis, LLC

  Lucas County Home   2702 Navarra Ave   Oregon   OH   43616-3224   Leased   No

Dome Dialysis, LLC

  Westerville   241 West Schrock Road   Westerville   OH   43081-2874   Leased  
Yes

DVA Healthcare - Southwest Ohio, LLC

  Blue Ash   10600 Mckinley Road   Cincinnati   OH   45242-3716   Leased   No

DVA Healthcare - Southwest Ohio, LLC

  Fairfield   1210 Hicks Boulevard   Fairfield   OH   45014-1921   Leased   Yes

DVA Healthcare - Southwest Ohio, LLC

  Mt. Auburn   2109 Reading Road   Cincinnati   OH   45202-1417   Leased   No

DVA Healthcare - Southwest Ohio, LLC

  Western Hills   3267 Westbourne Drive   Cincinnati   OH   45248-5130   Leased
  No

DVA Healthcare - Southwest Ohio, LLC

  Butler County   3497 South Dixie Highway   Franklin   OH   45005-5717   Leased
  Yes

DVA Healthcare - Southwest Ohio, LLC

  Winton Road   6550 Winton Road   Cincinnati   OH   45224-1327   Leased   No

DVA Healthcare Renal Care, Inc.

  Toledo   1614 S, Byrne Road   Toledo   OH   43614-3464   Leased   No

DVA Healthcare Renal Care, Inc.

  Ashtabula   1614 West 19th Street   Ashtabula   OH   44004-3036   Leased   No

DVA Healthcare Renal Care, Inc.

  Hubbard Road   1963 Hubbard Road   Madison   OH   44057-2105   Leased   No

DVA Healthcare Renal Care, Inc.

  Toledo   5325 Airport Highway   Toledo   OH   43614-3464   Leased   No

DVA Healthcare Renal Care, Inc.

  Toledo At Home   5325 Airport Highway   Toledo   OH   43614-3464   Leased   No

DVA Healthcare Renal Care, Inc.

  Northwood   605 Lemoyne Road   Northwood   OH   43619-1811   Leased   No

DVA Healthcare Renal Care, Inc.

  Hubbard Road   6800 North Ridge Road   Madison   OH   44057-2105   Leased   No

DVA Renal Healthcare, Inc.

  Marietta   1019 Pike Street   Marietta   OH   45750-3500   Leased   No

DVA Renal Healthcare, Inc.

  Coshocton   1404 Chestnut Street East   Coshocton   OH   43812-1401   Leased  
No

DVA Renal Healthcare, Inc.

  Urbana   1880 E Us Highway 36   Urbana   OH   45503-2692   Leased   No

DVA Renal Healthcare, Inc.

  Belpre   2906 Washington Blvd   Belpre   OH   45714-1848   Leased   No

DVA Renal Healthcare, Inc.

  Zanesville   3120 Newark Road   Zanesville   OH   43701-9659   Leased   No

DVA Renal Healthcare, Inc.

  Buckaneers Region 3 Office   5554 Cheviot Rd Ste C   Cincinnati   OH   45247  
Leased   No

Fields Dialysis, LLC

  Norwood   2300 Wall Street   Cincinnati   OH   45212-2781   Leased   No

 

Sch 4.8-66



--------------------------------------------------------------------------------

Fields Dialysis, LLC

  Milford   5901 Montclair Blvd   Milford   OH   45150-2547   Leased   No

Fort Dialysis, LLC

  Massillon   2112 Lincoln Way East   Massillon   OH   44646-7034   Leased   No

Garrett Dialysis, LLC

  Brunswick   3812 Center Road   Brunswick   OH   44212-3025   Leased   Yes

Goza Dialysis, LLC

  Ross   3825 Kraus Lane   Fairfield   OH   45014-5867   Leased   No

Heyburn Dialysis, LLC

  Hilliard Station   2447 Hilliard Rome Road   Hilliard   OH   43026-8194  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Akron   525 E Market Street   Akron   OH   44304-1619   Leased   Yes

ISD Summit Renal Care, LLC fka Summit Renal Care, LLC

  Munroe Falls   265 N Main Street   Munroe Falls   OH   44262-1090   Leased  
No

ISD Summit Renal Care, LLC fka Summit Renal Care, LLC

  White Ponds   534 White Pond Drive   Akron   OH   44320-1100   Leased   No

ISD Summit Renal Care, LLC fka Summit Renal Care, LLC

  Summit   73 Massillon Road   Akron   OH   44312-1028   Leased   No

Kinswa Dialysis, LLC

  Freemont   100 Pinnacle Dr   Fremont   OH   43420-7400   Leased   No

Lakeshore Dialysis, LLC

  Dayton North   4750 North Main Street   Dayton   OH   45405-5021   Leased   No

Lory Dialysis, LLC

  Premiere Kidney Center   65 South Terrace Avenue   Newark   OH   43055-1355  
Leased   No

Los Arcos Dialysis, LLC

  Amherst   3200 Cooper Foster Park Rd W   Lorain   OH   44053-3654   Leased  
No

Mahoney Dialysis, LLC

  Meadowhawk   491 Coleman’s Crossing Blvd.   Marysville   OH   43040-7068  
Leased   No

Manzano Dialysis, LLC

  Midwest Fairborn   1266 N. Broad St   Fairborn   OH   45324-5549   Leased  
Yes

Mermet Dialysis, LLC

  East Hamilton OH   77 W Voice of Americas Park Dr   West Chester   OH   45069
  Leased   No

Mermet Dialysis, LLC

  Mt Healthy   7702 Affinity Place   Mt Healthy   OH   45231-3566   Leased   No

Mesilla Dialysis, LLC

  Midwest Urbana   1430 East U.S. Highway 36   Urbana   OH   43078-9112   Leased
  Yes

MGD-Medical Practice (Lifeline)

  Lifeline Dayton   2016 Springboro West   Moraine   OH   45439-1648   Leased  
No

MGD-Medical Practice (Lifeline)

  Lf-Cincinnati   4623 Wesley Avenue   Norwood   OH   45212   Leased   No

MGD-Medical Practice (Lifeline)

  Lifeline Cincinnati   7335 Yankee Road   Liberty Township   OH   45044-9168  
Leased   Yes

MGD-Medical Practice (Lifeline)

  Lifeline Columbus   815 West Broad Street   Columbus   OH   43222-1478  
Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Youngstown   8423 Market Street   Boardman   OH   44512-6725   Leased   No

Milo Dialysis, LLC

  Twinsburg   2592 E. Aurora Road   Twinsburg   OH   44087-2148   Leased   No

Milo Dialysis, LLC

  Painesville   7611 Auburn Road   Concord   OH   44077-9608   Leased   No

Morro Dialysis, LLC

  Miamisburg   290 Alexandersville Rd   Miamisburg   OH   45342-3611   Leased  
No

 

Sch 4.8-67



--------------------------------------------------------------------------------

National Trail Dialysis, LLC

  National Trail   167 Tuttle Road   Springfield   OH   45505-1560   Leased   No

Pendster Dialysis, LLC

  New Carlisle OH   7769 Old Country Court   Huber Heights   OH   45424   Leased
  No

Powerton Dialysis, LLC

  University Toledo   2900 Carskaddon Avenue   Toledo   OH   43606-1601   Leased
  No

Rancho Dialysis, LLC

  Dover   899 East Iron Blvd   Dover   OH   44622-2097   Leased   No

Renal Life Link, Inc

  Willow   1675 Alex Drive   Wilmington   OH   45177-2446   Leased   Yes

Renal Life Link, Inc

  Fairborne   3070 Presidential Drive   Fairborn   OH   45324-6273   Leased   No

Renal Life Link, Inc

  Kettering   5721 Bigger Road   Kettering   OH   45440-2752   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Eaton   105 E Washington Jackson Road   Eaton   OH   45320-9789   Leased   Yes

Renal Treatment Centers-Illinois, Inc.

  Ohio Pike   1761 St. Route 125   Amelia   OH   45102-2039   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Rocky River   20220 Center Ridge Road   Rocky River   OH   44116-3567   Leased
  No

Renal Treatment Centers-Illinois, Inc.

  South West Ohio   215 South Allison St   Xenia   OH   45385-3694   Leased   No

Renal Treatment Centers-Illinois, Inc.

  East Galbraith   3877 E. Galbraith Rd., Bldg. C   Cincinnati   OH   45236-1500
  Leased   No

Renal Treatment Centers-Illinois, Inc.

  Batavia   4000 Golden Age Drive   Batavia   OH   45103-1913   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Point Place   4747 Suder Avenue   Toledo   OH   43611-2869   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Rockside   4801 Acorn Dr   Independence   OH   44131-2566   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Andover   488 South Main Street   Andover   OH   44003-9602   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Parma   6713 Ames Road   Parma   OH   44129-5601   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Middleburg Heights   7360 Engle Rd   Middleburg Hts   OH   44130   Leased   No

Renal Treatment Centers-Illinois, Inc.

  Cincinnati   Eastgate Professional Office Park, 4435 Aicholtz Road  
Cincinnati   OH   45245-1690   Leased   Yes

River Valley Dialysis, LLC

  Delhi   5052-5040 Delhi Pike   Cincinnati   OH   45238-5388   Leased   No

River Valley Dialysis, LLC

  White Oak   5520 Cheviot Road   Cincinnati   OH   45247-7069   Leased   Yes

River Valley Dialysis, LLC

  Silverton   6929 Silverton Avenue   Cincinnati   OH   45236-3701   Leased  
Yes

River Valley Dialysis, LLC

  Anderson   7502 State Road   Cincinnati   OH   45255   Leased   No

River Valley Dialysis, LLC

  Lebanon   916 Columbus Avenue   Lebanon   OH   45036-1402   Leased   No

RNA - DaVita Dialysis, LLC

  Columbus West   1395 Georgesville Road   Columbus   OH   43228-3611   Leased  
No

RNA - DaVita Dialysis, LLC

  Dublin   6770 Perimeter Drive   Dublin   OH   43016-8063   Leased   No

Sandusky Dialysis, LLC

  Sandusky   211 Lakeside Park   Sandusky   OH   44870-8639   Leased   No

Seneca Dialysis, LLC

  Seneca County   10 St Lawrence Drive   Tiffin   OH   44883-8310   Leased   No

St. Luke’s Dialysis Center, LLC

  Shaker Square   12800 Shaker Boulevard   Cleveland   OH   44120-2004   Leased
  No

 

Sch 4.8-68



--------------------------------------------------------------------------------

Steele Dialysis, LLC

  Galion   865 Harding Way West   Galion   OH   44833-1637   Leased   No

Storrie Dialysis, LLC

  Midwest Springfield   2200 N. Limestone St   Springfield   OH   45503-2692  
Leased   No

Strongsville Dialysis, LLC

  Strongsville   17792 Pearl Road   Strongsville   OH   44136-6909   Leased   No

Total Renal Care, Inc.

  River’s Edge   1004 E State St   Athens   OH   45701-2158   Leased   No

Total Renal Care, Inc.

  Forest Fair   1145 Kemper Meadow Drive   Forest Park   OH   45240-4118  
Leased   No

Total Renal Care, Inc.

  Highland County   120 Roberts Ln   Hillsboro   OH   45133-7608   Leased   Yes

Total Renal Care, Inc.

  Heart of Marion   1221 Delaware Avenue   Marion   OH   43302   Leased   No

Total Renal Care, Inc.

  Merrcy Canton   1320 Mercy Drive Nw   Canton   OH   44708-2614   Leased   No

Total Renal Care, Inc.

  Columbus West   1391 Georgesville Road   Columbus   OH   43228-3611   Leased  
Yes

Total Renal Care, Inc.

  Northcoast Dialysis   14050 Madison Ave   Lakewood   OH   44107-4530   Leased
  No

Total Renal Care, Inc.

  Knox County   1485 Coshocton Ave   Mount Vernon   OH   43050-1544   Leased  
No

Total Renal Care, Inc.

  Cherry Valley   1627 W. Main St   Newark   OH   43055-1345   Leased   No

Total Renal Care, Inc.

  Millersburg   1649 South Washington Street   Millersburg   OH   44654   Leased
  No

Total Renal Care, Inc.

  Fairview   19050 Lorain Road   Fairview Park   OH   44126-1915   Leased   No

Total Renal Care, Inc.

  Wadsworth   195 Wadsworth Road   Wadsworth   OH   44281-9504   Leased   No

Total Renal Care, Inc.

  The Christ Hospital Dialysis   2139 Auburn Ave.   Cincinnati   OH   45219-2906
  Leased   No

Total Renal Care, Inc.

  North Olmsted   22710 Fairview Center Dr   Fairview Park   OH   44126-3607  
Leased   No

Total Renal Care, Inc.

  St V Quadrangle   2302 Community College Avenue   Cleveland   OH   44115-3117
  Leased   No

Total Renal Care, Inc.

  Alliance Community   270 East State Street   Alliance   OH   44601-4309  
Leased   No

Total Renal Care, Inc.

  Westlake   29000 Center Ridge Rd   Westlake   OH   44145-5293   Leased   No

Total Renal Care, Inc.

  Barberton   3235 Manchester Road, Ste 9   Akron   OH   44319-1458   Leased  
No

Total Renal Care, Inc.

  Maumee Bay   3310 Dustin Road   Oregon   OH   43616-3302   Leased   No

Total Renal Care, Inc.

  Southland   3401 Glendale Avenue   Toledo   OH   43614-2490   Leased   No

Total Renal Care, Inc.

  North Ridgeville   35143 Center Ridge Road   North Ridgeville   OH  
44039-3089   Leased   No

Total Renal Care, Inc.

  Red Bank   3960 Red Bank Road Ste 160   Fairfax   OH   45227-3421   Leased  
No

Total Renal Care, Inc.

  Grove City   4155 Kelnor Drive   Grove City   OH   43123-2960   Leased   No

Total Renal Care, Inc.

  Us Grant   458 Home Street   Georgetown   OH   45121-1408   Leased   Yes

Total Renal Care, Inc.

  Belden   4685 Fulton Dr Nw   Canton   OH   44718-2379   Leased   Yes

Total Renal Care, Inc.

  Dayton South   4700 Springboro Pike   Moraine   OH   45439-1964   Leased   No

 

Sch 4.8-69



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Mccarthy Lane   500 Mccarty Ln   Jackson   OH   45640-7019   Leased   No

Total Renal Care, Inc.

  Flower   5308 Harroun Road   Sylvania   OH   43560-2114   Leased   No

Total Renal Care, Inc.

  Ashtabula   5740 Dibble Road   Kingsville   OH   44048-9809   Leased   No

Total Renal Care, Inc.

  Detroit Road   7901 Detroit Avenue   Cleveland   OH   44102-2828   Leased   No

Total Renal Care, Inc.

  Lorain County   824 East Broad Street   Elyria   OH   44035-6559   Leased   No

Total Renal Care, Inc.

  Kenton   East Columbus Street   Kenton   OH   43326-1760   Leased   Yes

Total Renal Care, Inc.

  Logan   Grey Street   Logan   OH   43138-9638   Leased   No

Total Renal Care, Inc.

  Pataskala   Hazelwood Plaza Phase II, 642-658 East Broad Street   Pataskala  
OH   43062-7627   Leased   No

Total Renal Care, Inc.

  Dayton   One Elizabeth Place   Dayton   OH   45417-3474   Leased   No

Vogel Dialysis, LLC

  Canal   3568 Gender Road   Canal Winchester   OH   43110-8007   Leased   No

Wallowa Dialysis, LLC

  Ontario   2148 West 4th Street   Ontario   OH   44906-1200   Leased   No

Wauseon Dialysis, LLC

  Wauseon   721 South Shoop Avenue   Wauseon   OH   43567-1729   Leased   No

Bliss Dialysis, LLC

  Berkshire Home Training   4800 W. San Antonio   Broken Arrow   OK   74012-6127
  Leased   No

Bottle Dialysis, LLC

  Midwest City   1405 S. Douglas Blvd.   Midwest City   OK   73130-5240   Leased
  No

DVA Healthcare Renal Care, Inc.

  Oklahoma City South   5730 S May Ave   Oklahoma City   OK   73119-5604  
Leased   No

DVA Renal Healthcare, Inc.

  Heartland   925 Northeast 8th Street   Oklahoma City   OK   73104-5800  
Leased   No

Greenwood Dialysis, LLC

  Greenwood   1345 N Lansing Avenue   Tulsa   OK   74106-5911   Leased   No

Jacinto Dialysis, LLC

  Ardmore Ranch   2617 Crossroads Drive   Ardmore   OK   73401   Leased   No

MGD-Medical Practice (Lifeline)

  Lifeline-Tulsa   4800 W San Antonio St   Broken Arrow   OK   74012   Leased  
No

Owasso Dialysis, LLC

  Owasso   9521 N Owasso E. Expressway   Owasso   OK   74055-5414   Leased   Yes

Platte Dialysis, LLC

  Tahlequah   1373 East Boone St   Tahlequah   OK   74464-3330   Leased   No

Platte Dialysis, LLC

  Muskogee   2316 W. Shawnee Bypass   Muskogee   OK   74401-2228   Leased   Yes

Platte Dialysis, LLC

  Platte   305 S Jt Stites St   Sallisaw   OK   74955-9302   Leased   No

Platte Dialysis, LLC

  Stilwell   319 N 2nd Street   Stilwell   OK   74960-1636   Leased   Yes

Renal Life Link, Inc

  Okc South   3905 S. Western   Oklahoma City   OK   73109-3405   Leased   No

Renal Treatment Centers-West, Inc.

  Central Tulsa   1124 South St. Louis   Tulsa   OK   74120-5413   Leased   No

Renal Treatment Centers-West, Inc.

  Oklahoma City Acutes   1301 Cornell Parkway   Oklahoma City   OK   73108-1822
  Leased   No

Renal Treatment Centers-West, Inc.

  Clinton   150 South 31st Street   Clinton   OK   73601-9118   Leased   No

 

Sch 4.8-70



--------------------------------------------------------------------------------

Renal Treatment Centers-West, Inc.

  Elk City   1601 West 2nd Street   Elk City   OK   73644-4427   Leased   No

Renal Treatment Centers-West, Inc.

  Norman   1818 W. Lindsey Street, Building B   Norman   OK   73069-4184  
Leased   No

Renal Treatment Centers-West, Inc.

  Claremore   202 East Blue Starr Drive   Claremore   OK   74017-4223   Leased  
No

Renal Treatment Centers-West, Inc.

  Altus   205 S. Park Lane   Altus   OK   73521-5756   Leased   No

Renal Treatment Centers-West, Inc.

  Chickasha   228 South 29th Street   Chickasha   OK   73018-2502   Leased   No

Renal Treatment Centers-West, Inc.

  Miami   2510 North Main   Miami   OK   74354-1602   Leased   No

Renal Treatment Centers-West, Inc.

  Duncan   2645 W. Elk   Duncan   OK   73533-1572   Owned   No

Renal Treatment Centers-West, Inc.

  Stillwater   406 East Hall Of Fame Ave   Stillwater   OK   74075-5447   Leased
  Yes

Renal Treatment Centers-West, Inc.

  Durant   411 Westside Drive   Durant   OK   74701-2932   Leased   No

Renal Treatment Centers-West, Inc.

  Anadarko   412 East 11th Street   Anadarko   OK   73005-4442   Leased   No

Renal Treatment Centers-West, Inc.

  Shawnie   4409 N Kickapoo Ave   Shawnee   OK   74804-1224   Leased   No

Renal Treatment Centers-West, Inc.

  Tulsa   4436 South Harvard   Tulsa   OK   74135-2605   Leased   No

Renal Treatment Centers-West, Inc.

  Dream Catchers Region 04 Office   4800 W. San Antonio   Broken Arrow   OK  
74012-6127   Leased   No

Renal Treatment Centers-West, Inc.

  Edmond   50 South Baumann Avenue   Edmond   OK   73034-5676   Leased   No

Renal Treatment Centers-West, Inc.

  Region-Park Towers   5314 South Yale   Tulsa   OK   74012-6127   Leased   No

Renal Treatment Centers-West, Inc.

  Midwest City   7221 East Reno Avenue   Midwest City   OK   73110-4474   Leased
  No

Renal Treatment Centers-West, Inc.

  NW Bethany   7800 Nw 23rd St   Bethany   OK   73008-4948   Leased   No

Renal Treatment Centers-West, Inc.

  Okmulgee   East 7th And South Delaware   Okmulgee   OK   74447-5528   Leased  
No

Rusk Dialysis, LLC

  Cleveland   1059 Se 82nd St   Oklahoma City   OK   73149-2999   Leased   No

Southcrest Dialysis, LLC

  Southcrest   9001 S 101st E Ave, Suite #110   Tulsa   OK   74133-5799   Leased
  No

Southlake Dialysis, LLC

  Broken Arrow   1710 N 9th St   Broken Arrow   OK   74012-8283   Leased   No

Total Renal Care, Inc.

  Grove   1111 North E O Loop   Grove   OK   74344-6046   Leased   No

Total Renal Care, Inc.

  Sooner   1561 North Porter Ave   Norman   OK   73071-6621   Leased   No

Total Renal Care, Inc.

  Region   7806 Nw 23rd Street   Bethany   OK   73008-4948   Leased   No

Total Renal Care, Inc.

  Rose Rock   9913 East Reno Avenue   Midwest City   OK   73130-3505   Leased  
No

Tulsa Dialysis, LLC

  Sapulpa   9647 Ridgeview Street   Tulsa   OK   74131-6205   Leased   No

Wyler Dialysis, LLC

  Pryor   309 East Graham Avenue   Pryor   OK   74361-2434   Leased   No

DVA Healthcare Renal Care, Inc.

  Salem North   1220 Liberty Street Ne   Salem   OR   97301-7330   Leased   No

 

Sch 4.8-71



--------------------------------------------------------------------------------

DVA Healthcare Renal Care, Inc.

  Woodburn   1840 Newburg Hwy   Woodburn   OR   97071-3187   Leased   No

DVA Healthcare Renal Care, Inc.

  Roseburg   2410 Nw Edenbower Blvd   Roseburg   OR   97471-8830   Leased   No

DVA Healthcare Renal Care, Inc.

  Salem   3550 Liberty Road South   Salem   OR   97302-5700   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Beaverton   15050 Sw Koll Pkwy   Beaverton   OR   97006-6002   Leased   Yes

ISD Renal, Inc fka DSI Renal, Inc.

  Willamette Valley   1510 Division Street   Oregon City   OR   97045-1572  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Dialysis Care Of Portland   5318 Ne Irving   Portland   OR   97213-3158  
Leased   Yes

ISD Renal, Inc fka DSI Renal, Inc.

  Sunnyside   6902 Se Lake Road   Milwaukie   OR   97267-2148   Leased   Yes

ISD Renal, Inc fka DSI Renal, Inc.

  Northeast Portland   703 Ne Hancock Street   Portland   OR   97212-3955  
Leased   No

Nephrology Medical Associates of Georgia, LLC

  NPS Portland   15895 SW 72nd   Portland   OR   97224-7966   Leased   No

Nephrology Medical Associates of Georgia, LLC

  Mcminnville   220 NE Norton Lane   Mcminnville   OR   97224-7966   Leased   No

Nephrology Medical Associates of Georgia, LLC

  Oregon Kidney   9155 SW Barnes Rd   Portland   OR   97224-7966   Leased   No

Nephrology Medical Associates of Georgia, LLC

  Dnp.Newberg Timeshare   Providence Newberg Medical Center, 1003 Providence
Drive Suite 315   Portland   OR   97224-7966   Leased   No

Renal Treatment Centers-West, Inc.

  Hermiston   1155 W Linda Ave.   Hermiston   OR   97838-9601   Leased   No

Renal Treatment Centers-West, Inc.

  Sherwood   Highway 99 & Edy Road   Sherwood   OR   97140-8062   Leased   No

Star Dialysis, LLC

  Grants Pass   1055 Redwood Avenue   Grants Pass   OR   97527-5525   Leased  
No

Star Dialysis, LLC

  Redwood   201 SW L Street   Grants Pass   OR   97526-2913   Leased   No

Star Dialysis, LLC

  Rogue Valley   760 Golf View Drive, Unit 100   Medford   OR   97504-9685  
Leased   No

Total Renal Care, Inc.

  West Linn   18900 Willamette Drive   West Linn   OR   97068-1715   Leased   No

Total Renal Care, Inc.

  Lake Oswego   19255 SW 65th Avenue   Tualatin   OR   97062-9712   Leased   No

Total Renal Care, Inc.

  Mcminneville   200 NE Norton Lane   Mcminneville   OR   97128-8470   Leased  
No

Total Renal Care, Inc.

  Acq Klamath Falls   2230 El Dorado Drive   Klamath Falls   OR   97601-6418  
Leased   No

Total Renal Care, Inc.

  Hillsboro   2500 Nw 229th Avenue   Hillsboro   OR   97124-7516   Leased   No

Total Renal Care, Inc.

  Portland MLK   2737 NE Martin Luther King Blvd.   Portland   OR   97227  
Leased   No

Total Renal Care, Inc.

  NE Salem   4792 Portland Road NE   Salem   OR   97305-3920   Leased   No

Total Renal Care, Inc.

  Four Rivers   515 East Lane   Ontario   OR   97914-3953   Leased   Yes

Total Renal Care, Inc.

  Portland Gateway   9932 NE Halsey Street   Portland   OR   97220-4495   Leased
  No

 

Sch 4.8-72



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Blue Mountain   Coyote Business Park North Lot 11   Pendleton   OR  
97801-1002   Leased   Yes

Able Dialysis, LLC

  Providence Square Home Training (PD)   831 Providence Road   Secane   PA  
19018-2921   Leased   No

Campton Dialysis, LLC

  Swarthmore   1310 MacDade Boulevard   Woodlyn   PA   19078   Leased   No

Cedar Dialysis, LLC

  Paxton   479 Port View Drive   Harrisburg   PA   17111   Leased   No

DVA Healthcare of Pennsylvania, Inc.

  Mckeesport   101 9th Street   Mckeesport   PA   15132-3953   Leased   No

DVA Healthcare of Pennsylvania, Inc.

  GHc-Waynesburg   248 Elm Drive   Waynesburg   PA   15370   Owned   No

DVA Healthcare of Pennsylvania, Inc.

  Radnor   250 King Of Prussia Road   Radnor   PA   19087-5235   Leased   No

DVA Healthcare of Pennsylvania, Inc.

  Paris   32 Steubenville Pike   Paris   PA   15021-8529   Leased   No

DVA Healthcare of Pennsylvania, Inc.

  Philadelphia Market Street   3701 Market Street   Philadelphia   PA  
19104-5503   Leased   No

DVA Healthcare of Pennsylvania, Inc.

  Philadelphia PMC   3817-39 Market Street   Philadelphia   PA   19104-3145  
Leased   No

DVA Healthcare of Pennsylvania, Inc.

  Philadelphia 42nd Street   4126-38 Walnut Street   Philadelphia   PA  
19104-3511   Leased   No

DVA Healthcare of Pennsylvania, Inc.

  Pittsburg   4312 Penn Avenue   Pittsburg   PA   15224-1310   Leased   No

DVA Healthcare of Pennsylvania, Inc.

  Philadelphia Pmc   51 North 39th Street   Philadelphia   PA   19104-3145  
Leased   No

DVA Healthcare Renal Care, Inc.

  Elkins Park   1000 Easton Rd   Cheltenham   PA   19095-2934   Leased   No

DVA Healthcare Renal Care, Inc.

  Northumberland   101 West State Route 61   Mt. Carmel   PA   17851-2539  
Leased   No

DVA Healthcare Renal Care, Inc.

  Selinsgrove   1030 North Susquehanna Trail   Selinsgrove   PA   17870-7767  
Leased   No

DVA Healthcare Renal Care, Inc.

  Jefferson   14 Clairton Boulevard   Pittsburgh   PA   15236-3911   Leased   No

DVA Healthcare Renal Care, Inc.

  Cobbs Creek   1700 South 60th Street   Philadelphia   PA   19142-1404   Leased
  No

DVA Healthcare Renal Care, Inc.

  Meadville   19050 Park Avenue Plaza   Meadville   PA   16335-4012   Leased  
No

DVA Healthcare Renal Care, Inc.

  Mckeesport   2001 Lincoln Way, Oak Park Mall   Mckeesport   PA   15131-2419  
Leased   No

DVA Healthcare Renal Care, Inc.

  Elizabeth   201 Mckeesport Road   Elizabeth   PA   15037-1623   Leased   No

DVA Healthcare Renal Care, Inc.

  Homestead   207 West 7th Avenue   West Homestead   PA   15120-1002   Leased  
No

DVA Healthcare Renal Care, Inc.

  Corry   300 York Street   Corry   PA   16407-1420   Leased   No

DVA Healthcare Renal Care, Inc.

  Erie   350 East Bayfront Pkway   Erie   PA   16507-2410   Leased   No

DVA Healthcare Renal Care, Inc.

  Abington   3940 Commerce Avenue   Willow Grove   PA   19090-1705   Leased   No

DVA Healthcare Renal Care, Inc.

  Roxborough   5003 Umbria Street   Philadelphia   PA   19128-4301   Leased   No

DVA Healthcare Renal Care, Inc.

  Roxborough Dialysis   5003 Umbria Street   Philadelphia   PA   19127   Owned  
No

 

Sch 4.8-73



--------------------------------------------------------------------------------

DVA Healthcare Renal Care, Inc.

  Bradford   665 East Main Street   Bradford   PA   16701-1816   Leased   Yes

DVA Healthcare Renal Care, Inc.

  West Philadelphia   7607-7609 Lindbergh Boulevard   Philadelphia   PA  
19153-2301   Leased   No

DVA Healthcare Renal Care, Inc.

  Huntingdon Valley   769 Huntingdon Pike   Philadelphia   PA   19006-8362  
Leased   No

DVA Healthcare Renal Care, Inc.

  Elizabethtown   844 North Hanover Street   Elizabethtown   PA   17022-1303  
Leased   No

DVA Healthcare Renal Care, Inc.

  Clearfield   Sj Waterworth Med Bldg   Clearfield   PA   16830-3061   Leased  
No

DVA Healthcare Renal Care, Inc.

  Waverly   Waverly Square   Morton   PA   19070-1042   Leased   No

DVA Renal Healthcare, Inc.

  Avanti Group Office   447 West Moreland Drive   Willow Grove   PA   19355  
Leased   Yes

DVA Renal Healthcare, Inc.

  Team Avanti Group Office   676 Swedesford Rd   Wayne   PA   19355   Leased  
Yes

Etowah Dialysis, LLC

  St. Luke’s Quakertown   1021 Park Avenue   Quakertown   PA   18951-1573  
Leased   No

Etowah Dialysis, LLC

  St. Luke’s Bethlehem   1425 8th Ave.   Bethlehem   PA   18018-2256   Leased  
No

Etowah Dialysis, LLC

  St. Luke’s Allentown   1736 Hamilton Blvd   Allentown   PA   18104-5656  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Memphis Street   3310 - 28 Memphisstreet   Philadelphia   PA   19134-4510  
Leased   No

ISD Renal, Inc. fka DSI Renal, Inc.

  Northern Philadelphia Dialysis (P244)   5933 Broad Street   Philadelphia   PA
  19141   Owned   No

Kimball Dialysis, LLC

  Moosic   3409 Birney Avenue   Moosic   PA   18507-1505   Leased   No

Kimball Dialysis, LLC

  Scranton   920 South Washington Ave   Scranton   PA   18505-3810   Leased   No

Landing Dialysis, LLC

  Bayview Home Training   2563 W 8th   Erie   PA   16505-4430   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Lehigh   2014 City Line Rd   Bethlehem   PA   18017-2126   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Pittsburgh   2030 Ardmore Boulevard, 2 Parkway Center East Bldg Suite 125  
Pittsburgh   PA   15221-4652   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Philadelphia 2a   235-237 North Broad Street   Philadelphia   PA  
19107-1511   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Philadelphia   250 Yorktown Plaza   Elkins Park   PA   19027-1424   Leased
  No

Physicians Dialysis Acquisitions, Inc.

  Pdi Johnstown   344 Budfield Street   Johnstown   PA   15904-3214   Leased  
No

Physicians Dialysis Acquisitions, Inc.

  Pdi Ebensburg   429 Manor Drive, Ste 6   Ebensburg   PA   15931-4917   Leased
  No

Physicians Dialysis Acquisitions, Inc.

  Pdi Walnut Towers   830 Walnut Street   Philadelphia   PA   19107-5109  
Leased   Yes

Physicians Dialysis of Lancaster, LLC

  Pdi Lancaster   1412 E. King Street   Lancaster   PA   17602-3240   Leased  
No

Physicians Dialysis of Lancaster, LLC

  Manhiem Pike   1650 Manheim Pike   Lancaster   PA   17601-3056   Leased   No

Physicians Dialysis of Lancaster, LLC

  Suburban Campus   2100 Harrisburg Pike   Lancaster   PA   17601-2644   Leased
  No

Physicians Dialysis of Lancaster, LLC

  Pdi Ephrata   67 West Church St   Stevens   PA   17578-9203   Leased   No

 

Sch 4.8-74



--------------------------------------------------------------------------------

Pittsburgh Dialysis Partners, LLC

  Monroeville   2690 Monroeville Blvd   Monroeville   PA   15146-2302   Leased  
No

Pittsburgh Dialysis Partners, LLC

  Pittsburgh   401 Liberty Ave   Pittsburgh   PA   15235-3337   Leased   No

Pittsburgh Dialysis Partners, LLC

  Bloomfield-Pittsburg   5171 Liberty Ave   Pittsburg   PA   15224-2254   Leased
  No

Pittsburgh Dialysis Partners, LLC

  Pittsburg At Home   5171 Liberty Ave   Pittsburg   PA   15224-2254   Leased  
No

Pittsburgh Dialysis Partners, LLC

  Bethel Park   60 Highland Ave   Bethel Park   PA   15102-1806   Leased   Yes

Pittsburgh Dialysis Partners, LLC

  East End Pittsburgh   7714 Penn Avenue   Pittsburgh   PA   15221   Leased   No

Pittsburgh Dialysis Partners, LLC

  Harmarville   791 Freeport Road   Cheswick   PA   15024-1201   Leased   No

Prineville Dialysis, LLC

  Eagle Valley   166 Eagle’s Glen Plaza   East Stroudsburg   PA   18301-1349  
Leased   No

Prineville Dialysis, LLC

  Pocono Home   3361 Route 611   Bartonsville   PA   18321-7821   Leased   No

Red Willow Dialysis, LLC

  Willow Grove   1849 Davisville Road   Willow Grove   PA   19090-4111   Leased
  No

Red Willow Dialysis, LLC

  Castor   7198 Castor Ave   Philadephia   PA   19149-1105   Leased   No

Red Willow Dialysis, LLC

  Warminster   720 Johnsville Blvd   Warminster   PA   18974-3546   Leased   No

Renal Life Link, Inc

  Childs   101 South Main Street   Childs   PA   18407-2614   Leased   No

Renal Life Link, Inc

  Dunmore   1212 O’Neil Highway   Dunmore   PA   18512-1717   Leased   No

Renal Life Link, Inc

  Old Forge   325 S. Main Street   Old Forge   PA   18518-1677   Leased   No

Renal Life Link, Inc

  Scranton   475 Morgan Highway   Scranton   PA   18508-2605   Leased   No

Renal Life Link, Inc

  Tunkhannock   5950 Sr 6   Tunkhannock   PA   18657-7905   Leased   No

Renal Treatment Center-Northeast, Inc.

  Upland   1 Medical Center Boulevard   Upland   PA   19013-3902   Leased   No

Renal Treatment Center-Northeast, Inc.

  Mt.Pocono   100 Community Drive, Ste 106   Tobyhanna   PA   18466-8986  
Leased   No

Renal Treatment Center-Northeast, Inc.

  Jennersville   10111 West Baltimore Pike, Suite #107   West Grove   PA  
19390-9446   Leased   No

Renal Treatment Center-Northeast, Inc.

  South Philadelphia   109 Dickenson Street   Philadelphia   PA   19147-6107  
Leased   No

Renal Treatment Center-Northeast, Inc.

  South Philadelphia II - Pa   1172-74 S Broad Street   Philadelphia   PA  
19146-3142   Leased   No

Renal Treatment Center-Northeast, Inc.

  Palmerton   185c Delaware Avenue   Palmerton   PA   18071-1716   Leased   No

Renal Treatment Center-Northeast, Inc.

  Palmer   30 Community Drive   Easton   PA   18045-2658   Leased   No

Renal Treatment Center-Northeast, Inc.

  Thorndale   3243 E. Lincoln Highway   Thorndale   PA   19372-1012   Leased  
No

Renal Treatment Center-Northeast, Inc.

  Pocono   447 Office Plaza, 100 Plaza Ct Suite B   East Stroudsburg   PA  
18301-8258   Leased   No

Renal Treatment Center-Northeast, Inc.

  NE Philadelphia   518 Knorr Street   Philadelphia   PA   19111-4604   Leased  
No

Renal Treatment Center-Northeast, Inc.

  Lewistown   611 Electric Avenue   Lewiston   PA   17044-1128   Leased   No

 

Sch 4.8-75



--------------------------------------------------------------------------------

Renal Treatment Center-Northeast, Inc.

  Camp Hill   Plaza 21 Bldg, 1st Floor   Camp Hill   PA   17011-2223   Leased  
No

Renal Treatment Center-Northeast, Inc.

  Upland   Professional Office Building II   Chester   PA   19013-3902   Leased
  No

Renal Treatment Centers, Inc.

  Berwyn Business Office   2476 Swedesford Road   Malvern   PA   19355-1456  
Leased   No

Riddle Dialysis, LLC

  Riddle   100 Granite Drive   Media   PA   19063-5134   Leased   No

Sahara Dialysis, LLC

  Cheltenham   133-135 Cheltenham Avenue   Cheltenham   PA   19012-1301   Leased
  No

Total Renal Care, Inc.

  Franklin   101 Public Ledger Building   Philadelphia   PA   19106-3413  
Leased   No

Total Renal Care, Inc.

  Delaware Valley   102 Davita Drive   Milford   PA   18337-9390   Leased   Yes

Total Renal Care, Inc.

  Thorn Run   1136 Thorn Run Rd   Moon Township   PA   15108-4301   Leased   Yes

Total Renal Care, Inc.

  Lincoln Way   1303 Lincoln Way   White Oak   PA   15131-1603   Leased   No

Total Renal Care, Inc.

  Allegheny Valley   1620 Pacific Ave   Natrona Heights   PA   15065-2101  
Leased   Yes

Total Renal Care, Inc.

  Erie   1641 Sassafras Street   Erie   PA   16502-1858   Leased   No

Total Renal Care, Inc.

  Fayette County   201 Mary Higginson Lane   Uniontown   PA   15401-2658  
Leased   No

Total Renal Care, Inc.

  Somerset County   229 South Kimberly Ave   Somerset   PA   15501-2022   Leased
  No

Total Renal Care, Inc.

  Broomall   2835 West Chester Pike   Broomall   PA   19008-1833   Leased   No

Total Renal Care, Inc.

  Franklin At Home   301 Callowhill St   Philadelphia   PA   19123-4117   Leased
  No

Total Renal Care, Inc.

  University City   3020-52 Market St   Philadelphia   PA   19104-2999   Leased
  No

Total Renal Care, Inc.

  Callowhill   309-315 Callowhill Street   Philadelphia   PA   19123-4103  
Leased   No

Total Renal Care, Inc.

  Budfield Street   350 Budfield St.   Johnstown   PA   15904-3214   Leased   No

Total Renal Care, Inc.

  Lebanon County   440 Oak Street   Lebanon   PA   17042-6243   Leased   No

Total Renal Care, Inc.

  Drexel   449 North Broad St   Philadelphia   PA   19123-3628   Leased   No

Total Renal Care, Inc.

  Dnvo-Fairmount   4508 City Line Avenue   Philadelphia   PA   19131-1509  
Leased   Yes

Total Renal Care, Inc.

  State College   500 Science Park Drive   State College   PA   16803-2218  
Leased   No

Total Renal Care, Inc.

  St. Mary   60 Blacksmith Road   Newtown   PA   18940-1847   Leased   No

Total Renal Care, Inc.

  Quincy Ave   700 Quincy Avenue   Scranton   PA   18510-1724   Leased   No

Total Renal Care, Inc.

  Oak Springs   764 Locust Dr.   Washington   PA   15301-2756   Leased   No

Total Renal Care, Inc.

  Westtown   800 E. Market Street   West Chester   PA   19382-8902   Leased   No

Total Renal Care, Inc.

  Frackville   801 Schuylkill Mall   Frackville   PA   17931-2524   Leased   No

Total Renal Care, Inc.

  North Side   930 Madison Ave   Pittsburgh   PA   15212-4937   Leased   No

Total Renal Care, Inc.

  Oxford Court   930 Town Drive   Langehorne   PA   19047-4260   Leased   No

Total Renal Care, Inc.

  Grant One   9475 Roosevelt Blvd   Philadelphia   PA   19114-2212   Leased   No

 

Sch 4.8-76



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Honesdale   Stourbridge Mall   Honesdale   PA   18431-1459   Leased   Yes

Total Renal Care, Inc.

  Warren   Two Crescent Park West   Warren   PA   16365-2111   Leased   Yes

Wooten Dialysis, LLC

  Carlisle   419 Village Drive   Carlisle   PA   17015-6943   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-San Juan   Hospital Auxilo Mutuo, Avenida Ponce De Leon Parada 37 1/2   San
Juan   PR   918   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Mayaguez   Office Park II, 357 Ave Hostos Suite 203   Mayaguez   PR  
00680-1507   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  North Providence   1635 Mineral Spring Avenue   North Providence   RI  
02904-4025   Leased   No

Curlew Dialysis, LLC

  McColl   3595 Hwy 15-401 E   McColl   SC   29570-5918   Leased   No

DVA Healthcare Renal Care, Inc.

  South Orangeburg2   1080 Summers Ave   Orangeburg   SC   29115-4920   Leased  
No

DVA Healthcare Renal Care, Inc.

  Greenwood   109 Overland Drive   Greenwood   SC   29646-4053   Leased   No

DVA Healthcare Renal Care, Inc.

  Lancaster County   1100 West Meeting Street   Lancaster   SC   29720-2251  
Leased   No

DVA Healthcare Renal Care, Inc.

  North Orangeburg   124 Fire Tower Rd   Orangeburg   SC   29118-1443   Leased  
No

DVA Healthcare Renal Care, Inc.

  Allendale County   1241 Boundary Street West   Fairfax   SC   29827-3611  
Leased   No

DVA Healthcare Renal Care, Inc.

  Santee   228 Bradford Blvd   Santee   SC   29142-8677   Leased   No

DVA Healthcare Renal Care, Inc.

  Walterboro   302 Ruby Street   Walterboro   SC   29488-2758   Leased   No

DVA Healthcare Renal Care, Inc.

  Central Bamberg   67 Sunset Drive   Bamberg   SC   29003-1181   Leased   No

DVA Healthcare Renal Care, Inc.

  Aiken   775 Medical Park Drive   Aiken   SC   29801-6306   Leased   No

DVA Renal Healthcare, Inc.

  Pageland   505a South Pearl Street   Pageland   SC   29728-2222   Leased   No

Givhan Dialysis, LLC

  Cypress Gardens   526 Broad Street   Sumter   SC   29150-3306   Leased   No

Jedburg Dialysis, LLC

  Jedburg   2897 W 5th North St   Summerville   SC   29483-9674   Leased   No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  DPC Netherby Clinic   5401 Netherby Lane   North Charleston   SC   29420-7363
  Leased   No

Pointe Dialysis, LLC

  West Ashley   1964 Ashley River Road   Charleston   SC   29407-4737   Leased  
No

Renal Treatment Centers-Southeast, LP

  Clemson   7703 Highway 76   Pendleton   SC   29670-1818   Leased   No

Shoals Dialysis, LLC

  Bluffton   Lot S-2   Bluffton   SC   29909-7547   Leased   No

Total Renal Care, Inc.

  Hartsville   1015 South 4th Street   Hartsville   SC   29550-5791   Leased  
Yes

Total Renal Care, Inc.

  Goose Creek   109 Greenland Drive   Goose Creek   SC   29445-5354   Leased  
No

Total Renal Care, Inc.

  Ridgeland   112 Weathersbee Street   Ridgeland   SC   29936-9514   Leased   No

Total Renal Care, Inc.

  Market Commons   1350 Farrow Parkway, Suite 100   Myrtle Beach   SC  
29577-1668   Leased   No

 

Sch 4.8-77



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Pamplico   1520 Flag Drive   Florence   SC   29505-6012   Leased   Yes

Total Renal Care, Inc.

  Fort Mill   1975 Carolina Place   Ft. Mill   SC   29708-6922   Leased   No

Total Renal Care, Inc.

  Greer   211 Village Drive   Greer   SC   29651-1238   Leased   No

Total Renal Care, Inc.

  Low Country Home Training   25 Hospital Center Blvd.   Hilton Head   SC  
29926-2735   Leased   Yes

Total Renal Care, Inc.

  Greenville West End   297 Pete Hollis Blvd.   Greenville   SC   29601-1143  
Leased   No

Total Renal Care, Inc.

  Fountain Inn   298 Chapman Rd   Fountain Inn   SC   29644-6129   Leased   No

Total Renal Care, Inc.

  Upstate   308 Mills Ave   Greenville   SC   29605-4022   Leased   No

Total Renal Care, Inc.

  Palmetto   317 Professional Park Rd   Clinton   SC   29325-7625   Leased   No

Total Renal Care, Inc.

  Greer South   3254 Brushy Creek Road   Greer   SC   29650-1000   Leased   No

Total Renal Care, Inc.

  Faber Place   3801 Faber Place Drive   North Charleston   SC   29405-8533  
Leased   No

Total Renal Care, Inc.

  Myrtle Beach   3919 Mayfair Street   Myrtle Beach   SC   29577-5773   Leased  
No

Total Renal Care, Inc.

  North Charleston   4937 Fargo St.   North Charleston   SC   29406-6054  
Leased   No

Total Renal Care, Inc.

  Gaston   5224 Highway 321   Gaston   SC   29053-9194   Leased   No

Total Renal Care, Inc.

  Longs   90 Cloverleaf Dr   Longs   SC   29568-9262   Leased   No

Total Renal Care, Inc.

  Abbeville   904 W Greenwood St   Abbeville   SC   29620-5687   Leased   No

Total Renal Care, Inc.

  Rosebud   1 Soldier Creek Rd., Po Box 950   Rosebud   SD   57570-0610   Leased
  No

Total Renal Care, Inc.

  Sioux Falls   2210 W. 69th Street   Sioux Falls   SD   57108-5600   Leased  
No

Total Renal Care, Inc.

  Mitchell   525 North Foster   Mitchell   SD   57301-2966   Leased   No

Total Renal Care, Inc.

  Mitchell Dialysis   Lot 2 Menard’s Addition   Mitchell   SD   57301-2966  
Leased   No

Capelville Dialysis, LLC

  Capelville   7008 E Shelby Dr   Memphis   TN   38125-3416   Leased   No

Cerito Dialysis Partners, LLC

  Wolf River   7990 Trinity Place   Cordova   TN   38018-7731   Leased   No

DVA Healthcare Renal Care, Inc.

  Tipton County   107 Tennessee Avenue   Covington   TN   38019-3902   Leased  
No

DVA Healthcare Renal Care, Inc.

  Dyersburg   1575 Parr Avenue   Dyersburg   TN   38024-3151   Leased   No

DVA Renal Healthcare, Inc.

  Whitebridge   103 Whitebridge Road   Nashville   TN   37209-4539   Leased   No

DVA Renal Healthcare, Inc.

  Memphis South   1205 Marlin Road   Memphis   TN   38116-5812   Leased   No

DVA Renal Healthcare, Inc.

  Murfreesboro   1346 Dow Street   Murfreesboro   TN   37130-2470   Leased   No

DVA Renal Healthcare, Inc.

  GHc-Columbia   1705 Grove Street   Columbia   TN   38401   Leased   No

DVA Renal Healthcare, Inc.

  Nasville Home   1919 Charlotte Ave   Nashville   TN   37203-2245   Leased  
Yes

DVA Renal Healthcare, Inc.

  Lawrenceburg   2022 North Locust Avenue   Lawrenceburg   TN   38464-2336  
Leased   No

 

Sch 4.8-78



--------------------------------------------------------------------------------

DVA Renal Healthcare, Inc.

  GHc-Clarksville   231 Hillcrest Drive   Clarksville   TN   37403-5093   Leased
  No

DVA Renal Healthcare, Inc.

  Sumner   300 Steam Plant Road   Gallatin   TN   37066-3019   Leased   No

DVA Renal Healthcare, Inc.

  Cookeville   320 North Willow Ave   Cookeville   TN   38501-2337   Leased   No

DVA Renal Healthcare, Inc.

  Williamson County   4211 South Carothers Road   Franklin   TN   37067-5936  
Leased   No

DVA Renal Healthcare, Inc.

  Dsi Corporate Office   424 Church St, Ste 1900   Nashville   TN   37027-7569  
Leased   Yes

DVA Renal Healthcare, Inc.

  Brentwood Corp Office   5200 Virginia Way   Brentwood   TN   37027-7569  
Leased   No

DVA Renal Healthcare, Inc.

  Cumberland   5500 Old Hickory Blvd   Hermitage   TN   37076-2576   Leased   No

DVA Renal Healthcare, Inc.

  Memphis East   6029 Walnut Grove Road   Memphis   TN   38120-2112   Leased  
Yes

DVA Renal Healthcare, Inc.

  Brentwood Corp Office   800 Crescent Centre Drive   Franklin   TN   37027-7569
  Leased   No

DVA Renal Healthcare, Inc.

  Memphis Central   889 Linden Avenue   Memphis   TN   38126-2412   Leased   No

ISD Bartlett, LLC fka DSI Bartlett, LLC

  Bartlett   2920 Covington Pike   Memphis   TN   38128-6007   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Renal Care Of Memphis Central   1331 Union Avenue   Memphis   TN   38104-7559
  Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Whitehaven   3420 Elvis Presley Boulevard   Memphis   TN   38116-3260   Leased
  No

ISD Renal, Inc fka DSI Renal, Inc.

  Memphis Graceland   4180 Auburn Road   Memphis   TN   38116-6202   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Rc Of Memphis North   4913 Raleigh Commons Drive   Memphis   TN   38128-2485  
Leased   No

Latrobe Dialysis, LLC

  Smokie Mountain   101 Med Tech Parkway   Johnson City   TN   37604-4000  
Leased   No

MGD-Medical Practice (Lifeline)

  Lifeline Jackson   213 Sterling Farm Drive   Jackson   TN   38305-5727  
Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Memphis   2200 Union Avenue   Memphis   TN   38104-4205   Leased   No

Ripley Dialysis, LLC

  Ripley   854 Highway 51 South   Ripley   TN   38063-5536   Leased   No

Sandlin Dialysis, LLC

  Greenville   110 Heritage Ct   Greeneville   TN   37743-2081   Leased   No

Somerville Dialysis Center, LLC

  Somerville   12485 Highway 64   Somerville   TN   38068-6029   Leased   No

Somerville Dialysis Center, LLC

  SW Tennessee   9045 US Highway 64   Lakeland   TN   38002-8394   Leased   No

Tannor Dialysis, LLC

  Farragut   111 S. Campbell Station Road   Farragut   TN   37934-2845   Leased
  No

Tennessee Valley Dialysis Center, LLC

  Tennessee Valley   107 Woodlawn Drive   Johnson City   TN   37604-6287  
Leased   No

Tortugas Dialysis, LLC

  State Line   2049 East Shelby Drive   Memphis   TN   38116-7639   Leased   No

Total Renal Care, Inc.

  Etowah   109 Grady Road   Etowah   TN   37331-1903   Leased   No

Total Renal Care, Inc.

  Pickwick   112 N Pickwick   Savannah   TN   38372-1953   Leased   No

Total Renal Care, Inc.

  Morristown   120 Pearce Drive   Morristown   TN   37814-3649   Leased   No

Total Renal Care, Inc.

  Sparta   150 Sam Walton Drive   Sparta   TN   38583-8818   Leased   No

 

Sch 4.8-79



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Camden   166 West Main Street   Camden   TN   38320-1767   Leased   No

Total Renal Care, Inc.

  Memphis Southeast   1805 Moriah Woods Boulevard   Memphis   TN   38117-7119  
Leased   No

Total Renal Care, Inc.

  Memphis Downtown   2076 Union Avenue   Memphis   TN   38104-4138   Leased   No

Total Renal Care, Inc.

  Stonegate   217 Sterling Farms Dr.   Jackson   TN   38305-5727   Leased   Yes

Total Renal Care, Inc.

  Humboldt   2214 Osborne Avenue   Humboldt   TN   38343-3044   Leased   No

Total Renal Care, Inc.

  Selmer   251 Oak Grove Road   Selmer   TN   38375-1881   Leased   No

Total Renal Care, Inc.

  Knoxville   2909 East Magnolia Ave   Knoxville   TN   37914-4516   Leased   No

Total Renal Care, Inc.

  Clarksville North   3071 Clay Lewis Rd   Clarksville   TN   37040-5141  
Leased   No

Total Renal Care, Inc.

  Livingston   308 Oak St   Livingston   TN   38570-1729   Leased   No

Total Renal Care, Inc.

  Memphis Midtown   3430 Summer Ave   Memphis   TN   38122-3610   Leased   No

Total Renal Care, Inc.

  Brownsville   380 Dupree   Brownsville   TN   38012-2332   Leased   No

Total Renal Care, Inc.

  Lexington   390 S Broad St   Lexington   TN   38351-2257   Leased   No

Total Renal Care, Inc.

  Jackson   46 Harts Bridge Road West   Jackson   TN   38301-7512   Leased   No

Total Renal Care, Inc.

  Appalachian   503 Elm Ave   New Tazewell   TN   37825-7525   Leased   No

Total Renal Care, Inc.

  Bolivar   515 Pecan Drive   Bolivar   TN   38008-1611   Leased   No

Total Renal Care, Inc.

  Smyrna   537 Stonecrest Pkwy   Smyrna   TN   37167-6884   Leased   Yes

Total Renal Care, Inc.

  Clinch River   702 North Main St   Clinton   TN   37716-3143   Leased   No

Total Renal Care, Inc.

  Blount   714 East Harper Ave   Maryville   TN   37804-4028   Leased   No

Total Renal Care, Inc.

  Collierville   791 West Popular Avenue   Collierville   TN   38017-2543  
Leased   No

Total Renal Care, Inc.

  Tiptonville   795 Hamra Street   Tiptonville   TN   38079-1663   Leased   No

Total Renal Care, Inc.

  Millington   8510 New Wilkinsonville Rd   Millington   TN   38053-1537  
Leased   No

Total Renal Care, Inc.

  Knoxville Central - Tn   9141 Cross Park Dr   Knoxville   TN   37923-4557  
Leased   No

Total Renal Care, Inc.

  Galleria   9160 Highway 64   Memphis   TN   38002-4766   Leased   No

Total Renal Care, Inc.

  Rocky Top   921 New Hwy 68   Sweetwater   TN   37874-2726   Leased   No

Alamosa Dialysis, LLC

  Port Lavaca   1300 N Virginia St   Port Lavaca   TX   77979-2512   Leased   No

Astro, Hobby, West MT Renal Care Limited Partnership

  Lone Star   8560 Monroe Road   Houston   TX   77061-4815   Leased   No

Austin Dialysis Centers, L.P.

  Hill Country Dialysis Center of San Marcos   1250 Dacy Lane   Kyle   TX  
78666-7407   Leased   No

Austin Dialysis Centers, L.P.

  Waterloo   5310 Burnet Rd   Austin   TX   78756-2003   Leased   Yes

 

Sch 4.8-80



--------------------------------------------------------------------------------

Austin Dialysis Centers, L.P.

  South Austin   6114 South First Street   Austin   TX   78745-4008   Leased  
No

Austin Dialysis Centers, L.P.

  El Milagro   Fountain Park Plaza III Bldg., 2800 South Ih-35 Ste #120, 130,
133 & 136   Austin   TX   78704-5700   Leased   No

Austin Dialysis Centers, L.P.

  Hill Country Of San Marcos   Tdc Plaza   San Marcos   TX   78666-7407   Leased
  No

Bainbridge Dialysis, LLC

  Fort Worth   1000 St. Louis Ave   Fort Worth   TX   76104-3377   Leased   No

Bannon Dialysis, LLC

  McKiney North   5341 W. University   McKinney   TX   75071   Leased   No

Barnell Dialysis, LLC

  Pine Park   3333 Bayshore Blvd   Pasadena   TX   77504-1952   Leased   No

Beacon Dialysis, LLC

  Sugar Land Pd   1447 Highway 6   Sugar Land   TX   77478-5094   Leased   No

Bear Creek Dialysis Center, L.P.

  Bear Creek   4978 N. Highway 6   Houston   TX   77084-5282   Leased   No

Belfair Dialysis, LLC

  Harlingen   1629 Treasure Hills Blvd   Harlingen   TX   78550-8907   Leased  
No

Bellevue Dialysis, LLC

  Horizon   2222 Greenhouse Road   Houston   TX   77084   Leased   No

Bidwell Dialysis, LLC

  North Plano   201 South Jupiter Road   Allen   TX   75002-3035   Leased   No

Brantley Dialysis, LLC

  Ridgecrest   12249 Rojas Drive   El Paso   TX   79936-7750   Leased   No

Brownsville Kidney Center, Ltd.

  Brownsville   2945 Central Boulevard   Brownsville   TX   78520-8958   Leased
  No

Cascades Dialysis, LLC

  Champions   4427 Fm 1960 W.   Houston   TX   77068-3409   Leased   No

Chadron Dialysis, LLC

  Ace   14512 Lee Road   Humble   TX   77396-3425   Leased   No

Churchill Dialysis, LLC

  Harlingen   2220 Haine Dr   Harlingen   TX   78550-8584   Leased   No

Churchill Dialysis, LLC

  Raymondville   894 Farm To Market Road 3168   Raymondville   TX   78580-4519  
Leased   No

Clayton Dialysis, LLC

  North Arlington   642 Lincoln Square   Arlington   TX   76011-4896   Leased  
No

Clifton Dialysis, LLC

  South Shore Annex (FKA Clear Lake)   16750 Highway 3   Webster   TX  
77598-2000   Leased   No

Dallas-Fort Worth Nephrology II, LLC

  Garland   776 E Centerville Rd   Garland   TX   75041-4640   Leased   No

Dallas-Fort Worth Nephrology, L.P.

  Arlington   1250 E. Pioneer Parkway   Arlington   TX   76010-6423   Leased  
No

Dallas-Fort Worth Nephrology, L.P.

  Grapevine   1600 W North Highway   Grapevine   TX   76051-8131   Leased   No

Dallas-Fort Worth Nephrology, L.P.

  Grapevine Dialysis   1651 W. North Highway   Grapevine   TX   76051-8131  
Leased   No

DaVita EL Paso East, L.P.

  Labamba   11989 Pellicano Drive   El Paso   TX   79936-6287   Leased   No

DaVita Rx, LLC

  Davita Rx Texas   1234 Lakeshore Drive   Coppell   TX   75019-4971   Leased  
No

Diablo Dialysis, LLC

  Lubbock   1923 Marsha Sharp Freeway   Lubbock   TX   79415-4036   Leased   No

Dialysis Specialists of Dallas, Inc.

  Brookriver   8101 North Brookriver Drive   Dallas   TX   75247-4003   Leased  
No

 

Sch 4.8-81



--------------------------------------------------------------------------------

Downtown Houston Dialysis Center, L.P.

  Downtown Houston   2207 Crawford Street   Houston   TX   77002-8915   Leased  
No

DVA Healthcare Renal Care, Inc.

  Sagemont   10851 Scarsdale Blvd   Houston   TX   77089-5738   Leased   No

DVA Healthcare Renal Care, Inc.

  San Jacinto   11430 East Freeway # 330   Houston   TX   77029-1959   Leased  
No

DVA Healthcare Renal Care, Inc.

  Pearsall   1305 North Oak   Pearsall   TX   78061-3414   Leased   No

DVA Healthcare Renal Care, Inc.

  Southwest San Antonio   1620 Somerset Road   San Antonio   TX   78211-3021  
Leased   No

DVA Healthcare Renal Care, Inc.

  San Antonio West   4530 Callaghan Road   San Antonio   TX   78228   Leased  
No

DVA Healthcare Renal Care, Inc.

  Kerrville   515 Granada Place   Kerrville   TX   78028-5992   Leased   No

DVA Healthcare Renal Care, Inc.

  Central Houston   610 South Wayside, #B   Houston   TX   77011-4605   Leased  
No

DVA Healthcare Renal Care, Inc.

  Houston   7543 South Freeway   Houston   TX   77021-5928   Leased   No

DVA Healthcare Renal Care, Inc.

  Channelview   777 Sheldon Road   Channelview   TX   77530-3509   Leased   No

DVA Healthcare Renal Care, Inc.

  Houston   900 South Loop West, Suites 100 & 110   Houston   TX   77021-5928  
Leased   No

DVA Renal Healthcare, Inc.

  GHc-Katy JV   1265 Rock Canyon Road   Katy   TX   77450-3831   Leased   No

DVA Renal Healthcare, Inc.

  Reliant   1335 La Concha   Houston   TX   77054-1809   Leased   No

DVA Renal Healthcare, Inc.

  Rock Prairie Road   1605 Rock Prairie Road   College Station   TX   77845-8358
  Leased   No

DVA Renal Healthcare, Inc.

  Mainland   2600 Gulf Freeway   La Marque   TX   77568-4922   Leased   No

DVA Renal Healthcare, Inc.

  Brenham   2815 Highway 36 S   Brenham   TX   77833-8143   Leased   No

DVA Renal Healthcare, Inc.

  Huntsville   521 I-45 South   Huntsville   TX   77340-5651   Leased   No

DVA Renal Healthcare, Inc.

  Island   5920 Broadway   Galveston   TX   77551-4305   Leased   No

DVA Renal Healthcare, Inc.

  Bryan   701 University Drive East   College Station   TX   77840-1866   Leased
  No

DVA Renal Healthcare, Inc.

  North Loop East   7135 North Loop East   Houston   TX   77028-5903   Leased  
No

DVA Renal Healthcare, Inc.

  Eagle Div Office   731 Carnoustie Dr.   San Antonio   TX   78258-4294   Leased
  No

Dworsher Dialysis, LLC

  Green Oak   1420-1450 Kingwood Drive   Kingwood   TX   77339-3040   Leased  
No

East Houston Kidney Center, L.P.

  Jacinto   11515 Market Street   Jacinto City   TX   77029-2305   Leased   No

Elgin Dialysis, LLC

  Dumas   107 Binkley Ave.   Dumas   TX   79029-3825   Leased   No

Elgin Dialysis, LLC

  Muleshoe   1100 West Avenue J.   Muleshoe   TX   79347-4424   Leased   No

Elgin Dialysis, LLC

  Colorado City   1546 Chestnut St.   Colorado City   TX   79512-3925   Leased  
No

Elgin Dialysis, LLC

  Fort Stockton   387 W. Ih-10, Suite B   Fort Stockton   TX   79735-2700  
Leased   No

Elgin Dialysis, LLC

  Brownfield   710 East Felt St.   Brownfield   TX   79316-3440   Leased   No

Gertrude Dialysis, LLC

  Grand Prairie   402 N Carrier, Suite 102   Grand Prairie   TX   75050-5426  
Leased   No

 

Sch 4.8-82



--------------------------------------------------------------------------------

Glacier Dialysis, LLC

  North Park   324 Fm 1960 Road E   Houston   TX   77073-1887   Leased   No

Golden Dialysis, LLC

  Balch Springs   12001 Elam Road   Balch Springs   TX   75180-2822   Leased  
No

Great Dialysis, LLC

  McKinney   4717 Medical Center Drive   Mckinney   TX   75069-1870   Leased  
No

Headlands Dialysis, LLC

  Southwest Fort Worth   5832 Hulen Street   Fort Worth   TX   76132-2684  
Leased   No

Higbee Dialysis, LLC

  Cottage   1902 Hospital Blvd   Gainesville   TX   76240-2008   Leased   No

Hochatown Dialysis, LLC

  Odessa   6005 Eastridge Rd   Odessa   TX   79762-5019   Leased   No

Houston Kidney Center/Total Renal Care Integrated Service Network Limited
Partnership

  Northwest Houston   11029 N.W. Freeway   Houston   TX   77092-7305   Leased  
No

Houston Kidney Center/Total Renal Care Integrated Service Network Limited
Partnership

  North Houston Kidney   380 West Little York Rd.   Houston   TX   77076-1303  
Leased   No

Houston Kidney Center/Total Renal Care Integrated Service Network Limited
Partnership

  Cypress Station   72 Fm 1960 West   Houston   TX   77090-3538   Leased   No

Houston Kidney Center/Total Renal Care Integrated Service Network Limited
Partnership

  Houston Kidney Center Southwest   9980 W Sam Houston Parkway S.   Houston   TX
  77099-5104   Leased   No

Hunts Dialysis, LLC

  Round Rock   1800 Round Rock   Round Rock   TX   78681   Leased   No

ISD Corpus Christi, LLC (fka DSI Corpus Christi, LLC)

  Greenwood Holly   1533 Holly Road   Corpus Christi   TX   78417-2010   Leased
  No

ISD Renal, Inc fka DSI Renal, Inc.

  Riverside Renal   13434 Leopard Street   Corpus Christi   TX   78410-4466  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Beeville   1950 Nw. Frontage   Beeville   TX   78102-2954   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Morgan Avenue   2222 S Morgan Avenue   Corpus Christi   TX   78405-1992  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Alice   2345 Alice Regional Boulevard   Alice   TX   78332-7291   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Edinburg   3894 S Jackson Rd   Edinburg   TX   78539-6676   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Dc Of Mcallen   411 Lindberg Avenue   Mcallen   TX   78501-2921   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  South Texas   4300 S Padre Island Drive   Corpus Christi   TX   78411-4433  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Dialysis Care Of Greenville   4805 Wesley Street   Greenville   TX  
75401-5649   Leased   Yes

 

Sch 4.8-83



--------------------------------------------------------------------------------

ISD Renal, Inc fka DSI Renal, Inc.

  Weslaco   910 S Utah Avenue   Weslaco   TX   78596-4270   Leased   No

Kearn Dialysis, LLC

  Georgetown   201 Fm 971   Georgetown   TX   78626-4546   Leased   No

Lathrop Dialysis, LLC

  North Fort Worth   3812 Belknap   Fort Worth   TX   76111-6012   Leased   No

Madison Dialysis, LLC

  Balcones   11150 Research Boulevard   Austin   TX   78759   Leased   No

Manchester Dialysis, LLC

  Southeast Fort Worth   3845-3851 E. Loop 820 S   Fort Worth   TX   76119  
Leased   No

Memorial Dialysis Center, L.P.

  Memorial II   11621 Katy Freeway   Houston   TX   77079-1801   Leased   No

Mendocino Dialysis, LLC

  North Conroe   3211 Interstate 45 North   Conroe   TX   77304-2180   Leased  
No

MGD-Medical Practice (Lifeline)

  Lifeline El Paso 2   11989 Pellicano Dr.   El Paso   TX   79936-6288   Leased
  No

MGD-Medical Practice (Lifeline)

  Lf Dallas   1222 N. Bishop Avenue   Dallas   TX   75208-4178   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Sw Nephrology Of Houston   1570 S Dairy Ashford St   Houston   TX  
77077-3820   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-San Antonio   7114 San Pedro   San Antonio   TX   78216-6218   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Houston 1 North   7272 North Shepherd, Bldg. B   Houston   TX   77091-2435
  Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Tyler   807 East First Street   Tyler   TX   75701-3304   Leased   No

Minam Dialysis, LLC

  Amarillo   8604 South Coulter   Amarillo   TX   79119-7379   Leased   No

Mission Dialysis Services, LLC

  Denton   Unicorn Lake Boulevard at Shoreline Dr   Denton   TX   76201   Leased
  No

Moncrief Dialysis Center/Total Renal Care Limited Partnership

  Moncrief Partners   800 West 34th Street, Suite #101   Austin   TX  
78705-1144   Leased   Yes

Nolia Dialysis, LLC

  Saginaw   900 N. Bluemound Rd.   Saginaw   TX   76131-8828   Leased   No

North Austin Dialysis, LLC

  Cedar Park   1702 East Whitestone   Cedar Park   TX   78613-7640   Leased   No

Oasis Dialysis, LLC

  Binz   1213 Hermann Dr   Houston   TX   77004-7018   Leased   No

Peaks Dialysis, LLC

  West Oaks   14800 Westheimer Road, Suite A   Houston   TX   77082   Leased  
No

Pfeiffer Dialysis, LLC

  West Houston   12051 Westpark Drive   Houston   TX   77082-6604   Leased   No

Physicians Dialysis of Houston LLP

  Pdi South Houston   5989 South Loop East   Houston   TX   77033-1017   Leased
  No

Physicians Dialysis of Houston LLP

  Pdi North Houston   7115 North Loop East   Houston   TX   77028-5948   Leased
  No

Pike Dialysis, LLC

  Sagemeadow   10923 Scarsdale Boulevard   Houston   TX   77089-6024   Leased  
No

Pobello Dialysis, LLC

  West Bellfort   21026 West Bellfort Street   Richmond   TX   77406-1685  
Leased   No

Ponderosa Dialysis, LLC

  Victory Lakes   3290 Gulf Freeway   League City   TX   77539-4542   Leased  
No

Rayburn Dialysis, LLC

  Midland   705 West Wadley Avenue   Midland   TX   79705-5351   Leased   No

 

Sch 4.8-84



--------------------------------------------------------------------------------

Renal Clinic of Houston, LLC

  Sealy   2242 Championship Drive   Sealy   TX   77474-8026   Leased   No

Renal Treatment Centers-Southeast, LP

  Hearne Tx   106 Cedar St   Hearne   TX   77859-2523   Leased   No

Renal Treatment Centers-Southeast, LP

  Cuero Lakeview   1105 E Broadway St   Cuero   TX   77954   Leased   No

Renal Treatment Centers-Southeast, LP

  North Dallas   11886 Greenville Ave Suite 100d   Dallas   TX   75243-0584  
Leased   Yes

Renal Treatment Centers-Southeast, LP

  Granbury   1200 Paluxy Medical Circle   Granbury   TX   76048-5696   Leased  
No

Renal Treatment Centers-Southeast, LP

  Denison   1220 Reba McEntire Lane   Denison   TX   75020-9057   Leased   No

Renal Treatment Centers-Southeast, LP

  Mid-Cities   125 Harwood Road   Hurst   TX   76054-3043   Leased   No

Renal Treatment Centers-Southeast, LP

  Woodforest   12626 Woodforest   Houston   TX   77015-3425   Leased   No

Renal Treatment Centers-Southeast, LP

  Central Plano-TX   1301 Custer Road   Plano   TX   75075   Leased   No

Renal Treatment Centers-Southeast, LP

  Marshall Tx   1301 South Washington   Marshall   TX   75670-6215   Leased   No

Renal Treatment Centers-Southeast, LP

  West Houston Home Center of Excellence   1319 West Sam Houston Parkway North,
Suite 130   Houston   TX   77043   Leased   No

Renal Treatment Centers-Southeast, LP

  Gonzales   1404 Sarah Dewitt Drive   Gonzales   TX   78629-2702   Leased   No

Renal Treatment Centers-Southeast, LP

  Victoria   1405 Victoria Station   Victoria   TX   77901-3092   Leased   No

Renal Treatment Centers-Southeast, LP

  Spring Branch   1425 Blalock   Houston   TX   77055-4446   Leased   No

Renal Treatment Centers-Southeast, LP

  First Colony   1447 Hwy 6   Sugarland   TX   77478-5094   Leased   No

Renal Treatment Centers-Southeast, LP

  Cypress Fairfield-TX   15103 Mason Road, Suite D5   Cypress   TX   77433  
Leased   No

Renal Treatment Centers-Southeast, LP

  Carrollton   1544 Valwood Parkway   Carrollton   TX   75006-8425   Leased   No

Renal Treatment Centers-Southeast, LP

  Magnolia   17649 Fm 1488 Rd   Magnolia   TX   77354-5235   Leased   No

Renal Treatment Centers-Southeast, LP

  Tc Jester   1800 W 26th St   Houston   TX   77008-1419   Leased   No

Renal Treatment Centers-Southeast, LP

  Heb Dialysis Center   1809 Forest Ridge Road   Bedford   TX   76022-7961  
Leased   Yes

Renal Treatment Centers-Southeast, LP

  Fort Brown   2000 Boca Chica Boulevard   Brownsville   TX   78521   Leased  
No

Renal Treatment Centers-Southeast, LP

  Meridian   201 W Fairmont Parkway, Suite A   La Porte   TX   77571-6303  
Leased   No

Renal Treatment Centers-Southeast, LP

  Greatwood   20333 Southwest Freeway B   Sugarland   TX   77479-6183   Leased  
No

Renal Treatment Centers-Southeast, LP

  Sherman   205 West Lamberth Road   Sherman   TX   75092-2659   Leased   No

Renal Treatment Centers-Southeast, LP

  Livingston   209 West Park Place   Livingston   TX   77351-7020   Leased   No

Renal Treatment Centers-Southeast, LP

  Kingwood   2300 Green Oak Drive, Suite 500   Kingwood   TX   77339-2053  
Leased   Yes

Renal Treatment Centers-Southeast, LP

  Rockwall   2455 Ridge Rd   Rockwall   TX   75087-5530   Leased   No

Renal Treatment Centers-Southeast, LP

  Gracias   2506-A W. Mount Houston Road   Houston   TX   77038   Leased   No

 

Sch 4.8-85



--------------------------------------------------------------------------------

Renal Treatment Centers-Southeast, LP

  Cedar Hill   270 E. Highway 67   Duncanville   TX   75137-4428   Leased   No

Renal Treatment Centers-Southeast, LP

  Dallas Central Reuse   2703 W. Mockingbird Lane   Dallas   TX   75204-6223  
Leased   No

Renal Treatment Centers-Southeast, LP

  Tomball   27720-A Tomball Parkway   Tomball   TX   77375   Leased   Yes

Renal Treatment Centers-Southeast, LP

  Spring II-TX   2828 FM 2920   Spring   TX   77090   Leased   No

Renal Treatment Centers-Southeast, LP

  Kaufman   2851 Millennium Dr   Kaufman   TX   75142-8865   Leased   No

Renal Treatment Centers-Southeast, LP

  Spring Creek   301 East Airline Rd   Victoria   TX   77901-3901   Leased   No

Renal Treatment Centers-Southeast, LP

  Downtown Dallas   3515 Swiss Avenue   Dallas   TX   75204-6223   Leased   No

Renal Treatment Centers-Southeast, LP

  Austin Music City   3601 Manor Rd   Austin   TX   78723-5816   Leased   No

Renal Treatment Centers-Southeast, LP

  Longview   425 N. Fredonia St.   Longview   TX   75601-6464   Leased   No

Renal Treatment Centers-Southeast, LP

  Baytown   4665 Garth Road   Baytown   TX   77521-2261   Leased   Yes

Renal Treatment Centers-Southeast, LP

  Plano   481 Shiloh Rd   Plano   TX   75074-7231   Leased   No

Renal Treatment Centers-Southeast, LP

  Conroe   500 Medical Center Blvd   Conroe   TX   77304-2899   Leased   No

Renal Treatment Centers-Southeast, LP

  Gilmer   505 N Wood   Gilmer   TX   75644-7651   Leased   Yes

Renal Treatment Centers-Southeast, LP

  Med Center   5610 Alameda Ave.   Houston   TX   77004   Leased   Yes

Renal Treatment Centers-Southeast, LP

  Cleveland-Tx   600 E. Houston, Suite #630 Croley Center   Cleveland   TX  
77327-4689   Leased   Yes

Renal Treatment Centers-Southeast, LP

  Lufkin   603 Largent Street   Lufkin   TX   75904-3145   Leased   No

Renal Treatment Centers-Southeast, LP

  Fort Worth Tx   6260 Southwest Blvd   Benbrook   TX   76109-6906   Leased   No

Renal Treatment Centers-Southeast, LP

  West Park   6400 Southwest Freeway   Houston   TX   77074-2213   Leased   No

Renal Treatment Centers-Southeast, LP

  Americas   715 N Americas Ave   El Paso   TX   79907-7003   Leased   No

Renal Treatment Centers-Southeast, LP

  Eagle Central Registration   731 Carnoustie Dr   San Antonio   TX   78258-4294
  Leased   No

Renal Treatment Centers-Southeast, LP

  Southwest San Antonio   7515 Barlite Blvd   San Antonio   TX   78224-1311  
Leased   No

Renal Treatment Centers-Southeast, LP

  Med-Center At Home   7580 Fannin Professional Building, 7580 Fannin Suite 230
  Houston   TX   77054-1939   Leased   No

Renal Treatment Centers-Southeast, LP

  North Hills   7927 Grapevine Highway 26   North Richland Hills   TX  
76180-7103   Leased   No

Renal Treatment Centers-Southeast, LP

  Lake Cliff   805 N Beckley Ave   Dallas   TX   75203-1612   Leased   No

Renal Treatment Centers-Southeast, LP

  North Houstons   8621 Fulton   Houston   TX   77022-2021   Leased   No

Renal Treatment Centers-Southeast, LP

  Jersey Village   8787 Fallbrook Drive   Houston   TX   77064   Leased   No

Renal Treatment Centers-Southeast, LP

  Pinecrest   913 Pinecrest Drive   Marshall   TX   75670-7309   Leased   Yes

 

Sch 4.8-86



--------------------------------------------------------------------------------

Renal Treatment Centers-Southeast, LP

  LA Central   916 Houston Street   Laredo   TX   78040-8015   Leased   No

Renal Treatment Centers-Southeast, LP

  Omni   9350 Kirby Drive   Houston   TX   77054-2528   Leased   No

Renal Treatment Centers-Southeast, LP

  Central Dallas   9500 North Central Expressway   Dallas   TX   75231-5139  
Leased   No

Renal Treatment Centers-Southeast, LP

  Mansfield   987 N. Walnut Creek Drive   Mansfield   TX   76063-8016   Leased  
No

Renal Treatment Centers-Southeast, LP

  Cross Timbers   Northline Commons   Houston   TX   77022-3604   Leased   No

Rickwood Dialysis, LLC

  Richmond Tx   6952 Industrial Parkway   Rosenburg   TX   77471-5656   Leased  
No

RMS Lifeline, Inc.

  Lifeline Divisional   7607 Eastmark Drive   College Station   TX   60061-1450
  Leased   No

Russell Dialysis, LLC

  Wylie Tx   941 S. Westgate Way   Wylie   TX   75098-4947   Leased   No

SAKDC-DaVita Dialysis Partners, L.P.

  Rivercenter   1123 North Main Avenue   San Antonio   TX   78212-4738   Leased
  No

SAKDC-DaVita Dialysis Partners, L.P.

  South San Antonio   1313 Se Military Drive #111   San Antonio   TX  
78214-2850   Leased   No

SAKDC-DaVita Dialysis Partners, L.P.

  Boerne   1361 Main Street   Boerne   TX   78006-2860   Leased   No

SAKDC-DaVita Dialysis Partners, L.P.

  Marymont   2391 Ne Loop 410   San Antonio   TX   78217-5675   Leased   No

SAKDC-DaVita Dialysis Partners, L.P.

  Southcross   4602 E Southcross   San Antonio   TX   78222-4911   Leased   No

SAKDC-DaVita Dialysis Partners, L.P.

  NW Medical Center   5284 Medical Drive, Suite 135   San Antonio   TX  
78229-4849   Leased   Yes

SAKDC-DaVita Dialysis Partners, L.P.

  Floresville   543 10th Street   Floresville   TX   78114-3107   Leased   No

SAKDC-DaVita Dialysis Partners, L.P.

  Downtown San Antonio   615 E. Quincy   San Antonio   TX   78215-1600   Leased
  No

SAKDC-DaVita Dialysis Partners, L.P.

  Seguin   618 E. Court Street   Seguin   TX   78155-5714   Leased   No

SAKDC-DaVita Dialysis Partners, L.P.

  Live Oak   6700 Randolph Blvd, Ste 101   Live Oak   TX   78233-4222   Leased  
No

SAKDC-DaVita Dialysis Partners, L.P.

  Stone Oak   731 Carnoustie Drive   San Antonio   TX   78258   Leased   No

SAKDC-DaVita Dialysis Partners, L.P.

  Las Palmas   803 Castroville Road, Suite 415   San Antonio   TX   78237-3148  
Leased   Yes

SAKDC-DaVita Dialysis Partners, L.P.

  New Braunfels   900 Loop 337 North   New Braunfels   TX   78130-3555   Leased
  No

SAKDC-DaVita Dialysis Partners, L.P.

  Floyd Curl San Antonio   9238 Floyd Curl   San Antonio   TX   78240-1691  
Leased   Yes

SAKDC-DaVita Dialysis Partners, L.P.

  San Antonio   9846 Westover Hills Blvd   San Antonio   TX   78251-4125  
Leased   No

Santiam Dialysis, LLC

  Houston Galleria   5923 Westheimer Road   Houston   TX   77057-7603   Leased  
No

Shelby Dialysis, LLC

  Cloverleaf   13535A I-10 East Freeway   Houston   TX   77015   Leased   No

South Shore Dialysis Center, L.P.

  South Shore   212 Gulf Freeway, Suite G3   League City   TX   77573-3956  
Leased   Yes

Springs Dialysis, LLC

  Highland Village   2700 Village Pkwy   Highland Village   TX   75077-3286  
Leased   No

Summit Dialysis Center, L.P.

  Summit   3150 Polk Street   Houston   TX   77003-4631   Leased   No

Taylor Dialysis, LLC

  Taylor   3100 West 2nd Street   Taylor   TX   76574   Leased   No

Teton Dialysis, LLC

  Texas City Pd   13003 Delaney   La Marque   TX   77568-2506   Leased   No

 

Sch 4.8-87



--------------------------------------------------------------------------------

The Woodlands Dialysis Center, LP

  Woodlands   9303 Pinecroft Dr   The Woodlands   TX   77380-3178   Leased   No

Total Renal Care Texas Limited Partnership

  Henderson   1002 Highway 79 North   Henderson   TX   75652-6008   Leased   Yes

Total Renal Care Texas Limited Partnership

  Hanson   10655 Eastex Freeway   Houston   TX   77093-4323   Leased   No

Total Renal Care Texas Limited Partnership

  Central City   1300 Murchison Dr. Suite #320   El Paso   TX   79902-4840  
Leased   No

Total Renal Care Texas Limited Partnership

  Pin Oak   1302 Pin Oak Road   Katy   TX   77494-6848   Leased   No

Total Renal Care Texas Limited Partnership

  Central City   1310 Murchison Drive   El Paso   TX   79902-4840   Leased   No

Total Renal Care Texas Limited Partnership

  Oak Cliff   2000 Llewelyn Avenue   Dallas   TX   75224-1804   Leased   No

Total Renal Care Texas Limited Partnership

  Bonham   201 West 5th Street   Bonham   TX   75418-4302   Leased   No

Total Renal Care Texas Limited Partnership

  River Park   2010 South Loop 336 West   Conroe   TX   77304-3313   Leased   No

Total Renal Care Texas Limited Partnership

  Hillsboro   207 Nw I-35   Hillsboro   TX   76645-2658   Leased   No

Total Renal Care Texas Limited Partnership

  Kilgore   209 Powder Horn   Kilgore   TX   75662-5554   Leased   No

Total Renal Care Texas Limited Partnership

  Mesa Vista   2400 North Oregon   El Paso   TX   79902-3135   Leased   No

Total Renal Care Texas Limited Partnership

  Lancaster   2424 W Pleasant Run Road   Lancaster   TX   75146-4005   Leased  
No

Total Renal Care Texas Limited Partnership

  Mission Hills   2700 North Stanton   El Paso   TX   79902-2500   Leased   No

Total Renal Care Texas Limited Partnership

  Fourth Street   3101 North Fourth Street   Longview   TX   75605-5146   Leased
  No

Total Renal Care Texas Limited Partnership

  Katy III   403 W Grand Parkway South   Katy   TX   77494-8358   Leased   No

Total Renal Care Texas Limited Partnership

  Brookhollow   4918 West 34th Street   Houston   TX   77092-6606   Leased   No

Total Renal Care Texas Limited Partnership

  West Texas   5595 B Alameda Avenue   El Paso   TX   79905-2915   Leased   No

Total Renal Care Texas Limited Partnership

  Sun City   600 Newman   El Paso   TX   79902-5543   Leased   No

Total Renal Care Texas Limited Partnership

  Spring   607 Timberdale Lane, Suite 100   Houston   TX   77090-3043   Leased  
No

Total Renal Care Texas Limited Partnership

  Pearland   6516 Broadway   Pearland   TX   77581-7879   Leased   No

Total Renal Care Texas Limited Partnership

  Cielo Vista   7200 Gateway East, Suite #B   El Paso   TX   79915-1301   Leased
  No

Total Renal Care Texas Limited Partnership

  Cyfair   9110 Jones Road #110   Houston   TX   77065-4489   Leased   No

Total Renal Care Texas Limited Partnership

  Deerbrook   9660 Fm 1960 Bypass   Humble   TX   77338-4039   Leased   No

Total Renal Care Texas Limited Partnership

  Edna   Ne Corner Of Wells St & Hwy 59   Edna   TX   77957-2153   Leased   No

Total Renal Care, Inc.

  Mission Hills   1203 St Claire Blvd   Mission   TX   78572-6601   Leased   No

Total Renal Care, Inc.

  Odyssey Region 04 Office   1380 Lomaland Drive   El Paso   TX   79935-5204  
Leased   No

Total Renal Care, Inc.

  Silver Spurs Division Office   1701 Directors Boulevard, Suite 530   Austin  
TX   76574-4647   Leased   No

Total Renal Care, Inc.

  Lone Star Region 2   3211 Interstate 45 North   Conroe   TX   77304-2187  
Leased   No

 

Sch 4.8-88



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Northeast Texas Dialysis   413B U.S. 59   Atlanta   TX   75551-2015   Leased  
No

Total Renal Care, Inc.

  Texarkana   4800 Texas Blvd   Texarkana   TX   75503-3033   Leased   No

Total Renal Care, Inc.

  Division   600 Rockmead Dr, Suite #211   Kingwood   TX   77339-2193   Leased  
No

Total Renal Care, Inc.

  Sierra Acute   6000 Welch, Suite 17 & 18   El Paso   TX   79905-1814   Leased
  No

Transmountain Dialysis, L.P.

  Transmountain   5255 Woodrow Bean   El Paso   TX   79924-3832   Leased   No

Transmountain Dialysis, L.P.

  Transmountain   5800 Woodrow Bean Transmountain Dr   El Paso   TX   79924-3832
  Leased   No

TRC EL Paso Limited Partnership (N Facility)

  Loma Vista   1382 Lomaland Drive   El Paso   TX   79935-5204   Leased   No

Tumalo Dialysis, LLC

  San Angelo   3518 Knickerbocker Road   San Angelo   TX   76904-7611   Leased  
No

Ukiah Dialysis, LLC

  Woodlands II   17191 St. Lukes Way   The Woddlands   TX   77384-8042   Leased
  No

Upper Valley Dialysis, L.P.

  Upper Valley   7933 N. Mesa   El Paso   TX   79932-1699   Leased   No

UT Southwestern DVA Healthcare LLP

  SW Dallas Airport Fwy   204 E. Airport Freeway   Irving   TX   75062-6305  
Leased   No

UT Southwestern DVA Healthcare LLP

  Dallas East   3312 N Buckner Blvd #123   Dallas   TX   75228-5642   Leased  
No

UT Southwestern DVA Healthcare LLP

  Ut Southwestern-Oakcliff   608/610 Wynnewood Village   Dallas   TX   75224  
Leased   No

Willowbrook Dialysis Center, L.P.

  Willowbrook   12220 Jones Rd, Suite D   Houston   TX   77070-5280   Leased  
No

Winds Dialysis, LLC

  West Plano   5036 Tennyson Pkwy   Plano   TX   75024-3002   Leased   No

Wood Dialysis, LLC

  Cypress Woods   20320 Northwest Freeway   Houston   TX   77065   Leased   No

American Fork Dialysis, LLC

  Lone Peak   1175 E 50 S   American Fork   UT   84003-2845   Leased   No

Total Renal Care, Inc.

  Utah Valley   1055 North 500 West   Provo   UT   84604-3305   Leased   No

Total Renal Care, Inc.

  Ogden   1920 W 250 N. Suites 5 - 8   Marriott-Slaterville   UT   84404-9233  
Leased   No

Total Renal Care, Inc.

  West Bountiful   724 West 500 South, Suite 300   West Bountiful   UT  
84087-1471   Leased   No

CDC of Springfield-Fairfax, Inc.

  Alexandria   5999 Stevenson Ave   Alexandria   VA   22304-3302   Leased   No

CDC of Springfield-Fairfax, Inc.

  Fairfax   8350 A Traford Lane   Springfield   VA   22152-1664   Leased   Yes

Continental Dialysis Center, Inc.

  Manassas   10651 Lomond Drive   Manassas   VA   20109-2877   Leased   No

Continental Dialysis Center, Inc.

  Woodbridge   2751 Killarney Drive   Woodbridge   VA   22192-4119   Leased  
Yes

Continental Dialysis Center, Inc.

  Sterling   46396 Benedict Dr   Sterling   VA   20164-6626   Leased   Yes

DaVita Tidewater, LLC

  Leigh-Kempsville   420 North Center Drive   Norfolk   VA   23502-4019   Leased
  No

DaVita Tidewater-Virginia Beach, LLC

  Camelot   1800 Camelot Drive   Virginia Beach   VA   23454-2440   Leased   No

DVA Healthcare Renal Care, Inc.

  Chester Dialysis   10360 Ironbridge Rd   Chester   VA   23831-1426   Leased  
No

 

Sch 4.8-89



--------------------------------------------------------------------------------

DVA Healthcare Renal Care, Inc.

  Midlothian   14281 Midlothian Turnpike Bldg B   Midlothian   VA   23113-6560  
Leased   No

DVA Healthcare Renal Care, Inc.

  Amelia   15151 Patrick Henry Highway   Amelia   VA   23002-4700   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Central Virginia Acutes   2161 Tomlynn Street   Richland   VA   23230-3316  
Leased   No

DVA Healthcare Renal Care, Inc.

  GHc-Covington   2504 Valley Ridge Road   Covington   VA   24426   Leased   No

DVA Healthcare Renal Care, Inc.

  GHc-Staunton   29 Idlewood Blvd Hwy 250   Staunton   VA   24401-9355   Leased
  No

DVA Healthcare Renal Care, Inc.

  Culpeper   430 Southridge Parkway   Culpeper   VA   22701-3791   Leased   No

DVA Healthcare Renal Care, Inc.

  Arlington   4805 First Street   Arlington   VA   22203-2603   Leased   No

DVA Healthcare Renal Care, Inc.

  Hioaks   671 Hioaks Rd   Richmond   VA   23225-4072   Leased   No

DVA Healthcare Renal Care, Inc.

  Hioaks Pd   681 Hioaks Road   Richmond   VA   23225-4043   Leased   No

DVA Healthcare Renal Care, Inc.

  Lexington   756 North Lee Highway   Lexington   VA   24450-3724   Leased   Yes

DVA Healthcare Renal Care, Inc.

  Mechanicsville   8191 Atlee Road   Mechanicsville   VA   23116-1807   Leased  
No

DVA Healthcare Renal Care, Inc.

  Tyson’S Corner   8391 Old Courthouse Rd #160   Vienna   VA   22182-3819  
Leased   No

DVA Healthcare Renal Care, Inc.

  Harrisonburg   871 Cantrell Avenue Suite 100   Harrisonburg   VA   22801-4323
  Leased   No

DVA Healthcare Renal Care, Inc.

  Dabney   8813 Three Chopt Rd   Richmond   VA   23229-4774   Leased   No

DVA Healthcare Renal Care, Inc.

  Martinsville   Market Street & Bridge Street   Martinsville   VA   24112-6214
  Leased   No

DVA Renal Healthcare, Inc.

  Charlottesville   1450 Pantops Mountain Place   Charlottesville   VA  
22911-4600   Leased   No

DVA Renal Healthcare, Inc.

  Charlottesville North   1800 Timberwood Blvd   Charlottesville   VA  
22911-7544   Leased   No

DVA Renal Healthcare, Inc.

  Alexandria   5150 Duke Street   Alexandria   VA   22304-2906   Leased   Yes

DVA Renal Healthcare, Inc.

  Henrico County   5270 Chamberlyne Road   Richmond   VA   23227-2950   Leased  
No

DVA Renal Healthcare, Inc.

  Radford   600 East Main Street   Radford   VA   24141-1826   Leased   No

East End Dialysis Center, Inc.

  East End   2201 East Main St.   Richmond   VA   23223-7071   Leased   No

Landsford Dialysis, LLC

  Princess Anne   3973 Holland Road   Virginia Beach   VA   23452-2804   Leased
  No

Livingston Dialysis, LLC

  Forest Hill Avenue   4900 Forest Hill Avenue   Richmond   VA   23225-3146  
Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Fairfax   13135 Lee Jackson Hwy   Fairfax   VA   22033-1904   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Hampton   501 Butler Farm Road   Hampton   VA   23666-1777   Leased   No

MGD-Medical Practice (Lifeline)

  Lf-Richmond   6031 Staples Mill Road   Richmond   VA   23228-4923   Leased  
No

MGD-Medical Practice (Lifeline)

  Lifeline Norfolk   814 Kempsville Road   Norfolk   VA   23502-4001   Leased  
No

Monahans Dialysis, LLC

  Royal Oak   1587 N Main Street   Marion   VA   24354-4317   Leased   Yes

Renal Treatment Centers-Mid-Atlantic, Inc.

  First Colonial At Home   1157 First Colonial Road   Virgina Beach   VA  
23454-2432   Leased   Yes

 

Sch 4.8-90



--------------------------------------------------------------------------------

Renal Treatment Centers-Mid-Atlantic, Inc.

  Haymarket   14662 Gap Way   Gainesville   VA   20155-1683   Leased   Yes

Renal Treatment Centers-Mid-Atlantic, Inc.

  Portsmouth   2000 High Street   Portsmouth   VA   23704-3012   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Midtowne Norfolk   2201 Colonial Ave   Norfolk   VA   23517-1928   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  St. Francis   2312 Colony Crossing Place   Midlothina   VA   23112-4280  
Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Hopewell   301 West Broadway   Hopewell   VA   23860-2645   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Greater Portsmouth   3516 Queen Street   Portsmouth   VA   23707-3238   Leased
  No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Fair Oaks   3955 Pender Drive   Fairfax   VA   22030-6091   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Williamsburg   500 Sentara Circle   Williamsburg   VA   23188-5727   Leased  
No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Reston   530 Huntmar Park Drive   Herndon   VA   20170-5144   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Franconia   5695 King Centre Drive   Kingstowne   VA   22315-5746   Leased  
Yes

Renal Treatment Centers-Mid-Atlantic, Inc.

  Newport News   711 79th Street   Newport News   VA   23605-2767   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Peninsula   716 Denbigh Boulevard   Newport News   VA   23608-4414   Leased  
No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Virgina Beach   740 Independence Circle   Virginia Beach   VA   23455-6438  
Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Norfolk   962 Norfolk Square   Norfolk   VA   23502-3235   Leased   No

Renal Treatment Centers-Mid-Atlantic, Inc.

  Chesapeake   Crossway 11, Suite #106   Chesapeake   VA   23320-2839   Leased  
No

Rye Dialysis, LLC

  Giles County   377 Boxwood Lane   Pearisburg   VA   24134-1166   Leased   Yes

Stines Dialysis, LLC

  Leigh Home Training   230 Clearfield Ave, Suite 106   Virginia Beach   VA  
23462-1832   Leased   No

Total Renal Care, Inc.

  Harbour View   1039 Champions Way, Suite 500   Suffolk   VA   23435-3771  
Leased   No

Total Renal Care, Inc.

  Jefferson Ave   11234 Jefferson Ave   Newport News   VA   23601-2207   Leased
  No

Total Renal Care, Inc.

  Front Royal   1360 N Shenandoah Ave   Front Royal   VA   22630-3636   Leased  
No

Total Renal Care, Inc.

  Little Creek   1817 East Little Creek Road   Norfolk   VA   23518-4203  
Leased   No

Total Renal Care, Inc.

  Meherrin   201-A Weaver Avenue   Emporia   VA   23847-1248   Leased   No

Total Renal Care, Inc.

  Lynchburg Home Training   2091 Langhorne Road   Lynchburg   VA   24501-1443  
Leased   No

Total Renal Care, Inc.

  Leesburg   224d Cornwall St Nw   Leesburg   VA   20176-2700   Leased   Yes

Total Renal Care, Inc.

  Winchester   2275 Valor Drive   Winchester   VA   22601-6111   Leased   No

Total Renal Care, Inc.

  Lansdowne   44084 Riverside Parkway   Lansdowne   VA   20176-5102   Leased  
No

Total Renal Care, Inc.

  Butler Farm   501 Butler Farm Road   Hampton   VA   23666-1777   Leased   No

Total Renal Care, Inc.

  Garrisonville   70 Doc Stone Road   Stafford   VA   22556-4628   Leased   Yes

Total Renal Care, Inc.

  Great Bridge   745 North Battlefield Blvd   Chesapeake   VA   23320-0305  
Leased   Yes

 

Sch 4.8-91



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Fairfax   8501 Arlington Blvd   Fairfax   VA   22031-4625   Leased   Yes

Total Renal Care, Inc.

  Richmond Community Hospital   913 North 25th St   Richmond   VA   23223-6562  
Leased   No

TRC-Petersburg, LLC (Appomatox)

  Appomattox   15 West Old Street   Petersburg   VA   23803-3221   Leased   No

TRC-Petersburg, LLC (Appomatox)

  Appomattox   20 Medical Park Boulevard   Petersburg   VA   23803-3221   Leased
  No

Zara Dialysis, LLC

  Hampton Road Home Training (PD/HHD)   11234 Jefferson Avenue, Suite B  
Newport News   VA   23601-2207   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Spokane Valley   12610 East Mirabeau Parkway   Spokane Valley   WA   99216  
Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  Downtown Spokane   601 W 5th Street   Spokane   WA   99204-2708   Leased   No

ISD Renal, Inc fka DSI Renal, Inc.

  North Spokane   7407 N Division Street, Suite F   Spokane   WA   99208-5689  
Leased   No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Dpc Paladina Health   1250 Pacific Ave   Tacoma   WA   98402   Leased   No

Refuge Dialysis, LLC

  Marysville   1250 State Avenue   Marysville   WA   98270   Leased   No

Refuge Dialysis, LLC

  Snohomish 2   8130 Evergreen Way   Everett   WA   98203-6419   Leased   No

Renal Life Link, Inc

  Tacoma   3401 So 19th St   Tacoma   WA   98405-1909   Leased   No

Renal Treatment Centers-West, Inc.

  Yakima   1221 North 16th Ave   Yakima   WA   98902-1347   Leased   No

Renal Treatment Centers-West, Inc.

  Union Gap   1236 Ahtanum Ridge Dr.   Union Gap   WA   98903-1813   Leased   No

Renal Treatment Centers-West, Inc.

  Westwood   2600 S.W Barton Street, Unit K-1 Westwood Village Shopping Center  
Seattle   WA   98126-3745   Leased   No

Renal Treatment Centers-West, Inc.

  Bellevue   3535 Factoria Blvd Se   Bellevue   WA   98006-1293   Leased   No

Total Renal Care, Inc.

  Federal Way   1015 S 348th   Federal Way   WA   98003-7078   Leased   No

Total Renal Care, Inc.

  Graham Wa   10305 196th St Ct E   Graham   WA   98338-7792   Leased   No

Total Renal Care, Inc.

  Wenatchee Valley   116 Olds Station Road   Wenatchee   WA   98801-5936  
Leased   No

Total Renal Care, Inc.

  Richland   1315 Aaron Drive   Richland   WA   99352-4678   Leased   No

Total Renal Care, Inc.

  Parkland   13818 Pacific Ave S   Tacoma   WA   98444   Leased   No

Total Renal Care, Inc.

  Tacoma Tower   1423 Pacific Ave   Tacoma   WA   98402-4203   Leased   No

Total Renal Care, Inc.

  Tower Outback   1441 Court A   Tacoma   WA   98402-4203   Leased   No

Total Renal Care, Inc.

  Seaview   1800 Pacific South   Long Beach   WA   98631-2500   Leased   No

Total Renal Care, Inc.

  Mill Creek   18001 Bothell Everett Highway   Bothell   WA   98012-1661  
Leased   No

Total Renal Care, Inc.

  Ranier View-WA   1822 112th Street East, Suite A   Tacoma   WA   98444  
Leased   No

 

Sch 4.8-92



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Ellensburg   2101 West Dollarway Road   Ellensburg   WA   98926-7846   Leased
  No

Total Renal Care, Inc.

  Kent   21851 - 84th Avenue So.   Kent   WA   98032-1958   Leased   No

Total Renal Care, Inc.

  East Wenatchee   295 - 3rd Street Ne   East Wenatchee   WA   98802-3800  
Leased   No

Total Renal Care, Inc.

  Olympia   315 Cooper Point Rd Nw   Olympia   WA   98502-4436   Leased   No

Total Renal Care, Inc.

  Olympia   315 Cooper Point Rd Nw   Olympia   WA   98502-4436   Leased   No

Total Renal Care, Inc.

  Kennewick   3208 W 19th Ave   Kennewick   WA   99337-2318   Leased   No

Total Renal Care, Inc.

  North Star Reg 08 Office   3208 W 19th Ave, Suite 102   Kennewick   WA   99337
  Leased   No

Total Renal Care, Inc.

  Mt Adams   3220 Picard Place   Sunnyside   WA   98944-8400   Leased   No

Total Renal Care, Inc.

  Team Evergreen North   32275 32nd Avenue South   Federal Way   WA   98001  
Leased   Yes

Total Renal Care, Inc.

  Whidbey Island   32650 State Route 20   Oak Harbor   WA   98277-2641   Leased
  No

Total Renal Care, Inc.

  Lakewood   5919 Lakewood Towne Center Blvd Sw #A   Lakewood   WA   98499-6513
  Leased   No

Total Renal Care, Inc.

  Mid Columbia   6825 Burden Blvd, Suite A   Pasco   WA   99301-9584   Leased  
No

Total Renal Care, Inc.

  Puyallup   716 South Hill Park Drive   Puyallup   WA   98373-1445   Leased  
No

Total Renal Care, Inc.

  Zillah Toppenish   823 Zillah West Road   Zillah   WA   98953-9548   Leased  
No

Total Renal Care, Inc.

  Vancouver   9120 NE Vancouver Mall Drive, Suite 160   Vancouver   WA  
98662-9401   Leased   No

Total Renal Care, Inc.

  North Star Division Office   TBD   Goldendale   WA     Leased   No

Amery Dialysis, LLC

  Amery   970 Elden Ave   Amery   WI   54001-1448   Leased   No

Blake Dialysis, LLC

  Milwaukee   Midtown Center, 4176 North 56th Street   Milwaukee   WI  
53216-1276   Leased   No

DVA Renal Healthcare, Inc.

  River Center   117 North Jefferson Street   Milwaukee   WI   53202-6160  
Leased   No

DVA Renal Healthcare, Inc.

  Janesville   1305 Woodman Road   Janesville   WI   53545-1068   Leased   No

DVA Renal Healthcare, Inc.

  Brookfield   19395 W Capital Drive Building C   Brookfield   WI   53045-2736  
Leased   No

DVA Renal Healthcare, Inc.

  Wisconsin Avenue   3801 West Wisconsin Avneue   Milwaukee   WI   53208-3155  
Leased   No

DVA Renal Healthcare, Inc.

  Loomis Road   4120 W Loomis Road   Greenfield   WI   53221-2052   Leased   No

DVA Renal Healthcare, Inc.

  Cedarburg   N52 West 6135 Mill Street   Cedarburg   WI   53012-2021   Leased  
No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Steelcraft   1023 W State St   Hartford   WI   53027-2726   Leased   No

 

Sch 4.8-93



--------------------------------------------------------------------------------

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Green Bay   124 Siegler Street   Green Bay   WI   42459   Leased   No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  DPC Eastbrook   12720 West North Ave   Brookfield   WI   53005-4637   Leased  
No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Dpc Vail Region 2   16800 West Greenfield Avenue   Brookfield   WI  
53005-6864   Leased   No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  DPC Metalcraft-Beaver Dam   215 Corporate Drive   Beaver Dam   WI   53916  
Leased   No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Dpc King-Milwaukee   2350 North Lake Drive   Milwaukee   WI   53211-4414  
Leased   No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Dpc Geiger-Cedarburg   2410 S Main St., Suite F   West Bend   WI   53012  
Leased   No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Dpc Dr Jody Ritter   510 Hartbrook Drive   Hartland   WI   53029-1401   Leased
  No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Dpc Giles Waukesha   N4 W23370 Bluemound Rd   Waukesha   WI   53186   Leased  
No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Dpc Dr. Washburne   N84 W15787 Menomonee Ave   Menomonee Falls   WI   53051  
Leased   No

Paladina Health, LLC (fka DaVita DPC Management Company, LLC)

  Dpc King-Milwaukee   Prohealth Care Professional Building - New Berlin   New
Berlin   WI   53211-4414   Leased   No

Renal Life Link, Inc

  Titletown   120 Siegler Street   Green Bay   WI   54303-2636   Leased   No

Renal Life Link, Inc

  Fox River   1910 Riverside Drive   Green Bay   WI   54301-2319   Leased   No

Renal Life Link, Inc

  Northwoods   West 7305 Elm Avenue   Shawano   WI   54166-1024   Leased   Yes

Total Renal Care, Inc.

  West Appleton   10130 W. Appleton Avenue   Milwaukee   WI   53225-2579  
Leased   No

Total Renal Care, Inc.

  Wisconsin Rapids   1041b Hill Street   Wisconsin Rapids   WI   54494-5221  
Leased   No

Total Renal Care, Inc.

  Sturgeon Bay   108 S 10th Ave   Sturgeon Bay   WI   54235-1802   Leased   No

Total Renal Care, Inc.

  Stevens Point   1100 Meridian Drive   Plover   WI   54467-2385   Leased   No

Total Renal Care, Inc.

  Meadow Lane   1120 Pine Street   Standley   WI   54768-1297   Leased   No

Total Renal Care, Inc.

  Willow Creek Dialysis   1139 Warwick Way   Racine   WI   53406-5661   Leased  
No

Total Renal Care, Inc.

  Marshfield   123 Northridge St.   Marshfield   WI   54449-8341   Leased   No

 

Sch 4.8-94



--------------------------------------------------------------------------------

Total Renal Care, Inc.

  Rhinelander   1306 Lincoln St.   Rhinelander   WI   54501-3664   Leased   No

Total Renal Care, Inc.

  Sheboygan   1338 North Taylor Drive   Sheboygan   WI   53081-3042   Leased  
No

Total Renal Care, Inc.

  Green Bay   1751 Deckner Ave   Green Bay   WI   54302-2630   Leased   No

Total Renal Care, Inc.

  Grand Seasons   190 Grand Season Dr.   Waupaca   WI   54981-2200   Leased   No

Total Renal Care, Inc.

  Fond Du Lac   210 Wisconsin American Dr   Fond Du Lac   WI   54937-2999  
Leased   No

Total Renal Care, Inc.

  Humboldt Ridge   2211 N. Humboldt Avenue   Milwaukee   WI   53212-3507  
Leased   No

Total Renal Care, Inc.

  Wausau   2600 Stewart Ave.   Wausau   WI   54401-1403   Leased   No

Total Renal Care, Inc.

  Marinette   2706 Cahill Road   Marinette   WI   54143-3886   Leased   No

Total Renal Care, Inc.

  Northern Star   311 Elm Street   Woodruff   WI   54568-9190   Leased   No

Total Renal Care, Inc.

  Lake Hallie   3636 Melby Street   Eau Claire   WI   54729-8392   Leased   No

Total Renal Care, Inc.

  Bay Shore   5650 N Green Bay Ave   Glendale   WI   53209-4449   Leased   No

Total Renal Care, Inc.

  Bluemound At Home   601 North 99th St   Wauwatosa   WI   53226-4362   Leased  
No

Total Renal Care, Inc.

  Bluemound Pd   601 North 99th St   Wauwatosa   WI   53226-4362   Leased   No

Total Renal Care, Inc.

  Bluemound   601 North 99th Street   Wauwatosa   WI   53226-4362   Leased   No

Total Renal Care, Inc.

  Manitowoc   601 Reed Ave   Manitowoc   WI   54220-2026   Leased   No

Total Renal Care, Inc.

  Prairie River   601 South Center Ave.   Merrill   WI   54452-3404   Leased  
No

Total Renal Care, Inc.

  Lake Geneva   650 N. Edwards Blvd.   Lake Geneva   WI   53147-4595   Leased  
No

Total Renal Care, Inc.

  St Croix Falls   744 Louisiana East   St. Croix Falls   WI   54024-9501  
Leased   No

Total Renal Care, Inc.

  South Ridge   7740 W. Layton Street   Greenfield   WI   53220-3707   Leased  
No

Total Renal Care, Inc.

  Harbor View Dialysis   816 6th Street   Racine   WI   53403-1176   Leased   No

Total Renal Care, Inc.

  South Milwaukee   8201 S Howell Ave   Oak Creek   WI   53154-8336   Leased  
No

Total Renal Care, Inc.

  Oshkosh West   855 N Westhaven Dr   Oshkosh   WI   54904-7668   Leased   No

Total Renal Care, Inc.

  Wautoma   900 East Division Street   Wautoma   WI   54982-6944   Leased   No

Total Renal Care, Inc.

  Grand Seasons   930 Furman Drive   Waupaca   WI   54981-2200   Leased   No

Beverly Dialysis, LLC

  Mountaineer   2958 Robert C. Byrd Drive   Beckley   WV   25801-4448   Leased  
No

DVA Healthcare Renal Care, Inc.

  Greenbrier   129 Seneca Trail   Lewisburg   WV   24901-1564   Leased   No

DVA Renal Healthcare, Inc.

  Grand Central   800 Grand Central Mall   Vienna   WV   26105-4100   Leased  
No

Total Renal Care, Inc.

  Hillsboro   1487 North High St, Unit 1a   Hillsboro   WV   45133-8496   Leased
  No

Total Renal Care, Inc.

  West Virginia   300 Prosperity Lane   Logan   WV   25601-3494   Leased   No

Total Renal Care, Inc.

  Point Pleasant   4683 Ohio River Road   Point Pleasant   WV   25550-9244  
Leased   Yes

 

Sch 4.8-95



--------------------------------------------------------------------------------

HCP

                           

Entity

 

Center Name

 

Address

 

City

 

St

 

Zip

 

Owned/Leased

 

Subleased

Arizona Integrated Physicians, Inc.

  Peoria Administrative Office   16155 North 83rd Avenue, Suite 201   Peoria  
AZ   85382   Leased   No

HealthCare Partners, LLC

  Camelback Administrative Office   4745 N. 7th Street, Suite 140   Phoenix   AZ
  85014   Leased   No

HealthCare Partners, LLC

  Alhambra   55 S. Raymond, Suite 200   Alhambra   CA   91801   Leased   No

HealthCare Partners, LLC

  Anaheim   1236 N. Magnolia   Anaheim   CA   92801   Leased   Yes

HealthCare Partners, LLC

  Arcadia   450 E. Huntington Drive   Arcadia   CA   91006   Leased   Yes

HealthCare Partners, LLC

  Administrative Office   440 E. Huntington Drive   Arcadia   CA   91006  
Leased   No

HealthCare Partners, LLC

  Bellflower   10132-36 Rosecrans Avenue   Bellflower   CA   90706   Leased   No

HealthCare Partners, LLC

  Burbank (Magnolia) 2   2211 W. Magnolia, Suite 2211   Burbank   CA   91506  
Leased   No

HealthCare Partners, LLC

  Carson   824 E. Carson Street, Suite 104   Carson   CA   90745   Leased   No

HealthCare Partners, LLC

  Chatsworth   9301 Oakdale Avenue, Suite 200   Chatsworth   CA   91311   Leased
  No

HealthCare Partners, LLC

  Compton   818 W. Alondra   Compton   CA   90220   Leased   Yes

The Camden Group

  Office Use   3080 Bristol Street, Suite 150   Costa Mesa   CA   92626   Leased
  No

HealthCare Partners, LLC

  Administrative Office   1665 Scenic Avenue   Costa Mesa   CA   92626   Leased
  No

HealthCare Partners, LLC

  Downey   8311 E. Florence Avenue   Downey   CA   90240   Leased   Yes

HealthCare Partners, LLC

  El Monte   3144 Santa Anita Avenue   El Monte   CA   91733   Leased   No

The Camden Group

  Office Use   100 N. Sepulveda, Suite 600   El Segundo   CA   90245   Leased  
No

The Camden Group

  Storage   100 N. Sepulveda, Unit ABL-32   El Segundo   CA   90245   Leased  
No

HealthCare Partners, LLC

  Fountain Valley   9930 Talbert Avenue   Fountain Valley   CA   92708   Leased
  Yes

HealthCare Partners, LLC

  Gardena   1045 W. Redondo Beach Blvd.   Gardena   CA   90247   Leased   No

HealthCare Partners, LLC

  Gardena   1141 Redondo Beach Blvd., Suite 311   Gardena   CA   90247   Leased
  Yes

HealthCare Partners, LLC

  Glendale/ASMG   1808 Verdugo Blvd., Suite 305   Glendale   CA   91208   Leased
  Yes

HealthCare Partners, LLC

  Glendale   225 West Broadway   Glendale   CA   91204   Leased   No

HealthCare Partners, LLC

  Glendora Specialty   1377 S. Grand Avenue   Glendora   CA   91740   Leased  
No

HealthCare Partners, LLC

  Glendora   2025 Alosta Avenue   Glendora   CA   91740   Leased   No

HealthCare Partners, LLC

  Manhattan Beach   5400 Rosecrans Avenue   Hawthorne   CA   90250   Leased   No

HealthCare Partners, LLC

  Huntington Beach   19066 Magnolia Avenue   Huntington Beach   CA   92646  
Leased   Yes

 

Sch 4.8-96



--------------------------------------------------------------------------------

HealthCare Partners, LLC

  Springdale   17071 Springdale Street   Huntington Beach   CA   92649   Leased
  Yes

HealthCare Partners, LLC

  Talbert Surgical Associates   7677 Center Drive, Suite 104   Huntington Beach
  CA   92647   Leased   No

HealthCare Partners, LLC

  Huntington Park   2750 E. Slauson Avenue   Huntington Park   CA   90255  
Leased   No

HealthCare Partners, LLC

  Administrative Office   3333/3355 Michaelson Drive   Irvine   CA   92612  
Leased   No

HealthCare Partners, LLC

  La Palma   7872 Walker Street, Suite 100   La Palma   CA   90623   Leased   No

HealthCare Partners, LLC

  Lakewood   3650 E. South Street, Suite 303   Lakewood   CA   90712   Leased  
No

HealthCare Partners, LLC

  Lakewood   5001 Lakewood Blvd.   Lakewood   CA   90712   Leased   No

HealthCare Partners, LLC

  Administrative Office   14829 Hawthorne Blvd., Suites 201 & 202   Lawndale  
CA   90260   Leased   No

HealthCare Partners, LLC

  Willow   2600 Redondo Boulevard   Long Beach   CA   90806   Leased   Yes

HealthCare Partners, LLC

  Long Beach   2699 Atlantic Avenue   Long Beach   CA   90806   Leased   No

HealthCare Partners, LLC

  Long Beach Plaza   2921-2923 N. Palo Verde Avenue   Long Beach   CA   90815  
Leased   No

HealthCare Partners, LLC

  Long Beach Plaza   2925-2933 N. Palo Verde Avenue   Long Beach   CA   90815  
Leased   Yes

HealthCare Partners, LLC

  Long Beach   300 W Ocean Blvd., Suite A   Long Beach   CA   90802   Leased  
No

HealthCare Partners, LLC

  Long Beach   3932 Long Beach Blvd., Unit B   Long Beach   CA   90807   Leased
  No

HealthCare Partners, LLC

  Long Beach   4401 North Atlantic Avenue   Long Beach   CA   90807   Leased  
Yes

HealthCare Partners, LLC

  Long Beach Downtown   500 Alamitos Avenue   Long Beach   CA   90802   Leased  
No

HealthCare Partners, LLC

  Long Beach  

6226 East Spring Street,

Suites 100,150 & 175

  Long Beach   CA   90815   Leased   Yes

HealthCare Partners, LLC

  Los Alamitos   4281 Katella Avenue, Suite 220   Los Alamitos   CA   90720  
Leased   No

HealthCare Partners, LLC

  Los Angeles - Crenshaw   5141 Crenshaw Blvd.   Los Angeles   CA   90043  
Leased   No

HealthCare Partners, LLC

  Los Angeles   929 W. Olympic Blvd.   Los Angeles   CA   90015   Leased   No

HealthCare Partners, LLC

  Administrative Office   1025 W. Olympic Blvd.   Los Angeles   CA   90015  
Leased   Yes

HealthCare Partners, LLC

  Administrative Office   1109 W. 190th Street, Unit F   Gardena   CA   90248  
Leased   No

HealthCare Partners, LLC

  Mission Hills   11600 Indian Hills Road, Suite 300   Mission Hills   CA  
91345   Leased   No

HealthCare Partners, LLC

  Monrovia   831 East Huntington Drive   Monrovia   CA   91016   Leased   No

HealthCare Partners, LLC

  Montebello   2301 West Via Campo & FS5   Montebello   CA   91016   Leased   No

HealthCare Partners, LLC

  Monterey Park   880 S. Atlantic Blvd.   Monterey Park   CA   91754   Leased  
No

HealthCare Partners, LLC

  Roscoe Tower   18350 Roscoe Blvd., Suite 207   Northridge   CA   91325  
Leased   No

HealthCare Partners, LLC

  Northridge   18433 Roscoe Blvd.   Northridge   CA   91325   Leased   No

HealthCare Partners, LLC

  Roscoe Tower West   18546 Roscoe Blvd., Suites 300 & 307   Northridge   CA  
91325   Leased   No

 

Sch 4.8-97



--------------------------------------------------------------------------------

HealthCare Partners, LLC

  Pasadena/ASMG   301 S. Fair Oaks, Suite 101   Pasadena   CA   91105   Leased  
No

HealthCare Partners, LLC

  Pasadena/ASMG   301 S. Fair Oaks, Suite 301   Pasadena   CA   91105   Leased  
No

HealthCare Partners, LLC

  Pasadena - ICC   401 S. Fair Oaks   Pasadena   CA   91105   Leased   No

HealthCare Partners, LLC

  Pasadena-OB/GYN   50 Alessandro Place, Suite 440   Pasadena   CA   91105  
Leased   No

HealthCare Partners, LLC

  Pasadena - Dermatology   50 Bellefontaine Street, Suite 104   Pasadena   CA  
91105   Leased   No

HealthCare Partners, LLC

  Pasadena Main   675 S. Arroyo Pkwy Pasadena   Pasadena   CA   91105   Leased  
No

HealthCare Partners, LLC

  Glen Oaks   988 S. Fair Oaks Avenue   Pasadena   CA   91105   Leased   No

HealthCare Partners, LLC

  Sunny Bay Pharmacy   502 Torrance Blvd.   Redondo Beach   CA   90277   Owned  
Yes

HealthCare Partners, LLC

  Redondo Beach   601 Torrance Blvd.   Redondo Beach   CA   90277   Owned   Yes

HealthCare Partners, LLC

  San Pedro   1294 W. 6th Street, Suite 200   San Pedro   CA   90732   Leased  
No

HealthCare Partners, LLC

  Santa Ana   1002 N. Fairview Street   Santa Ana   CA   92703   Leased   No

HealthCare Partners, LLC

  Temple City/Las Tunas   9810 Las Tunas Drive   Temple City   CA   91780  
Leased   No

HealthCare Partners, LLC

  Torrance   19148 South Van Ness Avenue   Torrance   CA   90504   Leased   No

HealthCare Partners, LLC

  Torrance   2228 W. Sepulveda Blvd.   Torrance   CA   90501   Leased   No

HealthCare Partners, LLC

  Torrance   23430 Hawthorne, Suite 100   Torrance   CA   90505   Leased   No

HealthCare Partners, LLC

  Torrance   23430 Hawthorne, Suite 105   Torrance   CA   90505   Leased   No

HealthCare Partners, LLC

  Torrance   3242 Sepulveda Blvd.   Torrance   CA   90505   Owned   No

HealthCare Partners, LLC

  Torrance   3565 Del Amo Blvd. (Specialty Site)   Torrance   CA   90503  
Leased   Yes

HealthCare Partners, LLC

  Administrative Office   19601 Mariner Avenue   Torrance   CA   90503   Leased
  No

HealthCare Partners, LLC

  Administrative Office   2761 Plaza Del Amo   Torrance   CA   90503   Leased  
No

HealthCare Partners, LLC

  Administrative Office   22301 S. Western Avenue   Torrance   CA   90501  
Leased   No

HealthCare Partners, LLC

  Administrative Office   19191 S. Vermont Avenue Suites 200, 350, 565, 750  
Torrance   CA   90502   Leased   No

HealthCare Partners, LLC

  Administrative Office   2160 W. 190th Street   Torrance   CA   90501   Leased
  No

HealthCare Partners, LLC

  Administrative Office   2158 W. 190th Street   Torrance   CA   90501   Leased
  No

HealthCare Partners, LLC

  Administrative Office   2150 W. 190th Street   Torrance   CA   90501   Leased
  No

HealthCare Partners, LLC

  Administrative Office   19191 S. Vermont Avenue, Suite 540   Torrance   CA  
90502   Leased   No

HealthCare Partners, LLC

  Administrative Office   20280 S. Vermont Avenue   Torrance   CA   90502  
Leased   No

HealthCare Partners, LLC

  Tujunga   6673 Foothill Blvd   Tujunga   CA   91042   Leased   No

HealthCare Partners, LLC

  Tustin   14591 Newport Avenue, Suite 206   Tustin   CA   97280   Leased   No

 

Sch 4.8-98



--------------------------------------------------------------------------------

HealthCare Partners, LLC

  Santa Clarita/Valencia   23501 Cinema Drive   Valencia   CA   91355   Leased  
No

HealthCare Partners, LLC

  Van Nuys   14600 Sherman Way, Suite 300   Van Nuys   CA   91405   Leased   No

HealthCare Partners, LLC

  West Hills   7301 Medical Center Drive, Suite 500   West Hills   CA   91307  
Leased   No

JSA Healthcare Corporation

  Orlando Satellite   217 N. Westmonte Drive, Suite 1005   Altamonte Springs  
FL   32714   Leased   No

JSA Healthcare Corporation

  North Westmonte   220 N. Westmonte Drive, Suite B   Altamonte Springs   FL  
32714   Leased   No

JSA Healthcare Corporation

  Apopka Family Medicine   201 N. Park Avenue, Suite 200   Apopka   FL   32703  
Leased   No

JSA Healthcare Corporation

  Riverfront   2424 W. Manatee Avenue, Suite 100   Bradenton   FL   34205  
Leased   No

JSA Healthcare Corporation

  Bradenton   5534 Cortez Road West   Bradenton   FL   34210   Leased   No

JSA Healthcare Corporation

  Valrico   1082 E. Brandon Blvd.   Brandon   FL   33511   Leased   No

JSA Healthcare Corporation

  Brandon   1933 W. Lumsden Road   Brandon   FL   33511   Leased   No

JSA Healthcare Corporation

  Brandon Pharmacy   1933 W. Lumsden Road   Brandon   FL   33511   Leased   No

JSA Healthcare Corporation

  Woodlands   2326 S. Parsons Avenue   Brandon   FL   33510   Leased   No

JSA Healthcare Corporation

  Bloomingdale   406 W. Bloomingdale Avenue   Brandon   FL   33511   Leased   No

JSA Healthcare Corporation

  Oak Park   427 South Parsons Avenue, Suite 118   Brandon   FL   33511   Leased
  No

JSA Healthcare Corporation

  Parsons   908 South Parsons Avenue, Suite A   Brandon   FL   33511   Leased  
No

JSA Healthcare Corporation

  Lamar Avenue   605 Lamar Avenue   Brooksville   FL   34601   Leased   No

JSA Healthcare Corporation

  Fort Harrison   1100 S. Fort Harrison   Clearwater   FL   33756   Leased   No

JSA Healthcare Corporation

  Ponce Deleon   1180 Ponce De Leon Blvd., Suite 401   Clearwater   FL   33756  
Leased   No

JSA Healthcare Corporation

  Gulf to Bay   1660 Gulf to Bay Blvd., Suite 137   Clearwater   FL   33755  
Leased   No

JSA Healthcare Corporation

  Clearwater   2465 McMullen Booth Road   Clearwater   FL   33759   Leased   No

JSA Healthcare Corporation

  Clermont/South Lakes   1920 Don Wickham Drive, Suite 300   Clermont   FL  
34711   Leased   No

Healthcare Partners of South Florida

  Administrative Office   1401 N. University Drive, Suite 401   Coral Springs  
FL   33071   Leased   No

Healthcare Partners of South Florida

  Rosalyn J. Norensbureg   8327 W. Atlantic Blvd.   Coral Springs   FL   33071  
Leased   Yes

Healthcare Partners of South Florida

  Dr. Jablon   8328 W. Atlantic Blvd.   Coral Springs   FL   33071   Leased  
Yes

Healthcare Partners of South Florida

  Coral Springs   9750 NW 33rd St, Suite 212   Coral Springs   FL   33065  
Leased   No

JSA Healthcare Corporation

  Dunedin   1460 Beltress Street, Suite 1   Dunedin   FL   34698   Leased   No

JSA Healthcare Corporation

  Virginia St   646 Virginia Street, Suite 427   Dunedin   FL   34698   Leased  
No

JSA Healthcare Corporation

  Administrative Office   1102 S. Ft Harrison Avenue   Fort Harrison   FL  
33756   Leased   No

JSA Healthcare Corporation

  Holiday   3314 US Highway 19   Holiday   FL   34691   Leased   No

JSA Healthcare Corporation

  Lake Mary Family Medicine   109 Timberlachen Circle   Lake Mary   FL   32746  
Leased   No

 

Sch 4.8-99



--------------------------------------------------------------------------------

JSA Healthcare Corporation

  Largo Pharmacy   11920 Seminole Blvd   Largo   FL   33788   Leased   No

JSA Healthcare Corporation

  Largo   1345 W. Bay Drive, Suite 202   Largo   FL   33770   Leased   No

JSA Healthcare Corporation

  Bryan Dairy   8839 Bryan Dairy Road, Suite 115   Largo   Fl   33777   Leased  
No

JSA Healthcare Corporation

  Associated Family Medicine Sabal Palm   320 Sabal Palm Suite 200   Longwood  
FL   32779   Leased   No

JSA Healthcare Corporation

  Administrative Office   320 Sabal Palm Suite 300   Longwood   FL   32779  
Leased   No

JSA Healthcare Corporation

  South Seminole Family Medicine   515 W. State Road 434, Suite 110   Longwood  
FL   32750   Leased   No

JSA Healthcare Corporation

  Lutz   23532 State Road 54   Lutz   FL   33559   Leased   No

Healthcare Partners of South Florida

  Margate   2825 North State Road 7, Suite 204   Margate   FL   33063   Leased  
No

JSA Healthcare Corporation

  New Port Richey Rx   4757 US 19   New Port Richey   FL   34652   Leased   No

JSA Healthcare Corporation

  New Port Richey   4759 US 19   New Port Richey   FL   34652   Leased   No

JSA Healthcare Corporation

  Hunter’s Creek   2000 Cypress Crossing, Suite A   Orlando   FL   32837  
Leased   No

JSA Healthcare Corporation

  West Colonial   7240 W. Colonial Drive   Orlando   FL   32818   Leased   No

JSA Healthcare Corporation

  Lucerne   810 Lucerne Terrace   Orlando   FL   32801   Owned   No

JSA Healthcare Corporation

  Park Place   882 S. Kirkman Road   Orlando   FL   32811   Leased   No

JSA Healthcare Corporation

  Palm Harbor   2122 Alternate 19, Suite B   Palm Harbor   FL   34683   Leased  
No

JSA Healthcare Corporation

  Palmetto   931 Tenth Street East   Palmetto   FL   34221   Leased   No

JSA Healthcare Corporation

  Parrish   8342 US Hwy 301 North   Parrish   FL   34219   Leased   No

JSA Healthcare Corporation

  Mainlands   9165 US Hwy 19 North   Pinellas Park   FL   33782   Leased   No

JSA Healthcare Corporation

  Plant City   1001 E. Baker Street, Suite 400   Plant City   FL   33563  
Leased   No

JSA Healthcare Corporation

  Port Richey   10435 US Hwy 19   Port Richey   FL   34668   Leased   No

JSA Healthcare Corporation

  Saint Cloud   2301 13th Street   Saint Cloud   FL   34769   Leased   No

JSA Healthcare Corporation

  Northside Family Practice   1718 Lexington Green Lane   Sanford   FL   32771  
Leased   No

JSA Healthcare Corporation

  Sanford   920 Lexington Green Lane   Sanford   FL   32771   Leased   No

JSA Healthcare Corporation

  Seffner (M.L. King)   770 Dr. MLK Jr. Blvd.   Seffner   FL   33584   Leased  
No

JSA Healthcare Corporation

  Administrative Office   10051 5th Street North, Suite 200   St. Petersburg  
FL   33702   Leased   No

JSA Healthcare Corporation

  Skyway   1100 62nd Avenue South   St. Petersburg   FL   33705   Leased   No

JSA Healthcare Corporation

  49th Street   2150 49th Street North, Suite A   St. Petersburg   FL   33710  
Leased   No

JSA Healthcare Corporation

  Bayway   2816 54th Avenue South   St. Petersburg   FL   33712   Leased   No

JSA Healthcare Corporation

  Marina Village   4901 34th Street South   St. Petersburg   FL   33771   Leased
  No

JSA Healthcare Corporation

  Pasadena   508 Pasadena Avenue South   St. Petersburg   FL   33707   Leased  
No

 

Sch 4.8-100



--------------------------------------------------------------------------------

JSA Healthcare Corporation

  Point Brittany   5101 Brittany Drive South   St. Petersburg   FL   33715  
Leased   No

JSA Healthcare Corporation

  Tyrone Gardens   5838 9th Avenue North   St. Petersburg   FL   33710   Leased
  No

JSA Healthcare Corporation

  Gateway Pcc   710 94th Avenue North   St. Petersburg   FL   33702   Leased  
No

JSA Healthcare Corporation

  9th Street Pharmacy   7601 Dr. MLK Jr. Street North, Suite C   St. Petersburg
  FL   33702   Leased   No

JSA Healthcare Corporation

  9th Street   7601 Dr. MLK Jr. Street North, Suite E   St. Petersburg   FL  
33702   Leased   No

JSA Healthcare Corporation

  Tyrone   7655 38th Avenue North, Suite 101   St. Petersburg   FL   33710  
Leased   No

JSA Healthcare Corporation

  Pinellas Park   7800 66th Street North, Suite 101   St. Petersburg   FL  
33781   Leased   No

JSA Healthcare Corporation

  Northeast   8950 Dr. MLK Jr. Street North   St. Petersburg   FL   33702  
Leased   No

JSA Healthcare Corporation

  Cypress Creek   781 Cypress Village Blvd.   Sun City   FL   33573   Leased  
No

JSA Healthcare Corporation

  Sun City   787 Cortaro Drive   Sun City   FL   33573   Leased   No

JSA Healthcare Corporation

  North Tampa   14451 University Cove Place   Tampa   FL   33613   Leased   No

JSA Healthcare Corporation

  City Ctr - Retail Pharmacy   2727 W. Dr. MLK Jr. Blvd., Ste 100   Tampa   FL  
33607   Leased   No

JSA Healthcare Corporation

  City Center   2727 W. Dr. MLK Jr. Blvd., Ste 850   Tampa   FL   33607   Leased
  No

JSA Healthcare Corporation

  Hyde Park   2835 W. De Leon Street, Suite 203   Tampa   FL   33609   Leased  
No

JSA Healthcare Corporation

  Quimbayo   3201 W. Waters Avenue, Suite A   Tampa   FL   33614   Leased   No

JSA Healthcare Corporation

  Fountain Oaks   3663 W. Waters Avenue   Tampa   FL   33614   Leased   No

JSA Healthcare Corporation

  Palma Ceia   3838 Neptune Avenue, Suite D5   Tampa   FL   33629   Leased   No

JSA Healthcare Corporation

  Sheldon   5537 Sheldon Road, Suite K   Tampa   FL   33615   Leased   No

JSA Healthcare Corporation

  Silver Lakes   7524 N. Himes Avenue   Tampa   FL   33614   Leased   No

JSA Healthcare Corporation

  Hanley Road   8316 Hanley Road, Suite 1   Tampa   FL   33634   Leased   No

JSA Healthcare Corporation

  Tarpon South   1200 S. Pinellas Avenue, Suite 11   Tarpon Springs   FL   34689
  Leased   No

JSA Healthcare Corporation

  Tarpon Springs   713 S. Pinellas Avenue, Suite A-1   Tarpon Springs   FL  
34689   Leased   No

JSA Healthcare Corporation

  South Dillard   1002 S. Dillard Street, Suite 122   Winter Garden   FL   34787
  Leased   No

JSA Healthcare Corporation

  Tuskawilla Family Medicine   1301 Sundial Point   Winter Springs   FL   32708
  Leased   No

JSA Healthcare Corporation

  Zephyrhills   5528 Gall Blvd   Zephyrhills   FL   33542   Leased   No

Healthcare Partners of Georgia

  West End   1188 Ralph David Abernathy Blvd.   Atlanta   GA   30310   Leased  
No

Healthcare Partners of Georgia

  Boulevard   315 Boulevard NE   Atlanta   GA   30312   Leased   No

The Camden Group

  Office Use   155 N. Wacker Drive, Suite 3660   Chicago   IL   60606   Leased  
No

The Camden Group

  Office Use   155 Federal Street   Boston   MA   02110   Leased   No

ABQ Health Partners, LLC

  Tramway Clinic   13071 Encantado NE   Albuquerque   NM   87123   Owned   Yes

 

Sch 4.8-101



--------------------------------------------------------------------------------

ABQ Health Partners, LLC

  Juan Tabo North Clinic   2121 Juan Tabo NE   Albuquerque   NM   87112   Owned
  Yes

ABQ Health Partners, LLC

  Carlisle Clinic   3901 Carlisle NE   Albuquerque   NM   87107   Owned   Yes

ABQ Health Partners, LLC

  Quest Diagnostics Incorporated   5150 Journal Center Blvd.   Albuquerque   NM
  87109   Owned   Yes

ABQ Health Partners, LLC

  Journal Center Clinic, Urgent Care   5150 Journal Center Blvd.   Albuquerque  
NM   87109   Owned   Yes

ABQ Health Partners, LLC

  Administrative Office   5400 Gibson Blvd. SE   Albuquerque   NM   87108  
Leased   No

ABQ Health Partners, LLC

  Family Practice/Ortho/Podiatry Clinics   10511 Golf Course Rd NW, Suite #103  
Albuquerque   NM   87114   Leased   No

ABQ Health Partners, LLC

  ENT/Audiology Clinic   10511 Golf Course Rd NW, Suite #105   Albuquerque   NM
  87114   Leased   No

ABQ Health Partners, LLC

  Urology Clinic   10511 Golf Course Rd NW, Suite #201   Albuquerque   NM  
87114   Leased   No

ABQ Health Partners, LLC

  Pain Clinic   10511 Golf Course Rd NW, Suite #202   Albuquerque   NM   87114  
Leased   No

ABQ Health Partners, LLC

  General Surgery   10511 Golf Course Rd NW, Suite #203   Albuquerque   NM  
87114   Leased   No

ABQ Health Partners, LLC

  OB/GYN   10511 Golf Course Rd NW, Suite #204   Albuquerque   NM   87114  
Leased   No

ABQ Health Partners, LLC

  Rio Rancho Family, Pediatrics & Urgent Care   1721 Rio Rancho Blvd.  
Albuquerque   NM   87124   Leased   Yes

ABQ Health Partners, LLC

  Juan Tabo South Family Clinic   1901 Juan Tabo NE   Albuquerque   NM   87112  
Leased   No

ABQ Health Partners, LLC

  Rio Bravo Clinic   200 Rio Bravo SE   Albuquerque   NM   87105   Leased   Yes

ABQ Health Partners, LLC

  OB/GYN   4010 Montgomery NE   Albuquerque   NM   87109   Leased   No

ABQ Health Partners, LLC

  Sleep Center   4700 Jefferson St NE   Albuquerque   NM   87109   Leased   No

ABQ Health Partners, LLC

  Westside Cardiology & Pulmonary   4801 McMahon   Albuquerque   NM   87114  
Leased   No

ABQ Health Partners, LLC

  Pain Clinic   5310 Homestead Rd NE, Suite 201   Albuquerque   NM   87110  
Leased   No

ABQ Health Partners, LLC

  Montgomery Family Clinic & Urgent Care   9101 Montgomery Blvd. NE  
Albuquerque   NM   87111   Leased   Yes

ABQ Health Partners, LLC

  Pulmonary   Downtown - 500 Walter, 2nd Floor   Albuquerque   NM   87102  
Leased   No

ABQ Health Partners, LLC

  Clinical Thrombosis   Downtown - 500 Walter, 3rd Floor   Albuquerque   NM  
87102   Leased   No

ABQ Health Partners, LLC

  Cardiology   Downtown - 500 Walter, 4th Floor   Albuquerque   NM   87102  
Leased   No

ABQ Health Partners, LLC

  General Surgery & Vascular  

Downtown - 715 Martin Luther King,

3rd Flr

  Albuquerque   NM   87102   Leased   No

ABQ Health Partners, LLC

  Westside Clinic  

Executive West Building,

2929 Coors Blvd. NW

  Albuquerque   NM   87120   Leased   No

HealthCare Partners Nevada, LLC

    595 W. Lake Mead Pkwy   Henderson   NV   89015   Owned   No

HealthCare Partners Nevada, LLC

  SMG-Corp; N Rainbow   1000 S. Rainbow Blvd.   Las Vegas   NV   89145   Owned  
No

 

Sch 4.8-102



--------------------------------------------------------------------------------

JSA Healthcare Corporation

  Administrative Office   700 E. Warm Springs, Suite110   Las Vegas   NV   89119
  Leased   No

JSA Healthcare Corporation

  Administrative Office   770 E. Warm Springs, Suite 260   Las Vegas   NV  
89119   Leased   No

JSA Healthcare Corporation

  Administrative Office   770 E. Warm Springs, Suite 240   Las Vegas   NV  
89119   Leased   No

JSA Healthcare Corporation

  Administrative Office   700 E. Warm Springs, Suite 280   Las Vegas   NV  
89119   Leased   No

JSA Healthcare Corporation

  Administrative Office   650 White Drive, Suite 280   Las Vegas   NV   89119  
Leased   No

JSA Healthcare Corporation

  Administrative Office   2951 Marion Drive   Las Vegas   NV   89115   Leased  
No

HealthCare Partners Nevada, LLC

  IT Server Storage   7185 Pollock Drive   Las Vegas   NV   89119   Leased   No

HealthCare Partners Nevada, LLC

  Parkway-Clinic   100 N. Green Valley Pkwy, Suite 240   Henderson   NV   89074
  Leased   No

HealthCare Partners Nevada, LLC

  Cardiology - Summerlin-Clinic   10105 Banburry Cross Drive, Suite 250   Las
Vegas   NV   89144   Leased   No

RMCC Cancer Center

  HWY 160-Clinic   1151 S. Hwy 160   Boulder City   NV   89005   Leased   No

HealthCare Partners of Nevada

  W Calvada; Diagnostics   1279 Calvada (Trailer)   Pahrump   NV   89048  
Leased   No

HealthCare Partners of Nevada

  W Calvada; Diagnostics   1280 Calvada   Pahrump   NV   89048   Leased   No

JSA Healthcare Corporation

  Henderson-Clinic   129 W. Lake Mead, Suite 10   Henderson   NV   89015  
Leased   No

HealthCare Partners Nevada, LLC

  NV Hwy-Clinic   1297 Nevada Highway, Suite A   Las Vegas   NV   89005   Leased
  Yes

JSA Healthcare Corporation

  Golden Triange-Clinic   1302 W. Craig Road   Las Vegas   NV   89032   Leased  
No

JSA Healthcare Corporation

  Galleria-Clinic   1397 Galleria Drive   Henderson   NV   89014   Leased   No

HealthCare Partners of Nevada

  Redrock Peds   1430 E. Calvada, Suite 200   Henderson   NV   89074   Leased  
No

Medical Systems Management, a Nevada Professional Corp./JSAHC (Sublease)

  E Calvada-Clinic   1501 E. Calvada   Pahrump   NV   89048   Leased   Yes

Fremont Primary Care Limited Partnership

  Wigwam-Clinic   1505 Wigwam Pkwy, Suite 230   Henderson   NV   89074   Leased
  No

JSA Healthcare Corporation

  Buffalo-Clinic   1700 N. Buffalo Drive   Las Vegas   NV   89128   Leased   No

HealthCare Partners of Nevada

  Summerlin-Clinic   2035 Village Center Circle, Suite 111   Las Vegas   NV  
89134   Leased   No

HealthCare Partners of Nevada

  Virgin Valley   210 N. Sandhill   Mesquite   NV   89027   Leased   No

HealthCare Partners of Nevada

  Civic Center-Clinic   2225 Civic Center Drive   N. Las Vegas   NV   89030  
Leased   No

HealthCare Partners of Nevada

  UC;Endo;Derma 1/3   2285 E. Flamingo Road, Suite 105   Las Vegas   NV   89119
  Leased   No

HealthCare Partners of Nevada

  Pecos-Clinic   283 N. Pecos Road   Henderson   NV   89074   Leased   No

JSA Professional Association

  Siena-Clinic   2825 Siena Heights Drive   Henderson   NV   89052   Leased   No

HealthCare Partners of Nevada

  Tenaya-Clinic   2851 Business Park Court, Suite 100   Las Vegas   NV   89128  
Leased   No

Fremont Primary Care Limited Partnership

  Oncology - Tenaya   2851 N. Tenaya, Suite 101   Las Vegas   NV   89128  
Leased   No

HealthCare Partners of Nevada

  Cardiology - Green Valley; Corp/Clinic   2865 Siena Heights, Suite 331  
Henderson   NV   89052   Leased   No

 

Sch 4.8-103



--------------------------------------------------------------------------------

Fremont Primary Care Limited Partnership

  Oncology - Maryland   3006 South Maryland   Las Vegas   NV   89109   Leased  
No

HealthCare Partners of Nevada

  Cardiology - La Canada-Clinic   3131 La Canada, Suite 200   Las Vegas   NV  
89169   Leased   No

JSA Healthcare Corporation

  Tenaya Peds-Clinic   3150 N. Tenaya, Suite 260   Las Vegas   NV   89128  
Leased   No

Fremont Primary Care Limited Partnership

  Sunrise-Clinic   3201 S. Maryland Pkwy   Las Vegas   NV   89109   Leased   No

HealthCare Partners of Nevada

  Desert View   330 South Lola Lane   Pahrump   NV   89048   Leased   No

Fremont Primary Care Limited Partnership

  W Craig   3960 W. Craig Road, Suite 101   N. Las Vegas   NV   89032   Leased  
No

JSA Healthcare Corporation

  Valley-Clinic   400 Shadow Lane, Suite 207   Las Vegas   NV   89106   Leased  
No

JSA Healthcare Corporation

  Flamingo   4275 S. Burnham, Suite 105   Las Vegas   NV   89119   Leased   No

JSA Healthcare Corporation

  Burnham-Clinic   4275 S. Burnham, Suite 255   Las Vegas   NV   89119   Leased
  No

JSA Healthcare Corporation

  Cardiology Burnham   4275 S. Burnham, Suite 335   Las Vegas   NV   89119  
Leased   No

JSA Healthcare Corporation

  Central Valley-Clinic   4275 S. Burnham, Suite 365   Las Vegas   NV   89119  
Leased   No

Fremont Primary Care Limited Partnership

  Oncology - Centennial   4722 N. 24th, Suite 400   Las Vegas   NV   89149  
Leased   No

JSA Healthcare Corporation

  Wynn-Clinic   4880 S. Wynn Road   Las Vegas   NV   89103   Leased   Yes

HealthCare Partners of Nevada

  Lone Mountain-Clinic   4920 Lone Mountain   Las Vegas   NV   89130   Leased  
No

JSA Healthcare Corporation

  Spring Valley-Clinic   5320 S. Rainbow, Suite 101   Las Vegas   NV   89118  
Leased   No

Solari Hospice Care, LLC/HealthCare Partners Nevada, LLC

  Solari Hospice   5530 South Jones Blvd.   Las Vegas   NV   89118   Leased   No

JSA Healthcare Corporation

  Durango-Clinic   5575 S. Durango   Las Vegas   NV   89148   Leased   No

JSA Healthcare Corporation

  Medical Group - Corp; WR-Clinic/Admin   600 N. Whitney Ranch, Suits B6, B9  
Henderson   NV   89014   Leased   No

HealthCare Partners of Nevada

  Centennial Hills-Clinic   6850 N. Durango Drive, Suite 208   Las Vegas   NV  
89149   Leased   No

HealthCare Partners of Nevada (Sublesee)

  Cardiology - Centennial Hills-Clinic   6850 N. Durango Drive, Suite 211   Las
Vegas   NV   89149   Leased   No

JSA Healthcare Corporation

  Nellis-Clinic   821 N. Nellis   Las Vegas   NV   89110   Leased   No

Fremont Primary Care Limited Partnership

  Oncology - San Martin   8285 W. Arby, Suite 100   Las Vegas   NV   89113  
Leased   No

JSA Healthcare Corporation

  Green Valley-Clinic   9077 S. Pecos Road, Suite 4500   Las Vegas   NV   89074
  Leased   No

HealthCare Partners of Nevada

  Cardiology-Clinic   9280 W. Sunset Road, Suite 320   Las Vegas   NV   89148  
Leased   No

HealthCare Partners of Nevada

  Southern Hills-Clinic   9280 W. Sunset Road, Suite 420   Las Vegas   NV  
89148   Leased   No

Fremont Primary Care Limited Partnership

  W Charleston-Clinic   9499 W. Charleston Blvd., Suite 150   Las Vegas   NV  
89117   Leased   No

The Camden Group

  Office Use   1882 S. Winton Road, Suite 8   Rochester   NY   14618   Leased  
No

 

Sch 4.8-104



--------------------------------------------------------------------------------

Schedule 7.1(c)

Existing Liens

 

Debtor

 

Jurisdiction

 

Secured Party

 

Original File

Date

 

Original File

Number

 

Collateral
Description

ABQ Health Partners, LLC

  Delaware   Creekridge Capital LLC   11/8/2007 and continued on 09/12/2012  
20074265491   Leased Equipment

ABQ Health Partners, LLC

  Delaware   De Lage Landen Financial Services, Inc.   9/24/2008 and continued
on 09/04/2013   20083236385   Specific Equipment.

ABQ Health Partners, LLC

  Delaware   KONICA MINOLTA BUSINESS SOLUTIONS USA INC   9/21/2012   20123645704
  Leased Equipment

ABQ Health Partners, LLC

  Bernalillo County, New Mexico   Audrey Neuson-Medina, Plaintiff   1/21/2009  
D-202-CV-2009-00546   Civil Law Suit

DaVita HealthCare Partners Inc.

  Delaware   North American Communications Resource, Inc.   10/23/2013   2013
4151305   Leased Equipment

DaVita HealthCare Partners Inc.

  Delaware   North American Communications Resource, Inc.   10/23/2013   2013
4151495   Leased Equipment

DaVita HealthCare Partners Inc.

  Delaware   Lease Corporation of America   3/3/2014   2014 0802249   Leased
Equipment

DaVita HealthCare Partners Inc.

  Delaware   Apple Financial Services   5/8/2014   2014 1811777   Leased
Equipment

DaVita HealthCare Partners Inc.

  Delaware   U.S. Bank Equipment Finance   5/15/2014   2014 1933209   Specific
Equipment

DaVita HealthCare Partners Inc.

  Delaware   U.S. Bank Equipment Finance   5/15/2014   2014 1933233   Specific
Equipment

DaVita HealthCare Partners Inc.

  Delaware   Apple Financial Services   5/28/2014   2014 2070522   Leased
Equipment

DaVita HealthCare Partners Inc.

  Delaware   U.S. Bank Equipment Finance   5/30/2014   2014 2121788   Specific
Equipment

DaVita HealthCare Partners Inc.

  Delaware   Apple Financial Services   3/3/2014   2014 2142206   Leased
Equipment



--------------------------------------------------------------------------------

DNH MEDICAL MANAGEMENT, INC.

  California   Webbank   7/9/2012   12-7320028267   Leased Equipment

DVA Healthcare Renal Care, Inc.

  Nevada   U.S. Bancorp   12/30/2011   2011035141-4   Specific Equipment

DVA Healthcare Renal Care, Inc.

  Nevada   U.S. Bancorp   2/15/2012   2012004204-3   Specific Equipment

DVA Renal Healthcare, Inc.

  Tennessee   Macquarie Equipment Finance, LLC   03/28/2008 and continued on
02/27/2013   208-015426   Leased Equipment

DVA Renal Healthcare, Inc.

  Tennessee   US Bancorp   10/8/2010   310-059773   Specific Equipment

DVA Laboratory Services, Inc.

  Florida   Siemens Healthcare Diagnostics Inc.   3/22/2010   201002208422  
Specific Equipment

HealthCare Partners Nevada, LLC and Frank Toppo MD Inc.

  Nevada   Baycap, LLC   2/5/2010)   2010003258-1   Specific Equipment.

HealthCare Partners Nevada, LLC

  Nevada   Les Olson Company   8/7/2012   2012021267-6   Specific Equipment.

HealthCare Partners Nevada, LLC

  Nevada   Cardinal Health   5/29/2013   2013013696-7   Equipment finance and
lien

HealthCare Partners, LLC

  California   Amerisourcebergen Drug Corporation   2/25/2011   11-7261836388  
Equipment finance and lien

JSA HealthCare Corporation

  Delaware   ASD Speciality Healthcare Inc.   10/16/2013   2013 4061298  
Equipment finance and lien

Physicians Management, LLC

  Delaware   Var Resources, Inc.   11/2/2009   2009 3155076   Leased Equipment

Renal Treatment Centers – Southeast LP

  Delaware   Macquarie Equipment Finance, LLC   03/27/2008 and continued on
03/26/2013   2008 1075983   Leased Equipment

RMS Lifeline, Inc.

  Delaware   Summit Funding Group, Inc.   3/20/2014   2014 1221720   Leased
Equipment

Total Renal Care, Inc.

  California   Macquarie Equipment Finance, LLC   03/27/2008 and continued on
02/26/2013   08-7152082265   Leased Equipment

Total Renal Laboratories, Inc.

  Florida   Leaf Funding, Inc.   09/24/2004 and continued on 03/31/2009  
200407942562   Specific Equipment

Total Renal Laboratories, Inc.

  Florida   Siemens Healthcare Diagnostics Inc.   6/18/2013   201308280619  
Specific Equipment

 

Sch 7.1(c)-2



--------------------------------------------------------------------------------

DaVita-3SBio Healthcare Management (Liaoning) Co., Ltd.

  China   Liaoning Sunshine Science and Technology Co,.Ltd   2/9/14     Note

Basin Dialysis, LLC

  Ohio   Blackhawk Bank   8/2013     Note

Clover Dialysis, LLC

  California   City National Bank   7/2014     Note

Cowell Dialysis, LLC

  Illinois   Blackhawk Bank   2/2013     Note

Damon Dialysis, LLC

  Indiana   Blackhawk Bank   8/2011     Note

DaVita Lehbi Cayman

  Cayman Islands   Dr. Ali Mohammed Hamdan Allehbi   3/19/13     Note

Dialysis of Northern Illinois, LLC

  Illinois   Blackhawk Bank   6/2011     Note

Dolores Dialysis, LLC

  California   Well Fargo Equipment Finance   1/2012     Note

DSI Plainfield, LLC

  Indiana   National Bank of Inianapolis   1/2011     Note

East Ft Lauderdale, LLC

  Florida   City National Bank   5/2013     Note

Four Corners Dialysis Clinics

  New Mexico   Four Corners Community Bank   10/2011     Note

Geyser Dialysis, LLC

  Iowa   City National Bank   6/2013     Note

Golden Dialysis, LLC

  Texas   City National Bank   8/2013     Note

Goldendale Dialysis, LLC

  Georgia   City National Bank   8/2013     Note

Great Dialysis, LLC

  Texas   JPMorgan   7.2011     Note

Greater Las Vegas Dialysis, LLC

  Nevada   City National Bank   12/2012     Note

Honeyman Dialysis, LLC

  Iowa   Blackhawk Bank   12/2013     Note

DSI Spring Valley, LLC (was ISD)

  Nevada   City National Bank   4/2013     Note

Lathrop Dialysis, LLC

  Texas   City National Bank   5/2013     Note

Leaseburg Dialysis, LLC

  Missouri   Blackhawk Bank   12/2011     Note

Lincolnton Dialysis, LLC

  Minnesota   City National Bank   4/2014     Note

Loup Dialysis, LLC

  Missouri   Parkside Dinancial Bank & Trust   4/2012     Note

Okanogan Dialysis, LLC

  Florida   City National Bank   5/2013     Note

Palmetto Dialysis, LLC

  Missouri   Parkside Dinancial Bank & Trust   4/2012     Note

Patoka Dialysis, LLC

  Florida   Blackhawk Bank   4/2013     Note

Pearl Dialysis, LLC

  Minnesota   City National Bank   12/2013     Note

Pittsburgh Dialysis, LLC

  Pennsylvania   Colorado Business Bank DTC   12/2012     Note

Priday Dialysis, LLC

  California   City National Bank   5/2013     Note

Redcliff Dialysis, LLC

  New Jersey   City National Bank   12/2013     Note

Rio Dialysis, LLC

  Minnesota   Blackhawk Bank   10/2011     Note

Russel Dialysis, LLC

  Texas   City National Bank   5/2012     Note

Sands Dialysis, LLC

  Florida   Blackhawk Bank   2/2012     Note

Sapelo Dialysis, LLC

  California   City National Bank   5/2014     Note

Dr. Ali Lehbi Medical Center (aka Ali Mohammed Al Lehbi Medical Center Company)

  Saudi Arabia   Saudi Credit & Savings Bank   5/14/08     Note

 

Sch 7.1(c)-3



--------------------------------------------------------------------------------

Shone Dialysis, LLC

  Georgia   Well Fargo Equipment Finance   5/2014     Note

Townsend

  Florida   City National Bank   12/2013     Note

Tugman Dialysis, LLC

  Missouri   Parkside Dinancial Bank & Trust   4/2012     Note

Tumalo Dialysis, LLC

  Texas   Bank of Texas   9/2011     Note

Victory Dialysis, LLC

  Maryland   Colorado Business Bank DTC   4/2011     Note

Villanueva Dialysis, LLC

  California   City National Bank   2/2013     Note

Walker Dialysis, LLC

  California   Umpqua Bank   6/2011     Note

Liens with respect to operating leases and equipment financings incurred by each
of the Subsidiaries.

 

Sch 7.1(c)-4



--------------------------------------------------------------------------------

Schedule 7.2(b)

Existing Debt as of 5/31/141

 

Bank / Institution

  

Entity

  

Type

  

Amount

 

Colorado Business Bank DTC

   Victory Dialysis, LLC    Note    $ 963,026   

Well Fargo Equipment Finance

   Dolores Dialysis, LLC    Note    $ 1,457,106   

Well Fargo Equipment Finance

   Shone Dialysis, LLC    Note    $ 1,380,000   

Umpqua Bank

   Walker Dialysis, LLC    Note    $ 4,147,665   

JPMorgan

   Great Dialysis, LLC    Note    $ 1,180,000   

Four Corners Community Bank

   Four Corners Dialysis Clinics    Note    $ 423,061   

National Bank of Indianapolis

   DSI Plainfield, LLC    Note    $ 60,000   

Parkside Financial Bank & Trust

   Palmetto Dialysis, LLC    Note    $ 640,316   

Parkside Financial Bank & Trust

   Loup Dialysis, LLC    Note    $ 1,219,140   

Parkside Financial Bank & Trust

   Tugman Dialysis, LLC    Note    $ 859,864   

Bank of Texas

   Tumalo Dialysis, LLC    Note    $ 273,226   

Blackhawk Bank

   Dialysis of Northern Illinois, LLC    Note    $ 233,081   

Blackhawk Bank

   Honeyman Dialysis, LLC    Note    $ 1,936,392   

Blackhawk Bank

   Leaseburg Dialysis, LLC    Note    $ 2,019,882   

Blackhawk Bank

   Rio Dialysis, LLC    Note    $ 494,129   

Blackhawk Bank

   Sands Dialysis, LLC    Note    $ 1,208,967   

Blackhawk Bank

   Damon Dialysis, LLC    Note    $ 933,682   

Blackhawk Bank

   Cowell Dialysis, LLC    Note    $ 1,014,777   

Blackhawk Bank

   Basin Dialysis, LLC    Note    $ 400,000   

Blackhawk Bank

   Patoka Dialysis, LLC    Note    $ 714,000   

 

1  Certain of the below are associated with operating leases for the equipment.



--------------------------------------------------------------------------------

Bank / Institution

  

Entity

  

Type

  

Amount

 

Colorado Business Bank DTC

   Pittsburgh Dialysis, LLC    Note    $ 12,750,000   

City National Bank

   Russel Dialysis, LLC    Note    $ 1,397,464   

City National Bank

   Greater Las Vegas Dialysis, LLC    Note    $ 1,305,644   

City National Bank

   Villanueva Dialysis, LLC    Note    $ 1,666,115   

City National Bank

   Okanogan Dialysis, LLC    Note    $ 1,150,000   

City National Bank

   ISD Spring Valley, LLC    Note    $ 386,667   

City National Bank

   East Ft Lauderdale, LLC    Note    $ 239,999   

City National Bank

   Lathrop Dialysis, LLC    Note    $ 1,295,000   

City National Bank

   Priday Dialysis, LLC    Note    $ 500,000   

City National Bank

   Geyser Dialysis, LLC    Note    $ 1,600,000   

City National Bank

   Goldendale Dialysis, LLC    Note    $ 797,000   

City National Bank

   Golden Dialysis, LLC    Note    $ 1,100,000   

City National Bank

   Pearl Dialysis, LLC    Note    $ 1,600,000   

City National Bank

   Townsend    Note    $ 538,000   

City National Bank

   Clover Dialysis, LLC    Note    $ 800,000   

City National Bank

   Redcliff Dialysis, LLC    Note    $ 952,133   

City National Bank

   Lincolnton Dialysis, LLC    Note    $ 1,100,000   

City National Bank

   Sapelo Dialysis, LLC    Note    $ 1,900,000   

Dr. Ali Mohammed Hamdan Allehbi

   DaVita Lehbi Cayman    Note    $ 439,466   

Liaoning Sunshine Sscience and Technology Co,.Ltd

   DaVita-3SBio Healthcare Management (Liaoning) Co., Ltd.    Note    $
1,750,142   

Saudi Credit & Savings Bank

   Dr. Ali Lehbi Medical Center (aka Ali Mohammed Al Lehbi Medical Center
Company)    Note    $ 519,653   

VGCMD, LLC

   Hills Dialysis, LLC    Lease    $ 817,899   

Saga Realty-Shaker Square

   St. Luke’s Dialysis, LLC    Lease    $ 415,307   

 

Sch 7.2(b)-2



--------------------------------------------------------------------------------

Bank / Institution

  

Entity

  

Type

  

Amount

 

Mercy Medical Center of Durango

   Durango    Equipment lease    $ 13,692   

Well Fargo Equipment Finance

   Conyers    Equipment lease    $ 277,862   

Capital Partners

   Access Care    Equipment lease    $ 227,754   

Various

   Various    Capital leases    $ 175,093,369   

Central WA holdback

   Total Renal Care, Inc    Deferred purchase    $ 655,000   

Jackson

   Total Renal Care, Inc    Deferred purchase    $ 3,000   

Long Island Renal Care

   Knickerbocker Dialysis, Inc    Deferred purchase    $ 12,792   

Malaysia Office

   DVA (Malaysia) SDN. BHD.    Deferred purchase    $ 155,569   

Renovation of Life

   Total Renal Care, Inc    Deferred purchase    $ 50,000   

Crown

   Total Renal Care, Inc    Deferred purchase    $ 175,000   

Greenfield

   Total Renal Care, Inc    Deferred purchase    $ 3,050,000   

Garfield

   Total Renal Care, Inc    Deferred purchase    $ 250,000   

Ratingen

   MVZ DaVita Karlstrasse GmbH    Deferred purchase    $ 897,698   

Heerdt

   MVZ DaVita Karlstrasse GmbH    Deferred purchase    $ 1,814,708   

Sued

   MVZ DaVita Karlstrasse GmbH    Deferred purchase    $ 617,080   

Karlstrasse

   MVZ DaVita Karlstrasse GmbH    Deferred purchase    $ 5,798,894   

Gerresheim

   MVZ DaVita Karlstrasse GmbH    Deferred purchase    $ 766,799   

Total:

         $ 246,438,020   

Sumitomo

  

DaVita HealthCare

Partners Inc.

   Swap    $ 1,318,707   

Wells Fargo

  

DaVita HealthCare

Partners Inc.

   Swap    $ 362,847   

Credit Agricole

  

DaVita HealthCare

Partners Inc.

   Swap    $ 358,619   

Royal Bank of Canada

  

DaVita HealthCare

Partners Inc.

   Swap    $ 359,116   

 

Sch 7.2(b)-3



--------------------------------------------------------------------------------

Bank / Institution

  

Entity

  

Type

  

Amount

 

Bank of Nova Scotcia

  

DaVita HealthCare

Partners Inc.

   Swap    $ 272,135   

Barclays Bank

  

DaVita HealthCare

Partners Inc.

   Swap    $ 270,270   

Suntrust Bank

  

DaVita HealthCare

Partners Inc.

   Swap    $ 272,135   

Union Bank

  

DaVita HealthCare

Partners Inc.

   Swap    $ 180,180   

JPMorgan

  

DaVita HealthCare

Partners Inc.

   Swap    $ 179,807   

Total:

         $ 3,573,816    Operating leases and equipment financings incurred by
each of the Subsidiaries.   

 

Sch 7.2(b)-4



--------------------------------------------------------------------------------

Schedule 7.6

Investments as of 5/31/14

 

Parent

  

Partnership

  

Ownership

  

Amount

 

Total Renal Care, Inc.

   Total Renal Care / Crystal River Dialysis , L.C.    33.33%    $ 253,693   

Total Renal Care, Inc.

   Southwest Kidney-DaVita Dialysis Partners, LLC    50%    $ 24,508,804   

Total Renal Care, Inc.

   Southwest Kidney-DaVita Dialysis Partners II, LLC    50%    $ 1,119,299   

Renal Treatment Centers - West, Inc.

   Routt Dialysis, LLC    40%    $ 2,668,402   

East End Dialysis Center, Inc.

   MD Investments    50%    $ 240,003   

TRC of New York, Inc.

   MHS-XV, LLC (IHS of New York, Inc.)    15%    $ —     

TRC of New York, Inc.

   MHS-XIV,LLC (IHS of New York, Inc.)    15%    $ —     

DaVita HealthCare Partners Inc.

   CVRx, Inc.    Pref Stock    $ 5,000,001   

HealthCare Partners Affiliates Medical Group

   Magan Medical Group    50%    $ 5,244,173   

HealthCare Partners, LLC

   California Medical Group, Inc.    67%    $ 3,088,728   

Arizona Integrated Physicians, Inc.

   Banner Health Network    25%    $ 7,600,000   

HCP Explorer

   Tandigm Health, LLC    50%    $ 4,749,500             $ 54,472,603   



--------------------------------------------------------------------------------

EXHIBIT A

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT B

[Form of]

COMPLIANCE CERTIFICATE

I, [                    ], the [Chief Financial Officer] of DaVita HealthCare
Partners Inc. (in such capacity and not in my individual capacity), hereby
certify that, with respect to that certain Credit Agreement, dated as of
June 24, 2014 (as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); all of the
defined terms in the Credit Agreement are incorporated herein by reference)
among DaVita HealthCare Partners Inc., a Delaware corporation, as borrower (the
“Borrower”), the Guarantors party thereto, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and Collateral Agent, and the other
agents party thereto:

a. Attached hereto as Schedule 1 are detailed calculations1 demonstrating
compliance by Borrower with Sections 7.6(e), 7.12 and 7.16 of the Credit
Agreement and showing a reconciliation of Consolidated EBITDA to net income.
Borrower is in compliance with such Sections as of the date hereof. [Attached
hereto as Schedule 2 are detailed calculations setting forth (i) the Borrower’s
Excess Cash Flow, (ii) the Available Amount and (iii) that portion of the
Available Amount that has been utilized pursuant to Sections 7.6(k)(ii),
7.7(d)(ii) and 7.9(a)(ii)(y) of the Credit Agreement.]2 [Attached hereto as
Schedule 3 is the report of [accounting firm.]]3

b. The Borrower was in compliance with each of the covenants set forth in
Sections 7.12 and 7.16 of the Credit Agreement at all times during and since
[                    ].

c. No Default has occurred under the Credit Agreement which has not been
previously disclosed, in writing, to the Administrative Agent pursuant to a
Compliance Certificate.4

 

 

1 Which calculations shall be in reasonable detail satisfactory to the
Administrative Agent and shall include, among other things, an explanation of
the methodology used in such calculations and a breakdown of the components of
such calculations.

2 To accompany annual financial statements only, commencing with the Fiscal Year
ending December 31, 2015.

3 To accompany annual financial statements only. The report must opine or
certify that, with respect to its regular audit of such financial statements,
which audit was conducted in accordance with GAAP, the accounting firm obtained
no knowledge that any Default has occurred or, if in the opinion of such
accounting firm such a Default has occurred, specifying the nature and extent
thereof.

4 If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the corrective action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since prior certificate).



--------------------------------------------------------------------------------

Dated this [    ] day of [            ], 20[    ].

 

DAVITA HEALTHCARE PARTNERS INC. By:  

 

Name:   Title:   [Chief Financial Officer]

 

Exh B-2



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Covenants

 

(A)

  

Maximum Leverage Ratio: Debt to Consolidated EBITDA

  

1.

  

Debt calculation:

        

(i)         Funded Debt of Borrower and its Subsidiaries, including debt in
respect of Specified Letters of Credit outstanding as of such date (assuming
that the maximum amount of any such Specified Letters of Credit are fully drawn)

             

  [explanation of differences from balance sheet debt]

  

 

          

(i) includes:

             

Government Reimbursement Program

Costs (exclusive of those paid in such

period)

  

 

             

Loans

  

 

             

Receivables Transaction Amounts

  

 

             

preferred Capital Stock obligations5

  

 

     

Plus

                

(ii)

    

Letters of Credit (to the extent not included in (i));

  

 

  

Minus

                

(iii)

    

cash and Cash Equivalents of Borrower and its Subsidiaries

  

 

  

Debt for the Measurement Period:

  

 

  

2.

  

Consolidated EBITDA calculation:

  

 

     

(i)

    

Consolidated EBITDA

                

(a)    Consolidated Net Income of Borrower and its Subsidiaries

  

 

  

plus (each of (b) — (m) to the extent deducted from Consolidated Net Income for
such period)

                

(b)    Consolidated Interest Expense of Borrower and its Subsidiaries (including
any cash charges for refinancing any of the Obligations)

  

 

  

 

5 

But excludes Contingent Obligations permitted under Section 7.2 of the Credit
Agreement.

 

Sch 1-1



--------------------------------------------------------------------------------

       

(c)    income tax expense of BorLP12rower and its Subsidiaries

  

 

          

(d)    depreciation expense of Borrower and its Subsidiaries

  

 

          

(e)    amortization expense of Borrower and its Subsidiaries

  

 

          

(f)     cash fees, expenses, charges, debt extinguishment costs and other costs
incurred in connection with the Transactions

  

 

          

(g)    other non-cash charges reducing Consolidated Net Income (excluding any
non-cash charge that results in an accrual of a reserve for cash charges in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) (excluding write-offs of current assets of Borrower and its
Subsidiaries)

  

 

          

(h)    consolidated expenses for valuation adjustments or impairment charges

  

 

          

(i)     expenses and charges relating to non-controlling interests and equity
income in Subsidiaries

  

 

          

(j)     extraordinary losses subtracted in determining Consolidated Net Income

  

 

          

(k)    any losses of a Person (other than a Subsidiary) in which the Borrower or
any of its Subsidiaries has an ownership interest that is accounted for using
the equity method

  

 

          

(l)     cash fees, expenses, charges, debt extinguishment costs and other costs
incurred in connection with any Investments permitted by Section 7.6(e), (f),
(j), (k) or (m)

  

 

          

(m)   unusual or nonrecurring losses or charges for such period

  

 

  

Minus

                     

(n)    extraordinary gains added in determining Consolidated Net Income of
Borrower and its Subsidiaries

  

 

  

 

Sch 1-2



--------------------------------------------------------------------------------

Minus                      

(o)    aggregate amount of all non-cash items increasing Consolidated Net Income
(other than accrual of revenue or recording of receivables in the ordinary
course of business)

  

 

  

Minus

                     

(p)    unusual or nonrecurring gains for such period

  

 

   Consolidated EBITDA for Measurement Period:   

 

  

Leverage Ratio for Measurement Period:

   [     ] to 1.00   

Covenant Requirement for Measurement Period:

   [     ] to 1.00   

 

Sch 1-3



--------------------------------------------------------------------------------

EXHIBIT C

[Form of]

SOLVENCY CERTIFICATE

I, the undersigned, the chief financial officer of DaVita HealthCare Partners
Inc., a Delaware corporation (“Borrower”), DO HEREBY CERTIFY on behalf of
Borrower that:

1. This Certificate is furnished pursuant to Section 5.1(f) of the Credit
Agreement, (as in effect on the date of this Certificate); the capitalized terms
defined therein being used herein as therein defined, dated as of June 24, 2014
among DaVita HealthCare Partners Inc., a Delaware corporation (“Borrower”), the
Guarantors, the Lenders, JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent, and the other agents party thereto (as from time to time in
effect, the “Credit Agreement”).

2. Immediately following the consummation of the Transactions and immediately
following the making of each Loan on the date hereof and after giving effect to
the application of the proceeds of each Loan on the date hereof; (a) the amount
of the “present fair saleable value” of the assets of each Loan Party
(individually and on a Consolidated basis with its Subsidiaries) will exceed the
amount of all “liabilities of such Loan Party, contingent or otherwise”, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors; (b) the present fair
saleable value of the assets of each Loan Party will be greater than the amount
that will be required to pay the liability of such Loan Party on its debts as
such debts become absolute and matured; (c) each Loan Party will not have an
unreasonably small amount of capital with which to conduct its business; and
(d) each Loan Party will be able to pay its debts as they mature. For purposes
of this certificate, (i) “debt” means liability on a “claim,” and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

[Signature Page Follows]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this [    ]th day of
[            ].

 

DAVITA HEALTHCARE PARTNERS INC. By:  

 

Name:   Title:   [Chief Financial Officer]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

[Reserved]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

[Form of]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:                                          
                                                    2.    Assignee:   
                                                                                
                [and is an Affiliate/Approved Fund of [identify Lender]6 ] 3.   
Borrower(s):    DaVita HealthCare Partners Inc. 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement: The Credit Agreement, dated as of June 24,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among DaVita HealthCare Partners Inc., a
Delaware corporation (“Borrower”), the Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Section 1 of the Credit Agreement), the Lenders, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the other agents party thereto.

 

6  Select as applicable.

 

E-1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Facility Assigned

   Aggregate Amount of
Commitment/
Loans for all Lenders      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/Loans7  

Tranche A Term Facility

   $                    $                               % 

Tranche B Term Facility

   $                    $                               % 

Dollar Revolving Facility

   $                    $                               % 

Alternative Currency Revolving Facility

   $                    $                               % 

[Page break]

 

7  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

E-2



--------------------------------------------------------------------------------

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]8

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

Consented to and Accepted: [DAVITA HEALTHCARE PARTNERS INC. By:  

 

Name:  

Title:    ]9

 

 

8  This date may not be fewer than 5 Business days after the date of assignment
unless the Administrative Agent otherwise agrees.

9  To be completed to the extent consent is required under Section 11.6(b) of
the Credit Agreement.

 

E-3



--------------------------------------------------------------------------------

[JPMORGAN CHASE BANK, N.A.,

    as [Administrative Agent]10 [Issuing Lender and

    SwinglineLender]11

By:  

 

Name: Title:    ]

 

 

10  To be completed to the extent consent is required under Section 11.6(b) of
the Credit Agreement.

11  Reference to Issuing Lender and Swingline Lender required for an assignment
of Revolving Commitments.

 

E-4



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

DAVITA HEALTHCARE PARTNERS INC.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of their Subsidiaries or Affiliates or any other person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of their Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements referred to in Section 4.7 thereof or delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, (v) if
it is not already a Lender under the Credit Agreement, attached to the
Assignment and Assumption an Administrative Questionnaire, (vi) the
Administrative Agent has received a processing and recordation fee of $3,500 as
of the Effective Date, (vii) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.19 of the Credit Agreement, duly completed and executed by
the Assignee and (viii) it is not a Disqualified Lender or an affiliate of a
Disqualified Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

E-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York
(including, without limitation, Sections 5-1401 and 5-1402 of the New York
General Obligations Law, but otherwise without regard to conflicts of laws
principles thereof).

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F

[Reserved]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

[Form of]

PREPAYMENT OPTION NOTICE

[Lenders]

Re: DaVita HealthCare Partners Inc.

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of June 24, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among DaVita HealthCare Partners Inc., a Delaware
corporation, as borrower (the “Borrower”), the Guarantors (such term and each
other capitalized term used but not defined herein having the meaning given it
in the Credit Agreement), the Lenders party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent and Collateral Agent, and the other agents party
thereto. Borrower has provided us with notice pursuant to Section 2.11(e) of the
Credit Agreement that it shall be making a prepayment of Tranche B Term Loans
under the Credit Agreement.

This Prepayment Option Notice constitutes an offer by the Borrower to prepay
Tranche B Term Loans in the amount listed below on the 10th Business Day
following the date hereof.

Please notify the Administrative Agent in writing within [    ] days whether you
accept or decline this offer. Please note that failure to respond to this notice
shall be deemed an acceptance of the prepayment offered to be repaid, as listed
below.

Pursuant to Section 2.11(e) of the Credit Agreement. Borrower shall pay (i) to
the relevant Tranche B Lenders the aggregate amount necessary to prepay that
portion of the outstanding relevant Term Loans in respects of which such Lenders
have accepted prepayment and (ii) to the Tranche A Lenders an amount equal to
the portion of the Tranche B Prepayment Amount not accepted by Tranche B Term
Lenders, and such amount shall be applied to the prepayment of the Tranche A
Term Loans; provided that if after the application of amounts pursuant to clause
(ii), any portion of the Tranche B Prepayment Amount not accepted by the Tranche
B Term Loan Lenders shall remain, such amount shall be used to prepay the
Tranche B Term Loans on a pro rata basis.

 

(A)   Facility and Type of Loan being offered to be prepaid

     Tranche B Term Loan   

(B)   Percentage of all Tranche B Term Loans offered to be prepaid

    

 

  

(C)   Principal amount of your
Tranche B Term Loans offered to be prepaid

    

 

  

(D)   Date of prepayment
(which is a Business Day)

    

 

  

 

G-1



--------------------------------------------------------------------------------

[Signature Page Follows]

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By:  

 

Name:   Title:  

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

[Form of]

BORROWING REQUEST

JPMorgan Chase Bank, N.A.

as Administrative Agent for

the Lenders referred to below,

c/o JPMorgan Chase Bank, [Loan and Agency Services Group]

500 Stanton Christiana Road

Floor 3, Ops 2

Newark, DE 19713

Attention: Tesfaye Anteneh

Fax: 302-634-1417

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention: Dawn Lee Lum

Fax: 212-270-3279

Re: DaVita HealthCare Partners Inc.

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of June 24, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among DaVita HealthCare Partners Inc., a Delaware
corporation (“Borrower”), the Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given it in Section 1 of the
Credit Agreement), the Lenders, JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent, and the other agents party thereto. Borrower hereby
gives you notice that it requests a Credit Extension pursuant to Section [2.2]
[2.5] [2.7] of the Credit Agreement, and in that connection sets forth below the
terms on which such Credit Extension is requested to be made:

 

(A)   Facility of Credit Extension

    

[Dollar Revolving Facility]

[Alternative Currency Revolving Facility]

[Tranche A Term Facility]

[Tranche B Term Facility]

[Swingline Loan]

  

(B)   Principal amount of
      Credit Extension12

    

 

  

 

12  Each borrowing under the Dollar Revolving Commitments and each borrowing of
Alternative Currency Revolving Loans denominated in Dollars shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Dollar Revolving Commitments or
Available Alternative Currency Revolving Commitments, as applicable, are less
than $1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each borrowing
under the Alternative Currency Revolving Commitments (other than borrowings
denominated in Dollars) should be in an amount equal to the Alternative Currency
Equivalent of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.

 

H-1



--------------------------------------------------------------------------------

(D)   Currency

       

(D)   Date of Credit Extension
        (which is a Business Day)

    

 

  

(E)   Type of Credit Extension

     [ABR] [Eurodollar]13   

(F)    Interest Period and the last day thereof14

    

 

  

(G)   Funds are requested to be disbursed to Borrower’s account with
JPMorgan Chase Bank, N.A. (Account No. ).

  

Borrower hereby represents and warrants that the conditions to lending specified
in Sections 5.2(b) and (c) of the Credit Agreement are satisfied as of the date
hereof.

[Signature Page Follows]

 

13  Shall be ABR for Swingline Loans.

14  Shall be subject to the definition of “Interest Period” in the Credit
Agreement.

 

H-2



--------------------------------------------------------------------------------

DAVITA HEALTHCARE PARTNERS INC. By:  

 

Name:   Title:   [Responsible Officer]

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT J

[Form of]

EXEMPTION CERTIFICATE

Reference is made to the Credit Agreement, dated as of June 24, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among DaVita HealthCare Partners Inc., a Delaware
corporation (“Borrower”), the Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given it in Section 1 of the
Credit Agreement), the Lenders, JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent, and the other agents party thereto.

The undersigned is not (i) a bank (as such term is used in Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”)), (ii) a
“10-percent shareholder” of Borrower within the meaning of section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code.

 

[NAME OF LENDER] By:  

 

Name:   Title:   [ADDRESS]

Dated:                     , 20    .

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

[RESERVED]

 

K-2-1



--------------------------------------------------------------------------------

EXHIBIT L

[Form of]

JOINDER AGREEMENT

Reference is made to the Credit Agreement, dated as of June 24, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among DaVita HealthCare Partners Inc., a Delaware
corporation (“Borrower”), the Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given to it in Section 1 of
the Credit Agreement), the Lenders, JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent, and the other agents party thereto.

W I T N E S S E T H:

WHEREAS, the Guarantors have entered into the Credit Agreement and the Security
Agreement in order to induce the Lenders to make the Loans and the Issuing
Lender to issue Letters of Credit to or for the benefit of Borrower;

WHEREAS, pursuant to Section 6.12(b) of the Credit Agreement, Subsidiaries of
Borrower are generally required to become Guarantors under the Credit Agreement.
The undersigned Subsidiary (the “New Guarantor”) is executing this joinder
agreement (“Joinder Agreement”) to the Credit Agreement in order to induce the
Lenders to make additional Revolving Loans and the Issuing Lender to issue
Letters of Credit and as consideration for the Loans previously made [and
Letters of Credit previously issued].

NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New Guarantor
hereby agree as follows:

1. Guarantee. In accordance with Section 6.12(b) of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.

2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof. Each reference to a Guarantor in the
Credit Agreement shall be deemed to include the New Guarantor. The New Guarantor
hereby attaches supplements to each of the schedules to the Credit Agreement
applicable to it.

3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

 

L-1



--------------------------------------------------------------------------------

5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 11.2 of the Credit
Agreement.

7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

[Signature Page Follows]

 

L-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[NEW GUARANTOR] By:  

 

Name:   Title:   Address for Notices: JPMORGAN CHASE BANK, N.A., as
     Administrative Agent and Collateral Agent By:  

 

Name:   Title:  

 

L-3



--------------------------------------------------------------------------------

[Note: Schedules to be attached.]

 

L-4



--------------------------------------------------------------------------------

EXHIBIT M

[Form of]

INTERCOMPANY NOTE

New York, New York

[date]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.

This note (“Note”) is the Intercompany Note referred to in the Credit Agreement,
dated as of June 24, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among DaVita
HealthCare Partners Inc., a Delaware corporation, the Guarantors (such term and
each other capitalized term used but not defined herein having the meaning given
it in Section 1 of the Credit Agreement), the Lenders, JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent, and the other agents party
thereto, and is subject to the terms thereof, and shall be pledged by each Payee
pursuant to the Security Agreement, to the extent required pursuant to the terms
thereof. Each Payee hereby acknowledges and agrees that the Administrative Agent
may exercise all rights provided in the Credit Agreement and the Security
Agreement with respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is Borrower or a Guarantor to any
Payee other than Borrower shall be subordinate and junior in right of payment,
to the extent and in the manner hereinafter set forth, to all Obligations of
such Payor under the Credit Agreement, including, without limitation, where
applicable, under such Payor’s guarantee of the Obligations under the Credit
Agreement (such Obligations and other indebtedness and obligations in connection
with any renewal, refunding, restructuring or refinancing thereof, including
interest thereon accruing after the commencement of any proceedings referred to
in clause (i) below, whether or not such interest is an allowed claim in such
proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):

11.19.a.i.A.1.1 In the event of any insolvency or bankruptcy proceedings, and
any receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Payee would otherwise be entitled (other than debt securities of such Payor
that are subordinated, to at

 

M-1



--------------------------------------------------------------------------------

least the same extent as this Note, to the payment of all Senior Indebtedness
then outstanding (such securities being hereinafter referred to as “Restructured
Debt Securities”)) shall be made to the holders of Senior Indebtedness;

11.19.a.i.A.1.2 if any Event of Default occurs and is continuing with respect to
any Senior Indebtedness (including any Default under the Credit Agreement), then
no payment or distribution of any kind or character shall be made by or on
behalf of the Payor or any other Person on its behalf with respect to this Note;
and

11.19.a.i.A.1.3 if any payment or distribution of any character, whether in
cash, securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent, the Issuing Lender and the
Lenders and the Administrative Agent, the Issuing Lender and the Lenders are
obligees under this Note to the same extent as if their names were written
herein as such and the Administrative Agent may, on behalf of the itself, the
Issuing Lender and the Lenders, proceed to enforce the subordination provisions
herein.

The indebtedness evidenced by this Note owed by any Payor that is not Borrower
or a Guarantor shall not be subordinated to, and shall rank pari passu in right
of payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

 

M-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF).

 

[List Borrower and All Subsidiaries] By:  

 

Name:   Title:  

 

M-3



--------------------------------------------------------------------------------

EXHIBIT N-1

[Form of]

REVOLVING LOAN NOTE

 

$           New York, New York   [Date]

FOR VALUE RECEIVED, the undersigned, DaVita HealthCare Partners Inc., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of
[                    ] (the “Lender”) on the Revolving Termination Date, in
lawful money of the United States or such other Alternative Currency in which a
relevant Revolving Loan was made and in immediately available funds the
aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement referred to below. Borrower further
agrees to pay interest in like money at such office specified in Section 2.17(d)
of the Credit Agreement on the unpaid principal amount hereof from time to time
from the date hereof at the rates, and on the dates, specified in Section 2.14
of such Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
Type, currency and amount of each Revolving Loan of the Lender outstanding under
the Credit Agreement, the date and amount of each payment or prepayment of
principal hereof, and the date of each interest rate conversion or continuation
pursuant to Section 2.12 of the Credit Agreement and the principal amount
subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of Borrower hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, dated as of
June 24, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors, the Lenders, JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent, and the other agents party thereto, is subject to the
provisions thereof and is subject to optional and mandatory prepayment in whole
or in part as provided therein. Terms used herein which are defined in the
Credit Agreement shall have such defined meanings unless otherwise defined
herein or unless the context otherwise requires.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

N-1-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF).

[Signature Page Follows]

 

N-1-2



--------------------------------------------------------------------------------

DAVITA HEALTHCARE PARTNERS INC.,

    as Borrower

By:

 

 

Name:

 

Title:

 

 

N-1-3



--------------------------------------------------------------------------------

EXHIBIT N-2

[Form of]

TRANCHE A TERM LOAN NOTE

 

$           New York, New York   [Date]

FOR VALUE RECEIVED, the undersigned, DaVita HealthCare Partners Inc., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of
[                    ] (the “Lender”) on [maturity date] in lawful money of the
United States and in immediately available funds, the principal amount of
                DOLLARS ($        ), or, if less, the aggregate unpaid principal
amount of all Tranche A Term Loans of the Lender outstanding under the Credit
Agreement referred to below, which sum shall be due and payable in such amounts
and on such dates as are set forth in the Credit Agreement. Borrower further
agrees to pay interest in like money at such office specified in Section 2.17(d)
of the Credit Agreement on the unpaid principal amount hereof from time to time
from the date hereof at the rates, and on the dates, specified in Section 2.14
of such Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Tranche A Term Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.12 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, dated as of
June 24, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors, the Lenders, JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent, and the other agents party thereto, is subject to the
provisions thereof and is subject to optional and mandatory prepayment in whole
or in part as provided therein. Terms used herein which are defined in the
Credit Agreement shall have such defined meanings unless otherwise defined
herein or unless the context otherwise requires.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

N-2-1



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF).

[Signature Page Follows]

 

N-2-2



--------------------------------------------------------------------------------

DAVITA HEALTHCARE PARTNERS INC.,     as Borrower By:  

 

Name:   Title:  

 

N-2-3



--------------------------------------------------------------------------------

EXHIBIT N-3

[Form of]

TRANCHE B TERM LOAN NOTE

 

$           New York, New York   [Date]

FOR VALUE RECEIVED, the undersigned, DaVita HealthCare Partners Inc., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of
[                    ] (the “Lender”) on the Tranche B Term Loan Maturity Date,
in lawful money of the United States and in immediately available funds, the
principal amount of                 DOLLARS ($        ), or if less, the
aggregate unpaid principal amount of all Tranche B Term Loans of the Lender
outstanding under the Credit Agreement referred to below, which sum shall be due
and payable in such amounts and on such dates as are set forth in the Credit
Agreement. Borrower further agrees to pay interest in like money at such office
specified in Section 2.17(d) of the Credit Agreement on the unpaid principal
amount hereof from time to time from the date hereof at the rates, and on the
dates, specified in Section 2.14 of such Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Tranche B Term Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.12 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, dated as of
June 24, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors, the Lenders, JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent, and the other agents party thereto, is subject to the
provisions thereof and is subject to optional and mandatory prepayment in whole
or in part as provided therein. Terms used herein which are defined in the
Credit Agreement shall have such defined meanings unless otherwise defined
herein or unless the context otherwise requires.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

N-3-1



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF).

[Signature Page Follows]

 

N-3-2



--------------------------------------------------------------------------------

DAVITA HEALTHCARE PARTNERS INC.,     as Borrower By:  

 

Name:   Title:  

 

N-3-3



--------------------------------------------------------------------------------

EXHIBIT N-4

[Form of]

SWINGLINE NOTE

 

$           New York, New York   [Date]

FOR VALUE RECEIVED, the undersigned, DaVita HealthCare Partners Inc., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of
[                    ] (the “Lender”) on the Revolving Termination Date, in
lawful money of the United States and in immediately available funds, the
principal amount of the lesser of (a)                 ($        ) and (b) the
aggregate unpaid principal amount of all Swingline Loans made by Lender to the
undersigned pursuant to Sections 2.6 and 2.7 of the Credit Agreement referred to
below. Borrower further agrees to pay interest on the unpaid principal amount
hereof in like money at such office specified in Section 2.17(d) of the Credit
Agreement from time to time from the date hereof at the rates and on the dates
specified in Section 2.14 of the Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
the amount of each Swingline Loan and the date and amount of each payment or
prepayment of principal thereof; provided that the failure of Lender to make
such recordation (or any error in such recordation) shall not affect the
obligations of Borrower hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, dated as of
June 24, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors, the Lenders, JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent, and the other agents party thereto, is subject to the
provisions thereof and is subject to optional and mandatory prepayment in whole
or in part as provided therein. Terms used herein which are defined in the
Credit Agreement shall have such defined meanings unless otherwise defined
herein or unless the context otherwise requires.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note may become, or
may be declared to be, immediately due and payable as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

N-4-1



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF).

[Signature Page Follows]

 

N-4-2



--------------------------------------------------------------------------------

DAVITA HEALTHCARE PARTNERS INC.,     as Borrower By:  

 

Name:   Title:  

 

N-4-3



--------------------------------------------------------------------------------

EXHIBIT O

[Form of]

LC REQUEST

Dated [                ]

JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit Agreement,
dated as of June 24, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among DaVita
HealthCare Partners Inc., a Delaware corporation, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent, and the other agents party thereto.

JPMorgan Chase Bank, N.A.,

    as Administrative Agent for

the Lenders referred to below,

c/o JPMorgan Chase Bank, Loan and Agency Services Group

500 Stanton Christiana Road

Floor 3, Ops 2

Newark, DE 19713

Attention: Tesfaye Anteneh

Fax: 302-634-1417

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

Attention: Dawn Lee Lum

Fax: 212-270-3279

Ladies and Gentlemen:

We hereby request that [name of proposed Issuing Lender], as Issuing Lender
under the Credit Agreement, [issue] [amend] [renew] [extend] [a] [an existing]
Letter of Credit for the account of the undersigned on [                ] (the
“Date of [Issuance] [Amendment] [Renewal] [Extension]”) in the aggregate stated
amount of [        ]15. [Such Letter of Credit was originally issued on [date].]
The requested Letter of Credit shall be a [Dollar Letter of Credit] [Alternative
Currency Letter of Credit]. The requested Letter of Credit [shall be] [is]
denominated in [    ]16.

For purposes of this LC Request, unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meaning provided therein.

 

 

15  Aggregate initial stated amount of Letter of Credit.

16  Currency in which the Letter of Credit shall be denominated (which, in the
case of a Dollar Letter of Credit, shall be in Dollars, and, in the case of an
Alternative Currency Letter of Credit, shall be in Dollars or any other
Alternative Currency).

 

O-1



--------------------------------------------------------------------------------

The beneficiary of the requested Letter of Credit [will be] [is] [            ],
and such Letter of Credit [will be] [is] in support of (17) and [will have]
[has] a stated expiration date of [            ]18. [Describe the nature of the
amendment, renewal or extension.]

We hereby certify that:

(1) Each of Borrower and each other Loan Party is in compliance in all material
respects with all the terms and provisions set forth in each Loan Document on
its part to be observed or performed, and, as of today and at the time of and
immediately after giving effect to the [issuance] [amendment] [renewal]
[extension] of the Letter of Credit requested herein, no Default has or will
have occurred and be continuing.

(2) Each of the representations and warranties made by any Loan Party set forth
in any Loan Document are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” is true and correct in all respects) on and as of
today’s date and with the same effect as though made on and as of today’s date,
except to the extent such representations and warranties expressly relate to an
earlier date.

(3) No order, judgment or decree of any Governmental Authority purports to
restrain any Lender from taking any actions to be made hereunder or from making
any Loans to be made by it. No injunction or other restraining order has been
issued, is pending or noticed with respect to any action, suit or proceeding
seeking to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated by this
LC Request, the Credit Agreement or the making of Loans thereunder.

(4) [After giving effect to the request herein, the LC Obligations will not
exceed the LC Commitment, the Available Dollar Revolving Commitments will not be
less than zero and the Dollar LC Obligations with respect to any Issuing Lender
will not exceed the applicable Specified Dollar LC Sublimit of such Issuing
Lender then in effect.] [After giving effect to the request herein, the LC
Obligations will not exceed the LC Commitment, the Alternative Currency LC
Obligations will not be less than zero and the Alternative Currency LC
Obligations with respect to any Issuing Lender will not exceed the applicable
Specified Alternative Currency LC Sublimit of such Issuing Lender then in
effect.]

 

 

17  Insert description of the obligation to which it relates in the case of
standby Letters of Credit and a description of the commercial transaction which
is being supported in the case of commercial Letters of Credit.

18  Each Letter of Credit shall expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is fifteen
Business Days prior to the Revolving Termination Date (or with respect to any
Letters of Credit outstanding with respect to an Extended Revolving Commitment,
the Maturity Date applicable thereto), provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

 

O-2



--------------------------------------------------------------------------------

Copies of all relevant documentation with respect to the supported transaction
are attached hereto.

 

DAVITA HEALTHCARE PARTNERS INC. By:  

 

Name:   Title:  

 

O-3



--------------------------------------------------------------------------------

EXHIBIT P

[Form of]

INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

    as Administrative Agent for

the Lenders referred to below,

c/o JPMorgan Chase Bank, Loan and Agency Services Group

500 Stanton Christiana Road

Floor 3, Ops 2

Newark, DE 19713

Attention: Tesfaye Anteneh

Fax: 302-634-1417

with a copy to:

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

Attention: Dawn Lee Lum

Fax: 212-270-3279

[Date]

Re: DaVita HealthCare Partners Inc.

Ladies and Gentlemen:

This Interest Election Request is delivered to you pursuant to Section 2.12 of
the Credit Agreement, dated as of June 24, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among DaVita HealthCare Partners Inc., a Delaware corporation
(“Borrower”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given it in Section 1
thereof), the Lenders, JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent, and the other agents party thereto.

 

P-1



--------------------------------------------------------------------------------

Borrower hereby requests that on [            ]20 (the “Interest Election
Date”),

1. $[        ] of the presently outstanding principal amount of the Loans
originally made on [                    ],

2. and all presently being maintained as [ABR Loans] [Eurodollar Loans],

3. be [converted into] [continued as],

4. [Eurodollar Loans having an Interest Period of [one/two/three/six/twelve]
months] [ABR Loans].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.12
of the Credit Agreement);

(b) no Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].

[Signature Page Follows]

 

 

20  Shall be a Business Day that is (a) the next Business Day following the date
hereof in the case of a conversion into ABR Loans to the extent this Interest
Election Request is delivered to the Administrative Agent prior to 2:00 p.m.,
New York City time on the date hereof, otherwise the second Business Day
following the date of delivery hereof or (b) three Business Days following the
date hereof in the case of a conversion into Eurodollar Loans denominated in
Dollars to the extent this Interest Election Request is delivered to the
Administrative Agent prior to 2:00 p.m. New York City time on the date hereof,
otherwise the fourth Business Day following the date of delivery hereof. Notices
of continuation of any Eurodollar Loan shall be delivered to the Administrative
Agent not later than 11:00 A.M. Local Time, three Business Days prior to the
last day of the then current Interest Period with respect thereto.

 

P-2



--------------------------------------------------------------------------------

Borrower has caused this Interest Election Request to be executed and delivered
by its duly authorized officer as of the date first written above.

 

DAVITA HEALTHCARE PARTNERS INC. By:  

 

Name:   Title:  

 

P-3



--------------------------------------------------------------------------------

EXHIBITQ

[FORM OF]

FIRST-LIEN INTERCREDITOR AGREEMENT

Among

DAVITA HEALTHCARE PARTNERS INC.,

as Borrower,

the other Grantors party hereto,

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties

JPMORGAN CHASE BANK, N.A.,

as Authorized Representative for the Credit Agreement Secured Parties,

[                    ]

as the Initial Additional Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

dated as of [            ], 201[  ]



--------------------------------------------------------------------------------

FIRST-LIEN INTERCREDITOR AGREEMENT, dated as of [            ], 201[    ] (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among DAVITA HEALTHCARE PARTNERS
INC. a Delaware corporation (the “Borrower”), the other Grantors (as defined
below) from time to time party hereto, JPMORGAN CHASE BANK, N.A.,, as
administrative agent for the Credit Agreement Secured Parties (as defined below)
(in such capacity and together with its successors in such capacity, the “Credit
Agreement Collateral Agent”), JPMORGAN CHASE BANK, N.A., as Authorized
Representative for the Credit Agreement Secured Parties (as each such term is
defined below), the Notes Collateral Agent (as defined below) and Authorized
Representative for the Initial Additional First-Lien Secured Parties (as defined
below) (in such capacity and together with its successors in such capacity, the
“Initial Additional Authorized Representative”) and each additional Authorized
Representative from time to time party hereto for the other Additional
First-Lien Secured Parties of the Series (as defined below) with respect to
which it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent, the Credit Agreement Collateral Agent
(for itself and on behalf of the Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional First-Lien Secured Parties) and each additional Authorized
Representative (for itself and on behalf of the Additional First-Lien Secured
Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any other Additional First-Lien Obligations, the
notes, indentures, security documents and other operative agreements evidencing
or governing such Indebtedness and the Liens securing such Indebtedness,
including the Initial Additional First-Lien Documents and the Additional
First-Lien Security Documents and each other agreement entered into for the
purpose of securing the Initial Additional First-Lien Obligations or any other
Additional First-Lien Obligations.

“Additional First-Lien Obligations” means collectively (1) the Initial
Additional First-Lien Obligations and (2) all amounts owing pursuant to the
terms of any Series of Additional Senior Class Debt designated as Additional
First-Lien Obligations pursuant to Section 5.13 hereof after the date hereof,
including, without limitation, the obligation (including guarantee obligations)
to pay principal, interest (including interest that accrues after the
commencement of a Bankruptcy Case, regardless of whether such interest is an
allowed claim under such Bankruptcy Case), letter of credit commissions,
reimbursement obligations, charges, expenses, fees, attorneys costs, indemnities
and other amounts payable by a Grantor under any Additional First-Lien Document.

“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative with respect thereto,
and shall include the Initial Additional First-Lien Secured Parties.

“Additional First-Lien Security Document” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.



--------------------------------------------------------------------------------

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement” and shall include any successor administrative agent
(including as a result of any Refinancing or other modification of the Credit
Agreement permitted by Section 2.08).

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means at any time from and after the time
that the Notes Collateral Agent becomes the Controlling Collateral Agent, the
Major Non-Controlling Authorized Representative.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First-Lien Obligations or Additional First-Lien Secured Parties
that become subject to this Agreement after the date hereof, the collateral
agent named as authorized representative for such Series in the applicable
Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First-Lien Obligations, the Notes Collateral Agent and (iii) in the
case of any other Series of Additional First-Lien Obligations, the collateral
agent named as Authorized Representative for such Series in the applicable
Joinder Agreement.

“Controlling Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Notes Collateral Agent (acting on the instructions of the Applicable
Authorized Representative).

 

-2-



--------------------------------------------------------------------------------

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain Credit Agreement, dated as of June 24,
2014, among Borrower, the lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent (in such capacity
and together with its successors in such capacity, the “Administrative Agent”)
and the other parties thereto, as further amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time.

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Credit Agreement Obligations” means all “Obligations” as defined in the Credit
Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“Credit Agreement Security Documents” means the Security Agreement, the other
Security Documents (as defined in the Credit Agreement) and each other agreement
entered into in favor of the Credit Agreement Collateral Agent for the purpose
of securing any Credit Agreement Obligations.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations secured by such Shared Collateral under an Additional First-Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Notes Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.

“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.

 

-3-



--------------------------------------------------------------------------------

“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Security Documents and (ii) the Additional First-Lien Security Documents.

“Grantors” means the Borrower and each of the Guarantors (as defined in the
Credit Agreement) which has granted a security interest pursuant to any
First-Lien Security Document to secure any Series of First-Lien Obligations. The
Grantors existing on the date hereof are set forth in Annex I hereto.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

“Initial Additional First-Lien Agreement” mean that certain [Indenture] [Other
Agreement], dated as of [            ], among the Borrower, [the Guarantors
identified therein,] and [                    ], as [trustee], as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time.

“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the debt securities issued thereunder, the Initial
Additional First-Lien Security Agreement and any security documents and other
operative agreements evidencing or governing the Indebtedness thereunder, and
the Liens securing such Indebtedness.

“Initial Additional First-Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First-Lien Security Agreement.

“Initial Additional First-Lien Secured Parties” means the Notes Collateral
Agent, the Initial Additional Authorized Representative and the holders of the
Initial Additional First-Lien Obligations issued pursuant to the Initial
Additional First-Lien Agreement.

“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Borrower, the Notes Collateral Agent and
the other parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

 

-4-



--------------------------------------------------------------------------------

“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, (i) at any time when the Credit Agreement Collateral Agent is
the Controlling Collateral Agent, the Authorized Representative of the Series of
Additional First-Lien Obligations, if any, that constitutes the largest
outstanding principal amount of any then outstanding Series of First-Lien
Obligations (including the Credit Agreement Obligations) and (ii) at any time
when the Notes Collateral Agent is the Controlling Collateral Agent, the
Authorized Representative of the Series of Additional First-Lien Obligations
that constitutes the largest outstanding principal amount of any then
outstanding Series of First-Lien Obligations (other than Credit Agreement
Obligations) with respect to such Shared Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is [180] days
(throughout which [180] day period such Non-Controlling Authorized
Representative was the Major Non-Controlling Authorized Representative) after
the occurrence of both (i) an Event of Default (under and as defined in the
Additional First-Lien Document under which such Non-Controlling Authorized
Representative is the Authorized Representative) and (ii) each Collateral
Agent’s and each other Authorized Representative’s receipt of written notice
from such Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the Additional First-Lien Document under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the Additional First-Lien Obligations of the Series with respect to
which such Non-Controlling Authorized Representative is the Authorized
Representative are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Additional First-Lien Document; provided that the Non-Controlling
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
(1) at any time the Administrative Agent or the Credit Agreement Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Notes Collateral Agent” means (a) prior to the Discharge of the Initial
Additional First-Lien Obligations, [                     ] and (b) after the
Discharge of the Initial Additional First-Lien Obligations, the Authorized
Representative for the Series of Additional First-Lien Obligations that
constitutes the largest outstanding principal amount of any then outstanding
Series of Additional First-Lien Obligations.

 

-5-



--------------------------------------------------------------------------------

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the First-Lien Security Documents.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional First-Lien
Document, and (iii) each Additional First-Lien Document for Additional
First-Lien Obligations incurred after the date hereof.

“Security Agreement” means the Security Agreement, dated as of June 24, 2014,
among Borrower, the Administrative Agent and the other parties thereto, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Series” means (a) with respect to the First-Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties (in their capacities as such)
that become subject to this Agreement after the date hereof that are represented
by a common Authorized Representative (in its capacity as such for such
Additional First-Lien Secured Parties) and (b) with respect to any First-Lien
Obligations, each of (i) the Credit Agreement Obligations, (ii) the Initial
Additional First-Lien Obligations, and (iii) the Additional First-Lien
Obligations incurred after the date hereof pursuant to any Additional First-Lien
Document, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional First-Lien Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First-Lien Obligations that hold a valid security interest in such
Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest in such
Collateral at such time.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise,

 

-6-



--------------------------------------------------------------------------------

(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.

SECTION 1.03 Impairments. It is the intention of the First-Lien Secured Parties
of each Series that the holders of First-Lien Obligations of such Series (and
not the First-Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any Real
Property (as defined in the Credit Agreement) with a fair market value in excess
of $20,000,000 subject to a mortgage that applies to all First-Lien Obligations
shall not be deemed to be an Impairment of any Series of First-Lien Obligations.
In the event of any Impairment with respect to any Series of First-Lien
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of First-Lien Obligations, and the rights of the holders of such
Series of First-Lien Obligations (including, without limitation, the right to
receive distributions in respect of such Series of First-Lien Obligations
pursuant to Section 2.01) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of such First-Lien Obligations subject to such Impairment.
Additionally, in the event the First-Lien Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First-Lien
Obligations or the First-Lien Security Documents governing such First-Lien
Obligations shall refer to such obligations or such documents as so modified.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Controlling Collateral Agent or any
First-Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of the Borrower or any other Grantor or any
First-Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Collateral by
the Controlling Collateral Agent or any First-Lien Secured Party on account of
such enforcement of rights or remedies or

 

-7-



--------------------------------------------------------------------------------

received by the Controlling Collateral Agent or any First-Lien Secured Party
pursuant to any such intercreditor agreement with respect to such Shared
Collateral and proceeds of any such distribution (subject, in the case of any
such distribution, to the sentence immediately following) to which the
First-Lien Obligations are entitled under any intercreditor agreement (other
than this Agreement) (all proceeds of any sale, collection or other liquidation
of any Collateral and all proceeds of any such distribution being collectively
referred to as “Proceeds”), shall be applied (i) FIRST, to the payment of all
amounts owing to each Collateral Agent (in its capacity as such) pursuant to the
terms of any Secured Credit Document, (ii) SECOND, subject to Section 1.03, to
the payment in full of the First-Lien Obligations of each Series on a ratable
basis, with such Proceeds to be applied to the First-Lien Obligations of a given
Series in accordance with the terms of the applicable Secured Credit Documents
and (iii) THIRD, after payment of all First-Lien Obligations, to the Borrower
and the other Grantors or their successors or assigns, as their interests may
appear, or to whomsoever may be lawfully entitled to receive the same, or as a
court of competent jurisdiction may direct. Notwithstanding the foregoing, with
respect to any Shared Collateral for which a third party (other than a
First-Lien Secured Party) has a lien or security interest that is junior in
priority to the security interest of any Series of First-Lien Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of First-Lien Obligations
(such third party, an “Intervening Creditor”), the value of any Shared
Collateral or Proceeds allocated to such Intervening Creditor shall be deducted
on a ratable basis solely from the Shared Collateral or Proceeds to be
distributed in respect of the Series of First-Lien Obligations with respect to
which such Impairment exists.

(b) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
First-Lien Obligations of any Series or any other circumstance whatsoever (but,
in each case, subject to Section 1.03), each First-Lien Secured Party hereby
agrees that the Liens securing each Series of First-Lien Obligations on any
Shared Collateral shall be of equal priority.

(c) Notwithstanding anything in this Agreement or any other First-Lien Security
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the Credit
Agreement Collateral Agent pursuant to Section 3.10, 2.26 or Section 8 of the
Credit Agreement (or any equivalent successor provision) shall be applied as
specified in the Credit Agreement and will not constitute Shared Collateral.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Only the Controlling Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral). At any time when the Credit
Agreement Collateral Agent is the Controlling Collateral Agent, no Additional
First-Lien Secured Party shall or shall instruct any Collateral Agent to, and
neither the Notes Collateral Agent nor any other Collateral Agent that is not
the Controlling Collateral Agent shall, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any Additional First-Lien Security Document,
applicable law or otherwise, it being agreed that only the Credit Agreement
Collateral Agent, acting in accordance with the Credit Agreement Collateral
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral at such time.

 

-8-



--------------------------------------------------------------------------------

(b) With respect to any Shared Collateral at any time when the Notes Collateral
Agent is the Controlling Collateral Agent, (i) the Controlling Collateral Agent
shall act only on the instructions of the Applicable Authorized Representative,
(ii) the Controlling Collateral Agent shall not follow any instructions with
respect to such Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral) from any Non-Controlling
Authorized Representative (or any other First-Lien Secured Party other than the
Applicable Authorized Representative) and (iii) no Non-Controlling Authorized
Representative or other First-Lien Secured Party (other than the Applicable
Authorized Representative) shall or shall instruct the Controlling Collateral
Agent to, commence any judicial or non-judicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral), whether under
any First-Lien Security Document, applicable law or otherwise, it being agreed
that only the Controlling Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the applicable
Additional First-Lien Security Documents, shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of
First-Lien Obligations, the Controlling Collateral Agent may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Controlling Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party or any other exercise by the
Controlling Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Controlling Collateral Agent to do so. The foregoing
shall not be construed to limit the rights and priorities of any First-Lien
Secured Party, the Controlling Collateral Agent or any Authorized Representative
with respect to any Collateral not constituting Shared Collateral.

(d) Each of the First-Lien Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First-Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.

SECTION 2.03 No Interference; Payment Over.

(a) Each First-Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Lien
Obligations of any Series or any First-Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First-Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Controlling Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Controlling Collateral Agent or any other
First-Lien Secured Party to exercise, and shall not exercise, any right, remedy
or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the

 

-9-



--------------------------------------------------------------------------------

exercise by the Controlling Collateral Agent or any other First-Lien Secured
Party of any right, remedy or power with respect to any Shared Collateral,
(iv) it will not institute any suit or assert in any suit, bankruptcy,
insolvency or other proceeding any claim against the Controlling Collateral
Agent or any other First-Lien Secured Party seeking damages from or other relief
by way of specific performance, instructions or otherwise with respect to any
Shared Collateral, and none of the Controlling Collateral Agent, any Applicable
Authorized Representative or any other First-Lien Secured Party shall be liable
for any action taken or omitted to be taken by the Controlling Collateral Agent,
such Applicable Authorized Representative or other First-Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) it will not seek, and hereby waives any right, to have any Shared
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Controlling Collateral Agent or any other First-Lien Secured Party to enforce
this Agreement.

(b) Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.

SECTION 2.04 Automatic Release of Liens; Amendments to First-Lien Security
Documents.

(a) If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that any proceeds of any
Shared Collateral realized therefrom shall be applied pursuant to Section 2.01.

(b) Each Collateral Agent and Authorized Representative agrees to execute and
deliver all such authorizations and other instruments as shall reasonably be
requested by the Controlling Collateral Agent to evidence and confirm any
release of Shared Collateral provided for in this Section.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Borrower or any of its Subsidiaries. The parties hereto acknowledge
that the provisions of this Agreement are intended to be enforceable as
contemplated by Section 510(a) of the Bankruptcy Code.

(b) If the Borrower and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral

 

-10-



--------------------------------------------------------------------------------

under Section 363 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, each First-Lien Secured Party (other than any Controlling
Secured Party or the Authorized Representative of any Controlling Secured Party)
agrees that it will raise no objection to any such financing or to the Liens on
the Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Shared Collateral, unless the Controlling
Collateral Agent (in the case of the Notes Collateral Agent, acting on the
instructions of the Applicable Authorized Representative) shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Secured Parties, each Non-Controlling Secured Party will subordinate its Liens
with respect to such Shared Collateral on the same terms as the Liens of the
Controlling Secured Parties (other than any Liens of any First-Lien Secured
Parties constituting DIP Financing Liens) are subordinated thereto, and (ii) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Shared Collateral granted to secure the First-Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First-Lien Secured Parties of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other First-Lien Secured Parties (other
than any Liens of the First-Lien Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First-Lien Secured Parties of each Series are granted Liens on any additional
collateral pledged to any First-Lien Secured Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-à-vis the First-Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First-Lien Obligations, such amount is applied pursuant to
Section 2.01, and (D) if any First-Lien Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01; provided that this Agreement
shall not limit the right of the First-Lien Secured Parties of each Series to
object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First-Lien Secured Parties of such Series or
its Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the First-Lien Secured Parties receiving adequate
protection shall not object to any other First-Lien Secured Party receiving
adequate protection comparable to any adequate protection granted to such
First-Lien Secured Parties in connection with a DIP Financing or use of cash
collateral.

SECTION 2.06 Reinstatement. In the event that any of the First-Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under the Bankruptcy Code, or any similar law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such First-Lien Obligations shall again have been paid in full in cash.

SECTION 2.07 Insurance. As between the First-Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings, etc. The First-Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any First-Lien
Secured Party of any other Series, all without affecting the priorities

 

-11-



--------------------------------------------------------------------------------

provided for herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First-Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Credit Agreement
Collateral Agent is not the Controlling Collateral Agent, the Credit Agreement
Collateral Agent shall, at the request of the Notes Collateral Agent, promptly
deliver all Possessory Collateral to the Notes Collateral Agent together with
any necessary endorsements (or otherwise allow the Notes Collateral Agent to
obtain control of such Possessory Collateral). The Borrower shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify each Collateral Agent for loss or damage suffered by such
Collateral Agent as a result of such transfer except for loss or damage suffered
by such Collateral Agent as a result of its own willful misconduct, gross
negligence or bad faith.

(b) The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First-Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09.

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First-Lien Secured Party for purposes of perfecting the Lien held by such
First-Lien Secured Parties thereon.

SECTION 2.10 Amendments to Security Documents.

(a) Without the prior written consent of the Credit Agreement Collateral Agent,
each Additional First-Lien Secured Party agrees that no Additional First-Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Additional First-Lien Security Document would be prohibited by, or would
require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

(b) Without the prior written consent of the Notes Collateral Agent, the Credit
Agreement Collateral Agent agrees that no Credit Agreement Security Document may
be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Credit
Agreement Security Document would be prohibited by, or would require any Grantor
to act or refrain from acting in a manner that would violate, any of the terms
of this Agreement.

(c) In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of an Authorized Officer of the
Borrower.

 

-12-



--------------------------------------------------------------------------------

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01 Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First-Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First-Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrower. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First-Lien Secured Party or any other person as a
result of such determination.

ARTICLE IV

The Controlling Collateral Agent

ARTICLE 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Controlling Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Controlling Collateral Agent, except that each
Controlling Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01 hereof.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First-Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First-Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First-Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First-Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or required to be taken by this Agreement, each of
the First-Lien Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent or the Authorized Representative of any other
Series of First-Lien Obligations or any other First-Lien Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the First-Lien Secured Parties take or

 

-13-



--------------------------------------------------------------------------------

omit to take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First-Lien Obligations from any account debtor, guarantor or any
other party) in accordance with the First-Lien Security Documents or any other
agreement related thereto or to the collection of the First-Lien Obligations or
the valuation, use, protection or release of any security for the First-Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First-Lien Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law, by the Borrower or any of
its Subsidiaries, as debtor-in-possession. Notwithstanding any other provision
of this Agreement, the Controlling Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First-Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First-Lien Obligations for whom such Collateral constitutes Shared Collateral.

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Credit Agreement Collateral Agent, to it at
[                            ], Attention of [            ] (Fax No.
[                    ]);

(b) if to the Initial Additional Authorized Representative, to it at [        ],
Attention of [            ] (Fax No. [                    ]);

(c) if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

 

-14-



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which increases the obligations or
reduces the rights of or otherwise materially adversely affects the Borrower or
any other Grantor, with the consent of the Borrower).

(c) Notwithstanding the foregoing, without the consent of any First-Lien Secured
Party (and with respect to any termination, waiver, amendment or modification
which by the terms of this Agreement requires the Borrower’s consent or which
increases the obligations or reduces the rights of or otherwise materially
adversely affects the Borrower or any other Grantor, with the consent of the
Borrower), any Authorized Representative may become a party hereto by execution
and delivery of a Joinder Agreement in accordance with Section 5.13 and upon
such execution and delivery, such Authorized Representative and the Additional
First-Lien Secured Parties and Additional First-Lien Obligations of the Series
for which such Authorized Representative is acting shall be subject to the terms
hereof.

(d) Notwithstanding the foregoing, in connection with any Refinancing of
First-Lien Obligations of any Series, or the incurrence of Additional First-Lien
Obligations of any Series, the Collateral Agents and the Authorized
Representatives then party hereto shall enter (and are hereby authorized to
enter without the consent of any other First-Lien Secured Party or any Loan
Party), at the request of any Collateral Agent, any Authorized Representative or
the Borrower, into such amendments or modifications of this Agreement as are
reasonably necessary to reflect such Refinancing or such incurrence and are
reasonably satisfactory to each such Collateral Agent and each such Authorized
Representative, provided that any Collateral Agent or Authorized Representative
may condition its execution and delivery of any such amendment or modification
on a receipt of a certificate from an Authorized Officer of the Borrower to the
effect that such Refinancing or incurrence is permitted by the then existing
Secured Credit Documents.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

SECTION 5.06 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

-15-



--------------------------------------------------------------------------------

SECTION 5.07 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 5.08 Submission to Jurisdiction Waivers; Consent to Service of Process.
Each Collateral Agent and each Authorized Representative, on behalf of itself
and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts the State of New York located in the Borough of
Manhattan, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First-Lien Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First-Lien Secured Parties in relation to one another. None of the
Borrower, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that

 

-16-



--------------------------------------------------------------------------------

nothing in this Agreement (other than Section 2.04, 2.05, 2.08, 2.09 or Article
V) is intended to or will amend, waive or otherwise modify the provisions of the
Credit Agreement or any Additional First-Lien Documents), and none of the
Borrower or any other Grantor may rely on the terms hereof (other than Sections
2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement is intended to
or shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the First-Lien Obligations as and when the same shall
become due and payable in accordance with their terms.

SECTION 5.13 Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the then extant Secured Credit Documents, the
Borrower may incur additional indebtedness after the date hereof that is secured
on an equal and ratable basis by the Liens securing the First-Lien Obligations
(such indebtedness referred to as “Additional Senior Class Debt”). Any such
Additional Senior Class Debt may be secured by a Lien and may be Guaranteed by
the Grantors on a senior basis, in each case under and pursuant to the
Additional First-Lien Documents, if and subject to the condition that the
Authorized Representative of any such Additional Senior Class Debt (each, an
“Additional Senior Class Debt Representative”), acting on behalf of the holders
of such Additional Senior Class Debt (such Authorized Representative and holders
in respect of any Additional Senior Class Debt being referred to as the
“Additional Senior Class Debt Parties”), becomes a party to this Agreement as an
Authorized Representative by satisfying the conditions set forth in clauses
(i) through (iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative,

(i) such Additional Senior Class Debt Representative, each Collateral Agent,
each Authorized Representative and each Grantor shall have executed and
delivered a Joinder Agreement (with such changes as may be reasonably approved
by the Collateral Agents and Additional Senior Class Debt Representative)
pursuant to which such Additional Senior Class Debt Representative becomes an
Authorized Representative hereunder, and the Additional Senior Class Debt in
respect of which such Additional Senior Class Debt Representative is the
Authorized Representative constitutes Additional First-Lien Obligations and the
related Additional Senior Class Debt Parties become subject hereto and bound
hereby as Additional First-Lien Secured Parties;

(ii) the Borrower shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First-Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by an
authorized officer of the Borrower and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional First-Lien
Obligations and the initial aggregate principal amount or face amount thereof
and certified that such obligations are permitted to be incurred and secured on
a pari passu basis with the then extant First-Lien Obligations and by the terms
of the then extant Secured Credit Documents;

(iii) all filings, recordations and/or amendments or supplements to the
First-Lien Security Documents necessary or desirable in the reasonable judgment
of the Controlling Collateral Agent to confirm and perfect the Liens securing
the relevant obligations relating to such Additional Senior Class Debt shall
have been made, executed and/or delivered (or, with respect to any such filings
or recordations, acceptable provisions to perform such filings or recordations
shall have been taken in the reasonable judgment of the Controlling Collateral
Agent), and all fees and taxes in connection therewith shall have been paid (or
acceptable provisions to make such payments have been taken in the reasonable
judgment of the Controlling Collateral Agent); and

(iv) the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent,

 

-17-



--------------------------------------------------------------------------------

that each Additional Senior Class Debt Party with respect to such Additional
Senior Class Debt will be subject to and bound by the provisions of this
Agreement in its capacity as a holder of such Additional Senior Class Debt.

Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Notes Collateral Agent will continue to act in its
capacity as Notes Collateral Agent in respect of the then existing Authorized
Representatives (other than the Administrative Agent) and such additional
Authorized Representative.

SECTION 5.14 Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Security Documents, JPMorgan Chase Bank, N.A. is acting in the
capacities of Administrative Agent and Credit Agreement Collateral Agent solely
for the Credit Agreement Secured Parties. Except as expressly provided herein or
in the Additional First-Lien Security Documents, [                    ] is
acting in the capacity of Notes Collateral Agent solely for the Additional
First-Lien Secured Parties. Except as expressly set forth herein, none of the
Administrative Agent, the Credit Agreement Collateral Agent or the Notes
Collateral Agent shall have any duties or obligations in respect of any of the
Collateral, all of such duties and obligations, if any, being subject to and
governed by the applicable Secured Credit Documents.

SECTION 5.15 Integration. This Agreement together with the other Secured Credit
Documents and the First-Lien Security Documents represents the agreement of each
of the Grantors and the First-Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Credit Agreement Collateral Agent, or any other
First-Lien Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Secured Credit Documents.

SECTION 5.16 Additional Grantors. The Borrower agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will cause such Subsidiary to
within 15 Business Days following the end of the Fiscal Quarter in which such
Person becomes a Subsidiary become party hereto by executing and delivering an
instrument in the form of Annex III. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Administrative Agent, the Initial Additional Authorized
Representative and each additional Authorized Representative. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

SECTION 5.17 Administrative Agent and Representative. It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Section 9 of the Credit Agreement applicable to the Agents
(as defined therein) thereunder shall also apply to the Administrative Agent
hereunder and (b) [                    ] is entering into this Agreement in its
capacity as [Trustee] under [indenture] and the provisions of
Article [                    ] of such indenture applicable to the Trustee
thereunder shall also apply to the Trustee hereunder.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A., as Credit Agreement Collateral Agent By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A.,

as Authorized Representative for the Credit Agreement Secured Parties

By:  

 

Name:   Title:  

[                    ],

as Notes Collateral Agent and as Initial Additional Authorized Representative

By:  

 

Name:   Title:  

 

S-1



--------------------------------------------------------------------------------

DAVITA HEALTHCARE PARTNERS INC. By:  

 

Name:   Title:   [GRANTORS] By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

ANNEX I

Grantors

Schedule 1

 

ANNEX I-1



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [                    ] dated as of [            ], 201[  ]
to the FIRST-LIEN INTERCREDITOR AGREEMENT dated as of [            ], 201[  ]
(the “First-Lien Intercreditor Agreement”), among DAVITA HEALTHCARE PARTNERS
INC., a Delaware corporation (the “Borrower”), and certain subsidiaries and
affiliates of the Borrower (each, a “Grantor”), JPMORGAN CHASE BANK, N.A., as
Credit Agreement Collateral Agent for the Credit Agreement Secured Parties under
the First-Lien Security Documents (in such capacity, the “Credit Agreement
Collateral Agent”), JPMORGAN CHASE BANK, N.A., as Authorized Representative for
the Credit Agreement Secured Parties, [                    ] as Initial
Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.1

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First-Lien Intercreditor Agreement.

B. As a condition to the ability of the Borrower to incur Additional First-Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional First-Lien Security Documents
relating thereto, the Additional Senior Class Debt Representative in respect of
such Additional Senior Class Debt is required to become an Authorized
Representative, and such Additional Senior Class Debt and the Additional Senior
Class Debt Parties in respect thereof are required to become subject to and
bound by, the First-Lien Intercreditor Agreement. Section 5.13 of the First-Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by the First-Lien Intercreditor Agreement as Additional
First-Lien Obligations and Additional First-Lien Secured Parties, respectively,
upon the execution and delivery by the Senior Debt Class Representative of an
instrument in the form of this Joinder Agreement and the satisfaction of the
other conditions set forth in Section 5.13 of the First-Lien Intercreditor
Agreement. The undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the First-Lien Intercreditor Agreement and the First-Lien
Security Documents.

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:

SECTION 1. In accordance with Section 5.13 of the First-Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the
First-Lien Intercreditor Agreement as Additional First-Lien Obligations and
Additional First-Lien Secured Parties, with the same force and effect as if the
New Representative had originally been named therein as an Authorized
Representative and the New Representative, on its behalf and on behalf of such
Additional Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the First-Lien Intercreditor Agreement applicable to it as
Authorized Representative and to the Additional Senior Class Debt Parties that
it represents as Additional First-Lien Secured Parties. Each reference to an
“Authorized Representative” in the First-Lien Intercreditor Agreement shall be
deemed to include the New Representative. The First-Lien Intercreditor Agreement
is hereby incorporated herein by reference.

 

 

1  In the event of the Refinancing of the Credit Agreement Obligations, revise
to reflect joinder by a new Credit Agreement Collateral Agent

 

ANNEX II-1



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [trustee/administrative agent and] collateral agent,
(ii) this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability and
(iii) the Additional First-Lien Documents relating to such Additional Senior
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the First-Lien Intercreditor Agreement as Additional First-Lien Secured Parties.

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.

SECTION 4. Except as expressly supplemented hereby, the First-Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
First-Lien Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First-Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.

 

ANNEX II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First-Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [        ] and as collateral agent for the
holders of [                    ], By:  

 

Name:   Title:   Address for notices:

 

 

attention of:                                                                   
Telecopy:                                                                       

 

ANNEX II-3



--------------------------------------------------------------------------------

Acknowledged by:

JPMORGAN CHASE BANK, N.A.,

as the Credit Agreement Collateral Agent and Authorized Representative,

By:  

 

Name:   Title:  

[                    ],

as the Initial Additional Authorized Representative [and the Notes Collateral
Agent],

By:  

 

Name:   Title:   [OTHER AUTHORIZED REPRESENTATIVES]

DAVITA HEALTHCARE PARTNERS INC.,

as Borrower

By:  

 

Name:   Title:   THE OTHER GRANTORS LISTED ON SCHEDULE I HERETO, By:  

 

Name:   Title:  

 

ANNEX II-4



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

First-Lien Intercreditor Agreement

Grantors

[                    ]

 

Schedule I-1



--------------------------------------------------------------------------------

SUPPLEMENT NO. [    ] dated as of [            ], 201[    ], to the FIRST LIEN
INTERCREDITOR AGREEMENT dated as of [            ], 201[    ] (the “First Lien
Intercreditor Agreement”), among DAVITA HEALTHCARE PARTNERS INC., a Delaware
corporation (the “Borrower”), certain subsidiaries and affiliates of the
Borrower (each a “Grantor”), JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement, [            ], as Initial Additional Authorized
Representative, and the additional Authorized Representatives from time to time
party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional First-Lien Documents,
certain newly acquired or organized Subsidiaries of the Borrower are required to
enter into the First Lien Intercreditor Agreement. Section 5.16 of the First
Lien Intercreditor Agreement provides that such Subsidiaries may become party to
the First Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement and the Additional First-Lien Documents.

Accordingly, each Authorized Representative and the New Subsidiary Grantor agree
as follows:

SECTION 1. In accordance with Section 5.16 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to each Authorized
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Law and by general
principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when each Authorized
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

 

Q-1



--------------------------------------------------------------------------------

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the First Lien Intercreditor Agreement.

SECTION 8. The Borrower agrees to reimburse each Authorized Representative for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
each Authorized Representative as required by the applicable Secured Credit
Documents.

 

Q-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the First Lien Intercreditor Agreement as of
the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:  

 

Name:   Title:  

Acknowledged by:

JPMORGAN CHASE BANK, N.A.,

as the Credit Agreement Collateral Agent and Authorized Representative,

 

By:  

 

Name:   Title:  

[                    ],

as the Initial Additional Authorized Representative [and the Notes Collateral
Agent and],

 

By:  

 

Name:   Title:   [OTHER AUTHORIZED REPRESENTATIVES]

 

Q-3